Filed                    02/24/2021
    Case: 3:21-cv-00015-GFVT               Wendy03/25/21
                                Doc #: 1-2 Filed: Graney Shelby
                                                           Page:Circuit Clerk- Page ID#: 6
                                                                   1 of 216
                                                              -oT ORIGIN AL DOCUi\H T
                                                             03/0 1/2021 01:55:21 PM     1         1




                                                             87453-l

                                    012213456789ÿ
                                    COMMONWEALTH 1        OFÿ 538 0 ÿ
                                          53 ÿJUDICIAL
                                                 067ÿ0 0 8ÿ
                                                             KENTUCKY
                                              
                                               rd

                                     SHELBY
                                       ÿ     !"ÿ#$ #"ÿ  $"ÿ
                                                          CIRCUIT

                                                %#&##!ÿ''''''ÿ
                                                COUNTY  CIRCUIT  COURT

                                         #  &#ÿACTION
                                                 ("#!ÿ!)
                                                         NO. ÿ
                                                             ''''''ÿ
                                                DIVISION        ---


   ÿ
                                         CIVIL                         ---



   ÿ
   $("#      &ÿ*PACKAGING
                      (+(,#!,ÿ-*             (!.ÿ ÿ ÿ ÿ ÿ *PLAINTIFF                         (#!"#//ÿÿÿ
   ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
    CREATIVE                          COMPANY,

   0vs.1)ÿÿ ÿ ÿ ÿ ÿ ÿ
                                      012276        38ÿ63ÿ
                                                          AND      ÿ5263ÿ
   ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                      COMPLAINT                  JURY   DEMAND

   SECURA
       $(ÿ#INSURANCE,
                  ! $(!.ÿA(ÿMutual -34356ÿÿ
   7    895:;.ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ %/                                                                 !%(!"ÿ
   ÿ
    Company,                                                                                   DEFENDANT

   ÿ
   ÿ -  COMES ÿ      !<ÿ=
                         NOW        >54?0>ÿ*Packaging
                                  Creative     5@A5B?:Bÿ7   895:;.ÿCby;ÿ5and:Dÿ4through
                                                          Company,                E=73BEÿ@counsel,
                                                                                             73:1>6.ÿ5and
                                                                                                        :Dÿ=respectfully
                                                                                                             >19>@4F366;ÿ
   1submits
     3C8?41ÿthe
              4E>ÿFfollowing
                    7667G?:Bÿ7    8965?:4ÿ5against
                                Complaint      B5?:14ÿSeema
                                                        >@3=5ÿ#Insurance,
                                                                :13=5:@>.ÿ(ÿ
                                                                           A -3Mutual4356ÿ7 895:;Hÿ
                                                                                          Company:

                                         268
                                         PARTIES   5IÿAND
                                                        63ÿJURISDICTION
                                                               I0813ÿ                                                     ..,,;;-
   ÿ J1.)ÿ =             >54?0>ÿPackaging
                                   *5@A5B?:Bÿ7    895:;ÿK(hereafter
                                                              E>=>5F4>=ÿL"Creative
                                                                          =>54?0>ÿ*Packaging")
                                                                                          5@A5B?:BMNÿ?is1ÿ5aÿ+>   :43@A;ÿ
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
                                                                                                                                ~
                       Creative                  Company                                                      Kentucky          z

   @corporation
     7=97=54?7:ÿ5and:Dÿ?is1ÿthe
                            4E>ÿ7owner
                                  G:>=ÿ7ofFÿ@commercial
                                              788>=@?56ÿproperty
                                                           9=79>=4;ÿ6located
                                                                      7@54>Dÿ5as1ÿO6301PQJÿ-? D65:Dÿ#Industrial
                                                                                                       :D314=?56ÿ%=   ?0>.ÿ
                                                                                                                                <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                            Midland                Drive,       (.)
                                                                                                                                :i:
      E>6C;0?66>.ÿKentucky
   Shelbyville,    +>:43@A;ÿ40065
                                 RQQOSÿK(the
                                         4E>ÿL"Insured
                                                #:13=>Dÿ*Premises").
                                                           =>8?1>1MN)ÿÿ=  >54?0>ÿ*Packaging'
                                                                        Creative        5@A5B?:BT1sÿ9principal
                                                                                                      =?:@?956ÿ7office
                                                                                                                  FF?@>ÿ?is1ÿ   ti
                                                                                                                                "'w
   6located
     7@54>Dÿ5at4ÿthe
                 4E>ÿ#Insured
                       :13=>DÿPremises.
                               *=>8?1>1)ÿ
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)



   ÿ U2.)ÿ Seema       >@3=5ÿ#Insurance,
                                  :13=5:@>.ÿ(ÿ-3       4356ÿ7   895:;ÿK(hereafter
                                                                          E>=>5F4>=ÿL"Seema")
                                                                                           >@3=5MNÿ?is1ÿ5aÿ<?   1@7:1?:ÿ
                                                                                                                                z
                                                                                                                                0
                                                A Mutual     Company                                         Wisconsin          J:



   ?insurance
     :13=5:@>ÿ@company
                   7895:;ÿ>engaged
                               :B5B>Dÿ?in:ÿthe
                                             4E>ÿbusiness
                                                 C31?:>11ÿ7ofFÿ?insurance
                                                                 :13=5:@>ÿ?in:ÿ4theE>ÿ7  887:G>564Eÿ7ofFÿ+>     :43@A;.ÿ
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                "O
                                                                                       Commonwealth           Kentucky,         :::J
                                                                                                                                -,
                                                                                                                                 Cl


   ?including
     :@63D?:Bÿ?in:ÿShelby
                       E>6C;ÿ7    3:4;.ÿKentucky.
                                          +>:43@A;)ÿÿUpon   97:ÿ?information
                                                                  :F7=854?7:ÿ5and   :DÿCbelief,
                                                                                          >6?>F.ÿSeema
                                                                                                   >@3=5ÿ?is1ÿ5aÿFforeign
                                                                                                                   7=>?B:ÿ
                                                                                                                                 C:
                                                                                                                                "O
                                County,                                                                                         'iij
                                                                                                                                 e
   @7=97=54?7:ÿ5:Dÿ85?:45?:1ÿ?41ÿE>5DV35=4>=1ÿ?:ÿ4E>ÿ454>ÿ7Fÿ<?1@7:1?:)ÿ>@3=5ÿ?1ÿ5ÿLF7=>?B:ÿ
                                                                                                                                ll..




   ?:13=>=)Mÿ
   ÿ P)ÿ "E?1ÿ78965?:4ÿ7=?B?:54>1ÿ51ÿ4E>ÿ=>1364ÿ7Fÿ5ÿ1>0>=>ÿ147=8ÿG?4Eÿ65=B>ÿE5?6ÿ4E54ÿ                                        a,
                                                                                                                                0
                                                                                                                                0



   1>0>=>6;ÿD585B>Dÿ4E>ÿ#:13=>Dÿ*=>8?1>1.ÿ5:Dÿ>@3=5T1ÿ3:65GF36ÿ5@4?7:1ÿ?:ÿD>:;?:Bÿ=>54?0>ÿ
                                                                                                                                0
                                                                                                                                0
                                                                                                                                ....0
                                                                                                                                0


                                                                                                                                ....
   *5@A5B?:BT1ÿ@65?8ÿF7=ÿ?:13=5:@>ÿ9=7@>>D1)ÿÿÿ
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                :ii:
                                                                                                                                0
                                                                                                                                (.)




Filed                              02/24/2021               Wendy Graney, Shelby Circuit         • erk
Filed                    02/24/2021
    Case: 3:21-cv-00015-GFVT               Wendy03/25/21
                                Doc #: 1-2 Filed: Graney Shelby
                                                           Page:Circuit Clerk- Page ID#: 7
                                                                  2 of 216
                                                                                               -oT ORIGIN AL DOCUi\H T
                                                                                              03/0 1/2021 01:55:21 PM
                                                                                                   1          1




                                                                                              87453-l

   ÿ
                                                               FACTS      ÿ
              ÿ Atÿ1allÿtimes
              4.                   3ÿ1    31ÿhereto,
                                          material    336ÿ     313ÿ0Packaging
                                                                  Creative       1122ÿwas1ÿ1anÿinsured
                                                                                                           !3"ÿinÿ1anÿinsurance
                                                                                                                               !13ÿ
   61ÿwhereby
   contract        33#$ÿ%Seema3!1ÿ1agreed
                                         233"ÿto6ÿinsure
                                                      !3ÿthe 3ÿ&Insured
                                                                      !3"ÿ0Premises
                                                                                   33ÿ1against
                                                                                                 21ÿproperty
                                                                                                         '6'3$ÿ"damage,
                                                                                                                         1123ÿ#being
                                                                                                                                     32ÿ
   06$ÿNo.
   Policy     (6ÿ520-CP-003196759-4/000
                     )*0*))+,8-./8*0)))ÿ1(the        3ÿ"Policy").
                                                             206$34ÿÿÿ    A  6'$ÿ6of7ÿthe3ÿ0Policy
                                                                                  copy               6$ÿisÿ1attached
                                                                                                                  13"ÿ1asÿExhibit
                                                                                                                                 567898:ÿ
   <1ÿto6ÿthis
           ÿ6  '1ÿ1and"ÿisÿincorporated
                 Complaint                6'613"ÿherein
                                                           33ÿby #$ÿreference
                                                                          37333ÿ1asÿif7ÿset3ÿ7forth
                                                                                                      6ÿverbatim.
                                                                                                              3#1ÿÿ As ÿ relevant
                                                                                                                                  331ÿ
   336ÿthe
   hereto,    3ÿterm
                   3ÿ6of7ÿthe
                               3ÿpolicy
                                    '6$ÿwas1ÿAugust
                                                  !2!ÿ521,,ÿ52014
                                                                    ),ÿto6ÿ!    2!ÿ521,,ÿ52015.
                                                                               August            ),/ÿÿ
              /5.ÿ Atÿ1allÿtimes
                                   3ÿrelevant
                                           331ÿhereto,
                                                       336ÿthe 3ÿ&Insured
                                                                          !3"ÿ0Premises
                                                                                       33ÿconsisted
                                                                                                       63"ÿ6of7ÿ1aÿcommercial
                                                                                                                             631ÿ
   building       613"ÿ1atÿ-6301
   #!"2ÿlocated             +),ÿMidland
                                      ="1"ÿ&Industrial
                                                   "!1ÿDrive,
                                                                  >3ÿ%Shelbyville,
                                                                            3#$3ÿ?3        !$ÿ40065,
                                                                                             Kentucky        ))-/ÿ1asÿidentified
                                                                                                                           "373"ÿinÿ
   3ÿPolicy.
   the    06$ÿÿÿ
              -6.ÿ @ The3    ÿPolicy
                                06$ÿprovided
                                        '6"3"ÿinsurance
                                                      !13ÿcoverage
                                                                      63123ÿ7for6ÿ"direct
                                                                                        3ÿphysical
                                                                                                 '$1ÿloss
                                                                                                              6ÿ6orÿ"damage
                                                                                                                         1123ÿto6ÿthe3ÿ   ..,,;;-
   &Insured
     !3"ÿPremises.
                033ÿÿ@   The3 ÿPolicy
                                      06$ÿisÿ1anÿ"all
                                                       21ÿrisks"
                                                                3ÿpolicy,
                                                                       '6$ÿwhich ÿ3      1ÿthat
                                                                                                        1ÿitÿprovides
                                                                                                                 '6"3ÿinsurance
                                                                                                                               !13ÿ
                                                                                                                                              N
                                                                                                                                              M
                                                                                                                                              Lt)
                                                                                             means                                            ~
                                                                                                                                              z
     63123ÿ7for6ÿ1allÿ"direct
   coverage                  3ÿphysical
                                     '$1ÿloss
                                                 6ÿ6of7ÿ6orÿ"damage
                                                                  1123ÿto6ÿcovered
                                                                                  633"ÿ'property
                                                                                              6'3$ÿwithin
                                                                                                           ÿthe3ÿ'policy
                                                                                                                          6$ÿ'period
                                                                                                                                    36"ÿ    <C
                                                                                                                                              :ii:
                                                                                                                                              ::&::
                                                                                                                                              (.)



   !3ÿthe3ÿloss
                   6ÿisÿspecifically
                              '371$ÿexcluded
                                            3A!"3"ÿ6orÿlimited
                                                              3"ÿinÿthe3ÿ0Policy.
                                                                                   6$ÿÿÿÿ
                                                                                                                                              :i:
   unless                                                                                                                                     ti
                                                                                                                                              "'w
              .7.ÿ The@3ÿPolicy's
                                06$Bÿcoverage
                                             63123ÿ7for6ÿthe3ÿbuildings
                                                                    #!"2ÿ1and   "ÿstructures
                                                                                          !!3ÿ6onÿthe3ÿ&Insured
                                                                                                                    !3"ÿ0Premises
                                                                                                                                 33ÿ
                                                                                                                                              ...J
                                                                                                                                              0:::
                                                                                                                                              <C
                                                                                                                                              J:


      1ÿ6onÿa1ÿreplacement
                    3'133ÿcost   6ÿvaluation
                                             1!16ÿ#basis,1ÿwhich
                                                                        ÿ3      1ÿthat
                                                                                             1ÿcoverage
                                                                                                      63123ÿisÿprovided
                                                                                                                      '6"3"ÿ6onÿ1aÿ
                                                                                                                                              (.)
                                                                                                                                              z
    was                                                                           means                                                       0
                                                                                                                                              J:


   3'133ÿcost  6ÿ#basis
                               1ÿwithout
                                      6!ÿ"deduction
                                                3"!6ÿ7for6ÿ"depreciation.
                                                                   3'316ÿÿÿ
                                                                                                                                               Q)
                                                                                                                                               Cl
   replacement                                                                                                                                'O
                                                                                                                                              :::J
                                                                                                                                              -,

   ÿ C8.ÿ Pursuant    0!!1ÿto6ÿthe 3ÿPolicy,
                                              06$ÿ   313ÿPackaging
                                                                      01122ÿ'paid 1"ÿ1aÿpremium
                                                                                                '3!ÿto6ÿ%Seema3!1ÿinÿ3exchange
                                                                                                                                A123ÿ
                                                                                                                                               Cl
                                                                                                                                               C:

                                                        Creative                                                                              'O
                                                                                                                                              'iij
                                                                                                                                               e
   76ÿ!13ÿ63123ÿÿ313ÿ01122ÿ'1"ÿ3ÿ3D!3"ÿ'3!ÿ1ÿ1ÿ3ÿ331ÿ6ÿ                                           ll..




   ÿ6'1ÿÿÿÿÿ
   ÿ 8ÿ Eÿ'ÿ5/ÿ5),/ÿ1ÿ333ÿ6ÿ33ÿ162ÿ123ÿ14ÿ!ÿ3ÿ&!3"ÿ                                                   a,
                                                                                                                                              0



   033ÿ1!2ÿ!#11ÿ"1123ÿ13ÿ2F634ÿÿÿ1ÿ3!ÿ67ÿ3ÿF6ÿ3ÿ&!3"ÿ033ÿ
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              ....0
                                                                                                                                              0


                                                                                                                                              N
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0

                                                                                                                                              :ii:
                                                                                                                                              0

                                                              0123ÿ5ÿ67ÿ8ÿ
                                                                                                                                              (.)




                                                                     ÿ
Filed                                  02/24/2021                  Wendy Graney, Shelby Circuit             • erk
Filed                    02/24/2021
    Case: 3:21-cv-00015-GFVT               Wendy03/25/21
                                Doc #: 1-2 Filed: Graney Shelby
                                                           Page:Circuit Clerk- Page ID#: 8
                                                                  3 of 216
                                                                                                -oT ORIGIN AL DOCUi\H T
                                                                                               03/0 1/2021 01:55:21 PM
                                                                                                     1          1




                                                                                               87453-l

         7733ÿ313ÿ3ÿ1ÿ6 1123ÿ 2ÿÿ6ÿ3ÿ6ÿ1123ÿ6ÿ3ÿ667ÿ
   suffered immediate direct physical loss/damage, including but not limited to, damage to the roof,

   ÿ
    HVAC       6ÿ6other
               coils,  3ÿ3exterior
                              36ÿcomponents,
                                          663ÿ3etc.ÿÿÿ
   ÿ 10.!ÿ "         The3 ÿroofing
                              6672ÿsystem
                                          3ÿ1andÿ6other  3ÿ3exterior
                                                                     36ÿcomponents
                                                                                  663ÿ6of7ÿthe3ÿ#Insured
                                                                                                               3ÿ0Premises33ÿ$3     were3ÿ
   inÿ2good
           66ÿcondition
                66ÿprior
                           6ÿto6ÿthe
                                      3ÿ%6Loss.  ÿÿÿÿÿ
   ÿ 11.ÿ After       73ÿthe3ÿ%6Loss ÿ  1andÿdespite
                                                      33ÿdue3ÿdiligence,
                                                                       233ÿCreative
                                                                                         31&3ÿ0Packaging
                                                                                                      1'122ÿ$1  was ÿ    1$13ÿthat
                                                                                                                          unaware       1ÿ
   the3ÿ#Insured
             3ÿPremises
                    033ÿhad    1ÿbeen33ÿdamaged
                                                   1123ÿ1asÿ1aÿresult 3 ÿ6of7ÿthe3ÿstorm
                                                                                            6ÿthat1ÿcaused
                                                                                                             1 3ÿthe3ÿ%6 Loss. ÿÿ(
                                                                                                                                     Upon6ÿ
      6&3ÿ6of7ÿthe3ÿLoss,
    discovery             %6 ÿnotice
                                  63ÿ6of7ÿthe3ÿ%6Loss ÿ  $1
                                                               was ÿ 6ÿreported
                                                                     promptly        363ÿto6ÿ)Secura 3 1ÿbyÿ1aÿ*6     3ÿ6of7ÿ%6
                                                                                                                        Notice         Lossÿ

      13ÿMay
    dated    +1ÿ11,ÿ,2020.
                         !,!ÿÿÿ
                ,ÿ "
              12.      The3 ÿdamage
                               1123ÿto6ÿthe  3ÿ#Insured
                                                       3ÿ0Premises 33ÿ$1      was ÿtypical
                                                                                        1ÿ6of7ÿdamage 1123ÿconsistent
                                                                                                                      63ÿ$       ÿ1aÿ
                                                                                                                                    with

   hailstorm
      16ÿ3event&3ÿsuchÿ1asÿthe
                                   3ÿ6one3ÿthat
                                               1ÿcaused
                                                       1 3ÿthe   3ÿ%6
                                                                     Loss.  ÿ
                5ÿ -
              13.       Onÿ  +1
                             May ÿ11,ÿ,2020,
                                            !,!ÿ1asÿpromptly
                                                        6ÿ1asÿpossible6 3ÿupon  6ÿlearning
                                                                                                  312ÿ6of7ÿthe3ÿ%6 Loss, ÿCreative
                                                                                                                                     31&3ÿ    ..,,;;-
   0Packaging
        1'122ÿnotified
                  673ÿ)Secura
                              3 1ÿ6of7ÿthe3ÿLoss.
                                                  %6 ÿÿÿ
                                                                                                                                                N
                                                                                                                                                M
                                                                                                                                                Lt)
                                                                                                                                                ~
                                                                                                                                                z
                .ÿ "
              14.          33173ÿ6onÿ/June3ÿ15,0ÿ,2020,
                       Thereafter,                             !,!ÿ)Secura
                                                                        3 1ÿissued3ÿ1aÿdenial     31ÿletter,
                                                                                                              33ÿrefusing
                                                                                                                       37 2ÿto6ÿpay1ÿ      <C
                                                                                                                                                :ii:
                                                                                                                                                ::&::
                                                                                                                                                (.)



   Creative
         31&3ÿPackaging
                 01'122ÿ7for6ÿthe3ÿLoss,
                                         %6 ÿ1asÿrequired
                                                         313ÿunder   3ÿthe3ÿ0Policy.
                                                                                      6ÿÿÿ  A    6ÿ6of7ÿthe3ÿdenial
                                                                                                                         31ÿletter
                                                                                                                                   33ÿisÿ
                                                                                                                                                :i:
                                                                                                      copy                                      ti
                                                                                                                                                "'w
   1attached
      13ÿto6ÿthis
                    ÿ6   1ÿ1asÿExhibit
                                            2345657ÿ29ÿ1andÿisÿincorporated
                                                                     6613ÿbyÿreference 37333ÿ1asÿif7ÿset3ÿ7forth
                                                                                                                       6ÿ&verbatim.
                                                                                                                               31ÿ
                                                                                                                                                ...J
                                                                                                                                                0:::
                        Complaint                                                                                                               <C
                                                                                                                                                J:


                0ÿ " The3 ÿPolicy
                             06ÿwas$1ÿinÿ3effect
                                                     773ÿ1atÿthe
                                                                 3ÿtime
                                                                     3ÿ6of7ÿthe3ÿ%6
                                                                                       Loss,  ÿ1andÿthe3ÿ%6
                                                                                                             Lossÿ isÿ1aÿcompensable
                                                                                                                            6313ÿ
                                                                                                                                                (.)
                                                                                                                                                z
              15.                                                                                                                               0
                                                                                                                                                J:


   claim
      1ÿunder
              3ÿthe3ÿterms
                          3 ÿ6of7ÿthe
                                     3ÿ0Policy.
                                            6ÿÿAs  ÿitÿrelates
                                                                313ÿto6ÿthe3ÿ%6
                                                                                  Loss, ÿthere
                                                                                            33ÿisÿno6ÿ1applicable
                                                                                                             13ÿ3exclusion.
                                                                                                                            6ÿÿÿÿ
                                                                                                                                                 Q)
                                                                                                                                                 Cl
                                                                                                                                                i::,
                                                                                                                                                :::J
                                                                                                                                                -,

   ÿ 16.:ÿ Upon       (6ÿdiscovery
                                 6&3ÿ6of7ÿthe   3ÿ%6
                                                        Loss,  ÿCreative
                                                                    31&3ÿ0Packaging
                                                                                1'122ÿprovided
                                                                                                 6&3ÿprompt  6ÿnotice
                                                                                                                        63ÿto6ÿ)Secura
                                                                                                                                      3 1ÿ
                                                                                                                                                 Cl
                                                                                                                                                 C:
                                                                                                                                                i::,
                                                                                                                                                "iij
                                                                                                                                                 e
   67ÿ3ÿ%6 ÿ$ÿ 3ÿ1ÿ36ÿ67ÿ3ÿ63ÿ&6&3ÿ1ÿ6$ÿ$3ÿ1ÿ$33ÿ3ÿ                                                         ll..




   %6 ÿ6 3ÿ
   ÿ ;ÿ 31&3ÿ01'122ÿ773ÿ1ÿ67ÿ3ÿ 3ÿ173ÿ6&3ÿ67ÿ3ÿ%6 ÿ1ÿ$33ÿ                                                             a,
                                                                                                                                                0



   63ÿ6ÿÿÿ3ÿ06ÿÿ"ÿ61ÿÿ3ÿ62ÿ 1ÿ6ÿ3ÿ06ÿ1ÿ
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                ....0
                                                                                                                                                0




   <3'ÿ1$ÿÿ31&3ÿ01'122=ÿ1 3ÿ67ÿ16ÿ121ÿ)3 1ÿÿ6ÿ1 3ÿÿ31&3ÿ
                                                                                                                                                M
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0

                                                                                                                                                :ii:
                                                                                                                                                0

                                                               0123ÿ5ÿ67ÿ8ÿ
                                                                                                                                                (.)




                                                                      ÿ
Filed                                   02/24/2021                  Wendy Graney, Shelby Circuit              • erk
Filed                    02/24/2021
    Case: 3:21-cv-00015-GFVT               Wendy03/25/21
                                Doc #: 1-2 Filed: Graney Shelby
                                                           Page:Circuit Clerk- Page ID#: 9
                                                                  4 of 216
                                                                                             -oT ORIGIN AL DOCUi\H T
                                                                                            03/0 1/2021 01:55:21 PM
                                                                                                 1          1




                                                                                            87453-l

   0Packaging's
       1 12 2ÿreceipt33ÿ6of7ÿSecura's
                                        31ÿdenial
                                                    3 1ÿletter
                                                           33ÿdated
                                                                   13ÿJune
                                                                            3ÿ15,ÿ2020.
                                                                                         ÿÿFurthermore,
                                                                                                   3 63ÿpursuant
                                                                                                                      1ÿto6ÿ!"
                                                                                                                                  KRS ÿ

   #§ÿ$304.14-370,
          55%$&ÿthis   ÿcomplaint
                                   6 1 ÿisÿdeemed
                                                    33 3ÿ7filed
                                                               3ÿwithin
                                                                    ' ÿ6one3ÿ((1))ÿ*year 31ÿ6of7ÿthe3ÿtime3ÿinÿ'
                                                                                                                      which ÿ+ 31,3ÿ
                                                                                                                              Creative

   0Packaging's
       1 12 2ÿcause    13ÿ6of7ÿ1action
                                       6ÿ1against
                                               21 ÿSeema
                                                        31ÿ1accrued.
                                                                    3ÿÿ
   ÿ 18.-ÿ Seema          31ÿ'      627*ÿdenied
                                      wrongfully       3 3ÿ+     31,3ÿ0Packaging's
                                                                Creative       1 12 2ÿclaim    1 ÿmÿcontravention
                                                                                                                61,36ÿ6of7ÿthe3ÿ
   3express
      .3ÿterms
                3 ÿ1andÿconditions
                                 66ÿ6of7ÿthe   3ÿ0Policy,
                                                        6*ÿ1asÿ'3   ÿ1asÿ!3
                                                                    well            *ÿlaw.
                                                                               Kentucky       1'ÿÿÿÿ
   ÿ 19.8ÿÿ /               33ÿisÿno6ÿreasonable
                            There          316103ÿcoverage
                                                          6,3123ÿdispute
                                                                        3ÿconcerning
                                                                                  6 3 2ÿthe3ÿ16     Loss.ÿ
   ÿ 20.ÿ Secura's       31ÿrefusal
                                       371ÿto6ÿpromptly
                                                     6 *ÿ1andÿ7fully
                                                                        *ÿpay1*ÿ+   31,3ÿ0Packaging
                                                                                    Creative        1 12 2ÿthe3ÿ1amounts 6ÿ6owed
                                                                                                                                   '3ÿ
   1asÿ1aÿresult
           3ÿ6of7ÿthe3ÿLoss
                              16ÿ'1was ÿwithout
                                           '6ÿjustification
                                                     2716ÿ1andÿ'1      wasÿinÿ0bad1ÿ7faith.
                                                                                             1ÿÿÿ
   ÿ 21.ÿ Secura's       31ÿrefusal
                                       371ÿto6ÿpay
                                                    1*ÿthe3ÿmoney
                                                                 63*ÿ1andÿ0benefits
                                                                                337ÿdue3ÿ1andÿ6owing ' 2ÿ+    31,3ÿ0Packaging
                                                                                                                  Creative   1 12 2ÿ
   3ÿthe
   under     3ÿPolicy
                    06*ÿcaused 13ÿ+    31,3ÿPackaging
                                         Creative   01 12 2ÿto6ÿseek 33ÿlegal
                                                                               321ÿcounsel
                                                                                       63ÿ1andÿto6ÿinitiate 13ÿthis
                                                                                                                        ÿ+6    1 ÿ
                                                                                                                            Complaint

         36,3ÿthe
   to6ÿrecover      3ÿinsurance
                              1 3ÿproceeds
                                          633ÿand/or
                                                      136ÿ6other
                                                                 3ÿ0Policy
                                                                         6*ÿ0benefits
                                                                                   337ÿto6ÿ'  which    ÿ+  31,3ÿ0Packaging
                                                                                                              Creative     1 12 2ÿisÿ     ..,,;;-
   3entitled.
       3ÿÿ
                                                                                                                                           N
                                                                                                                                           M
                                                                                                                                           Lt)
                                                                                                                                           ~
                                                                                                                                           z
                                                       4567
                                                       CAUSES   87ÿ:;ÿ
                                                                    OF 54<=
                                                                          ACTION  :>ÿ                                                      <C
                                                                                                                                           :ii:
                                                                                                                                           ::&::
                                                                                                                                           (.)



          4? @ABÿ=Iÿ-CÿBreach
                          DEFGHIÿ?ofJÿ4?     ABEGHBÿ
                                                                                                                                           :i:
          Count                          Contract                                                                                          ti
                                                                                                                                           "'w
   ÿ 22.ÿ /             The3ÿ1allegations
                                   3216ÿcontained
                                                  61 3ÿinÿparagraphs
                                                                  1121ÿ1-21 %ÿ6of7ÿthis
                                                                                               ÿ+6         1 ÿ1are3ÿincorporated
                                                                                                                             6613ÿ
                                                                                                                                           ...J
                                                                                                                                           0:::
                                                                                                    Complaint                              <C
                                                                                                                                           J:


   herein         3733 3ÿ1asÿif7ÿset3ÿ7forth
      33 ÿby0*ÿreference,                     6ÿverbatim.
                                                    ,301 ÿÿ
                                                                                                                                           (.)
                                                                                                                                           z
                                                                                                                                           0
                                                                                                                                           J:


              23.$ÿ /    The3ÿ0Policy
                                    6*ÿissued
                                            3ÿby0*ÿSeema
                                                          31ÿto6ÿ+   31,3ÿ0Packaging
                                                                                     1 12 2ÿisÿ1aÿ0binding      2ÿcontract
                                                                                                                        61ÿ1andÿisÿ
                                                                                                                                            Q)
                                                                                                                                            Cl
                                                                     Creative                                                              i::,
                                                                                                                                           :::J
                                                                                                                                           -,

   supported
      63ÿ0by*ÿ,valid  1ÿconsideration.
                                  6316ÿÿ
                                                                                                                                            Cl
                                                                                                                                            C:
                                                                                                                                           i::,
                                                                                                                                           "iij
                                                                                                                                            e
              5ÿ 31ÿÿ ÿ61ÿ 131ÿ031ÿ67ÿ3ÿ06*ÿ1ÿ31ÿÿ103ÿ6ÿ+31,3ÿ                                                ll..




   01 12 2ÿ ÿ3ÿ 1.  ÿ1 6ÿ16'3ÿ0*ÿ3ÿ06*ÿ76ÿ3ÿ16ÿÿ3 71*ÿ31ÿ
   0313ÿÿ61ÿ'ÿ+31,3ÿ01 12 2ÿ0*ÿÿ713ÿ1ÿ371ÿ6ÿ7*ÿ1ÿ6 *ÿ1*ÿ                                                  a,
                                                                                                                                           0



   3ÿ1 6ÿ6'3ÿ6ÿ+31,3ÿ01 12 2ÿ1ÿ6ÿ3ÿ06*ÿ1ÿ1ÿ3ÿ67ÿ3ÿ16ÿ1ÿ
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           ....0
                                                                                                                                           0




   3L3ÿ0*ÿ3ÿ3 ÿ67ÿ3ÿ06*ÿÿÿ
                                                                                                                                           "<t
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0

                                                                                                                                           :ii:
                                                                                                                                           0

                                                            0123ÿ5ÿ67ÿ8ÿ
                                                                                                                                           (.)




                                                                   ÿ
Filed                                 02/24/2021                 Wendy Graney, Shelby Circuit             • erk
Filed                    02/24/2021
   Case: 3:21-cv-00015-GFVT                Wendy03/25/21
                               Doc #: 1-2 Filed: Graney Shelby
                                                         Page:Circuit Clerk
                                                               5 of 216   - Page ID#: 10
                                                                                                -oT ORIGIN AL DOCUi\H T
                                                                                               03/0 1/2021 01:55:21 PM
                                                                                                    1          1




                                                                                               87453-l

             25.5ÿ Asÿ1aÿ           3ÿ6of7ÿSecura's
                                    result           31ÿ     31ÿ6of7ÿcontract,
                                                                breach          61ÿ          313ÿ0Packaging
                                                                                                Creative           1122ÿsustained
                                                                                                                                 13ÿ
      11ÿcompensable
    substantial       6313ÿlosses   6 3ÿ7for6ÿthe3ÿ1amounts
                                                               6ÿclaimed
                                                                           13ÿunder 3ÿthe3ÿ0Policy,
                                                                                                           6ÿincluding
                                                                                                                      2ÿbutÿnot6ÿ
   limited,
     3ÿto6ÿthe
                    3ÿreplacement
                        3133ÿcost   6ÿvalue
                                                   13ÿ1and/or
                                                           !6ÿthe3ÿ1actual
                                                                          1ÿcash
                                                                                  1ÿvalue 13ÿ6of7ÿthe3ÿdamage
                                                                                                                1123ÿto6ÿthe3ÿ"Insured
                                                                                                                                    3ÿ
   033ÿ1asÿwell
   Premises,          #3ÿ1asÿconsequential
                                   63$31ÿdamages.
                                                       1123 ÿÿ
                %ÿ Seema
              26.         31ÿisÿliable
                                        13ÿto6ÿCreative
                                                    313ÿPackaging
                                                               01122ÿ7for6ÿitsÿlosses.
                                                                                        6 3ÿ
   &'
    Count()*ÿ,II,ÿ-Bad
                  -./0ÿFaith
                          1/2*3ÿ
   ÿ 27.4ÿ 5           The3 ÿ1allegations
                                 3216ÿcontained
                                                  613ÿinÿparagraphs
                                                                  1121ÿ61-26 7%ÿ6of7ÿthis ÿ6      1ÿ1are3ÿincorporated
                                                                                                       Complaint            6613ÿ
   ÿreference
   by    37333ÿ1asÿif7ÿset3ÿ7forth
                                    6ÿverbatim
                                           31ÿherein.
                                                       33ÿ
                8ÿ Seema
              28.         31ÿhad1ÿ1aÿduty ÿto6ÿ3exercise
                                                           933ÿ2good66ÿ7faith
                                                                              1ÿinÿdealing
                                                                                             312ÿ#      ÿ
                                                                                                         with        313ÿ0Packaging.
                                                                                                                  Creative      1122ÿÿ
   Secura'
       31sÿrefusal
                 371ÿto6ÿpay1ÿthe 3ÿ1amounts
                                              6ÿcontractually
                                                          611ÿ6owed #3ÿto6ÿ     313ÿ0Packaging
                                                                                        Creative         1122ÿisÿ1arbitrary
                                                                                                                            1ÿ1and ÿ
      16ÿ1andÿconstitutes
   capricious            63ÿbad    1ÿ7faith.
                                                 1ÿ                                                                                          ..,,;;-
                8ÿ 5   The3 ÿbad1ÿ7faith
                                        1ÿ6of7ÿSeema
                                                    31ÿisÿ3evidenced
                                                                 33ÿbyÿthe3ÿ7fact
                                                                                         1ÿthat,
                                                                                                1ÿ1atÿ1allÿtimes
                                                                                                                   3ÿhereto,
                                                                                                                          336ÿSeema
                                                                                                                                      31ÿ
                                                                                                                                                N
                                                                                                                                                M
                                                                                                                                                Lt)
              29.                                                                                                                               ~
                                                                                                                                                z
   knew,          3161ÿshould
   3#ÿ6orÿreasonably            6ÿhave
                                            13ÿknown,
                                                      6#ÿthat
                                                                1ÿ  313ÿ0Packaging
                                                                     Creative     1122ÿ#1       wasÿ  :71ÿrelying
                                                                                                          justifiably     32ÿ6onÿthe3ÿ    <C
                                                                                                                                                :ii:
                                                                                                                                                ::&::
                                                                                                                                                (.)



   6    3ÿ1andÿbenefits
                     337ÿdue3ÿunder
                                      3ÿthe3ÿterms
                                                     3 ÿ6of7ÿthe
                                                                3ÿ0Policy,
                                                                      6ÿ1asÿ#3     ÿ1asÿthe3ÿ1actions
                                                                                                       6ÿ6of7ÿSeema
                                                                                                                      31ÿ1asÿset3ÿ7forth
                                                                                                                                        6ÿ
                                                                                                                                                :i:
   money                                                                          well                                                          ti
                                                                                                                                                "'w
   inÿparagraph
        1121ÿ;30<ÿbelow.
                          36#ÿÿNevertheless,
                                        =3333 ÿ1acting2ÿ#   ÿconscious
                                                                            66ÿdisregard
                                                                                            321ÿ7for6ÿ       313ÿ0Packaging's
                                                                                                                             1122ÿ
                                                                                                                                                ...J
                                                                                                                                                0:::
                                                                    with                                        Creative                        <C
                                                                                                                                                J:


   2ÿ1andÿ#    ÿthe
                         3ÿintention
                                36ÿ6of7ÿcausing
                                                   12ÿ6orÿ#  7ÿdisregarding
                                                                            3212ÿthe3ÿprobability
                                                                                                      61ÿ6of7ÿcausing
                                                                                                                          12ÿunjust
                                                                                                                                      :ÿ
                                                                                                                                                (.)
                                                                                                                                                z
   rights          with                                        willfully                                                                        0
                                                                                                                                                J:


   1ÿcruel
            3ÿ    1ÿ6onÿ        313ÿ0     1122ÿSeema31ÿconsciously
                                                                                     66ÿrefused     373ÿto6ÿpay1ÿ        313ÿ
                                                                                                                                                 Q)
                                                                                                                                                 Cl
   and               hardship            Creative      Packaging,                                                                Creative       'O
                                                                                                                                                :::J
                                                                                                                                                -,

   01122ÿvalid   1ÿclaim
                                1ÿ1andÿwithheld
                                               #3ÿmonies
                                                           63ÿ1andÿbenefits
                                                                             337ÿrightfully
                                                                                           27ÿdue3ÿ        313ÿ0Packaging.
                                                                                                                                1122ÿÿ
                                                                                                                                                 Cl
                                                                                                                                                 C:

   Packaging's                                                                                                    Creative                      'O
                                                                                                                                                'iij
                                                                                                                                                 e
   31ÿ#1ÿ6213ÿ6ÿ1ÿ313ÿ01122ÿ1ÿ1 613ÿ#ÿ3ÿ>6 ÿ31ÿ13ÿ                                                   ll..




   1ÿ31613ÿ1ÿÿ1#ÿ1ÿ71ÿ76ÿÿ371ÿ1ÿ713ÿ6ÿ1ÿ3ÿ1ÿ31ÿ3#ÿ33ÿ
   #1ÿ6ÿ31613ÿ1ÿ76ÿÿ371ÿ1ÿ713ÿ6ÿ1ÿ3ÿ1ÿ1!6ÿ31ÿ13ÿ#ÿ                                                     a,
                                                                                                                                                0



   33 ÿ321ÿ76ÿ#33ÿÿ1ÿ1ÿ393ÿ
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                ....0
                                                                                                                                                0




              ;<ÿ 31ÿ1ÿ71ÿÿ333ÿÿ1ÿ67ÿ3ÿ71ÿ1ÿ13216ÿ3ÿ76ÿ163ÿ
                                                                                                                                                Lt)
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0

                                                                                                                                                :ii:
                                                                                                                                                0

                                                              0123ÿ5ÿ67ÿ8ÿ
                                                                                                                                                (.)




                                                                     ÿ
Filed                                  02/24/2021                  Wendy Graney, Shelby Circuit              • erk
Filed                    02/24/2021
   Case: 3:21-cv-00015-GFVT                Wendy03/25/21
                               Doc #: 1-2 Filed: Graney Shelby
                                                         Page:Circuit Clerk
                                                               6 of 216   - Page ID#: 11
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:55:21 PM
                                                                                           1         1




                                                                                       87453-l

     ÿ ÿ61 ÿ623 3ÿ ÿ 3ÿ766 2ÿ16ÿ6ÿ 16ÿÿ31ÿ ÿ33ÿ
   m this Complaint, together with the following actions or inactions by Secura which were

   3313ÿwith
   perpetuated    ÿ3evil ÿmotive
                              63ÿor6ÿwithÿreckless
                                                33ÿindifference
                                                            77333ÿto6ÿthe3ÿrights2 ÿ6of7ÿ  313ÿ0Packaging:
                                                                                               Creative         112 2ÿ
              1a.ÿSecura's
                       31ÿintentional
                                   3 61ÿ6orÿreckless
                                                  33ÿ7failure
                                                             13ÿto6ÿ7fully
                                                                           ÿinform
                                                                                    76ÿ    313ÿ0Packaging
                                                                                            Creative          112 2ÿ6of7ÿitsÿ
                   2 ÿ1andÿ6obligations
                   rights          216ÿunder 3ÿthe3ÿPolicy;
                                                            06!ÿ
              ÿSecura'
              b.       31sÿintentional
                                    3 61ÿ6orÿreckless
                                                   33ÿ7failure
                                                              13ÿto6ÿ1attempt
                                                                               3ÿinÿ2good 66ÿ7faith
                                                                                                     1 ÿto6ÿ3effectuate
                                                                                                                   77313ÿ1aÿ
                   6ÿ7fair
                   prompt,      1ÿ1andÿ3equitable
                                           "13ÿsettlement
                                                      333 ÿ6of7ÿ      313ÿ0Packaging'
                                                                        Creative    112 2sÿclaim  1ÿwhen3ÿliability
                                                                                                                         1ÿ
                   1
                    was  ÿreasonably
                           3161ÿclear;
                                          31!ÿ
              c.ÿSecura's
                       31ÿintentional
                                   3 61ÿ6orÿreckless
                                                  33ÿrefusal
                                                            371ÿto6ÿpay1ÿ  313ÿ0Packaging'
                                                                                Creative      112 2sÿclaim    1ÿ1andÿto6ÿ
                   6otherwise
                         33ÿhonor
                                  66ÿitsÿ6obligations
                                               216ÿunder3ÿthe3ÿ0Policy;
                                                                          6!ÿ
              d.ÿSecura'
                       31sÿ    333 16ÿto6ÿ
                                 misrepresentations              313ÿ0Packaging
                                                              Creative        112 2ÿconcemmg
                                                                                             63 2ÿ1aÿ#"reporting   36 2ÿ
                   36$ÿwithinÿthe3ÿ0Policy
                   period"                   6ÿthat1ÿdoes
                                                           63ÿnot6ÿ3exist
                                                                        %ÿinÿthe3ÿ0Policy;
                                                                                      6!ÿÿ                                      ..,,;;-
              3e.ÿSecura's
                       31ÿ7failure
                                 13ÿto6ÿperform
                                            376ÿ1anyÿinvestigation
                                                             3216ÿwithÿrespect   33ÿto6ÿthe3ÿ&6       !ÿ
                                                                                                                                   N
                                                                                                                                   M
                                                                                                                                   Lt)
                                                                                                        Loss;                      ~
                                                                                                                                   z
              7f.ÿSecura'
                       31sÿintentional
                                   3 61ÿrefusal
                                              371ÿto6ÿpay
                                                          1ÿ 313ÿ0Packaging
                                                               Creative      112 2ÿ7fullyÿ7for6ÿitsÿlosses;
                                                                                                              63!ÿ              <C
                                                                                                                                   :ii:
                                                                                                                                   ::&::
                                                                                                                                   (.)



              2g.ÿSecura'
                       31sÿintentional
                                    3 61ÿ7failure
                                                13ÿto6ÿpay
                                                           1ÿ1allÿ1amounts
                                                                        6 ÿdue3ÿ1andÿ6owing
                                                                                                2ÿunder      3ÿthe3ÿ0Policy
                                                                                                                          6ÿ
                                                                                                                                   :i:
                                                                                                                                   ti
                                                                                                                                   "'w
                   withÿno6ÿreasonable
                               31613ÿ6orÿjustifiable
                                                '713ÿbasis;
                                                              1!ÿ1andÿÿ
                                                                                                                                   ...J
                                                                                                                                   0:::
                                                                                                                                   <C
                                                                                                                                   J:


              h. ÿSecura's
                       31ÿunreasonable
                                 31613ÿ1andÿ1arbitrary
                                                          1ÿinterpretation
                                                                        3316ÿ6of7ÿpolicy            66ÿthat1ÿ1are3ÿ
                                                                                            6ÿprovisions
                                                                                                                                   (.)
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   J:


                   contrary
                      6 1ÿto6ÿreason,
                                   316ÿ2good
                                              66ÿ7faith,
                                                     1 ÿ(3     ÿlaw,1ÿ1andÿthe3ÿ7foreseeable
                                                                                           633313ÿ3expectations
                                                                                                               %316ÿ6of7ÿ
                                                                                                                                    Q)
                                                                                                                                    Cl
                                                           Kentucky                                                                i::,
                                                                                                                                   :::J
                                                                                                                                   -,

                    itsÿinsureds.
                            3ÿ
                                                                                                                                    Cl
                                                                                                                                    C:
                                                                                                                                   i::,
                                                                                                                                   "iij
                                                                                                                                    e
           )*ÿ +ÿ6ÿ1 2ÿ31ÿ 33ÿ6ÿ1ÿÿ '3ÿ313ÿ0112 2ÿ ÿ63ÿ6ÿ                                                   ll..




   63ÿÿ6 ÿ7 11ÿ 33ÿ1ÿ6ÿ3ÿ 3ÿ
   ,-./0ÿ222ÿ3ÿ45-6705-/8ÿ-9ÿ0:;ÿ</975=ÿ,675>8ÿ?;006;>;/0ÿ@=7A05A;8ÿBA0ÿ                                                           a,
                                                                                                                                   0



   ÿ )Cÿ D 3ÿ13216ÿ6 1 3ÿ ÿ1121ÿ*E)*ÿ67ÿ ÿ61 ÿ13ÿ 6613ÿ
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   ....0
                                                                                                                                   0




   ÿ37333ÿ1ÿ7ÿ3ÿ76 ÿ31ÿ33 ÿ
                                                                                                                                   ID
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                   :ii:
                                                                                                                                   0

                                                         0123ÿ5ÿ67ÿ8ÿ
                                                                                                                                   (.)




                                                               ÿ
Filed                               02/24/2021               Wendy Graney, Shelby Circuit          • erk
Filed                    02/24/2021
   Case: 3:21-cv-00015-GFVT                Wendy03/25/21
                               Doc #: 1-2 Filed: Graney Shelby
                                                         Page:Circuit Clerk
                                                               7 of 216   - Page ID#: 12
                                                                                             -oT ORIGIN AL DOCUi\H T
                                                                                            03/0 1/2021 01:55:21 PM
                                                                                                 1          1




                                                                                            87453-l

   ÿ 33.ÿ Secura        31ÿhas    1ÿviolated
                                          613ÿKRS ÿ§ÿ304.12-230
                                                                  ÿ(the  3ÿUnfair
                                                                                          !71ÿ" 1#ÿSettlement
                                                                                                 Claims     33#3!ÿ0Practices
                                                                                                                            13ÿ
   $ %&ÿresulting
   Act),   3!2ÿin!ÿdamage
                               1#123ÿ1and!ÿharm
                                               1#ÿ"    313ÿ0Packaging
                                                       Creative      1'12!2ÿ7for6ÿ(  whichÿSecura
                                                                                                  31ÿisÿliable
                                                                                                               1)3ÿ*pursuant
                                                                                                                        1!ÿto6ÿ
   
    KRS ÿ §ÿ446.070.
             +5ÿ
   ,-  ./0ÿ2IV3ÿ-4ÿViolation
    Count          35-6705-/ÿ-of8ÿKRS  9:;ÿ<304.12-235
                                                =>?@ABA<Cÿ
   ÿ 34.ÿ D         The3  ÿ1allegations
                                3216!ÿcontained
                                                6!1!3ÿin!ÿparagraphs
                                                                 *1121*ÿ1-33  ÿ6of7ÿthis
                                                                                             ÿ"6  #*1!ÿ1are3ÿincorporated
                                                                                                 Complaint            !6*613ÿ
   )Eÿreference
   by  3733!3ÿ1asÿif7ÿset3ÿ7forth
                                   6ÿverbatim
                                          3)1#ÿherein.
                                                     33!ÿ
   ÿ 35.Fÿ Secura's     31Gÿ7failure
                                      13ÿto6ÿpromptly
                                                  *6#*Eÿ1and!ÿ7fully
                                                                      Eÿ*pay1Eÿ"  313ÿ0Packaging's
                                                                                   Creative      1'12!2Gÿclaim 1#ÿ(1
                                                                                                                       was  ÿ1and
                                                                                                                                !ÿisÿ
   ( 6ÿreasonable
    without   316!1)3ÿ7foundation.
                                 6!16!ÿÿSecura  31ÿ7failed
                                                            13ÿto6ÿ#1
                                                                        make'3ÿ1aÿ2good66ÿ7faith
                                                                                              1ÿ1attempt
                                                                                                     3#*ÿto6ÿsettle
                                                                                                                   33ÿ"    313ÿ
                                                                                                                           Creative

     1'12!2Gÿclaim
   0Packaging's      1#ÿ(       !ÿ30ÿdays,
                               within          1E&ÿ1and!ÿSecura
                                                            31ÿ6owes (3ÿ"    313ÿ0Packaging
                                                                             Creative        1'12!2ÿinterest
                                                                                                         !33ÿ1atÿthe3ÿrate
                                                                                                                               13ÿ6of7ÿ
   12%
     Hÿ7from
           6#ÿ30ÿdays
                      1Eÿ1after
                               73ÿthe
                                     3ÿ7filing
                                           !2ÿof67ÿnotice
                                                      !63ÿ1and!ÿproof
                                                                    *667ÿ6of7ÿ"   313ÿ0Packaging's
                                                                                Creative       1'12!2Gÿclaim1#ÿuntil
                                                                                                                    !ÿ*paid1ÿ6on!ÿ
   3ÿ7final
   the          1#ÿpayment.
         !1ÿclaim   *1E#3!ÿ                                                                                                             ..,,;;-
   ÿ 36.+ÿ Secura       31ÿ7failed 13ÿto6ÿsettle
                                                  33ÿ"   313ÿ0Packaging'
                                                                         1'12!2Gsÿclaim   1#ÿ(   !ÿ30ÿdays
                                                                                                                   1Eÿ6of7ÿ)being
                                                                                                                                 3!2ÿ
                                                                                                                                           N
                                                                                                                                           M
                                                                                                                                           Lt)
                                                          Creative                                 within                                  ~
                                                                                                                                           z
   *63ÿ1adequate
   provided       3I13ÿinformation
                                 !76#16!ÿto6ÿ1adjustJÿthe3ÿclaim,
                                                                       1#&ÿ1and !ÿitsÿdelay
                                                                                              31Eÿ(1wasÿ(   6ÿreasonable
                                                                                                           without      316!1)3ÿ         <C
                                                                                                                                           :ii:
                                                                                                                                           ::&::
                                                                                                                                           (.)



   7foundation.
     6!16!ÿ"     313ÿPackaging
                                  01'12!2ÿisÿ3entitled
                                                     !3ÿto6ÿrecovery
                                                                  363Eÿ6of7ÿitsÿ1attorney's
                                                                                        6!3EGÿ7fees
                                                                                                     33ÿ1and
                                                                                                           !ÿcosts
                                                                                                                 6ÿincurred
                                                                                                                        !3ÿin!ÿ
                                                                                                                                           :i:
                   Creative                                                                                                                ti
                                                                                                                                           "'w
   6obtaining
     )1!!2ÿ1aÿclaim
                   1#ÿsettlement.
                            33#3!ÿ
                                                                                                                                           ...J
                                                                                                                                           0:::
                                                                                                                                           <C
                                                                                                                                           J:


   ,-  ./0ÿ3ÿV -4ÿ35-6705-/ÿof-8ÿ,-       /K.LMNÿON      -0MP05-/ÿQP    0ÿ4ÿ9:;
                                                                            KRS ÿ    <367.110
                                                                                       RS?@@=ÿTetUÿWseq.
                                                                                                     TXYÿ
                                                                                                                                           (.)
                                                                                                                                           z
    Count         Violation           Consumer        Protection     Act-                                                                  0
                                                                                                                                           J:


   ÿ 37.5ÿ D         The3  ÿ1allegations
                                3216!ÿcontained
                                                6!1!3ÿin!ÿparagraphs
                                                                 *1121*ÿ1-36 +ÿ6of7ÿthis
                                                                                             ÿ"6  #*1!ÿ1are3ÿincorporated
                                                                                                                      !6*613ÿ
                                                                                                                                            Q)
                                                                                                                                            Cl
                                                                                                 Complaint                                 'O
                                                                                                                                           :::J
                                                                                                                                           -,

   )Eÿreference
       3733!3ÿ1asÿif7ÿset3ÿ7forth
                                   6ÿverbatim
                                          3)1#ÿherein.
                                                     33!ÿ
                                                                                                                                            Cl
                                                                                                                                            C:

   by                                                                                                                                      'O
                                                                                                                                           'iij
                                                                                                                                            e
   ÿ Zÿ D3ÿ!1!3ÿ63123ÿ*13ÿ)Eÿ"313ÿ01'12!2ÿI173ÿ1ÿ1ÿ33ÿ                                                          ll..




   !3!3ÿ6ÿ)3ÿ*633ÿ)Eÿ3!'EGÿ"6!#3ÿ0636!ÿ$ &ÿ ÿÿ+5ÿ62ÿ ÿ
   ÿ+5 +ÿ                                                                                                                                a,
                                                                                                                                           0



   ÿ 8ÿ 31ÿ#13ÿ713&ÿ!71&ÿ#31!2&ÿ1![6ÿ33*3ÿ13#3!ÿ!ÿ1!2ÿ
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           ....0
                                                                                                                                           0




   "313ÿ01'12!2ÿ1ÿÿ(6ÿ13ÿ!1!3ÿ76ÿ633ÿ63ÿ1!ÿ7!1!1ÿ*636!ÿ1ÿ3ÿ
                                                                                                                                           r--
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0

                                                                                                                                           :ii:
                                                                                                                                           0

                                                            0123ÿ5ÿ67ÿ8ÿ
                                                                                                                                           (.)




                                                                   ÿ
Filed                                 02/24/2021                 Wendy Graney, Shelby Circuit             • erk
Filed                    02/24/2021
   Case: 3:21-cv-00015-GFVT                Wendy03/25/21
                               Doc #: 1-2 Filed: Graney Shelby
                                                         Page:Circuit Clerk
                                                               8 of 216   - Page ID#: 13
                                                                                              -oT ORIGIN AL DOCUi\H T
                                                                                             03/0 1/2021 01:55:21 PM
                                                                                                  1          1




                                                                                             87453-l

         3ÿÿ13ÿ3ÿ06ÿÿÿ
   time it purchased the Policy.

   ÿ 40.      ÿ Secura 31ÿmade
                                    13ÿ7false,
                                              13ÿunfair,
                                                     71ÿmisleading,
                                                                   312ÿ1and/or
                                                                                 6ÿdeceptive
                                                                                          33 3ÿstatements
                                                                                                         13 3ÿduring    2ÿthe3ÿ
   claim
     1 ÿprocess
               63ÿbyÿrefusing
                             372ÿpayment 1 3ÿ6of7ÿ    313ÿ0Packaging's
                                                           Creative      1122!ÿvalid 1ÿclaim
                                                                                                  1 ÿ"without
                                                                                                             6ÿ1aÿreasonable
                                                                                                                         31613ÿ
   1ÿ1andÿ1advising
   basis           2ÿitÿthat 1ÿthe3ÿdamage
                                              1 123ÿto6ÿthe3ÿ#Insured
                                                                 3ÿ0Property
                                                                           63ÿcaused
                                                                                       13ÿbyÿthe3ÿ$6
                                                                                                        Lossÿ"1wasÿnot6ÿcovered
                                                                                                                              633ÿ
   ÿthe3ÿ0Policy
   by            6ÿ" when3ÿitÿis,ÿinÿ7fact,
                                               1ÿcovered
                                                      633ÿbyÿthe3ÿ0Policy.
                                                                            6ÿÿ#Inÿitsÿdenial
                                                                                                 31ÿletter,
                                                                                                          33ÿSecura
                                                                                                                    31ÿ7falsely
                                                                                                                               13ÿ
   1asserted
     33ÿthat  1ÿ%"the3ÿdate
                               13ÿ6of7ÿloss
                                          6ÿisÿ6outside
                                                    3ÿthe3ÿreporting
                                                                   362ÿperiod."
                                                                                 36&ÿÿ'    33ÿisÿno6ÿ%"reporting
                                                                                           There               362ÿperiod"  36&ÿ
   contained
     613ÿwithin " ÿthe3ÿPolicy.
                                06ÿ
   ÿ 41.      (ÿ Secura 31ÿ3engaged
                                   2123ÿmÿunfair, 71ÿ7false,
                                                                 13ÿmisleading,
                                                                           312ÿ1and/or
                                                                                          6ÿdeceptive
                                                                                                     33 3ÿpractices
                                                                                                                    13ÿ"withÿ
   33ÿto6ÿ
   respect           313ÿ0Packaging's
                   Creative     1122!ÿclaim, 1 ÿ1asÿset3ÿ7forth
                                                                   6ÿ1above
                                                                         63ÿinÿthis
                                                                                     ÿ6       1ÿ
                                                                                        Complaint.

   ÿ 42.      )ÿ        313ÿ0Packaging
                         Creative      1122ÿsuffered
                                                     7733ÿ1anÿ1ascertainable
                                                                     3113ÿloss6ÿ6of7ÿmoney
                                                                                                 63ÿ6orÿproperty
                                                                                                              63ÿ1asÿ1aÿresult
                                                                                                                                3ÿ
          31!sÿunlawful
   6of7ÿSecura'    1"7ÿmethods,
                                   36ÿ1acts,ÿ1andÿpractices.
                                                            13ÿ                                                                        ..,,;;-
   ÿ 43.      *ÿ        313ÿPackaging
                                   01122ÿisÿentitled3 3ÿto6ÿcompensatory
                                                                        6 316ÿ1andÿpunitive
                                                                                                 3ÿdamages,
                                                                                                            1 123ÿ1attorney's
                                                                                                                             63!ÿ
                                                                                                                                            N
                                                                                                                                            M
                                                                                                                                            Lt)
                        Creative                                                                                                            ~
                                                                                                                                            z
   7fees          6ÿ1andÿpunitive
     33ÿ1andÿcosts,          3ÿdamages
                                             1 123ÿ7for6ÿSecura's
                                                             31!ÿviolations
                                                                          616ÿ6of7ÿthe3ÿ6    3ÿ0Protection
                                                                                             Consumer         636ÿ+     Act. ÿ         <C
                                                                                                                                            :ii:
                                                                                                                                            ::&::
                                                                                                                                            (.)



              ,-./.01/.
              WHEREFORE, ÿ             1asÿ1aÿresult
                                               3ÿ6of7ÿthe3ÿ7foregoing,
                                                                   63262ÿ      313ÿ0Packaging
                                                                                              1122ÿ"6          ÿrespectfully
                                                                                                                        337ÿ
                                                                                                                                            :i:
                                                                                Creative                   would                            ti
                                                                                                                                            "'w
   323ÿthat  1ÿthis
                     ÿ36     613ÿ6     ÿ1award
                                                    "1ÿ1aÿjudgment
                                                             42 3ÿ1against
                                                                           21ÿSecura
                                                                                      31ÿ1asÿ7follows:
                                                                                                   66"5ÿ
                                                                                                                                            ...J
                                                                                                                                            0:::
   request                 Honorable       Court                                                                                            <C
                                                                                                                                            J:


              +ÿ For   66ÿperformance
                                376 13ÿof67ÿthe3ÿPolicy06ÿ1and ÿ7for6ÿcompensatory
                                                                                   6 316ÿdamages 1 123ÿ1asÿ1aÿresult 3ÿ6of7ÿ
                                                                                                                                            (.)
                                                                                                                                            z
              A.                                                                                                                            0
                                                                                                                                            J:


                        Secura's
                           31!ÿbreach
                                   31ÿof67ÿcontract
                                                    61ÿinÿ1anÿamount
                                                                      1 6ÿto6ÿbe3ÿdetermined
                                                                                        33 3ÿbyÿthe3ÿjury;47ÿ
                                                                                                                                             Q)
                                                                                                                                             Cl
                                                                                                                                            'O
                                                                                                                                            :::J
                                                                                                                                            -,

              8ÿ 6For6ÿcompensatory
                                6 316ÿdamages  1 123ÿ7for6ÿinconvenience,
                                                                     6333ÿ7financial
                                                                                         11ÿdistress,
                                                                                                       3ÿ1andÿ"6     ÿinÿ1anÿ
                                                                                                                                             Cl
                                                                                                                                             C:

              B.                                                                                                       worry                'O
                                                                                                                                            'iij
                                                                                                                                             e
                        1 6ÿ6ÿ3ÿ33 3ÿÿ3ÿ47ÿÿ                                                                                   ll..




              ÿ 66ÿ 3ÿ1 123ÿÿ1ÿ1 6ÿ6ÿ3ÿ33 3ÿÿ3ÿ47ÿ
              9ÿ 66ÿ31613ÿ163!ÿ733ÿ1ÿ6ÿ:;ÿ<ÿ*()=)*>ÿ3ÿ6 3ÿ                                                      a,
                                                                                                                                            0



                        0636ÿ+ÿ1ÿ63ÿ1"7ÿ
                                                                                                                                            0
                                                                                                                                            0
                                                                                                                                            0
                                                                                                                                            ....0
                                                                                                                                            0




              ?ÿ 66ÿ1ÿ6ÿ3ÿÿ313ÿ01122ÿ1ÿ1ÿ3ÿ67ÿÿ167ÿÿ
                                                                                                                                            00
                                                                                                                                            0
                                                                                                                                            0
                                                                                                                                            0
                                                                                                                                            0
                                                                                                                                            0

                                                                                                                                            :ii:
                                                                                                                                            0

                                                             0123ÿ5ÿ67ÿ8ÿ
                                                                                                                                            (.)




                                                                    ÿ
Filed                                  02/24/2021                 Wendy Graney, Shelby Circuit            • erk
Filed                    02/24/2021
   Case: 3:21-cv-00015-GFVT                Wendy03/25/21
                               Doc #: 1-2 Filed: Graney Shelby
                                                         Page:Circuit Clerk
                                                               9 of 216   - Page ID#: 14
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:55:21 PM
                                                                                    1        1




                                                                               87453-l

        9ÿ For
           F.   96ÿpre-3ÿ1andÿpost-judgment
                                 623ÿinterest;
                                                    33ÿÿ
        ÿ For
        G.      96ÿstatutory
                     16ÿinterest
                                 33ÿon6ÿthe
                                              3ÿ7final
                                                    1ÿclaim
                                                         1ÿpayment
                                                                  13ÿ1atÿ12%ÿinterest;
                                                                                        33ÿ1and
                                                                                                   ÿ
        H. ÿ For
                96ÿsuch
                     ÿ6other
                              3ÿ7further
                                    3ÿ1andÿ2general
                                                  331ÿrelief
                                                           337ÿ1asÿthis
                                                                        ÿCourt
                                                                              6ÿdeems
                                                                                     33ÿjust
                                                                                            ÿ1andÿ3equitable.
                                                                                                          !1"3ÿ
                ÿ
                                                #$%&ÿ()*+,(ÿ
                                                JURY     DEMAND

       31-3ÿPackaging
     Creative 01.122ÿdemands
                           31ÿa1ÿjury.
                                        ÿÿ
                                                     ÿ
                                                     ÿ /3        37ÿsubmitted,
                                                             Respectfully        "30ÿ
                                                     ÿ 1         23/43/ÿ5SCOTT       644ÿ76778         440ÿ0PLC
                                                                                                               9ÿ
                                                     ÿ
                                                             McWHERTER                       BOBBITT,

   ÿ
   ÿ ÿ ÿ ÿ ÿ ÿ ÿ :s/;ÿ=>                                            ?@AB@ÿH.CDÿEScott
                                                                                  FBAAÿ ÿ ÿ ÿ
                                                     ÿ CLINTON  98G46GÿH. ÿ5SCOTT   644ÿH(KYBN
                                                                                             IJ7Gÿ595862) KLMNÿ
                                                                 Clinton

   ÿ ÿ ÿ ÿ ÿ ÿ ÿ clint@msb.la                                 O"1Pÿ                                            ..,,;;-
   ÿ ÿ ÿ ÿ ÿ ÿ ÿ K54Qÿ3R                                               33ÿ/
                                                                            Rd.,0ÿ5Suite
                                                                                    3ÿSÿ
                                                                               w                                       N
                                                                                                                       M


   ÿ ÿ ÿ ÿ ÿ ÿ ÿ TJackson,                                    1.60ÿ43      333ÿU38305
                                                                                          LUVKÿ
                                                                  Exeter                 D                             Lt)
                                                                                                                       ~


   ÿ ÿ ÿ ÿ ÿ ÿ ÿ H(731)                                       WUNÿM664-1340
                                                                         MQUQVÿ
                                                                           Tennessee                                   z
                                                                                                                       <C

   ÿ ÿ ÿ
                                                                                                                       :ii:
                                                                                                                       ::&::


   ÿ ÿ ÿ ÿ ÿ ÿ ÿ Attorneys                                   XAABY@Z[:ÿfor  \BYÿ=Y  Z]A?^ZÿPackaging
                                                                                           _]F`]a?@aÿ=B       bc]@[ÿ
                                                                                                                       (.)
                                                                                                                       :i:

                                                     ÿ
                                                                                Creative                   Company     ti
                                                                                                                       "'w
                                                     ÿ                                                                 ...J



                                                     ÿÿ
                                                                                                                       0:::
                                                                                                                       <C
                                                                                                                       J:


                                                     ÿ
                                                                                                                       (.)
                                                                                                                       z
                                                     ÿ                                                                 0
                                                                                                                       J:


   ÿ                                                                                                                    Q)
                                                                                                                        Cl
                                                                                                                       i::,
                                                                                                                       :::J
                                                                                                                       -,

   ÿ                                                                                                                    Cl
                                                                                                                        C:
                                                                                                                       i::,
                                                                                                                       "iij
                                                                                                                        e
                                                                                                                       ll..




                                                                                                                       a,
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       ....0
                                                                                                                       0


                                                                                                                       a,
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0

                                                                                                                       :ii:
                                                                                                                       0

                                                    0123ÿ5ÿ67ÿ5ÿ
                                                                                                                       (.)




                                                          ÿ
Filed                            02/24/2021             Wendy Graney, Shelby Circuit       • erk
Filed      2 ~CI--0 IHIH 02/24./2021
  Case: 3:21-cv-00015-GFVT                Wendy
                              Doc #: 1-2 Filed:   Graney, Shelby
                                                03/25/21   Page:Circuit  Clerk- Page ID#: 15
                                                                  10 of 216
                                                               -oT ORIGIN AL DOCUI\HNT
                                                              03/0 1/2&21 IH:58:19 Pl\I
                                                                     1




                                                              87453-l

    0S ECU RAINSURANCE COMPANIES




    STATE OF WISCONSIN          )
                                : ss
    WINNEBAGO COUNTY            )


    I, the undersigned, do hereby certify as follows:

           That I am a custodian of records for SEGURA Insurance, A Mutual Company.

           That the attached is a true and correct copy of policy number CP 3196759, which
   was issued to Creative Packaging Company Inc Creative Properties LLC, and was in
    full force and effect on 04/26/2015.

           That subject to any policy changes after the date stated above, this policy of      ..,,;;-
                                                                                               N
    insurance was in effect during the policy term 08/21/2014 to 08/21/2015.                   M
                                                                                               Lt)
                                                                                               ~
                                                                                               z
                                                                                               <C
           That this policy of insurance was compiled pursuant to company procedures to        :ii:
                                                                                               ::&::
                                                                                               (.)

    ensure its accuracy.                                                                       :i:
                                                                                               ti
                                                                                               "'w
                                                                                               ...J
                                                                                               0:::
                                                                                               <C
                                                                                               J:
                                                                                               (.)
                                                                                               z
                                                                                               0
                                                                                               J:
                                                                                                Q)
                                                                                                Cl
                                                                                               'O
                                                                                               :::J
                                                                                               -,
                                                                                                Cl
                                                                                                C:
                                                                                               'O
                                                                                               'iij
    SubscJi9,Fd and sworn to before me                                                          e
                                                                                               ll..
    this 22 r day of Ol-tv~r, 2020.



                                                                                               Lt)
                                                                                               0
    Notary Public, State of Wisconsin                                                          N
                                                                                               0

    My commission expires: lP  h6/lvL-L-r                                                      -
                                                                                               0
                                                                                               0

                                                                                                0
                                                                                               ..-
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0

                                                                                               J:
                                                                                               ><
                                                                                               w




Filed                       02/24/2021         Wendy Graney, Shelby Circuit   • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                              1
                                  02/24/2021       Wendy
                                       Doc #: 1-2 Filed:   Graney Shelby
                                                         03/25/21
                           SECURA INSURANCE, A Mutual Comp; -.
                                              P. o. BOX 819
                                                                   Page:Circuit Clerk- Page ID#: 16
                                                                         11 of 216
                                                                  APPLETON, WI 54912-0819    /
                                                                                                  ORIGIN~ DOCUi\H T
                                                                                               ,] /202] 0,1:::i,8:U' PM
                                                                                            87453-l
                                              GENERAL CHANGE ENDORSEMENT

                                                                              I POLICY      NO. 20-CP-003196759-4/001

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                          AGENCY AND MAILING ADDRESS 160110               09

     CREATIVE PACKAG ING COMPANY INC
     CREATIVE PROPERTIES LLC                                                   ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                                2305 RIVER RD
     SHELBYVILLE KY 40065                                                      LOUISVILLE KY 40206

   POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
   EFFECTIVE 08-29-14 THIS POLICY IS AMENDED AS SHOWN


   This is not a bill.
   The annualized effect of this endorsement prem i um would be

   COMMERCIAL PROPERTY
   For an additional/return pre• iu• , the ite• s below are changed as indicated:
     ADDING LOSS PAYEE FIRST & PEOPLES BANK & TRUST COMPANY

   LOSS PAYEES:                                                                        DESCRIPTION OF PROPERTY:
    CP1218 (06-07) - C. LOSS PAYABLE
                                                                                                                                   ..,,;;-
                                                                                                                                   N
                                                                                                                                   M
                                                                                                                                   Lt)
    FIRST & PEOPLES BANK AND TRUST COMPANY                                              BUSINESS PERSONAL PROPERTY                 ~
    PO BOX AB                                                                           6301 MIDLAND INDUSTRIAL DR                 z
                                                                                                                                   <C
    RUSSELL KY 41169                                                                    SHELBYVILLE KY 40065                       :ii:
                                                                                                                                   ::&::
                                                                                                                                   (.)
                                                                                                                                   :i:
                                                                                                                                   ti
       FORMS AND ENDORSEMENTS
      APPLYING TO COMMERCIAL PROPERTY COVERAGE PART AND MADE PART OF THIS POLICY AT TIME OF ISSUE :                                "'w
                                                                                                                                   ...J
                                                                                                                                   0:::
      IL1202 (01-97)  CP1218 (06-07)                                                                                               <C
                                                                                                                                   J:
                                                                                                                                   (.)
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   J:
                                                                                                                                    Q)
                                                                                                                                    Cl
                                                                                                                                   'O
                                                                                                                                   :::J
                                                                                                                                   -,
                                                                                                                                    Cl
                                                                                                                                    C:
                                                                                                                                   'O
                                                                                                                                   'iij
                                                                                                                                    e
                                                                                                                                   ll..




                                                                                                                                   Lt)
                                                                                                                                   0
                                                                                                                                   N
                                                                                                                                   0


                                                                                                                                   -
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                   0
                                                                                                                                   N
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
 COUNTERSIGNED AT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _ _ _ _ BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                   J:
                                                                                                  AUTHORIZED REPRESENTATIVE        ><
                                                                                                                                   w
                                                              Original             1500DM
  IL 0000 9601         09-09-14 CRR    ID93                   Page     1 of


      Filed                             02/24/2021                  Wendy Graney, Shelby Circuit      • erk
    Filed      2l~C1---0010il
      Case: 3:21-cv-00015-GFVT02/24/2021       Wendy
                                   Doc #: 1-2 Filed:   Graney Shelby
                                                     03/25/21  Page:Circuit Clerk- Page ID#: 17
                                                                     12 of 216
                  SECURA INSURANCE, A Mutual Company                                         -oT ORIGIN AL DOCUi\H T
                                           P. 0. BOX 819          APPLETON, WI 54912-0819   03/0i] /28'2] 0,1 :SS:H PM
                                                                                            87453-l
                                                     FORMS SCHEDULE

                                                                              I POLICY      NO. 20-CP-003196759-4/001


 ACCOUNT NUMBER: 00007254873
 NAMED INSURED AND MAILING ADDRESS                                            AGENCY AND MAILING ADDRESS 160110              09

   CREATIVE PACKAGING COMPANY INC
   CREATIVE PROPERTIES LLC                                                     ASSURED PARTNERS NL
   6301 MIDLAND INDUSTRIAL DR                                                  2305 RIVER RD
   SHELBYVILLE KY 40065                                                        LOUISVILLE KY 40206

 POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
 ENDORSEMENT DATE:                   08/29/2014

   COMMERCIAL PROPERTY FORMS
   IL1202 (01-97)   KENTUCKY POLICY CHANGES
   CP1218 (06-07)   LOSS PAYABLE PROVISIONS




                                                                                                                                  ..,,;;-
                                                                                                                                  N
                                                                                                                                  M
                                                                                                                                  Lt)
                                                                                                                                  ~
                                                                                                                                  z
                                                                                                                                  <C
                                                                                                                                  :ii:
                                                                                                                                  ::&::
                                                                                                                                  (.)
                                                                                                                                  :i:
                                                                                                                                  ti
                                                                                                                                  "'w
                                                                                                                                  ...J
                                                                                                                                  0:::
                                                                                                                                  <C
                                                                                                                                  J:
                                                                                                                                  (.)
                                                                                                                                  z
                                                                                                                                  0
                                                                                                                                  J:
                                                                                                                                   Q)
                                                                                                                                   Cl
                                                                                                                                  'O
                                                                                                                                  :::J
                                                                                                                                  -,
                                                                                                                                   Cl
                                                                                                                                   C:
                                                                                                                                  'O
                                                                                                                                  'iij
                                                                                                                                   e
                                                                                                                                  ll..




                                                                                                                                  Lt)
                                                                                                                                  0
                                                                                                                                  N
                                                                                                                                  0


                                                                                                                                  -
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  0
                                                                                                                                  M
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                 AUTHORIZED REPRESENTATIVE        ><
                                                                                                                                  w
                                                           Original
09-09-14                      CRR   ID93                   Page        1 of


    Filed                            02/24/2021                     Wendy Graney, Shelby Circuit      • erk
                          02/24/2021
    Case: 3:21-cv-00015-GFVT               Wendy
                               Doc #: 1-2 Filed:   Graney Shelby
                                                 03/25/21  Page:Circuit Clerk- Page ID#: 18
                                                                 13 of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                        1         1




                                                                                   87453-l
POLICY NUMBER:
                                                                                                         IL12020197

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            KENTUCKY POLICY CHANGES
Effective Date of Change:
Change Endorsement No .:
Named Insured:


The following item(s) :


•   lnsured's Name                                          •    lnsured's Mailing Address

•   Policy Number                                           •    Company

•   Effective/Expiration Date                               •    lnsured's Legal Status/Business of Insured

•   Payment Plan                                            •    Premium Determination

•   Additional Interested Parties:                          •    Coverage Forms and Endorsements
                                                                                                                                ..,,;;-
                                                                                                                                N
•   Limits/Exposures                                        •    Deductibles                                                    M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
•   Covered Property/Located Description                    •    Classification/Class Codes                                     <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
•   Rates                                                   •    Underlying Insurance
                                                                                                                                ti
is (are) changed to read {See Additional Page(s)}:
                                                                                                                                "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                'O
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                'O
                                                                                                                                'iij
The above amendments result in a change in the premium as follows:                                                               e
                                                                                                                                ll..



•      NO CHANGES          •    TO BE ADJUSTED                  ADDITIONAL PREMIUM               RETURN PREMIUM
                                    AT AUDIT
                                                            $                                $
Countersigned By:                                                                                                               Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                       (Authorized Agent)                                                                       ,:j'
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




IL12020197
 Filed    2 l~CT-OOIOil
                                 Cop ri ht, Insurance Services Office, Inc,,._ 1996
                                     02i   2021             Wendy Graney, Snelby Circuit         • erk        Page 1 of 2   •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 19
                                                                14 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM1    1




                                                            87453-l

                       POLICY CHANGES ENDORSEMENT DESCRIPTION




                                                                                                               ..,,;;-
                                                                                                               N
                                                                                                               M
                                                                                                               Lt)
                                                                                                               ~
                                                                                                               z
                                                                                                               <C
                                                                                                               :ii:
                                                                                                               ::&::
                                                                                                               (.)
                                                                                                               :i:
                                                                                                               ti
                                                                                                               "'w
                                                                                                               ...J
                                                                                                               0:::
                                                                                                               <C
                                                                                                               J:
                                                                                                               (.)
                                                                                                               z
                                                                                                               0
                                                                                                               J:
                                                                                                                Q)
                                                                                                                Cl
                                                                                                               'O
                                                                                                               :::J
                                                                                                               -,
                                                                                                                Cl
                                                                                                                C:
                                                                                                               'O
                                                                                                               'iij
                                                                                                                e
                                                                                                               ll..




                                                                                                               Lt)
                                                                                                               0
                                                                                                               N
                                                                                                               0


                                                                                                               -
                                                                                                               0
                                                                                                               0

                                                                                                                0
                                                                                                               Lt)
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0

                                                                                                               J:
                                                                                                               ><
                                                                                                               w




Pa e 2 of 2
Fi ed         21~cr-00,rn1
                             Cop ri ht, Insurance Services Office, Inc,,._ 1996
                              02i   20,21           Wendy Graney, Snelby Circuit      • erk   IL12020197   •
 Filed                   02/24/2021
   Case: 3:21-cv-00015-GFVT               Wendy
                              Doc #: 1-2 Filed:   Graney Shelby
                                                03/25/21  Page:Circuit  Clerk- Page ID#: 20
                                                                 15 of 216
                                                              -oT ORIGIN AL DOCUi\H T
                                                             03/0 1/2021 01:SS:H PM
                                                                                 1        1




                                                             87453
POLICY NUMBER:                                                      - OMMERCIAL PROPERTY
                                                                                CP 1218 06 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              LOSS PAYABLE PROVISIONS
Th is endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIU M COM MERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                  SCHEDULE


Premises Number:                    Building Number:
                                                                          Applicable Clause
                                                                          (Enter C., D., E., or
                                                                          F.):
Description Of Property:

Loss Payee Name:
                                                                                                                        ..,,;;-
                                                                                                                        N
                                                                                                                        M
                                                                                                                        Lt)
Loss Payee Address:                                                                                                     ~
                                                                                                                        z
                                                                                                                        <C
                                                                                                                        :ii:
Premises Number:                    Building Number:                      Applicable Clause                             ::&::
                                                                                                                        (.)
                                                                          (Enter c., D., E., or                         :i:
                                                                          F.):                                          ti
Description Of Property:                                                                                                "'w
                                                                                                                        ...J
                                                                                                                        0:::
                                                                                                                        <C
                                                                                                                        J:
Loss Payee Name:                                                                                                        (.)
                                                                                                                        z
                                                                                                                        0
                                                                                                                        J:
Loss Payee Address:                                                                                                       Q)
                                                                                                                         Cl
                                                                                                                        'O
                                                                                                                        ...,:::J
Premises Number:                    Building Number:                      Applicable Clause                               Cl
                                                                          (Enter c., D., E., or                         'O
                                                                                                                          C:


                                                                          F.):                                          'iij
                                                                                                                         e
                                                                                                                        ll..
Description Of Property:


Loss Payee Name:

Loss Payee Address:
                                                                                                                        Lt)
                                                                                                                        0
                                                                                                                        N
                                                                                                                        0
Information required to complete this Schedule , if not shown above, will be shown in the Declarations.
                                                                                                                        -
                                                                                                                        0
                                                                                                                        0

                                                                                                                         0
                                                                                                                        ID
                                                                                                                        0
                                                                                                                        0
                                                                                                                        0
                                                                                                                        0
                                                                                                                        0

                                                                                                                        J:
                                                                                                                        ><
                                                                                                                        w




CP 1218 06 07
Filed         2 l~CT-OOlOil
                                          © ISO Properti es, Inc., 2007
                                 02/24/2021            Wendy Graney, Shelby Circuit     • erk
                                                                                                      Page 1 of 3   •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 21
                                                               16 of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l


A. When this endorsement is attached to the Stan-                     b. The Loss Payee has the right to receive
   dard Property Policy CP 00 99, the term Coverage                      loss payment even if the Loss Payee has
   Part in this endorsement is replaced by the term                      started foreclosure or similar action on the
   Policy.                                                               Covered Property.
B. Noth ing in this endorsement increases the appli-                  c. If we deny your claim because of your acts
   cable Limit of Insurance . We will not pay any Loss                   or because you have failed to comply with
   Payee more than their financial interest in the                       the terms of the Coverage Part, the Loss
   Covered Property, and we will not pay more than                       Payee will still have the right to receive loss
   the applicable Limit of Insurance on the Covered                      payment if the Loss Payee:
   Property.                                                            (1) Pays any premium due under th is Cov-
   The following is added to the Loss Payment Loss                          erage Part at our request if you have
   Cond ition , as indicated in the Declarations or in                      failed to do so;
   the Schedule:                                                        (2) Submits a signed , sworn proof of loss
C. Loss Payable Clause                                                      within 60 days after receiving notice
                                                                            from us of your failure to do so; and
   For Covered Property in which both you and a                         (3) Has notified us of any change in owner-
   Loss Payee shown in the Schedule or in the Dec-                          ship, occupancy or substantial change
   larations have an insu rable interest, we will:                          in risk known to the Loss Payee.
   1. Adjust losses with you; and                                        All of the terms of this Coverage Part will
                                                                         then apply directly to the Loss Payee .
   2. Pay any claim for loss or damage jointly to you
        and the Loss Payee , as interests may appear.                 d. If we pay the Loss Payee for any loss or
                                                                         damage and deny payment to you because
D. Lender's Loss Payable Clause                                          of your acts or because you have failed to
   1. The Loss Payee shown in the Schedule or in                         comply with the terms of this Coverage                ..,,;;-
                                                                                                                               N
                                                                                                                               M
        the Declarations is a creditor, including a mort-                Part:                                                 Lt)
                                                                                                                               ~
        gageholder or trustee, whose interest in Cov-                   (1) The Loss Payee's rights will be trans-             z
        ered Property is established by such written in-                                                                       <C
                                                                            ferred to us to the extent of the amount           :ii:
        struments as :                                                      we pay; and                                        ::&::
                                                                                                                               (.)
        a. Warehouse receipts;                                                                                                 :i:
                                                                        (2) The Loss Payee's rights to recover the
                                                                                                                               ti
        b. A contract for deed;                                             full amount of the Loss Payee's claim
                                                                            will not be impaired.                              "'w
                                                                                                                               ...J
        C. Bills of lading;                                                                                                    0:::
        d. Financing statements ; or
                                                                         At our option, we may pay to the Loss                 <C
                                                                                                                               J:
                                                                         Payee the whole principal on the debt plus            (.)

        e. Mortgages, deeds of trust, or security                        any accrued interest. In this event, you will         z
                                                                                                                               0
           agreements.                                                   pay your remain ing debt to us.                       J:
                                                                                                                                Q)
   2. For Covered Property in which both you and a                 3. If we cancel this policy, we will give written            Cl
                                                                                                                               i::,
        Loss Payee have an insurable interest:                        notice to the Loss Payee at least:                       :::J
                                                                                                                               -,
                                                                                                                                Cl
        a. We will pay for covered loss or damage to                  a. 10 days before the effective date of cancel-           C:
                                                                                                                               i::,
           each Loss Payee in their order of prece-                      lation if we cancel for your nonpayment of            'iij
           dence, as interests may appear.                               premium; or                                            e
                                                                                                                               ll..

                                                                      b. 30 days before the effective date of cancel-
                                                                         lation if we cancel for any other reason .
                                                                  4. If we elect not to renew this policy, we will give
                                                                     written notice to the Loss Payee at least 10
                                                                     days before the expiration date of this policy.
                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               r,..
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




Pa e 2 of 3
Fi ed           21 ~c1--oo,rn1     02/24/2021
                                             © ISO Properties, Inc., 2007
                                                            Wendy Graney, Shelby Circuit    • erk
                                                                                                       CP 12 18 06 07      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 22
                                                               17 of 216
                                                                         -oT ORIGIN AL DOCUi\H T
                                                                        03/0 1/2021 01:SS:H PM
                                                                            1        1




                                                                        87453-l

E. Contract Of Sale Clause                               F. Building Owner Loss Payable Clause
   1. The Loss Payee shown in the Schedule or in           1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization            the Declarations is the owner of the described
      you have entered a contract with for the sale of        building, in wh ich you are a tenant.
      Covered Property.                                    2. We will adjust losses to the described building
   2. For Covered Property in which both you and              with the Loss Payee. Any loss payment made
      the Loss Payee have an insurable interest we            to the Loss Payee will satisfy your claims
      will:                                                   against us for the owner's property.
      a. Adjust losses with you ; and                      3. We will adjust losses to tenants' improvements
      b. Pay any claim for loss or damage jointly to          and betterments with you , unless the lease
           you and the Loss Payee, as interests may           provides otherwise.
           appear.
   3. The following is added to the Other Insurance
      Condition:
      For Covered Property that is the subject of a
      contract of sale, the word "you" includes the
      Loss Payee.




                                                                                                                    ..,,;;-
                                                                                                                    N
                                                                                                                    M
                                                                                                                    Lt)
                                                                                                                    ~
                                                                                                                    z
                                                                                                                    <C
                                                                                                                    :ii:
                                                                                                                    ::&::
                                                                                                                    (.)
                                                                                                                    :i:
                                                                                                                    ti
                                                                                                                    "'w
                                                                                                                    ...J
                                                                                                                    0:::
                                                                                                                    <C
                                                                                                                    J:
                                                                                                                    (.)
                                                                                                                    z
                                                                                                                    0
                                                                                                                    J:
                                                                                                                     Q)
                                                                                                                     Cl
                                                                                                                    "O
                                                                                                                     :::J
                                                                                                                    -,
                                                                                                                     Cl
                                                                                                                     C:
                                                                                                                    "O
                                                                                                                    "iij
                                                                                                                     e
                                                                                                                    ll..




                                                                                                                    Lt)
                                                                                                                    0
                                                                                                                    N
                                                                                                                    0


                                                                                                                    -
                                                                                                                    0
                                                                                                                    0

                                                                                                                     0
                                                                                                                    00
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0

                                                                                                                    J:
                                                                                                                    ><
                                                                                                                    w




CP 1218 06 07
Filed        2 l~CT-OOIOil
                                         © ISO Properties, Inc., 2007
                                02/24/2021         Wendy Graney, Shelby Circuit    • erk
                                                                                                 Page 3 of 3    •
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                              1
                                  02/24/2021       Wendy
                                       Doc #: 1-2 Filed:
                                           P. o. BOX 819
                                                           Graney Shelby
                                                         03/25/21
                           SECURA INSURANCE, A Mutual Comp; -.
                                                                   Page:Circuit Clerk- Page ID#: 23
                                                                         18 of 216
                                                               APPLETON, WI 54912-0819    /
                                                                                               ORIGIN~ DOCUi\H T
                                                                                            ,] /202] 0,1:::i,8:U' PM
                                                                                         87453-l
                                           GENERAL CHANGE ENDORSEMENT

                                                                           I POLICY      NO. 20-CP-003196759-4/002


   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                       AGENCY AND MAILING ADDRESS 160110                  09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                                ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                             2305 RIVER RD
     SHELBYVILLE KY 40 06 5                                                 LOUISVILLE KY 40206

   POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
   EFFECTIVE 02-03-15 THIS POLICY IS AMENDED AS SHOWN


   This is not a bill.
   The annualized effect of this endorsement premium would be

   COMMERCIAL GENERAL LIABILITY
   For an additional/return pre• iu• , the ite• s below are changed as indicated:
     ADDING ADDITIONAL INSURED AS SHOWN


     ADDITIONAL INSURED(S)
                                                                                                                                   ..,,;;-
                                                                                                                                   N
                                                                                                                                   M
                                                                                                                                   Lt)
                                                                                                                                   ~
    FIFTH THIRD BANK                                                                               PER FORM: CG2018 (11-85)        z
                                                                                                                                   <C
    1830 EAST PAIRS AVE SE RSCB3A                                                                                                  :ii:
                                                                                                                                   ::&::
    GRAND RAPIDS Ml 49546                                                                                                          (.)

    VACANT LAND                                                                                                                    :i:
                                                                                                                                   ti
                                                                                                                                   "'w
                                                                                                                                   ...J
                                                                                                                                   0:::
                                                                                                                                   <C
                                                                                                                                   J:
       FORMS AND ENDORSEMENTS                                                                                                      (.)

      APPLYING TO COMMERCIAL GENERAL LIABILITY COVERAGE PART AND MADE PART OF THIS POLICY AT TIME OF ISSUE:                        z
                                                                                                                                   0
      1L1202 (01-97)  CG2018 (11 -85)                                                                                              J:
                                                                                                                                    Q)
                                                                                                                                    Cl
                                                                                                                                   'O
                                                                                                                                   :::J
                                                                                                                                   -,
                                                                                                                                    Cl
                                                                                                                                    C:
                                                                                                                                   'O
                                                                                                                                   'iij
                                                                                                                                    e
                                                                                                                                   ll..




                                                                                                                                   Lt)
                                                                                                                                   0
                                                                                                                                   N
                                                                                                                                   0


                                                                                                                                   -
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                   0
                                                                                                                                   a,
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
 COUNTERSIGNED AT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _ _ _ _ BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                   J:
                                                                                              AUTHORIZED REPRESENTATIVE            ><
                                                                                                                                   w
                                                           Original             1500DM
  IL 0000 9601         02-18-15 CRR    1D152               Page     1 of


      Filed                             02/24/2021               Wendy Graney, Shelby Circuit     • erk
    Filed      2l~C1---0010il
      Case: 3:21-cv-00015-GFVT02/24/2021       Wendy
                                   Doc #: 1-2 Filed:   Graney Shelby
                                                     03/25/21  Page:Circuit Clerk- Page ID#: 24
                                                                     19 of 216
                  SECURA INSURANCE, A Mutual Company                                       -oT ORIGIN AL DOCUi\H T
                                         P. 0. BOX 819          APPLETON, WI 54912-0819   03/0i] /28'2] 0,1 :SS:H PM
                                                                                          87453-l
                                                   FORMS SCHEDULE

                                                                            I POLICY      NO. 20-CP-003196759-4/002


 ACCOUNT NUMBER: 00007254873
 NAMED INSURED AND MAILING ADDRESS                                          AGENCY AND MAILING ADDRESS 160110              09

   CREATIVE PACKAGING COMPANY INC
   CREATIVE PROPERTIES LLC                                                   ASSURED PARTNERS NL
   6301 MIDLAND INDUSTRIAL DR                                                2305 RIVER RD
   SHELBYVILLE KY 40065                                                      LOUISVILLE KY 40206

 POLICY PERIOD:   From 08 / 21/2014 t o 08 / 21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
 ENDORSEMENT DATE:                   02/03/2015

   COMMERCIAL GENERAL LIABILITY FORMS
   IL1202 (01-97)   KENTUCKY POLICY CHANGES
   CG2018 (11-85)   ADDTL INSURED-MORTGAGEE,ASSIGNEE, OR RECEIVER




                                                                                                                                ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
                                                                                                                                <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
                                                                                                                                ti
                                                                                                                                "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                'O
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                'O
                                                                                                                                'iij
                                                                                                                                 e
                                                                                                                                ll..




                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -....
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                               AUTHORIZED REPRESENTATIVE        ><
                                                                                                                                w
                                                         Original
02-18-15                      CRR   ID152                Page        1 of


    Filed                             02/24/2021                  Wendy Graney, Shelby Circuit      • erk
                          02/24/2021
    Case: 3:21-cv-00015-GFVT               Wendy
                               Doc #: 1-2 Filed:   Graney Shelby
                                                 03/25/21  Page:Circuit Clerk- Page ID#: 25
                                                                 20 of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                        1         1




                                                                                   87453-l
POLICY NUMBER:
                                                                                                         IL12020197

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            KENTUCKY POLICY CHANGES
Effective Date of Change:
Change Endorsement No .:
Named Insured:


The following item(s) :


•   lnsured's Name                                          •    lnsured's Mailing Address

•   Policy Number                                           •    Company

•   Effective/Expiration Date                               •    lnsured's Legal Status/Business of Insured

•   Payment Plan                                            •    Premium Determination

•   Additional Interested Parties:                          •    Coverage Forms and Endorsements
                                                                                                                                ..,,;;-
                                                                                                                                N
•   Limits/Exposures                                        •    Deductibles                                                    M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
•   Covered Property/Located Description                    •    Classification/Class Codes                                     <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
•   Rates                                                   •    Underlying Insurance
                                                                                                                                ti
is (are) changed to read {See Additional Page(s)}:
                                                                                                                                "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                'O
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                'O
                                                                                                                                'iij
The above amendments result in a change in the premium as follows:                                                               e
                                                                                                                                ll..



•      NO CHANGES          •    TO BE ADJUSTED                  ADDITIONAL PREMIUM               RETURN PREMIUM
                                    AT AUDIT
                                                            $                                $
Countersigned By:                                                                                                               Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -........
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                       (Authorized Agent)
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




IL12020197
 Filed    2 l~CT-OOIOil
                                 Cop ri ht, Insurance Services Office, Inc,,._ 1996
                                     02i   2021             Wendy Graney, Snelby Circuit         • erk        Page 1 of 2   •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 26
                                                                21 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM1    1




                                                            87453-l

                       POLICY CHANGES ENDORSEMENT DESCRIPTION




                                                                                                               ..,,;;-
                                                                                                               N
                                                                                                               M
                                                                                                               Lt)
                                                                                                               ~
                                                                                                               z
                                                                                                               <C
                                                                                                               :ii:
                                                                                                               ::&::
                                                                                                               (.)
                                                                                                               :i:
                                                                                                               ti
                                                                                                               "'w
                                                                                                               ...J
                                                                                                               0:::
                                                                                                               <C
                                                                                                               J:
                                                                                                               (.)
                                                                                                               z
                                                                                                               0
                                                                                                               J:
                                                                                                                Q)
                                                                                                                Cl
                                                                                                               'O
                                                                                                               :::J
                                                                                                               -,
                                                                                                                Cl
                                                                                                                C:
                                                                                                               'O
                                                                                                               'iij
                                                                                                                e
                                                                                                               ll..




                                                                                                               Lt)
                                                                                                               0
                                                                                                               N
                                                                                                               0


                                                                                                               -....
                                                                                                               0
                                                                                                               0

                                                                                                               0
                                                                                                               N
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0

                                                                                                               J:
                                                                                                               ><
                                                                                                               w




Pa e 2 of 2
Fi ed         21~cr-00,rn1
                             Cop ri ht, Insurance Services Office, Inc,,._ 1996
                              02i   20,21           Wendy Graney, Snelby Circuit      • erk   IL12020197   •
 Filed                   02/24/2021
   Case: 3:21-cv-00015-GFVT               Wendy
                              Doc #: 1-2 Filed:   Graney Shelby
                                                03/25/21  Page:Circuit  Clerk- Page ID#: 27
                                                                 22 of 216
                                                              -oT ORIGIN AL DOCUi\H T
                                                             03/0 1/2021 01:SS:H PM     1         1




POLICY NUMBER:                                                                          - ~ AL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED -
                  MORTGAGEE, ASSIGNEE, OR RECEIVER
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name of Person or Organization:


Designation of Premises:




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as appli-
cable to this endorsement.)

1. WHO IS AN INSURED (Section Il) is amended to include as an insured the person(s) or organization(s) shown in the                ..,,;;-
   Schedule but only with respect to their liability as mortgagee, assignee. or receiver and arising out of the ownership,         N
                                                                                                                                   M
   maintenance, or use of the premises by you and shown in the Schedule.                                                           Lt)
                                                                                                                                   ~
2. This insurance does not apply to structural alterations, new construction and demolition operations performed by or for         z
                                                                                                                                   <C
   that person or organization.                                                                                                    :ii:
                                                                                                                                   ::&::
                                                                                                                                   (.)
                                                                                                                                   :i:
                                                                                                                                   ti
                                                                                                                                   "'w
                                                                                                                                   ...J
                                                                                                                                   0:::
                                                                                                                                   <C
                                                                                                                                   J:
                                                                                                                                   (.)
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   J:
                                                                                                                                    Q)
                                                                                                                                    Cl
                                                                                                                                   'O
                                                                                                                                   :::J
                                                                                                                                   -,
                                                                                                                                    Cl
                                                                                                                                    C:
                                                                                                                                   'O
                                                                                                                                   'iij
                                                                                                                                    e
                                                                                                                                   ll..




                                                                                                                                   Lt)
                                                                                                                                   0
                                                                                                                                   N
                                                                                                                                   0


                                                                                                                                   -....
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                   0
                                                                                                                                   M
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                   J:
                                                                                                                                   ><
                                                                                                                                   w




                                     Cop T~l t Insurance S.e.n-ice.,s Office. Inc.$ 19~4
                                    02rz; ID ·1            Wendy Graney, heloy Circuit          • erk           Page .1 of l   •
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                                1
                                  02/24/2021       Wendy
                                       Doc #: 1-2 Filed:   Graney Shelby
                                                         03/25/21
                             SECURA INSURANCE, A Mutual Comp; -.
                                              P. o. BOX 819
                                                                   Page:Circuit Clerk- Page ID#: 28
                                                                         23 of 216
                                                                  APPLETON, WI 54912-0819        /
                                                                                                      ORIGIN~ DOCUi\H T
                                                                                                   ,] /202] 0,1:::i,8:U' PM
                                                                                                87453-l
                                              GENERAL CHANGE ENDORSEMENT

                                                                               I POLICY         NO. 20-CP-003196759-4/003


   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                          AGENCY AND MAILING ADDRESS 160110                     09

     CREATIVE PACKAG ING COMPANY INC
     CREATIVE PROPERTIES LLC                                                    ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                                 2305 RIVER RD
     SHELBYVILLE KY 40065                                                       LOUISVILLE KY 40206

   POLICY PERIOD:     From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
   EFFECTIVE 08-21-14 THIS POLICY IS AMENDED AS SHOWN


                            KENTUCKY LOCAL GOVERNMENT PREMIUM CITY TAX                                                     $73.50
                            KENTUCKY COLLECTION FEE                                                                        $11.03
                            KENTUCKY SURCHARGE                                                                             $26.46


   This is not a bill.
   The annualized effect of th i s endo r sement pr em i um would be          $1,500

   COMMERCIAL GENERAL LIABILITY
                                                                                                                                         ..,,;;-
                                                                                                                                         N
                                                                                                                                         M
                                                                                                                                         Lt)
   For an additional/return pre• iu• , the ite• s below are changed as indicated:                                                        ~
     FINAL AUDIT FOR THE 14/15 POLICY TERM                                                                                               z
                                                                                                                                         <C
                                                                                                                                         :ii:
                                                                                                                                         ::&::
       TERRORISM RISK INSURANCE ACT (ANNUAL) CHARGE IS                                                                       $157        (.)
                                                                                                                                         :i:
                                                                                                                                         ti
           ADDITIONAL PREMIUM DUE FOR COMMERCIAL GENERAL LIABILITY                                                        $1,500
                                                                                                                                         "'w
                                                                                                                                         ...J
                                                                                                                                         0:::
                                                                                                                                         <C
                                                                                                                                         J:
                                                                                                                                         (.)
                                                                                                                                         z
                                                                                                                                         0
                                                                                                                                         J:
                                                                                                                                          Q)
                                                                                                                                          Cl
                                                                                                                                         'O
                                                                                                                                         :::J
                                                                                                                                         -,
                                                                                                                                          Cl
                                                                                                                                          C:
                                                                                                                                         'O
                                                                                                                                         'iij
                                                                                                                                          e
                                                                                                                                         ll..




                                                                                                                                         Lt)
                                                                                                                                         0
                                                                                                                                         N
                                                                                                                                         0


                                                                                                                                         -....
                                                                                                                                         0
                                                                                                                                         0

                                                                                                                                          0
                                                                                                                                         ,:j'

                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                         0
 COUNTERSIGNED AT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _ _ _ _ BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                         J:
                                                                                                     AUTHORIZED REPRESENTATIVE           ><
                                                                                                                                         w
                                                              Original                 1500DM
  IL 0000 9601           07-29-16 CRR     AUD20               Page     1 of


      Filed                                02/24/2021                  Wendy Graney, Shelby Circuit      • erk
    Filed      2l~CT--00 10il
      Case: 3:21-cv-00015-GFVT 02/24/2021
                                   1
                                                  Wendy
                                    Doc #: 1-2 Filed:     Graney Shelby
                                                       03/25/21      Page:Circuit  Clerk- Page ID#: 29
                                                                            24 of 216
               SECURA INSURANCE, A Mutual Company -oT ORIGIN~ DOCUi\H T
                                 P. o. BOX 819 APPLETON, WI 54912-0819 o3io,] /202] 0,1:::i,8:H PM
                            COMMERCIAL GENERAL LIABILITti'453- 1
                                                       KENTUCKY TAX SCHEDULE

                                                                               I POLICY     NO. 20-CP-003196759-4/003


 ACCOUNT NUMBER: 00007254873
 NAMED INSURED AND MAILING ADDRESS                                            AGENCY AND MAILING ADDRESS 160110                          09

   CREATIVE PACKAGING COMPANY INC
   CREATIVE PROPERTIES LLC                                                      ASSURED PARTNERS NL
   6301 MIDLAND INDUSTRIAL DR                                                   2305 RIVER RD
   SHELBYVILLE KY 40065                                                         LOUISVILLE KY 40206

 POLICY PERIOD:       From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
 ENDORSEMENT DATE:                           08/21/2014

 KENTUCKY TAX SCHEDULE

                                                             Annual                         Collection                  State     Total Tax
   State            Municipality                     Code   Premium     Tax %     LGP Tax       Fee       Subtota l   Surcharge     Paid



   001            She lbyv i Lle                     0107    $7,353     5.00      $73.50       $11. 03     $84.53       $26.46     $110.99


                                                                                                                                              ..,,;;-
                                                                                                                                              N
                                                                                                                                              M
                                                                                                                                              Lt)
                                                                                                                                              ~
                                                                                                                                              z
                                                                                                                                              <C
                                                                                                                                              :ii:
                                                                                                                                              ::&::
                                                                                                                                              (.)
                                                                                                                                              :i:
                                                                                                                                              ti
                                                                                                                                              "'w
                                                                                                                                              ...J
                                                                                                                                              0:::
                                                                                                                                              <C
                                                                                                                                              J:
                                                                                                                                              (.)
                                                                                                                                              z
                                                                                                                                              0
                                                                                                                                              J:
                                                                                                                                               Q)
                                                                                                                                               Cl
                                                                                                                                              'O
                                                                                                                                              :::J
                                                                                                                                              -,
                                                                                                                                               Cl
                                                                                                                                               C:
                                                                                                                                              'O
                                                                                                                                              'iij
                                                                                                                                               e
                                                                                                                                              ll..




                                                                                                                                              Lt)
                                                                                                                                              0
                                                                                                                                              N
                                                                                                                                              0


                                                                                                                                              -....
                                                                                                                                              0
                                                                                                                                              0

                                                                                                                                               0
                                                                                                                                              Lt)

                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0
                                                              Original                                                                        J:
07-29-16                               CRR   AUD20            Page     1 of                                                                   ><
                                                                                                                                              w




    Filed                                     02/24/2021              Wendy Graney, Shelby Circuit       • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                             1
                                  02/24/2021         Wendy
                                       Doc #: 1-2 Filed:     Graney Shelby
                                                          03/25/21      Page:Circuit
                          SECURA INSURANCE, A Mutual Comp; -. ORIGIN~ DOCUi\H T
                                    P. o. BOX 819 APPLETON, WI 54912-0819
                                                                                      Clerk- Page ID#: 30
                                                                               25 of 216
                                                                            / ,] /202] 0,1:::i,8:U' PM
                                  COMMON POLICY DECLARATIOM3'453-l
                                                RENEWAL DECLARATION

                                                                           POLICY NO. 20-CP-003196759-4/000
                                                                           RENEWAL OF    20-CP-003196759-3

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                    AGENCY AND MAILING ADDRESS 160110                     09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                              ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                           2305 RIVER RD
     SHELBYVILLE KY 40065                                                 LOUISVILLE KY 40206

  POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
  ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.
   THIS POLICY IS BEING RENEWED AT RATES IN EFFECT ON THE DATE OF RENEWAL.

   THE NAHED INSURED IS :   Corporation & LLC        BUSINESS DESC:     FOAM & CORRUGATED PACKAGING

   IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF
   THIS POLICY, WE AGREE WITH YOU TO PROVIDE INSURANCE AS STATED IN THIS
   POLICY.

       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A
       PREMIUM IS INDICATED.  THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                                                                   ..,,;;-
                                                                                                                                   N
                                                                                                                                   M
                                                                                                              PREMIUM              Lt)
                                                                                                                                   ~
                                                                                                                                   z
                                                                                                                                   <C
       COMMERCIAL PROPERTY                                                                                     10,389              :ii:
                                                                                                                                   ::&::
                                                                                                                                   (.)

       COMMERCIAL GENERAL LIABILITY                                                                             6,484              :i:
                                                                                                                                   ti
       COMMERCIAL CRIME                                                                                             194            "'w
                                                                                                                                   ...J
                                                                                                                                   0:::
                                                                                                                                   <C
                                                                                                                                   J:
       COMMERCIAL INLAND MARINE                                                                          NOT COVERED               (.)
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   J:
                                                                                                                                    Q)
                            ESTIMATED TOTAL PREMIUM                                                           $17,067               Cl
                                                                                                                                   'O
                            KENTUCKY LOCAL GOVERNMENT PREMIUM CITY TAX                                            836.80           ..,
                                                                                                                                    :::J

                            KENTUCKY COLLECTION FEE                                                               125.53            Cl
                                                                                                                                    C:
                            KENTUCKY SURCHARGE                                                                    301.24           'O
                                                                                                                                   'iij
                            GRAND TOTAL                                                                       $18,330.57            e
                                                                                                                                   ll.


       This is not a bill - Invoice to follow.
       Total premium is payable in monthly installments.


                                                                                                                                   Lt)
                                                                                                                                   0
       FORMS AND ENDORSEMENTS APPLICABLE TO ALL COVERAGE PARTS                                                                     N
                                                                                                                                   0


                                                                                                                                   -....
                                                                                                                                   0
     PLI4001 0801*    IL0017 (11-98)   IL0263 (09-08)    IL0263 (07-02)     ALD9999 0711       ILE0020 0304                        0

     ILE7000 0301                                                                                                                   0
                                                                                                                                   ID
                                                                                                                                   0
                                                                                                                                   0
   THESE DECLARATIONS AND THE COMMON POLICY DECLARATIONS, IF APPLICABLE, TOGETHER WITH THE COMMON POLICY CONDITIONS,               0
                                                                                                                                   0
   COVERAGE FORM (S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.        J:
                                                                                                                                   ><
                                                                                                                                   w

                                                        Original                1500DM
  IL 0019 9601         08-29-14 CRR    ID162            Page     1 of      10

      Filed                             02/24/2021             Wendy Graney, Shelby Circuit           • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                            1
                                  02/24/2021

                                         P.
                                                   Wendy
                                       Doc #: 1-2 Filed:
                                              o. BOX 819
                                                           Graney Shelby
                                                         03/25/21
                          SECURA INSURANCE, A Mutual Comp; -.
                                                                   Page:Circuit Clerk- Page ID#: 31
                                                                         26 of 216
                                                               APPLETON, WI 54912-0819      /
                                                                                                   ORIGIN~ DOCUi\H T
                                                                                                ,] /202] 0,1:::i,8:U' PM
                                COMMON POLICY DECLARATIOM3'453-l
                                                RENEWAL DECLARATION

                                                                             POLICY NO. 20-CP-003196759-4/000
                                                                             RENEWAL OF   20-CP-003196759-3

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                       AGENCY AND MAILING ADDRESS 160110                  09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                                ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                             2305 RIVER RD
     SHELBYVILLE KY 40065                                                   LOUISVILLE KY 40206

  POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
  ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.




                                                                                                                                   ..,,;;-
                                                                                                                                   N
                                                                                                                                   M
                                                                                                                                   Lt)
                                                                                                                                   ~
                                                                                                                                   z
                                                                                                                                   <C
                                                                                                                                   :ii:
                                                                                                                                   ::&::
                                                                                                                                   (.)
                                                                                                                                   :i:
                                                                                                                                   ti
                                                                                                                                   "'w
                                                                                                                                   ...J
                                                                                                                                   0:::
                                                                                                                                   <C
                                                                                                                                   J:
                                                                                                                                   (.)
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   J:
                                                                                                                                    Q)
                                                                                                                                    Cl
                                                                                                                                   'O
                                                                                                                                   :::J
                                                                                                                                   -,
                                                                                                                                    Cl
                                                                                                                                    C:
                                                                                                                                   'O
                                                                                                                                   'iij
                                                                                                                                    e
                                                                                                                                   ll..




                                                                                                                                   Lt)
                                                                                                                                   0
                                                                                                                                   N
                                                                                                                                   0


                                                                                                                                   -....
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                    0
                                                                                                                                   r--
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
 COUNTERSIGNED AT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _ _ _ _ BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                   J:
                                                                                                  AUTHORIZED REPRESENTATIVE        ><
                                                                                                                                   w
                                                           Original
  IL 0019 9601        08-29-14 CRR   ID162                 Page     2 of     10


      Filed                           02/24/2021                 Wendy Graney, Shelby Circuit         • erk
    ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                               1
                                  02/24/2021         Wendy
                                       Doc #: 1-2 Filed:     Graney Shelby
                                                          03/25/21      Page:Circuit
                          SECURA INSURANCE, A Mutual Comp; -. ORIGIN~ DOCUi\H T
                                    P. o. BOX 819 APPLETON, WI 54912-0819
                                                                                      Clerk- Page ID#: 32
                                                                               27 of 216
                                                                            / ,] /202] 0,1:::i,8:U' PM
                                  COMMERCIAL PROPERTY                     87453-l
                                                 RENEWAL DECLARATION

                                                                           POLICY NO. 20-CP-003196759-4/000
                                                                           RENEWAL OF   20-CP-003196759-3

     ACCOUNT NUMBER: 00007254873
     NAMED INSURED AND MAILING ADDRESS                                   AGENCY AND MAILING ADDRESS 160110                     09

       CREATIVE PACKAGING COMPANY INC
       CREATIVE PROPERTIES LLC                                            ASSURED PARTNERS NL
       6301 MIDLAND INDUSTRIAL DR                                         2305 RIVER RD
       SHELBYVILLE KY 40065                                               LOUISVILLE KY 40206

     POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
     ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.

       ACCOUNT CREDIT FOR MULTIPLE POLICIES APPLY

       RENEWAL REWARDS APPLY. THANK YOU.

          BUILDING-1

       PREM. NO.         1         BLDG. NO.      1
       6301 MIDLAND INDUSTRIAL DR SHELBYVILLE KY 40065

       COVERAGES PROVIDED
                                                                                                                                    ..,,;;-
                                                                                                                                    N
                                                                                                                                    M
                                                                                                                                    Lt)
       INSURANCE AT THE DESCRIBED PREMISES APPLIES ONLY FOR COVERAGES FOR WHICH A LIMIT OF INSURANCE IS SHOWN                       ~
                                                                                                                                    z
       COVERAGE                             I CAUSE OF LOSS          I    DED
                                                                                 I   COINSURANCE
                                                                                                   I      LIMIT OF INSURANCE
                                                                                                                                    <C
                                                                                                                                    :ii:
                                                                                                                                    ::&::
                                                                           $                                   $                    (.)

       BUILDING                             SPECIAL-Incl theft           5,000       80%                 7,879,725                  :i:
                                                                                                                                    ti
                                            EARTHQUAKE                     10%       80%                 7,879,725
       BUSINESS PERSONAL PROPERTY                                                                                                   "'w
                                                                                                                                    ...J
                                                                                                                                    0:::
                                          SPECIAL-Incl theft             5,000       80%                 2,200,000                  <C
                                                                                                                                    J:
                                          EARTHQUAKE                       10%       80%                 2,200,000                  (.)

       BUSINESS INCOME - INCLUDING RENTAL VALUE                                                                                     z
                                                                                                                                    0
       BUSINESS INCOME WITH EXTRA EXPENSE SPECIAL-Inc l theft                        100%                      213,750              J:
                                                                                                                                     Q)
                                                                                                                                     Cl
                                                                                                                                    'O
       OPTIONAL COVERAGES                                                                                                           ..,
                                                                                                                                     :::J

                                                                                                                                     Cl
                                                                                                                                     C:
       INFLATION GUARD:   BUILDING 6% ANNUAL INCREASE      PERSONAL PROPERTY NA%                                                    'O
                                                                                                                                    'iij
       BUILDING: REPLACEMENT COST                          PERSONAL PROPERTY: REPLACEMENT COST                                       e
                                                                                                                                    ll.
       PROT. SAFEGUARDS:    P-1 Automatic Sprinkler System




                                                                                                                                    Lt)
                                                                                                                                    0
                                                                                                                                    N
                                                                                                                                    0


                                                                                                                                    -....
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                     0
                                                                                                                                    00
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0
                                                         Original                                                                   J:
    CPP 4505 9601        08-29-14 CRR   ID162            Page     3 of     10                                                       ><
                                                                                                                                    w




        Filed                            02/24/2021              Wendy Graney, Shelby Circuit          • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                               1
                                  02/24/2021       Wendy
                                       Doc #: 1-2 Filed:   Graney Shelby
                                                         03/25/21
                             SECURA INSURANCE, A Mutual Comp; -.
                                              P. o. BOX 819
                                                                   Page:Circuit Clerk- Page ID#: 33
                                                                         28 of 216
                                                                  APPLETON, WI 54912-0819      /
                                                                                                   ORIGIN~ DOCUi\H T
                                                                                                ,] /202] 0,1:::i,8:U' PM
                                          COMMERCIAL PROPERTY                                87453-l
                                                   RENEWAL DECLARATION

                                                                                POLICY NO. 20-CP-003196759-4/000
                                                                                RENEWAL OF   20-CP-003196759-3

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                          AGENCY AND MAILING ADDRESS 160110            09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                                   ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                                2305 RIVER RD
     SHELBYVILLE KY 40 06 5                                                    LOUISVILLE KY 40206

  POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
  ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.

       MANUSCRIPT FORMS:

     CPT 7605 1001   -   ELITE MANUFACTURING WRAP SCHEDULE
     CPT 7610 1001   -   ELITE MANUFACTURING WRAP
     HSB 5000 1001   -   CAUSES OF LOSS - BREAKDOWN PLUS

                             Ex ped i t ing Expenses                 $25,000
                             Hazardous Substances                    $25,000
                                      CFC Refrigerants              INCLUDED
                                                                                                                                ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
                         EXPANDED COVERAGE PLUS SECTION                                                                         ~
                              The following endorsements are added to the policy:                                               z
                                                                                                                                <C
                              Computer Coverage                  IM 7201                                                        :ii:
                                                                                                                                ::&::
                              Telecommunications Equ ipment      IM 7228                                                        (.)

                              Spoilage Coverage                  CP 0440                                                        :i:
                                                                                                                                ti
                              Utility Servi ces - Dire ct Damage CP 0417
                              Ut ility Servi ces - Time Element  CP 1545 (only when Business Income                             "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                          And Ext ra Expense applies)                           <C
                                                                                                                                J:
                         LIMITS AND ADDITIONAL INFORMATION APPLYING TO THESE                                                    (.)

                         ENDORSEMENTS ARE SHOWN IN THE SCHEDULE ON FORM HSB 5000,                                               z
                                                                                                                                0
                         UNLESS MODIFIED ON SPECIFIED BREAKDOWN COVERAGE                                                        J:
                                                                                                                                 Q)
                         MODIFICATION ENDORSEMENT HEE 1025. SPECIFICALLY PURCHASED                                               Cl
                                                                                                                                'O
                         SUPPLEMENTAL COVERAGE SHALL BE SHOWN SEPARATELY ON THESE                                               :::J
                                                                                                                                -,
                         DEC LARA TlONS.                                                                                         Cl
                                                                                                                                 C:
                                                                                                                                'O
                                                                                                                                'iij
                                                                                                                                 e
                                                                                                                                ll..
     HEE 1025 1001   -  SPECIFIED BREAKDOWN COVERAGE MODIFICATION ENDORSEMENT
                        SUPPLEMENTAL DEDUCTIBLES:
                           EQUIPMENT BREAKDOWN CAUSE OF LOSS      $2,500
     CPE 1555 1001   - BUSINESS INCOME - ACTUAL LOSS SUSTAINED

                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -....
                                                                                                                                0
                                                                                                                                0

                                                                                                                                0
                                                                                                                                a,
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                              Original                                                          J:
  CPP 4505 9601          08-29-14 CRR    ID162                Page     4 of     10                                              ><
                                                                                                                                w




      Filed                                02/24/2021               Wendy Graney, Shelby Circuit        • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                              1
                                  02/24/2021

                                              P.
                                                   Wendy
                                       Doc #: 1-2 Filed:   Graney Shelby
                                                         03/25/21
                           SECURA INSURANCE, A Mutual Comp; -.
                                                   o. BOX 819
                                                                   Page:Circuit Clerk- Page ID#: 34
                                                                         29 of 216
                                                                    APPLETON, WI 54912-0819        /
                                                                                                       ORIGIN~ DOCUi\H T
                                                                                                    ,] /202] 0,1:::i,8:U' PM
                                       COMMERCIAL PROPERTY                                       87453-l
                                                     RENEWAL DECLARATION

                                                                                  POLICY NO. 20-CP-003196759-4/000
                                                                                  RENEWAL OF     20-CP-003196759-3

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                            AGENCY AND MAILING ADDRESS 160110                      09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                                     ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                                  2305 RIVER RD
     SHELBYVILLE KY 40065                                                        LOUISVILLE KY 40206

  POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
  ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.

       MANUSCRIPT FORMS:

                       BUSINESS INCOME APPLIES ON AN ACTUAL LOSS SUSTAINED BASIS.
                       COINSURANCE DOES NOT APPLY. REFER TO FORM CPE 1555 1001.



                                                                          TOTAL PROPERTY PREMIUM                           $10,389


   MORTGAGE HOLDERS:                                                                         APPLY TO:
                                                                                                                                            ..,,;;-
                                                                                                                                            N
                                                                                                                                            M
                                                                                                                                            Lt)
    FIFTH THIRD BANK                                                                         6301 MIDLAND INDUSTRIAL DR                     ~
    5050 KINGSLEY DR                                                                         SHELBYVILLE KY 40065                           z
                                                                                                                                            <C
    CINCINNATI                     OH 45227                                                                                                 :ii:
                                                                                                                                            ::&::
                                                                                                                                            (.)

    LOAN # :                                                                                                                                :i:
                                                                                                                                            ti
       TERRORISM RISK INSURANCE ACT (ANNUAL) CHARGE IS                                                                          $204        "'w
                                                                                                                                            ...J
                                                                                                                                            0:::
                                                                                                                                            <C
                                                                                                                                            J:
                                                                                                                                            (.)

       FORMS AND ENDORSEMENTS                                                                                                               z
                                                                                                                                            0
      APPLYING TO COMMERCIAL PROPERTY COVERAGE PART AND MADE PART OF THIS              POLICY AT TIME OF ISSUE:                             J:
                                                                                                                                             Q)
      CP0090 (07-88)  CP0166 (09-00)    CP0140 (07-06)   CP1032 (08-08)                IL0415 (04-98)   CP0010 (06-07)                       Cl
                                                                                                                                            'O
      CP1030 (06-07)  CP1040 (08-99)    CP0030 (06-07)   CPT 7605 1001                 CPT 7610 1001    HSB 5000 1001                       :::J
                                                                                                                                            -,
      HEE 1025 1001   IM7228 (05-01)    IM7201 (05-01)   CP0440 (06-07)                CP0417 (06-07)   CP1545 (06-07)                       Cl
                                                                                                                                             C:
      ILE0666 9806    CPE 1555 1001     IL0952 (03-08)   IL0030 (01-06)                IL0995 (01-07)                                       'O
                                                                                                                                            'iij
                                                                                                                                             e
                                                                                                                                            ll..
   THESE DECLARATIONS AND THE COMMON POLICY DECLARATIONS, IF APPLICABLE, TOGETHER WITH THE COMMON POLICY CONDITIONS,
   COVERAGE FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.




                                                                                                                                            Lt)
                                                                                                                                            0
                                                                                                                                            N
                                                                                                                                            0


                                                                                                                                            -
                                                                                                                                            0
                                                                                                                                            0

 COUNTERSIGNED AT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _ _ _ _ BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        0
                                                                                                                                            0
                                                                                                                                            N
                                                                                                        AUTHORIZED REPRESENTATIVE           0
                                                                                                                                            0
                                                                Original                                                                    0
                                                                                                                                            0
  CPP 4505 9601        08-29-14 CRR    ID162                    Page     5 of     10                                                        J:
                                                                                                                                            ><
                                                                                                                                            w




      Filed                             02/24/2021                    Wendy Graney, Shelby Circuit          • erk
    ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT1
                                   02/24/2021         Wendy
                                        Doc #: 1-2 Filed:     Graney Shelby
                                                           03/25/21      Page:Circuit
                          SECURA INSURANCE, A Mutual Comp; -. ORIGIN~ DOCUi\H T
                                     P. o. BOX 819 APPLETON, WI 54912-0819
                                                                                       Clerk- Page ID#: 35
                                                                                30 of 216
                                                                             / ,] /202] 0,1:::i,8:U' PM
                                COMMERCIAL GENERAL LIABILITti' - 1           453
                                                    RENEWAL DECLARATION

                                                                              POLICY NO. 20-CP-003196759-4/000
                                                                              RENEWAL OF   20-CP-003196759-3

     ACCOUNT NUMBER: 00007254873
     NAMED INSURED AND MAILING ADDRESS                                      AGENCY AND MAILING ADDRESS 160110                         09

       CREATIVE PACKAGING COMPANY INC
       CREATIVE PROPERTIES LLC                                               ASSURED PARTNERS NL
       6301 MIDLAND INDUSTRIAL DR                                            2305 RIVER RD
       SHELBYVILLE KY 40065                                                  LOUISVILLE KY 40206

     POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
     ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.

       ACCOUNT CREDIT FOR MULTIPLE POLICIES APPLY

       RENEWAL REWARDS APPLY. THANK YOU.


                                                           LIMITS OF INSURANCE

         GENERAL AGGREGATE                                                         $   2,000,000
         PRODUCTS-COMPLETED OPERATIONS AGGREGATE                                   $   2,000,000                                           ..,,;;-
         PERSONAL INJURY & ADVERTISING INJURY                                      $   1,000,000                                           N
                                                                                                                                           M
         EACH OCCURRENCE                                                           $   1,000,000                                           Lt)
                                                                                                                                           ~
         DAMAGE TO PREMISES RENTED TO YOU                                          $     100,000          ANY ONE PREMISES                 z
                                                                                                                                           <C
         MEDICAL EXPENSE                                                           $      10,000          ANY ONE PERSON                   :ii:
                                                                                                                                           ::&::
                                                                                                                                           (.)
                                                                                                                                           :i:
                                                                                                                                           ti
             STATE-1
                                                                                                                                           "'w
                                                                                                                                           ...J
                                                                                                                                           0:::
         LOCATION OF ALL PREMISES YOU OWN, RENT OR OCCUPY:                                                                                 <C
                                                                                                                                           J:
        LOC #      1 : 6301 MIDLAND INDUSTRIAL SHELBYVILLE DR KY 40065                                                                     (.)

        LOC #      2: 1702 ISAAC SHELBY DR SHELBYVILLE KY 40065                                                                            z
                                                                                                                                           0
                                                                                                                                           J:
                                                                                                                                            Q)
                                                                                                                                            Cl
                                                                                                                                           'O
                                                                                                                      PMS     POTS         ..,
                                                                                                                                            :::J

       LOC CLASSIFICATION                                                      CODE         PREMIUM BASIS             RATE    RATE          Cl
                                                                                                                                            C:
                                                                                                                                           'O
                                                                                                                                           'iij
         1      PLASTIC OR RUBBER GOODS MFG. - OTHER THAN HOUSEHOLD              58058    GROSS SALES     7,000,000    .129    .711         e
                                                                                                                                           ll.
         2      VACANT LAND - OTHER THAN NOT-FOR-PROFIT                          49451    EACH                    5    .622    INCL
                PRODUCTS -COMPLETED OPERATIONS ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT




                                                                                                                                           Lt)
                                                                                                                                           0
                                                                                                                                           N
                                                                                                                                           0


                                                                                                                                           -....
                                                                                                                                           0
                                                                                                                                           0

                                                                                                                                            0
                                                                                                                                           N
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                            Original                                                                       J:
    CPP 4506 9601           08-29-14 CRR   ID162            Page     6 of     10                                                           ><
                                                                                                                                           w




        Filed                               02/24/2021             Wendy Graney, Shelby Circuit         • erk
    ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                               1
                                   02/24/2021         Wendy
                                        Doc #: 1-2 Filed:     Graney Shelby
                                                           03/25/21      Page:Circuit
                          SECURA INSURANCE, A Mutual Comp; -. ORIGIN~ DOCUi\H T
                                     P. o. BOX 819 APPLETON, WI 54912-0819
                                                                                       Clerk- Page ID#: 36
                                                                                31 of 216
                                                                             / ,] /202] 0,1:::i,8:U' PM
                                COMMERCIAL GENERAL LIABILITti' - 1           453
                                                    RENEWAL DECLARATION

                                                                             POLICY NO. 20-CP-003196759-4/000
                                                                             RENEWAL OF   20-CP-003196759-3

     ACCOUNT NUMBER: 00007254873
     NAMED INSURED AND MAILING ADDRESS                                     AGENCY AND MAILING ADDRESS 160110                     09

       CREATIVE PACKAGING COMPANY INC
       CREATIVE PROPERTIES LLC                                              ASSURED PARTNERS NL
       6301 MIDLAND INDUSTRIAL DR                                           2305 RIVER RD
       SHELBYVILLE KY 40065                                                 LOUISVILLE KY 40206

     POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
     ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.



       ADDITIONAL INSURED(S)

       ROYAL BANK AMERICA LEASING LP AND/OR ITS ASSIGNS                                               PER FORM: CG2028 (07-04)
       550 TOWNSHIP LINE RD STE 425
       BLUE BELL PA 19422

       FINANCIAL PACIFIC LEASING LLC                                                                  PER FORM: CG2028 (07-04)
       3455 S 344TH WAY STE 300
       FEDERAL WAY WA 98001-9546
                                                                                                                                      ..,,;;-
                                                                                                                                      N
                                                                                                                                      M
                                                                                                                                      Lt)
                                                                                                                                      ~
                                                                                                                                      z
                                                                                                                                      <C
     ILE0677 9309     EMPLOYEE BENEFITS LIABILITY                                                                                     :ii:
                                                                                                                                      ::&::
                      NOTICE: THIS IS A CLAIMS MADE COVERAGE                                                                          (.)

                              Limits of Insurance                                                                                     :i:
                                                                                                                                      ti
                              $1,000,000   Each Claim
                              $2,000,000   Annual Aggregate                                                                           "'w
                                                                                                                                      ...J
                                                                                                                                      0:::
                              Deductible Amount                                                                                       <C
                                                                                                                                      J:
                                  $1,000   Each Claim                                                                                 (.)

                              Retroactive Date 08-21-12                                                                               z
                                                                                                                                      0
                                                                                                                                      J:
                                                                                                                                       Q)
     CGT1000 1001     GENERAL LIABILITY WRAP                                                                                           Cl
                                                                                                                                      'O
                                                                                                                                      :::J
                                                                                                                                      -,
                                                                                                                                       Cl
                                                                                                                                       C:
         TERRORISM RISK INSURANCE ACT (ANNUAL) CHARGE IS                                                                 $127         'O
                                                                                                                                      'iij
                                                                                                                                       e
                                                                                                                                      ll..
                                                    GENERAL LIABILITY ADVANCE PREMIUM                                 $6,484




                                                                                                                                      Lt)
                                                                                                                                      0
                                                                                                                                      N
                                                                                                                                      0


                                                                                                                                      -
                                                                                                                                      0
                                                                                                                                      0

                                                                                                                                      0
                                                                                                                                      N
                                                                                                                                      N
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                      0
                                                           Original                                                                   J:
    CPP 4506 9601        08-29-14 CRR   ID162              Page     7 of     10                                                       ><
                                                                                                                                      w




        Filed                            02/24/2021              Wendy Graney, Shelby Circuit        • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                             1
                                  02/24/2021

                                          P.
                                                   Wendy
                                       Doc #: 1-2 Filed:
                                               o. BOX 819
                                                           Graney Shelby
                                                         03/25/21
                           SECURA INSURANCE, A Mutual Comp; -.
                                                                   Page:Circuit Clerk- Page ID#: 37
                                                                         32 of 216
                                                                   ORIGIN~ DOCUi\H T
                                                                ,] /202] 0,1:::i,8:U' PM
                                                                APPLETON, WI 5491 2-0819     /
                                 COMMERCIAL GENERAL LIABILITti'453- 1
                                                  RENEWAL DECLARATION

                                                                              POLICY NO. 20-CP-003196759-4/000
                                                                              RENEWAL OF   20- CP- 003196759-3

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                        AGENCY AND MAILING ADDRESS 160110                  09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                                 ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                              2305 RIVER RD
     SHELBYVILLE KY 40 065                                                   LOUISVILLE KY 40206

  PO LIC Y PERIOD: From 08/ 21/2014 t o 08/ 21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
  ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.



       FORMS AND ENDORSEMENTS
      APPLYING TO COMMERCIAL GENERAL LIABILITY    COVERAGE PART AND MADE PART OF THIS POLICY AT TIME OF ISSUE:
      IL002 1 (07-02 ) CG0067 (03-05)    CG0001   (1 0-01)   CG2 147 (07-98 )  ILE0196 9309   ILE0195 981 2
      CG202 8 (07-04 ) CG2 167 (04- 02 ) CG2426   (07-04 )   ILE0677 9309      CGT1000 1001   CG2 160 (09-98 )
      ILE 0465 1009    CG2170 (01 - 08 ) CG2169   (01 - 02 ) CG2187 (01 - 07 )

   THESE DECLARATIONS AND THE COMMON POLICY DECLARATIONS , IF APPLICABLE , TOGETHER WITH THE COMMON POLICY CONDITIONS ,
   COVERAGE FORM ( S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.        M
                                                                                                                                    M
                                                                                                                                    N
                                                                                                                                    M
                                                                                                                                    Lt)
                                                                                                                                    ~
                                                                                                                                    z
                                                                                                                                    <C
                                                                                                                                    :ii:
                                                                                                                                    ::&::
                                                                                                                                    (.)
                                                                                                                                    :i:
                                                                                                                                    ti
                                                                                                                                    "'w
                                                                                                                                    ...J
                                                                                                                                    0:::
                                                                                                                                    <C
                                                                                                                                    J:
                                                                                                                                    (.)
                                                                                                                                    z
                                                                                                                                    0
                                                                                                                                    J:
                                                                                                                                     Q)
                                                                                                                                     Cl
                                                                                                                                    'O
                                                                                                                                    :::J
                                                                                                                                    -,
                                                                                                                                     Cl
                                                                                                                                     C:
                                                                                                                                    'O
                                                                                                                                    'iij
                                                                                                                                     e
                                                                                                                                    ll..




                                                                                                                                    Lt)
                                                                                                                                    0
                                                                                                                                    N
                                                                                                                                    0


                                                                                                                                    -
                                                                                                                                    0
                                                                                                                                    0

 COUNTERSIGNED AT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _ _ _ _ BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               0
                                                                                                                                    M
                                                                                                                                    N
                                                                                                  AUTHORIZED REPRESENTATIVE         0
                                                                                                                                    0
                                                            Original                                                                0
                                                                                                                                    0
  CPP 4506 9601        08-29-14 CRR   ID162                 Page     8 of     10                                                    J:
                                                                                                                                    ><
                                                                                                                                    w




      Filed                             02/24/2021                Wendy Graney, Shelby Circuit         • erk
    ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                               1
                                    02/24/2021         Wendy
                                         Doc #: 1-2 Filed:     Graney Shelby
                                                            03/25/21      Page:Circuit
                          SECURA INSURANCE, A Mutual Comp; -. ORIGIN~ DOCUi\H T
                                      P. o. BOX 819 APPLETON, WI 54912-0819
                                                                                        Clerk- Page ID#: 38
                                                                                 33 of 216
                                                                              / ,] /202] 0,1:::i,8:U' PM
                                  COMMERCIAL CRIME POLICY 87453-l
                                                    RENEWAL DECLARATION

                                                                            POLICY NO. 20-CP-003196759-4/000
                                                                            RENEWAL OF   20-CP-003196759-3

     ACCOUNT NUMBER: 00007254873
     NAMED INSURED AND MAILING ADDRESS                                    AGENCY AND MAILING ADDRESS 160110                     09

       CREATIVE PACKAGING COMPANY INC
       CREATIVE PROPERTIES LLC                                             ASSURED PARTNERS NL
       6301 MIDLAND INDUSTRIAL DR                                          2305 RIVER RD
       SHELBYVILLE KY 40 06 5                                              LOUISVILLE KY 40206

     POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
     ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.

       ACCOUNT CREDIT FOR MULTIPLE POLICIES APPLY

       RENEWAL REWARDS APPLY. THANK YOU.

      INSURING AGREEMENTS, LIMITS OF INSURANCE AND DEDUCTIBLES:

          INSURING AGREEMENTS                                              LIMIT OF INSURANCE                   DEDUCTIBLE
                                                                             Per Occurrence                    Per Occurrence
     1. EMPLOYEE THEFT                                                        $      50,000                  $         500           ..,,;;-
     2. FORGERY OR ALTERATION                                                   NOT COVERED                                          N
                                                                                                                                     M
     3. INSIDE THE PREMISES - THEFT OF HONEY AND SECURITIES                     NOT COVERED                                          Lt)
                                                                                                                                     ~
     4. INSIDE THE PREMISES - ROBBERY OR SAFE BURGLARY OF OTHER PROPERTY        NOT COVERED                                          z
                                                                                                                                     <C
     5. OUTSIDE THE PREMISES                                                    NOT COVERED                                          :ii:
                                                                                                                                     ::&::
     6. COMPUTER FRAUD                                                          NOT COVERED                                          (.)

     7. HONEY ORDERS AND COUNTERFEIT PAPER CURRENCY                             NOT COVERED                                          :i:
                                                                                                                                     ti
                                                                                                                                     "'w
                                                                                                                                     ...J
                                                                                                                                     0:::
     IF "NOT COVERED" IS INSERTED ABOVE OPPOSITE ANY SPECIFIED INSURING AGREEMENT, SUCH INSURING AGREEMENT AND ANY OTHER             <C
                                                                                                                                     J:
     REFERENCE THERETO IN THIS POLICY IS DELETED.                                                                                    (.)
                                                                                                                                     z
                                                                                                                                     0
         TERRORISM COVERAGE IS EXCLUDED                                                                                              J:
                                                                                                                                      Q)
                                                                                                                                      Cl
                                                                                                                                     'O
                                                                           TOTAL CRIME PREMIUM                          $194         ..,
                                                                                                                                      :::J

                                                                                                                                      Cl
                                                                                                                                      C:
                                                                                                                                     'O
                                                                                                                                     'iij
         FORMS AND ENDORSEMENTS                                                                                                       e
                                                                                                                                     ll.
       APPLYING TO COMMERCIAL CRIME COVERAGE PART AND MADE PART OF THIS POLICY AT TIME OF ISSUE:
       CR0021 (05-06 ) CR0253 (1 0-10)   IL0030 (01-06)




         CANCELLATION OF PRIOR INSURANCE                                                                                             Lt)
                                                                                                                                     0
       By acceptance of this policy you give us notice cancell ing prior policy o r bond No(s).                                      N
                                                                                                                                     0


                                                                                                                                     -
                                                                                                                                     0
       The cancellation to be effective at the time this policy becomes effective.                                                   0

                                                                                                                                      0
                                                                                                                                     ,:j'
                                                                                                                                     N
                                                                                                                                     0
                                                                                                                                     0
                                                                                                                                     0
                                                                                                                                     0
                                                          Original                                                                   J:
    CPP 4508 9601        08-29-14 CRR     ID162           Page     9 of     10                                                       ><
                                                                                                                                     w




        Filed                              02/24/2021            Wendy Graney, Shelby Circuit       • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                            1
                                  02/24/2021       Wendy
                                       Doc #: 1-2 Filed:
                                          P. o. BOX 819
                                                           Graney Shelby
                                                         03/25/21
                          SECURA INSURANCE, A Mutual Comp; -.
                                                                   Page:Circuit Clerk- Page ID#: 39
                                                                         34 of 216
                                                              APPLETON, WI 54912-0819       /
                                                                                                ORIGIN~ DOCUi\H T
                                                                                             ,] /202] 0,1:::i,8:U' PM
                                     COMMERCIAL CRIME POLICY                              87453-l
                                              RENEWAL DECLARATION

                                                                             POLICY NO. 20-CP-003196759-4/000
                                                                             RENEWAL OF   20-CP-003196759-3

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                       AGENCY AND MAILING ADDRESS 160110                  09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                                ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                             2305 RIVER RD
     SHELBYVILLE KY 40065                                                   LOUISVILLE KY 40206

  POLICY PERIOD:     From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.
  ATTACH THIS RENEWAL DECLARATION TO YOUR POLICY.
  THESE DECLARATIONS AND THE COMMON POLICY DECLARATIONS, IF APPLICABLE, TOGETHER WITH THE COMMON POLICY CONDITIONS,
  COVERAGE FORM ( S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.




                                                                                                                                   ..,,;;-
                                                                                                                                   N
                                                                                                                                   M
                                                                                                                                   Lt)
                                                                                                                                   ~
                                                                                                                                   z
                                                                                                                                   <C
                                                                                                                                   :ii:
                                                                                                                                   ::&::
                                                                                                                                   (.)
                                                                                                                                   :i:
                                                                                                                                   ti
                                                                                                                                   "'w
                                                                                                                                   ...J
                                                                                                                                   0:::
                                                                                                                                   <C
                                                                                                                                   J:
                                                                                                                                   (.)
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   J:
                                                                                                                                    Q)
                                                                                                                                    Cl
                                                                                                                                   'O
                                                                                                                                   :::J
                                                                                                                                   -,
                                                                                                                                    Cl
                                                                                                                                    C:
                                                                                                                                   'O
                                                                                                                                   'iij
                                                                                                                                    e
                                                                                                                                   ll..




                                                                                                                                   Lt)
                                                                                                                                   0
                                                                                                                                   N
                                                                                                                                   0


                                                                                                                                   -
                                                                                                                                   0
                                                                                                                                   0

 COUNTERSIGNED AT: _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _ _ _ _ BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                   0
                                                                                                                                   Lt)
                                                                                                                                   N
                                                                                                AUTHORIZED REPRESENTATIVE          0
                                                                                                                                   0
                                                          Original                                                                 0
                                                                                                                                   0
  CPP 4508 9601       08-29-14 CRR    ID162               Page     10 of     10                                                    J:
                                                                                                                                   ><
                                                                                                                                   w




      Filed                            02/24/2021                Wendy Graney, Shelby Circuit        • erk
  ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                             1
                                  02/24/2021

                                           P.
                                                   Wendy
                                       Doc #: 1-2 Filed:   Graney Shelby
                                                         03/25/21
                          SECURA INSURANCE, A Mutual Comp; -.
                                                o. BOX 819
                                                                   Page:Circuit Clerk- Page ID#: 40
                                                                         35 of 216
                                                                 APPLETON, WI 54912-0819      /
                                                                                                     ORIGIN~ DOCUi\H T
                                                                                                  ,] /202] 0,1:::i,8:U' PM
                                  COMMON POLICY DECLARATIOM3'453-l
                                                EXTENDED NAMED INSURED

                                                                               POLICY NO. 20-CP-003196759-4/000
                                                                               RENEWAL OF   20-CP-003196759-3

   ACCOUNT NUMBER: 00007254873
   NAMED INSURED AND MAILING ADDRESS                                         AGENCY AND MAILING ADDRESS 160110                  09

     CREATIVE PACKAGING COMPANY INC
     CREATIVE PROPERTIES LLC                                                  ASSURED PARTNERS NL
     6301 MIDLAND INDUSTRIAL DR                                               2305 RIVER RD
     SHELBYVILLE KY 40065                                                     LOUISVILLE KY 40206

   POLICY PERIOD:   From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.




   SW REALTY COMPANY




                                                                                                                                     ..,,;;-
                                                                                                                                     N
                                                                                                                                     M
                                                                                                                                     Lt)
                                                                                                                                     ~
                                                                                                                                     z
                                                                                                                                     <C
                                                                                                                                     :ii:
                                                                                                                                     ::&::
                                                                                                                                     (.)
                                                                                                                                     :i:
                                                                                                                                     ti
                                                                                                                                     "'w
                                                                                                                                     ...J
                                                                                                                                     0:::
                                                                                                                                     <C
                                                                                                                                     J:
                                                                                                                                     (.)
                                                                                                                                     z
                                                                                                                                     0
                                                                                                                                     J:
                                                                                                                                      Q)
                                                                                                                                      Cl
                                                                                                                                     'O
                                                                                                                                     :::J
                                                                                                                                     -,
                                                                                                                                      Cl
                                                                                                                                      C:
                                                                                                                                     'O
                                                                                                                                     'iij
                                                                                                                                      e
                                                                                                                                     ll..




                                                                                                                                     Lt)
                                                                                                                                     0
                                                                                                                                     N
                                                                                                                                     0


                                                                                                                                     -
                                                                                                                                     0
                                                                                                                                     0

                                                                                                                                      0
                                                                                                                                     ID
                                                                                                                                     N
                                                                                                                                     0
                                                                                                                                     0
                                                                                                                                     0
                                                                                                                                     0

                                                                                                                                     J:
                                                                                                    AUTHORIZED REPRESENTATIVE        ><
                                                                                                                                     w
                                                             Original
  08-29-14                       CRR   ID162                 Page     1 of


      Filed                             02/24/2021                 Wendy Graney, Shelby Circuit         • erk
    ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                                1
                                  02/24/2021         Wendy
                                       Doc #: 1-2 Filed:
                                    P. o. BOX 819
                                                             Graney Shelby
                                                          03/25/21      Page:Circuit
                          SECURA INSURANCE, A Mutual Comp; -. ORIGIN~ DOCUi\H T
                                                  APPLETON, WI 54912-0819
                                                                                      Clerk- Page ID#: 41
                                                                               36 of 216
                                                                            / ,] /202] 0,1:::i,8:U' PM
                                                                          87453-l
                                                        FORMS SCHEDULE

                                                                             POLICY NO. 20-CP-003196759-4/000
                                                                             RENEWAL OF   20-CP-003196759-3

     ACCOUNT NUMBER: 00007254873
     NAMED INSURED AND MAILING ADDRESS                                   AGENCY AND MAILING ADDRESS 160110              09

       CREATIVE PACKAG ING COMPANY INC
       CREATIVE PROPERTIES LLC                                             ASSURED PARTNERS NL
       6301 MIDLAND INDUSTRIAL DR                                          2305 RIVER RD
       SHELBYVILLE KY 40065                                                LOUISVILLE KY 40206

     POLICY PERIOD:    From 08/21/2014 to 08/21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.

       COMMON POLICY FORMS
       PLI4001 0801*    DISCLOSURE PURSUANT TO TRIA - TERRORISM COV NOTICE
       IL0017 (11-98)   COMMON POLICY CONDITIONS
       IL0263 (09-08)   KENTUCKY CHANGES - CANCELLATION AND NONRENEWAL
       IL0263 (07-02)   KENTUCKY CHANGES - CANCELLATION & NONRENEWAL
       ALD9999 0711     OFFICER SIGNATURE PAGE
       ILE0020 0304     MUTUAL COMPANY PARTICIPATION PROVISIONS
       ILE7000 0301     MULTIPLE DEDUCTIBLE COORDINATION

       COMMERCIAL PROPERTY FORMS
       CP0090 (07-88)   COMMERCIAL PROPERTY CONDITIONS
                                                                                                                             ..,,;;-
                                                                                                                             N
                                                                                                                             M
       CP0166 (09-00)   KENTUCKY CHANGES                                                                                     Lt)
                                                                                                                             ~
       CP0140 (07-06)   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA                                                           z
                                                                                                                             <C
       CP1032 (08-08)   WATER EXCLUSION ENDORSEMENT                                                                          :ii:
                                                                                                                             ::&::
       IL0415 (04-98)   PROTECTIVE SAFEGUARDS                                                                                (.)

       CP00l0 (06-07)   BUILDING AND PERSONAL PROPERTY COVERAGE FORM                                                         :i:
                                                                                                                             ti
       CP1030 (06-07)   CAUSES OF LOSS - SPECIAL FORM
       CP1040 (08-99)   EARTHQUAKE AND VOLCANIC ERUPTION ENDORSEMENT                                                         "'w
                                                                                                                             ...J
                                                                                                                             0:::
       CP0030 (06-07)   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM                                                    <C
                                                                                                                             J:
       CPT 7605 1001    ELITE MANUFACTURING WRAP SCHEDULE                                                                    (.)

       CPT 7610 1001    ELITE MANUFACTURING WRAP                                                                             z
                                                                                                                             0
       HSB 5000 1001    EQUIPMENT BREAKDOWN WRAP - BREAKDOWN PLUS                                                            J:
                                                                                                                              Q)
       HEE 1025 1001    BREAKDOWN COVERAGE MODIFICATION                                                                       Cl
                                                                                                                             'O
       IM7228 (05-01)   TELECOMMUNICATIONS EQUIPMENT                                                                         :::J
                                                                                                                             -,
       IM72 01 (05-01)  EDP - COMPUTER COVERAGE                                                                               Cl
                                                                                                                              C:
       CP0440 (06-07)   SPOILAGE COVERAGE                                                                                    'O
                                                                                                                             'iij
       CP0417 (06-07)   UTILITY SERVICES - DIRECT DAMAGE                                                                      e
                                                                                                                             ll..
       CP1545 (06-07)   UTILITY SERVICES - TIME ELEMENT
       ILE0666 980 6    EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
       CPE 1555 1001    BUSINESS INCOME - ACTUAL LOSS SUSTAINED
       IL0952 (03-08)   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
       IL0030 (01-06)   EXCLUSION OF TERRORISM
       IL0995 (01-07)   CONDITIONAL EXCLUSION OF TERRORISM                                                                   Lt)
                                                                                                                             0
                                                                                                                             N
                                                                                                                             0


                                                                                                                             -
                                                                                                                             0
                                                                                                                             0

                                                                                                                              0
                                                                                                                             r--
                                                                                                                             N
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
 * Forms revised dur ing the previous pol i cy term or added as part of the renewal.                                         ><
                                                                                                                             w
 Current editions of these form s are included with the Original copy of the Renewal.
                                                         Original
   08-29-14                        CRR   ID162            Page     1 of     2

        Filed                              02/24/2021             Wendy Graney, Shelby Circuit       • erk
    ,,
   ,_., Filed


SECURA
                   2l~CT--00 10il
          Case: 3:21-cv-00015-GFVT
                                 1
                                  02/24/2021         Wendy
                                       Doc #: 1-2 Filed:
                                    P. o. BOX 819
                                                             Graney Shelby
                                                          03/25/21       Page:Circuit
                          SECURA INSURANCE, A Mutual Comp; -. ORIGIN~ DOCUi\H T
                                                  APPLETON, WI 5491 2-0819
                                                                                       Clerk- Page ID#: 42
                                                                                37 of 216
                                                                             / ,] /202] 0,1:::i,8:U' PM
                                                                           87453-l
                                                         FORMS SCHEDULE

                                                                               POLICY NO. 20-CP-003196759-4/000
                                                                               RENEWAL OF   20- CP- 003196759-3

     ACCOUNT NUMBER: 00007254873
     NAMED INSURED AND MAILING ADDRESS                                       AGENCY AND MAILING ADDRESS 160110                 09

       CREATIVE PACKAGING COMPANY INC
       CREATIVE PROPERTIES LLC                                                ASSURED PARTNERS NL
       6301 MIDLAND INDUSTRIAL DR                                             2305 RIVER RD
       SHELBYVILLE KY 40 065                                                  LOUISVILLE KY 40206

     PO LIC Y PERIOD:   From 08/ 21/2014 t o 08/ 21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAI LING ADDRESS SHOWN ABOVE.

       COMMERCIAL GENERAL LIABILITY FORMS
       IL0021 (07-02)                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
       CG0067 (03-05)                 EXCLUSION -VIOLATION OF STATUTES THAT GOVERN EMAIL
       CG000l (10-01)                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       CG2147 (07-98)                 EMPLOYMENT-RELATED PRACTICES EXCLUSION
       ILE0196 9309                   LEAD LIABILITY EXCLUSION
       ILE0195 9812                   ASBESTOS EXCLUSION
       CG2 02 8 ( 07-04)              ADDITIONAL INSURED-LESSOR OF LEASED EQUIPMENT
       CG2167 (04-02)                 FUNGI OR BACTERIA EXCLUSION
       CG2426 (07-04)                 AMENDMENT OF INSURED CONTRACT DEFINITION                                                      ..,,;;-
       ILE0677 9309                   EMPLOYEE BENEFITS LIABILITY COVERAGE                                                          N
                                                                                                                                    M
       CGTl000 1001                   GENERAL LIABILITY WRAP                                                                        Lt)
                                                                                                                                    ~
       CG2160 (09-98)                 EXCLUSION-YR 2000 COMPUTER RELATED AND OTHER ELECT                                            z
                                                                                                                                    <C
       ILE 0465 1009                  TWO OR MORE COVERGE FORMS OR POLICIES ISSUED BY US                                            :ii:
                                                                                                                                    ::&::
       CG2170 (01-08)                 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM                                                (.)

       CG2169 (01-02)                 WAR OR TERRORISM EXCLUSION                                                                    :i:
                                                                                                                                    ti
       CG2187 (01-07)                 CONDITIONAL EXCLUSION OF TERRORISM
                                                                                                                                    "'w
                                                                                                                                    ...J
                                                                                                                                    0:::
       COMMERCIAL CRIME FORMS                                                                                                       <C
                                                                                                                                    J:
       CR0021 (05-06)                 COMMERCIAL CRIME COVERAGE FORM (LOSS SUSTAINED)                                               (.)

       CR0253 (10-10)                 KENTUCKY CHANGES - TERMINATION OF EMPLOYEE                                                    z
                                                                                                                                    0
       IL0030 (01-06)                 EXCLUSION OF TERRORISM                                                                        J:
                                                                                                                                     Q)
                                                                                                                                     Cl
                                                                                                                                    'O
                                                                                                                                    :::J
                                                                                                                                    -,
                                                                                                                                     Cl
                                                                                                                                     C:
                                                                                                                                    'O
                                                                                                                                    'iij
                                                                                                                                     e
                                                                                                                                    ll..




                                                                                                                                    Lt)
                                                                                                                                    0
                                                                                                                                    N
                                                                                                                                    0


                                                                                                                                    -
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                     0
                                                                                                                                    00
                                                                                                                                    N
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                    J:
                                                                                                   AUTHORIZED REPRESENTATIVE        ><
                                                                                                                                    w
                                                            Origina l
    08-29-14                         CRR   ID162            Page      2 of      2


        Filed                               02/24/2021             Wendy Graney, Shelby Circuit         • erk
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 43
                                                                38 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM  1        1




                                                            87453-l
0S ECURA
                Disclosure Pursuant To Terrorism Risk Insurance Act
                            Terrorism Coverage Notice
                            This notice is part of your policy. Please read it carefully.


Welcome to SEGURA . Thank you for the opportunity to protect you with solid , reliable insurance for your business

The Terrorism Risk Insurance Program Reauthorization Act of 2007 mandates that we make certain terrorism
insurance available to specified policyholders , provides instructions on how policyholders can respond , and
specifies methods of potential future surcharges.

Terrorism-Related Losses
You should know that coverage provided by this policy for losses caused by certified acts of terrorism is partially
reimbursed by the United States under a formula established by federal law. Under this formula, the United States
pays 85% of covered terrorism losses exceeding the statutorily established deductible paid by us. The premium
charged for this coverage does not include any charges for the portion of loss covered by the federal government.

Cap On Our Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Act exceed $100 billion in a Program
Year (January 1 through December 31) and we have met our insurer deductible under the Act, we shall not be
liable for the payment of any portion of the amount of such losses that exceeds $100 billion . In such case, insured
losses up to that amount are subject to pro rata allocation in accordance with procedures established by the           ..,,;;-
                                                                                                                       N
Secretary of the Treasury .                                                                                            M
                                                                                                                       Lt)
                                                                                                                       ~
                                                                                                                       z
Policy Types Excluded                                                                                                  <C
                                                                                                                       :ii:
The following lines of insurance are not covered by the Act:                                                           ::&::
                                                                                                                       (.)
                                                                                                                       :i:
        •   Commercial Auto                                                                                            ti
        •   Crime Division of any CP policy                                                                            "'w
                                                                                                                       ...J
        •   Farmowners policies                                                                                        0:::
                                                                                                                       <C
                                                                                                                       J:
                                                                                                                       (.)
Statutory terrorism coverage is excluded and no longer available for these lines of insurance.                         z
                                                                                                                       0
                                                                                                                       J:
Premium For Terrorism Risk Insurance Act Coverage                                                                       Q)
                                                                                                                        Cl
The premium for statutory terrorism coverage on this policy is shown as a separate item on the policy declarations     'O
                                                                                                                       :::J
                                                                                                                       -,
page.                                                                                                                   Cl
                                                                                                                        C:
                                                                                                                       'O
                                                                                                                       "iij
Federal Recoupment Provisions
                                                                                                                        e
The funding for the portion of loss covered by the federal government is under the direction of the U.S. Treasury      ll..

Department. General tax revenues are initially used ; however, partial recovery is allowed via a policyholder
surcharge.
                              The current Federal Recoupment Surcharge is 0%.

The Federal Recoupment can be instituted at any time and applies even if you reject the statutory coverage.
                                                                                                                       Lt)
                                                                                                                       0
                                                                                                                       N
                                                                                                                       0


                                                                                                                       -
                                                                                                                       0
                                                                                                                       0

                                                                                                                       0
                                                                                                                       a,
                                                                                                                       N
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0

                                                                                                                       J:
                                                                                                                       ><
                                                                                                                       w




                                                                                                        Page 1 of 2
                                 02/24/2021             Wendy Graney, Shelby Circuit        • erk
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 44
                                                               39 of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                               87453-l
Conditional Exclusions Continue To Apply
The Terrorism Risk Insurance Program Reauthorization Act of 2007 extends the provision to offer terrorism
coverage until Dec. 31, 2014. The continuation of coverage beyond that sunset period will be determined in the
future by Congress. The attached Conditional Exclusion of Terrorism endorsements become part of your policy.
The provisions apply as follows:

   IF the Act, including federal funding, is extended with essentially similar terms :
        The current terrorism coverage continues without change beyond Dec. 31 , 2014.

   IF the Act, including federal funding, is not extended with essentially similar terms, and the Act is allowed to
   expire Dec. 31 , 2014:
        The Conditional Exclusion endorsements supersede the terrorism endorsements upon expiration of the
        Act. The policy will then not pay for terrorism when one or more of the following is attributed to an incident
        of terrorism:
          • Nuclear, biological, chemical , or radioactive materials are released or dispersed.
          • Damages to all types of property in the coverage territory exceed $25 million . Your state law may
               require an exception covering certain fire losses.

Please carefully read the policy, including any Conditional Exclusion of Terrorism endorsements which
are part of your policy!

Terrorism Coverage Pricing
The terrorism coverage pricing for any policy term that will take affect prior to the expiration of the Act
contemplates the partial period of coverage. We will not charge more premium if the Act is extended again. We
will not return premium if the Act is allowed to expire.

Help Is Just A Phone Call Away                                                                                           ..,,;;-
                                                                                                                         N
To explore all coverage and pricing opportunities available to you, or if you have questions concerning your rights,     M
                                                                                                                         Lt)
we encourage you to contact your SEGURA agent.                                                                           ~
                                                                                                                         z
                                                                                                                         <C
                                                                                                                         :ii:
                                                                                                                         ::&::
                                                                                                                         (.)
                                                                                                                         :i:
                                                                                                                         ti
                                                                                                                         "'w
                                                                                                                         ...J
                                                                                                                         0:::
                                                                                                                         <C
                                                                                                                         J:
                                                                                                                         (.)
                                                                                                                         z
                                                                                                                         0
                                                                                                                         J:
                                                                                                                          Q)
                                                                                                                          Cl
                                                                                                                         'O
                                                                                                                         :::J
                                                                                                                         -,
                                                                                                                          Cl
                                                                                                                          C:
                                                                                                                         'O
                                                                                                                         'iij
                                                                                                                          e
                                                                                                                         ll..




                                                                                                                         Lt)
                                                                                                                         0
                                                                                                                         N
                                                                                                                         0


                                                                                                                         -
                                                                                                                         0
                                                                                                                         0

                                                                                                                          0
                                                                                                                         0
                                                                                                                         M
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0

                                                                                                                         J:
                                                                                                                         ><
                                                                                                                         w




                                                                                                          Page 2 of 2
                                  02/24/2021             Wendy Graney, Shelby Circuit      • erk
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 45
                                                               40 of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                      1       1




                                                                                87453-l
                                                                                                      IL 00 17 11 98



                            COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find ;
   1. The first Named Insured shown in the Declara-                     and
      tions may cancel this policy by mailing or de-                 c. Recommend changes.
      livering to us advance written notice of cancel-            2. We are not obligated to make any inspections,
      lation .                                                       surveys , reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                 such actions we do undertake relate only to in-
         ering to the first Named Insured written notice             surability and the premiums to be charged . We
         of cancellation at least:                                   do not make safety inspections. We do not un-
         a. 10 days before the effective date of cancel-             dertake to perform the duty of any person or
            lation if we cancel for nonpayment of pre-               organization to provide for the health or safety
            mium ; or                                                of workers or the public. And we do not warrant
                                                                     that conditions :
         b. 30 days before the effective date of cancel-
            lation if we cancel for any other reason.                a. Are safe or healthful ; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
         Named lnsured's last mailing address known to                   standards.
         us.                                                      3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective                not only to us, but also to any rating , advisory,
         date of cancellation . The policy period will end           rate service or similar organization which
         on that date .                                              makes insurance inspections, surveys , reports           ..,,;;-
                                                                     or recommendations.                                      N
                                                                                                                              M
   5. If this policy is cancelled , we will send the first                                                                    Lt)

                                                                  4. Paragraph 2. of this condition does not apply            ~
      Named Insured any premium refund due. If we                                                                             z
      cancel , the refund will be pro rata . If the first            to any inspections, surveys, reports or recom-           <C
                                                                     mendations we may make relative to certifica-            :ii:
      Named Insured cancels, the refund may be                                                                                ::&::
      less than pro rata. The cancellation will be ef-               tion , under state or municipal statutes, ordi-          (.)
                                                                                                                              :i:
      fective even if we have not made or offered a                  nances or regulations, of boilers, pressure ves-         ti
                                                                     sels or elevators.
      refund.
                                                              E. Premiums
                                                                                                                              "'w
                                                                                                                              ...J
   6. If notice is mailed , proof of mailing will be suf-                                                                     0:::
                                                                                                                              <C
       ficient proof of notice .                                 The first Named Insured shown in the Declara-                J:
                                                                                                                              (.)

B. Changes                                                       tions:                                                       z
                                                                                                                              0
   This policy contains all the agreements between                1. Is responsible for the payment of all premiums;          J:

   you and us concerning the insurance afforded .                    and                                                       Q)
                                                                                                                               Cl
                                                                                                                              'O
   The first Named Insured shown in the Declara-                  2. Will be the payee for any return premiums we             :::J
                                                                                                                              -,
   tions is authorized to make changes in the terms                  pay.                                                      Cl
                                                                                                                               C:
   of this policy with our consent. This policy's terms       F. Transfer Of Your Rights And Duties Under                     'O
                                                                                                                              'iij
   can be amended or waived only by endorsement                  This Policy                                                   e
   issued by us and made a part of this policy.                                                                               ll..
                                                                  Your rights and duties under this policy may not
C. Examination Of Your Books And Records                          be transferred without our written consent except
   We may examine and audit your books and rec-                   in the case of death of an individual named in-
   ords as they relate to this policy at any time during          sured.
   the policy period and up to three years afterward .            If you die, your rights and duties will be trans-
D. Inspections And Surveys                                        ferred to your legal representative but only while          Lt)
                                                                                                                              0

   1. We have the right to:                                       acting within the scope of duties as your legal rep-        N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                  resentative . Until your legal representative is ap-        0

         a. Make inspections and surveys at any time ;            pointed , anyone having proper temporary custody             0

                                                                  of your property will have your rights and duties           M
                                                                                                                              0
                                                                                                                              0
                                                                  but only with respect to that propeI1y.                     0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




  00 17 11 98
  iled          21~cr-00,rn1
                                             , Insurance Seryices Office, Inc,,,_ 1998 .
                                             21           Wendy Graney, Snelby C1rcmt
                                                                                         .
                                                                                             • erk        Page 1 of 1     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 46
                                                                41 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM1       1




                                                            87453-l
                                                                                                   IL 02 63 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                KENTUCKY CHANGES - CANCELLATION
                       AND NONRENEWAL
This endorsement modifies insurance provided under the following :

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILI TY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                                                                                          ..,,;;-
                                                                                                                          N
                                                                                                                          M
                                                                                                                          Lt)
                                                                                                                          ~
A. Paragraph 2. of the Cancellation Common Policy                     (3) Discovery of willful or reckless acts or        z
   Condition is replaced by the following :                               omissions on your part which increase           <C
                                                                                                                          :ii:
   2. Cancellation Of Policies In Effect For 60                           any hazard insured against;                     ::&::
                                                                                                                          (.)

      Days Or Less                                                    (4) The occurrence of a change in the risk          :i:
                                                                          which substantially increases any haz-          ti
      If this policy has been in effect for 60 days or
      less , we may cancel this policy by mailing or                      ard insured against after insurance cov-        "'w
                                                                                                                          ...J
                                                                          erage has been issued or renewed ;              0:::
      delivering to the first Named Insured written                                                                       <C
                                                                                                                          J:
      notice of cancellation, stating the reason for                  (5) A violation of any local fire , health ,        (.)

      cancellation , at least 14 days before the effec-                   safety, building, or construction regula-       z
                                                                                                                          0
      tive date of cancellation.                                          tion or ordinance with respect to any in-       J:

B. The following is added to the Cancellation Com-                        sured property or the occupancy thereof          Q)
                                                                                                                           Cl

   mon Policy Condition :                                                 which substantially increases any haz-          'O
                                                                                                                          :::J
                                                                                                                          -,
                                                                          ard insured against;                             Cl
   7. Cancellation Of Policies In Effect For More                                                                          C:

      Than 60 Days                                                    (6) We are unable to reinsure the risk cov-         'O
                                                                                                                          "iij
                                                                          ered by the policy; or                           e
      a. If this policy has been in effect for more                                                                       ll..
         than 60 days or is a renewal of a policy we                  (7) A determination by the commissioner
         issued, we may cancel this policy only for                       that the continuation of the policy would
         one or more of the following reasons:                            place us in violation of the Kentucky in-
                                                                          surance code or regulations of the
        (1) Nonpayment of premium ;                                       commissioner.
        (2) Discovery of fraud or material misrepre-
                                                                                                                          Lt)
             sentation made by you or with your                                                                           0
                                                                                                                          N
             knowledge in obtaining the policy , con-                                                                     0


                                                                                                                          -
                                                                                                                          0
                                                                                                                          0
             tinuing the policy , or in presenting a
                                                                                                                          0
             claim under the policy ;                                                                                     N
                                                                                                                          M
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          J:
                                                                                                                          ><
                                                                                                                          w




IL 02 63 09 08
 Filed        21~c1--oo,rn1      02/24/2021
                                           © ISO Properties , Inc., 2007
                                                          Wendy Graney, Shelby Circuit   • erk
                                                                                                      Page 1 of 2     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 47
                                                               42 of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                         1        1




                                                                                     87453-l
        b. If we cancel this policy based on Paragraph              3.   If notice of nonrenewal is not provided pursu-
           7.a. above, we will mail or deliver a written                 ant to this Condition, coverage under the same
           notice of cancellation to the first Named In-                 terms and conditions shall be deemed to be
           sured , stating the reason for cancellation, at               renewed for the ensuing policy period upon
           least:                                                        payment of the appropriate premium until you
          (1) 14 days before the effective date of the                   have accepted replacement coverage with an-
              cancellation , if cancellation is for non-                 other insurer, or until you have agreed to the
              payment of premium; or                                     non renewal.
          (2) 75 days before the effective date of the              4.   If we mail or deliver a renewal notice to the first
              cancellation , if cancellation is for any                  Named Insured at least 30 days before the end
              reason stated in 7.a.(2) through 7.a.(7)                   of the policy period, stating the renewal pre-
              above.                                                     mium and its due date, the policy will terminate
                                                                         without further notice unless the renewal pre-
C. The following is added and supersedes any provi-                      mium is received by us or our authorized agent
   sion to the contrary :                                                by the due date.
   NON RENEWAL                                                      5.   If this policy terminates because the renewal
   1. For the purpose of this Condition :                                premium has not been received by the due
                                                                         date, we will, within 15 days, mail or deliver to
      a. Any policy period or term of less than six
                                                                         the first Named Insured at his last known ad-
          months shall be considered to be a policy
                                                                         dress a notice that the policy was not renewed
          period or term of six months ; and
                                                                         and the date it was terminated.
      b. Any policy period or term of more than one
                                                                    6.   If notice is mailed , proof of mailing is sufficient
          year or any policy with no fixed expiration
          date shall be considered a policy period or                    proof of notice .
          term of one year.
   2. If we elect not to renew this policy, we will mail
      or deliver written notice of nonrenewal , stating                                                                             ..,,;;-
      the reason for nonrenewal, to the first Named                                                                                 N
                                                                                                                                    M
      Insured shown in the Declarations, at the last                                                                                Lt)
                                                                                                                                    ~
      mailing address known to us, at least 75 days                                                                                 z
                                                                                                                                    <C
      before the expiration date of the policy period .                                                                             :ii:
                                                                                                                                    ::&::
                                                                                                                                    (.)
                                                                                                                                    :i:
                                                                                                                                    ti
                                                                                                                                    "'w
                                                                                                                                    ...J
                                                                                                                                    0:::
                                                                                                                                    <C
                                                                                                                                    J:
                                                                                                                                    (.)
                                                                                                                                    z
                                                                                                                                    0
                                                                                                                                    J:
                                                                                                                                     Q)
                                                                                                                                     Cl
                                                                                                                                    'O
                                                                                                                                    :::J
                                                                                                                                    -,
                                                                                                                                     Cl
                                                                                                                                     C:
                                                                                                                                    'O
                                                                                                                                    'iij
                                                                                                                                     e
                                                                                                                                    ll.




                                                                                                                                    Lt)
                                                                                                                                    0
                                                                                                                                    N
                                                                                                                                    0


                                                                                                                                    -
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                    0
                                                                                                                                    M
                                                                                                                                    M
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                    J:
                                                                                                                                    ><
                                                                                                                                    w




Pa e 2 of 2
Fi ed          21~cr-00,rn1        02/24/2021
                                              © ISO Properties, Inc., 2007
                                                             Wendy Graney, Shelby Circuit       • erk
                                                                                                            IL 02 63 09 08      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 48
                                                                43 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM 1        1




                                                            87453-l
                                                                                                    IL 02 63 07 02

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  KENTUCKY CHANGES - CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following :

   BOILER AND MACHINERY COVERAGE PART
   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
                                                                                                                            ..,,;;-
                                                                                                                            N
                                                                                                                            M
                                                                                                                            Lt)
A. Paragraph 2. of the Cancellation Common Policy                      (3) Discovery of willful or reckless acts or         ~
   Condition is replaced by the following :                                omissions on your part which increase            z
                                                                                                                            <C
   2. Cancellation Of Policies In Effect For 60                            any hazard insured against;                      :ii:
                                                                                                                            ::&::
                                                                                                                            (.)
      Days Or Less                                                     (4) The occurrence of a change in the risk
                                                                                                                            :i:
        If this policy has been in effect for 60 days or                   which substantially increases any haz-           ti
                                                                           ard insured against after insurance cov-
        less, we may cancel this policy by mailing or
                                                                           erage has been issued or renewed;                "'w
                                                                                                                            ...J
        delivering to the first Named Insured written                                                                       0:::
        notice of cancellation, stating the reason for                 (5) A violation of any local fire , health,          <C
                                                                                                                            J:
        cancellation, at least 14 days before the effec-                   safety, building , or construction regula-       (.)

        tive date of cancellation .                                        tion or ordinance with respect to any in-        z
                                                                                                                            0
                                                                           sured property or the occupancy thereof          J:
B. The following is added to the Cancellation Com-                                                                           Q)

   mon Policy Condition :                                                  which substantially increases any haz-            Cl
                                                                                                                            'O
                                                                           ard insured against;                             :::J
                                                                                                                            -,
   7. Cancellation Of Policies In Effect For More                                                                            Cl
      Than 60 Days                                                     (6) We are unable to reinsure the risk cov-           C:

                                                                           ered by the policy; or                           'O
                                                                                                                            'iij
        a. If this policy has been in effect for more                                                                        e
           than 60 days or is a renewal of a policy we                 (7) A determination by the commissioner              ll..

           issued, we may cancel this policy only for                      that the continuation of the policy would
           one or more of the following reasons:                           place us in violation of the Kentucky in-
                                                                           surance code or regulations of the
          (1) Nonpayment of premium;                                       commissioner.
          (2) Discovery of fraud or material misrepre-
               sentation made by you or with your                                                                           Lt)
                                                                                                                            0
               knowledge in obtaining the policy, con-                                                                      N
                                                                                                                            0
               tinuing the policy, or in presenting a
                                                                                                                            -
                                                                                                                            0
                                                                                                                            0
               claim under the policy;                                                                                       0
                                                                                                                            ,:j'
                                                                                                                            M
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




IL 02 63 07 02
Filed          21~c1--oo,rn1      02/24/2021
                                            © ISO Properties, Inc., 2001
                                                           Wendy Graney, Shelby Circuit   • erk         Page 1 of 2     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 49
                                                               44 of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                      1         1




                                                                                   87453-l
        b. If we cancel this policy based on Paragraph            3.   If notice of nonrenewal is not provided pursu-
           7.a. above, we will mail or deliver a written               ant to this Condition, coverage under the same
           notice of cancellation to the first Named In-               terms and conditions shall be deemed to be
           sured , stating the reason for cancellation,                renewed for the ensuing policy period upon
           at least:                                                   payment of the appropriate premium until you
          (1) 14 days before the effective date of the                 have accepted replacement coverage with an-
              cancellation, if cancellation is for non-                other insurer, or until you have agreed to the
              payment of premium ; or                                  non renewal.
          (2) 75 days before the effective date of the            4.   If we mail or deliver a renewal notice to the
              cancellation, if cancellation is for any                 first Named Insured at least 30 days before the
              reason stated in 7.a.(2) through 7.a.(7)                 end of the policy period, stating the renewal
              above.                                                   premium and its due date, the policy will ter-
                                                                       minate without further notice unless the re-
C. The following is added and supersedes any provi-                    newal premium is received by us or our
   sion to the contrary :                                              authorized agent by the due date.
   NON RENEWAL                                                    5.   If this policy terminates because the renewal
   1. For the purpose of this Condition :                              premium has not been received by the due
                                                                       date, we will, within 15 days, mail or deliver to
      a. Any policy period or term of less than 6
                                                                       the first Named Insured at his last known ad-
          months shall be considered to be a policy
                                                                       dress a notice that the policy was not renewed
          period or term of six months; and
                                                                       and the date it was terminated.
      b. Any policy period or term of more than 1
                                                                  6.   If notice is mailed, proof of mailing is sufficient
          year or any policy with no fixed expiration
                                                                       proof of notice.
          date shall be considered a policy period or
          term of 1 year.
   2. If we elect not to renew this policy, we will mail
      or deliver written notice of nonrenewal , stating                                                                          ..,,;;-
      the reason for nonrenewal, to the first Named                                                                              N
                                                                                                                                 M
                                                                                                                                 Lt)
      Insured shown in the Declarations, at the last                                                                             ~
      mailing address known to us, at least 75 days                                                                              z
                                                                                                                                 <C
      before the expiration date of the policy period.                                                                           :ii:
                                                                                                                                 ::&::
                                                                                                                                 (.)
                                                                                                                                 :i:
                                                                                                                                 ti
                                                                                                                                 "'w
                                                                                                                                 ...J
                                                                                                                                 0:::
                                                                                                                                 <C
                                                                                                                                 J:
                                                                                                                                 (.)
                                                                                                                                 z
                                                                                                                                 0
                                                                                                                                 J:
                                                                                                                                  Q)
                                                                                                                                  Cl
                                                                                                                                 'O
                                                                                                                                 :::J
                                                                                                                                 -,
                                                                                                                                  Cl
                                                                                                                                  C:
                                                                                                                                 'O
                                                                                                                                 "iij
                                                                                                                                  e
                                                                                                                                 ll..




                                                                                                                                 Lt)
                                                                                                                                 0
                                                                                                                                 N
                                                                                                                                 0


                                                                                                                                 -
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                  0
                                                                                                                                 Lt)
                                                                                                                                 M
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w




Pa e 2 of 2
Fi ed          21 ~c1--oo,rn1     02/24/2021
                                            © ISO Properties, Inc., 2001
                                                           Wendy Graney, Shelby Circuit       • erk       IL 02 63 07 02     •
                         02/24/2021
   Case: 3:21-cv-00015-GFVT               Wendy
                              Doc #: 1-2 Filed:   Graney Shelby
                                                03/25/21  Page:Circuit Clerk- Page ID#: 50
                                                                45 of 216
                                                                                               -oT ORIGIN AL DOCUi\H T
                                                                                              03/0 1/2021 01:SS:H PM
                                                                                                   1        1




                                                                                              87453-l
0        S ECU RA-
         INSU R ANCE <:;OMPAN I ES
PO Box 819 Appleton, WI 54912-0819 .. (920) 739·3161




                                            COMMERCIAL LINES INSURANCE PROVISIONS
                                    This information page with "Policy Provisions" completes the below numbered

Company : SECURA Insurance Companies




Named Insured and Mailing Address                                        Producer and Mailing Address




                                                           OFFICER SIGNATURE PAGE


            In Witness Whereof, we have caused this policy to be executed and attested . If required by statute,                ..,,;;-
                                                                                                                                N
            it is countersigned by our authorized representative .                                                              M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
                                                                                                                                <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
                                                                                                                                ti
            Secretary                                                      President and CEO                                    "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                'O
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                'O
                                                                                                                                'iij
                                                                                                                                 e
                                                                                                                                ll..




                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                ID
                                                                                                                                M
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w



ALO 9999                                                                                                          Page 1 of 1
0
tlt~                                                   02/24/2021      Wendy Graney, Shelby Circuit       • erk
     Filed                   02/24/2021
       Case: 3:21-cv-00015-GFVT               Wendy
                                  Doc #: 1-2 Filed:   Graney Shelby
                                                    03/25/21  Page:Circuit Clerk- Page ID#: 51
                                                                    46 of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l

                                   SECURA INSURANCE, A Mutual Company
                                                     P.O . Box 819
                                               Appleton, WI 54912-0819
                                                    920-739-3161



                      MUTUAL COMPANY PARTICIPATION PROVISIONS

MUTUALS MEMBERSHIP AND VOTING NOTICE                                MUTUAL PARTICIPATION CLAUSE WITHOUT
                                                                    CONTINGENT LIABILITY
You are a member of SEGURA INSURANCE, A Mutual
Company of Appleton , Wisconsin, and are entitled to vote, in       No Contingent Liability. This policy is nonassessable .
person or by proxy, at our meetings . The Annual Meeting is held    You are a member of the Company and shall participate,
in our Home Office at 2401 South Memorial Drive, in the City of     as determined by the Board of Directors and subject to
Appleton, Wisconsin, the last Monday of April, at 1:30 p.m. in      law, in the distribution of any dividends .
each year, beginning 2004 and thereafter.




                                                                                                                              ..,,;;-
                                                                                                                              N
                                                                                                                              M
                                                                                                                              Lt)
                                                                                                                              ~
                                                                                                                              z
                                                                                                                              <C
                                                                                                                              :ii:
                                                                                                                              ::&::
                                                                                                                              (.)
                                                                                                                              :i:
                                                                                                                              ti
                                                                                                                              "'w
                                                                                                                              ...J
                                                                                                                              0:::
                                                                                                                              <C
                                                                                                                              J:
                                                                                                                              (.)
                                                                                                                              z
                                                                                                                              0
                                                                                                                              J:
                                                                                                                               Q)
                                                                                                                               Cl
                                                                                                                              'O
                                                                                                                              :::J
                                                                                                                              -,
                                                                                                                               Cl
                                                                                                                               C:
                                                                                                                              'O
                                                                                                                              'iij
                                                                                                                               e
                                                                                                                              ll..




                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
                                                                                                                              r--
                                                                                                                              M
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




         ILE 0020
     Filfl.'m o4    21~cr-00,rn1       02/24/2021            Wendy Graney, Shelby Circuit   • erk
Filed      2]~CT--00 10il
  Case: 3:21-cv-00015-GFVT
                      1
                          02/24/202]       Wendy
                               Doc #: 1-2 Filed:   Graney Shelby
                                                 03/25/21  Page:Circuit   Clerk- Page ID#: 52
                                                                  47 of 216
                                                               -oT ORIGIN AL DOCUi\H T
                                                              03/0 ] /202] 01:SS:H PM               1              1




                          MULTIPLE DEDUCTIBLE COORDfWAt10N
              THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY

This endorsement modifies insurance provided under the following :


   COMMERCIAL PROTECTION POLICY
   BUSINESS PROTECTOR POLICY

Subject to the provisions of the Property, Inland Marine, and Crime Divisions of the policies above , and this
endorsement, the following changes apply:

   All deductibles will apply to each coverage part within the policy. The total amount deducted from all
   damages for any single applicable occurrence, event, or accident will not exceed the largest
   applicable deductible.

   All other coverage terms and conditions shall apply.




                                                                                                                                ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
                                                                                                                                <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
                                                                                                                                ti
                                                                                                                                "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                'O
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                'O
                                                                                                                                'iij
                                                                                                                                 e
                                                                                                                                ll..




                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                00
                                                                                                                                M
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w
   ILE 7000
   03 01                  Includes copyrighted materials of Insurance Services Office, Inc., with its permission       Page 1

Filed                                02/24/202]                   Wendy Graney, Shelby Circuit                • erk
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 53
                                                                48 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM  1          1




                                                            87453
                                                                   - OMMERCIAL PROPERTY


                     COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms .

A. CONCEALMENT,                MISREPRESENTATION OR            F. NO BENEFIT TO BAILEE
   FRAUD                                                          No person or organization , other than you , having
      This Coverage Part is void in any case of fraud by          custody of Covered Property will benefit from this
      you as it relates to this Coverage Part at any time .       insurance.
      It is also void if you or any other insured , at any     G. OTHER INSURANCE
      time, intentionally conceal or misrepresent a ma-
      terial fact concerning :                                    1. You may have other insurance subject to the
                                                                     same plan , terms , conditions and provisions as
      1. This Coverage Part ;                                        the insurance under this Coverage Part. If you
      2. The Covered Property ;                                      do, we will pay our share of the covered loss or
      3. Your interest in the Covered Property ; or                  damage. Our share is the proportion that the
                                                                     applicable Limit of Insurance under this Cov-
      4. A claim under this Coverage Part .                          erage Part bears to the Limits of Insurance of
B.    CONTROL OF PROPERTY                                            all insurance covering on the same basis.
      Any act or neglect of any person other than you             2. If there is other insurance covering the same
      beyond your direction or control will not affect this          loss or damage, other than that described in 1.
      insurance.                                                     above, we will pay only for the amount of cov-
                                                                     ered loss or damage in excess of the amount
      The breach of any condition of this Coverage Part
                                                                     due from that other insurance , whether you
                                                                                                                            ..,,;;-
                                                                                                                            N
      at any one or more locations will not affect cover-                                                                   M
                                                                     can collect on it or not. But we will not pay          Lt)
      age at any location where, at the time of loss or                                                                     ~
                                                                     more than the applicable Limit of Insurance.           z
      damage, the breach of condition does not exist.                                                                       <C
                                                               H. POLICY PERIOD, COVERAGE TERRITORY                         :ii:
C.    INSURANCE UNDER TWO OR MORE COVER-                                                                                    ::&::
                                                                                                                            (.)
      AGES                                                        Under this Coverage Part :                                :i:
      If two or more of this policy's coverages apply to          1. We cover loss or damage commencing:                    ti
      the same loss or damage, we will not pay more                  a. During the policy period shown in the Dec-          "'w
                                                                                                                            ...J
      than the actual amount of the loss or damage.                     larations; and                                      0:::
                                                                                                                            <C
                                                                                                                            J:
D.    LEGAL ACTION AGAINST US                                        b. Within the coverage territory.                      (.)

      No one may bring a legal action against us under                                                                      z
                                                                  2. The coverage territory is:                             0
      this Coverage Part unless:                                                                                            J:
                                                                     a. The United States of America (including its          Q)

      1. There has been full compliance with all of the                 territories and possessions) ;
                                                                                                                             Cl
                                                                                                                            'O
                                                                                                                            :::J
          terms of this Coverage Part ; and                                                                                 -,
                                                                     b. Puerto Rico ; and                                    Cl
      2. The action is brought within 2 years after the                                                                      C:

          date on which the direct physical loss or dam-             c. Canada .                                            'O
                                                                                                                            'iij

          age occurred.                                                                                                      e
                                                                                                                            ll..

E.    LIBERALIZATION
      If we adopt any revision that would broaden the
      coverage under this Coverage Pa11 without addi-
      tional premium within 45 days prior to or during
      the policy period , the broadened coverage will
                                                                                                                            Lt)
      immediately apply to this Coverage Part .                                                                             0
                                                                                                                            N
                                                                                                                            0


                                                                                                                            -
                                                                                                                            0
                                                                                                                            0

                                                                                                                            0
                                                                                                                            a,
                                                                                                                            M
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




C 00 90 07 88
     iled        2l~CT--00 10il
                           1
                                Copyri ht ISO Commercial Risk Services, lnc.h 1983"' 1987
                                       2 24/28'21        Wendy Graney, S elby drcuit        • erk        Page 1 of 2    •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 54
                                                               49 of 216
                                                                            -oT ORIGIN AL DOCUi\H T
                                                                           03/0 1/2021 01:SS:H PM
                                                                              1        1




                                                                           87453-l
I. TRANSFER OF RIGHTS              OF    RECOVERY           1. Prior to a loss to your Covered Property or
   AGAINST OTHERS TO US                                        Covered Income .
   If any person or organization to or for whom we          2. After a loss to your Covered Property or Cov-
   make payment under this Coverage Part has                   ered Income only if, at time of loss, that party
   rights to recover damages from another, those               is one of the following:
   rights are transferred to us to the extent of our           a. Someone insured by this insurance;
   payment. That person or organization must do
   everything necessary to secure our rights and               b. A business firm :
   must do nothing after loss to impair them . But you            (1) Owned or controlled by you; or
   may waive your rights against another party in
                                                                  (2) That owns or controls you ; or
   writing:
                                                               c. Your tenant.
                                                            This will not restrict your insurance.




                                                                                                                      ..,,;;-
                                                                                                                      N
                                                                                                                      M
                                                                                                                      Lt)
                                                                                                                      ~
                                                                                                                      z
                                                                                                                      <C
                                                                                                                      :ii:
                                                                                                                      ::&::
                                                                                                                      (.)
                                                                                                                      :i:
                                                                                                                      ti
                                                                                                                      "'w
                                                                                                                      ...J
                                                                                                                      0:::
                                                                                                                      <C
                                                                                                                      J:
                                                                                                                      (.)
                                                                                                                      z
                                                                                                                      0
                                                                                                                      J:
                                                                                                                       Q)
                                                                                                                       Cl
                                                                                                                      'O
                                                                                                                      :::J
                                                                                                                      -,
                                                                                                                       Cl
                                                                                                                       C:
                                                                                                                      'O
                                                                                                                      'iij
                                                                                                                       e
                                                                                                                      ll..




                                                                                                                      Lt)
                                                                                                                      0
                                                                                                                      N
                                                                                                                      0


                                                                                                                      -
                                                                                                                      0
                                                                                                                      0

                                                                                                                       0
                                                                                                                      0
                                                                                                                      '<I'
                                                                                                                      0
                                                                                                                      0
                                                                                                                      0
                                                                                                                      0

                                                                                                                      J:
                                                                                                                      ><
                                                                                                                      w




Pa e 2 of 2
Fi ed.
                          Copyri ht ISO Commercial Risk Services, lnc.h 1983"' 1987
              2l~CT-00 l0il
                       1
                                 2 24/28'21        Wendy Graney, S elby drcuit        • erk   CP 00 90 07 88      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 55
                                                                50 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM
                                                                                1         1




                                                                            87453
                                                                                 - OMMERCIAL PROPERTY
                                                                                          CP 016609 00

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     KENTUCKY CHANGES
This endorsement modifies insurance provided under the following :

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The following exclusion and related provisions are       B. The Transfer Of Rights Of Recovery Against
   added to Paragraph B.2. Exclusions in the                   Others To Us Condition, in the Commercial
   Causes Of Loss Forms and to any Coverage                    Property Conditions, is amended by adding the
   Form or policy to which a Causes Of Loss Form is            following :
   not attached :                                             If we pay an innocent co-insured for loss de-
   1. We will not pay for loss or damage arising out          scribed in Paragraph A.2., the rights of the inno-
      of any act committed :                                  cent co-insured to recover damages from the per-
        a. By or at the direction of any insured ; and        petrator are transferred to us to the extent of our
                                                              payment. Following the loss, the innocent co-
        b. With the intent to cause a loss.                   insured may not waive such rights to recover
   2. However, this exclusion will not apply to deny          against the perpetrator of the domestic violence.
        coverage to an innocent co-insured who did
        not cooperate in or contribute to the creation of                                                           ..,,;;-
        the loss, provided the loss is otherwise cov-                                                               N
                                                                                                                    M
        ered under this Coverage Part and :                                                                         Lt)
                                                                                                                    ~
      a. The loss arose out of a pattern of domestic                                                                z
                                                                                                                    <C
          violence and abuse; and                                                                                   :ii:
                                                                                                                    ::&::
                                                                                                                    (.)
      b. The perpetrator of the loss is criminally                                                                  :i:
          prosecuted for the act causing the loss.                                                                  ti
   3. If we pay a claim pursuant to Paragraph A.2.,                                                                 "'w
                                                                                                                    ...J
      our payment to the insured is limited to that in-                                                             0:::
                                                                                                                    <C
      sured's ownership interest in the property less                                                               J:
                                                                                                                    (.)
      any payments we first made to a mortgagee or
                                                                                                                    z
      other party with a legal secured interest in the                                                              0
                                                                                                                    J:
      property . In no event will we pay more than the                                                               Q)
      Limit of Insurance.                                                                                            Cl
                                                                                                                    'O
                                                                                                                    :::J
                                                                                                                    -,
                                                                                                                     Cl
                                                                                                                     C:
                                                                                                                    'O
                                                                                                                    "iij
                                                                                                                     e
                                                                                                                    ll..




                                                                                                                    Lt)
                                                                                                                    0
                                                                                                                    N
                                                                                                                    0


                                                                                                                    -
                                                                                                                    0
                                                                                                                    0

                                                                                                                     0
                                                                                                                    ..-
                                                                                                                    '<I'
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0

                                                                                                                    J:
                                                                                                                    ><
                                                                                                                    w




CP 016609 00                      Cop ,right,. Insurance Services Office , Inc., 2000               Page 1 of 1
Filed          21~c1--oo,rn1      02/ 4128' . d           Wendy Graney, Shelby Circuit   • erk
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 56
                                                                51 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM       1         1




                                                            87453-l

                                                                                             COMMERCIAL PROPERTY
                                                                                                     CP 014007 06

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
  This endorsement modifies insurance provided under the following:

        COMMERCIAL PROPERTY COVERAGE PART
        STANDARD PROPERTY POLICY

  A. The exclusion set forth in Paragraph B. applies to          D. The following provisions in this Coverage Part or
     all coverage under all forms and endorsements                  Policy are hereby amended to remove reference
     that comprise this Coverage Part or Policy, includ-            to bacteria:
     ing but not limited to forms or endorsements that              1. Exclusion of "Fungus", Wet Rot, Dry Rot And
     cover property damage to buildings or personal                    Bacteria ; and
     property and forms or endorsements that cover
     business income, extra expense or action of civil              2. Additional Coverage - Limited Coverage for
     authority.                                                        "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                       cluding any endorsement increasing the scope
  B. We will not pay for loss or damage caused by or                   or amount of coverage.
     resulting from any virus, bacterium or other micro-
     organism that induces or is capable of inducing             E. The terms of the exclusion in Paragraph B., or the
     physical distress, illness or disease.                         inapplicability of this exclusion to a particular loss,
                                                                    do not serve to create coverage for any loss that
        However, this exclusion does not apply to loss or           would otherwise be excluded under this Coverage               ..,,;;-
        damage caused by or resulting from "fungus", wet            Part or Policy.
                                                                                                                                  N
                                                                                                                                  M
                                                                                                                                  Lt)
        rot or dry rot. Such loss or damage is addressed in                                                                       ~
        a separate exclusion in this Coverage Part or Pol-                                                                        z
        icy.                                                                                                                      <C
                                                                                                                                  :ii:
                                                                                                                                  ::&::
  C. With respect to any loss or damage subject to the                                                                            (.)

     exclusion in Paragraph B., such exclusion super-                                                                             :i:
     sedes any exclusion relating to "pollutants".                                                                                ti
                                                                                                                                  "'w
                                                                                                                                  ...J
                                                                                                                                  0:::
                                                                                                                                  <C
                                                                                                                                  J:
                                                                                                                                  (.)
                                                                                                                                  z
                                                                                                                                  0
                                                                                                                                  J:
                                                                                                                                   Q)
                                                                                                                                   Cl
                                                                                                                                  'O
                                                                                                                                  :::J
                                                                                                                                  -,
                                                                                                                                   Cl
                                                                                                                                   C:
                                                                                                                                  'O
                                                                                                                                  'iij
                                                                                                                                   e
                                                                                                                                  ll..




                                                                                                                                  Lt)
                                                                                                                                  0
                                                                                                                                  N
                                                                                                                                  0


                                                                                                                                  -
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                   0
                                                                                                                                  ~
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w

  CP 014007 06                                 © ISO Properties , Inc. , 2006                                Page 1 of 1      •
Filed                               02/24/2021                Wendy Graney, Shelby Circuit       • erk
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 57
                                                                52 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM
                                                                               1        1




                                                                            7453
                                                                           S    -I COMMERCIAL PROPERTY
                                                                                           CP 10 32 08 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      WATER EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The exclusion in Paragraph B. replaces the Water          5. Waterborne material carried or otherwise
   Exclusion in th is Coverage Part or Policy.                   moved by any of the water referred to in Para-
B. Water                                                         graph 1., 3. or 4., or material carried or other-
                                                                 wise moved by mudslide or mudflow.
   1. Flood , surface water, waves (including tidal
      wave and tsunami) , tides, tidal water, overflow       This exclusion applies regardless of whether any
      of any body of water, or spray from any of             of the above, in Paragraphs 1. through 5., is
      these , all whether or not driven by wind (includ-     caused by an act of nature or is otherwise caused .
      ing storm surge);                                      An example of a situation to which this exclusion
                                                             applies is the situation where a dam, levee, sea-
   2. Mudslide or mudflow;                                   wall or other boundary or containment system fails
   3. Water that backs up or overflows or is other-          in whole or in part, for any reason , to contain the
      wise discharged from a sewer, drain, sump,             water.
      sump pump or related equipment;                        But if any of the above, in Paragraphs 1. through           ..,,;;-
                                                                                                                         N
   4. Water under the ground surface pressing on ,           5., results in fire, explosion or sprinkler leakage,        M
                                                                                                                         Lt)

        or flowing or seeping through :                      we will pay for the loss or damage caused by that           ~
                                                             fire, explosion or sprinkler leakage (if sprinkler          z
        a. Foundations, walls, floors or paved sur-                                                                      <C
                                                             leakage is a Covered Cause of Loss).                        :ii:
           faces;                                                                                                        ::&::
                                                                                                                         (.)
        b. Basements, whether paved or not; or                                                                           :i:
                                                                                                                         ti
        c. Doors, windows or other openings; or
                                                                                                                         "'w
                                                                                                                         ...J
                                                                                                                         0:::
                                                                                                                         <C
                                                                                                                         J:
                                                                                                                         (.)
                                                                                                                         z
                                                                                                                         0
                                                                                                                         J:
                                                                                                                          Q)
                                                                                                                          Cl
                                                                                                                         'O
                                                                                                                         :::J
                                                                                                                         -,
                                                                                                                          Cl
                                                                                                                          C:
                                                                                                                         'O
                                                                                                                         "iij
                                                                                                                          e
                                                                                                                         ll..




                                                                                                                         Lt)
                                                                                                                         0
                                                                                                                         N
                                                                                                                         0


                                                                                                                         -
                                                                                                                         0
                                                                                                                         0

                                                                                                                          0
                                                                                                                         M
                                                                                                                         '<I"
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0

                                                                                                                         J:
                                                                                                                         ><
                                                                                                                         w




CP 10 32 08 08
Filed          2 l~CT-OOIOil
                                       © Insurance Services Office, Inc., 2008
                                   02/24/2021           Wendy Graney, Shelby Circuit   • erk
                                                                                                     Page 1 of 1     •
                         02/24/2021
   Case: 3:21-cv-00015-GFVT               Wendy
                              Doc #: 1-2 Filed:   Graney Shelby
                                                03/25/21  Page:Circuit Clerk- Page ID#: 58
                                                                53 of 216
                                                                               -oT ORIGIN AL DOCUi\H T
                                                                              03/0 1/2021 01:SS:H PM
                                                                                  1       1




                                                                              87453-l
POLICY NUMBER:                                                                                       INTERLINE
                                                                                                  IL 0415 04 98

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following :

   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART
                                   SCHEDULE*

                       Prem.
                       No.
                                         IBldg.
                                          No.
                                                                         IProtective Safeguards
                                                                          Symbols Applicable




Describe any "P-9":



* Information required to complete this Schedule , if not shown on this endorsement , will be shown in the Decla-
rations.
                                                                                                                            ..,,;;-
                                                                                                                            N
                                                                                                                            M
A. The following is added to the:                                            (3) Tanks, their component parts and           Lt)
                                                                                                                            ~
   Commercial Property Conditions                                                supports ; and                             z
                                                                                                                            <C
   General Conditions in the                                                 (4) Pumps and private fire protection          :ii:
                                                                                                                            ::&::
       Farm Property - Other Farm                                                mains.                                     (.)

       Provisions Form - Additional Coverages,                                                                              :i:
                                                                         b. When supplied from an automatic                 ti
       Conditions, Definitions                                              fire protective system :
   General Conditions in the Mobile Agricultural                                                                            "'w
                                                                                                                            ...J
      Machinery and Equipment Coverage Form                                  (1) Non-automatic    fire     protective       0:::
                                                                                 systems ; and                              <C
   General Conditions in the Livestock Coverage                                                                             J:
                                                                                                                            (.)
      Form                                                                   (2) Hydrants, standpipes and outlets.          z
                                                                                                                            0
        PROTECTIVE SAFEGUARDS                                        "P-2" Automatic Fire Alarm, protecting                 J:

        1. As a condition of this insurance , you are                      the entire building , that is:                    Q)
                                                                                                                             Cl
                                                                                                                            'O
           required to maintain the protective devices                   a. Connected to a central station ; or             :::J
                                                                                                                            -,
           or services listed in the Schedule above.                                                                         Cl
                                                                         b. Reporting to a public or private fire            C:
                                                                                                                            'O
        2. The protective safeguards to which this                          alarm station .                                 "iij
           endorsement applies are identified by the                                                                         e
                                                                     "P-3" Security Service, with a recording               ll..
           following symbols :
                                                                           system or watch clock, making
           "P-1" Automatic Sprinkler System, in-                           hourly rounds covering the entire
                   cluding related supervisory services.                   building, when the premises are not
               Automatic Sprinkler System means :                          in actual operation .
                a. Any automatic fire protective or                  "P-4" Service Contract with a privately
                   extinguishing system, including con-                    owned fire department providing fire             Lt)
                                                                                                                            0
                                                                                                                            N
                   nected:                                                 protection service to the described              0


                                                                                                                            -
                                                                                                                            0
                                                                           premises.                                        0

                  (1) Sprinklers and discharge nozzles;                                                                      0
                                                                     "P-9" The protective system described in               ~
                  (2) Ducts, pipes, valves and fittings;                   the Schedule .                                   0
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




IL 0415 04 98
Filed          2 l~CT--OOIOil
                                  Coi:;i righ~ Insurance Services Office, Inc., 1997
                                  021. 4/ZO .d            Wendy Graney, Shelby Circuit   • erk           Page 1 of 2    •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 59
                                                                54 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                                         03/0 1/2021 01:SS:H PM
                                                                             1         1




                                                                         87453-l
B. The following is added to the EXCLUSIONS sec-              We will not pay for loss or damage caused by
   tion of:                                                   or resulting from fire if, prior to the fire, you :
   CAUSES OF LOSS - BASIC FORM                                1. Knew of any suspension or impairment in
   CAUSES OF LOSS - BROAD FORM                                   any protective safeguard listed in the
   CAUSES OF LOSS - SPECIAL FORM                                 Schedule above and failed to notify us of
   MORTGAGE HOLDERS ERRORS AND                                   that fact ; or
      OMISSIONS COVERAGE FORM                                 2. Failed to maintain any protective safeguard
   STANDARD PROPERTY POLICY                                      listed in the Schedule above, and over
   CAUSES OF LOSS FORM - FARM                                    which you had control , in complete working
      PROPERTY                                                   order.
   MOBILE AGRICULTURAL MACHINERY AND
      EQUIPMENT COVERAGE FORM                                 If part of an Automatic Sprinkler System is
   LIVESTOCK COVERAGE FORM                                    shut off due to breakage, leakage, freezing
                                                              conditions or opening of sprinkler heads , notifi-
                                                              cation to us will not be necessary if you can
                                                              restore full protection within 48 hours.




                                                                                                                        ..,,;;-
                                                                                                                        N
                                                                                                                        M
                                                                                                                        Lt)
                                                                                                                        ~
                                                                                                                        z
                                                                                                                        <C
                                                                                                                        :ii:
                                                                                                                        ::&::
                                                                                                                        (.)
                                                                                                                        :i:
                                                                                                                        ti
                                                                                                                        "'w
                                                                                                                        ...J
                                                                                                                        0:::
                                                                                                                        <C
                                                                                                                        J:
                                                                                                                        (.)
                                                                                                                        z
                                                                                                                        0
                                                                                                                        J:
                                                                                                                         Q)
                                                                                                                         Cl
                                                                                                                        'O
                                                                                                                        :::J
                                                                                                                        -,
                                                                                                                         Cl
                                                                                                                         C:
                                                                                                                        'O
                                                                                                                        'iij
                                                                                                                         e
                                                                                                                        ll..




                                                                                                                        Lt)
                                                                                                                        0
                                                                                                                        N
                                                                                                                        0


                                                                                                                        -
                                                                                                                        0
                                                                                                                        0

                                                                                                                         0
                                                                                                                        Lt)
                                                                                                                        '<I'
                                                                                                                        0
                                                                                                                        0
                                                                                                                        0
                                                                                                                        0

                                                                                                                        J:
                                                                                                                        ><
                                                                                                                        w




Pa e 2 of 2
Fi ed         21~cr--00,rn1
                              Coi:;i righ~ Insurance Services Office, Inc., 1997
                              021. 4/ZD .d            Wendy Graney, Shelby Circuit   • erk       IL04150498         •
 Filed                   02/24/2021
   Case: 3:21-cv-00015-GFVT               Wendy
                              Doc #: 1-2 Filed:   Graney Shelby
                                                03/25/21  Page:Circuit  Clerk- Page ID#: 60
                                                                 55 of 216
                                                              -oT ORIGIN AL DOCUi\H T
                                                             03/0 1/2021 01:SS:H PM 1         1




                                                             87453
                                                                    - OMMERCIAL PROPERTY
                                                                                CP 0010 06 07

                   BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire pol icy carefully to determine rights , duties and
what is and is not covered.
Throughout th is policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we" , "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H., Definitions.

A. Coverage                                                                (b) Materials, equipment, supplies and
   We will pay for direct physical loss of or damage to                         temporary structures, on or with in
   Covered Property at the premises described in the                            100 feet of the described premises,
   Declarations caused by or resulting from any Cov-                            used for making additions, altera-
   ered Cause of Loss.                                                          tions or repairs to the building or
                                                                                structure.
   1. Covered Property
                                                                     b. Your Business Personal Property located
      Covered Property, as used in this Coverage                        in or on the building described in the Decla-
      Part, means the type of property described in                     rations or in the open (or in a vehicle) with in
      th is section , A.1., and limited in A.2., Property               100 feet of the described premises, consist-
      Not Covered , if a Limit of Insurance is shown in                 ing of the following unless otherwise speci-
      the Declarations for that type of property.                       fied in the Declarations or on the Your Busi-
      a. Building, meaning the building or structure                    ness Personal Property - Separation Of                 ..,,;;-
           described in the Declarations , including:                   Coverage form :                                        N
                                                                                                                               M
                                                                                                                               Lt)

          (1) Completed additions;                                      (1) Furniture and fixtures;                            ~
                                                                                                                               z
          (2) Fixtures , including outdoor fixtures;                    (2) Machinery and equipment;                           <C
                                                                                                                               :ii:
                                                                                                                               ::&::
          (3) Permanently installed:                                    (3) "Stock" ;                                          (.)
                                                                                                                               :i:
              (a) Mach inery and                                        (4) All other personal property owned by
                                                                                                                               ti
                                                                            you and used in your business ;
             (b) Equipment;
                                                                        (5) Labor, materials or services furnished or
                                                                                                                               "'w
                                                                                                                               ...J
          (4) Personal property owned by you that is                                                                           0:::
                                                                                                                               <C
               used to maintain or service the building                     arranged by you on personal property of            J:
                                                                            others ;                                           (.)
               or structure or its premises, including:                                                                        z
                                                                        (6) Your use interest as tenant in improve-            0
              (a) Fire-extinguishing equipment;                                                                                J:
                                                                            ments and betterments. Improvements                 Q)
             (b) Outdoor furn iture;                                        and betterments are fixtures , alterations,         Cl
                                                                                                                               i::,

              (c) Floor coverings; and                                      installations or additions:                        :::J
                                                                                                                               -,
                                                                                                                                Cl
             (d) Appliances used for refrigerating,                        (a) Made a part of the building or struc-            C:
                                                                                                                               i::,
                   ventilating , cooking, dishwashing or                       ture you occupy but do not own ; and            "iij

                   laundering;                                                                                                  e
                                                                           (b) You acquired or made at your ex-                ll..

          (5) If not covered by other insurance :                              pense but cannot legally remove;
              (a) Additions under construction, altera-                 (7) Leased personal property for which you
                   tions and repairs to the building or                     have a contractual respons ibility to in-
                   structure;                                               sure, unless otherwise provided for un-
                                                                            der Personal Property Of Others.
                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               ID
                                                                                                                               '<I"
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




CP 0010 06 07
 Filed        21~c1--oo,rn1
                                           © ISO Properties, Inc., 2007
                                  02/24/2021         Wendy Graney, Shelby Circuit           • erk
                                                                                                         Page 1 of 15      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 61
                                                               56 of 216
                                                                            -oT ORIGIN AL DOCUi\H T
                                                                           03/0 1/2021 01:SS:H PM
                                                                               1         1




                                                                           87453-l

        c. Personal Property Of Others that is:                 n. Electronic data, except as provided under
           (1) In you r care, custody or control ; and             the Add itional Coverage , Electronic Data.
                                                                   Electronic data means information, facts or
           (2) Located in or on the building described             computer programs stored as or on , cre-
               in the Declarations or in the open (or in           ated or used on , or transmitted to or from
               a veh icle) with in 100 feet of the de-             computer software (including systems and
               scribed premises.                                   applications software), on hard or floppy
            However, our payment for loss of or dam-               disks, CD-ROMs, tapes , drives , cells, data
            age to personal property of others will only           processing devices or any other reposito-
            be for the account of the owner of the prop-           ries of computer software which are used
            erty.                                                  with electronically controlled equipment.
                                                                   The term computer programs, referred to in
   2. Property Not Covered
                                                                   the foregoing description of electronic data,
        Covered Property does not include :                        means a set of related electronic instruc-
        a. Accounts , bills , cu rrency, food stamps or            tions which direct the operations and func-
           other evidences of debt, money, notes or                tions of a computer or device connected to
           securities. Lottery tickets held for sale are           it, which enable the computer or device to
           not securities;                                         receive, process, store, retrieve or send
                                                                   data. This paragraph , n., does not apply to
        b. Animals, unless owned by others and
                                                                   your "stock" of prepackaged software;
           boarded by you, or if owned by you, only as
           "stock" while inside of bui ldings;                  0. The cost to replace or restore the informa-
                                                                   tion on valuable papers and records, includ-
        c. Automobiles held for sale;
                                                                   ing those which exist as electronic data.
        d. Bridges , roadways, walks, patios or other              Valuable papers and records include but
           paved surfaces ;                                        are not limited to proprietary information ,
        e. Contraband, or property in the course of                books of account, deeds , manuscripts, ab-
                                                                                                                        ,;;-
           illegal transportation or trade;                        stracts, drawings and card index systems.            M
                                                                                                                        N
                                                                   Refer to the Coverage Extension for Valu-            M
                                                                                                                        Lt)
         f. The cost of excavations , grading , backfilling        able Papers And Records (Other Than                  ~
            or filling ;                                           Electronic Data) for limited coverage for            z
                                                                                                                        <C
        g. Foundations of buildings, structures , ma-              valuable papers and records other than               :ii:
                                                                                                                        ::&::
                                                                                                                        (.)
           chinery or boilers if their foundations are             those which exist as electronic data ;
                                                                                                                        :i:
           below:                                               p. Vehicles or self-propelled machines (includ-         ti
           (1) The lowest basement floor; or                       ing aircraft or watercraft) that                     "'w
                                                                                                                        ...J
           (2) The surface of the ground , if there is no          (1) Are licensed for use on publ ic roads ; or       0:::
                                                                                                                        <C
               basement;                                           (2) Are operated principally away from the
                                                                                                                        J:
                                                                                                                        (.)

        h. Land (including land on wh ich the property                 described premises.                              z
                                                                                                                        0
           is located), water, growing crops or lawns;             This paragraph does not apply to:                    J:
                                                                                                                         Q)
         i. Personal property while airborne or water-                (a) Vehicles or self-propelled machines            Cl
                                                                                                                        i::,
            borne;                                                        or autos you manufacture, process
                                                                                                                        :::J
                                                                                                                        -,
                                                                                                                         Cl
         j. Bulkheads, pilings, piers, wharves or docks;                  or warehouse;                                  C:
                                                                                                                        i::,
        k. Property that is covered under another                     (b) Vehicles or self-propelled machines,          "iij

           coverage form of this or any other policy in                   other than autos, you hold for sale ;
                                                                                                                         ...
                                                                                                                         Q)

                                                                                                                        ll..
           which it is more specifically described, ex-               (c) Rowboats or canoes out of water at
           cept for the excess of the amount due                          the described premises; or
           (whether you can collect on it or not) from
           that other insurance;                                      (d) Trailers, but only to the extent pro-
                                                                          vided for in the Coverage Extension
         I. Retaining walls that are not part of a build-                 for Non-owned Detached Trailers;
           ing;                                                                                                         Lt)
                                                                                                                        0
                                                                                                                        N
        m. Underground pipes, flues or drains;                                                                          0


                                                                                                                        -
                                                                                                                        0
                                                                                                                        0
                                                                                                                         0
                                                                                                                        r--
                                                                                                                        '<I"
                                                                                                                        0
                                                                                                                        0
                                                                                                                        0
                                                                                                                        0

                                                                                                                        J:
                                                                                                                        ><
                                                                                                                        w



Pa e 2 of 15
Fi ed             2 l~CT--OOIOil
                                             © ISO Properties, Inc., 2007
                                    02/24/2021         Wendy Graney, Shelby Circuit    • erk
                                                                                                 CP 0010 06 07      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 62
                                                               57 of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                    03/0 1/2021 01:SS:H PM
                                                                                         1        1




                                                                                    87453-l

        q. The following property while outside of                              (a) The total of the actual debris removal
          buildings:                                                                expense plus the amount we pay for
          (1) Grain , hay, straw or other crops ;                                   direct physical loss or damage ex-
                                                                                    ceeds the Limit of Insurance on the
          (2) Fences, radio or television antennas                                  Covered Property that has sustained
              (includ ing satel lite dishes) and their                              loss or damage .
              lead-in wiring, masts or towers, trees,
              shrubs or plants (other than "stock" of                           (b) The actual debris removal expense
              trees, shrubs or plants), al l except as                              exceeds 25% of the sum of the de-
              provided in the Coverage Extensions.                                  ductible plus the amount that we pay
                                                                                    for direct physical loss or damage to
  3. Covered Causes Of Loss                                                         the Covered Property that has sus-
        See applicable Causes Of Loss Form as                                       tained loss or damage.
        shown in the Declarations .                                             Therefore, if (4)(a) and/or (4)(b) apply,
  4. Additional Coverages                                                       our total payment for direct physical loss
                                                                                or damage and debris removal expense
        a. Debris Removal
                                                                                may reach but will never exceed the
          (1) Subject to Paragraphs (3) and (4), we                             Limit of Insurance on the Covered Prop-
              will pay your expense to remove debris                            erty that has sustained loss or damage ,
              of Covered Property caused by or re-                              plus $10,000 .
              sulting from a Covered Cause of Loss
                                                                            (5) Examples
              that occurs during the policy period. The
              expenses wi ll be paid on ly if they are                          The following examples assume that
              reported to us in writing within 180 days                         there is no Coinsurance penalty.
              of the date of direct physical loss or
                                                                   EXAMPLE#1
              damage .
                                                                   Limit of Insurance:                           $ 90 ,000
          (2) Debris Removal does not apply to costs                                                                             ..,,;;-
              to:                                                  Amount of Deductible:                         $    500        N
                                                                                                                                 M
                                                                                                                                 Lt)

             (a) Extract "pollutants" from          land   or      Amount of Loss:                               $ 50,000        ~
                 water; or                                                                                                       z
                                                                   Amount of Loss Payable:                       $ 49,500        <C
                                                                                                                                 :ii:
             (b) Remove, restore or replace pol luted                                                   ($50,000 - $500)         ::&::
                                                                                                                                 (.)
                 land or water.                                    Debris Removal Expense:                     $ 10,000          :i:
          (3) Subject to the exceptions in Paragraph                                                                             ti
                                                                   Debris Removal Expense Payable:             $ 10,000
              (4), the following provisions apply:
                                                                   ($10,000 is 20% of $50,000.)
                                                                                                                                 "'w
                                                                                                                                 ...J
                                                                                                                                 0:::
             (a) The most we will pay for the total of                                                                           <C
                 direct physical loss or damage plus               The debris removal expense is less than 25% of the            J:
                                                                                                                                 (.)
                 debris removal expense is the Limit               sum of the loss payable plus the deductible. The sum          z
                 of Insurance applicable to the Cov-               of the loss payable and the debris removal expense            0
                                                                                                                                 J:
                 ered Property that has sustained                  ($49 ,500 + $10 ,000 = $59,500) is less than the Limit         Q)
                                                                                                                                  Cl
                 loss or damage.                                   of Insurance. Therefore the full amount of debris             'O
                                                                                                                                 :::J
                                                                   removal expense is payable in accordance w ith the            -,
             (b) Subject to (a) above, the amount we               terms of Paragraph (3).                                        Cl
                                                                                                                                  C:
                 w ill pay for debris removal expense                                                                            'O
                                                                                                                                 'iij
                 is limited to 25% of the sum of the               EXAMPLE#2
                                                                                                                                  e
                 deductible plus the amount that we                                                                              ll..
                                                                   Limit of Insurance:                          $   90,000
                 pay for direct physical loss or dam-
                 age to the Covered Property that has              Amount of Deductible:                        $      500
                 sustained loss or damage.                         Amount of Loss:                              $   80,000
          (4) We will pay up to an additional $10,000              Amount of Loss Payable :                     $   79,500
              for debris removal expense, for each lo-                                                  ($80,000 - $500)
              cation, in any one occurrence of physi-                                                                            Lt)
                                                                                                                                 0
                                                                   Debris Removal Expense:                    $ 30 ,000          N
              cal loss or damage to Covered Property,                                                                            0


                                                                                                                                 -
                                                                                                                                 0
              if one or both of the following circum-              Debris Removal Expense Payable                                0

                                                                                                                                  0
              stances apply:                                                             Basic Amount:          $   10,500       00
                                                                                                                                 '<I'
                                                                                         Additional Amount:     $   10,000       0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w




CP 0010 06 07
Filed          2 l~CT-OOIOil       02/24/2021
                                             © ISO Properties, Inc., 2007
                                                                Wendy Graney, Shelby Circuit   • erk
                                                                                                              Page 3 of 15   •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 63
                                                               58 of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                                87453-l

The basic amount payable for debris removal ex-                      d. Pollutant Clean-up And Removal
pense under the terms of Paragraph (3) is calcu lated                   We wi ll pay your expense to extract "pollut-
as follows: $80,000 ($79,500 + $500) x .25 = $20,000;                   ants" from land or water at the described
capped at $10 ,500 . The cap applies because the sum                    premises if the discharge, dispersal, seep-
of the loss payable ($79,500) and the basic amount                      age, migration, release or escape of the
payable for debris removal expense ($10,500) cannot                     "pol lutants" is caused by or results from a
exceed the Limit of Insurance ($90,000).                                Covered Cause of Loss that occurs during
The additional amount payable for debris removal                        the policy period. The expenses will be paid
expense is provided in accordance with the terms of                     only if they are reported to us in writing
Paragraph (4), because the debris removal expense                       within 180 days of the date on wh ich the
($30 ,000) exceeds 25% of the loss payable plus the                     Covered Cause of Loss occurs.
deductible ($30 ,000 is 37.5% of $80 ,000), and be-                     This Add itional Coverage does not apply to
cause the sum of the loss payable and debris removal                    costs to test for, monitor or assess the exis-
expense ($79,500 + $30,000 = $109,500) would ex-                        tence , concentration or effects of "pollut-
ceed the Limit of Insurance ($90 ,000). The additional                  ants". But we will pay for testing which is
amount of covered debris removal expense is                             performed in the course of extracting the
$10 ,000, the maximum payable under Paragraph (4).                      "pollutants" from the land or water.
Thus the total payable for debris removal expense in
this example is $20,500; $9,500 of the debris remova l                  The most we wil l pay under th is Additional
expense is not covered .                                                Coverage for each described premises is
                                                                        $10 ,000 for the sum of all covered ex-
        b. Preservation Of Property                                     penses arising out of Covered Causes of
          If it is necessary to move Covered Property                   Loss occurring during each separate 12-
          from the described premises to preserve it                    month period of this policy.
          from loss or damage by a Covered Cause                     e. Increased Cost Of Construction
          of Loss, we will pay for any direct physical
                                                                        (1) Th is Add itional Coverage applies only to       ..,,;;-
          loss or damage to that property:
                                                                            buildings to which the Replacement               N
                                                                                                                             M
          (1) Wh ile it is being moved or wh ile tempo-                     Cost Optional Coverage applies .                 Lt)
                                                                                                                             ~
              rarily stored at another location; and                                                                         z
                                                                        (2) In the event of damage by a Covered              <C
          (2) Only if the loss or damage occurs within                      Cause of Loss to a building that is Cov-         :ii:
                                                                                                                             ::&::
              30 days after the property is first moved.                    ered Property, we will pay the increased         (.)

                                                                            costs incurred to comply with enforce-           :i:
        c. Fire Department Service Charge                                                                                    ti
                                                                            ment of an ordinance or law in the
          When the fire department is called to save
                                                                            course of repair, rebuilding or replace-         "'w
                                                                                                                             ..J
          or protect Covered Property from a Cov-                                                                            0:::
                                                                            ment of damaged parts of that property,          <C
          ered Cause of Loss, we will pay up to                                                                              J:
                                                                            subject to the limitations stated in e.(3)       (.)
          $1 ,000 , unless a higher limit is shown in the
                                                                            through e.(9) of this Additional Cover-          z
          Declarations, for your liability for fire de-                                                                      0
                                                                            age.
          partment service charges:                                                                                          J:
                                                                        (3) The ordinance or law referred to in e.(2)         Q)

          (1) Assumed by contract or agreement prior                                                                          Cl
                                                                                                                             'O
                                                                            of this Additional Coverage is an ordi-          :::J
              to loss; or                                                   nance or law that regulates the con-
                                                                                                                             -,
                                                                                                                              Cl
          (2) Required by local ordinance.                                  struction or repair of buildings or estab-        C:
                                                                                                                             'O
                                                                            lishes zoning or land use requirements           'iij
           No Deductible applies to this Additional                                                                           e
           Coverage.                                                        at the described premises, and is in             ll..
                                                                            force at the time of loss.




                                                                                                                             Lt)
                                                                                                                             0
                                                                                                                             N
                                                                                                                             0


                                                                                                                             -
                                                                                                                             0
                                                                                                                             0

                                                                                                                              0
                                                                                                                             ~
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w




Pa e 4 of 15
Fi ed          21 ~c1--oo,rn1     02/24/2021
                                             © ISO Properties, Inc., 2007
                                                            Wendy Graney, Shelby Circuit   • erk
                                                                                                     CP 0010 06 07       •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 64
                                                               59 of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                               87453-l

        (4) Under this Additional Coverage, we will                           (ii) Unless the repairs or replace-
            not pay any costs due to an ordinance                                  ment are made as soon as rea-
            or law that:                                                           sonably possible after the loss or
           (a) You were requ ired to comply with                                   damage , not to exceed two
               before the loss, even when the build-                               years . We may extend th is period
               ing was undamaged; and                                              in writing during the two years.
           (b) You failed to comply with.                                  (b) If the building is repaired or replaced
                                                                               at the same premises, or if you elect
        (5) Under th is Additional Coverage, we will                           to rebuild at another premises, the
            not pay for:                                                       most we will pay for the Increased
           (a) The enforcement of any ordinance or                             Cost of Construction , subject to the
                law which requires demolition , repair,                        provisions of e.(6) of this Additional
                replacement, reconstruction , remod-                           Coverage , is the increased cost of
                eling or remediation of property due                           construction at the same premises.
                to contamination by "pollutants" or                        (c) If the ordinance or law requires relo-
                due to the presence , growth , prolif-                         cation to another premises, the most
                eration , spread or any activity of                            we will pay for the Increased Cost of
                "fungus", wet or dry rot or bacteria;                          Construction , subject to the provi-
                or                                                             sions of e.(6) of this Additional Cov-
           (b) Any costs associated with the en-                               erage, is the increased cost of con-
               forcement of an ordinance or law                                struction at the new premises.
               which requires any insured or others                   (8) This Additional Coverage is not subject
               to test for, monitor, clean up, re-                         to the terms of the Ordinance Or Law
               move, contain, treat, detoxify or neu-                      Exclusion , to the extent that such Exclu-
               tralize, or in any way respond to, or                       sion would conflict with the provisions of
               assess the effects of "pollutants",                         this Add itional Coverage.                        ..,,;;-
               "fungus", wet or dry rot or bacteria.                                                                         N
                                                                      (9) The costs addressed in the Loss Pay-               M
                                                                                                                             Lt)
        (6) The most we will pay under th is Addi-                         ment and Valuation Conditions, and the            ~
           tional Coverage , for each descri bed                                                                             z
                                                                           Replacement Cost Optional Coverage,               <C
           building insured under this Coverage                            in this Coverage Form, do not include             :ii:
                                                                                                                             ::&::
           Form , is $10,000 or 5% of the Limit of                         the increased cost attributable to en-            (.)

           Insurance applicable to that building,                                                                            :i:
                                                                           forcement of an ordinance or law. The             ti
           whichever is less. If a damaged building                        amount payable under this Additional
           is covered under a blanket Limit of In-                         Coverage, as stated in e.(6) of this Add i-       "'w
                                                                                                                             ...J
           surance which applies to more than one                                                                            0:::
                                                                           tional Coverage, is not subject to such           <C
           building or item of property, then the                          limitation.
                                                                                                                             J:
                                                                                                                             (.)
           most we will pay under this Additional                                                                            z
           Coverage, for that damaged building, is                  f. Electronic Data                                       0
                                                                                                                             J:
           the lesser of: $10,000 or 5% times the                     (1) Under this Additional Coverage, elec-               Q)
                                                                                                                              Cl
           value of the damaged building as of the                        tronic data has the meaning described              "O
                                                                                                                              :::J
           time of loss times the applicable Coin-                        under Property Not Covered , Electronic            -,
                                                                                                                              Cl
           surance percentage.                                            Data.                                               C:
                                                                                                                             "O
           The amount payable under this Addi-                        (2) Subject to the provisions of this Addi-            "iij

           tional Coverage is additional insurance.                       tional Coverage, we will pay for the cost           e
                                                                                                                             ll.

        (7) With respect to this Additional Cover-                        to replace or restore electronic data
            age:                                                          which has been destroyed or corrupted
                                                                          by a Covered Cause of Loss. To the ex-
           (a) We will not pay for the Increased                          tent that electronic data is not replaced
                Cost of Construction:                                     or restored, the loss will be valued at the
                (i) Until the property is actually re-                    cost of replacement of the media on                Lt)

                    paired or replaced , at the same                      which the electronic data was stored,              0
                                                                                                                             N
                                                                                                                             0
                    or another premises; and                              with blank media of substantially identi-
                                                                                                                             -
                                                                                                                             0
                                                                                                                             0
                                                                          cal type.                                           0
                                                                                                                             0
                                                                                                                             Lt)
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w




CP 0010 06 07
Filed       2 l~CT--OOIOil       02/24/2021
                                            © ISO Properties, Inc., 2007
                                                          Wendy Graney, Shelby Circuit     • erk
                                                                                                        Page 5 of 15     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 65
                                                               60 of 216
                                                                          -oT ORIGIN AL DOCUi\H T
                                                                         03/0 1/2021 01:SS:H PM
                                                                             1         1




                                                                         87453-l

        (3) The Covered Causes of Loss applicable           5. Coverage Extensions
            to Your Business Personal Property ap-            Except as otherwise provided , the following    Ex-
            ply to th is Add itional Coverage, Elec-          tensions apply to property located in or on     the
            tronic Data, subject to the following :           building described in the Declarations or in    the
           (a) If the Causes Of Loss -        Special         open (or in a vehicle) within 100 feet of the   de-
                  Form applies, cove rage under this          scribed premises.
                  Additional   Coverage,   Electronic         If a Coinsurance percentage of 80% or more,
                  Data , is limited to the "specified         or a Value Reporting period symbol , is shown
                  causes of loss" as defined in that          in the Declarations, you may extend the insur-
                  form , and Collapse as set forth in         ance provided by this Coverage Part as fol-
                  that form .                                 lows:
           (b) If the Causes Of Loss - Broad Form             a. Newly Acquired Or Constructed
               applies, coverage under th is Addi-               Property
               tional Coverage, Electronic Data, in-
               cludes Collapse as set forth in that              (1) Buildings
               form .                                                If this policy covers Building, you may
           (c) If the Causes Of Loss Form is en-                     extend that insurance to apply to:
               dorsed to add a Covered Cause of                     (a) Your new buildings while being built
               Loss , the add itional Covered Cause                     on the described premises ; and
               of Loss does not apply to the cover-
                                                                    (b) Buildings you acqu ire at locations,
               age provided under this Additional
                                                                        other than the described premises,
               Coverage, Electronic Data.
                                                                        intended for:
           (d) The Covered Causes of Loss include
                                                                        (i) Similar use as the building de-
               a virus, harmful code or simi lar in-
                                                                            scribed in the Declarations; or
               struction introduced into or enacted
               on a computer system (including                         (ii) Use as a warehouse.                         ..,,;;-
                                                                                                                        N
               electronic data) or a network to                      The most we will pay for loss or damage
                                                                                                                        M
                                                                                                                        Lt)

               which it is connected, designed to                                                                       ~
                                                                     under th is Extension is $250,000 at               z
               damage or destroy any part of the                     each building.                                     <C
                                                                                                                        :ii:
               system or disrupt its normal opera-                                                                      ::&::
                                                                 (2) Your Business Personal Property                    (.)
               tion . But there is no coverage for                                                                      :i:
               loss or damage caused by or result-                  (a) If this policy covers Your Business             ti
               ing from manipulation of a computer                      Personal Property, you may extend
               system (including electronic data) by                    that insurance to apply to:                     "'w
                                                                                                                        ...J
                                                                                                                        0:::
               any employee, including a temporary                      (i) Business    personal     property,          <C
                                                                                                                        J:
               or leased employee, or by an entity                          including such property that you            (.)

               retained by you or for you to inspect,                       newly acquire, at any location              z
                                                                                                                        0
               design, install , modify, maintain, re-                      you acquire other than at fairs ,           J:
               pair or replace that system.                                 trade shows or exhibitions;                  Q)
                                                                                                                         Cl
                                                                                                                        i::,
        (4) The most we will pay under this Addi-                      (ii) Business      personal    property,          :::J
                                                                                                                        --,
               tional Coverage, Electronic Data, is                         including such property that you             Cl
                                                                                                                         C:
               $2 ,500 for all loss or damage sustained                     newly acquire, located at your              i::,
                                                                                                                        "iij
               in any one policy year, regardless of the                    newly constructed or acquired                e
               number of occurrences of loss or dam-                        buildings at the location de-
                                                                                                                        ll.

               age or the number of premises , loca-                        scribed in the Declarations ; or
               tions or computer systems involved. If
               loss payment on the first occurrence                    (iii) Business personal property that
               does not exhaust this amount, then the                       you newly acquire, located at the
               balance is available for subsequent loss                     described premises.
               or damage sustained in but not after that                The most we will pay for loss or                Lt)
                                                                                                                        0
               policy year. With respect to an occur-                   damage under this Extension is                  N
                                                                                                                        0
                                                                        $100,000 at each bu ilding.
                                                                                                                        -....
                                                                                                                        0
               rence which begins in one policy year                                                                    0

               and continues or results in additional                                                                    0
               loss or damage in a subsequent policy                                                                    Lt)
                                                                                                                        0
               year(s), all loss or damage is deemed to                                                                 0
                                                                                                                        0
                                                                                                                        0
               be sustained in the policy year in which
               the occurrence began.                                                                                    J:
                                                                                                                        ><
                                                                                                                        w




Pa e 6 of 15
Fi ed          2 l~CT-OOIOil
                                           © ISO Properties, Inc., 2007
                                  02/24/2021         Wendy Graney, Shelby Circuit   • erk
                                                                                              CP 0010 06 07         •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 66
                                                               61 of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                   1        1




                                                                               87453-l

           (b) This Extension does not apply to:                    c. Valuable Papers And Records (Other
               (i) Personal property of others that                    Than Electronic Data)
                   is temporarily in your possession                   (1) You may extend the insurance that
                   in the course of installing or per-                     applies to You r Business Personal
                   forming work on such property; or                       Property to apply to the cost to replace
               (ii) Personal property of others that                       or restore the lost information on valu-
                    is temporarily in your possession                      able papers and records for which dupli-
                    in the course of your manufactu r-                     cates do not exist. But th is Extension
                    ing or wholesaling activities.                         does not apply to valuable papers and
                                                                           records which exist as electronic data.
        (3) Period Of Coverage                                             Electronic data has the meaning de-
            With respect to insurance on or at each                        scribed under Property Not Covered,
            newly acquired or constructed property,                        Electronic Data.
            coverage will end when any of the fol-                     (2) If the Causes Of Loss - Special Form
            lowing first occurs:                                           applies, coverage under this Extension
           (a) This policy expires;                                        is limited to the "specified causes of
                                                                           loss" as defined in that form, and Col-
           (b) 30 days expire after you acquire the
               property or begin construction of that                      lapse as set forth in that form .
               part of the building that would qualify                 (3) If the Causes Of Loss - Broad Form
               as covered property; or                                     applies, coverage under this Extension
                                                                           includes Col lapse as set forth in that
           (c) You report values to us.
                                                                           form.
            We will charge you additional premium
                                                                       (4) Under this Extension , the most we will
            for values reported from the date you
                                                                           pay to replace or restore the lost infor-
            acqu ire the property or begin construc-
                                                                           mation is $2 ,500 at each described
            tion of that part of the building that would
                                                                           premises, unless a higher limit is shown          ..,,;;-
            qualify as covered property.                                                                                     N
                                                                                                                             M
                                                                           in the Declarations. Such amount is ad-           Lt)

      b. Personal Effects And Property Of Others                           ditional insurance . We will also pay for         ~
                                                                                                                             z
         You may extend the insurance that applies                         the cost of blank material for reproduc-          <C
                                                                                                                             :ii:
         to Your Business Personal Property to ap-                         ing the records (whether or not dupli-            ::&::
                                                                                                                             (.)
         ply to:                                                           cates exist), and (when there is a dupli-         :i:
                                                                           cate) for the cost of labor to transcribe         ti
        (1) Personal effects owned by you, your
                                                                           or copy the records. The costs of blank
            officers, your partners or members, your                       material and labor are subject to the ap-         "'w
                                                                                                                             ...J
            managers or your employees. This Ex-                                                                             0:::
                                                                           plicable Limit of Insurance on Your               <C
            tension does not apply to loss or dam-                                                                           J:
                                                                           Business Personal Property and there-             (.)
            age by theft.                                                                                                    z
                                                                           fore coverage of such costs is not addi-
                                                                                                                             0
        (2) Personal property of others in your care,                      tional insurance.                                 J:
            custody or control.                                                                                               Q)
                                                                    d. Property Off-premises                                  Cl
                                                                                                                             i::,
         The most we will pay for loss or damage                                                                             :::J
                                                                                                                             -,
                                                                       (1) You may extend the insurance provided
         under this Extension is $2,500 at each de-                                                                           Cl
                                                                           by this Coverage Form to apply to your             C:
         scribed premises. Our payment for loss of                         Covered Property while it is away from            i::,
                                                                                                                             "iij
         or damage to personal property of others                                                                             e
                                                                           the described premises, if it is:
         will only be for the account of the owner of                                                                        ll..

         the property.                                                    (a) Temporarily at a location you do not
                                                                              own, lease or operate;
                                                                          (b) In storage at a location you lease,
                                                                              provided the lease was executed af-
                                                                              ter the beginning of the current pol icy
                                                                              term; or                                       Lt)
                                                                                                                             0
                                                                                                                             N
                                                                          (c) At any fair, trade show or exhibition.         0


                                                                                                                             -
                                                                                                                             0
                                                                                                                             0

                                                                                                                             0
                                                                                                                             N
                                                                                                                             Lt)
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w




CP 0010 06 07
 Filed      21~c1--oo,rn1        02/24/2021
                                           © ISO Properties, Inc., 2007
                                                           Wendy Graney, Shelby Circuit   • erk
                                                                                                       Page 7 of 15      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 67
                                                               62 of 216
                                                                                   -oT ORIGIN AL DOCUi\H T
                                                                                  03/0 1/2021 01:SS:H PM
                                                                                      1        1




                                                                                  87453-l

          (2) This Extension does not apply to prop-                      (2) We will not pay for any loss or damage
              erty:                                                           that occurs:
             (a) In or on a vehicle; or                                       (a) While the trailer is attached to any
             (b) In the care , custody or control of                              motor vehicle or motorized convey-
                 your salespersons, unless the prop-                              ance, whether or not the motor veh i-
                 erty is in such care, custody or con-                            cle or motorized conveyance is in
                 trol at a fair, trade show or exhibition .                       motion ;
          (3) The most we will pay for loss or damage                        (b) During hitching or unhitching opera-
              under this Extension is $10,000.                                   tions, or when a trai ler becomes ac-
                                                                                 cidentally unhitched from a motor
        e. Outdoor Property                                                      vehicle or motorized conveyance.
          You may extend the insurance provided by                        (3) The most we wi ll pay for loss or damage
          this Coverage Form to apply to your out-                            under this Extension is $5,000 , unless a
          door fences , rad io and television antennas                        higher limit is shown in the Declarations.
          (including satell ite dishes) , trees, shrubs
          and plants (other than "stock" of trees,                        (4) This insurance is excess over the
          shrubs or plants), includ ing debris removal                        amount due (whether you can collect on
          expense , caused by or resulting from any of                        it or not) from any other insurance cov-
          the following causes of loss if they are Cov-                       ering such property.
          ered Causes of Loss:                                      Each of these Extensions is additional insurance
          (1) Fire;                                                 unless otherwise indicated . The Additional Condi-
                                                                    tion , Coinsurance, does not apply to these Exten-
          (2) Lightn ing ;                                          sions.
          (3) Explosion ;                                        B. Exclusions And Limitations
          (4) Riot or Civi l Commotion ; or                         See appl icable Causes Of Loss Form as shown in
          (5) Aircraft.                                             the Declarations.                                           ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
          The most we will pay for loss or damage                C. Limits Of Insurance                                         ~
          under this Extension is $1 ,000, but not                  The most we wi ll pay for loss or damage in any             z
                                                                                                                                <C
          more than $250 for any one tree, shrub or                 one occurrence is the applicable Limit of Insur-            :ii:
                                                                                                                                ::&::
          plant. These limits apply to any one occur-               ance shown in the Declarations .                            (.)
          rence , regardless of the types or number of                                                                          :i:
          items lost or damaged in that occurrence .                The most we will pay for loss or damage to out-             ti
                                                                    door signs, whether or not the sign is attached to a        "'w
        f. Non-owned Detached Trailers                              building , is $2 ,500 per sign in any one occurrence.       ...J
                                                                                                                                0:::
          (1) You may extend the insurance that                                                                                 <C
                                                                    The amounts of insurance stated in the following            J:
                                                                                                                                (.)
              applies to Your Business Personal                     Additional Coverages apply in accordance with the
              Property to apply to loss or damage to                                                                            z
                                                                    terms of such coverages and are separate from               0
              trailers that you do not own, provided                the Limit(s) of Insurance shown in the Declarations
                                                                                                                                J:
                                                                                                                                 Q)
              that:                                                 for any other coverage :                                     Cl
                                                                                                                                "O
                                                                                                                                 :::J
             (a) The trailer is used in your business ;             1. Fire Department Service Charge;                          -,
                                                                                                                                 Cl
             (b) The trailer is in your care, custody or            2. Pollutant Clean-up And Removal ;
                                                                                                                                 C:
                                                                                                                                "O
                  control at the premises described in                                                                          "iij

                  the Declarations; and                              3. Increased Cost Of Construction ; and                     e
                                                                                                                                ll..

             (c) You have a contractual responsibility              4. Electronic Data.
                 to pay for loss or damage to the                   Payments under the Preservation Of Property Ad-
                 trailer.                                           ditional Coverage will not increase the applicable
                                                                    Limit of Insurance.

                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                0
                                                                                                                                M
                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




Pa e 8 of 15
Fi ed          21~cr-00,rn1        02/24/2021
                                              © ISO Properties, Inc., 2007
                                                              Wendy Graney, Shelby Circuit    • erk
                                                                                                        CP 0010 06 07       •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 68
                                                               63 of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                      1         1




                                                                                   87453-l

D. Deductible                                                    EXAMPLE#2
   In any one occurrence of loss or damage (herein-              (This example , too , assumes there is no Coinsurance
   after referred to as loss) , we will first reduce the         penalty.)
   amount of loss if required by the Coinsurance                 The Deductible and Limits of Insurance are the same
   Cond ition or the Agreed Value Optional Coverage.             as those in Example #1 .
   If the adjusted amount of loss is less than or equal
   to the Deductible, we will not pay for that loss. If          Loss to Building #1 :                      $ 70 ,000
   the adjusted amount of loss exceeds the Deducti-
                                                                   (Exceeds Limit of Insurance plus Deductible)
   ble , we will then subtract the Deductible from the
   adjusted amount of loss, and will pay the resulting           Loss to Building #2:                       $ 90 ,000
   amount or the Limit of Insurance, whichever is                  (Exceeds Limit of Insurance plus Deductible)
   less.                                                         Loss Payable - Building #1 :               $ 60,000
   When the occurrence involves loss to more than                  (Limit of Insurance)
   one item of Covered Property and separate Limits
                                                                 Loss Payable - Building #2:                $ 80,000
   of Insurance apply, the losses will not be com-
   bined in determining application of the Deductible .            (Limit of Insurance)
   But the Deductible wi ll be applied only once per             Total amount of loss payable:              $ 140,000
   occurrence .
                                                                 E. Loss Conditions
EXAMPLE#1                                                           The following conditions apply in addition to the
(This example assumes there is no Coinsurance                       Common Policy Conditions and the Commercial
penalty.)                                                           Property Cond itions.
                                                                     1. Abandonment
Deductible :                                     $      250
Limit   of Insurance - Bui lding #1 :            $   60,000            There can be no abandonment of any property
                                                                       to us.
Limit   of Insurance - Building #2 :             $   80,000
                                                                    2. Appraisal
                                                                                                                                 ..,,;;-
                                                                                                                                 N
Loss    to Building #1:                          $   60,100                                                                      M
                                                                                                                                 Lt)
                                                                       If we and you disagree on the value of the                ~
Loss    to Building #2:                          $   90,000                                                                      z
                                                                       property or the amount of loss, either may                <C
The amount of loss to Build ing #1 ($60,100) is less                   make written demand for an appraisal of the               :ii:
                                                                                                                                 ::&::
than the sum ($60 ,250) of the Limit of Insurance ap-                  loss. In this event, each party will select a com-        (.)

plicable to Building #1 plus the Deductible.                           petent and impartial appraiser. The two ap-               :i:
                                                                       praisers will select an umpire. If they cannot            ti
The Deductible will be subtracted from the amount of
loss in calculating the loss payable for Building #1 :                 agree, either may request that selection be               "'w
                                                                                                                                 ...J
                                                                       made by a judge of a court having jurisdiction .          0:::
                                                                                                                                 <C
    $ 60,100                                                           The appraisers will state separately the value            J:
                                                                                                                                 (.)
            250                                                        of the property and amount of loss. If they fail          z
                                                                       to agree, they wi ll submit their differences to          0
    $ 59,850 Loss Payable - Building #1                                the umpire . A decision agreed to by any two
                                                                                                                                 J:
                                                                                                                                  Q)

The Deductible applies once per occurrence and                         will be binding. Each party will :                         Cl
                                                                                                                                 'O
                                                                                                                                 :::J
therefore is not subtracted in determining the amount                  a. Pay its chosen appraiser; and                          -,
                                                                                                                                  Cl
of loss payable for Building #2. Loss payable for                                                                                 C:
Building #2 is the Limit of Insurance of $80,000 .                     b. Bear the other expenses of the appraisal               'O
                                                                                                                                 'iij
                                                                          and umpire equally.                                     e
Total amount of loss payable:                                                                                                    ll..
                                                                       If there is an appraisal , we will still retain our
$59,850 + $80,000 = $139,850                                           right to deny the claim.




                                                                                                                                 Lt)
                                                                                                                                 0
                                                                                                                                 N
                                                                                                                                 0


                                                                                                                                 -
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                  0
                                                                                                                                 -.j'
                                                                                                                                 Lt)
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w




CP 0010 06 07
 Filed      21~cr-00,rn1
                                                © ISO Properties, Inc., 2007
                                        02/24/2021            Wendy Graney, Shelby Circuit    • erk
                                                                                                           Page 9 of 15      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 69
                                                                64 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM
                                                                           1        1




                                                            87453-l

   3. Duties In The Event Of Loss Or Damage              4. Loss Payment
      a. You must see that the following are done in        a. In the event of loss or damage covered by
         the event of loss or damage to Covered                this Coverage Form , at our option , we will
         Property:                                             either:
        (1) Notify the police if a law may have been           (1) Pay the value of lost or damaged prop-
            broken .                                               erty;
        (2) Give us prompt notice of the loss or               (2) Pay the cost of repairing or replacing the
            damage. Include a description of the                   lost or damaged property, subject to b.
            property involved.                                     below;
        (3) As soon as possible, give us a descrip-            (3) Take all or any part of the property at an
            tion of how, when and where the loss or                agreed or appraised value; or
            damage occurred .                                  (4) Repair, rebuild or replace the property
        (4) Take all reasonable steps to protect the               with other property of like kind and qual-
            Covered Property from further damage,                  ity, subject to b. below.
            and keep a record of your expenses                 We will determine the value of lost or dam-
            necessary to protect the Covered Prop-             aged property, or the cost of its repair or
            erty, for consideration in the settlement          replacement, in accordance with the appli-
            of the claim. This wil l not increase the          cable terms of the Valuation Condition in
            Limit of Insu rance. However, we will not          th is Coverage Form or any applicable pro-
            pay for any subsequent loss or damage              vision wh ich amends or supersedes the
            resulting from a cause of loss that is not         Valuation Condition.
            a Covered Cause of Loss. Also, if feasi-
            ble , set the damaged property aside and        b. The cost to repair, rebuild or replace does
            in the best possible order for examina-            not include the increased cost attributable
            tion.                                              to enforcement of any ordinance or law
                                                               regulating the construction, use or repair of         ..,,;;-
                                                                                                                     N
        (5) At our request, give us complete inven-            any property.                                         M
                                                                                                                     Lt)
            tories of the damaged and undamaged                                                                      ~
            property. Include quantities, costs, val-       c. We will give notice of our intentions within          z
                                                                                                                     <C
            ues and amount of loss claimed .                   30 days after we receive the sworn proof of           :ii:
                                                                                                                     ::&::
                                                               loss.                                                 (.)
        (6) As often as may be reasonably required,                                                                  :i:
            permit us to inspect the property proving       d. We will not pay you more than your finan-
                                                                                                                     ti
            the loss or damage and examine your                 cial interest in the Covered Property.
            books and records .                             e. We may adjust losses with the owners of
                                                                                                                     "'w
                                                                                                                     ...J
                                                                                                                     0:::
                                                                lost or damaged property if other than you .         <C
            Also permit us to take samples of dam-                                                                   J:
            aged and undamaged property for in-                 If we pay the owners, such payments will             (.)


            spection, testing and analysis, and per-            satisfy your claims against us for the own-          z
                                                                                                                     0
            mit us to make copies from your books               ers' property. We will not pay the owners            J:

            and records.                                        more than their financial interest in the Cov-        Q)
                                                                                                                      Cl
                                                                                                                     "O
                                                                ered Property.                                        :::J
                                                                                                                     -,
        (7) Send us a signed, sworn proof of loss
            containing the information we request to        f. We may elect to defend you against suits               Cl
                                                                                                                      C:

            investigate the claim . You must do this            arising from claims of owners of property.           "O
                                                                                                                     "iij
            within 60 days after our request. We will           We will do this at our expense.                       e
                                                                                                                     ll..
            supply you with the necessary forms.            g. We will pay for covered loss or damage
        (8) Cooperate with us in the investigation or           within 30 days after we receive the sworn
            settlement of the claim.                            proof of loss, if you have complied with all
                                                                of the terms of this Coverage Part and:
      b. We may examine any insured under oath,
         while not in the presence of any other in-            (1) We have reached agreement with you
         sured and at such times as may be rea-                     on the amount of loss; or                        Lt)
                                                                                                                     0
         sonably required, about any matter relating           (2) An appraisal award has been made.                 N
                                                                                                                     0


                                                                                                                     -
                                                                                                                     0
         to this insurance or the claim, including an                                                                0

         insured's books and records. In the event of                                                                 0
                                                                                                                     Lt)
         an examination, an insured's answers must                                                                   Lt)
                                                                                                                     0
                                                                                                                     0
         be signed.                                                                                                  0
                                                                                                                     0

                                                                                                                     J:
                                                                                                                     ><
                                                                                                                     w




Pa e 10 of 15
 Fi ed       21~cr-00,rn1
                                         © ISO Properties, Inc., 2007
                                02/24/2021         Wendy Graney, Shelby Circuit   • erk
                                                                                             CP 0010 06 07       •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 70
                                                               65 of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                    03/0 1/2021 01:SS:H PM
                                                                                        1        1




                                                                                    87453-l

        h. A party wal l is a wall that separates and is                     (b) When this policy is issued to the
           common to adjoining buildings that are                                owner or general lessee of a build-
           owned by different parties. In settling cov-                          ing, building means the entire build-
           ered losses involving a party wall, we wil l                          ing. Such building is vacant unless at
           pay a proportion of the loss to the party wa ll                       least 31 % of its total square footage
           based on your interest in the wall in propor-                         is:
           tion to the interest of the owner of the ad-                             (i) Rented to a lessee or sub-lessee
           joining building. However, if you elect to re-                               and used by the lessee or sub-
           pair or replace your building and the owner                                  lessee to conduct its customary
           of the adjoining building elects not to repair                               operations ; and/or
           or replace that building, we wi ll pay you the
           ful l value of the loss to the party wal l, sub-                      (ii) Used by the building owner to
           ject to all applicable policy provisions in-                               conduct customary operations.
           cluding Limits of Insurance, the Valuation                     (2) Buildings under construction or renova-
           and Coinsurance Conditions and all other                           tion are not considered vacant.
           provisions of th is Loss Payment Condition .
                                                                       b. Vacancy Provisions
           Our payment under the provisions of th is
           paragraph does not alter any right of subro-                    If the building where loss or damage occurs
           gation we may have against any entity, in-                      has been vacant for more than 60 consecu-
           cluding the owner or insurer of the adjoining                   tive days before that loss or damage oc-
           building, and does not alter the terms of the                   curs:
           Transfer Of Rights Of Recovery Against                         (1) We will not pay for any loss or damage
           Others To Us Condition in this policy.                             caused by any of the following even if
  5. Recovered Property                                                       they are Covered Causes of Loss:
        If either you or we recover any property after                        (a) Vandalism ;
        loss settlement, that party must give the other                      (b) Sprinkler leakage , un less you have          ..,,;;-
        prompt notice. At your option , the property will                        protected the system against freez-           N
                                                                                                                               M
        be returned to you . You must then return to us                          ing;                                          Lt)
                                                                                                                               ~
        the amount we paid to you for the property. We                                                                         z
                                                                              (c) Building glass breakage;                     <C
        will pay recovery expenses and the expenses                                                                            :ii:
        to repair the recovered property, subject to the                     (d) Water damage;                                 ::&::
                                                                                                                               (.)
        Limit of Insurance.                                                   (e) Theft; or                                    :i:
  6. Vacancy                                                                                                                   ti
                                                                              (f) Attempted theft.
        a. Description Of Terms
                                                                                                                               "'w
                                                                                                                               ...J
                                                                          (2) With respect to Covered Causes of Loss           0:::
          (1) As used in this Vacancy Condition , the                         other than those listed in b.(1 )(a)             <C
                                                                                                                               J:
              term building and the term vacant have                          through b.(1 )(f) above , we will reduce         (.)

              the meanings set forth in (1 )(a) and                           the amount we would otherwise pay for            z
                                                                                                                               0
              (1)(b) below:                                                   the loss or damage by 15%.                       J:
                                                                                                                                Q)
                                                                                                                                Cl
              (a) When this policy is issued to a ten-               7. Valuation                                              "O
                                                                                                                                :::J
                  ant, and with respect to that tenant's                                                                       -,
                                                                       We will determine the value of Covered Prop-             Cl
                  interest in Covered Property, building               erty in the event of loss or damage as follows :         C:
                                                                                                                               "O
                  means the unit or suite rented or                                                                            "iij
                  leased to the tenant. Such building is                a. At actual cash value as of the time of loss          e
                  vacant when it does not contain                          or damage, except as provided in b., c., d.         ll..


                  enough business personal property                        and e. below.
                  to conduct customary operations.                      b. If the Limit of Insurance for Building satis-
                                                                           fies the Additional Condition, Coinsurance,
                                                                           and the cost to repair or replace the dam-
                                                                           aged building property is $2,500 or less, we
                                                                           will pay the cost of building repairs or re-        Lt)
                                                                                                                               0
                                                                                                                               N
                                                                           placement.                                          0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               ID
                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




CP 0010 06 07
Filed          2 l~CT-OOIOil        02/24/2021
                                              © ISO Properties, Inc., 2007
                                                              Wendy Graney, Shelby Circuit      • erk
                                                                                                         Page 11 of 15     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 71
                                                               66 of 216
                                                                                   -oT ORIGIN AL DOCUi\H T
                                                                                  03/0 1/2021 01:SS:H PM
                                                                                      1         1




                                                                                  87453-l

          The cost of building repairs or replacement             1. Coinsurance
          does not include the increased cost attrib-                  If a Coinsurance percentage is shown in the
          utable to enforcement of any ordinance or                    Declarations , the following condition applies .
          law regulating the construction, use or re-
          pair of any property.                                        a. We wil l not pay the full amount of any loss if
                                                                          the value of Covered Property at the time of
          However, the following property wil l be val-                   loss times the Coinsurance percentage
          ued at the actual cash value even when at-                      shown for it in the Declarations is greater
          tached to the building:                                         than the Limit of Insurance for the property.
         (1) Awn ings or floor coverings;                                 Instead, we will determ ine the most we will
         (2) Appliances for refrigerating , ventilating,                  pay using the following steps:
             cooking , dishwashing or laundering ; or                    (1) Multiply the value of Covered Property
         (3) Outdoor equipment or furniture .                                at the time of loss by the Coinsurance
      c. "Stock" you have sold but not delivered at                          percentage ;
          the selling price less discounts and ex-                       (2) Divide the Limit of Insurance of the
          penses you otherwise would have had .                              property by the figure determined in
      d. Glass at the cost of re placement with                              Step (1);
         safety-glazing material if required by law.                     (3) Multiply the total amount of loss , before
      e. Tenants' Improvements and Betterments at:                           the application of any deductible, by the
                                                                             figure determined in Step (2); and
         (1) Actual cash value of the lost or dam-
             aged property if you make repairs                           (4) Subtract the deductible from the figure
             promptly.                                                       determined in Step (3).
         (2) A proportion of your original cost if you                    We will pay the amount determined in Step
             do not make repairs promptly. We will                        (4) or the lim it of insurance , whichever is
             determine the proportionate value as fol-                    less. For the remainder, you will either have         ..,,;;-
             lows:                                                        to rely on other insurance or absorb the              N
                                                                                                                                M
                                                                                                                                Lt)
                                                                          loss yourself.                                        ~
            (a) Multiply the original cost by the num-                                                                          z
                ber of days from the loss or damage           EXAMPLE #1 (UNDERINSURANCE)                                       <C
                                                                                                                                :ii:
                to the expiration of the lease ; and                                                                            ::&::
                                                              When :      The value of the property is:       $250 ,000         (.)

            (b) Divide the amount determined in (a)                                                                             :i:
                                                                          The Coinsurance percentage                            ti
                above by the number of days from                          for it is:                              80%
                the installation of improvements to
                                                                          The Limit of Insurance for it is:   $100,000
                                                                                                                                "'w
                                                                                                                                ...J
                the expiration of the lease.                                                                                    0:::
                                                                                                                                <C
                                                                          The Deductible is:                  $     250         J:
             If your lease contains a renewal option,                                                                           (.)
             the expiration of the renewal option pe-                     The amount of loss is:              $ 40 ,000         z
                                                                                                                                0
             riod will replace the expiration of the          Step (1 ): $250,000 x 80% = $200,000                              J:
             lease in th is procedure.                                                                                           Q)
                                                                        (the minimum amount of insurance to                      Cl
                                                                                                                                "O
         (3) Nothing if others pay for repairs or re-                   meet your Coinsurance requirements)                      :::J
                                                                                                                                -,
             placement.                                                                                                          Cl
                                                              Step (2): $100,000 + $200,000 = .50                                C:
F. Additional Conditions                                                                                                        "O
                                                                                                                                "iij
                                                              Step (3): $40,000 x .50 = $20,000
   The following conditions apply in addition to the                                                                             e
                                                              Step (4): $20,000 - $250     = $19,750                            ll..
   Common Policy Cond itions and the Commercial
   Property Conditions.                                       We will pay no more than $19,750 . The remain ing
                                                              $20,250 is not covered.



                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                ,-.
                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




Pa e 12 of 15
 Fi ed       21 ~c1--oo,rn1       02/24/2021
                                            © ISO Properties, Inc., 2007
                                                           Wendy Graney, Shelby Circuit       • erk
                                                                                                        CP 0010 06 07       •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 72
                                                               67 of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                       1         1




                                                                                   87453-l

EXAMPLE #2 (ADEQUATE INSURANCE)                                      2. Mortgageholders
When:       The value of the property is :        $250,000              a. The term mortgageholder includes trustee.
            The Coinsurance percentage                                  b. We will pay for covered loss of or damage
            for it is:                                80%                  to buildings or structures to each mort-
                                                                           gageholder shown in the Declarations in
            The Limit of Insurance for it is :    $200,000
                                                                           their order of precedence, as interests may
            The Deductible is:                    $    250                 appear.
            The amount of loss is :               $ 40,000              c. The mortgageholder has the right to receive
The minimum amount of insurance to meet your Co-                           loss payment even if the mortgageholder
insurance requ irement is $200,000 ($250,000 x 80%).                       has started foreclosure or similar action on
Therefore, the Limit of Insurance in th is example is                      the building or structure.
adequate and no penalty applies. We will pay no                         d. If we deny your claim because of your acts
more than $39,750 ($40,000 amount of loss minus                            or because you have failed to comply with
the deductible of $250).                                                   the terms of this Coverage Part, the mort-
         b. If one Limit of Insurance applies to two or                    gageholder will stil l have the right to receive
            more separate items, this condition will ap-                   loss payment if the mortgageholder:
            ply to the total of all property to wh ich the                (1) Pays any premium due under th is Cov-
            limit applies.                                                    erage Part at our request if you have
                                                                              failed to do so;
EXAMPLE#3
                                                                          (2) Submits a signed, sworn proof of loss
When :      The value of the property is :                                    within 60 days after receiving notice
            Building at Location #1 :             $ 75,000                    from us of your failure to do so; and
            Building at Location #2:              $100,000                (3) Has notified us of any change in owner-
            Personal Property                                                 ship , occupancy or substantial change
                                                                              in risk known to the mortgageholder.                ..,,;;-
            at Location #2:                       $ 75,000                                                                        N
                                                                                                                                  M
                                                                                                                                  Lt)
                                                  $250,000                 All of the terms of this Coverage Part will            ~
                                                                           then apply directly to the mortgageholder.             z
            The Coinsurance percentage                                                                                            <C
                                                                        e. If we pay the mortgageholder for any loss              :ii:
            for it is:                                 90%                                                                        ::&::
            The Limit of Insurance for                                     or damage and deny payment to you be-                  (.)
                                                                                                                                  :i:
            Buildings and Personal Property                                cause of your acts or because you have
                                                                                                                                  ti
                                                                           failed to comply with the terms of this Cov-
            at Locations #1 and #2 is:            $180,000
                                                                           erage Part:                                            "'w
                                                                                                                                  ..J
            The Deductible is :                   $ 1,000                                                                         0:::
                                                                          (1) The mortgageholder's rights under the               <C
                                                                                                                                  J:
            The amount of loss is:                                            mortgage will be transferred to us to the           (.)

            Building at Location #2:              $ 30 ,000                   extent of the amount we pay; and                    z
                                                                                                                                  0
            Personal Property                                                                                                     J:
                                                                          (2) The mortgageholder's right to recover                Q)
            at Location #2 :                      $ 20 ,000                   the full amount of the mortgageholder's              Cl
                                                                                                                                  i::,

                                                  $ 50,000                    claim will not be impaired .                        :::J
                                                                                                                                  -,
                                                                                                                                   Cl
Step (1): $250 ,000 x 90% = $225,000                                       At our option, we may pay to the mortgage-              C:
                                                                                                                                  i::,

          (the minimum amount of insurance to                              holder the whole principal on the mortgage             "iij
                                                                           plus any accrued interest. In this event,               e
          meet your Coinsurance requirements                                                                                      ll..

          and to avoid the penalty shown below)                            your mortgage and note will be transferred
                                                                           to us and you will pay your remaining mort-
Step (2): $180,000 + $225,000 = .80                                        gage debt to us.
Step (3): $50,000 x .80 = $40,000
                                                                        f. If we cancel this policy, we will give written
Step (4): $40,000 - $1,000 = $39,000                                       notice to the mortgageholder at least:
We will pay no more than $39,000. The remaining                           (1) 10 days before the effective date of                Lt)
                                                                                                                                  0
                                                                                                                                  N
$11,000 is not covered .                                                      cancellation if we cancel for your non-             0


                                                                                                                                  -
                                                                                                                                  0
                                                                              payment of premium; or                              0

                                                                                                                                   0
                                                                          (2) 30 days before the effective date of                00
                                                                                                                                  Lt)

                                                                              cancellation if we cancel for any other             0
                                                                                                                                  0
                                                                                                                                  0
                                                                              reason .                                            0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w




CP 0010 06 07
Filed           2 l~CT-OOIOil        02/24/2021
                                                 © ISO Properties, Inc., 2007
                                                              Wendy Graney, Shelby Circuit     • erk
                                                                                                           Page 13 of 15      •
Filed
  Case:                    02/24/2021
           3:21-cv-00015-GFVT               Wendy
                                Doc #: 1-2 Filed:   Graney Shelby
                                                  03/25/21  Page:Circuit Clerk- Page ID#: 73
                                                                  68 of 216
                                                                               -oT ORIGIN AL DOCUi\H T
                                                                              03/0 1/2021 01:SS:H PM
                                                                                   1        1




                                                                              87453-l

       g. If we elect not to renew this policy, we wi ll   EXAMPLE
          give written notice to the mortgageholder at
          least 1O days before the expiration date of      If:    The appl icable Limit of Insurance is :   $ 100,000
          this policy.                                            The annual percentage increase is:              8%
G. Optional Coverages                                             The number of days since the
                                                                  beginning of the policy year
   If shown as applicable in the Declarations, the fol-
                                                                  (or last policy change) is:                    146
   lowing Optional Coverages apply separately to
   each item.                                                     The amount of increase is :
                                                                  $100,000 X .08 X 146 -c- 365 =            $   3,200
   1. Agreed Value
       a. The Additional Condition, Coinsurance ,                3. Replacement Cost
          does not apply to Covered Property to                    a. Replacement Cost (without deduction for
          wh ich th is Optional Coverage applies. We                   depreciation) replaces Actual Cash Value in
          will pay no more for loss of or damage to                    the Valuation Loss Condition of th is Cover-
          that property than the proportion that the                   age Form.
          Limit of Insurance under this Coverage Part
                                                                   b. This Optional Coverage does not apply to:
          for the property bears to the Agreed Value
          shown for it in the Declarations.                           (1) Personal property of others;
       b. If the expiration date for this Optional Cov-               (2) Contents of a residence ;
          erage shown in the Declarations is not ex-                  (3) Works of art, antiques or rare articles,
          tended , the Additional Condition , Coinsur-                    including etchings, pictures, statuary,
          ance , is reinstated and this Optional Cover-                   marbles, bronzes, porcelains and bric-a-
          age expires.                                                    brac; or
       c. The terms of th is Optional Coverage apply                  (4) "Stock" , unless the Including "Stock"
          only to loss or damage that occurs:                             option is shown in the Declarations .
         (1) On or after the effective date of th is                                                                        ..,,;;-
                                                                       Under the terms of this Replacement Cost             N
                                                                                                                            M
             Optional Coverage; and                                    Optional Coverage, tenants' improvements             Lt)
                                                                                                                            ~
         (2) Before the Agreed Value expiration date                   and betterments are not considered to be             z
                                                                       the personal property of others.                     <C
             shown in the Declarations or the policy                                                                        :ii:
                                                                                                                            ::&::
             expiration date, whichever occurs first.              c. You may make a claim for loss or damage               (.)

                                                                      covered by this insurance on an actual cash           :i:
   2. Inflation Guard                                                                                                       ti
                                                                      value basis instead of on a replacement
      a. The Limit of Insurance for property to which                 cost basis. In the event you elect to have            "'w
          this Optional Coverage applied will auto-                                                                         ...J
                                                                                                                            0:::
                                                                      loss or damage settled on an actual cash              <C
          matically increase by the annual percent-
                                                                      value basis, you may still make a claim for           J:
          age shown in the Declarations.                                                                                    (.)
                                                                      the additional coverage this Optional Cov-            z
       b. The amount of increase will be:                             erage provides if you notify us of your intent        0
                                                                                                                            J:
         (1) The Limit of Insurance that applied on                   to do so within 180 days after the loss or             Q)
                                                                                                                             Cl
             the most recent of the policy inception                  damage.                                               i::,
                                                                                                                            :::J
             date , the policy anniversary date, or any                                                                     -,
                                                                   d. We will not pay on a replacement cost basis            Cl
             other policy change amending the Limit                   for any loss or damage:                                C:
                                                                                                                            i::,
             of Insurance, times                                                                                            "iij
                                                                      (1) Until the lost or damaged property is              e
         (2) The percentage of annual increase                            actually repaired or replaced; and                ll..

             shown in the Declarations. expressed as
                                                                      (2) Unless the repairs or replacement are
             a decimal (example : 8% is .08), times
                                                                          made as soon as reasonably possible
         (3) The number of days since the beginning                       after the loss or damage.
             of the current policy year or the effective
             date of the most recent policy change
             amending the Limit of Insurance, divided                                                                       Lt)
                                                                                                                            0
                                                                                                                            N
             by 365.                                                                                                        0


                                                                                                                            -
                                                                                                                            0
                                                                                                                            0

                                                                                                                            0
                                                                                                                            a,
                                                                                                                            Lt)
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




Pa e 14 of 15
 Fi ed       2 l ~CT-00 l0il
                        1
                                           © ISO Properties, Inc., 2007
                                  02/24/2021         Wendy Graney, Shelby Circuit         • erk
                                                                                                      CP 0010 06 07     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 74
                                                               69 of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1         1




                                                                                 87453-l

           With respect to tenants' improvements and               4. Extension Of Replacement Cost To
           betterments, the following also apply:                     Personal Property Of Others
          (3) If the conditions in d.(1) and d.(2) above               a. If the Replacement Cost Optional Coverage
              are not met, the value of tenants' im-                      is shown as applicable in the Declarations,
              provements and betterments wil l be de-                     then th is Extension may also be shown as
              termined as a proportion of your original                   applicable . If the Declarations show this Ex-
              cost, as set forth in the Valuation Loss                    tension as applicable , then Paragraph
              Condition of this Coverage Form ; and                       3.b.(1) of the Replacement Cost Optional
          (4) We will not pay for loss or damage to                       Coverage is deleted and all other provisions
              tenants' improvements and betterments                       of the Replacement Cost Optional Cover-
              if others pay for repairs or replacement.                   age apply to replacement cost on personal
                                                                          property of others.
        e. We will not pay more for loss or damage on
           a replacement cost basis than the least of                  b. With respect to replacement cost on the
           (1 ), (2) or (3), subject to f. below:                         personal property of others, the following
                                                                          limitation applies:
          (1) The Limit of Insurance applicable to the
              lost or damaged property;                                   If an item(s) of personal property of others
                                                                          is subject to a written contract which gov-
          (2) The cost to replace the lost or damaged                     erns your liabil ity for loss or damage to that
              property with other property:                               item(s), then valuation of that item(s) will be
             (a) Of comparable material and quality;                      based on the amount for which you are li-
                 and                                                      able under such contract, but not to exceed
                                                                          the lesser of the replacement cost of the
             (b) Used for the same purpose ; or
                                                                          property or the applicable Limit of Insur-
          (3) The amount actually spent that is nec-                      ance .
              essary to repa ir or replace the lost or
                                                                H. Definitions
              damaged property.                                                                                                 ..,,;;-
                                                                    1. "Fungus" means any type or form of fungus,               N
           If a building is rebuilt at a new premises, the                                                                      M
                                                                       including mold or mildew, and any mycotoxins,            Lt)
                                                                                                                                ~
           cost described in e.(2) above is limited to
                                                                       spores, scents or by-products produced or re-            z
           the cost which would have been incurred if                                                                           <C
                                                                       leased by fungi.                                         :ii:
           the building had been rebu ilt at the original                                                                       ::&::
           premises.                                               2. "Pollutants" means any solid , liquid , gaseous or        (.)

                                                                      thermal irritant or contaminant, including                :i:
        f. The cost of repair or replacement does not                                                                           ti
                                                                      smoke, vapor, soot, fumes , acids, alkalis,
           include the increased cost attributable to                                                                           "'w
                                                                      chemicals and waste . Waste includes materials
           enforcement of any ordinance or law regu-                                                                            ...J
                                                                                                                                0:::
                                                                      to be recycled, reconditioned or reclaimed .              <C
           lating the construction, use or repair of any                                                                        J:
           property.                                                3. "Stock" means merchandise held in storage or             (.)

                                                                       for sale, raw materials and in-process or fin-           z
                                                                                                                                0
                                                                       ished goods, including supplies used in the ir           J:
                                                                       packing or shipping.                                      Q)
                                                                                                                                 Cl
                                                                                                                                i::,
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                i::,
                                                                                                                                "iij
                                                                                                                                 e
                                                                                                                                ll..




                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                0
                                                                                                                                (g
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




CP 0010 06 07
Filed          21~cr-00,rn1        02/24/2021
                                              © ISO Properties, Inc., 2007
                                                             Wendy Graney, Shelby Circuit    • erk
                                                                                                         Page 15 of 15      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 75
                                                               70 of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                87453
                                                                                       - OMMERCIAL PROPERTY
                                                                                                     CP 10 30 06 07

                       CAUSES OF LOSS - SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions .


A. Covered Causes Of Loss                                               (4) Earth sinking (other than sinkhole col-
   When Special is shown in the Declarations, Cov-                          lapse), rising or shifting including soil
   ered Causes of Loss means Risks Of Direct                                cond itions which cause settling , crack-
   Physical Loss unless the loss is :                                       ing or other disarrangement of founda-
                                                                            tions or other parts of realty. Soil cond i-
   1. Excluded in Section B., Exclusions ; or                               tions include contraction, expansion ,
   2. Limited in Section C., Limitations;                                   freezing , thawing, erosion , improperly
                                                                            com pacted soil and the action of water
   that follow.
                                                                            under the ground surface.
B. Exclusions
                                                                        But if Earth Movement, as described in
   1. We will not pay for loss or damage caused                         b.(1) through (4) above , results in fire or
        directly or indi rectly by any of the following .               explosion, we wil l pay for the loss or dam-
        Such loss or damage is excluded regardless of                   age caused by that fire or explosion .
        any other cause or event that contributes con-
                                                                        (5) Volcanic eruption , explosion or effusion .
        currently or in any sequence to the loss.
                                                                            But if volcan ic eruption , explosion or ef-
        a. Ordinance Or Law                                                 fusion results in fire, building glass
           The enforcement of any ordinance or law:                         breakage or Volcan ic Action , we wil l pay
                                                                            for the loss or damage caused by that
          (1) Regulating the construction,       use or
                                                                            fire, building glass breakage or Volcanic          ..,,;;-
                                                                                                                               N
              repair of any property; or                                                                                       M
                                                                            Action.                                            Lt)

          (2) Requiring the tearing down of any prop-                                                                          ~
                                                                            Volcan ic Action means direct loss or              z
              erty, including the cost of removing its                      damage resulting from the eruption of a            <C
                                                                                                                               :ii:
              debris.                                                                                                          ::&::
                                                                            volcano when the loss or damage is                 (.)
           This exclusion , Ordinance Or Law, applies                       caused by:                                         :i:
           whether the loss results from :                                                                                     ti
                                                                            (a) Airborne volcanic blast or airborne
              (a) An ordinance or law that is enforced                          shock waves;                                   "'w
                                                                                                                               ...J
                  even if the property has not been                                                                            0:::
                                                                            (b) Ash, dust or particulate matter; or            <C
                  damaged ; or                                                                                                 J:
                                                                                                                               (.)
                                                                            (c) Lava flow.                                     z
              (b) The increased costs incurred to
                                                                                                                               0
                  comply with an ordinance or law in                        All volcanic eruptions that occur with in          J:
                  the course of construction , repair,                      any 168-hour period wil I constitute a              Q)
                                                                                                                                Cl
                  renovation, remodeling or demolition                      single occurrence .                                i::,
                                                                                                                               :::J
                                                                                                                               -,
                  of property, or removal of its debris,                    Volcanic Action does not include the                Cl
                                                                                                                                C:
                  following a physical loss to that                         cost to remove ash, dust or particulate            i::,
                  property.                                                                                                    "iij
                                                                            matter that does not cause direct physi-            e
        b. Earth Movement                                                   cal loss or damage to the described                ll..

                                                                            property.
          (1) Earthquake, including any earth sinking,
              rising or shifting related to such event;              c. Governmental Action
          (2) Landslide , including any earth sinking,                  Seizure or destruction of property by order
              rising or shifting related to such event;                 of governmental authority.
          (3) Mine subsidence, meaning subsidence                       But we will pay for loss or damage caused              Lt)
                                                                                                                               0
              of a man-made mine, whether or not                        by or resulting from acts of destruction or-           N
                                                                                                                               0


                                                                                                                               -....
                                                                                                                               0
              mining activity has ceased;                               dered by governmental authority and taken              0

                                                                        at the time of a fire to prevent its spread , if        0

                                                                        the fire would be covered under this Cover-            (g
                                                                                                                               0
                                                                        age Part.                                              0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




CP 10 30 06 07
Filed          2 l~CT--00 10il
                         1
                                   02/24/2021
                                             © ISO Properties, Inc., 2007
                                                            Wendy Graney, Shelby Circuit     • erk
                                                                                                         Page 1 of 10      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 76
                                                               71 of 216
                                                                              -oT ORIGIN AL DOCUi\H T
                                                                             03/0 1/2021 01:SS:H PM
                                                                                  1        1




                                                                             87453-l
        d. Nuclear Hazard                                         g. Water
           Nuclear reaction or radiation, or radioactive             (1) Flood , surface water, waves, tides, tidal
           contamination , however caused.                               waves, overflow of any body of water, or
           But if nuclear reaction or radiation , or radio-              their spray, all whether driven by wind or
           active contamination , results in fi re , we will             not;
           pay for the loss or damage caused by that                 (2) Mudslide or mudflow;
           fire.                                                     (3) Water that backs up or overflows from a
        e. Utility Services                                              sewer, drain or sump; or
           The fail ure of power, commun ication , water             (4) Water under the ground surface press-
           or other utility service supplied to the de-                  ing on , or flowing or seeping through:
           scribed premises , however caused , if the                   (a) Foundations, walls, floors or paved
           failure:                                                          surfaces;
          (1) Originates away from         the descri bed               (b) Basements, whether paved or not; or
               premises ; or
                                                                        (c) Doors, windows or other openings.
          (2) Originates at the described premises ,
               but on ly if such failure involves equip-              But if Water, as described in g.(1) through
               ment used to supply the utility service to             g.(4) above, results in fire, explosion or
               the described premises from a source                   sprinkler leakage, we will pay for the loss or
               away from the described premises .                     damage caused by that fire, explosion or
                                                                      sprinkler leakage.
           Failure of any util ity service includes lack of
           sufficient capacity and reduction in supply.           h. "Fungus", Wet Rot, Dry Rot And
                                                                     Bacteria
           Loss or damage caused by a surge of
           power is also excluded , if the surge would                Presence, growth , proliferation, spread or
           not have occurred but for an event causing                 any activity of "fungus", wet or dry rot or
                                                                      bacteria.
           a fa ilure of power.                                                                                              ..,,;;-
           But if the failure or surge of power, or the               But if "fungus" , wet or dry rot or bacteria re-       N
                                                                                                                             M
                                                                                                                             Lt)
           failure of commun ication , water or other util-           sults in a "specified cause of loss", we will          ~
           ity service, results in a Covered Cause of                 pay for the loss or damage caused by that              z
                                                                                                                             <C
           Loss, we will pay for the loss or damage                   "specified cause of loss".                             :ii:
                                                                                                                             ::&::
           caused by that Covered Cause of Loss.                      This exclusion does not apply:                         (.)
                                                                                                                             :i:
           Communication services include but are not                 1. When "fungus" , wet or dry rot or bacteria          ti
           limited to service relating to Internet access                results from fire or lightning; or                  "'w
           or access to any electronic, cellular or satel-                                                                   ...J
                                                                      2. To the extent that coverage is provided             0:::
           lite network.                                                                                                     <C
                                                                         in the Add itional Coverage - Limited               J:
                                                                                                                             (.)
        f. War And Military Action                                       Coverage For "Fungus", Wet Rot, Dry                 z
          (1) War, including undeclared or civil war;                    Rot And Bacteria with respect to loss or            0
                                                                                                                             J:
                                                                         damage by a cause of loss other than
          (2) Warlike action by a mil itary force , includ-              fire or lightning.
                                                                                                                              Q)
                                                                                                                              Cl
                                                                                                                             i::,
              ing action in hindering or defending                                                                           :::J
                                                                                                                             -,
              against an actual or expected attack, by            Exclusions B.1.a. through B.1.h. apply whether              Cl
              any government, sovereign or other au-              or not the loss event results in widespread                 C:
                                                                                                                             i::,

              thority using military personnel or other           damage or affects a substantial area.                      "iij
                                                                                                                              e
              agents; or                                       2. We will not pay for loss or damage caused by               ll..

          (3) Insurrection,     rebellion,   revolution,          or resulting from any of the following:
               usurped power, or action taken by gov-             a. Artificially generated electrical , magnetic or
               ernmental authority in hindering or de-                electromagnetic energy that damages, dis-
               fending against any of these.                          turbs, disrupts or otherwise interferes with
                                                                      any:
                                                                                                                             Lt)
                                                                     (1) Electrical or electronic wire, device,              0
                                                                                                                             N
                                                                                                                             0
                                                                          appliance , system or network; or
                                                                                                                             -
                                                                                                                             0
                                                                                                                             0

                                                                     (2) Device, appliance, system or network                0
                                                                                                                             N
                                                                          utilizing cellular or satellite technology.        (g
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w




Pa e 2 of 10
Fi ed          2 l~CT-OOIOil
                                             © ISO Properties, Inc., 2007
                                    02/24/2021         Wendy Graney, Shelby Circuit      • erk
                                                                                                    CP 10 30 06 07       •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 77
                                                               72 of 216
                                                                                   -oT ORIGIN AL DOCUi\H T
                                                                                  03/0 1/2021 01:SS:H PM
                                                                                      1        1




                                                                                  87453-l
           For the purpose of this exclusion, electrical,              e. Explosion of steam boilers, steam pipes,
           magnetic or electromagnetic energy in-                         steam engines or steam turbines owned or
           cludes but is not limited to:                                  leased by you, or operated under your con-
              (a) Electrical current, including arcing;                   trol. But if explosion of steam boilers, steam
                                                                          pipes, steam engines or steam tu rbines re-
             (b) Electrical cha rge produced or con-                      sults in fire or combustion explosion , we will
                 ducted by a magnetic or electromag-                      pay for the loss or damage caused by that
                 netic field ;                                            fire or combustion explosion . We will also
              (c) Pu lse of electromagnetic energy; or                    pay for loss or damage caused by or result-
                                                                          ing from the explosion of gases or fuel
             (d) Electromagnetic      waves    or micro-
                 waves.                                                   within the furnace of any fired vessel or
                                                                          within the flues or passages through which
           But if fire results, we will pay for the loss or               the gases of combustion pass .
           damage caused by that fire .
                                                                        f. Continuous or repeated seepage or leak-
        b. Delay, loss of use or loss of market.                           age of water, or the presence or condensa-
        c. Smoke, vapor or gas from agricultural                           tion of humidity, moisture or vapor, that oc-
           smudging or industrial operations.                              curs over a period of 14 days or more.
        d. (1) Wear and tear;                                          g. Water, other liquids, powder or molten
                                                                          material that leaks or flows from plumbing,
          (2) Rust or other corrosion, decay, deterio-
                                                                          heating , air cond itioning or other equipment
              ration, hidden or latent defect or any
                                                                          (except fire protective systems) caused by
              quality in property that causes it to dam-
                                                                          or resulting from freezing , unless:
              age or destroy itself;
                                                                          (1) You do your best to maintain heat in the
          (3) Smog ;
                                                                              building or structure; or
          (4) Settl ing , cracking, shrinking or expan-
                                                                          (2) You drain the equipment and shut off
              sion ;
                                                                              the supply if the heat is not maintained.
          (5) Nesting or infestation , or discharge or                                                                          ..,,;;-
                                                                       h. Dishonest or criminal act by you , any of             N
              release of waste products or secretions ,                                                                         M
                                                                           your partners, members , officers, manag-            Lt)
                                                                                                                                ~
              by insects, birds, rodents or other ani-
                                                                           ers, employees (including leased employ-             z
              mals .                                                       ees), directors, trustees, authorized repre-         <C
                                                                                                                                :ii:
          (6) Mechanical breakdown , including rup-                        sentatives or anyone to whom you entrust             ::&::
                                                                                                                                (.)
              ture or bursting caused by centrifugal                       the property for any purpose :                       :i:
              force. But if mechanical breakdown re-                                                                            ti
                                                                          (1) Acting alone or in collusion with others;
              sults in elevator collision, we will pay for                                                                      "'w
                                                                               or                                               ..J
              the loss or damage caused by that ele-                                                                            0:::
              vator collision .                                           (2) Whether or not occurring during the               <C
                                                                                                                                J:
                                                                               hours of employment.                             (.)
          (7) The following causes of loss to personal                                                                          z
              property:                                                    This exclusion does not apply to acts of de-         0
                                                                                                                                J:
                                                                           struction by your employees (including
              (a) Dampness or dryness of atmos-                                                                                  Q)
                                                                           leased employees); but theft by employees             Cl
                  phere ;                                                                                                       i::,
                                                                           (including leased employees) is not cov-             :::J
                                                                                                                                -,
             (b) Changes in or extremes of tempera-                        ered .                                                Cl
                                                                                                                                 C:
                 ture; or                                                                                                       i::,
                                                                        i. Voluntary parting with any property by you           "iij
              (c) Marring or scratching .                                  or anyone else to whom you have entrusted             e
                                                                                                                                ll..
           But if an excluded cause of loss that is                        the property if induced to do so by any
           listed in 2.d.(1) through (7) results in a                      fraudulent scheme , trick, device or false
           "specified cause of loss" or building glass                     pretense.
           breakage, we will pay for the loss or dam-                  j. Rain, snow, ice or sleet to personal prop-
           age caused by that "specified cause of                          erty in the open.
           loss" or building glass breakage.                                                                                    Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                0
                                                                                                                                M
                                                                                                                                (g
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




CP 10 30 06 07
Filed          21~cr-00,rn1         02/24/2021
                                              © ISO Properties, Inc., 2007
                                                              Wendy Graney, Shelby Circuit   • erk
                                                                                                          Page 3 of 10      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 78
                                                               73 of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                            87453-l
        k. Collapse , including any of the following               a. Weather conditions. But this exclusion only
           conditions of property or any part of the                  applies if weather con ditions contribute in
           property:                                                  any way with a cause or event excluded in
           (1) An abrupt falling down or caving in;                   Paragraph 1. above to produce the loss or
                                                                      damage.
           (2) Loss of structural  integrity, including
               separation of parts of the property or              b. Acts or decisions, including the failure to act
               property in danger of falling down or                  or decide , of any person, group, organiza-
               caving in; or                                          tion or governmental body.
           (3) Any cracking, bulging , sagging, bending ,          c. Faulty, inadequate or defective:
               leaning, settling, shrinkage or expansion              (1) Planning, zoning, development, survey-
               as such condition relates to (1) or (2)                    ing , siting ;
               above.                                                 (2) Design ,   specifications , workmanship,
           But if collapse results in a Covered Cause                     repair, construction , renovation , remod-
           of Loss at the described premises , we wil l                   eling, grading, compaction;
           pay for the loss or damage caused by that                  (3) Materials used in repair, construction ,
           Covered Cause of Loss.                                         renovation or remodeling ; or
           This exclusion , k., does not apply:                       (4) Maintenance ;
              (a) To the extent that coverage is pro-                 of part or all of any property on or off the
                  vided under the Additional Coverage                 described premises.
                  - Collapse ; or
                                                                4. Special Exclusions
              (b) To collapse caused by one or more
                   of the following:                               The fol lowing provisions apply only to the
                                                                   specified Coverage Forms.
                  (i) The "specified causes of loss";
                                                                   a. Business Income (And Extra Expense)
                  (ii) Breakage of bui lding glass;                   Coverage Form, Business Income
                 (iii) Weight of rain that collects on a              (Without Extra Expense) Coverage Form,                ..,,;;-
                                                                                                                            N
                                                                                                                            M
                       roof; or                                       Or Extra Expense Coverage Form                        Lt)
                                                                                                                            ~
                 (iv) Weight of people or personal                    We will not pay for:                                  z
                                                                                                                            <C
                      property.                                       (1) Any loss caused by or resulting from :            :ii:
                                                                                                                            ::&::
         I. Discharge, dispersal, seepage, migration,                    (a) Damage or destruction of "finished
                                                                                                                            (.)
                                                                                                                            :i:
            release or escape of "pollutants" unless the                     stock"; or                                     ti
            discharge , dispersal , seepage , migration ,
            release or escape is itself caused by any of                 (b) The time required to reproduce "fin-           "'w
                                                                                                                            ...J
            the "specified causes of loss". But if the dis-                   ished stock".                                 0:::
                                                                                                                            <C
                                                                                                                            J:
            charge, dispersal , seepage, migration , re-                  This exclusion does not apply to Extra            (.)
            lease or escape of "pollutants" results in a                  Expense.                                          z
            "specified cause of loss", we will pay for the                                                                  0
                                                                      (2) Any loss caused by or resulting from              J:
            loss or damage caused by that "specified                                                                         Q)
                                                                          direct physical loss or damage to rad io           Cl
            cause of loss".                                                                                                 'O
                                                                          or television antennas (including satellite       :::J
                                                                                                                            -,
           This exclusion, I., does not apply to dam-                     dishes) and their lead-in wiring, masts or         Cl
                                                                                                                             C:
           age to glass caused by chemicals applied                       towers .                                          'O
                                                                                                                            'iij
           to the glass.
                                                                      (3) Any increase of loss caused by or re-              e
                                                                                                                            ll..
        m. Neglect of an insured to use all reasonable                    sulting from :
           means to save and preserve property from
                                                                         (a) Delay    in rebu ilding, repairing or
           further damage at and after the time of loss.
                                                                              replacing the property or resuming
   3. We will not pay for loss or damage caused by                            "operations", due to interference at
      or resulting from any of the following, 3.a.                            the location of the rebuilding , repair
      through 3.c. But if an excluded cause of loss                           or replacement by strikers or other           Lt)
      that is listed in 3.a. through 3.c. results in a                        persons; or                                   0
                                                                                                                            N
                                                                                                                            0
        Covered Cause of Loss . we will pay for the
                                                                                                                            -
                                                                                                                            0
                                                                                                                            0
        loss or damage caused by that Covered Cause                                                                          0
        of Loss.                                                                                                            -.j'
                                                                                                                            (g
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




Pa e 4 of 10
Fi ed           2 l~CT--OOIOil
                                                © ISO Properties, Inc., 2007
                                       02/24/2021         Wendy Graney, Shelby Circuit     • erk
                                                                                                    CP 10 30 06 07      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 79
                                                               74 of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1       1




                                                                                 87453-l
             (b) Suspension, lapse or cancellation of                   (2) The following additional exclusions
                 any license, lease or contract. But if                     apply to insurance under th is Coverage
                 the suspension, lapse or cancellation                      Form:
                 is directly caused by the "suspen-                          (a) Contractual Liability
                 sion" of "operations", we will cover
                 such loss that affects your Business                           We will not defend any claim or
                 Income during the "period of restora-                          "suit", or pay damages that you are
                 tion" and any extension of the "pe-                            legally liable to pay, solely by reason
                 riod of restoration" in accordance                             of your assumption of liability in a
                 with the terms of the Extended Busi-                           contract or agreement. But th is ex-
                 ness Income Additional Coverage                                clusion does not apply to a written
                 and the Extended Period Of Indem-                              lease agreement in which you have
                 nity Optional Coverage or any varia-                           assumed liability for building damage
                 tion of these.                                                 resulting from an actual or attempted
                                                                                burglary or robbery, provided that:
          (4) Any Extra Expense caused by or result-
              ing from suspension, lapse or cancella-                            (i} You r assumption of liability was
              tion of any license , lease or contract be-                            executed prior to the accident;
              yond the "period of restoration".                                      and
          (5) Any other consequential loss.                                     (ii) The building is Covered Property
                                                                                     under this Coverage Form .
        b. Leasehold Interest Coverage Form
                                                                             (b) Nuclear Hazard
          (1) Paragraph B.1.a., Ordinance Or Law,
              does not apply to insurance under this                            We will not defend any claim or
              Coverage Form.                                                    "suit", or pay any damages, loss,
                                                                                expense or obligation, resulting from
          (2) We will not pay for any loss caused by:                           nuclear reaction or rad iation, or
             (a) Your cancelling the lease;                                     radioactive contamination , however
             (b) The suspension , lapse or cancella-                            caused.                                       ..,,;;-
                                                                                                                              N
                                                                                                                              M
                 tion of any license; or                           5. Additional Exclusion                                    Lt)
                                                                                                                              ~
             (c) Any other consequential loss.                       The fol lowing provisions apply only to the              z
                                                                                                                              <C
        c. Legal Liability Coverage Form                             specified property.                                      :ii:
                                                                                                                              ::&::
          (1) The following exclusions do not apply to               LOSS OR DAMAGE TO PRODUCTS                               (.)
                                                                                                                              :i:
              insurance under this Coverage Form:                    We will not pay for loss or damage to any mer-           ti
             (a) Paragraph     B.1 .a.,   Ordinance   Or             chandise , goods or other product caused by or           "'w
                 Law;                                                resulting from error or omission by any person           ...J
                                                                                                                              0:::
                                                                     or entity (including those having possession             <C
                                                                                                                              J:
             (b) Paragraph      B.1.c.,   Governmental               under an arrangement where work or a portion             (.)
                 Action ;                                            of the work is outsourced) in any stage of the           z
                                                                                                                              0
             (c) Paragraph B.1 .d., Nuclear Hazard;                  development, production or use of the product,           J:
                                                                     including planning, testing , processing, pack-           Q)
             (d) Paragraph B.1.e., Utility Services;                                                                           Cl
                                                                                                                              i::,
                                                                     aging, installation , maintenance or repair. This        :::J
                 and                                                                                                          -,
                                                                     exclusion applies to any effect that compro-              Cl
             (e) Paragraph B.1.f., War And Military                  mises the form , substance or quality of the              C:
                                                                                                                              i::,
                 Action.                                             product. But if such error or omission results in        "iij

                                                                     a Covered Cause of Loss , we will pay for the
                                                                                                                               e
                                                                                                                              ll..
                                                                     loss or damage caused by that Covered Cause
                                                                     of Loss.



                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
                                                                                                                              Lt)
                                                                                                                              (g
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




CP 10 30 06 07
Filed         2 l~CT-OOIOil        02/24/2021
                                              © ISO Properties, Inc., 2007
                                                            Wendy Graney, Shelby Circuit    • erk
                                                                                                         Page 5 of 10     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 80
                                                               75 of 216
                                                                            -oT ORIGIN AL DOCUi\H T
                                                                           03/0 1/2021 01:SS:H PM
                                                                               1        1




                                                                          87453-l
C. Limitations                                               2. We will not pay for loss of or damage to the
   The following limitations apply to all policy forms          following types of property unless caused by
   and endorsements, unless otherwise stated.                   the "specified causes of loss" or bui lding glass
                                                                breakage:
   1. We will not pay for loss of or damage to prop-
      erty, as described and limited in th is section . In      a. An imals , and then only if they are killed or
      addition, we will not pay for any loss that is a             their destruction is made necessary.
      consequence of loss or damage as described                b. Fragile articles such as statuary, marbles,
      and limited in this section .                                chinaware and porcelains, if broken. This
      a. Steam boi lers , steam pipes , steam engines              restriction does not apply to:
          or steam turbines caused by or resulting                 (1) Glass ; or
          from any condition or event inside such                  (2) Containers of property held for sale .
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                 c. Bu ilders' machinery, tools and equipment
          resulting from an explosion of gases or fuel             owned by you or entrusted to you, provided
          with in the furnace of any fi red vessel or              such property is Covered Property.
          within the flues or passages through which               However, this limitation does not apply:
          the gases of combustion pass.
                                                                   (1) If the property is located on or with in
      b. Hot water boilers or other water heating                      100 feet of the described premises,
          equipment caused by or resulting from any                    unless the premises is insured under the
          condition or event inside such boi lers or                   Builders Risk Coverage Form; or
          equipment, other than an explosion.
                                                                   (2) To Business Income Coverage or to
      c. The interior of any building or structure, or                 Extra Expense Coverage.
          to personal property in the building or struc-
                                                             3. The special limit shown for each category, a.
          ture, caused by or resulting from rain , snow,
                                                                through d., is the total limit for loss of or dam-
          sleet, ice, sand or dust, whether driven by           age to all property in that category. The special
          wind or not, unless:                                                                                           ..,,;;-
                                                                limit applies to any one occurrence of theft, re-
                                                                                                                         N
         (1) The building or structure first sustains           gard less of the types or number of articles that        M
                                                                                                                         Lt)
              damage by a Covered Cause of Loss to              are lost or damaged in that occurrence. The              ~
              its roof or walls through which the rain ,        special limits are:                                      z
                                                                                                                         <C
              snow, sleet, ice, sand or dust enters; or                                                                  :ii:
                                                                a. $2,500 for furs , fur garments and garments           ::&::
                                                                                                                         (.)
         (2) The loss or damage is caused by or                    trimmed with fur.                                     :i:
              resu lts from thawing of snow, sleet or                                                                    ti
                                                                b. $2,500 for jewelry, watches, watch move-
              ice on the building or structure.                    ments, jewels, pearls, precious and semi-             "'w
                                                                                                                         ...J
      d. Building materials and supplies not at-                   precious stones, bul lion, gold, silver, plati-       0:::
                                                                                                                         <C
          tached as part of the building or structure ,            num and other precious alloys or metals.              J:
                                                                                                                         (.)
          caused by or resulting from theft.                       This limit does not apply to jewelry and
                                                                                                                         z
          However, this limitation does not apply to:              watches worth $100 or less per item .                 0
                                                                                                                         J:
         (1) Building materials and supplies held for           c. $2,500 for patterns, dies, molds and forms.            Q)
                                                                                                                          Cl
                                                                                                                         'O
              sale by you , unless they are insured un-         d. $250 for stamps, tickets, including lottery           :::J
                                                                                                                         -,
              der the Builders Risk Coverage Form ; or             tickets held for sale, and letters of credit.          Cl
                                                                                                                          C:
         (2) Business Income Coverage or Extra                  These special limits are part of, not in addition        'O
                                                                                                                         'iij
              Expense Coverage.                                 to, the Limit of Insurance applicable to the Cov-         e
                                                                                                                         ll..
      e. Property that is missing, where the only               ered Property.
          evidence of the loss or damage is a short-            This limitation, C.3., does not apply to Busi-
          age disclosed on taking inventory, or other           ness Income Coverage or to Extra Expense
          instances where there is no physical evi-             Coverage .
          dence to show what happened to the prop-
          erty.
                                                                                                                         Lt)
                                                                                                                         0
       f. Property that has been transferred to a                                                                        N
                                                                                                                         0
          person or to a place outside the described
                                                                                                                         -
                                                                                                                         0
                                                                                                                         0
          premises on the basis of unauthorized in-                                                                       0
          structions.                                                                                                    ID
                                                                                                                         ID
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0

                                                                                                                         J:
                                                                                                                         ><
                                                                                                                         w




Pa e 6 of 10
Fi ed          21~cr-00,rn1
                                            © ISO Properties, Inc., 2007
                                   02/24/2021         Wendy Graney, Shelby Circuit    • erk
                                                                                                 CP 10 30 06 07      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 81
                                                               76 of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                      1        1




                                                                                     87453-l
   4. We will not pay the cost to repair any defect to             3. This Additional Coverage - Collapse does
        a system or appliance from which water, other                 not apply to:
        liquid, powder or molten material escapes. But                 a. A building or any part of a building that is in
        we wil l pay the cost to repair or replace dam-                     danger of falling down or caving in ;
        aged parts of fire-extinguishing equipment if
        the damage:                                                   b. A part of a building that is standing, even if
                                                                            it has separated from another part of the
        a. Results in discharge of any substance from                       building; or
           an automatic fire protection system ; or
                                                                      c. A building that is standing or any part of a
        b. Is directly caused by freezing .                                 building that is standing, even if it shows
        However, this limitation does not apply to Busi-                    evidence of cracking, bulging , sagging,
        ness Income Coverage or to Extra Expense                            bending , leaning, settling, shrinkage or ex-
        Coverage.                                                           pansion .
D. Additional Coverage - Collapse                                  4. With respect to the following property:
   The coverage provided under this Additional Cov-                    a. Outdoor radio or television antennas (in-
   erage - Collapse applies only to an abrupt col-                          cluding satel lite dishes) and thei r lead-in
   lapse as described and Ii mited in D.1. through D. 7.                    wiring, masts or towers;
   1. For the purpose of this Additional Coverage -                   b. Awnings, gutters and downspouts;
      Collapse , abrupt collapse means an abrupt fal-                 c. Ya rd fixtures;
      ling down or caving in of a building or any part
      of a bu ilding with the result that the building or             d. Outdoor swimming pools;
      part of the building cannot be occupied for its                 e. Fences ;
      intended purpose.
                                                                       f. Piers, wharves and docks;
   2. We will pay for direct physical loss or damage                  g. Beach or diving platforms or appurte-
      to Covered Property, caused by abrupt col-
                                                                            nances;
      lapse of a building or any part of a building that
      is insured under this Coverage Form or that                     h. Retaining walls ; and                                  ..,,;;-
                                                                                                                                N
                                                                                                                                M
      contains Covered Property insured under this                      i. Walks, roadways and other paved surfaces ;           Lt)

      Coverage Form , if such collapse is caused by                                                                             ~
                                                                      if an abrupt collapse is caused by a cause of             z
      one or more of the following :                                                                                            <C
                                                                      loss listed in 2.a. through 2.d., we will pay for         :ii:
                                                                                                                                ::&::
                                                                      loss or damage to that property only if:                  (.)

        a. Building decay that is hidden from view,                                                                             :i:
                                                                           (1) Such loss or damage is a direct result of        ti
           unless the presence of such decay is                                 the abrupt collapse of a building insured
           known to an insured prior to collapse;                               under this Coverage Form; and                   "'w
                                                                                                                                ..J
                                                                                                                                0:::
        b. Insect or vermin damage that is hidden                          (2) The property is Covered Property under           <C
                                                                                                                                J:
            from view, unless the presence of such                              this Coverage Form .                            (.)

            damage is known to an insured prior to col-                                                                         z
                                                                   5. If personal property abruptly falls down or               0
            lapse:                                                                                                              J:
                                                                      caves in and such collapse is not the result of            Q)
        c. Use of defective material or methods in                    abrupt collapse of a building, we will pay for             Cl
                                                                                                                                i::,
            construction, remodeling or renovation if the             loss or damage to Covered Property caused by              :::J
                                                                                                                                -,
            abrupt collapse occurs during the course of               such collapse of personal property only if:                Cl
                                                                                                                                 C:
            the construction , remodeling or renovation.                                                                        i::,
                                                                       a. The collapse of personal property was                 'iij
        d. Use of defective material or methods in                          caused by a cause of loss listed in 2.a.             e
                                                                                                                                ll..
            construction, remodeling or renovation if the                   through 2.d.;
            abrupt collapse occurs after the construc-
            tion , remodeling or renovation is complete,
                                                                      b. The personal property which collapses is
                                                                            inside a building ; and
            but only if the collapse is caused in part by:
                                                                      c. The property wh ich collapses is not of a
           (1) A cause of loss listed in 2.a. or 2.b.;
                                                                            kind listed in 4., regardless of whether that
          (2) One or more of the "specified causes of                       kind of property is considered to be per-           Lt)
                                                                                                                                0
                                                                                                                                N
              loss";                                                        sonal property or real property.                    0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0
          (3) Breakage of building glass;                             The coverage stated in this Paragraph 5. does              0
                                                                      not apply to personal property if marring and/or          r--
          (4) Weight of people or personal property;                                                                            (g
                                                                                                                                0
              or                                                      scratching is the only damage to that personal            0
                                                                                                                                0
                                                                      property caused by the collapse.                          0
          (5) Weight of rain that collects on a roof.                                                                           J:
                                                                                                                                ><
                                                                                                                                w




CP 10 30 06 07
Filed          21~c1--oo,rn1       02/24/2021
                                              © ISO Properties, Inc., 2007
                                                             Wendy Graney, Shelby Circuit    • erk
                                                                                                          Page 7 of 10      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 82
                                                               77 of 216
                                                                            -oT ORIGIN AL DOCUi\H T
                                                                           03/0 1/2021 01:SS:H PM
                                                                                1        1




                                                                           87453-l
   6. This Additional Coverage - Collapse does not          3. The cove rage described under E.2. of this
        apply to personal property that has not abruptly       Limited Coverage is limited to $15,000 . Re-
        fallen down or caved in, even if the personal          gardless of the number of claims, this limit is
        property shows evidence of cracking , bulging,         the most we will pay for the total of all loss or
        sagging, bending, leaning, settling, shrinkage         damage arising out of all occurrences of
        or expansion.                                          "specified causes of loss" (other than fire or
   7. This Additional Coverage - Collapse will not             lightning) and Flood which take place in a 12-
      increase the Limits of Insurance provided in             month period (starting with the beginning of the
      this Coverage Part.                                      present annual policy period). With respect to a
                                                               particular occurrence of loss wh ich resu lts in
   8. The term Covered Cause of Loss includes the              "fungus", wet or dry rot or bacteria , we will not
      Additional Coverage - Collapse as described              pay more than a total of $15,000 even if the
      and limited in D.1. through D.7.                         "fungus", wet or dry rot or bacteria continues to
E. Additional Coverage- Limited Coverage For                   be present or active , or recurs , in a later policy
   "Fungus", Wet Rot, Dry Rot And Bacteria                     period .
   1. The coverage described in E.2. and E.G. only          4. The coverage provided under this Limited
      applies when the "fungus", wet or dry rot or             Coverage does not increase the applicable
      bacteria is the resu lt of one or more of the fol-       Limit of Insurance on any Covered Property. If
      lowing causes that occurs during the policy pe-          a particu lar occurrence results in loss or dam-
      riod and on ly if all reasonable means were              age by "fungus" , wet or dry rot or bacteria , and
      used to save and preserve the property from              other loss or damage, we will not pay more , for
      further damage at the time of and after that oc-         the total of all loss or damage, than the appli-
      currence.                                                cable Limit of Insurance on the affected Cov-
                                                               ered Property.
        a. A "specified cause of loss" other than fire or
           lightning; or                                        If there is covered loss or damage to Covered
                                                                Property, not caused by "fungus", wet or dry rot
        b. Flood , if the Flood Coverage Endorsement
                                                                or bacteria, loss payment will not be limited by
           applies to the affected premises.
                                                                the terms of this Limited Coverage, except to
                                                                                                                          ..,,;;-
                                                                                                                          N
                                                                                                                          M
   2. We will pay for loss or damage by ''fungus",              the extent that ''fungus", wet or dry rot or bacte-       Lt)

      wet or dry rot or bacteria. As used in this Lim-                                                                    ~
                                                                ria causes an increase in the loss. Any such              z
      ited Coverage, the term loss or damage                    increase in the loss will be subject to the terms         <C
                                                                                                                          :ii:
      means:                                                    of this Limited Coverage.                                 ::&::
                                                                                                                          (.)
      a. Direct physical loss or damage to Covered           5. The terms of this Limited Coverage do not                 :i:
          Property caused by "fungus", wet or dry rot           increase or reduce the coverage provided un-              ti
          or bacteria, including the cost of removal of         der Paragraph F.2. (Water Damage, Other Liq-              "'w
                                                                                                                          ...J
          the "fungus", wet or dry rot or bacteria;             uids, Powder Or Molten Material Damage) of                0:::
                                                                                                                          <C
      b. The cost to tear out and replace any part of           this Causes Of Loss Form or under the Addi-               J:
                                                                                                                          (.)
          the building or other property as needed to           tional Coverage - Collapse.                               z
          gain access to the "fungus" , wet or dry rot                                                                    0
                                                             6. The following , 6.a. or 6.b., applies only if Busi-       J:
          or bacteria; and                                      ness Income and/or Extra Expense Coverage                  Q)
                                                                                                                           Cl
      c. The cost of testing performed after removal,           applies to the described premises and only if             i::,
                                                                                                                          :::J
                                                                                                                          -,
          repair, replacement or restoration of the             the "suspension" of "operations" satisfies all             Cl
          damaged property is completed, provided               terms and conditions of the applicable Busi-               C:
                                                                                                                          i::,
          there is a reason to believe that "fungus",           ness Income and/or Extra Expense Coverage                 "iij

          wet or dry rot or bacteria are present.               Form .                                                     e
                                                                                                                          ll..




                                                                                                                          Lt)
                                                                                                                          0
                                                                                                                          N
                                                                                                                          0


                                                                                                                          -
                                                                                                                          0
                                                                                                                          0

                                                                                                                           0
                                                                                                                          00
                                                                                                                          (g
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          J:
                                                                                                                          ><
                                                                                                                          w




Pa e 8 of 10
Fi ed          21~cr-00,rn1
                                            © ISO Properties, Inc., 2007
                                   02/24/2021         Wendy Graney, Shelby Circuit     • erk
                                                                                                 CP 10 30 06 07       •
Filed
  Case:                     02/24/2021
            3:21-cv-00015-GFVT               Wendy
                                 Doc #: 1-2 Filed:   Graney Shelby
                                                   03/25/21  Page:Circuit Clerk- Page ID#: 83
                                                                   78 of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1         1




                                                                                 87453-l
        a. If the loss which resulted in "fungus", wet or             This Coverage Extension is additional insur-
           dry rot or bacteria does not in itself necessi-            ance . The Additional Condition , Coinsurance,
           tate a "suspension" of "operations", but                   does not apply to th is Extension.
           such "suspension" is necessary due to loss              2. Water Damage, Other Liquids, Powder Or
           or damage to property caused by "fungus" ,                 Molten Material Damage
           wet or dry rot or bacteria, then our payment
           under Business Income and/or Extra Ex-                     If loss or damage caused by or resulting from
           pense is limited to the amount of loss                     covered water or other liquid, powder or molten
           and/or expense sustained in a period of not                material damage loss occu rs, we will also pay
           more than 30 days. The days need not be                    the cost to tear out and replace any part of the
           consecutive .                                              building or structure to repair damage to the
                                                                      system or appliance from which the water or
        b. If a covered "suspension" of "operations"                  other substance escapes. Th is Coverage Ex-
           was caused by loss or damage other than                    tension does not increase the Limit of Insur-
           "fungus", wet or dry rot or bacteria but                   ance.
           remediation of "fungus", wet or dry rot or
           bacteria prolongs the "period of restoration",           3. Glass
           we will pay for loss and/or expense sus-                   a. We will pay for expenses incurred to put up
           tained during the delay (regardless of when                   temporary plates or board up open ings if
           such a delay occurs during the "period of                     repair or replacement of damaged glass is
           restoration") , but such coverage is limited to               delayed.
           30 days. The days need not be consecu-
                                                                      b. We will pay for expenses incurred to re-
           tive.
                                                                         move or replace obstructions when repair-
F. Additional Coverage Extensions                                        ing or replacing glass that is part of a build-
   1. Property In Transit                                                ing. This does not include removing or re-
                                                                         placing window displays.
        This Extension applies only to your personal
        property to which this form applies.                          This Coverage Extension , F.3., does not in-
                                                                      crease the Limit of Insurance.                           ..,,;;-
        a. You may extend the insurance provided by                                                                            N
                                                                                                                               M
           this Coverage Part to apply to your per-             G. Definitions                                                 Lt)
                                                                                                                               ~
           sonal property (other than property in the              1. "Fungus" means any type or form of fungus ,              z
           care, custody or control of your salesper-                                                                          <C
                                                                      including mold or mildew, and any mycotoxins,            :ii:
           sons) in transit more than 100 feet from the               spores, scents or by-products produced or re-            ::&::
                                                                                                                               (.)
           described premises. Property must be in or                 leased by fungi .                                        :i:
           on a motor veh icle you own, lease or oper-                                                                         ti
                                                                   2. "Specified causes of loss" means the following :
           ate while between points in the coverage
                                                                      fire; lightning; explosion; windstorm or hail ;          "'w
                                                                                                                               ...J
           territory.                                                                                                          0:::
                                                                      smoke; aircraft or vehicles; riot or civil commo-        <C
        b. Loss or damage must be caused by or                        tion; vandalism; leakage from fire-extinguishing         J:
                                                                                                                               (.)
           result from one of the following causes of                 equipment; sinkhole collapse; volcanic action;           z
           loss:                                                      falling objects; weight of snow, ice or sleet; wa-       0
                                                                                                                               J:
          (1) Fire, lightning, explosion, windstorm or                ter damage.                                               Q)
                                                                                                                                Cl
              hail, riot or civil commotion, or vandal-               a. Sinkhole collapse means the sudden sink-              "O
                                                                                                                                :::J
                                                                                                                               -,
              ism.                                                       ing or collapse of land into underground               Cl
                                                                                                                                C:
          (2) Vehicle collision, upset or overturn .                     empty spaces created by the action of wa-             "O
                                                                                                                               "iij
              Collision means accidental contact of                      ter on limestone or dolomite. This cause of
                                                                         loss does not include:
                                                                                                                                e
                                                                                                                               ll..
              your vehicle with another vehicle or ob-
              ject. It does not mean your vehicle's                      (1) The cost of filling sinkholes; or
              contact with the roadbed.                                  (2) Sinking or collapse of land into man-
          (3) Theft of an entire bale, case or package                       made underground cavities.
              by forced entry into a securely locked
              body or compartment of the vehicle.
                                                                                                                               Lt)
              There must be visible marks of the                                                                               0
                                                                                                                               N
              forced entry.                                                                                                    0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0
        c. The most we will pay for loss or damage                                                                             0
           under this Extension is $5,000.                                                                                     a,
                                                                                                                               (g
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




CP 10 30 06 07
Filed          21~cr--00,rn1       02/24/2021
                                             © ISO Properties, Inc., 2007
                                                             Wendy Graney, Shelby Circuit    • erk
                                                                                                          Page 9 of 10     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 84
                                                               79 of 216
                                                                          -oT ORIGIN AL DOCUi\H T
                                                                         03/0 1/2021 01:SS:H PM
                                                                             1        1




                                                                        87453-l
        b. Falling objects does not include loss or            c. Water damage means accidental discharge
           damage to:                                             or leakage of water or steam as the direct
          (1) Personal property in the open ; or                  resu lt of the breaking apart or cracking of a
                                                                  plumbing , heating , air conditioning or other
          (2) The interior of a building or structure, or         system or appliance (other than a sump
              property inside a building or structure,            system including its related equipment and
              unless the roof or an outside wall of the           parts) , that is located on the described
              building or structure is first damaged by           premises and contains water or steam.
              a falling object.




                                                                                                                       ..,,;;-
                                                                                                                       N
                                                                                                                       M
                                                                                                                       Lt)
                                                                                                                       ~
                                                                                                                       z
                                                                                                                       <C
                                                                                                                       :ii:
                                                                                                                       ::&::
                                                                                                                       (.)
                                                                                                                       :i:
                                                                                                                       ti
                                                                                                                       "'w
                                                                                                                       ...J
                                                                                                                       0:::
                                                                                                                       <C
                                                                                                                       J:
                                                                                                                       (.)
                                                                                                                       z
                                                                                                                       0
                                                                                                                       J:
                                                                                                                        Q)
                                                                                                                        Cl
                                                                                                                       i::,
                                                                                                                       :::J
                                                                                                                       -,
                                                                                                                        Cl
                                                                                                                        C:
                                                                                                                       i::,
                                                                                                                       "iij
                                                                                                                        e
                                                                                                                       ll..




                                                                                                                       Lt)
                                                                                                                       0
                                                                                                                       N
                                                                                                                       0


                                                                                                                       -
                                                                                                                       0
                                                                                                                       0

                                                                                                                        0
                                                                                                                       0
                                                                                                                       r--
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0

                                                                                                                       J:
                                                                                                                       ><
                                                                                                                       w




Pa e 10 of 10
Fi ed         2 l~CT--OOIOil
                                            © ISO Properties, Inc., 2007
                                   02/24/2021         Wendy Graney, Shelby Circuit   • erk
                                                                                               CP 10 30 06 07      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 85
                                                                80 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM  1        1




                                                                               87453
                                                                                    - OMMERCIAL PROPERTY
                                                                                                    CP 10 40 08 99

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 EARTHQUAKE AND VOLCANIC ERUPTION
                          ENDORSEMENT
This endorsement modifies insurance provided under the following :

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. When this endorsement is attached to the Stan-             D. Exclusions, Limitations And Related
   dard Property Policy, the terms Coverage Part                 Provisions
   and Coverage Form in this endorsement are re-                  1. The Exclusions and Limitation(s) sections of
   placed by the term Policy.                                       the Causes Of Loss Form (and the Exclusions
B. This endorsement applies to the Covered Property                 section of the Mortgageholders Errors And
   and Coverages for which an Earthquake - Vol-                     Omissions Coverage Form and the Standard
   canic Eruption Limit of Insurance is shown in the                Property Policy) apply to coverage provided
   Declarations.                                                    under this endorsement, except as provided in
C. Additional Covered Causes Of Loss                                D.2. and D.3. below.

   1. The following are added to the Covered                      2. To the extent that the Earth Movement Exclu-
      Causes Of Loss:                                                sion might conflict with coverage provided un-          ..,,;;-
                                                                     der this endorsement, the Earth Movement                N
                                                                                                                             M
      a. Earthquake .                                                Exclusion does not apply .
                                                                                                                             Lt)
                                                                                                                             ~
      b. Volcanic Eruption , meaning the eruption,                                                                           z
                                                                  3. The exclusion of collapse, in the Causes Of             <C
          explosion or effusion of a volcano .                       Loss - Special Form and Mortgageholders Er-             :ii:
                                                                                                                             ::&::
                                                                                                                             (.)
      All Earthquake shocks or Volcanic Eruptions                    rors And Omissions Coverage Form, does not              :i:
      that occur within any 168-hour period will con-                apply to collapse caused by Earthquake or               ti
      stitute a single Earthquake or Volcanic Erup-                  Volcanic Eruption.
      tion. The expiration of this policy will not re-
                                                                                                                             "'w
                                                                                                                             ...J
                                                                  4. The Additional Coverage - Collapse, in the              0:::
      duce the 168-hour period .                                     Causes Of Loss - Broad Form, Causes Of                  <C
                                                                                                                             J:
                                                                                                                             (.)
   2. If the Declarations indicate that this endorse-                Loss - Special Form and Mortgageholders Er-
                                                                     rors And Omissions Coverage Form, does not              z
      ment covers Earthquake - Sprinkler Leakage                                                                             0
                                                                                                                             J:
      Only , then the Covered Causes of Loss in                      apply to the coverage provided under this en-
                                                                                                                              Q)
      Paragraph C.1. of this endorsement do not ap-                  dorsement. This endorsement includes cover-              Cl
                                                                                                                             'O
      ply, and the following apply instead:                          age for collapse caused by Earthquake or Vol-           :::J
                                                                                                                             -,
                                                                     canic Eruption .                                         Cl
      a. Sprinkler Leakage resulting from Earth-                                                                              C:
                                                                                                                             'O
          quake.                                                  5. We will not pay for loss or damage caused               'iij
                                                                     directly or indirectly by tidal wave or tsunami ,        e
        b. Sprinkler Leakage resulting from Volcanic                                                                         ll..
                                                                     even if attributable to an Earthquake or Vol-
           Eruption . Volcanic Eruption means the
                                                                     canic Eruption .
           eruption, explosion or effusion of a vol-
           cano.                                                  6. We will not pay for loss or damage caused by
                                                                    or resulting from any Earthquake or Volcanic
        All Earthquake shocks or Volcanic Eruptions
                                                                    Eruption that begins before the inception of
        that occur within any 168-hour period will con-
                                                                    this insurance.
        stitute a single Earthquake or Volcanic Erup-                                                                        Lt)
                                                                                                                             0
        tion. The expiration of this policy will not re-          7. The Ordinance Or Law Exclusion in this Cov-             N
                                                                                                                             0


                                                                                                                             -
                                                                                                                             0
        duce the 168-hour period .                                   erage Part continues to apply with respect to           0

                                                                     any loss under this Coverage Part including              0
                                                                                                                             ..-
                                                                     any loss under this endorsement, unless Ordi-           r--
                                                                                                                             0
                                                                                                                             0
                                                                     nance Or Law Coverage is added by endorse-              0
                                                                                                                             0
                                                                     ment.
                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w




CP 10 40 08 99
Filed          21~c1--oo,rn1
                                  Cop righ~ Insurance Services Office, Inc., 1998
                                  021. 4/ZD .d             Wendy Graney, Shelby Circuit    • erk         Page 1 of 4     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 86
                                                                81 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                                         03/0 1/2021 01:SS:H PM
                                                                             1        1




                                                                         87453-l
   8. We will not pay for loss of or damage to exte-             (3) We will not pay for loss or damage until
      rior masonry veneer (except stucco) on wood                    the amount of loss or damage exceeds
      frame walls caused by or resulting from Earth-                 the applicable Deductible. We will then
      quake or Volcanic Eruption. The value of such                  pay the amount of loss or damage in
      veneer will not be included in the value of                    excess of that Deductible, up to the ap-
      Covered Property or the amount of loss when                    plicable Limit of Insurance, after any re-
      applying the Property Damage Deductible ap-                    duction required by any of the following :
      plicable to this endorsement.                                  Coinsurance Condition, Agreed Value
      This limitation, D.8., does not apply if:                      Optional Coverage, Additional Condition
                                                                     - Need for Adequate Insurance or Addi-
      a. The Declarations indicate that the "Includ-                 tional Condition - Need for Full Reports.
          ing Masonry Veneer'' option applies or the
          premises description in the Declarations               (4) When property is covered under the
          specifically states "Including Masonry Ve-                 Coverage Extension for Newly Acquired
          neer''; or                                                 or Constructed Property: In determining
                                                                     the amount, if any, that we will pay for
      b. Less than 10% of the total outside wall area                loss or damage, we will deduct an
          is faced with masonry veneer (excluding                    amount equal to a percentage of the
          stucco) .                                                  value of the property at time of loss.
   9. Under this Coverage Part, as set forth under                   The applicable percentage for Newly
      Property Not Covered in the Coverage Form to                   Acquired or Constructed Property is the
      which this endorsement is attached , land is not               highest percentage shown in the Decla-
      covered property, nor is the cost of excava-                   rations for any described premises.
      tions, grading, backfilling or filling. Therefore,         (5) If there is loss or damage caused by
      coverage under this endorsement does not in-                   Earthquake or Volcanic Eruption , and
      clude the cost of restoring or remediating land.               loss or damage caused by a Cause of
E. Property Damage Deductible                                        Loss (e.g., fire) that is covered by
                                                                     means of an exception to the Earth               ..,,;;-
   1. The provisions of Section E.2. of this en-
                                                                     Movement Exclusion, then the only ap-            N
      dorsement are applicable to all Coverage                                                                        M
                                                                     plicable Deductible provisions are those         Lt)
                                                                                                                      ~
      Forms except:
                                                                     stated in this endorsement.                      z
      a. Business Income (And Extra Expense)                                                                          <C
                                                                                                                      :ii:
                                                               b. Calculation Of The Deductible - Specific
         Coverage Form;                                                                                               ::&::
                                                                  Insurance Other Than Builders Risk                  (.)

      b. Business Income (Without Extra Expense)                                                                      :i:
                                                                 (1) Property Not Subject To Value                    ti
         Coverage Form;
                                                                     Reporting Forms                                  "'w
      c. Extra Expense Coverage Form.                                In determining the amount, if any, that
                                                                                                                      ...J
                                                                                                                      0:::
   2. The Deductible, if any , in this Coverage Part is                                                               <C
                                                                     we will pay for loss or damage, we will          J:
                                                                                                                      (.)
      replaced by the following with respect to                      deduct an amount equal to a percentage
      Earthquake and Volcanic Eruption:                                                                               z
                                                                     (as shown in the Declarations, concern-          0
                                                                                                                      J:
      a. All Policies                                                ing the Earthquake - Volcanic Eruption            Q)
                                                                     Deductible) of the Limit of Insurance             Cl
         (1) The Deductible provisions apply to each                 applicable to the property that has sus-
                                                                                                                      'O
                                                                                                                      :::J
                                                                                                                      -,
             Earthquake or Volcanic Eruption.                        tained loss or damage.                            Cl
                                                                                                                       C:
         (2) Separate Deductibles are calculated for,                                                                 'O
                                                                 (2) Property Subject To Value Reporting              "iij
             and apply to, each building, personal                   Forms                                             e
                                                                                                                      ll.
             property at each building and personal
             property in the open. Deductibles are                   In determining the amount, if any, that
             separately calculated and applied even                  we will pay for loss or damage, we will
             if:                                                     deduct an amount equal to a percentage
                                                                     (as shown in the Declarations, concern-
            (a) Two or more buildings sustain loss                   ing the Earthquake - Volcanic Eruption
                 or damage;                                          Deductible) of the value of the property         Lt)
                                                                                                                      0
            (b) Personal property at two or more                     that has sustained loss or damage. The           N
                                                                                                                      0
                buildings sustains loss or damage;                   value to be used is the latest value
                                                                                                                      -
                                                                                                                      0
                                                                                                                      0

                and/or                                               shown in the most recent Report of Val-          0
                                                                                                                      N
            (c) A building and the personal property                 ues on file with us.                             r--
                                                                                                                      0
                                                                                                                      0
                in that building sustain loss or dam-                                                                 0
                                                                                                                      0
                age.                                                                                                  J:
                                                                                                                      ><
                                                                                                                      w




Pa e 2 of 4
 Fi ed      2 l~CT--OOIOil
                                 Cop righ~ Insurance Services Office, Inc., 1998
                                 021. 4/ZO .d         Wendy Graney, Shelby Circuit   • erk    CP 10 40 08 99      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 87
                                                                82 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                                87453-l
              However:                                               (2) Builders Risk Reporting Form
             (a) If the most recent Report of Values                        In determining the amount , if any , that
                 shows less than the full value of the                      we will pay for loss or damage, we will
                 property on the report dates, we will                      deduct an amount equal to a percentage
                 determine the deductible amount as                         (as shown in the Declarations, concern-
                 a percentage of the full value as of                       ing the Earthquake - Volcanic Eruption
                 the report dates.                                          Deductible) of the value of the property
             (b) If the first Report of Values is not                       that has sustained loss or damage. The
                 filed with us prior to loss or damage,                     value to be used is the actual cash
                 we will determine the deductible                           value shown in the most recent Report
                 amount as a percentage of the ap-                          of Values on file with us.
                 plicable Limit of Insurance.                               However:
        c. Calculation Of The Deductible - Blanket                          (a) If the most recent Report of Values
           Insurance Other Than Builders Risk                                   shows less than the actual cash
          (1) Property Not Subject To Value                                     value of the property on the report
              Reporting Forms                                                   date, we will determine the deducti-
                                                                                ble amount as a percentage of the
              In determining the amount, if any, that                           actual cash value as of the report
              we will pay for loss or damage , we will                          date.
              deduct an amount equal to a percentage
              (as shown in the Declarations, concern-                       (b) If the first Report of Values is not
              ing the Earthquake - Volcanic Eruption                            filed with us prior to loss or damage,
              Deductible) of the value of the property                          we will determine the deductible
              that has sustained loss or damage. The                            amount as a percentage of the ac-
              value to be used is that shown in the                             tual cash value of the property as of
              most recent Statement of Values on file                           the time of loss or damage .
              with us.                                     F. Examples -Application Of Deductible In E.2.:                   ..,,;;-
                                                                                                                             N
          (2) Property Subject To Value Reporting             EXAMPLE #1 - SPECIFIC INSURANCE                                M
                                                                                                                             Lt)

              Forms                                           (E.2.b.(1))                                                    ~
                                                                                                                             z
              In determining the amount, if any, that         The amount of loss to the damaged building is                  <C
                                                                                                                             :ii:
              we will pay for property that has sus-          $60,000 .                                                      ::&::
                                                                                                                             (.)
              tained loss or damage, we will deduct           The value of the damaged building at time of loss              :i:
              an amount equal to a percentage (as             is $100,000. The Coinsurance percentage shown                  ti
              shown in the Declarations , concerning
              the Earthquake - Volcanic Eruption De-
                                                              in the Declarations is 80%; the minimum Limit of               "'w
                                                                                                                             ...J
                                                              Insurance needed to meet the coinsurance re-                   0:::
                                                                                                                             <C
              ductible) of the value of that property as      quirement is $80,000 (80% of $100,000).                        J:
              of the time of loss or damage.                                                                                 (.)

                                                              The actual Limit of Insurance on the damaged                   z
        d. Calculation Of The Deductible -                    building is $70,000.
                                                                                                                             0
                                                                                                                             J:
           Builders Risk Insurance                                                                                            Q)
                                                              The Deductible is 5% .                                          Cl
          (1) Builders Risk Other Than Reporting                                                                             'O

              Form                                            Step   (1):   $70,000 + $80,000 = .875                         ..,
                                                                                                                              :::J

                                                                                                                              Cl
                                                              Step   (2):   $60,000 X .875 = $52,500                          C:
              In determining the amount, if any, that         Step   (3):   $70,000 X 5% = $3 ,500                           'O
                                                                                                                             'iij
              we will pay for property that has sus-          Step   (4):   $52,500 - $3,500 = $49,000                        e
              tained loss or damage, we will deduct                                                                          ll.

              an amount equal to a percentage (as             The most we will pay is $49,000. The remainder
              shown in the Declarations , concerning          of the loss, $11,000, is not covered due to the
              the Earthquake - Volcanic Eruption De-          Coinsurance penalty for inadequate insurance
              ductible) of the actual cash value of that      (steps (1) and (2)) and the application of the De-
              property as of the time of loss or dam-         ductible (steps (3) and (4)).
              age.                                                                                                           Lt)
                                                                                                                             0
                                                                                                                             N
                                                                                                                             0


                                                                                                                             -
                                                                                                                             0
                                                                                                                             0

                                                                                                                             0
                                                                                                                             M
                                                                                                                             r--
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w




CP 10 40 08 99
Filed         21~c1--oo,rn1
                                 Cop righ~ Insurance Services Office, Inc., 1998
                                 021. 4/ZD .d         Wendy Graney, Shelby Circuit         • erk         Page 3 of 4     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 88
                                                                83 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                                          03/0 1/2021 01:SS:H PM
                                                                               1        1




                                                                          87453-l
   EXAMPLE #2 - SPECIFIC INSURANCE                          Building #2
   (E.2.b.(1))                                              Step (1): $500,000 X 5% = $25,000
   The amounts of loss to the damaged property are          Step (2): $60,000 - $25,000 = $35,000
   $60,000 (building) and $40,000 (business personal        The most we will pay is $50,000. That portion of
   property in building) .                                  the total loss not covered due to application of the
   The value of the damaged building at time of loss        Deductible is $50 ,000.
   is $100,000. The value of the business personal          EXAMPLE #4 - BLANKET INSURANCE
   property in that building is $80,000 . The Coinsur-      (E.2.c.(1))
   ance percentage shown in the Declarations is
   80%; the minimum Limits of Insurance needed to           The sum of the values of Building #1 ($500,000),
   meet the coinsurance requirement are $80,000             Building #2 ($500,000), Business Personal Prop-
   (80% of $100 ,000) for the building and $64 ,000         erty at Building #1 ($250,000) and Business Per-
   (80% of $80,000) for the business personal prop-         sonal Property at Building #2 ($250,000), as
   erty .                                                   shown in the most recent Statement of Values on
                                                            file with us, is $1,500,000.
   The actual Limits of Insurance on the damaged
   property are $80,000 on the building and $64,000         The Coinsurance percentage shown in the Decla-
   on the business personal property (therefore no          rations is 90%; the minimum Blanket Limit of In-
   Coinsurance penalty) .                                   surance needed to meet the coinsurance require-
                                                            ment is $1 ,350,000 (90% of $1 ,500,000).
   The Deductible is 10%.
                                                            The actual Blanket Limit of Insurance covering
   Building                                                 Buildings #1 and #2 and Business Personal Prop-
   Step (1): $80,000 X 10% = $8,000                         erty at Buildings #1 and #2, shown in the Declara-
   Step (2): $60,000 - $8 ,000 = $52,000                    tions, is $1 ,350,000. Therefore there is no Coin-
   Business Personal Property                               surance penalty .
   Step (1): $64,000 X 10% = $6 ,400                        Building #1 and Business Personal Property at
                                                            Building #1 have sustained damage; the amounts
   Step (2): $40,000 - $6,400 = $33,600
                                                            of loss are $95,000 (Building) and $5,000 (Busi-
                                                                                                                         ..,,;;-
                                                                                                                         N
   The most we will pay is $85,600 . That portion of        ness Personal Property) .
                                                                                                                         M
                                                                                                                         Lt)

   the total loss not covered due to application of the                                                                  ~
                                                            The Deductible is 10%.                                       z
   Deductible is $14,400.                                                                                                <C
                                                                                                                         :ii:
   EXAMPLE #3 - BLANKET INSURANCE                           Building                                                     ::&::
                                                                                                                         (.)
   (E.2.c.(1))                                              Step (1): $500,000 X 10% = $50,000                           :i:
   The sum of the values of Building #1 ($500 ,000) ,       Step (2): $95,000 - $50,000 = $45,000                        ti
   Building #2 ($500,000) and Building #3                   Business Personal Property                                   "'w
                                                                                                                         ...J
                                                                                                                         0:::
   ($1 ,000,000), as shown in the most recent State-        Step (1): $250,000 X 10% = $25 ,000                          <C
   ment of Values on file with us, is $2,000,000.                                                                        J:
                                                            The loss, $5,000, does not exceed the deductible.            (.)

   The Coinsurance percentage shown in the Decla-                                                                        z
                                                            The most we will pay is $45,000. The remainder               0
   rations is 90%; the minimum Blanket Limit of In-         of the building loss, $50 ,000 , is not covered due to
                                                                                                                         J:
   surance needed to meet the coinsurance require-          application of the Deductible. There is no loss
                                                                                                                          Q)
                                                                                                                          Cl
                                                                                                                         'O
   ment is $1 ,800 ,000 (90% of $2 ,000 ,000) .             payment for the business personal property .                 :::J
                                                                                                                         -,
   The actual Blanket Limit of Insurance covering         G. Business Income And Extra Expense Period
                                                                                                                          Cl
                                                                                                                          C:
   Buildings #1 , #2, and #3 , shown in the Declara-         Of Restoration
                                                                                                                         'O
                                                                                                                         'iij
   tions, is $1,800,000 (therefore no Coinsurance                                                                         e
   penalty).                                                This Section G., is applicable only to the Cover-            ll..

                                                            age Forms specified below:
   Buildings #1 and #2 have sustained damage; the
   amounts of loss to these buildings are $40 ,000           1. Business Income (And Extra Expense) Cover-
   (Building #1) and $60,000 (Building #2) .                    age Form;
   The Deductible is 5% .                                    2. Business Income (Without Extra Expense)
                                                                Coverage Form;
   Building #1                                                                                                           Lt)
                                                                                                                         0
                                                            3. Extra Expense Coverage Form.                              N
                                                                                                                         0
   Step (1): $500,000 X 5% = $25,000
                                                                                                                         -
                                                                                                                         0

   Step (2): $40,000 - $25,000 = $15,000                    The "period of restoration" definition stated in the         0

                                                                                                                          0
                                                            Coverage Form, or in any endorsement amending                ,:j-
                                                                                                                         r--
                                                            the beginning of the "period of restoration" , ap-           0
                                                                                                                         0
                                                            plies to each Earthquake or Volcanic Eruption. A             0
                                                                                                                         0
                                                            single Earthquake or Volcanic Eruption is defined            J:
                                                            in Section C. of this endorsement.                           ><
                                                                                                                         w




Pa e 4 of 4
Fi ed         21~cr-00,rn1
                                Cop righ~ Insurance Services Office, Inc., 1998
                                021. 4/ZD .d         Wendy Graney, Shelby Circuit     • erk      CP 10 40 08 99      •
 Filed
   Case:                   02/24/2021
           3:21-cv-00015-GFVT               Wendy
                                Doc #: 1-2 Filed:   Graney Shelby
                                                  03/25/21  Page:Circuit Clerk- Page ID#: 89
                                                                  84 of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                87453
                                                                                       - OMMERCIAL PROPERTY
                                                                                                     CP 00 30 06 07

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire pol icy carefully to determine rights , duties and
what is and is not covered.
Throughout th is policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we" , "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F., Definitions.


A. Coverage                                                           With respect to the requirements set forth in
   1. Business Income                                                 the preceding paragraph , if you occupy only
                                                                      part of the site at wh ich the described premises
       Business Income means the:                                     are located , you r premises means :
       a. Net Income (Net Profit or Loss before in-                         (a) The portion of the building which you
          come taxes) that would have been earned                               rent, lease or occupy; and
          or incu rred ; and
                                                                            (b) Any area within the building or on the
       b. Continuing normal operating             expenses                      site at which the described premises
          incurred , including payroll.                                         are located , if that area services, or
       For manufacturing risks, Net Income includes                             is used to gain access to, the de-
       the net sales value of production .                                      scribed premises.
       Coverage is provided as described and limited               2. Extra Expense                                           ..,,;;-
       below for one or more of the following options                 a. Extra Expense Coverage is provided at the
                                                                                                                              N
                                                                                                                              M
                                                                                                                              Lt)
       for which a Limit of Insurance is shown in the                    premises described in the Declarations only          ~
       Declarations:                                                     if the Declarations show that Business In-           z
                                                                                                                              <C
         (1) Business       Income    Including    "Rental               come Coverage applies at that premises.              :ii:
                                                                                                                              ::&::
                                                                                                                              (.)
             Value".                                                  b. Extra Expense means necessary expenses               :i:
         (2) Business Income Other Than "Rental                          you incur during the "period of restoration"         ti
             Value".                                                     that you would not have incurred if there            "'w
                                                                         had been no direct physical loss or damage           ...J
         (3) "Rental Value" .                                                                                                 0:::
                                                                                                                              <C
                                                                         to property caused by or resulting from a            J:
       If option (1) above is selected , the term Busi-                  Covered Cause of Loss.                               (.)

       ness Income will include "Rental Value". If op-                                                                        z
                                                                         We will pay Extra Expense (other than the            0
       tion (3) above is selected, the term Business                                                                          J:
                                                                         expense to repair or replace property) to:
       Income will mean "Rental Value" only.                                                                                   Q)
                                                                                                                               Cl
                                                                         (1) Avoid or minimize the "suspension" of            i::,
       If Limits of Insurance are shown under more                                                                            :::J
                                                                                                                              -,
                                                                             business and to continue operations at
       than one of the above options, the provisions                                                                           Cl
                                                                             the described premises or at replace-             C:
       of this Coverage Part apply separately to each.                                                                        i::,
                                                                             ment premises or temporary locations,            "iij
       We will pay for the actual loss of Business In-                       including relocation expenses and costs           e
                                                                                                                              ll..
       come you sustain due to the necessary "sus-                           to equip and operate the replacement
       pension" of your "operations" during the "period                      location or temporary location.
       of restoration". The "suspension" must be
                                                                         (2) Minimize the "suspension" of business if
       caused by direct physical loss of or damage to
       property at premises which are described in                           you cannot continue "operations".
       the Declarations and for which a Business In-                     We will also pay Extra Expense to repair or
       come Limit of Insurance is shown in the Decla-                    replace property, but only to the extent it          Lt)
                                                                                                                              0
                                                                                                                              N
       rations. The loss or damage must be caused                        reduces the amount of loss that otherwise            0


                                                                                                                              -
                                                                                                                              0
       by or result from a Covered Cause of Loss.                        would have been payable under this Cov-              0

                                                                                                                               0
       With respect to loss of or damage to personal                     erage Form.                                          Lt)
                                                                                                                              r--
       property in the open or personal property in a                                                                         0
                                                                                                                              0
       vehicle, the described premises include the                                                                            0
                                                                                                                              0
       area within 100 feet of the site at which the de-                                                                      J:
       scribed premises are located.                                                                                          ><
                                                                                                                              w




CP 00 30 06 07
 Filed       2 l~CT-00 10il
                        1
                                             © ISO Properties, Inc., 2007
                                     02/24/2021              Wendy Graney, Shelby Circuit   • erk
                                                                                                          Page 1 of 9     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 90
                                                               85 of 216
                                                                         -oT ORIGIN AL DOCUi\H T
                                                                        03/0 1/2021 01:SS:H PM
                                                                            1            1




                                                                        87453-l

   3. Covered Causes Of Loss, Exclusions And                    When a Covered Cause of Loss causes
      Limitations                                               damage to property other than property at
      See applicable Causes Of Loss Form as                     the described premises, we will pay for the
      shown in the Declarations .                               actual loss of Business Income you sustain
                                                                and necessary Extra Expense caused by
   4. Additional Limitation - Interruption Of                   action of civi l authority that prohibits access
      Computer Operations                                       to the described premises, provided that
      a. Coverage for Business Income does not                  both of the following apply:
         apply when a "suspension" of "operations"              (1) Access to the area immediately sur-
         is caused by destruction or corruption of                  rounding the damaged property is pro-
         electronic data, or any loss or damage to                  hibited by civil authority as a result of
         electronic data, except as provided under                  the damage, and the described prem-
         the Additional Coverage - Interruption Of                  ises are within that area but are not
         Computer Operations.                                       more than one mile from the damaged
      b. Coverage for Extra Expense does not apply                  property; and
         when action is ta ken to avoid or minimize a           (2) The action of civil authority is ta ken in
         "suspension" of "operations" caused by de-                 response to dangerous physical cond i-
         struction or corruption of electronic data, or             tions resulting from the damage or con-
         any loss or damage to electronic data , ex-                tinuation of the Covered Cause of Loss
         cept as provided under the Additional Cov-                 that caused the damage, or the action is
         erage - Interruption Of Computer Opera-                    taken to enable a civil authority to have
         tions.                                                     unimpeded access to the damaged
      c. Electronic data means information, facts or                property.
         computer programs stored as or on , cre-               Civil Authority Coverage for Business In-
         ated or used on , or transmitted to or from            come will begin 72 hours after the time of
         computer software (including systems and               the first action of civil authority that prohibits       ..,,;;-
         applications software), on hard or floppy              access to the described premises and will                N
                                                                                                                         M
         disks, CD-ROMs, tapes, drives, cells, data             apply for a period of up to four consecutive
                                                                                                                         Lt)
                                                                                                                         ~
         processing devices or any other reposito-              weeks from the date on which such cover-                 z
         ries of computer software which are used                                                                        <C
                                                                age began.                                               :ii:
         with electronically controlled equipment.                                                                       ::&::
                                                                                                                         (.)
         The term computer programs , referred to in            Civil Authority Coverage for Extra Expense               :i:
         the foregoing description of electronic data,          will begin immediately after the time of the             ti
                                                                first action of civil authority that prohibits
         means a set of related electronic instruc-
                                                                access to the described premises and will                "'w
                                                                                                                         ...J
         tions which direct the operations and func-                                                                     0:::
         tions of a computer or device connected to             end :                                                    <C
                                                                                                                         J:
                                                                                                                         (.)
         it, which enable the computer or device to             (1) Four consecutive weeks after the date
         receive, process, store, retrieve or send                  of that action; or                                   z
                                                                                                                         0
                                                                                                                         J:
         data.                                                  (2) When your Civil Authority Coverage for                Q)
                                                                                                                          Cl
   5. Additional Coverages                                          Business Income ends ;                               i::,
                                                                                                                         :::J
                                                                                                                         -,
      a. Civil Authority                                        wh ichever is later.                                      Cl
                                                                                                                          C:
         In this Additional Coverage - Civil Authority,      b. Alterations And New Buildings                            i::,
                                                                                                                         "iij
         the described premises are premises to                 We will pay for the actual loss of Business               e
                                                                                                                         ll..
         which this Coverage Form applies, as                   Income you sustain and necessary Extra
         shown in the Declarations.                             Expense you incur due to direct physical
                                                                loss or damage at the described premises
                                                                caused by or resulting from any Covered
                                                                Cause of Loss to:
                                                                (1) New buildings or structures, whether                 Lt)
                                                                                                                         0
                                                                    complete or under construction;                      N
                                                                                                                         0


                                                                                                                         -
                                                                                                                         0
                                                                (2) Alterations or additions to existing build-          0

                                                                    ings or structures; and                               0
                                                                                                                         ID
                                                                                                                         r--
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0

                                                                                                                         J:
                                                                                                                         ><
                                                                                                                         w




Pa e 2 of 9
 Fi ed        2 l~CT-OOIOil
                                          © ISO Properties, Inc., 2007
                                 02/24/2021         Wendy Graney, Shelby Circuit       • erk
                                                                                               CP 00 30 06 07        •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 91
                                                               86 of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                               87453-l

          (3) Machinery, equipment, supplies or build-                 (2) "Rental Value"
              ing materials located on or within 100                       If the necessary "suspension" of your
              feet of the described premises and:                          "operations" produces a "Rental Value"
             (a) Used in the construction , alterations                    loss payable under this policy, we will
                 or additions; or                                          pay for the actual loss of "Rental Value"
             (b) Incidental to the occupancy of new                        you incur during the period that:
                 buildings.                                                (a) Begins on the date property is actu-
          If such direct physical loss or damage de-                           ally repaired , rebui lt or replaced and
          lays the start of "operations", the "period of                       tenantability is restored ; and
          restoration" for Business Income Coverage                        (b) Ends on the earlier of:
          wil l begin on the date "operations" would                           (i) The date you could restore tenant
          have begun if the direct physical loss or                               occupancy,     with  reasonable
          damage had not occurred.                                                speed, to the level which wou ld
        c. Extended Business Income                                               generate the "Rental Value" that
          (1) Business Income Other Than "Rental                                  wou ld have existed if no direct
              Value"                                                              physical loss or damage had oc-
                                                                                  curred ; or
             If the necessary "suspension" of your
             "operations" produces a Business In-                             (ii) 30 consecutive days after the
             come loss payable under this policy, we                               date determined in (2)(a) above .
             wil l pay for the actual loss of Business                     However, Extended Business Income
             Income you incur during the period that:                      does not apply to loss of "Rental Value"
             (a) Begins on the date property (except                       incurred as a result of unfavorable busi-
                 "finished stock") is actually repaired ,                  ness conditions caused by the impact of
                 rebuilt or replaced and "operations"                      the Covered Cause of Loss in the area
                 are resumed; and                                          where the described premises are lo-               ..,,;;-
                                                                                                                              N
                                                                           cated.                                             M
                                                                                                                              Lt)
             (b) Ends on the earlier of:                                                                                      ~
                                                                           Loss of "Rental Value" must be caused              z
                 (i) The date you could restore your                       by direct physical loss or damage at the           <C
                     "operations", with reasonable                                                                            :ii:
                                                                           described premises caused by or result-            ::&::
                     speed, to the level which would                       ing from any Covered Cause of Loss.
                                                                                                                              (.)
                                                                                                                              :i:
                     generate the business income
                                                                     d. Interruption Of Computer Operations                   ti
                     amount that would have existed if
                     no direct physical loss or damage                 (1) Under this Additional Coverage, elec-              "'w
                                                                                                                              ...J
                                                                                                                              0:::
                     had occurred ; or                                     tronic data has the meaning described              <C
                                                                                                                              J:
                 (ii) 30 consecutive days after the                        under Additional Limitation - Interruption         (.)

                      date determined in (1 )(a) above.                    Of Computer Operations.                            z
                                                                                                                              0
             However, Extended Business Income                         (2) Subject to all provisions of this Addi-            J:

             does not apply to loss of Business In-                        tional Coverage, you may extend the in-             Q)
                                                                                                                               Cl
                                                                                                                              "O
             come incurred as a result of unfavorable                      surance that applies to Business Income             :::J
                                                                                                                              -,
             business conditions caused by the im-                         and Extra Expense to apply to a "sus-               Cl
                                                                                                                               C:
             pact of the Covered Cause of Loss in                          pension" of "operations" caused by an              "O
                                                                                                                              "iij
                                                                           interruption in computer operations due
             the area where the described premises                                                                             e
             are located.                                                  to destruction or corruption of electronic         ll..

                                                                           data due to a Covered Cause of Loss.
             Loss of Business Income must be
             caused by direct physical loss or dam-
             age at the described premises caused
             by or resulting from any Covered Cause
             of Loss.                                                                                                         Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
                                                                                                                              r--
                                                                                                                              r--
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




CP 00 30 06 07
Filed         2 l~CT-OOIOil       02/24/2021
                                            © ISO Properties, Inc., 2007
                                                            Wendy Graney, Shelby Circuit Oerk
                                                                                                          Page 3 of 9     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 92
                                                               87 of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l

        (3) With respect to the coverage provided                        (4) The most we will pay under this Addi-
            under this Additional Coverage, the                              tional Coverage - Interruption of Com-
            Covered Causes of Loss are subject to                            puter Operations is $2 ,500 for all loss
            the following :                                                  sustained and expense incurred in any
              (a) If the Causes Of Loss - Special                            one policy yea r, regard less of the num-
                  Form applies, coverage under this                          ber of interruptions or the number of
                  Additional Coverage - Interruption                         premises, locations or computer sys-
                  Of Computer Operations is limited to                       tems involved . If loss payment relating
                  the "specifi ed causes of loss" as de-                     to the fi rst interruption does not exhaust
                  fined in that form , and Collapse as                       this amount, then the balance is avail-
                  set forth in that form.                                    able for loss or expense sustained or in-
                                                                             curred as a result of subsequent inter-
              (b) If the Causes Of Loss - Broad Form                         ruptions in that policy year. A balance
                  applies, coverage under this Addi-                         remain ing at the end of a policy year
                  tional Coverage - Interruption Of                          does not increase the amount of insur-
                  Computer Operations includes Col-                          ance in the next policy year. With re-
                  lapse as set forth in that form .                          spect to any interruption which begins in
              (c) If the Causes Of Loss Form is en-                          one policy year and continues or results
                  dorsed to add a Covered Cause of                           in additional loss or expense in a sub-
                  Loss , the additional Covered Cause                        sequent policy year(s) , all loss and ex-
                  of Loss does not apply to the cover-                       pense is deemed to be sustained or in-
                  age provided under this Additional                         curred in the policy year in which the in-
                  Coverage - Interru ption Of Com-                           terruption began .
                  puter Operations .                                     (5) This Additional Coverage - Interruption
              (d) The Covered Causes of Loss include                         in Computer Operations does not apply
                  a vi rus , harmful code or similar in-                     to loss sustained or expense incurred
                  struction introduced into or enacted                       after the end of the "period of restora-          ..,,;;-
                                                                                                                               N
                  on a computer system (including                            tion", even if the amount of insurance            M
                                                                                                                               Lt)

                  electronic data) or a network to                           stated in (4) above has not been ex-              ~
                                                                                                                               z
                  wh ich it is connected , designed to                       hausted.                                          <C
                                                                                                                               :ii:
                  damage or destroy any part of the                 6. Coverage Extension                                      ::&::
                                                                                                                               (.)
                  system or disrupt its normal opera-                                                                          :i:
                  tion . But there is no coverage for an              If a Coinsurance percentage of 50% or more is
                                                                      shown in the Declarations, you may extend the            ti
                  interruption related to manipulation
                  of a computer system (including                     insurance provided by this Coverage Part as              "'w
                                                                                                                               ..J

                  electronic data) by any employee,                   follows :                                                0:::
                                                                                                                               <C
                                                                                                                               J:
                  including a temporary or leased em-                 NEWLY ACQUIRED LOCATIONS                                 (.)

                  ployee, or by an entity retained by                 a. You may extend your Business Income and               z
                                                                                                                               0
                  you or for you to inspect, design, in-                 Extra Expense Coverages to apply to prop-             J:
                  stall , maintain, repair or replace that               erty at any location you acquire other than
                                                                                                                                Q)
                                                                                                                                Cl
                  system .                                               fairs or exhibitions.
                                                                                                                               i::,
                                                                                                                               :::J
                                                                                                                               -,
                                                                                                                                Cl
                                                                      b. The most we will pay under this Extension ,            C:
                                                                                                                               i::,
                                                                         for the sum of Business Income loss and               'iij
                                                                         Extra Expense incurred , is $100,000 at                e
                                                                                                                               ll..
                                                                         each location.




                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               00
                                                                                                                               r--
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




Pa e 4 of 9
Fi ed          21 ~c1---00,rn1     02/24/2021
                                              © ISO Properties, Inc., 2007
                                                             Wendy Graney, Shelby Circuit   • erk
                                                                                                       CP 00 30 06 07      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 93
                                                                88 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM   1         1




                                                            87453-l

        c. Insurance under this Extension for each                    If there is an appraisal , we will still retain our
           newly acqu ired location will end when any                 right to deny the claim .
           of the following first occurs:                          2. Duties In The Event Of Loss
          (1) This policy expires ;                                   a. You must see that the following are done in
          (2) 30 days expire after you acquire or                        the event of loss:
              begin to construct the property; or                        (1) Notify the police if a law may have been
          (3) You report values to us.                                       broken .
           We will charge you additional premium for                     (2) Give us prompt notice of the direct
           values reported from the date you acquire                         physical loss or damage . Include a de-
           the property.                                                     scription of the property involved .
        The Additional Condition , Coinsurance, does                     (3) As soon as possi ble , give us a descrip-
        not apply to this Extension .                                        tion of how, when , and where the direct
B. Limits Of Insurance                                                       physical loss or damage occurred .
   The most we will pay for loss in any one occur-                       (4) Take all reasonable steps to protect the
   rence is the applicable Limit of Insurance shown in                       Covered Property from further damage,
   the Declarations.                                                         and keep a record of you r expenses
                                                                             necessary to protect the Covered Prop-
   Payments under the following coverages will not                           erty, for consideration in the settlement
   increase the applicable Limit of Insurance:                               of the claim . This will not increase the
   1.   Alterations And New Buildings;                                       Limit of Insurance. However, we will not
   2.   Civil Authority;                                                     pay for any subsequent loss or damage
   3.   Extra Expense; or                                                    resulting from a cause of loss that is not
   4.   Extended Business Income.                                            a Covered Cause of Loss. Also, if feasi-
                                                                             ble , set the damaged property aside and
   The amounts of insurance stated in the Interrup-
   tion Of Computer Operations Additional Coverage                           in the best possible order for examina-            ..,,;;-
                                                                                                                                N
                                                                             tion .                                             M
   and the Newly Acquired Locations Coverage Ex-                                                                                Lt)
                                                                                                                                ~
   tension apply in accordance with the terms of                         (5) As often as may be reasonably required ,           z
   those coverages and are separate from the                                 permit us to inspect the property proving          <C
                                                                                                                                :ii:
   Limit(s) of Insu rance shown in the Declarations for                      the loss or damage and examine your                ::&::
                                                                                                                                (.)
   any other coverage .                                                      books and records.                                 :i:
C. Loss Conditions                                                           Also permit us to take samples of dam-             ti
   The following conditions apply in addition to the
                                                                             aged and undamaged property for in-                "'w
                                                                                                                                ...J
                                                                             spection , testing and analysis, and per-          0:::
   Common Policy Cond itions and the Commercial                                                                                 <C
                                                                             mit us to make copies from your books              J:
   Property Conditions.                                                                                                         (.)
                                                                             and records.
   1. Appraisal                                                                                                                 z
                                                                         (6) Send us a signed , sworn proof of loss             0
                                                                                                                                J:
        If we and you disagree on the amount of Net                          containing the information we request to            Q)

        Income and operating expense or the amount                           investigate the claim . You must do this            Cl
                                                                                                                                i::,
                                                                                                                                :::J
        of loss, either may make written demand for an                       within 60 days after our request. We will          -,
                                                                                                                                 Cl
        appraisal of the loss. In this event, each party                     supply you with the necessary forms .               C:
        will select a competent and impartial appraiser.                                                                        i::,
                                                                                                                                'iij
                                                                         (7) Cooperate with us in the investigation or
        The two appraisers will select an umpire. If                                                                             e
                                                                             settlement of the claim.                           ll..
        they cannot agree, either may request that se-
                                                                         (8) If you intend to continue your business,
        lection be made by a judge of a court having
                                                                             you must resume all or part of your "op-
        jurisdiction. The appraisers will state separately
                                                                             erations" as quickly as possible.
        the amount of Net Income and operating ex-
        pense or amount of loss. If they fail to agree,               b. We may examine any insured under oath ,
        they will submit their differences to the umpire .               while not in the presence of any other in-
                                                                                                                                Lt)
        A decision agreed to by any two will be bind-                    sured and at such times as may be rea-                 0
                                                                                                                                N
        ing. Each party wi ll :                                          sonably required , about any matter relating           0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0
                                                                         to this insurance or the claim , including an
        a. Pay its chosen appraiser; and                                                                                        0
                                                                         insured's books and records . In the event of          a,
                                                                                                                                r--
        b. Bear the other expenses of the appraisal                      an examination, an insured's answers must              0
                                                                                                                                0
           and umpire equally.                                           be signed .                                            0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




CP 00 30 06 07
 Filed       21~cr-00,rn1
                                              © ISO Properties, Inc., 2007
                                      02/24/2021             Wendy Graney, Shelby Circuit     • erk
                                                                                                           Page 5 of 9      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit  Clerk- Page ID#: 94
                                                                89 of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM    1        1




                                                            87453-l

   3. Loss Determination                                              c. Resumption Of Operations
        a. The amount of Business Income loss will be                    We will reduce the amount of your:
           determined based on:                                         (1) Business Income loss, other than Extra
          (1) The Net Income of the business before                           Expense, to the extent you can resume
              the direct physica l loss or damage oc-                         your "operations", in whole or in part, by
              curred;                                                         using damaged or undamaged property
          (2) The likely Net Income of the business if                        (including merchandise or stock) at the
              no physical loss or damage had oc-                              described premises or elsewhere.
              curred, but not including any Net Income                  (2) Extra Expense loss to the extent you
              that would likely have been earned as a                       can return "operations" to normal and
              resu lt of an increase in the volume of                       discontinue such Extra Expense.
              business due to favorable business con-                 d. If you do not resume "operations", or do not
              ditions caused by the impact of the Cov-                   resume "operations" as quickly as possible,
              ered Cause of Loss on customers or on                      we wi ll pay based on the length of time it
              other businesses;                                          would have taken to resume "operations" as
          (3) The operating expenses, including pay-                     quickly as possible .
              roll expenses , necessary to resume "op-             4. Loss Payment
              erations" with the same quality of ser-
              vice that existed just before the direct                We will pay for covered loss with in 30 days af-
              physical loss or damage; and                            ter we receive the sworn proof of loss , if you
                                                                      have complied with all of the terms of th is Cov-
          (4) Other relevant sources of information ,                 erage Part and:
              including:
                                                                      a. We have reached agreement with you on
              (a) Your financial records and account-                    the amount of loss ; or
                  ing procedures;
              (b) Bills, invoices and other vouchers;
                                                                      b. An appraisal award has been made.                     ..,,;;-
                                                                                                                               N
                  and                                          D. Additional Condition                                         M
                                                                                                                               Lt)
                                                                                                                               ~
              (c) Deeds, liens or contracts.                      COINSURANCE                                                  z
                                                                                                                               <C
        b. The amount of Extra Expense will be de-                If a Coinsurance percentage is shown in the Dec-             :ii:
                                                                                                                               ::&::
           termined based on :                                    larations, the following condition applies in addition       (.)

                                                                  to the Common Policy Conditions and the Com-                 :i:
          (1) All expenses that exceed the normal                 mercial Property Conditions.                                 ti
              operating expenses that would have                                                                               "'w
              been incurred by "operations" during the            We will not pay the full amount of any Business              ...J
                                                                                                                               0:::
              "period of restoration" if no direct physi-         Income loss if the Limit of Insurance for Business           <C
                                                                                                                               J:
              cal loss or damage had occurred. We                 Income is less than:                                         (.)

              will deduct from the total of such ex-               1. The Coinsurance percentage shown for Busi-               z
                                                                                                                               0
              penses:                                                 ness Income in the Declarations; times                   J:
                                                                                                                                Q)
              (a) The salvage value that remains of                2. The sum of:                                               Cl
                                                                                                                               i::,
                  any property bought for temporary                                                                            :::J
                                                                                                                               -,
                                                                      a. The Net Income (Net Profit or Loss before
                  use during the "period of restoration",                                                                       Cl
                                                                         income taxes), and                                     C:
                  once "operations" are resumed; and                                                                           i::,
                                                                                                                               'iij
                                                                      b. Operating expenses, including payroll ex-              e
              (b) Any Extra Expense that is paid for by
                                                                         penses,                                               ll..
                  other insurance, except for insurance
                  that is written subject to the same                 that would have been earned or incurred (had
                  plan, terms, conditions and provi-                  no loss occurred) by your "operations" at the
                  sions as this insurance; and                        described premises for the 12 months following
                                                                      the inception, or last previous anniversary date,
          (2) Necessary expenses that reduce the
                                                                      of this policy (whichever is later).
              Business Income loss that otherwise                                                                              Lt)
                                                                                                                               0
              would have been incurred.                                                                                        N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               0
                                                                                                                               co
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




Pa e 6 of 9
Fi ed          2 l~CT--OOIOil       02/24/2021
                                               © ISO Properties, Inc., 2007
                                                            Wendy Graney, Shelby Circuit     • erk
                                                                                                       CP 00 30 06 07      •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 95
                                                               90 of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                   1        1




                                                                               87453-l

  Instead, we will determine the most we will pay us-         EXAMPLE #1 (UNDERINSURANCE)
  ing the following steps :
                                                              When :     The Net Income and operating
  Step (1): Multiply the Net Income and operating                        expenses for the 12 months
              expense for the 12 months following the                    following the inception, or last
              inception , or last previous anniversary                   previous anniversary date, of
              date, of th is policy by the Coinsurance                   this pol icy at the described
              percentage ;                                               premises would have been :       $400 ,000
  Step (2): Divide the Limit of Insurance for the                        The Coinsu rance percentage is:      50%
              described premises by the figure deter-
              mined in Step (1 ); and                                    The Limit of Insurance is:       $150,000
  Step (3): Multiply the total amount of loss by the                     The amount of loss is:           $ 80 ,000
              figure determined in Step (2).                  Step (1 ): $400,000 X 50% = $200,000
   We wil l pay the amount determined in Step (3) or                     (the minimum amount of insu rance to
   the limit of insurance, whichever is less. For the                    meet your Coinsurance requirements)
   remainder, you will either have to rely on other in-       Step (2): $150,000 + $200,000 = .75
   surance or absorb the loss yourself.                       Step (3): $80 ,000 x .75 = $60 ,000
  In determining operating expenses for the purpose
                                                              We will pay no more than $60 ,000 . The remain ing
  of applying the Coinsurance condition , the follow-
                                                              $20,000 is not covered.
  ing expenses, if appl icable, shall be deducted from
  the total of all operating expenses :                       EXAMPLE #2 (ADEQUATE INSURANCE)
         (1) Prepaid freight - outgoing;                      When :   The Net Income and operating
         (2) Returns and allowances;                                   expenses for the 12 months
         (3) Discounts;                                                following the inception , or last
                                                                       previous anniversary date, of
         (4) Bad debts;                                                this pol icy at the described                        ..,,;;-
                                                                                                                            N
         (5) Col lection expenses;                                     premises would have been:         $400,000           M
                                                                                                                            Lt)
                                                                                                                            ~
         (6) Cost of raw stock and factory supplies                    The Coinsurance percentage is:        50%            z
             consumed    (including  transportation                    The Limit of Insurance is:        $200,000           <C
                                                                                                                            :ii:
             charges);                                                 The amount of loss is:            $ 80 ,000
                                                                                                                            ::&::
                                                                                                                            (.)

         (7) Cost of merchandise sold         (including                                                                    :i:
                                                              The minimum amount of insurance to meet your Co-              ti
             transportation charges);
                                                              insurance requirement is $200,000 ($400 ,000 x 50%).          "'w
         (8) Cost of other suppl ies consumed (in-            Therefore, the Limit of Insurance in this example is          ...J
                                                                                                                            0:::
             cluding transportation charges);                 adequate and no penalty applies. We will pay no               <C
                                                                                                                            J:
         (9) Cost of services purchased from outsid-          more than $80 ,000 (amount of loss).                          (.)

             ers (not employees) to resell, that do not                                                                     z
                                                              This condition does not apply to Extra Expense Cov-           0
                                                                                                                            J:
             continue under contract;                         erage .                                                        Q)
                                                                                                                             Cl
        (10) Power, heat and refrigeration expenses           E. Optional Coverages                                         i::,
                                                                                                                            :::J
             that do not continue under contract (if                                                                        -,
                                                                 If shown as applicable in the Declarations, the fol-        Cl
             Form CP 15 11 is attached);                                                                                     C:
                                                                 lowing Optional Coverages apply separately to              i::,
        (11) All ordinary payroll expenses or the                                                                           "iij
                                                                 each item.                                                  e
             amount of payroll expense excluded (if                                                                         ll..
             Form CP 15 10 is attached); and
                                                                 1. Maximum Period Of Indemnity
        (12) Special deductions for mining properties
                                                                    a. The Additional Condition, Coinsurance,
                                                                       does not apply to this Coverage Form at the
             (royalties unless specifically included in
                                                                       described premises to which this Optional
             coverage ; actual depletion commonly
                                                                       Coverage applies.
             known as unit or cost depletion - not
             percentage depletion; welfare and re-                                                                          Lt)
                                                                                                                            0
             tirement fund charges based on ton-                                                                            N
                                                                                                                            0


                                                                                                                            -
                                                                                                                            0
             nage; hired trucks).                                                                                           0

                                                                                                                             0
                                                                                                                            ..-
                                                                                                                            co
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




CP 00 30 06 07
Filed         21~c1--oo,rn1      02/24/2021
                                           © ISO Properties, Inc., 2007
                                                           Wendy Graney, Shelby Circuit   • erk
                                                                                                        Page 7 of 9     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 96
                                                               91 of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l

         b. The most we will pay for the total of Busi-             3. Business Income Agreed Value
            ness Income loss and Extra Expense is the                 a. To activate this Optional Coverage :
            lesser of:
                                                                         (1) A Business Income Report/Work Sheet
           (1) The amount of loss sustained and ex-                          must be submitted to us and must show
               penses incurred during the 120 days                           financial data for your "operations":
               immediately following the beginning of
               the "period of restoration"; or                              (a) During the 12 months prior to the
                                                                                date of the Work Sheet; and
           (2) The Limit of Insurance shown in the
               Declarations .                                               (b) Estimated for the 12 months imme-
                                                                                diately following the inception of this
   2. Monthly Limit Of Indemnity                                                Optional Coverage.
         a. The Additional Condition , Coinsurance ,                     (2) The Declarations must indicate that the
            does not apply to this Coverage Form at the                      Business Income Agreed Value Optional
            described premises to which this Optional                        Coverage applies, and an Agreed Value
            Coverage applies .                                               must be shown in the Declarations. The
         b. The most we will pay for loss of Business                        Agreed Value should be at least equal
            Income in each period of 30 consecutive                          to:
            days after the beginning of the "period of                      (a) The Coin surance percentage shown
            restoration" is:                                                    in the Declarations; multiplied by
           (1) The Limit of Insurance, multiplied by                        (b) The amount of Net Income and op-
           (2) The fraction shown in the Declarations                           erating expenses for the following 12
               for this Optional Coverage.                                      months you report on the Work
EXAMPLE                                                                         Sheet.
                                                                      b. The Additional Condition . Coinsurance, is
When :    The Limit of Insurance is:         $ 120,000                   suspended until:                                     ..,,;;-
          The fraction shown in the                                                                                           N
                                                                         (1) 12 months after the effective date of this       M
          Declarations for this Optional                                                                                      Lt)
                                                                                                                              ~
                                                                             Optional Coverage ; or
          Coverage is:                                 1/4                                                                    z
                                                                         (2) The expiration date of this policy;              <C
          The most we will pay for loss in                                                                                    :ii:
                                                                                                                              ::&::
          each period of 30 consecutive                                  wh ichever occurs first.                             (.)

          days is:                           $   30 ,000                                                                      :i:
                                                                      c. We will reinstate the Add itional Condition .        ti
          ($ 120,000 X 1/4 = $30,000)                                    Coinsurance, automatically if you do not
          If, in this example, the actual                                submit a new Work Sheet and Agreed                   "'w
                                                                                                                              ...J
                                                                                                                              0:::
          amount of loss is:                                             Value :                                              <C
                                                                                                                              J:
          Days 1-30:                         $   40,000                  (1) Within 12 months of the effective date of        (.)

                                                                             this Optional Coverage; or                       z
          Days 31-60:                        $   20,000                                                                       0
                                                                                                                              J:
          Days 61-90:                        $   30,000                  (2) When you request a change in your                 Q)

                                                                             Business Income Limit of Insurance.               Cl
                                                                                                                              'O
                                             $   90,000                                                                       :::J
                                                                                                                              -,
                                                                      d. If the Business Income Limit of Insurance is          Cl
          We will pay:                                                   less than the Agreed Value, we will not pay           C:
                                                                                                                              'O
          Days 1-30:                         $   30 ,000                 more of any loss than the amount of loss             "iij

                                                                         multiplied by:                                        e
          Days 31-60:                        $   20,000                                                                       ll..

          Days 61-90:                        $   30,000                  (1) The Business Income Limit of Insur-
                                                                             ance; divided by
                                             $ 80,000
          The remaining $10,000 is not covered.                          (2) The Agreed Value.


                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                              0
                                                                                                                              N
                                                                                                                              co
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




Pa e 8 of 9
 Fi ed          21 ~c1--oo,rn1     02/24/2021
                                             © ISO Properties, Inc., 2007
                                                             Wendy Graney, Shelby Circuit   • erk
                                                                                                       CP 00 30 06 07     •
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 97
                                                               92 of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                                87453-l

EXAMPLE                                                              "Period of restoration" does not include any in-
                                                                     creased period requ ired due to the enforce-
When:     The Limit of Insurance is :           $ 100,000            ment of any ordinance or law that:
          The Agreed Value is:                  $200,000                (1) Regulates the construction , use or re-
          The amount of loss is :               $ 80 ,000                   pair, or requires the tearing down, of any
Step (1): $100,000 + $200 ,000 = .50                                        property; or
Step (2): .50 x $80 ,000 = $40 ,000                                     (2) Requires any insured or others to test
                                                                            for, monitor, clean up, remove , contain,
We will pay $40,000. The remaining $40 ,000 is not
                                                                            treat, detoxify or neutralize, or in any
covered.
                                                                            way respond to, or assess the effects of
   4. Extended Period Of Indemnity                                          "pollutants".
        Under Paragraph A.5.c., Extended Business                    The expiration date of this policy will not cut
        Income, the number 30 in Subparagraphs                       short the "period of restoration" .
        (1 )(b) and (2)(b) is replaced by the number              4. "Pollutants" means any solid, liquid , gaseous or
        shown in the Declarations for this Optional                  thermal irritant or contaminant, including
        Coverage.                                                    smoke, vapor, soot, fumes, acids, alkalis,
F. Definitions                                                       chemicals and waste . Waste includes materials
                                                                     to be recycled , reconditioned or reclaimed .
   1. "Fi nished stock" means stock you have manu-
        factured .                                                 5. "Rental Value" means Business Income that
        "Fi nished stock" also includes whiskey and al-               consists of:
        coholic products being aged , unless there is a               a. Net Income (Net Profit or Loss before in-
        Coinsurance percentage shown for Business                       come taxes) that would have been earned
        Income in the Declarations.                                     or incurred as rental income from tenant
                                                                        occupancy of the premises described in the
        "Finished stock" does not include stock you
        have manufactured that is held for sale on the
                                                                        Declarations as furnished and equipped by            ..,,;;-
                                                                                                                             N
                                                                        you , including fair rental value of any por-        M
        premises of any retail outlet insured under th is                                                                    Lt)
                                                                        tion of the described premises which is oc-          ~
        Coverage Part.                                                                                                       z
                                                                        cupied by you ; and                                  <C
   2. "Operations" means:                                                                                                    :ii:
                                                                     b. Continuing normal operating expenses                 ::&::
                                                                                                                             (.)
      a. Your business activities occurring at the                      incurred in connection with that premises,           :i:
          described premises; and                                       including:                                           ti
      b. The tenantability of the described premises,                   (1) Payroll; and                                     "'w
                                                                                                                             ...J
          if coverage for Business Income Including                                                                          0:::
                                                                        (2) The amount of charges wh ich are the             <C
          "Rental Value" or "Rental Value" applies.                                                                          J:
                                                                            legal obligation of the tenant(s) but            (.)
   3. "Period of restoration" means the period of time                      would otherwise be your obligations.             z
      that:                                                                                                                  0
                                                                   6. "Suspension" means:                                    J:
      a. Begins:                                                                                                              Q)
                                                                      a. The slowdown or cessation of your busi-              Cl
                                                                                                                             i::,
         (1) 72 hours after the time of direct physical                  ness activities ; or                                :::J
                                                                                                                             -,
              loss or damage for Business Income                                                                              Cl
                                                                     b. That a part or all of the described premises          C:
              Coverage ; or                                                                                                  i::,
                                                                        is rendered untenantable, if coverage for            "iij
         (2) Immediately after the time of di rect                      Business Income Including "Rental Value"              e
                                                                                                                             ll..
              physical loss or damage for Extra Ex-                     or "Rental Va lue" applies.
              pense Coverage;
          caused by or resulting from any Covered
          Cause of Loss at the described premises;
          and
      b. Ends on the earlier of:                                                                                             Lt)
                                                                                                                             0
                                                                                                                             N
         (1) The date when the property at the de-                                                                           0


                                                                                                                             -
                                                                                                                             0
                                                                                                                             0
              scribed premises should be repaired,
                                                                                                                             0
              rebu ilt or replaced with reasonable                                                                           M
                                                                                                                             co
              speed and similar quality; or                                                                                  0
                                                                                                                             0
                                                                                                                             0
         (2) The date when business is resumed at a                                                                          0

              new permanent location .                                                                                       J:
                                                                                                                             ><
                                                                                                                             w




CP 00 30 06 07
Filed           2 l~CT-OOIOil      02/24/2021
                                             © ISO Properties, Inc., 2007
                                                            Wendy Graney, Shelby Circuit    • erk
                                                                                                         Page 9 of9      •
 Filed      2]~CT--00 10il
   Case: 3:21-cv-00015-GFVT
                        1
                           02/24/202]       Wendy
                                Doc #: 1-2 Filed:   Graney Shelby
                                                  03/25/21  Page:Circuit   Clerk- Page ID#: 98
                                                                   93 of 216
                                                                -oT ORIGIN AL DOCUi\H T
                                                               03/0 ] /202] 01:SS:H PM
                                                                                  1          1




                      ELITE MANUFACTURING WRAP s 8i!iEDULE
The following is a summary of the coverage provided in the CPT 761 0 ELITE MANUFACTURING WRAP Endorsement.
The Schedule and Endorsement are applicable only to those premises described in the Declarations where the
CAUSES OF LOSS - SPECIAL FORM applies .

Coverage Extension Provision                                                          Page               Limit

COORDINATION OF LIMITS

I.    MANUFACTURING OPERATION COVERAGES
      A. Brand And Label Removal                                                                        $100,000
      B. Broadened Business Income (Including Civil Authority, Lost Lease                               $100,000
         Protection , Dependent Property Income, and Contingent Cargo Income)
         Extended Period of Indemnity                                                                  24 months
      C. Customer Property - Away From Premises                                         3
         1. Customer Property In Transit (Any Vehicle)                                                   $25,000
         2. Customer Property In The Care, Custody, Or Control Of Your                                   $25,000
              Subcontractor
      D. Customer Property - Theft By Employee                                          4                 $10,000
      E. Dies, Patterns, Molds And Forms (Theft Limitation) Including Customers         4               $250,000
      F. Employee Tools: Per Employee                                                   4                  $2,500
                             Aggregate                                                                    $25,000
      G. Installation Including Theft Of Building Materials Off Premises                5                 $25,000
      H. Patent Infringement Expense Reimbursement                                      5                  $5,000
      I. Precious Metals                                                                5                 $50,000
      J. Property In Transit (Any Vehicle)                                              5               $100,000              ..,,;;-
                                                                                                                              N
      K. Selling Price Clause                                                           6                Included             M
                                                                                                                              Lt)
                                                                                                                              ~
                                                                                                                              z
II.  FLEX COVERAGE EXTENSIONS                                                                                                 <C
                                                                                                                              :ii:
     A. Flex Coverage Limit Of Insurance                                                6               $500,000              ::&::
                                                                                                                              (.)
        Applies To The Following Coverage Options:                                                                            :i:
        1. Accounts Receivable (Other        6. Outdoor Property (Limited to                                                  ti
            Than Electronic Data)                $500 per tree, shrub, or plant)                                              "'w
                                                                                                                              ...J
        2. Debris Removal                    7. Personal Property Of Others                                                   0:::
        3. Electronic Data                        (excluding employee tools)                                                  <C
                                                                                                                              J:
                                                                                                                              (.)
        4. Fine Arts At Described Premises 8. Public Safety Service Charges
        5. Fire Extinguisher Recharge        9. Valuable Papers And Records                                                   z
                                                                                                                              0
                                                                                                                              J:
                                                  (Other Than Electronic Data)                                                 Q)
Ill. COVERAGE FEATURES                                                                                                         Cl
                                                                                                                              'O
     A. Additional Covered Property                                                     8                $25,000              :::J
                                                                                                                              -,
     B. Broadened Premises                                                              8              1,000 feet              Cl
                                                                                                                               C:
     C. Business Personal Property - Seasonal Increase                                  9        25% or $250,000              'O
                                                                                                                              'iij
     D. Computer Fraud Coverage                                                         9                 $5,000               e
                                                                                                                              ll..
     E. Contract Penalty Costs: Per Claim                                               9                $25,000
                                Aggregate                                                                $50,000
     F. Employee Dishonesty                                                             9                $25,000
     G. Forgery Or Alteration                                                          11                $25,000
     H. Glass Breakage                                                                 11                 $5,000
     I. Limited Ordinance Or Law                                                       11                                     Lt)
        Undamaged Portion: Building                                                              Included in Building Limit   0
                                                                                                                              N
                                                                                                                              0
                              Tenant Improvements and Betterments                                  Included in BPP Limit
                                                                                                                              -
                                                                                                                              0
                                                                                                                              0
        Demolition Cost Coverage and Increased Cost Of Construction combined                             $250,000              0
     J. Lock Replacement Due To Theft Of Keys Or Transmitters                          12                  $5,000             ,:j'
                                                                                                                              co
                                                                                                                              0
     K. Money And Securities: Inside                                                   12                 $25,000             0
                                                                                                                              0
                                Outside                                                                   $10,000             0

     L. Newly Acquired Or Constructed Property                                         13              $2,500,000             J:
                                                                                                                              ><
                                                                                                                              w
        (Building, Your Business Personal Property, Business Income,
        and Flex Coverage Extensions combined)

CPT 7605
1jfi~                                                                                                        Page 1 of 2
Filed                   02/24/2021
  Case: 3:21-cv-00015-GFVT               Wendy
                             Doc #: 1-2 Filed:   Graney Shelby
                                               03/25/21  Page:Circuit Clerk- Page ID#: 99
                                                               94 of 216
                                                                               -oT ORIGIN AL DOCUi\H T
                                                                              03/0 1/2021 01:SS:H PM
                                                                                  1          1




                                                                              87453
   Coverage Extension Provision                                                    -~ age                Limit

   M. Outdoor Signs: Attached                                                           14       Included in Building Limit
                       Not Attached                                                                      $15,000
   N. Pairs Or Sets                                                                     14               Included
   0. Personal Effects (Excluding Employee Tools)                                       14               $25,000
   P. Personal Property Away From Premises
      1. Property Off Premises                                                          14
          a. Property at any Fair, Trade Show or Exhibition                                              $35,000
          b. Property in a Temporary Location                                                            $35,000
          c. Property in the Care, Custody, or Control of a Salesperson                                  $10,000
   Q. Pollutant Clean-up And Removal                                                    15               $25,000
   R. Theft Of Building Materials                                                       15                $5,000
   S. Water Back-up And Sump Overflow                                                   15               $25,000

IV. CLAIM FRIENDLY SUPPORT
    A. Catastrophe Employee Care Costs: Per Claim                                   16          $10,000
                                            Aggregate                                           $20,000
    B. Coinsurance Waiver On Losses Under $10,000                                   16         Included
    C. Covered Crime Reward                                                         17           $5,000
    D. Realty Tax-Increased Assessment                                              17           $5,000
    E. Removal Of Property To Prevent A Loss                                        17           $5,000
    F. Security After Loss                                                          17           $5,000
    G. Deductible Provisions                                                        17
       1. Selected Coverage Deductible - $500
           Regardless of the amount of the Deductible for Covered Property the most we will deduct in any one
           occurrence is $500 for the following selected coverages provided by this policy:                                   ..,,;;-
                                                                                                                              N
                                                                                                                              M
                                                                                                                              Lt)
             I.D.       Customers Property - Theft By           II1.D.   Computer Fraud Coverage                              ~
                        Employee                                I11.F.   Employee Dishonesty                                  z
                                                                                                                              <C
             I.F.       Employee Tools                          II1.G.   Forgery Or Alteration                                :ii:
                                                                                                                              ::&::
             I1.A.1 .   Accounts Receivable (Other Than         II1.H.   Glass Breakage                                       (.)

                        Electronic Data)                        I11.J.   Lock Replacement Due To Theft Of                     :i:
             I.A.3.     Electronic Data                                  Keys Or Transmitters                                 ti
             I1.A.4.    Fine Arts At Described Premises         I11.K.   Money And Securities                                 "'w
                                                                                                                              ...J
                                                                                                                              0:::
             I1.A.6.    Outdoor Property                        II1.M.   Outdoor Signs                                        <C
                                                                                                                              J:
             I1.A.7.    Personal Property Of Others             111.0.   Personal Effects (Excluding Employee                 (.)
             I1.A.9.    Valuable Papers And Records (Other               Tools)                                               z
                                                                                                                              0
                        Than Electronic Data)                                                                                 J:
                                                                                                                               Q)
                                                                                                                               Cl
        2.   No Deductible                                                                                                    'O
                                                                                                                              :::J
                                                                                                                              -,
             No deductible applies to the following additional coverages provided by this policy:                              Cl
                                                                                                                               C:
                                                                                                                              'O
             1.8.       Broadened Business Income               IV.A.    Catastrophe Employee Care Costs                      'iij

             I.H.       Patent Infringement Expense             IV.C.    Covered Crime Reward
                                                                                                                               e
                                                                                                                              ll..

                        Reimbursement                           IV.D.    Realty Tax-Increased Assessment
             II.A.5.    Fire Extinguisher Recharge              IV.F.    Security After Loss
             II.A.8.    Public Safety Service Charge

        3.   Covered Property Deductible
             The deductibles as shown in the policy apply to all remaining coverages.                                         Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
                                                                                                                              Lt)
                                                                                                                              co
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w



CPT 7605
1jfi~                                                                                                        Page 2 of 2
 Filed     2]~CT--00 10il
  Case: 3:21-cv-00015-GFVT02/24/202]
                          1
                                            Wendy
                              Doc #: 1-2 Filed:    Graney Shelby
                                                03/25/21  Page: Circuit
                                                                 95 of 216Clerk
                                                                              - Page ID#: 100
                                                               -oT ORIGIN AL DOCUi\H T
                                                              03/0 ] /202] 01:SS:H PM         1          1




                  TH IS ENDORSEMENT CHANGES YOUR POLICY. PLEASE                          lr       1   CAREFULLY .

                                   ELITE MANUFACTURING WRAP
This Endorsement modifies insurance provided under the following :
    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CAUSES OF LOSS - SPECIAL FORM
    WATER EXCLUSION ENDORSEMENT


With respect to coverage provided by this Endorsement , the provisions of the Coverage Form apply unless
modified by the Endorsement.
COORDINATION OF LIMITS -The following Condition applies in addition to the Common Policy Conditions and
the Commercial Property Conditions.
If other specific insurance is written by us covering the same loss or damage provided by this policy, we will pay
only for the amount of covered loss or damage in excess of the limits provided by that other specific insurance.
We will not pay more than the actual loss, or applicable combined limits of insurance, whichever is less.
The most we will pay under any of these coverages is the limit shown on the ELITE MANUFACTURING WRAP
SCHEDULE. The Coinsurance Condition does not apply to these coverages .
I.   MANUFACTURING OPERATION COVERAGES
     A. Brand And Label Removal
        If covered branded or labeled business personal property is damaged by a Covered Cause of Loss, we
        have the option to take all or any part of the damaged property at the agreed or appraised value . You
        may extend the insurance that applies to Your Business Personal Property to pay expenses you incur to
        stamp "salvage" or remove any brands or labels from the property or its containers, if such stamping or                    ..,,;;-
                                                                                                                                   N
                                                                                                                                   M
        removal will not physically damage the property or containers .                                                            Lt)
                                                                                                                                   ~
        The most we will pay for loss or damage under this Extension is shown on the ELITE MANUFACTURING                           z
                                                                                                                                   <C
        WRAP SCHEDULE .                                                                                                            :ii:
                                                                                                                                   ::&::
                                                                                                                                   (.)
     B. Broadened Business Income                                                                                                  :i:
                                                                                                                                   ti
        1.   "Business Income" And "Extra Expense"
                                                                                                                                   "'w
                                                                                                                                   ...J
             a.    You may extend the insurance provided for direct loss of, or damage to , property to apply to:                  0:::
                                                                                                                                   <C
                                                                                                                                   J:
                   (1) The actual loss of "business income" you sustain due to the necessary suspension of your                    (.)

                       operations at the described premises as a result of such covered direct loss or damage; and                 z
                                                                                                                                   0
                                                                                                                                   J:
                   (2) Necessary "extra expense" you incur that you would not have incurred if there had been no                    Q)
                                                                                                                                    Cl
                       such covered direct loss or damage.                                                                         'O
                                                                                                                                   :::J
                                                                                                                                   -,
             b.    Coverage applies only to the amount of loss incurred beginning the date of direct physical loss or               Cl
                                                                                                                                    C:
                   damage by a Covered Cause of Loss to:                                                                           'O
                                                                                                                                   'iij

                   (1) Property at premises described in the Declarations;                                                          e
                                                                                                                                   ll.

                   (2) Personal property in the open ; or
                   (3) Personal property in a vehicle
                   within 1,000 feet of the described premises.
             c.    Coverage ends on the date when the property at the described premises should be repaired,                       Lt)
                                                                                                                                   0
                   rebuilt or replaced with reasonable speed and similar quality , even if this is after the expiration            N
                                                                                                                                   0


                                                                                                                                   -
                                                                                                                                   0
                   date of this policy .                                                                                           0

                                                                                                                                    0
             d.    We will reduce the amount of your "business income" loss to the extent you can resume                           ID
                                                                                                                                   co
                                                                                                                                   0
                   operations in whole, or in part , by using any other available facilities, sources, or products.                0
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                   J:
                                                                                                                                   ><
                                                                                                                                   w



CPT 7610              Includes copyrighted material of Insurance Services Office, Inc., with its permission .       Page 1 of 17
1jfi~                                02/24/202]                Wendy Graney, Shelby Circuit            • erk
Filed                   02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Shelby
                                              03/25/21  Page: Circuit Clerk
                                                               96 of 216  - Page ID#: 101
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l
        2.   Extended Business Income
             We will pay for your continuing loss of "business income" you incur during the period that:
             a.   Begins on the date property (except finished "stock") is actually repaired , rebuilt or replaced and
                  operations are resumed; and
             b.   Ends on the earlier of:
                  (1) The date you could restore your operations, with reasonable speed, to the level which would
                      generate the business income amount that would have existed if no direct physical loss or
                      damage had occurred ; or
                  (2) 24 months after the date determined in paragraph 2.a. above .
             However, Extended Business Income does not apply to loss of "business income" incurred as a result
             of unfavorable business conditions caused by the impact of the Covered Cause of Loss in the area
             where the described premises is located .
        3.   Civil Authority
             This Extension will cover actual loss of "business income" as a result of the described premises being
             closed by order of governmental authority due to an occurrence of a public health hazard. The order
             to close must follow damage caused by a Covered Cause of Loss to property within one mile of the
             described premises. We will pay only for loss you sustain after the first 24 hours following the order to
             close.
        4.   Lost Lease Protection
             "Business income" and "extra expense" coverage provided in paragraph 1. above is extended by
             adding :
             a.   We will pay for costs you incur for "lost lease interest" when due to the cancellation of lease             ..,,;;-
                                                                                                                              N
                                                                                                                              M
                  contracts by your tenants . Such cancellation must result from a direct physical loss by a Covered          Lt)
                                                                                                                              ~
                  Cause of Loss to covered real property during the policy period .                                           z
                                                                                                                              <C
             b.   "Lost lease interest" means the difference between the rent payments you were collecting prior to           :ii:
                                                                                                                              ::&::
                  a covered loss and the total anticipated rental income including any tenant obligations you may             (.)
                                                                                                                              :i:
                  be responsible for after loss or damage has been repaired or rebuilt.                                       ti
             c.   "Lost lease interest" does not include refunds or rebates for prepaid rent payments made on your            "'w
                                                                                                                              ...J
                  behalf by tenants , or deposits of any kind made by tenants to a landlord or lessor of other                0:::
                                                                                                                              <C
                  premises .                                                                                                  J:
                                                                                                                              (.)

             d.   Coverage under this Extension begins on the date of a covered loss and ends on the date when                z
                                                                                                                              0
                  the property should be repaired , rebuilt or replaced with reasonable speed and similar quality.            J:
                                                                                                                               Q)
                                                                                                                               Cl
        5.   Dependent Property Income                                                                                        'O
                                                                                                                              :::J
                                                                                                                              -,
             We will pay if the necessary suspension of your operations at the described premises is the result of             Cl
                                                                                                                               C:
             loss or damage at the premises of a dependent property, caused by or resulting from a Covered                    'O
                                                                                                                              'iij
             Cause of Loss .                                                                                                   e
                                                                                                                              ll..
             Dependent property means a property operated by others whom you depend on to:
             a.   Deliver materials or services to you (Contributing Locations);
             b. Accept your products or services (Recipient Locations); or
             c.   Manufacture products of your customers under contract of sale (Manufacturing Locations).
                                                                                                                              Lt)
                                                                                                                              0
             This Extension only applies to the amount of loss incurred beginning on the date of direct physical              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
             loss or damage caused by or resulting from a Covered Cause of Loss at the premises of a dependent                0

             property , and ends on the date when the property at the premises of the dependent property should                0
                                                                                                                              ,-.
             be repaired, rebuilt or replaced with reasonable speed and similar quality.                                      co
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
        6.   Contingent Cargo Income                                                                                          0

                                                                                                                              J:
             We will pay if the necessary suspension of your operations at the described premises is the result of            ><
                                                                                                                              w
             damage to or destruction of materials, merchandise or equipment while being shipped to your
             premises .
CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 2 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                   02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Shelby
                                              03/25/21  Page: Circuit Clerk
                                                               97 of 216  - Page ID#: 102
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l
        7.   Additional Exclusions
             The following Exclusions apply to the Broadened Business Income Extension:
             a.   This Extension does not include any increased time needed due to enforcement of any ordinance
                  or law regulating :
                  (1) Building or land usage, demolition , or construction , or
                  (2) Environmental damage or restoration .
             b.   If lost or damaged Covered Property is not repaired or replaced , no coverage is provided under
                  this Extension .
             c.   Item B. Exclusions, 4. Special Exclusions, paragraphs a.(1) through (5) on the CAUSES OF
                  LOSS - SPECIAL FORM apply to this Extension.
        8.   Limits And Waiting Period
             a.   The most we will pay under the Broadened Business Income Extension for all coverages
                  combined is the amount shown on the ELITE MANUFACTURING WRAP SCHEULE. This is
                  additional insurance and does not reduce the coverage or limits on Covered Property.
             b.   No deductible or waiting period applies, except as shown above in 3. Civil Authority.
        9.   Additional Definitions
             "Business income" means:
             a.   Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred ;
                  and
             b.   Continuing normal operating expenses necessarily incurred , including payroll.
                                                                                                                              ..,,;;-
                                                                                                                              N
             "Extra expense" means expense incurred :                                                                         M
                                                                                                                              Lt)
                                                                                                                              ~
             a. To avoid or minimize the suspension of business and to continue your operations at any location ;             z
                                                                                                                              <C
             b. To minimize the suspension of business if you cannot continue your operations; or                             :ii:
                                                                                                                              ::&::
                                                                                                                              (.)
             c. To repair or replace any property ; to research , replace , or restore the information on damaged             :i:
                  valuable papers and records, but only if those expenses reduce the amounts otherwise payable                ti
                  in this Endorsement.                                                                                        "'w
                                                                                                                              ...J
                                                                                                                              0:::
   C. Customer Property - Away From Premises                                                                                  <C
                                                                                                                              J:
                                                                                                                              (.)
        1.   Customer Property In Transit (Any Vehicle)                                                                       z
                                                                                                                              0
                                                                                                                              J:
             a.   You may extend the insurance provided by this Endorsement to apply to your customers'
                                                                                                                               Q)
                  personal property in transit (including customers' property in the care custody or control of your           Cl
                                                                                                                              'O
                  salespersons) in or on any vehicle more than 1,000 feet from the described premises. Property               :::J
                                                                                                                              -,
                  must be between points in the coverage territory.                                                            Cl
                                                                                                                               C:
                                                                                                                              'O
             b.   Coverage for property in the possession of a carrier for hire is excess of any other applicable             'iij

                  insurance , whether collectible or not.
                                                                                                                               e
                                                                                                                              ll..


             c.   Loss or damage must be caused by or result from a Covered Cause of Loss or one of the
                  following additional causes of loss:
                  (1) Collapse of bridges, culverts, docks, or wharves.
                  (2) Earth Movement. Item B. Exclusions; 1.b. Earth Movement on the CAUSES OF LOSS -                         Lt)
                      SPECIAL FORM does not apply to the Property In Transit Extension.                                       0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                  (3) Vehicle collision, upset or overturn . Collision means accidental contact of your vehicle with          0

                                                                                                                               0
                      another vehicle or object. It does not mean your vehicle's contact with the road bed.                   00
                                                                                                                              00
                                                                                                                              0
                  (4) Water. Exclusion Item B. Exclusions; 1 .g. Water on the CAUSES OF LOSS - SPECIAL                        0
                                                                                                                              0
                                                                                                                              0
                      FORM and CP 1032 WATER EXCLUSION ENDORSEMENT do not apply to the Property In
                      Transit Extension.                                                                                      J:
                                                                                                                              ><
                                                                                                                              w



CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 3 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                   02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Shelby
                                              03/25/21  Page: Circuit Clerk
                                                               98 of 216  - Page ID#: 103
                                                                              -oT ORIGIN AL DOCUi\H T
                                                                             0,3/ 0 1/2021 01:SS:H PM
                                                                                               1      1




             d. Valuation for this Extension will be calculated on a Replacem
                                                                             8 5
                                                                                        lri\
                                                                                      o\ t basis. The most we will pay
                in any one occurrence for loss or damage under this Extension is shown on the ELITE
                MANUFACTURING WRAP SCHEDULE .
             This Extension is additional insurance. Item F. Additional Conditions; 1. Coinsurance on the
             BUILDING AND PERSONAL PROPERTY COVERAGE FORM does not apply to this Extension .
        2.   Customer Property In The Care Or Custody Of Your Subcontractor
             a.   You may extend coverage provided by this Endorsement to your customers' property while in the
                  care, custody, or control of a subcontractor hired by you .
             b.   Loss or damage must be caused by or result from a Covered Cause of Loss.
             c. Valuation for this Extension will be calculated on a Replacement Cost basis at the time of a loss.
                  The most we will pay in any one occurrence for loss or damage under this Extension is shown on
                  the ELITE MANUFACTURING WRAP SCHEDULE.
   D. Customer Property - Theft By Employee
        1.   Item B. Exclusions; paragraph 2.h. on the CAUSES OF LOSS - SPECIAL FORM is deleted and
             replaced with the following :
             h.   Dishonest or criminal act by you, any of your partners, directors, trustees, authorized
                  representatives or anyone to whom you entrust the property for any purpose:
                  (1) Acting alone or in collusion with others; or
                  (2) Whether or not occurring during the hours of employment.
        2.   Additional Exclusions
             With regard to this Extension, we do not pay for:                                                                ..,,;;-
                                                                                                                              N
                                                                                                                              M
             a. Loss caused by any employee for whom similar prior insurance has been cancelled and not                       Lt)
                                                                                                                              ~
                  reinstated since the last such cancellation .                                                               z
                                                                                                                              <C
             b.   Expenses related to any legal action .                                                                      :ii:
                                                                                                                              ::&::
                                                                                                                              (.)
             c. Loss discovered later than one year from the end of the policy period.                                        :i:
                                                                                                                              ti
             d.   Loss that is indirect to a covered direct loss.
                                                                                                                              "'w
                                                                                                                              ...J
        3.   Conditions                                                                                                       0:::
                                                                                                                              <C
                                                                                                                              J:
             This Extension is cancelled as to any employee immediately upon discovery of any dishonest act                   (.)

             committed by that employee; whether before or after becoming employed by you .                                   z
                                                                                                                              0
                                                                                                                              J:
        4.   We will not pay more than the limit shown on the ELITE MANUFACTURING WRAP SCHEDULE in                             Q)
                                                                                                                               Cl
             any one "occurrence". "Occurrence" means all loss caused by, or involving, one or more employee,                 i::,
                                                                                                                              :::J
                                                                                                                              -,
             whether the result of a single act or series of acts .                                                            Cl
                                                                                                                               C:
   E. Dies, Patterns, Molds And Forms (Theft Limitation) Including Customers                                                  i::,
                                                                                                                              .iii
        Item C. Limitations; paragraph 3.c. on the CAUSES OF LOSS - SPECIAL FORM is deleted and replaced
                                                                                                                               e
                                                                                                                              ll..

        with the following:
             c.   shown on the ELITE MANUFACTURING WRAP SCHEDULE for patterns, dies, molds and forms
                  belonging to you or your customers.
   F. Employee Tools
                                                                                                                              Lt)
        You may extend Your Business Personal Property coverage provided by this policy to apply to your                      0
                                                                                                                              N
                                                                                                                              0
        employees' tools used in your operation for any Covered Cause of Loss. This Extension applies to
                                                                                                                              -
                                                                                                                              0
                                                                                                                              0
        employees' tools while on the described premises, at a jobsite, or in transit within the coverage territory.          0
        The most we will pay for any one employee in a single occurrence is shown on the ELITE                                a,
                                                                                                                              co
                                                                                                                              0
        MANUFACTURING WRAP SCHEDULE. The most we will pay during a policy year for all occurrences is                         0
                                                                                                                              0
        shown as the aggregate limit on the ELITE MANUFACTURING WRAP SCHEDULE.                                                0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w



CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 4 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                   02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Shelby
                                              03/25/21  Page: Circuit Clerk
                                                               99 of 216  - Page ID#: 104
                                                                                         -oT ORIGIN AL DOCUi\H T
                                                                                        03/0 1/2021 01:SS:H PM
                                                                                             1         1




                                                                                        87453-l
   G. Installation Including Theft Of Building Materials Off Premises
        Item C. Limitations; paragraph 1.d. on the CAUSES OF LOSS - SPECIAL FORM does not apply, subject
        to policy provisions and the following:
            We agree to pay for direct physical loss caused by a covered peril to building materials, supplies,
            machinery, fixtures, and equipment that you are installing , constructing , or rigging as part of your
            installation or construction project. The above Covered Property must become a permanent part of
            your completed project. Scaffolding, cribbing, construction forms, and other temporary structures
            assembled on site for the purpose of completing your project are also considered Covered Property
            under this Extension. We will cover these materials while at the jobsite awaiting installation, in transit
            to the jobsite, and in temporary storage awaiting transportation. The actual cost to repair, replace , or
            rebuild the Covered Property with materials of like kind and quality includes material, labor,
            reasonable overhead and profit, and delivery charges.
            Coverage ends when one of the following first occurs:
            1.   This policy expires or is canceled;
            2.   The covered installation or construction project is accepted by the purchaser;
            3.   Your insurable interest in the Covered Property ceases;
            4.   You abandon the installation or construction project with no intent to complete it;
            5.   The installation or construction project has been completed for more than 30 days; or
            6.   The Covered Property has been put to its intended use . However, this does not apply to roofs or
                 walls.
            The most we will pay is shown on the ELITE MANUFACTURING WRAP SCHEDULE for the sum of
            all covered expenses arising out of Covered Causes of Loss occurring during each separate 12                       ..,,;;-
                                                                                                                               N
            month period of this policy.                                                                                       M
                                                                                                                               Lt)
                                                                                                                               ~
   H. Patent Infringement Expense Reimbursement                                                                                z
                                                                                                                               <C
        We will pay for extra expenses resulting from a patent or copyright infringement suit that prohibits you               :ii:
                                                                                                                               ::&::
        from using or distributing a product in your operation until the suit is decided. The infringement suit must           (.)
                                                                                                                               :i:
        be brought against you during the policy term . The most we will pay for this expense reimbursement is                 ti
        shown on the ELITE MANUFACTURING WRAP SCHEDULE . We will not pay if the suit is found against
        you .
                                                                                                                               "'w
                                                                                                                               ...J
                                                                                                                               0:::
                                                                                                                               <C
   I.   Precious Metals                                                                                                        J:
                                                                                                                               (.)

        Item C. Limitations; 3.b. on the CAUSES OF LOSS - SPECIAL FORM is amended as follows:                                  z
                                                                                                                               0
                                                                                                                               J:
            The most we will pay is shown on the ELITE MANUFACTURING WRAP SCHEDULE only for                                     Q)
                                                                                                                                Cl
            precious alloys or metals. All other provisions of this policy apply.                                              'O
                                                                                                                               :::J
                                                                                                                               -,
   J.   Property In Transit (Any Vehicle)                                                                                       Cl
                                                                                                                                C:
                                                                                                                               'O
        Item F. Additional Coverage Extensions; 1. Property In Transit on the CAUSES OF LOSS - SPECIAL                         "iij

        FORM is deleted and replaced with the following :                                                                       e
                                                                                                                               ll..

            1.   Property In Transit (Any Vehicle)
                 This Extension applies only to your personal property to which this Endorsement applies.
                 a.   You may extend the insurance provided by this Coverage Part to apply to your personal
                      property (including property in the care custody or control of your salespersons) in transit in
                                                                                                                               Lt)
                      or on any vehicle more than 1,000 feet from the described premises. Property must be                     0
                                                                                                                               N
                                                                                                                               0
                      between points in the coverage territory.
                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                 b.   Coverage for propeI1y in the possession of a carrier for hire is excess of any other applicable          0
                                                                                                                                0
                                                                                                                               a,
                      insurance, whether collectible or not.                                                                   0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w



CPT 7610              Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 5 of 17
1jfi~                                02/24/2021                Wendy Graney, Shelby Circuit          • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 100
                                                               Circuit Clerk- Page ID#: 105
                                                                   of 216
                                                                             -oT ORIGIN AL DOCUi\H T
                                                                            0,3/ 0 1/2021 01:SS:H PM
                                                                                              1         1




                                                                            874 - -I
                  c.   Loss or damage must be caused by or result from a Covere      ause of Loss or one of the
                       following additional causes of loss:
                       (1) Collapse of bridges, culverts, docks, or wharves.
                       (2) Earth Movement. Item B. Exclusions; 1.b. Earth Movement on the CAUSES OF LOSS -
                           SPECIAL FORM does not apply to the Property In Transit Extension .
                       (3) Vehicle collision , upset or overturn . Collision means accidental contact of your vehicle
                           with another vehicle or object. It does not mean your vehicle's contact with the roadbed .
                       (4) Water. Item B. Exclusions; 1 .g. Water on the CAUSES OF LOSS - SPECIAL FORM and
                           CP 1032 WATER EXCLUSION ENDORSEMENT do not apply to the Property In Transit
                           Extension .
                  d. The most we will pay in any one occurrence for loss or damage under this Extension is
                     shown on the ELITE MANUFACTURING WRAP SCHEDULE .
                  This Extension is additional insurance . Item F. Additional Conditions; 1. Coinsurance on the
                  BUILDING AND PERSONAL PROPERTY COVERAGE FORM does not apply to this Extension .
      K. Selling Price Clause
         Item E. Loss Conditions ; 7. Valuation on the BUILDING AND PERSONAL PROPERTY COVERAGE
         FORM is amended to add :
             In the event of a loss, we will determine the value of finished "stock" you manufactured and goods
             held for sale at the selling price less discounts and expenses you otherwise would have had .
II.   FLEX COVERAGE EXTENSIONS
      A. Flex Coverage Limit Of Insurance
                                                                                                                                ..,,;;-
                                                                                                                                N
         We will pay up to the amount shown on the ELITE MANUFACTURING WRAP SCHEDULE at each                                    M
                                                                                                                                Lt)
         location described in the Declarations to apply to the sum of all covered losses under the coverages listed            ~
         in items 1. through 9. below. You may apply the Flex Coverage Limit Of Insurance to one or more of                     z
                                                                                                                                <C
         these coverages at your discretion; however, the total amount paid for any one occurrence will not                     :ii:
                                                                                                                                ::&::
         exceed the Flex Coverage Limit Of Insurance shown on the ELITE MANUFACTURING WRAP                                      (.)
                                                                                                                                :i:
         SCHEDULE. The Flex Coverage Limit Of Insurance is in addition to any other applicable coverage limit                   ti
         purchased separately from this Endorsement.
                                                                                                                                "'w
                                                                                                                                ...J
         1. Accounts Receivable (Other Than Electronic Data)                                                                    0:::
                                                                                                                                <C
                                                                                                                                J:
             You may extend the insurance that applies to Covered Property to cover the following loss and                      (.)

             expenses, which are the direct result of loss or damage by a Covered Cause of Loss to accounts                     z
                                                                                                                                0
             receivable records including credit card invoices:                                                                 J:
                                                                                                                                 Q)
                                                                                                                                 Cl
             a.   All sums due you from customers, provided you are unable to affect collection ;                               i::,
                                                                                                                                :::J
                                                                                                                                -,
             b.   Interest charges on any loan to offset impaired collections pending repayment of such sums                     Cl
                                                                                                                                 C:
                  made uncollectible by loss or damage;                                                                         i::,
                                                                                                                                .iii
             c.   Collection expenses in excess of normal collection cost made necessary because of loss or                      e
                                                                                                                                ll..
                  damage; and
             d.   Other reasonable expenses incurred by you in reestablishing records of accounts receivable
                  following such loss or damage.
             The following Exclusions do not apply to this Extension:
                                                                                                                                Lt)
                  (i) Item B. Exclusions; 1.b. Earth Movement on the CAUSES OF LOSS - SPECIAL FORM ;                            0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -....
                                                                                                                                0
                  (ii) Item B. Exclusions; 1 .g. Water on the CAUSES OF LOSS - SPECIAL FORM; and                                0

                                                                                                                                 0
                  (iii) CP 1032 WATER EXCLUSION ENDORSEMENT.                                                                    a,
                                                                                                                                0
                                                                                                                                0
             This Extension does not apply to accounts receivable records that exist as electronic data. This                   0
                                                                                                                                0
             Extension is included within the Flex Coverage Limit Of Insurance on the ELITE MANUFACTURING                       J:
             WRAP SCHEDULE.                                                                                                     ><
                                                                                                                                w



CPT 7610               Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 6 of 17
1jfi~                                 02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed     2l~C1---0010il
Case: 3:21-cv-00015-GFVT 02/24/2021        Wendy
                             Doc #: 1-2 Filed:    Graney Page:
                                               03/25/21  Shelby 101
                                                                Circuit   Clerk- Page ID#: 106
                                                                       of 216
                                                              -oT ORIGIN AL DOCUi\H T
                                                             03/0 ] /28'2] 01:SS:H PM        1         1




                                                             87453-l
        2.   Debris Removal
             Item A. Coverage; 4. Additional Coverages; a. Debris Removal on the BUILDING AND PERSONAL
             PROPERTY COVERAGE FORM is included within the Flex Coverage Limit Of Insurance on the
             ELITE MANUFACTURING WRAP SCHEDULE .
        3.   Electronic Data
             Item A. Coverage; 4. Additional Coverages; f. Electronic Data on the BUILDING AND PERSONAL
             PROPERTY COVERAGE FORM is amended as follows:
                 This Extension is included within the Flex Coverage Limit Of Insurance on the ELITE
                 MANUFACTURING WRAP SCHEDULE for all loss or damage in any one occurrence. There is
                 not a policy year aggregate limit with regards to the electronic data additional coverage.
        4.   Fine Arts At Described Premises
             Item A. Coverage; 1. Covered Property; b. Your Business Personal Property on the BUILDING AND
             PERSONAL PROPERTY COVERAGE FORM is amended to add :
                 Fine Arts, meaning paintings, etchings, pictures, sculptures, tapestries, valuable rugs, bric-a-brac,
                 rare or art glass, art glass windows, antique jewelry and similar property of rarity, historical value
                 or artistic merit.
             Item C. Limitations; 2.b. on of the CAUSES OF LOSS - SPECIAL FORM is amended to add :
                 Fragile articles such as statuary, marbles, chinaware and porcelains are covered for loss or
                 damage by a Covered Cause of Loss, but only up to the Flex Coverage Limit Of Insurance on the
                 ELITE MANUFACTURING WRAP SCHEDULE at each described premises. Loss caused by
                 "specified causes of loss" or building glass breakage is not subject to this limitation.
        5.   Fire Extinguisher Recharge                                                                                        ..,,;;-
                                                                                                                               N
                                                                                                                               M
             The cost of recharging your Underwriters Laboratories listed or Factory Mutual approved type ABC                  Lt)
                                                                                                                               ~
             (multipurpose) or K fire extinguishers or dry chemical fixed pipe fire extinguishing systems after being          z
             used in fighting a fire on your described premises or on adjoining premises is included within the Flex           <C
                                                                                                                               :ii:
             Coverage Limit Of Insurance on the ELITE MANUFACTURING WRAP SCHEDULE for any one                                  ::&::
                                                                                                                               (.)
             occurrence.                                                                                                       :i:
                                                                                                                               ti
        6.   Outdoor Property
                                                                                                                               "'w
                                                                                                                               ...J
             Item A. Coverage ; 5. Coverage Extensions; e. Outdoor Property on the BUILDING AND PERSONAL                       0:::
                                                                                                                               <C
             PROPERTY COVERAGE FORM is deleted and replaced with the following:                                                J:
                                                                                                                               (.)

                 e.   Outdoor Property                                                                                         z
                                                                                                                               0
                                                                                                                               J:
                       You may extend the insurance provided by this Coverage Form to apply to:                                 Q)
                                                                                                                                Cl
                                                                                                                               'O
                      (1) Outdoor trees, shrubs and plants (other than "stock" of trees, shrubs or plants) including           :::J
                                                                                                                               -,
                          Debris Removal expenses.                                                                              Cl
                                                                                                                                C:
                                                                                                                               'O
                           The most we will pay for loss or damage by a Covered Cause of Loss is shown on the                  'iij

                           ELITE MANUFACTURING WRAP SCHEDULE for any one tree, shrub or plant. We will                          e
                                                                                                                               ll..
                           not pay for loss or damage to outdoor trees, shrubs, and plants resulting from the
                           following causes of loss: windstorm or hail; vehicles; vandalism; disease.
                      (2) Fences and Antennas
                           We will pay for a loss to fences, radio and television antennas (including lead-in wiring,
                           masts, towers or satellite dishes) for any Covered Cause of Loss.                                   Lt)
                                                                                                                               0
                                                                                                                               N
                           The following Exclusions do not apply to the Fences and Antennas Extension:                         0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0
                                (i) Item B. Exclusions; 1 .b. Earth Movement on the CAUSES OF LOSS - SPECIAL                    0
                                    FORM;                                                                                      N
                                                                                                                               a,
                                                                                                                               0
                                                                                                                               0
                                (ii) Item B. Exclusions; 1 .g. Water on the CAUSES OF LOSS - SPECIAL FORM; or                  0
                                                                                                                               0

                                (iii) CP 1032 WATER EXCLUSION ENDORSEMENT.                                                     J:
                                                                                                                               ><
                                                                                                                               w
                      These enhanced coverages are included within the Flex Coverage Limit Of Insurance on the
                      ELITE MANUFACTURING WRAP SCHEDULE.
CPT 7610              Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 7 of 17
1jfi~                                02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 102
                                                              Circuit Clerk- Page ID#: 107
                                                                  of 216
                                                                                       -oT ORIGIN AL DOCUi\H T
                                                                                      03/0 1/2021 01:SS:H PM
                                                                                           1         1




                                                                                      87453-l
        7.   Personal Property Of Others
             Item A. Coverage ; 5. Coverage Extensions; b. Personal Effects And Property Of Others on the
             BUILDING AND PERSONAL PROPERTY COVERAGE FORM is amended as follows:
                 The most we will pay for loss under paragraph (2) Personal property of others in your care,
                 custody or control is included within the Flex Coverage Limit Of Insurance on the ELITE
                 MANUFACTURING WRAP SCHEDULE at each described premises.
             Item G. Optional Coverages ; 3. Replacement Cost ; b.(1) Personal property of others on the
             BUILDING AND PERSONAL PROPERTY COVERAGE FORM is deleted subject to the limits of this
             Extension . We will not pay for tools owned by you, your officers, your partners or members, your
             managers or your employees under this Extension .
        8.   Public Safety Service Charges
             Item A. Coverage ; 4. Additional Coverages ; c. Fire Department Service Charge on the BU ILDING
             AND PERSONAL PROPERTY COVERAGE FORM is deleted and replaced with the following :
                 c. Public Safety Service Charges
                     When the fire department or any other municipal public safety service is called to protect
                     Covered Property from a Covered Cause of Loss, you may be assessed a service charge .
                     We will pay all service charges up to the Flex Coverage Limit Of Insurance on the ELITE
                     MANUFACTURING WRAP SCHEDULE that you have assumed by contract or agreement
                     prior to loss or required by local ordinance.
        9.   Valuable Papers And Records (Other Than Electronic Data)
             Item A. Coverage ; 5. Coverage Extensions; c. Valuable Papers And Records (Other Than Electronic
             Data) on the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is included in the Flex
             Coverage Limit Of Insurance on the ELITE MANUFACTURING WRAP SCHEDULE.                                           ..,,;;-
                                                                                                                             N
                                                                                                                             M
                                                                                                                             Lt)
             The following Exclusions do not apply to this Extension :                                                       ~
                                                                                                                             z
                 (i) Item B. Exclusions; 1.b. Earth Movement on the CAUSES OF LOSS - SPECIAL FORM ;                          <C
                                                                                                                             :ii:
                                                                                                                             ::&::
                 (ii) Item B. Exclusions; 1 .g. Water on the CAUSES OF LOSS - SPECIAL FORM ; and                             (.)
                                                                                                                             :i:
                 (iii) CP 1032 WATER EXCLUSION ENDORSEMENT.                                                                  ti

Ill. COVERAGE FEATURES
                                                                                                                             "'w
                                                                                                                             ...J
                                                                                                                             0:::
                                                                                                                             <C
   A. Additional Covered Property                                                                                            J:
                                                                                                                             (.)

        Item A. Coverage; 2. Property Not Covered; paragraphs d., f ., and g. on the BUILDING AND PERSONAL                   z
                                                                                                                             0
        PROPERTY COVERAGE FORM are deleted .                                                                                 J:
                                                                                                                              Q)
                                                                                                                              Cl
        Item A. Coverage ; 1. Covered Property on the BUILDING AND PERSONAL PROPERTY COVERAGE                                'O
                                                                                                                             :::J
        FORM is amended to add :                                                                                             -,
                                                                                                                              Cl
                                                                                                                              C:
             Covered Property is extended to include:                                                                        'O
                                                                                                                             'iij

                 Bridges, roadways, walks, patios or other paved surfaces;
                                                                                                                              e
                                                                                                                             ll..


                 The cost of excavations, grading , backfilling or filling ; and
                 Foundations of buildings, structures, machinery or boilers if their foundations are below:
                 (1) The lowest basement floor, or
                 (2) The surface of the ground if there is no basement.                                                      Lt)
                                                                                                                             0
                                                                                                                             N
                                                                                                                             0
             The most we will pay for loss or damage under this Extension is shown on the ELITE
                                                                                                                             -
                                                                                                                             0
                                                                                                                             0
             MANUFACTURING WRAP SCHEDULE.                                                                                     0
                                                                                                                             M
                                                                                                                             a,
   B. Broadened Premises                                                                                                     0
                                                                                                                             0
                                                                                                                             0
        Throughout the BUILDING AND PERSONAL PROPERTY COVERAGE FORM and the CAUSES OF                                        0

        LOSS - SPECIAL FORM the phrase "within 100 feet" is amended to "within 1,000 feet".                                  J:
                                                                                                                             ><
                                                                                                                             w



CPT 7610            Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 8 of 17
1jfi~                              02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 103
                                                              Circuit Clerk- Page ID#: 108
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l
   C. Business Personal Property - Seasonal Increase
        The Limit of Insurance for Business Personal Property will automatically increase by the amount shown
        on the ELITE MANUFACTURING WRAP SCHEDULE to provide for peak season periods. The peak
        season period is determined when the average monthly values during any 60 day period exceeds the
        average monthly values of the 12 months immediately preceding the date loss or damage occurs. We will
        pay for no more than two peak season periods in any policy period .
   D. Computer Fraud Coverage
        1.   We will pay for loss of, and loss from damage to money, securities and property other than money
             and securities resulting directly from "computer fraud".
        2.   The most we will pay for loss in any one "occurrence" is shown on the ELITE MANUFACTURING
             WRAP SCHEDULE.
        3.   Additional Exclusions, Conditions and Definitions
             a.   Additional Exclusions - We will not pay for loss as specified below:
                  (1) Acts of Employees, Directors, Trustees or Representatives - Loss resulting from any
                      dishonest or criminal act committed by any of your employees, directors, trustees or
                      authorized representatives :
                      (a) Acting alone or in collusion with other persons; or
                      (b) While performing services for you or otherwise.
                  (2) Inventory Shortages - Loss , or that part of any loss, the proof of which as to its existence or
                      amount is dependent upon:
                      (a) An inventory computation; or
                                                                                                                              ..,,;;-
                                                                                                                              N
                      (b) A profit and loss computation.                                                                      M
                                                                                                                              Lt)
                                                                                                                              ~
             b. Additional Conditions                                                                                         z
                                                                                                                              <C
                  Duties in the Event of Loss - If you have reason to believe that any loss of, or loss from damage           :ii:
                                                                                                                              ::&::
                                                                                                                              (.)
                  to Covered Property involves a violation of law, you must notify the police.
                                                                                                                              :i:
             c.   Additional Definitions                                                                                      ti

                  "Computer fraud" means theft of property following and directly related to the use of any computer
                                                                                                                              "'w
                                                                                                                              ...J
                                                                                                                              0:::
                  to fraudulently cause a transfer of that property from inside the premises or banking premises to a         <C
                                                                                                                              J:
                  person(s) (other than a messenger) outside those premises or to a place outside those premises.             (.)
                                                                                                                              z
                  "Occurrence" means an:                                                                                      0
                                                                                                                              J:
                                                                                                                               Q)
                  (1) Act or series of related acts involving one or more persons ; or                                         Cl
                                                                                                                              'O
                                                                                                                              :::J
                  (2) Act or event , or a series of related acts or events not involving any person.                          -,
                                                                                                                               Cl
                                                                                                                               C:
   E. Contract Penalty Costs                                                                                                  'O
                                                                                                                              "iij

        We pay for penalty costs resulting from the suspension, lapse or cancellation of a written contract that is
                                                                                                                               e
                                                                                                                              ll..

        directly caused by a Covered Cause of Loss to Covered Property. Penalty costs are only those shown in
        the written contract with your customer. No insured will, except at that insured's own cost, voluntarily
        make a payment, assume any obligation , or incur any expense without our consent. The most we will pay
        in any one occurrence is shown by the per claim limit on the ELITE MANUFACTURING WRAP
        SCHEDULE; the most we will pay for all claims in any one policy year is shown by the aggregate limit on
        the ELITE MANUFACTURING WRAP SCHEDULE .                                                                               Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0
   F. Employee Dishonesty
                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

        You may extend the insurance provided by this Endorsement to apply to loss of, and loss from damage to                 0
                                                                                                                              ,:j"
                                                                                                                              a,
        money, securities and property other than money and securities caused by "employee dishonesty". We                    0
                                                                                                                              0
        will pay for loss caused by any "employee" while temporarily outside the coverage territory for a period not          0
                                                                                                                              0
        more than 90 days.                                                                                                    J:
                                                                                                                              ><
                                                                                                                              w
        1.   We will not pay for loss as specified below:


CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 9 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 104
                                                              Circuit Clerk- Page ID#: 109
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       0,3/ 0 1/2021 01:SS:H PM
                                                                                            1         1




             a.   Loss caused by an "employee" if the "employee" has also co ~l"',-             e
                                                                                           any other dishonest act prior
                  to the effective date of this insurance and you or any of your partners or members, your
                  managers or your officers, directors or trustees, not in collusion with the "employee", learned of
                  that dishonest act prior to the policy period shown in the Declarations; or
             b.   Loss, or that part of any loss, the proof of which as to its existence or amount is dependent upon:
                  (1) An inventory computation; or
                  (2) A profit and loss computation.
             c. Coverage terminates as to any "employee" immediately upon discovery by :
                  (1) You; or
                  (2) Any of your partners or members , your managers or your officers, directors or trustees not in
                      collusion with the "employee";
                  of any dishonest act committed by that "employee" whether before or after becoming employed
                  by you .
        2.   Additional Conditions :
             a. We will pay only for loss or damage you sustain through acts committed or events occurring
                  during the Policy Period shown in the Declarations.
             b.   We will pay only for covered loss or damage discovered no later than one year from the end of
                  the Policy Period.
             c. If you or any predecessor sustained loss or damage during the period of any prior insurance that
                  you could have recovered under that insurance except that the time within which to discover loss
                  or damage had expired, we will pay for it provided :
                                                                                                                               ..,,;;-
                                                                                                                               N
                  (1) This coverage became effective at the time of cancellation or termination of the prior                   M
                                                                                                                               Lt)
                      insurance; and                                                                                           ~
                                                                                                                               z
                  (2) The loss or damage would have been covered by this coverage had it been in effect when                   <C
                                                                                                                               :ii:
                      the acts or events causing the loss or damage were committed or occurred .                               ::&::
                                                                                                                               (.)
                                                                                                                               :i:
                  This is part of, not in addition to, the Limit of Insurance applying to this coverage and is limited to      ti
                  the lesser of the amount recoverable under:
                                                                                                                               "'w
                                                                                                                               ...J
                      (i) This coverage as of its effective date; or                                                           0:::
                                                                                                                               <C
                                                                                                                               J:
                      (ii) The prior insurance had it remained in effect.                                                      (.)
                                                                                                                               z
        3.   "Employee dishonesty" means only dishonest acts committed by an "employee" whether identified or                  0
                                                                                                                               J:
             not , acting alone or in collusion with other persons, except you or a partner, with the manifest intent           Q)
                                                                                                                                Cl
             to:                                                                                                               'O
                                                                                                                               :::J
                                                                                                                               -,
             a.   Cause you to sustain loss; and                                                                                Cl
                                                                                                                                C:
                                                                                                                               'O
             b.   Obtain financial benefit (other than employee benefits earned in the normal course of                        "iij

                  employment, including; salaries, commissions, fees, bonuses, promotions, awards, profit sharing
                                                                                                                                e
                                                                                                                               ll..
                  or pensions) for:
                  (1) The "employee"; or
                  (2) Any person or organization intended by the "employee" to receive that benefit.
        4.   "Employee" means any natural person :
                                                                                                                               Lt)
                                                                                                                               0
             a.   While in your service and for the first 30 days immediately after termination of se1vice, unless             N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                  such termination is due to theft or any dishonest act committed by the "employee";                           0

                                                                                                                                0
             b.   Whom you compensate directly by salary, wages or commissions; and                                            Lt)
                                                                                                                               a,
                                                                                                                               0
                                                                                                                               0
             c.   Whom you have the right to direct and control while performing services for you; or any natural              0
                                                                                                                               0
                  person employed by an employment contractor while that person is subject to your direction and               J:
                  control and performing services for you excluding, however, any such person having care and                  ><
                                                                                                                               w
                  custody of property outside the premises.

CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 10 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 105
                                                              Circuit Clerk- Page ID#: 110
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l
        5.   But "employee" does not mean any :
             a.   Agent broker, factor, commission merchant, consignee, independent contractor or representative
                  of the same general character; or
             b.   Director or trustee except while performing acts coming within the scope of the usual duties of an
                  "employee".
        6.   The most we will pay for loss or damage under this Extension is shown on the ELITE
             MANUFACTURING WRAP SCHEDULE in any one "occurrence". "Occurrence" means all loss
             caused by or involving one or more "employees", whether the result of a single act or a series of acts.
   G. Forgery Or Alteration
        1.   We will pay for loss resulting directly from forgery or alteration of any check, draft, promissory note,
             bill of exchange or similar written promise of payment in money that you or your agent has issued , or
             that was issued by someone who impersonates you or your agent.
        2.   If you are sued for refusing to pay the check, draft , promissory note , bill of exchange or similar written
             promise of payment in money, on the basis that it has been forged or altered , and you have our
             written consent to defend against the suit, we will pay for any reasonable legal expenses that you
             incur in that defense.
        3.   For the purpose of this coverage, check includes a substitute check as defined in the Check Clearing
             for the 21st Century Act, and will be treated the same as the original it replaced .
        4.   The most we will pay for any loss, including legal expenses, under this Extension is shown on the
             ELITE MANUFACTURING WRAP SCHEDULE , unless a higher Limit of Insurance is shown in the
             Declarations .
   H. Glass Breakage
                                                                                                                               ..,,;;-
        1.   We will pay for direct physical loss of or damage to building glass at the locations scheduled on the             N
                                                                                                                               M
                                                                                                                               Lt)
             Declarations resulting from a Covered Cause of Loss provided that:                                                ~
                                                                                                                               z
             a.   You are a tenant of the building shown in the Schedule ; and                                                 <C
                                                                                                                               :ii:
                                                                                                                               ::&::
             b.   You have a contractual responsibility to insure the building glass, or a contractual responsibility to       (.)
                                                                                                                               :i:
                  pay for loss or damage to that property.                                                                     ti
        2.   The value of property covered under this Endorsement will be determined in accordance with Item E.                "'w
                                                                                                                               ...J
             Loss Conditions ; 7. Valuation on the BUILDING AND PERSONAL PROPERTY COVERAGE FORM                                0:::
                                                                                                                               <C
             or at the amount for which you are liable under contract, whichever is less. If required by law, glass is         J:
                                                                                                                               (.)
             covered at the cost of replacement with safety glazing material. The most we will pay under this                  z
             Extension is shown on the ELITE MANUFACTURING WRAP SCHEDULE .                                                     0
                                                                                                                               J:
                                                                                                                                Q)
   I.   Limited Ordinance Or Law                                                                                                Cl
                                                                                                                               i::,
                                                                                                                               :::J
        This Extension applies only to buildings to which the Replacement Cost Optional Coverage applies.                      -,
                                                                                                                                Cl
                                                                                                                                C:
        1.   If a Covered Cause of Loss occurs to covered Building property, we will pay:                                      i::,
                                                                                                                               .iii
             a.   Coverage A - Coverage for Loss to the Undamaged Portion of the Building                                       e
                                                                                                                               ll..

                  With respect to the building that has sustained covered direct physical damage, we will pay under
                  Coverage A for the loss in value of the undamaged portion of the building as a consequence of
                  the enforcement of an ordinance or law that requires demolition of undamaged paI1s of the same
                  building . Coverage A is included in the Building Limit . If your Covered Property is provided on a
                  Blanket Summary basis, the most we will pay under this Extension is 25% above the value of the
                  damaged building as shown in the latest Statement of Values reported to us.                                  Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0
                  If you are a tenant , we will pay for the loss in value of your improvements and betterments as a
                                                                                                                               -
                                                                                                                               0
                                                                                                                               0
                  consequence of the enforcement of an ordinance or law that required demolition of undamaged                   0
                  parts of the same building. Coverage A is included in the Business Personal Property Limit. If               ID
                                                                                                                               a,
                                                                                                                               0
                  your Covered Property is provided on a Blanket Summary basis, the most we will pay under this                0
                                                                                                                               0
                  Extension is 25% above the value of the business personal property at the location of the loss as            0

                  shown in the latest Statement of Values reported to us.                                                      J:
                                                                                                                               ><
                                                                                                                               w
                  Coverage A does not increase the Limit of Insurance for Building or Business Personal Property
                  Coverage.
CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 11 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 106
                                                              Circuit Clerk- Page ID#: 111
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l
             b.   Coverage B - Demolition Cost Coverage
                  With respect to the building that has sustained covered direct physical damage, we will pay the
                  cost to demolish and clear the site of undamaged parts of the same building , as a consequence
                  of enforcement of an ordinance or law that requires demolition of such undamaged property.
                  The most we will pay for loss under Coverage B is the amount you actually spend to demolish
                  and clear the site of the described premises, subject to the limit shown in paragraph c. below.
             c. Coverage C - Increased Cost Of Construction
                  Item A. Coverages; 4. Additional Coverages; e. Increased Cost Of Construction; paragraph (6) on
                  the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is deleted and replaced with
                  the following :
                         (6) The most we will pay under Coverages Band C combined, for loss or damage to any one
                             building, is shown on the ELITE MANUFACTURING WRAP SCHEDULE. This limit is in
                             addition to the Limit of Insurance for Building Coverage.
   J.   Lock Replacement Due To Theft Of Keys Or Transmitters
        We will pay up to the limit shown on the ELITE MANUFACTURING WRAP SCHEDULE in any one
        occurrence; the cost to repair or replace the door locks or tumblers; or overhead door transmitters of your
        described premises due to theft of your door keys, including electronic magnetic keys; or overhead door
        transmitters.
   K. Money And Securities
        1.   We will pay for loss of money and securities used in your business while at a bank or savings
             institution, within your living quarters or the living quarters of your partners or any employee having
             use and custody of the property, at the described premises , or in transit between any of these places,
             resulting from:                                                                                                   ..,,;;-
                                                                                                                               N
                                                                                                                               M
                                                                                                                               Lt)
             a.   Theft, meaning any act of stealing ;                                                                         ~
                                                                                                                               z
             b.   Disappearance; or                                                                                            <C
                                                                                                                               :ii:
                                                                                                                               ::&::
             c.   Destruction.                                                                                                 (.)
                                                                                                                               :i:
        2.   In addition to the Limitations and Exclusions applicable to property coverage, we will not pay for loss:          ti

             a.   Resulting from accounting or arithmetical errors or omissions;
                                                                                                                               "'w
                                                                                                                               ...J
                                                                                                                               0:::
                                                                                                                               <C
             b.   Due to the giving or surrendering of property in any exchange or purchase ; or                               J:
                                                                                                                               (.)

             c.   Of property contained in any money-operated device unless the amount of money deposited in it                z
                                                                                                                               0
                  is recorded by a continuous recording instrument in the device.                                              J:
                                                                                                                                Q)
                                                                                                                                Cl
        3.   The most we will pay for loss in any one occurrence is:                                                           'O
                                                                                                                               :::J
                                                                                                                               -,
             a.   The Inside Limit shown on the ELITE MANUFACTURING WRAP SCHEDULE for money and                                 Cl
                                                                                                                                C:
                  securities while:                                                                                            'O
                                                                                                                               "iij

                  (1) In or on the described premises; or                                                                       e
                                                                                                                               ll.

                  (2) Within a bank or savings institution; and
             b.   The Outside Limit shown on the ELITE MANUFACTURING WRAP SCHEDULE for money and
                  securities while anywhere else .
        4.   All loss:
                                                                                                                               Lt)
                                                                                                                               0
             a.   Caused by one or more persons; or                                                                            N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0
             b.   Involving a single act or series of related acts;                                                             0
                                                                                                                               r,..
                                                                                                                               a,
             is considered one occurrence.                                                                                     0
                                                                                                                               0
                                                                                                                               0
        5.   You must keep records of all money and securities so we can verify the amount of any loss or                      0

             damage .                                                                                                          J:
                                                                                                                               ><
                                                                                                                               w



CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 12 of 17
1jfi~                                02/24/2021               Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 107
                                                              Circuit Clerk- Page ID#: 112
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       0,3/ 0 1/2021 01:SS:H PM
                                                                                            1         1




        6.   In the event of loss or damage, we will determine the value as fo           b~~-l
             a.   Money at its face value; and
             b.   Securities at their value at the close of business on the day the loss is discovered .
   L.   Newly Acquired Or Constructed Property
        Item A . Coverage ; 5. Coverage Extensions; a. Newly Acquired Or Constructed Property on the BUILDING
        AND PERSONAL PROPERTY COVERAGE FORM is amended as follows:
             a.   Newly Acquired Or Constructed Property
                  (1) Coverage
                      You may extend Building, Business Personal Property, Broadened Business Income and
                      Flex Coverage Extensions to apply to the following Covered Property:
                      (a) Your new buildings during and after construction on the described premises;
                      (b) Buildings you acquire at locations , other than the described premises, intended for:
                          (i) Similar use as the building described in the Declarations; or
                          (ii) Use as a warehouse .
                      (c) Business personal property , including such property that you newly acquire, at any
                          location you acquire other than at fairs, trade shows or exhibitions;
                      (d) Business personal property, including such property that you newly acquire, located at
                          your newly constructed or acquired buildings at the location described in the
                          Declarations ; and
                      (e) Business personal property that you newly acquire , located at the described premises.               ..,,;;-
                                                                                                                               N
                                                                                                                               M
                      This Extension does not apply to:                                                                        Lt)
                                                                                                                               ~
                          (i) Personal property of others that is temporarily in your possession in the course of              z
                                                                                                                               <C
                              installing or performing work on such property;                                                  :ii:
                                                                                                                               ::&::
                                                                                                                               (.)
                          (ii) Personal property of others that is temporarily in your possession in the course of             :i:
                               your manufacturing or wholesaling activities ; or                                               ti

                          (iii) Broadened Business Income at fairs, trade shows or exhibitions.
                                                                                                                               "'w
                                                                                                                               ...J
                                                                                                                               0:::
                                                                                                                               <C
                  (2) Limit Of Insurance                                                                                       J:
                                                                                                                               (.)

                      The most we will pay for loss under Newly Acquired Or Constructed Property for combined                  z
                                                                                                                               0
                                                                                                                               J:
                      coverages that would qualify as Covered Property in any one occurrence is shown on the
                                                                                                                                Q)
                      ELITE MANUFACTURING WRAP SCHEDULE .                                                                       Cl
                                                                                                                               'O
                                                                                                                               :::J
                                                                                                                               -,
                      The limits shown on the ELITE MANUFACTURING WRAP SCHEDULE for Section I.                                  Cl
                                                                                                                                C:
                      MANUFACTURING OPERATION COVERAGES ; B. Broadened Business Income and                                     'O
                      Section II. FLEX COVERAGE EXTENSIONS of this Endorsement are part of, and not in                         'iij

                      addition to the Limit Of Insurance for Newly Acquired Or Constructed Property.
                                                                                                                                e
                                                                                                                               ll..


                  (3) Period Of Coverage
                      With respect to insurance on or at each newly acquired or constructed property, coverage will
                      end when any of the following first occurs:
                      (a) This policy expires;
                                                                                                                               Lt)
                                                                                                                               0
                      (b) 180 days expire after you acquire the property or begin construction of that part of the             N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                          building that would qualify as covered property; or                                                  0

                                                                                                                                0
                      (c) You repoI1 values to us.                                                                             00
                                                                                                                               a,
                                                                                                                               0
                                                                                                                               0
                      We will charge you additional premium for values reported from the date you acquire the                  0
                                                                                                                               0
                      property or begin construction of that part of the building that would qualify as covered                J:
                      property.                                                                                                ><
                                                                                                                               w



CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 13 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
                        02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 108
                                                               Circuit Clerk- Page ID#: 113
                                                                   of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l
   M. Outdoor Signs
        You may extend the insurance provided by the Coverage Form to apply to outdoor signs (attached or not
        attached to your building) .
        1.   Covered Perils
             a.   Outdoor Signs Attached To Your Covered Building
                  (1) Loss or damage must be caused by or result from a Covered Cause of Loss.
             b.   Outdoor Signs Not Attached To Your Covered Building
                  (1) Loss or damage must be caused by or result from a Covered Cause of Loss or one of the
                      following additional causes of loss:
                      (a) Earth Movement. Item B. Exclusions; 1.b. Earth Movement on the CAUSES OF LOSS -
                          SPECIAL FORM does not apply.
                      (b) Water. Item B. Exclusions; 1.g. Water on the CAUSES OF LOSS - SPECIAL FORM and
                          CP 1032 WATER EXCLUSION ENDORSEMENT do not apply.
        2.   Limit of Insurance
             Item C. Limits Of Insurance; the second paragraph starting with 'The most we will pay for loss or
             damage to outdoor signs" on the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is
             deleted and replaced with the following:
             The most we will pay for loss or damage to:
             a.   Outdoor Signs Attached To Your Building
                  (1) Included within the applicable Building Limit.
                                                                                                                               ..,,;;-
                                                                                                                               N
                      (a) If your Covered Property is provided on a Blanket Summary basis, the most we will pay                M
                                                                                                                               Lt)
                          under this Extension is 25% above the value of the damaged building as shown in the                  ~
                          latest Statement of Values reported to us.                                                           z
                                                                                                                               <C
                                                                                                                               :ii:
             b.   Outdoor Signs Not Attached To Your Building                                                                  ::&::
                                                                                                                               (.)
                                                                                                                               :i:
                  (1) Shown on the ELITE RETAIL WRAP SCHEDULE . This limit applies per sign in any one                         ti
                      occurrence.
                                                                                                                               "'w
                                                                                                                               ...J
   N. Pairs Or Sets                                                                                                            0:::
                                                                                                                               <C
                                                                                                                               J:
        If pairs or sets of "stock" are damaged by a Covered Cause of Loss, we may:                                            (.)
                                                                                                                               z
        1.   Repair or replace any part to restore the pair or set to its value before the loss or damage; or                  0
                                                                                                                               J:
                                                                                                                                Q)
        2.   Pay the difference between the value of the pair or set before and after the loss or damage .                      Cl
                                                                                                                               'O
                                                                                                                               :::J
                                                                                                                               -,
   0. Personal Effects (Excluding Employee Tools)                                                                               Cl
                                                                                                                                C:
        Item A. Coverages; 5. Coverage Extensions; b. Personal Effects And Property Of Others; paragraph (1)                   'O
                                                                                                                               'iij
        on the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is amended as follows:                                              e
                                                                                                                               ll..

             The most we will pay at each described premises for loss under paragraph (1 ), Personal effects
             owned by you, your officers, your partners or members, your managers or your employees, is shown
             on the ELITE MANUFACTURING WRAP SCHEDULE. The theft limitation is deleted.
             We will not pay for tools owned by you , your officers, your partners or members, your managers or
             your employees under this Extension .                                                                             Lt)
                                                                                                                               0
   P. Personal Property Away From Premises                                                                                     N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0
        1.   Property Off-Premises                                                                                             0
                                                                                                                               a,
                                                                                                                               a,
             Item A. Coverage; 5. Coverage Extensions; d. Property Off-Premises on the BUILDING AND                            0
                                                                                                                               0
             PERSONAL PROPERTY COVERAGE FORM is amended as follows:                                                            0
                                                                                                                               0

                  Paragraph (2)(b) property in the care, custody or control of your salespersons is deleted.                   J:
                                                                                                                               ><
                                                                                                                               w



CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 14 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 109
                                                              Circuit Clerk- Page ID#: 114
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l
                  Paragraph (3) is deleted and replaced with the following:
                      (3) The most we will pay for loss or damage under this Extension for:
                          (a) Property at any fair, trade show or exhibition ;
                          (b) Property in a temporary location, including a processor location; and
                          (c) Property in the care, custody or control of a salesperson;
                          is shown on the ELITE MANUFACTURING WRAP SCHEDULE .
             Item C. Limitations, 2.c. Builders' machinery, tools and equipment on the CAUSES OF LOSS -
             SPECIAL FORM is deleted.
   Q. Pollutant Clean-up And Removal

        The most we will pay under item A. Coverages; 4. Additional Coverages; d. Pollutant Clean-up And
        Removal on the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is increased to the limit
        shown on the ELITE MANUFACTURING WRAP SCHEDULE during each separate 12 month period of
        this policy.
   R. Theft Of Building Materials
        Item C. Limitations; paragraph 1.d. on the CAUSES OF LOSS - SPECIAL FORM is amended to add :
             The most we will pay for loss or damage by theft or attempted theft of building materials and supplies
             not attached as part of the building or structure located either on or off premises owned by you is
             shown on the ELITE MANUFACTURING WRAP SCHEDULE .
   S. Water Back-up And Sump Overflow
        1.   Coverage
                                                                                                                               ..,,;;-
                                                                                                                               N
             We will pay for direct physical loss of or damage to Covered Property caused by or resulting from :               M
                                                                                                                               Lt)
                                                                                                                               ~
             a.   Water which backs up through or overflows from sewer or drain; or                                            z
                                                                                                                               <C
             b.   Water which backs up through or overflows from a sump, even if the back up or overflow results               :ii:
                                                                                                                               ::&::
                                                                                                                               (.)
                  from mechanical breakdown of a sump pump or its related equipment.                                           :i:
             However, with respect to paragraph b. above, we will not pay the cost of repairing or replacing a                 ti
             sump pump or its related equipment in the event of mechanical breakdown.                                          "'w
                                                                                                                               ...J
                                                                                                                               0:::
        2.   Exclusions Modified                                                                                               <C
                                                                                                                               J:
                                                                                                                               (.)
             With respect to this Extension :                                                                                  z
                                                                                                                               0
                                                                                                                               J:
             a.   Item B. Exclusions; 1 .g. Water; paragraph (3) water that backs up or overflows from a sewer,
                                                                                                                                Q)
                  drain or pump on the CAUSES OF LOSS - SPECIAL FORM is deleted.                                                Cl
                                                                                                                               i::,
                                                                                                                               :::J
                                                                                                                               -,
             b.   Paragraph B.3. of CP 1032 WATER EXCLUSION ENDORSEMENT is deleted.                                             Cl
                                                                                                                                C:
             c.   Item B. Exclusions; 1 .e. Utility Services on the CAUSES OF LOSS - SPECIAL FORM is deleted.                  i::,
                                                                                                                               .iii
             d. The following additional Exclusions apply:
                                                                                                                                e
                                                                                                                               ll..


                  (1) The coverage described in paragraph 1 . Coverage of this Extension does not apply to loss or
                      damage resulting from an insured's failure to:
                      (a) Keep a sump pump or its related equipment in proper working condition; or
                      (b) Perform the routine maintenance or repair necessary to keep a sewer or drain free from               Lt)
                          obstructions.                                                                                        0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -....
                                                                                                                               0
                  (2) The coverage provided by this Extension does not apply to Section I. MANUFACTURING                       0

                                                                                                                                0
                      OPERATION COVERAGES; B. Broadened Business Income of this Endorsement.                                   0
                                                                                                                               0
        3.   Limit Of Insurance                                                                                                0
                                                                                                                               0
                                                                                                                               0
             The most we will pay for loss or damage under this Extension is shown on the ELITE                                J:
             MANUFACTURING WRAP SCHEDULE . This Extension is additional insurance.                                             ><
                                                                                                                               w



CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 15 of 17
1jfi~                               02/24/2021                Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 110
                                                              Circuit Clerk- Page ID#: 115
                                                                  of 216
                                                                                       -oT ORIGIN AL DOCUi\H T
                                                                                      03/0 1/2021 01:SS:H PM
                                                                                           1         1




                                                                                      87453-l
IV. CLAIM FRIENDLY SUPPORT
   A. Catastrophe Employee Care Costs
        1.   Insuring Agreement
             a.   We will pay employee care expenses as described below for covered "catastrophic events" or by
                  a fatal accident:
                  (1) On premises you own or rent;
                  (2) On ways next to premises you own or rent ; or
                  (3) Because of your operations;
                  provided that:
                      (a) The "catastrophic event" takes place in the coverage territory and during the policy
                          period ;
                      (b) The expenses are incurred by you within 90 days of the accident and reported to us
                          within 90 days of being incurred (90 day period for reporting expenses is not applicable in
                          Missouri); and
                      (c) The determination of "catastrophic event" is approved by us prior to incurring the covered
                          employee care expenses.
             b.   We will make these payments for each "catastrophic event" as described in this Extension. The
                  most we will pay in any one occurrence is shown by the per claim limit on the ELITE
                  MANUFACTURING WRAP SCHEDULE ; the most we will pay for all claims in any one policy year
                  is shown by the aggregate limit on the ELITE MANUFACTURING WRAP SCHEDULE.
                  We will pay reasonable expenses for:                                                                        ..,,;;-
                                                                                                                              N
                                                                                                                              M
                  (1) Loss of business income due to the temporary shutdown of normal operations;                             Lt)
                                                                                                                              ~
                  (2) Counseling services for employees;                                                                      z
                                                                                                                              <C
                                                                                                                              :ii:
                  (3) Increased security guard services ;                                                                     ::&::
                                                                                                                              (.)
                                                                                                                              :i:
                  (4) Public relations consultants;                                                                           ti
                  (5) Security consultant services; or                                                                        "'w
                                                                                                                              ...J
                                                                                                                              0:::
                  (6) Any other applicable expenses approved by us.                                                           <C
                                                                                                                              J:
                                                                                                                              (.)
                  The above additional coverages are applicable at the location linked with the "catastrophic event".         z
                                                                                                                              0
                                                                                                                              J:
        2.   Exclusions
                                                                                                                               Q)
                                                                                                                               Cl
             We will not pay for expenses resulting from "catastrophic events" if benefits are payable or must be             'O
                                                                                                                              :::J
                                                                                                                              -,
             provided to any person , whether they are an "employee" or not, under a workers' compensation or                  Cl
                                                                                                                               C:
             disability benefits law or similar law.                                                                          'O
                                                                                                                              'iij
        3.   Condition                                                                                                         e
                                                                                                                              ll.
             This coverage is excess of any other benefits which may be provided including but not limited to
             workers compensation, employee assistance programs, health insurance or other liability insurance
             you may have whether it is collectible or not.
        4.   Definition
             Covered "catastrophic events" include violent or destructive events, other than natural catastrophe,             Lt)
                                                                                                                              0
                                                                                                                              N
             that involve reckless acts by any person without regard for life, and involve physical harm or the               0


                                                                                                                              -........
                                                                                                                              0
             threat of physical harm to individual victims who are connected with your operations; and causes                 0

                                                                                                                               0
             emotional distress to employees, customers or other individuals directly connected with your
                                                                                                                              0
             operations.
                                                                                                                              0
                                                                                                                              0
   B. Coinsurance Waiver On Losses Under $10,000                                                                              0

                                                                                                                              J:
        Item F. Additional Conditions; 1. Coinsurance on the BUILDING AND PERSONAL PROPERTY                                   ><
                                                                                                                              w
        COVERAGE FORM does not apply if the covered loss is less than $10,000. This provision will not apply

CPT 7610             Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 16 of 17
1jfi~                               02/24/2021               Wendy Graney, Shelby Circuit          • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 111
                                                              Circuit Clerk- Page ID#: 116
                                                                  of 216
                                                                                       -oT ORIGIN AL DOCUi\H T
                                                                                      0,3/ 0 1/2021 01:SS:H PM
                                                                                           1         1




        to subsequent losses if we have notified you that a penalty would haJJ1i1>i~ed and proper limits of
        insurance were not obtained within 30 days of such notice.
    C. Covered Crime Reward
        We will pay up to the Covered Crime Reward limit shown on the ELITE MANUFACTURING WRAP
        SCHEDULE for information that leads to a conviction in connection with a covered loss under this policy.
        Regardless of the number of persons involved in providing information , our liability under this Extension
        will not be increased. The amount of reward to be paid will be determined by us and must be disclosed
        prior to the information leading to conviction provided by informant is disclosed , but shall in no event be
        more than the Covered Crime Reward limit described above.
    D. Realty Tax-Increased Assessment
        If a Covered Cause of Loss results in direct damage to Covered Property, we will repay you for the
        increased realty tax liability directly accredited to the repair, rebuilding, or reconstruction of the damaged
        property. We will pay only the first increased assessment up to the limit shown on the ELITE
        MANUFACTURING WRAP SCHEDULE if the increased tax liability is assessed within 24 months of the
        date of the covered loss. You must provide a documented statement from the taxing agency providing the
        increased improvement value directly attributable to the repair, rebuilding, or reconstruction .
    E. Removal Of Property To Prevent A Loss
        Item A. Coverage; 4. Additional Coverages; b. Preservation Of Property on the BUILDING AND
        PERSONAL PROPERTY COVERAGE FORM is amended to add:
            We will also pay costs or expenses to remove or protect Covered Property at locations endangered
            by a Covered Cause of Loss that would have caused direct physical loss of or damage to such
            Covered Property .
            The limit shown on the ELITE MANUFACTURING WRAP SCHEDULE is an additional amount we will                          ..,,;;-
            pay for these costs or expenses.                                                                                  N
                                                                                                                              M
                                                                                                                              Lt)
                                                                                                                              ~
    F. Security After Loss                                                                                                    z
                                                                                                                              <C
        We will pay up to the limit shown on the ELITE MANUFACTURING WRAP SCHEDULE for the cost of a                          :ii:
                                                                                                                              ::&::
        security provider approved by us that is used to safeguard Covered Property at the described premises                 (.)
                                                                                                                              :i:
        after a covered loss , if we determine it necessary.                                                                  ti
    G. Deductible Provisions                                                                                                  "'w
                                                                                                                              ...J
                                                                                                                              0:::
        Item D. Deductible on the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is amended to                                  <C
                                                                                                                              J:
        add :                                                                                                                 (.)
                                                                                                                              z
            When an occurrence involves loss to more than one item of Covered Property and separate Limits of                 0
                                                                                                                              J:
            Insurance apply, the losses will not be combined in determining application of the Deductible;                     Q)
                                                                                                                               Cl
            however, the Deductible will be applied only once per occurrence .                                                'O
                                                                                                                              :::J
                                                                                                                              -,
        Refer to Section IV.G . Deductible Provisions on the ELITE MANUFACTURING WRAP SCHEDULE for                             Cl
                                                                                                                               C:
        applicable deductibles.                                                                                               'O
                                                                                                                              'iij

All other terms and conditions of this policy not in conflict with the terms and conditions of this Endorsement shall          e
                                                                                                                              ll..
continue to apply.




                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                              0
                                                                                                                              N
                                                                                                                              0
                                                                                                                              ..-
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w



CPT 7610            Includes copyrighted material of Insurance Services Office, Inc., with its permission .   Page 17 of 17
1jfi~                              02/24/2021                Wendy Graney, Shelby Circuit          • erk
 Filed     2]~CT--00 10il
 Case: 3:21-cv-00015-GFVT1
                          02/24/202]        Wendy
                              Doc #: 1-2 Filed:    Graney Page:
                                                03/25/21  Shelby 112
                                                                 Circuit  Clerk- Page ID#: 117
                                                                       of 216
                                                               -oT ORIGIN AL DOCUi\H T
                                                              03/0 ] /202] 01:SS:H PM          1          1




              THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE REA                             7-t ft     REFULLY.

                               EQUIPMENT BREAKDOWN WRAP
                             CAUSES OF LOSS - BREAKDOWN PLUS
                        Equipment Breakdown Coverages Plus Expanded Coverages
           Support and Services provided by The Hartford Steam Boiler Inspection and Insurance Co.
This Endorsement modifies insurance provided under the following :
    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CAUSES OF LOSS - SPECIAL FORM
    WATER EXCLUSION ENDORSEMENT

When added to the policy:
   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGES

This Coverage Form applies only to the premises in the Declarations where the CAUSES OF LOSS-SPECIAL
FORM is shown .
                                                          SCHEDULE
Coverages                                                                                                        Limit
I.    Additional Covered Causes of Loss Section
      A.   Equipment Breakdown                                                                                 Included
      B. Limited Additional Breakdown Coverages
         1. Expediting Expenses                                                                                  $25,000*
         2. Hazardous Substances                                                                                 $25,000*                 ..,,;;-
                                                                                                                                          N
         3. Data Restoration                                                                                     $25,000*                 M
                                                                                                                                          Lt)

         4. Service Interruption                                                                              Included**                  ~
         5. CFC Refrigerants                                                                                    Included                  z
                                                                                                                                          <C
         6. Business Income and Extra Expense                                                                 Included**                  :ii:
                                                                                                                                          ::&::
                                                                                                                                          (.)
      Deductible: As shown on the Covered Property and Income Coverages; unless modified on any Breakdown                                 :i:
                  Coverage Modification Endorsement                                                                                       ti
      * Unless otherwise shown on a Breakdown Coverage Modification Endorsement                                                           "'w
                                                                                                                                          ...J
                                                                                                                                          0:::
      ** When Business Income (And Extra Expense) Forms are added to the policy.                                                          <C
                                                                                                                                          J:
                                                                                                                                          (.)
II.   Expanded Coverage Plus Section                                                                                                      z
                                                                                                                                          0
                                                                                                                                          J:
      CAUSES OF LOSS - BREAKDOWN PLUS includes coverage found in the following Endorsements attached to
                                                                                                                                           Q)
      the policy.                                                                                                                          Cl
                                                                                                                                          'O

      The most we will pay for any of the expanded coverages is the limit of insurance shown in this Schedule.
                                                                                                                                          ..,
                                                                                                                                           :::J

                                                                                                                                           Cl
                                                                                                                                           C:
      A. COMPUTER COVERAGE IM 7201                                                                                                        'O
                                                                                                                                          "iij
         1. Hardware, Software, and Earnings and Extra Expense combined                            $100,000 any one occurrence             e
                                                                                                                                          ll.
         2. Electrical and Power Supply Disturbance -- 500 feet limitation                                    Waived
         3. Proprietary Programs and Data Records                                                            $25,000
         4. Virus and Hacking Coverages for                                                           $5,000 per occurrence
            Hardware, Software, and Earnings and Extra Expense combined                            $10,000 per 12-month period
         6. Coinsurance - Hardware, and Software                                                              80%
         7. Telecommunications Equipment IM 7228                                                            Included
                                                                                                                                          Lt)
                                                                                                                                          0
      B. SPOILAGE COVERAGE CP 04 40                                                                                                       N
                                                                                                                                          0


                                                                                                                                          -....
                                                                                                                                          0
         1. "Perishable Stock"                                                                                  $25,000                   0

                                                                                                                                          0
         2. Deductible                                                                                             $500                   M
                                                                                                                                          0
         3. Breakdown or Contamination                                                                         Included
                                                                                                                                          0
         4. Power Outage                                                                                       Included                   0
                                                                                                                                          0
         5. Selling Price                                                                                      Included                   J:
                                                                                                                                          ><
                                                                                                                                          w



HSB 5000              Includes co pyrighted material of Insurance Services Office, In c., with its permission.              Page 1 of 8
1
 ifiM                                02/24/202]                Wendy Graney, Shelby Circuit             • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 113
                                                               Circuit Clerk- Page ID#: 118
                                                                   of 216
                                                                                           -oT ORIGIN AL DOCUi\H T
                                                                                          03/0 1/2021 01:SS:H PM
                                                                                               1          1




                                                                                          87453-l
     C. UTILITY SERVICES - DIRECT DAMAGE            CP 0417
        UTILITY SERVICES - TIME ELEMENT CP 15 45 (Included when Business Income (And Extra Expense)
        Form is added to the policy)
        1. Building, Business Personal Property, and if applicable
           Business Income and Extra Expense combined                                  $25,000
        2. Water Supply                                                               Included
        3. Communication Supply (including overhead transmission lines)               Included
        4. Power Supply (including overhead transmission lines)                       Included
        5. Covered Causes of Loss applicable                            Special , and Equipment Breakdown
        6. Time Element                                                       24 Hour Waiting Period
(If no entry appears above, information required to complete this endorsement will be shown in the Endorsement
Schedule of the Declarations as applicable to this endorsement.)
I.   Additional Covered Causes Of Loss
     The following is added as an Add itional Coverage on the CAUSES OF LOSS-SPECIAL FORM:
     A. Additional Coverage - Equipment Breakdown
        The term Covered Cause of Loss includes the Additional Coverage Equipment Breakdown as described
        and limited below.
        1.   We will pay for direct physical damage to Covered Property that is the direct result of an "accident". As
             used in this Additional Coverage , "accident" means a fortuitous event that causes direct physical
             damage to "covered equipment". The event must be one of the following:
             a.   Mechanical breakdown, including rupture or bursting caused by centrifugal force;
             b. Artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that
                damages, disturbs, disrupts or otherwise interferes with any electrical or electronic wire, device,            ..,,;;-
                                                                                                                               N
                appliance, system or network;                                                                                  M
                                                                                                                               Lt)
                                                                                                                               ~
             c.   Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you ,            z
                  or operated under your control;                                                                              <C
                                                                                                                               :ii:
                                                                                                                               ::&::
                                                                                                                               (.)
             d.   Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or
                                                                                                                               :i:
                  resulting from any condition or event inside such equipment; or                                              ti
             e.   Loss or damage to hot water boilers or other water heating equipment caused by or resulting from             "'w
                                                                                                                               ...J
                  any condition or event inside such boilers or equipment.                                                     0:::
                                                                                                                               <C
                                                                                                                               J:
     B. Limited Additional Breakdown Coverages                                                                                 (.)
                                                                                                                               z
        Unless otherwise shown in the Breakdown Coverage Modification Endorsement or Schedule , the following                  0
                                                                                                                               J:
        coverages also apply to the direct result of an "accident". These coverages do not provide additional                   Q)
                                                                                                                                Cl
        amounts of insurance.                                                                                                  i::,
                                                                                                                               :::J
                                                                                                                               -,
        1.   Expediting Expenses                                                                                                Cl
                                                                                                                                C:
                                                                                                                               i::,
             With respect to your damaged Covered Property, we will pay the reasonable extra cost to :                         .iii
                                                                                                                                e
                                                                                                                               ll..
             a.   Make temporary repairs; and
             b.   Expedite permanent repairs or permanent replacement.
             The most we will pay for loss or expense under this coverage is $25,000 unless otherwise shown in a
             Breakdown Coverage Modification Endorsement or Schedule .
        2.   Hazardous Substances                                                                                              Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0
             We will pay for the additional cost to repair or replace Covered Property because of contamination by a
                                                                                                                               -....
                                                                                                                               0
                                                                                                                               0
             "hazardous substance". This includes the additional costs to clean up or dispose of such property.                 0
                                                                                                                               ,:j-
                                                                                                                               0
             As used in this coverage , additional costs mean those beyond what would have been payable under
                                                                                                                               0
             this Equipment Breakdown coverage had no "hazardous substance" been involved.                                     0
                                                                                                                               0

             The most we will pay for loss, damage or expense under this coverage, including actual loss of                    J:
                                                                                                                               ><
                                                                                                                               w
             Business Income you sustain and necessary Extra Expense you incur, if shown as covered, is $25,000
             unless otherwise shown in a Breakdown Coverage Modification Endorsement or Schedule.

HSB 5000              Includes co pyrighted material of Insurance Services Office, In c., with its permission.   Page 2 of 8
1
 ifiM                                02/24/2021                Wendy Graney, Shelby Circuit            • erk
Filed     2l~C1---0010il
Case: 3:21-cv-00015-GFVT 02/24/2021        Wendy
                             Doc #: 1-2 Filed:    Graney Page:
                                               03/25/21  Shelby 114
                                                                Circuit   Clerk- Page ID#: 119
                                                                       of 216
                                                              -oT ORIGIN AL DOCUi\H T
                                                             03/0 ] /28'2] 01:SS:H PM         1          1




                                                             87453-l
       3.   Data Restoration
            We will pay for your reasonable and necessary costto research, replace and restore lost "data".
            The most we will pay for loss or expense under this coverage, including actual loss of Business Income
            you sustain and necessary Extra Expense you incur, if shown as covered , is $25,000 unless otherwise
            shown in a Breakdown Coverage Modification Endorsement or Schedule .
       4.   Service Interruption
            Any insurance provided for Business Income and Extra Expense is extended to apply to your loss or
            expense caused by the interruption of utility services. The interruption must result from an "accident" to
            equipment, including overhead transmission lines, that is owned by a utility, landlord, a landlord's utility
            or other supplier who provides you with any of the following services: electrical power, waste disposal,
            air conditioning , refrigeration, heating, natural gas, compressed air, water, steam, internet access,
            telecommunications services, wide area networks or data transmission . The equipment must meet the
            definition of "covered equipment" except that it is not Covered Property.
            Unless otherwise shown in a Breakdown Coverage Modification Endorsement, coverage for any loss of
            Business Income you sustain that results from the interruption of utility services will not apply unless the
            failure or disruption of service exceeds 24 hours immediately following the "accident". If the interruption
            exceeds 24 hours, coverage will begin at the time of the interruption and the deductible applicable to
            Business Income will apply.
            The most we will pay in any "one accident" for loss or expense under this coverage is the applicable
            limit for Business Income or Extra Expense , except that if a limit is shown in a Breakdown Coverage
            Modification Endorsement for Service Interruption, that limit will apply to Business Income and Extra
            Expense loss under this coverage.
       5.   CFC Refrigerants
                                                                                                                              ..,,;;-
                                                                                                                              N
            We will pay for the additional cost to repair or replace Covered Property because of the use or                   M
                                                                                                                              Lt)
            presence of a refrigerant containing CFC (chlorofluorocarbon) substances. This means the additional               ~
            cost to do the least expensive of the following :                                                                 z
                                                                                                                              <C
                                                                                                                              :ii:
            a. Repair the damaged property and replace any lost CFC refrigerant;                                              ::&::
                                                                                                                              (.)
                                                                                                                              :i:
            b.   Repair the damaged property, retrofit the system to accept a non-CFC refrigerant and charge the              ti
                 system with a non-CFC refrigerant; or
                                                                                                                              "'w
                                                                                                                              ...J
            c.   Replace the system with one using a non-CFC refrigerant.                                                     0:::
                                                                                                                              <C
                                                                                                                              J:
            Additional costs mean those beyond what would have been required had no CFC refrigerant been                      (.)

            involved.                                                                                                         z
                                                                                                                              0
                                                                                                                              J:
            The most we will pay under this coverage is the applicable Limit of Insurance for Covered Property.                Q)
                                                                                                                               Cl
                                                                                                                              i::,
       6.   Business Income and Extra Expense                                                                                 :::J
                                                                                                                              -,
                                                                                                                               Cl
            Any insurance provided under this coverage part for Business Income or Extra Expense is extended to                C:
                                                                                                                              i::,
            the coverage provided by this Endorsement. However, if a deductible is shown in a Breakdown                       .iii
            Coverage Modification Endorsement, then as respects Equipment Breakdown coverage, the "period of
                                                                                                                               e
                                                                                                                              ll..
            restoration" will begin immediately after the "accident", and the deductible shown in the Breakdown
            Coverage Modification Endorsement will apply.
            The most we will pay for loss or expense under this coverage is the applicable limit for Business
            Income and Extra Expense, unless otherwise shown in a Breakdown Coverage Modification
            Endorsement.
                                                                                                                              Lt)
                                                                                                                              0
   C. Conditions                                                                                                              N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                                                                              0
       The following Conditions are added to item F. Additional Conditions on the BUILDING AND PERSONAL                        0
       PROPERTY COVERAGE FORM, the Commercial Property Conditions and the Common Policy Conditions.                           Lt)
                                                                                                                              0
                                                                                                                              0
       1.   Suspension                                                                                                        0
                                                                                                                              0

            Whenever "covered equipment" is found to be in, or exposed to, a dangerous condition, any of our                  J:
                                                                                                                              ><
                                                                                                                              w
            representatives may immediately suspend the insurance against loss from an "accident" to that
            "covered equipment". This can be done by mailing or delivering a written notice of suspension to:

HSB 5000             Includes co pyrighted material of Insurance Services Office, Inc. , with its permission.   Page 3 of 8
1
ifiM                                02/24/2021                Wendy Graney, Shelby Circuit            • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 115
                                                              Circuit Clerk- Page ID#: 120
                                                                  of 216
                                                                                          -oT ORIGIN AL DOCUi\H T
                                                                                         03/0 1/2021 01:SS:H PM
                                                                                              1          1




                                                                                         87453-l
            a.   Your last known address ; or
            b.   The address where the "covered equipment" is located .
            Once suspended in this way, your insurance can be reinstated only by an Endorsement for that
            "covered equipment". If we suspend your insurance , you will get a pro rata refund of premium for that
            "covered equipment". But the suspension will be effective even ifwe have not yet made or offered a
            refund .
       2.   Jurisdictional Inspections
            If any property that is "covered equipment" under this Endorsement requires inspection to comply with
            state or municipal boiler and pressure vessel regulations, we agree to perform such inspection on your
            behalf. We do not warrant that conditions are safe or healthful.
       3.   Environmental, Safety and Efficiency Improvements
            If "covered equipment" requ ires replacement due to an "accident", we will pay your additional cost to
            replace with equipment that is better for the environment, safer or more efficient than the equipment
            being replaced .
            However, we will not pay more than 125% of what the cost would have been to repair or replace with
            like kind and quality. This condition does not increase any of the applicable limits. This condition does
            not apply to any property to which Actual Cash Value applies .
       4.   Coinsurance
            If a coinsurance percentage is shown in a Breakdown Coverage Modification Endorsement for specified
            coverages, the following condition applies.
            We will not pay for the full amount of your loss if the applicable limit is less than the product of the
            specified coinsurance percentage times the value of the property subject to the coverage at the time of           ..,,;;-
                                                                                                                              N
            the loss. Instead, we will determine what percentage this calculated product is compared to the                   M
                                                                                                                              Lt)
            applicable limit and apply that percentage to the gross amount of loss . We will then subtract the                ~
            applicable deductible . The resulting amount, or the applicable limit, is the most we will pay. We will not       z
                                                                                                                              <C
            pay for the remainder of the loss . Coinsurance applies separately to each insured location .                     :ii:
                                                                                                                              ::&::
                                                                                                                              (.)
   D. Deductible                                                                                                              :i:
                                                                                                                              ti
       The deductible in the Schedule applies to this Equipment Breakdown , unless modified on a Breakdown
       Coverage Modification Endorsement. If a separate Equipment Breakdown deductible is shown, the
                                                                                                                              "'w
                                                                                                                              ...J
                                                                                                                              0:::
       following applies.                                                                                                     <C
                                                                                                                              J:
                                                                                                                              (.)
       Only as regards Equipment Breakdown Coverage, item D. Deductible on the BUILDING AND PERSONAL                          z
       PROPERTY COVERAGE FORM is deleted and replaced with the following :                                                    0
                                                                                                                              J:
                                                                                                                               Q)
       1.   Deductibles for Each Coverage                                                                                      Cl
                                                                                                                              i::,
                                                                                                                              :::J
                                                                                                                              -,
            a.   Unless a Breakdown Coverage Modification Endorsement or Schedule indicates that your                          Cl
                 deductible is combined for all coverage , multiple deductibles may apply to any "one accident".               C:
                                                                                                                              i::,
                                                                                                                              .iii
            b.   We will not pay for loss, damage or expense under any coverage until the amount of the covered                e
                                                                                                                              ll..
                 loss , damage or expense exceeds the deductible amount indicated for that coverage in a
                 Breakdown Coverage Modification Endorsement or Schedule . We will then pay the amount of
                 loss , damage or expense in excess of the applicable deductible amount, subject to the applicable
                 limit.
            c.   If deductibles vary by type of "covered equipment" and more than one type of "covered equipment"
                 is involved in any "one accident", only the highest deductible for each coverage will apply.                 Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0
       2.   Direct and Indirect Coverages
                                                                                                                              -....
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
            a.   Direct Coverages Deductibles and Indirect Coverages Deductibles may be indicated in a                        ID
                                                                                                                              0
                 Breakdown Coverage Modification Endorsement.
                                                                                                                              0
                                                                                                                              0
            b.   Unless more specifically indicated in a Breakdown Coverage Modification Endorsement:                         0

                                                                                                                              J:
                 (1) Indirect Coverages Deductibles apply to Business Income and Extra Expense loss ; and .                   ><
                                                                                                                              w



HSB 5000             Includes copyrighted material of Insuran ce Services Office, In c., with its permission.   Page 4 of 8
1
ifiM                                02/24/2021                Wendy Graney, Shelby Circuit            • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 116
                                                              Circuit Clerk- Page ID#: 121
                                                                  of 216
                                                                                         -oT ORIGIN AL DOCUi\H T
                                                                                        0,3/ 0 1/2021 01:SS:H PM
                                                                                             1          1




                 (2) Direct Coverages Deductibles apply to all remaining loss,          ~1-'M~g1or expense covered by this
                     Endorsement.
       3.   Application of Deductibles
            a.   Dollar Deductibles
                 We will not pay for loss, damage or expense resulting from any "one accident" until the amount of
                 loss , damage or expense exceeds the applicable Deductible shown in a Breakdown Coverage
                 Modification endorsement or Schedule. We will then pay the amount of loss or damage in excess
                 of the applicable Deductible or Deductibles , up to the applicable Limit of Insurance.
            b.   Time Deductible
                 If a time deductible is shown in a Breakdown Coverage Modification Endorsement or Schedule, we
                 will not be liable for any loss occurring during the specified number of hours or days immediately
                 following the "accident". If a time deductible is expressed in days, each day shall mean 24
                 consecutive hours.
            c.   Multiple of Average Daily Value (ADV)
                 If a deductible is expressed as a number times Average Daily Value (ADV), that amount will be
                 calculated as follows:
                 The ADV will be the Business Income (as defined in any Business Income coverage that is part of
                 this policy) that would have been earned during the period of interruption of business had no
                 "accident" occurred , divided by the number of working days in that period . No reduction shall be
                 made for the Business Income not being earned, or in the number of working days, because of the
                 "accident" or any other scheduled or unscheduled shutdowns during the period of interruption . The
                 ADV applies to the Business Income value of the entire location , whether or not the loss affects the
                 entire location . If more than one location is included in the valuation of the loss, the ADV will be the     ..,,;;-
                                                                                                                               N
                 combined value of all affected locations. For purposes of this calculation, the period of interruption        M
                                                                                                                               Lt)
                 may not extend beyond the "period of restoration ".                                                           ~
                                                                                                                               z
                 The number indicated in a Breakdown Coverage Modification Endorsement shall be multiplied by                  <C
                                                                                                                               :ii:
                 the ADV as determined above. The result shall be used as the applicable deductible .                          ::&::
                                                                                                                               (.)
                                                                                                                               :i:
            d.   Percentage of Loss Deductibles                                                                                ti
                 If a deductible is expressed as a percentage of loss , we will not be liable for the indicated                "'w
                                                                                                                               ...J
                 percentage of the gross amount of loss , damage or expense (prior to any applicable deductible or             0:::
                                                                                                                               <C
                 coinsurance) insured under the applicable coverage. If the dollar amount of such percentage is                J:
                                                                                                                               (.)
                 less than the indicated minimum deductible, the minimum deductible will be the applicable                     z
                 deductible.                                                                                                   0
                                                                                                                               J:
                                                                                                                                Q)
   All Exclusions in the CAUSES OF LOSS - SPECIAL FORM apply except as modified below and to the extent                         Cl
                                                                                                                               'O
   that coverage is specifically provided by this Endorsement.                                                                 :::J
                                                                                                                               -,
                                                                                                                                Cl
       1.   Modified Exclusions                                                                                                 C:
                                                                                                                               'O
                                                                                                                               "iij
            The Exclusions are modified as follows:                                                                             e
                                                                                                                               ll..
            a.   Item B. Exclusions; 1.g. on the CAUSES OF LOSS - SPECIAL FORM and item B. Water;
                 paragraph 1. on CP 1032 WATER EXCLUSION ENDORSEMENT are amended to add:
                     However, if electrical "covered equipment" requires drying out because of Water as described
                     in g.(1) through g.(3) on the CAUSES OF LOSS - SPECIAL FORM or 1. through 3. on CP
                     1032 WATER EXCLUSION ENDORSEMENT, we will pay for the direct expenses of such
                                                                                                                               Lt)
                     drying out subject to the applicable Limit of Insurance and deductible for Building or Business           0
                                                                                                                               N
                                                                                                                               0
                     Personal Property, whichever applies.
                                                                                                                               -....
                                                                                                                               0
                                                                                                                               0

            b. As respects this Endorsement only, the last paragraph of item B. Exclusions; 2.d. on the CAUSES                  0
                                                                                                                               r--
               OF LOSS - SPECIAL FORM is deleted and replaced with the following:                                              0
                                                                                                                               0
                                                                                                                               0
                     But if an excluded cause of loss that is listed in 2.d.(1) through (7) results in an "accident", we       0

                     will pay for the loss or damage caused by that "accident".                                                J:
                                                                                                                               ><
                                                                                                                               w



HSB 5000             Includes copyrighted material of Insurance Services Office, Inc. , with its permission.     Page 5 of 8
1
ifiM                                02/24/2021                Wendy Graney, Shelby Circuit           • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 117
                                                              Circuit Clerk- Page ID#: 122
                                                                  of 216
                                                                                          -oT ORIGIN AL DOCUi\H T
                                                                                         03/0 1/2021 01:SS:H PM
                                                                                              1          1




                                                                                         87453-l
       2.   Additional Exclusions
            The following Exclusions are added :
            a.   We will not pay under this Endorsement for loss, damage or expense caused by or resulting from :
                 (1) A hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel or an electrical
                     insulation breakdown test of any type of electrical equipment; or
                 (2) Any of the following :
                     (a) Defect, programming error, programming limitation , computer virus, malicious code , loss
                         of "data", loss of access, loss of use, loss of functionality or any other condition within or
                         involving "data" or "media" of any kind ; or
                     (b) Misalignment, miscalibration , tripping off-line , or any condition which can be corrected by
                         resetting , tightening , adjusting or cleaning , or by the performance of maintenance.
                     However, if an "accident" results, we will pay for the resulting loss, damage or expense caused
                     by that "accident".
            b.   With respect to Service Interruption coverage, we will also not pay for an "accident" caused by or
                 resulting from : fire ; lightning ; windstorm or hail; explosion (except as specifically provided in 1.c.
                 under Additional Coverage Equipment Breakdown above); smoke; aircraft or vehicles; riot or civil
                 commotion ; vandalism ; sprinkler leakage; falling objects; weight of snow, ice or sleet; freezing;
                 collapse; flood or earth movement.
            c.   With respect to this Equipment Breakdown coverage only, we will not pay for penalty costs resulting
                 from the suspension , lapse or cancellation of a contract that is directly caused by an "accident" to
                 "covered equipment".
            d.   We will not pay under Section I. , Additional Covered Causes of Loss of this Endorsement, for                  ..,,;;-
                                                                                                                                N
                 Spoilage loss or damage caused by or resulting from an "accident" when Breakdown or                            M
                                                                                                                                Lt)
                 Contamination coverage is provided in Section II., Expanded Coverage Plus of this Endorsement.                 ~
                                                                                                                                z
   All provisions in the BUSINESS AND PERSONAL PROPERTY COVERAGE FORM apply except as modified                                  <C
                                                                                                                                :ii:
   below and to the extent that coverage is specifically provided by this Endorsement.                                          ::&::
                                                                                                                                (.)
                                                                                                                                :i:
       1.   Limit                                                                                                               ti
            The most we will pay for loss, damage or expense arising from any "one accident" is the applicable                  "'w
                                                                                                                                ...J
            Limit of Insurance shown in the Declarations unless otherwise shown in a Breakdown Coverage                         0:::
                                                                                                                                <C
            Modification Endorsement. Coverage provided under this Endorsement does not provide an additional                   J:
                                                                                                                                (.)
            amount of insurance.                                                                                                z
                                                                                                                                0
       2.   Additional Definitions                                                                                              J:
                                                                                                                                 Q)
                                                                                                                                 Cl
            a.   "Boilers and Vessels" means :                                                                                  'O
                                                                                                                                :::J
                                                                                                                                -,
                 (1) Any boiler , including attached steam, condensate and feedwater piping ; and                                Cl
                                                                                                                                 C:
                                                                                                                                'O
                 (2) Any fired or unfired pressure vessel subject to vacuum or internal pressure other than the static          'iij

                     pressure of its contents.
                                                                                                                                 e
                                                                                                                                ll..


                 This term does not appear elsewhere in this Equipment Breakdown coverage, but may appear in a
                 Breakdown Coverage Modification Endorsement.
            b.   "Covered equipment"
                 (1) "Covered equipment" means , unless otherwise specified in a Breakdown Coverage                             Lt)
                     Modification Endorsement, Covered Property:                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -....
                                                                                                                                0
                     (a) That generates, transmits or utilizes energy, including electronic communications and data             0

                                                                                                                                 0
                         processing equipment; or                                                                               00
                                                                                                                                0
                     (b) Which, during normal usage , operates under vacuum or pressure, other than the weight of               0
                                                                                                                                0
                                                                                                                                0
                         its contents.
                                                                                                                                J:
                 (2) None of the following is "covered equipment":                                                              ><
                                                                                                                                w
                     (a) Structure , foundation , cabinet, compartment or air supported structure or building;

HSB 5000             Includes co pyrighted material of Insurance Services Office, In c., with its permission.     Page 6 of 8
1
ifiM                                02/24/2021                Wendy Graney, Shelby Circuit            • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 118
                                                               Circuit Clerk- Page ID#: 123
                                                                   of 216
                                                                                             -oT ORIGIN AL DOCUi\H T
                                                                                            03/0 1/2021 01:SS:H PM
                                                                                                 1          1




                                                                                            87453-l
                        (b) Insulating or refractory material;
                        (c) Sewer piping, buried vessels or piping , or piping forming a part of a sprinkler or fire
                            suppression system ;
                        (d) Water piping other than boiler feedwater piping , boiler condensate return piping or water
                            piping forming a part of a refrigerating or air conditioning system ;
                        (e) "Vehicle", or any equipment mounted on a "veh icle";
                        (f) Satellite , spacecraft or any equipment mounted on a satellite or spacecraft;
                        (g) Dragline , excavation or construction equipment;
                        (h) Equipment manufactured by you for sale ; or
                        (i) Patterns, dies, molds and forms.
               c. "Data" means information or instructions stored in digital code capable of being processed by
                    machinery.
               d. "Hazardous substance" means any substance that is hazardous to health or has been declared to
                    be hazardous to health by a governmental agency.
               e.   "Media" means material on which "data" is recorded , such as magnetic tapes, hard disks, optical
                    disks or floppy disks .
               f.   "One accident" means : If an initial "accident" causes other "accidents", all will be considered "one
                    accident". All "accidents" that are the result of the same event will be considered "one accident".
               g. "Production Machinery" means any mach ine or apparatus that processes or produces a product
                    intended for eventual sale . However, "production machinery" does not mean any fired or unfired
                    pressure vessel other than a cylinder containing a movable plunger or piston .                               ..,,;;-
                                                                                                                                 N
                                                                                                                                 M
                    This term does not appear elsewhere in th is Equipment Breakdown coverage , but may appear in a              Lt)
                                                                                                                                 ~
                    Breakdown Coverage Modification Endorsement.                                                                 z
                                                                                                                                 <C
               h.   "Vehicle" means, as respects this Endorsement only, any machine or apparatus that is used for                :ii:
                                                                                                                                 ::&::
                                                                                                                                 (.)
                    transportation or moves under its own power. "Vehicle" includes, but is not limited to , car, truck,         :i:
                    bus, trailer, train , aircraft, watercraft, forklift, bulldozer, tractor or harvester.                       ti
                    However, any property that is stationary, permanently installed at a covered location and that               "'w
                                                                                                                                 ...J
                    receives electrical power from an external power source will not be considered a "vehicle".                  0:::
                                                                                                                                 <C
                                                                                                                                 J:
                                                                                                                                 (.)
II.   Expanded Coverages Plus
                                                                                                                                 z
      Causes of Loss - Breakdown Plus includes coverage found in the referenced Endorsements shown in the                        0
                                                                                                                                 J:
      Schedule. THE COVERAGE , TERMS , AND CONDITIONS DELINEATED IN THE ENDORSEMENTS SHOWN                                        Q)
                                                                                                                                  Cl
      IN THE SCHEDULE APPLY ONLY TO THE COVERAGE AFFORDED IN THE ENDORSEMENT and do not                                          'O
                                                                                                                                 :::J
                                                                                                                                 -,
      apply to or amend any coverage , exclusion , or provision stated under the Add itional Covered Causes of Loss               Cl
                                                                                                                                  C:
      Section of this Endorsement.                                                                                               'O
                                                                                                                                 'iij
      A. Additional Provisions Related to Referenced Endorsements                                                                 e
                                                                                                                                 ll..

          1.   Specifically Purchased Supplemental Coverage
               If other specific supplemental insurance is written by us covering the same loss or damage provided
               herein, we will pay only for the amount of covered loss or damage as follows :
               a.   If the terms of the Expanded Coverage Plus Section are broader than the other specific
                    supplemental insurance , then the specific supplemental insurance shall be excess of the Expanded            Lt)
                                                                                                                                 0
                                                                                                                                 N
                    Coverage Plus provisions.                                                                                    0


                                                                                                                                 -
                                                                                                                                 0
                                                                                                                                 0
               b.   If the terms of the specific supplemental insurance are broader than the Expanded Coverage Plus              0
                                                                                                                                 a,
                    Section , then the Expanded Coverage Plus Section shall be excess of the specific supplemental               0
                                                                                                                                 ..-
                    insurance.                                                                                                   0
                                                                                                                                 0
                                                                                                                                 0
               However, we will not pay more than the actual loss, or applicable combined limits of insurance;                   J:
               whichever is less.                                                                                                ><
                                                                                                                                 w



HSB 5000                Includes copyrighted material of Insuran ce Services Office, In c., with its permission.   Page 7 of 8
1
 ifiM                                  02/24/2021                Wendy Graney, Shelby Circuit            • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 119
                                                               Circuit Clerk- Page ID#: 124
                                                                   of 216
                                                                                          -oT ORIGIN AL DOCUi\H T
                                                                                         0,3/ 0 1/2021 01:SS:H PM
                                                                                              1          1




        2.   Utility Services- Time Element - CP 15 45 ( only when Business               Jia5~iAnd Extra Expense applies)
             Unless otherwise shown in a Breakdown Coverage Modification Endorsement, this Utility Services-Time
             Element coverage will not apply unless the failure or disruption of service exceeds 24 hours
             immediately following the "accident". Once this waiting period is met, coverage will commence at the
             initial time of the interruption and will be subject to all applicable deductibles .
All other terms and conditions of this policy not in conflict with the terms and conditions of this Endorsement shall
continue to apply.




                                                                                                                                ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
                                                                                                                                <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
                                                                                                                                ti
                                                                                                                                "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                i::,
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                i::,
                                                                                                                                .iii
                                                                                                                                 e
                                                                                                                                ll..




                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -........
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                0

                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w



HSB 5000             Includes co pyrighted material of Insurance Services Office, Inc. , with its permission.     Page 8 of 8
1
 ifiM                               02/24/2021                Wendy Graney, Shelby Circuit            • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 120
                                                               Circuit  Clerk- Page ID#: 125
                                                                     of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           0,3/0 1/2021 01:SS:H PM 1          1




                                                                                7 -,_
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE R A                    li      AREFULL Y.

                       BREAKDOWN COVERAGE MODIFICATION
This Endorsement modifies insurance provided under the following:
    EQUIPMENT BREAKDOWN COVERAGE SCHEDULE
    CAUSES OF LOSS - BREAKDOWN PLUS
    CAUSES OF LOSS - BREAKDOWN BASIC


It is agreed that the modifications shown in the Schedule below apply to the Coverage Form shown in the
Declarations :
                                                    SCHEDULE
SUPPLEMENTAL DEDUCTIBLES
With respect to an "Accident" the Covered Property Deductible is changed to the Equipment Breakdown Deductible
Amount applied as described :
Description                                                Deductible Amount




EQUIPMENT NOT COVERED
None of the following is "Covered Equipment:"


                                                                                                                      ..,,;;-
                                                                                                                      N
                                                                                                                      M
                                                                                                                      Lt)
                                                                                                                      ~
                                                                                                                      z
                                                                                                                      <C
EXCLUDED CAUSES OF LOSS                                                                                               :ii:
                                                                                                                      ::&::
                                                                                                                      (.)
We shall not be liable for any loss or damage caused by or resulting from the following:                              :i:
                                                                                                                      ti
                                                                                                                      "'w
                                                                                                                      ...J
                                                                                                                      0:::
                                                                                                                      <C
                                                                                                                      J:
                                                                                                                      (.)

OTHER CONDITIONS
                                                                                                                      z
                                                                                                                      0
                                                                                                                      J:
                                                                                                                       Q)
                                                                                                                       Cl
                                                                                                                      'O
                                                                                                                      :::J
                                                                                                                      -,
                                                                                                                       Cl
                                                                                                                       C:
                                                                                                                      'O
                                                                                                                      "iij
                                                                                                                       e
                                                                                                                      ll..

(If no entry appears above, information required to complete this Endorsement will be shown in the Endorsement
Schedule of the Declarations as applicable to this Endorsement)



                                                                                                                      Lt)
                                                                                                                      0
                                                                                                                      N
                                                                                                                      0


                                                                                                                      -
                                                                                                                      0
                                                                                                                      0

                                                                                                                       0
                                                                                                                      ..-
                                                                                                                      ..-
                                                                                                                      ..-
                                                                                                                      0
                                                                                                                      0
                                                                                                                      0

                                                                                                                      J:
                                                                                                                      ><
                                                                                                                      w



HEE 1025                                                                                                Page 1 of 1
1
ifiM                              02/24/2021            Wendy Graney, Shelby Circuit         • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 121
                                                              Circuit Clerk- Page ID#: 126
                                                                  of 216
                                                                    -oT ORIGIN AL DOCUi\H T
                                                                   03/0 1/2021 01:SS:H PM
                                                                      1         1




                                                                   87453-l

   AAIS                              This endorsement changes
   IM 7228 05 01                            the policy
   Page 1 of 1                -- PLEASE READ THIS CAREFULLY --

                        TELECOMMUNICATIONS EQUIPMENT
             SCHEDULE


             Telecommunications Equipment Limit -- The most "we" pay in any one
             occurrence under the Supplemental Coverage described below is:

             $ _ _ _ _ _ __



             DEFINITIONS


             The following defined term is added to Definitions:

             "Telecommunications equipment" means telephone components and equipment
             used for the transmission of communications, including but not limited to,
             telephone switchgear (including PBX systems), operating programs, related        ..,,;;-
             software, facsimile transmission equipment, video conferencing equipment,        N
                                                                                              M
                                                                                              Lt)

             and other related hardware (including computers dedicated to voice mail) .       ~
                                                                                              z
                                                                                              <C
                                                                                              :ii:
             SUPPLEMENTAL COVERAGES                                                           ::&::
                                                                                              (.)
                                                                                              :i:
                                                                                              ti
             The following coverage is added to Supplemental Coverages:                       "'w
                                                                                              ..J
                                                                                              0:::
                                                                                              <C
                                                                                              J:
             Telecommunications Equipment -- "We" cover direct physical loss caused by a      (.)

             covered peril to "telecommunications equipment" while at a premises              z
                                                                                              0
             described on the "schedule of coverages" .                                       J:
                                                                                               Q)
                                                                                               Cl
                                                                                              'O
                                                                                              :::J
                                                                                              -,
                                                                                               Cl
                                                                                               C:
                                                                                              'O
                                                                                              'iij
                                                                                               e
                                                                                              ll..




                                                                                              Lt)
                                                                                              0
                                                                                              N
                                                                                              0


                                                                                              -........
                                                                                              0
                                                                                              0
   IM 7228 05 01                                                                              0
              Copyright, American Association of Insurance Services, 2001                     N

                                                                                              0
                                                                                              0
                                                                                              0

                                                                                              J:
                                                                                              ><
                                                                                              w




Filed                       02/24/2021          Wendy Graney, Shelby Circuit   • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 122
                                                              Circuit Clerk- Page ID#: 127
                                                                  of 216
                                                                               -oT ORIGIN AL DOCUi\H T
                                                                              03/0 1/2021 01:SS:H PM
                                                                                   1        1




                                                                              87453-l
   AAIS
   IM 72010501
   Page 1 of 19

                                      COMPUTER COVERAGE

                                                                b. alteration, contamination , corruption ,
   AGREEMENT                                                       degradation, or destruction of the
                                                                   integrity, quality, or performance of
                                                                   "software";
   In return for "your'' payment of the required
                                                                c.   observation, scanning, or copying of
   premium , "we" provide the coverage described
                                                                     "data records" , "programs and
   herein subject to all the "terms" of the Computer
                                                                     applications", and "proprietary
   Coverage . This coverage is also subject to the
                                                                     programs";
   "schedule of coverages" and additional policy
   conditions relating to assignment or transfer of
                                                                d. damage, destruction, inadequacy,
   rights or duties, cancellation, changes or
                                                                   malfunction, degradation, or corruption
   modifications, inspections, and examination of
                                                                   of any "hardware" or "media" used with
   books and records.
                                                                   "hardware"; or
   Endorsements and schedules may also apply .
                                                                e. denial of access to or denial of services
   They are identified on the "schedule of
                                                                   from "your'' "hardware", "your'' computer
   coverages".
                                                                   network, or Web site .
   Refer to Definitions for words and phrases that
   have special meaning . These words and phrases
                                                           5. "Computer virus" means the introduction into       ..,,;;-
                                                              "hardware", "software" , or a Web site of any      N
   are shown in quotation marks or bold type .                                                                   M
                                                                                                                 Lt)
                                                              malicious, self-replicating electronic data        ~
                                                              processing code or other code and that is          z
                                                                                                                 <C
                                                              intended to result in , but is not limited to :    :ii:
                                                                                                                 ::&::
                                                                                                                 (.)
   DEFINITIONS                                                  a.   deletion , destruction, generation , or     :i:
                                                                                                                 ti
                                                                     modification of "software";
                                                                                                                 "'w
                                                                                                                 ...J
                                                                                                                 0:::
   1. The words "you" and "your'' mean the                      b.   alteration , contamination , corruption ,   <C
                                                                                                                 J:
      persons or organizations named as the                          degradation , or destruction of the         (.)
      insured on the "schedule of coverages" .                       integrity , quality, or performance of      z
                                                                                                                 0
                                                                     "software";                                 J:
   2. The words "we", "us", and "our'' mean the                                                                   Q)
                                                                                                                  Cl
      company providing this coverage .                         c.   damage , destruction , inadequacy ,         'O
                                                                                                                 :::J
                                                                                                                 -,
                                                                     malfunction , degradation , or corruption    Cl
                                                                                                                  C:
   3. "Business" means the usual business                            of any "hardware" or "media" used with      'O
                                                                                                                 'iij
      operations occurring at a premises described                   "hardware"; or
                                                                                                                  e
      on the "schedule of coverages".                                                                            ll..

                                                                d.   denial of access to or denial of services
   4. "Computer hacking" means an unauthorized                       from "your'' "hardware", "your'' computer
      intrusion by an individual or group of                         network, or Web site.
      individuals, whether employed by "you" or
      not, into "hardware", "software", a Web site,        6.   "Data records" means files, documents, and
      or a computer network and that results in but             information in an electronic format and that     Lt)
                                                                                                                 0
                                                                                                                 N
      is not limited to :                                       are stored on "media".                           0


                                                                                                                 -........
                                                                                                                 0
                                                                                                                 0

                                                                                                                 0
        a. deletion, destruction, generation, or           7.   "Electrical disturbance" means electrical or     M
           modification of "software";                          magnetic damage, disturbance of electronic       0
                                                                recordings, or erasure of electronic             0
                                                                                                                 0
                                                                recordings.                                      J:
                                                                                                                 ><
                                                                                                                 w




Filed                            02/24/2021            Wendy Graney, Shelby Circuit       • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 123
                                                              Circuit Clerk- Page ID#: 128
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1          1




                                                                                 87453-l
   AAIS
   IM 72010501
   Page 2 of 19

   8. "Flood" means flood, surface water, waves,               14. "Pollutant" means :
      tidal water, or the overflow of a body of
      water, all whether driven by wind or not. This               a. any solid , liquid , gaseous, thermal, or
      includes spray that results from these                          radioactive irritant or contaminant,
      whether driven by wind or not.                                  including but not limited to acids, alkalis,
                                                                      chemicals, fumes, smoke, soot, vapor,
   9. "Hardware" means a network of electronic                        and waste . Waste includes materials to
      machine components (microprocessors)                            be recycled, reclaimed, or reconditioned,
      capable of accepting instructions and                           as well as disposed of; and
      information , processing the information
      according to the instructions, and producing                 b. electrical or magnetic emissions,
      desired results. "Hardware" includes but is                     whether visible or invisible, and sound
      not limited to :                                                emissions.

        a. mainframe and mid-range computers                   15. "Power supply disturbance" means
           and servers;                                            interruption of power supply, power surge,
                                                                   blackout, or brownout.
        b. personal computers and workstations;
                                                               16. "Programs and applications" means
        c.   laptops, palmtops, notebook PCs, other                operating programs and applications that
             portable computer devices and                         "you" purchase and that are :
             accessories including , but not limited to,
             multimedia projectors; and                            a. stored on "media"; or                          ..,,;;-
                                                                                                                     N
                                                                                                                     M
                                                                                                                     Lt)

        d. peripheral data processing equipment,                   b. pre-installed and stored in "hardware".        ~

           including but not limited to, printers,                                                                   z
                                                                                                                     <C
           keyboards, monitors, and modems.                    17. "Proprietary programs" means proprietary          :ii:
                                                                                                                     ::&::
                                                                                                                     (.)
                                                                   applications or programs that are developed       :i:
        "Hardware" does not include "software".                    in-house or that "you" had developed              ti
                                                                   specifically for "you" and that are:
   10. "Limit" means the amount of coverage that
                                                                                                                     "'w
                                                                                                                     ...J
                                                                                                                     0:::
       applies.                                                    a.   stored on "media"; or                        <C
                                                                                                                     J:
                                                                                                                     (.)

   11. "Mechanical breakdown" means the                            b.   installed and stored in "hardware".          z
                                                                                                                     0
       malfunction or failure of moving or electronic                                                                J:
                                                                                                                      Q)
       parts, component failure , faulty installation ,        18. "Restoration period" means:                        Cl
                                                                                                                     'O
       or blowout.                                                                                                   :::J
                                                                                                                     -,
                                                                   a.   The time it should reasonably take to         Cl
                                                                                                                      C:
   12. "Media" means processing , recording , or                        resume "your" "business" to a similar        'O
                                                                                                                     'iij
       storage media used with "hardware". This                         level of service starting from the date of    e
                                                                                                                     ll..
       includes but is not limited to films, tapes,                     a physical loss of or damage to covered
       cards, discs, drums, cartridges, or cells.                       property at a premises described on the
                                                                        "schedule of coverages" that is caused
   13. "Off-site server'' means a server for "your''                    by a covered peril and ending on the
       Web site that is being maintained or                             date:
       operated by and that is located at the
                                                                                                                     Lt)
       premises of:                                                     1) the property should be rebuilt,           0
                                                                                                                     N
                                                                           repaired, or replaced; or                 0


                                                                                                                     -........
                                                                                                                     0
                                                                                                                     0
        a.   an independent contractor acting as                        2) "business" is resumed at a new             0
             "your'' Web host; or                                          permanent location.                       ,:j'


                                                                                                                     0
                                                                                                                     0
        b.   "your'' Internet service provider that is                  This is not limited by the expiration date   0

             acting as "your'' Web host.                                of the policy.                               J:
                                                                                                                     ><
                                                                                                                     w




Filed                              02/24/2021              Wendy Graney, Shelby Circuit     • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 124
                                                              Circuit Clerk- Page ID#: 129
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1         1




                                                                                 87453-l
   AAIS
   IM 72010501
   Page 3 of 19

        b. The "restoration period" also means the             20 . "Sinkhole collapse" means the sudden
           increased time required to comply with                   settlement or collapse of earth supporting the
           the enforcement of any ordinance, law,                   covered property into subterranean voids
           or decree that:                                          created by the action of water on a limestone
                                                                    or similar rock formation . It does not include
             1)   regulates the construction, use, or               the value of the land or the cost of filling
                  repair of any property; or                        sinkholes.
             2)   requires the demolition of any
                  property, in part or in whole, not           21 . "Software" means:
                  damaged by a covered peril.
                                                                   a. "media";
             The ordinance, law, or decree must be in
             force at the time of loss.                            b. "data records" ;

        c.   Only as regards coverage described                    c.   "programs and applications"; and
             under Utility Service Interruption ;
             Interruption of Web Site (if added to this            d. "proprietary programs".
             policy by endorsement); and Property In
             Transit in the Supplemental Income                22 . "Specified perils" means aircraft; civil
             Coverages, "restoration period" also                   commotion ; explosion ; falling objects; fire;
             means the time it should reasonably take               hail ; leakage from fire extinguishing
             to resume "your" "business" starting from              equipment; lightning; riot; "sinkhole
             the date of direct physical loss of or                 collapse"; smoke; sonic boom; vandalism ;           ..,,;;-
                                                                                                                        N
             damage caused by a covered peril to :                  vehicles; "volcanic action"; water damage;          M
                                                                                                                        Lt)

                                                                    weight of ice, snow, or sleet; and windstorm .      ~

             1) property not located at a premises                                                                      z
                                                                                                                        <C
                described on the "schedule of                      Falling objects does not include loss to:            :ii:
                                                                                                                        ::&::
                                                                                                                        (.)
                coverages" and that is owned by a                                                                       :i:
                utility, a landlord , or another utility           a.   personal property in the open ; or              ti
                supplier;
             2) "your'' Web site operation that is                 b.   to the interior of buildings or structures or
                                                                                                                        "'w
                                                                                                                        ...J
                                                                                                                        0:::
                being maintained or operated by and                     to personal property inside buildings or        <C
                                                                                                                        J:
                that is located at the premises of an                   structures unless the exterior of the roofs     (.)

                independent contractor or Internet                      or walls are first damaged by a falling         z
                                                                                                                        0
                service provider; and                                   object.                                         J:
                                                                                                                         Q)
             3) property in transit;                                                                                     Cl
                                                                                                                        'O
                                                                   Water damage means the sudden or                     :::J
                                                                                                                        -,
             and ending on the date the property                   accidental discharge or leakage of water or           Cl
                                                                                                                         C:
             should be rebuilt , repaired , or replaced.           steam as a direct result of breaking or              'O
                                                                                                                        'iij
             This is not limited by the expiration date            cracking of a part of the system or appliance         e
                                                                                                                        ll..
             of the policy.                                        containing the water or steam.

   19. "Schedule of coverages" means:                          23. "Terms" means all provisions, limitations,
                                                                   exclusions, conditions, and definitions that
        a.   all pages labeled schedule of coverages               apply.
             or schedules which pertain to this
                                                                                                                        Lt)
             coverage; and                                     24. "Volcanic action" means airborne volcanic            0
                                                                                                                        N
                                                                   blast or airborne shock waves; ash, dust , or        0


                                                                                                                        -........
                                                                                                                        0
                                                                                                                        0
        b.   declarations or supplemental                          particulate matter; or lava flow. It does not         0
             declarations which pertain to this                    include the cost to remove ash, dust, or             Lt)


             coverage.                                             particulate matter that does not cause direct        0
                                                                                                                        0
                                                                   physical loss to the covered property.               0

                                                                                                                        J:
                                                                                                                        ><
                                                                                                                        w




Filed                              02/24/2021              Wendy Graney, Shelby Circuit      • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 125
                                                              Circuit Clerk- Page ID#: 130
                                                                  of 216
                                                                               -oT ORIGIN AL DOCUi\H T
                                                                              03/0 1/2021 01:SS:H PM
                                                                                  1         1




                                                                              87453-l
   AAIS
   IM 72010501
   Page 4 of 19

                                                            2. Coverages -- "We" provide the coverages
   PROPERTY COVERED                                            described below during the "restoration
                                                               period" when "your" "business" is necessarily
                                                               wholly or partially interrupted :
   "We" cover the following property unless the
                                                                a.   by direct physical loss of or damage to
   property is excluded or subject to limitations.
                                                                     covered property at a premises
                                                                     described on the "schedule of
   1. Hardware -- When a "limit" is indicated on
                                                                     coverages" as a result of a covered peril.
      the "schedule of coverages", "we" cover
      direct physical loss caused by a covered
                                                                b.   as a result of direct physical loss of or
      peril to "hardware" and similar property of
                                                                     damage to:
      others that is in "your'' care, custody, or
      control while at a premises described on the
                                                                     1) a premises described on the
      "schedule of coverages" .
                                                                        "schedule of coverages" that
                                                                        prevents "you" from using covered
   2. Software -- When a "limit" is indicated on
                                                                        property; or
      the "schedule of coverages", "we" cover
                                                                     2) the air conditioning or electrical
      direct physical loss caused by a covered
                                                                        systems which are necessary for the
      peril to the following property while at a
                                                                        operation of covered property and
      premises described on the "schedule of
                                                                        results in a reduction or suspension
      coverages":
                                                                        of "your'' "business".
                                                                                                                  ..,,;;-
        a. "media" ;                                                                                              N
                                                                If "you" lease, rent, or do not own the           M
                                                                                                                  Lt)

                                                                premises "you" occupy, for the purposes of        ~
        b. "programs and applications" ; and                                                                      z
                                                                determining an Income Coverage loss,              <C
                                                                                                                  :ii:
                                                                "your'' location is the space that "you" lease,   ::&::
        similar property of others that is in "your''                                                             (.)
                                                                rent , or occupy including, but not limited to,   :i:
        care, custody , or control.
                                                                all passageways to "your'' location within the    ti
                                                                building .
        Except as provided under Supplemental                                                                     "'w
                                                                                                                  ...J
        Coverages , "we" do not cover "data records"                                                              0:::
                                                            3. Earnings -- "We" cover "your'' actual loss of      <C
        and "proprietary programs" .                                                                              J:
                                                                                                                  (.)
                                                               net income (net profit or loss before income
                                                               taxes) that would have been earned or              z
                                                                                                                  0
                                                                                                                  J:
                                                               incurred and continuing operating expenses
                                                                                                                   Q)
                                                               normally incurred by "your" "business" ,            Cl
                                                                                                                  'O
   INCOME COVERAGE                                             including but not limited to payroll expense.      :::J
                                                                                                                  -,
                                                                                                                   Cl
                                                                                                                   C:
                                                            4. Extra Expense -- "We" cover only the extra         'O
                                                                                                                  'iij
   "We" provide the following coverage unless the              expenses that are necessary during the              e
                                                                                                                  ll..
   coverage is excluded or subject to limitations.             "restoration period" that "you" would not have
                                                               incurred if there had been no direct physical
   1.   Coverage Options -- One of the following               loss or damage to property caused by or
        described coverage options applies when                resulting from a covered peril.
        that option is indicated on the "schedule of
        coverages":                                            "We" cover any extra expense to avoid or           Lt)
                                                               reduce the interruption of "your'' data            0
                                                                                                                  N
                                                                                                                  0
        a.   Earnings and Extra Expense; or                    processing operations and continue
                                                                                                                  -........
                                                                                                                  0
                                                                                                                  0
                                                               operating at a premises described on the            0
        b.   Extra Expense only.                               "schedule of coverages", replacement               ID

                                                               location, or a temporary location. This            0
                                                                                                                  0
                                                               includes expenses to relocate and costs to         0

                                                               outfit and operate a replacement or                J:
                                                                                                                  ><
                                                               temporary location.                                w




Filed                              02/24/2021           Wendy Graney, Shelby Circuit      • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 126
                                                              Circuit Clerk- Page ID#: 131
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l
   AAIS
   IM 72010501
   Page 5 of 19

        "We" will also cover any extra expense to             6. Stock in Trade -- "We" do not cover
        reduce the interruption of "business" if it is           property that is "your" stock in trade.
        not possible for "you" to continue operating
        during the "restoration period" .

        To the extent that they reduce a loss                 COVERAGE EXTENSIONS
        otherwise payable under this coverage, "we"
        will cover any extra expenses to :
                                                              The following Coverage Extensions indicate an
        a. repair, replace, or restore any property;
                                                              applicable "limit". This "limit" may also be shown
           and
                                                              on the "schedule of coverages" . If a different
                                                              "limit" is indicated on the "schedule of
        b. research, replace, or restore information
                                                              coverages", that "limit" will apply instead of the
           on damaged documents, manuscripts, or
                                                              "limit" shown below.
           records that:
                                                              However, if no "limit" is indicated for a Coverage
            1)   are inscribed, printed, or written; or
                                                              Extension, coverage is provided up to the full
            2)   exist on electronic or magnetic
                                                              "limit" for the applicable covered property unless
                 media.
                                                              a different "limit" is indicated on the "schedule of
                                                              coverages".

                                                              Unless otherwise indicated , the coverages
   PROPERTY NOT COVERED                                       provided below are part of and not in addition to
                                                                                                                      ..,,;;-
                                                                                                                      N
                                                                                                                      M
                                                              the applicable "limit" for coverage described           Lt)
                                                                                                                      ~
                                                              under Property Covered .                                z
                                                                                                                      <C
   1. Accounts, Bills, or Documents -- "We" do                                                                        :ii:
                                                                                                                      ::&::
        not cover accounts , bills, evidences of debt,        The "limit" provided under a Coverage Extension         (.)
        records, abstracts, deeds , manuscripts ,             cannot be combined or added to the "limit" for          :i:
        program documentation, or other documents             any other Coverage Extension or Supplemental            ti
        except those that are in "software" form and          Coverage.                                               "'w
                                                                                                                      ...J
        then only in that form.                                                                                       0:::
                                                                                                                      <C
                                                              The following coverage extensions are not               J:
                                                                                                                      (.)
   2. Checked Luggage -- "We" do not cover loss               subject to and not considered in applying               z
      resulting from theft or disappearance of a              coinsurance when coinsurance conditions are a           0
                                                                                                                      J:
      laptop, palmtop, notebook PC, or any                    part of this coverage.                                   Q)
                                                                                                                       Cl
      portable computer while in transit as checked                                                                   'O
                                                                                                                      :::J
                                                                                                                      -,
      luggage.                                                1.   Electrical and Power Supply Disturbance             Cl
                                                                   -- "We" cover direct physical loss to covered       C:
                                                                                                                      'O
   3.   Contraband -- "We" do not cover                            property caused by:                                'iij

        contraband or property in the course of
                                                                                                                       e
                                                                                                                      ll..

        illegal transportation or trade .                          a.   "electrical disturbance"; or

   4.   Loaned, Leased, or Rented To Others --                     b.   "power supply disturbance"
        "We" do not cover property that "you" loan,
        lease, or rent to others.                                  if the cause of such disturbance took place
                                                                   within 500 feet of the premises where the          Lt)
                                                                                                                      0
   5. Money and Securities -- "We" do not cover                    loss occurred.                                     N
                                                                                                                      0


                                                                                                                      -........
                                                                                                                      0
      currency, food stamps, lottery tickets not                                                                      0

      held for sale , money, notes, or securities.                 However, if the "schedule of coverages"             0
                                                                                                                      r--
                                                                   indicates that there is no limitation , then the
                                                                                                                      0
                                                                   500 feet limitation described above does not       0
                                                                                                                      0
                                                                   apply to this Coverage Extension.                  J:
                                                                                                                      ><
                                                                                                                      w




Filed                              02/24/2021             Wendy Graney, Shelby Circuit       • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 127
                                                              Circuit Clerk- Page ID#: 132
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1         1




                                                                                 87453-l
   AAIS
   IM 72010501
   Page 6 of 19

   2. Debris Removal -- "We" pay the cost to                   5.   Fraud and Deceit -- "We" pay up to $1,000
      remove the debris of covered property that is                 for theft of covered property when "you",
      caused by a covered peril. This coverage                      "your'' agents , customers , or consignees are
      does not include costs to:                                    fraudulently induced to part with the covered
                                                                    property:
        a.   extract "pollutants" from land or water; or
                                                                    a.   to persons who falsely represent
        b.   remove , restore , or replace polluted land                 themselves as the proper persons to
             or water.                                                   receive the property; or

        "We" do not pay any more under this                         b.   by the acceptance of fraudulent bills of
        coverage than 25% of the amount "we" pay                         lading or shipping receipts.
        for the direct physical loss. "We" will not pay
        more for loss to property and debris removal           6 . Mechanical Breakdown Coverage -- "We"
        combined than the "limit" for the damaged                  pay for loss to covered property caused by
        property.                                                  "mechanical breakdown" .

        However, "we" pay up to an additional
        $5 ,000 for debris removal expense when the
        debris removal expense exceeds 25% of the              SUPPLEMENTAL COVERAGES
        amount "we" pay for direct physical loss or
        when the loss to property and debris removal
        combined exceeds the "limit" for the                                                                          ..,,;;-
                                                               The following Supplemental Coverages indicate          N
        damaged property.                                                                                             M
                                                               an applicable "limit" . This "limit" may also be       Lt)
                                                                                                                      ~
                                                               shown on the "schedule of coverages" . If a            z
        "We" do not pay any expenses unless they                                                                      <C
                                                               different "limit" is indicated on the "schedule of     :ii:
        are reported to "us" in writing within 180 days                                                               ::&::
                                                               coverages", that "limit" will apply instead of the     (.)
        from the date of direct physical loss to                                                                      :i:
                                                               "limit" shown below.
        covered property.                                                                                             ti
   3.   Emergency Removal -- "We" pay for any
                                                               However, if no "limit" is indicated for a              "'w
                                                                                                                      ...J
                                                               Supplemental Coverage, coverage is provided            0:::
        direct physical loss to covered property while                                                                <C
                                                               up to the full "limit" for the applicable covered      J:
                                                                                                                      (.)
        it is being moved or being stored to prevent
                                                               property unless a different "limit" is indicated on    z
        a loss caused by a covered peril. This                                                                        0
                                                               the "schedule of coverages".                           J:
        coverage applies for up to 365 days after the
                                                                                                                       Q)
        property is first moved, but does not extend                                                                   Cl
                                                               Unless otherwise indicated , a "limit" for a           'O
        past the date on which this policy expires.                                                                   :::J
                                                                                                                      -,
                                                               Supplemental Coverage provided below is                 Cl
                                                               separate from, and not part of, the applicable          C:
   4. Emergency Removal Expenses -- "We"                                                                              'O
                                                               "limit" for coverage described under Property          'iij
        pay up to $1,000 for "your" expenses to
                                                               Covered. The "limit" available for coverage
                                                                                                                       e
                                                                                                                      ll..
        move or store covered property to prevent a            described under a Supplemental Coverage:
        loss caused by a covered peril. This
        coverage applies for up to 365 days after the
                                                               a.   is the only "limit" available for the described
        property is first moved, but does not extend                coverage; and
        past the date on which this policy expires.
                                                               b.   is not the sum of the "limit" indicated for a     Lt)
        The "limit" for Emergency Removal                                                                             0
                                                                    Supplemental Coverage and the "limit" for         N
                                                                                                                      0
        Expenses is separate from, and not part of,
                                                                                                                      -........
                                                                                                                      0
                                                                    coverage described under Property Covered.        0
        the applicable "limit" for coverage described                                                                  0
        under Property Covered.                                                                                       00

                                                                                                                      0
                                                                                                                      0
                                                                                                                      0

                                                                                                                      J:
                                                                                                                      ><
                                                                                                                      w




Filed                              02/24/2021              Wendy Graney, Shelby Circuit      • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 128
                                                              Circuit Clerk- Page ID#: 133
                                                                  of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                    1         1




                                                                                87453-l
   AAIS
   IM 72010501
   Page 7 of 19

   The "limit" provided under a Supplemental                      "You" must pay any additional premium due
   Coverage cannot be combined or added to the                    from the date "you" purchase or lease the
   "limit" for any other Supplemental Coverage or                 additional "hardware" .
   Coverage Extension .
                                                             3. Off-Site Computers -- "We" cover direct
   The following supplemental coverages are not                 physical loss caused by a covered peril to
   subject to and not considered in applying                    covered property in the custody of "you",
   coinsurance when coinsurance conditions are a                "your'' officers, "your'' partners , or "your''
   part of this coverage .                                      employees , while:

   1. Acquired Locations -- "We" cover direct                     a.   at "your'' residence or the residence of
      physical loss caused by a covered peril to                       "your'' officers, partners , or employees;
      covered property at locations that "you"
      acquire during the policy period. "We" pay up               b.   temporarily at a premises that is not
      to $250 ,000 for covered property at locations                   described on the "schedule of
      that "you" acquire. This coverage applies for                    coverages" ; or
      up to 60 days from the date "you" acquire the
      location or until "you" report the acquired                 c.   in transit between a residence or
      location to "us", whichever occurs first. This                   temporary premises and "you" or "your''
      coverage does not go beyond the end of the                       officers, partners , or employees.
      policy period.
                                                                  The most "we" pay in any one occurrence for
        "You" must pay any additional premium due                 loss to off-site covered property is $2,500.      ..,,;;-
                                                                                                                    N
        from the date "you" acquire the location.                                                                   M
                                                                                                                    Lt)

                                                             4. Pollutant Cleanup and Removal -- "We"               ~
                                                                                                                    z
   2. Newly Purchased or Leased Hardware --                       pay "your" expense to extract "pollutants"        <C
                                                                                                                    :ii:
        "We" cover direct physical loss caused by a               from land or water if the discharge, dispersal,   ::&::
                                                                                                                    (.)
        covered peril to additional "hardware"                    seepage, migration, release , or escape of the    :i:
        including pre-installed "programs and                     "pollutants" is caused by a covered peril that    ti
        applications" that "you" purchase or lease                occurs during the policy period. The              "'w
        during the policy period. "We" extend                     expenses are paid only if they are reported       ...J
                                                                                                                    0:::
        coverage to the additional "hardware" that                to "us" in writing within 180 days from the       <C
                                                                                                                    J:
                                                                                                                    (.)
        "you" purchase or lease for up to 60 days.                date the covered peril occurs.
                                                                                                                    z
                                                                                                                    0
                                                                                                                    J:
        The most that "we" pay for any loss under                 "We" do not pay the cost of testing,
                                                                                                                     Q)
        this additional coverage is the least of:                 evaluating, observing , or recording the           Cl
                                                                                                                    i::,
                                                                  existence, level, or effects of "pollutants".     :::J
                                                                                                                    -,
        a.   the actual cash value of the covered                 However, "we" pay the cost of testing which        Cl
                                                                                                                     C:
             property; or                                         is necessary for the extraction of "pollutants"   i::,
                                                                                                                    .iii
                                                                  from land or water.                                e
                                                                                                                    ll..
        b.   $250,000.
                                                                  The most "we" pay for each location is
        This supplemental coverage will end when                  $10 ,000 for the sum of all such expenses
        any of the following first occur:                         arising out of a covered peril occurring
                                                                  during each separate 12-month period of this
        a.   this policy expires;                                 policy.
                                                                                                                    Lt)
                                                                                                                    0
                                                                                                                    N
                                                                                                                    0
        b.   60 days after "you" obtain the additional       5.   Property In Transit -- "We" cover direct
                                                                                                                    -........
                                                                                                                    0
                                                                                                                    0
             "hardware"; or                                       physical loss to covered property caused by       0
                                                                  a covered peril while in transit.                 a,

        c.   "you" report the additional "hardware" to                                                              0
                                                                                                                    0
             "us".                                                The most "we" pay in any one occurrence for       0

                                                                  loss to covered property in transit is $5,000.    J:
                                                                                                                    ><
                                                                                                                    w




Filed                               02/24/2021           Wendy Graney, Shelby Circuit       • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 129
                                                              Circuit Clerk- Page ID#: 134
                                                                  of 216
                                                                               -oT ORIGIN AL DOCUi\H T
                                                                              03/0 1/2021 01:SS:H PM
                                                                                  1         1




                                                                              87453-l
   AAIS
   IM 72010501
   Page 8 of 19

   6 . Proprietary Programs and Data Records --                 b. loss of or reduction in economic or
       "We" cover the cost of research or other                    market value of any "data records" or
       expenses necessary to reproduce , replace ,                 "proprietary programs" that have been
       or restore lost files or codes on lost or                   copied , scanned , or altered ;
       damaged "data records" and "proprietary
       programs" and similar property of others that            c. theft from "your" "data records" or
       is in "your'' care, custody , or control.                   "proprietary programs" of confidential
                                                                   information through the observation of
        "We" only cover the cost of research or other              the "data records" or "proprietary
        expenses necessary to reproduce , replace ,                programs" by accessing covered
        or restore lost files or codes if the cost of              "hardware", "your" computer network, or
        research or other expenses are incurred due                "your'' Web site without any alteration or
        to a direct physical loss caused by a covered              other physical loss or damage to the
        peril to covered property while at a premises              records or programs.
        described on the "schedule of coverages".
                                                                    Confidential information includes, but is
        The most "we" pay in any one occurrence for                 not limited to, customer information,
        "data records" and "proprietary programs" is                processing methods, or trade secrets;
        $5 ,000.                                                    and

   7. Rewards -- "We" pay up to $1,000 as a                     d. except as provided under Supplemental
      reward for information that leads to a                       Income Coverages, denial of access to
      conviction for arson , theft, or vandalism                   or services from "your" "hardware",            ..,,;;-
                                                                                                                  N
      including, but not limited to, "computer                     "your'' computer network, or "your'' Web       M
                                                                                                                  Lt)

      hacking" and "computer virus" . The                          site .                                         ~
                                                                                                                  z
      conviction must involve a covered loss                                                                      <C
                                                                The most "we" pay in any one occurrence           :ii:
      caused by arson, theft, or vandalism .                                                                      ::&::
                                                                                                                  (.)
                                                                under this Supplemental Coverage is $5,000.       :i:
        The amount "we" pay is not increased by the                                                               ti
        number of persons involved in providing the             The most "we" pay for all covered losses
        information.                                            under this Supplemental Coverage during
                                                                                                                  "'w
                                                                                                                  ...J
                                                                                                                  0:::
                                                                each separate 12 month period of this policy      <C
                                                                                                                  J:
   8. Software Storage -- "We" cover direct                     is $10,000.                                       (.)

      physical loss caused by a covered peril to                                                                  z
                                                                                                                  0
                                                                                                                  J:
      duplicate and back-up "software" stored at a                                                                 Q)
      "software" storage location. Each "software"                                                                 Cl
                                                                                                                  'O
      storage location must be in a separate                INCOME COVERAGE EXTENSIONS                            :::J
                                                                                                                  -,
      building which is at least 100 feet away from                                                                Cl
                                                                                                                   C:
      a premises described in the "schedule of                                                                    'O
                                                                                                                  'iij
      coverages".                                           The following Income Coverage Extensions               e
                                                                                                                  ll..
                                                            indicate an applicable "limit" or limitation. This
        The most "we" pay in any one occurrence for         "limit" or limitation may also be shown on the
        loss to duplicate and back-up "software" is         "schedule of coverages" . If a different "limit" or
        $25,000.                                            limitation is indicated on the "schedule of
                                                            coverages", that "limit" or limitation will apply
   9.   Virus and Hacking Coverage -- "We" cover            instead of the "limit" or limitation shown below.     Lt)
        direct physical loss to covered "hardware",                                                               0
                                                                                                                  N
                                                                                                                  0
        "software", and "your" Web site caused by a
                                                                                                                  -
                                                                                                                  0
                                                            The following Income Coverage Extensions are          0
        "computer virus" or by "computer hacking".          part of and not in addition to the applicable          0
        However, "we" do not cover:                         Income Coverage "limit" .
                                                                                                                  0
                                                                                                                  N
                                                                                                                  ..-
                                                                                                                  0
                                                                                                                  0
                                                                                                                  0
        a. loss of exclusive use of any "data
           records" or "proprietary programs" that                                                                J:
                                                                                                                  ><
           have been copied, scanned , or altered;                                                                w




Filed                           02/24/2021              Wendy Graney, Shelby Circuit      • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 130
                                                              Circuit Clerk- Page ID#: 135
                                                                  of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                                87453-l
   AAIS
   IM 72010501
   Page 9 of 19

   1. Interruption by Civil Authority -- "We"                 The following Supplemental Income Coverages
      extend "your'' coverage for earnings and                indicate an applicable "limit" . This "limit" may
      extra expense to include loss sustained while           also be shown on the "schedule of coverages" . If
      access to premises described on the                     a different "limit" is indicated on the "schedule of
      "schedule of coverages" is specifically                 coverages", that "limit" will apply instead of the
      denied by an order of civil authority. This             "limit" shown below.
      order must be a result of direct physical loss
      of or damage to property , other than at a              Unless otherwise indicated , a "limit" for a
      premises described on the "schedule of                  Supplemental Income Coverage provided below
      coverages" and must be caused by a                      is separate from, and not part of, the applicable
      covered peril. Unless otherwise indicated on            Income Coverage "limit" . The "limit" available
      the "schedule of coverages", this coverage              for coverage described under a Supplemental
      extension is limited to 30 consecutive days             Income Coverage :
      from the date of the order.
                                                              a. is the only "limit" available for the described
   2. Period of Loss Extension After Business                    coverage ; and
        Resumes -- "We" extend "your'' coverage for
        earnings to cover loss from the date the              b. is not the sum of the "limit" indicated for a
        covered property that incurred the loss is               Supplemental Income Coverage and the
        rebuilt, repaired, or replaced and "your'' data          Income Coverage "limit" .
        processing operations are resumed until :
                                                              The "limit" provided under a Supplemental
        a.   the end of 30 consecutive days (unless           Income Coverage cannot be combined or added            ..,,;;-
                                                                                                                     N
             otherwise indicated on the "schedule of          to the "limit" for any other Supplemental Income       M
                                                                                                                     Lt)

             coverages") ; or                                 Coverage or Income Coverage Extension .                ~
                                                                                                                     z
                                                                                                                     <C
                                                              1. Acquired Locations -- "We" extend "your''           :ii:
        b.   the date "you" could reasonably resume                                                                  ::&::
                                                                                                                     (.)
             "your'' "business" to the conditions that           coverage for earnings and extra expense to          :i:
             would generate the earnings amount that             include direct physical loss to covered             ti
             would have existed had no loss or                   property while at locations that "you" acquire
             damage occurred,                                    during the policy period .
                                                                                                                     "'w
                                                                                                                     ...J
                                                                                                                     0:::
                                                                                                                     <C
                                                                                                                     J:
        whichever is earlier.                                      This coverage applies for up to 60 days from      (.)

                                                                   the date "you" acquire the location or until      z
                                                                                                                     0
                                                                                                                     J:
        Loss of earnings must be caused by direct                  "you" report the acquired location to "us",
                                                                                                                      Q)
        physical loss of or damage to property at a                whichever occurs first. This coverage does         Cl
                                                                                                                     'O
        premises described on the "schedule of                     not go beyond the end of the policy period .      :::J
                                                                                                                     -,
        coverages" as a result of a covered peril.                                                                    Cl
                                                                                                                      C:
                                                                   "You" must pay any additional premium due         'O
                                                                                                                     'iij
                                                                   from the date "you" acquire the location.          e
                                                                                                                     ll..


   SUPPLEMENTAL INCOME                                             The most "we" pay in any one occurrence for
                                                                   loss of earnings and incurred extra expense
   COVERAGES                                                       at each newly acquired location is $25,000.

                                                              2.   Property In Transit -- Coverage for
   Unless otherwise indicated, the following                       earnings is extended to loss of earnings
                                                                                                                     Lt)
                                                                                                                     0
                                                                                                                     N
   Supplemental Income Coverages apply                             during the "restoration period" when "your''      0


                                                                                                                     -
                                                                                                                     0
                                                                                                                     0
   separately to each premises described on the                    "business" is interrupted as a result of a         0
   "schedule of coverages".                                        direct physical loss, caused by a covered         ..-
                                                                                                                     N
                                                                                                                     ..-
                                                                   peril, to covered property in transit.            0
                                                                                                                     0
                                                                                                                     0

                                                                                                                     J:
                                                                                                                     ><
                                                                                                                     w




Filed                             02/24/2021              Wendy Graney, Shelby Circuit     • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 131
                                                              Circuit Clerk- Page ID#: 136
                                                                  of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                                87453-l
   AAIS
   IM 72010501
   Page 10 of 19

        The most we pay in any one occurrence                     d. Applicable Limit -- The most "we" pay
        under this Supplemental Income Coverage is                   in any one occurrence under this
        $5,000 .                                                     Supplemental Income Coverage is
                                                                     $10,000.
   3. Utility Service Interruption --
                                                               4. Virus and Hacking Coverage --
        a. Coverage -- Coverage for earnings
           and/or extra expense is extended to loss               a.   Coverage -- Coverage for earnings
           of earnings or extra expenses that "you"                    and/or extra expense is extended to loss
           incur during the "restoration period"                       of earnings or extra expenses caused by
           when "your'' data processing operations                     a "computer virus" or by "computer
           are interrupted due to the interruption of                  hacking" that results in :
           utility services to a premises described
           on the "schedule of coverages" .                            1) direct physical loss or damage to
                                                                          covered "software", "hardware", or
             The interruption of the utility service                      "your'' Web site; or
             must be as a result of a direct physical                  2) denial of access to or services from
             loss, caused by a covered peril, to                          "your'' "hardware", "your" computer
             property not located at a premises                           network, or "your'' Web site.
             described on the "schedule of
             coverages" and that is owned by a utility,            b. Exclusions -- "We" do not cover loss of
             a landlord, or another supplier who                      earnings or extra expenses under this
             provides "you" with :                                    Supplemental Income Coverage that            ..,,;;-
                                                                                                                   N
                                                                      results from :                               M
                                                                                                                   Lt)

             1) power, gas;                                                                                        ~
                                                                                                                   z
             2) telecommunications, including but                      1) loss of exclusive use of any "data       <C
                                                                                                                   :ii:
                not limited to Internet access; or                        records" or "proprietary programs"       ::&::
                                                                                                                   (.)
             3) water.                                                    that have been copied, scanned, or       :i:
                                                                          altered;                                 ti
        b. Overhead Transmission Lines -- If the                       2) loss of or reduction in economic or      "'w
                                                                                                                   ...J
           "schedule of coverages" indicates that                         market value of any "data records"       0:::
           overhead transmission lines are                                or "proprietary programs" that have      <C
                                                                                                                   J:
                                                                                                                   (.)
           excluded , coverage under this extension                       been copied, scanned, or altered;
           does not include loss to overhead                           3) theft from "your" "data records" or
                                                                                                                   z
                                                                                                                   0
                                                                                                                   J:
           transmission lines that deliver utility                        "proprietary programs" of                 Q)
           service to "you". Overhead transmission                        confidential information through the      Cl
                                                                                                                   'O
           lines include, but are not limited to:                         observation of the "data records" or     :::J
                                                                                                                   -,
                                                                                                                    Cl
                                                                          "proprietary programs" by accessing       C:
             1) overhead transmission and                                 covered "hardware", "your" computer      'O
                                                                                                                   'iij
                distribution lines;                                       network, or "your'' Web site without      e
                                                                                                                   ll..
             2) overhead transformers and similar                         any alteration or other physical loss
                equipment; and                                            or damage to the records or
             3) supporting poles and towers.                              programs.

        c.   Waiting Period -- Unless otherwise                             Confidential information includes,
             indicated on the "schedule of                                  but is not limited to customer         Lt)
             coverages", "we" do not pay for "your"                         information , processing methods, or   0
                                                                                                                   N
                                                                                                                   0
             loss of earnings under this Supplemental                       trade secrets.
                                                                                                                   -
                                                                                                                   0
                                                                                                                   0
             Income Coverage until after the first 24                                                              0
             hours following the direct physical loss of                                                           N
                                                                                                                   N
                                                                                                                   ..-
             or damage to the property owned by a                                                                  0
                                                                                                                   0
                                                                                                                   0
             utility, a landlord , or another supplier.
             This waiting period does not apply to                                                                 J:
                                                                                                                   ><
             extra expenses that "you" incur.                                                                      w




Filed                             02/24/2021               Wendy Graney, Shelby Circuit    • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 132
                                                              Circuit Clerk- Page ID#: 137
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                        1         1




                                                                                   87453-l
   AAIS
   IM 72010501
   Page 11 of 19

        c. Waiting Period -- Unless otheiwise                        b.   Nuclear Hazard -- "We" do not pay for
           indicated on the "schedule of                                  loss caused by or resulting from a
           coverages" , "we" do not pay for "your"                        nuclear reaction , nuclear radiation , or
           loss of earnings under this Supplemental                       radioactive contamination (whether
           Income Coverage until after the first 24                       controlled or uncontrolled ; whether
           hours following the direct physical loss of                    caused by natural , accidental , or artificial
           or damage to "your" data processing                            means). Loss caused by nuclear hazard
           operations. This waiting period does not                       is not considered loss caused by fire ,
           apply to extra expenses that "you" incur.                      explosion , or smoke. "We" do pay for
                                                                          direct loss by fire resulting from the
        d.   Applicable Limit -- The most "we" pay                        nuclear hazard .
             in any one occurrence under this
             Supplemental Income Coverage is                        c. War -- "We" do not pay for loss caused
             $5,000 .                                                  by war. This means:

             The most "we" pay for all covered losses                     1) declared war, undeclared war, civil
             under this Supplemental Income                                  war, insurrection , rebellion , or
             Coverage during each 12 month period                            revolution;
             of this policy is $15,000 .                                  2) a warlike act by a military force or by
                                                                             military personnel ;
                                                                          3) the destruction, seizure, or use of the
                                                                             property for a military purpose; or
   PERILS COVERED                                                         4) the discharge of a nuclear weapon             ..,,;;-
                                                                                                                           N
                                                                             even if it is accidental.                     M
                                                                                                                           Lt)
                                                                                                                           ~
                                                                                                                           z
                                                                 2. "We" do not pay for loss or damage that is             <C
   "We" cover risks of direct physical loss unless                                                                         :ii:
                                                                    caused by or results from one or more of the           ::&::
   the loss is limited or caused by a peril that is                                                                        (.)
                                                                    following:                                             :i:
   excluded .
                                                                                                                           ti
                                                                    a. Computer Virus or Computer Hacking                  "'w
                                                                                                                           ...J
                                                                          -- Except as provided under                      0:::
                                                                          Supplemental Coverages and                       <C
                                                                                                                           J:
   PERILS EXCLUDED                                                        Supplemental Income Coverages, "we"              (.)

                                                                          do not pay for:                                  z
                                                                                                                           0
                                                                                                                           J:
                                                                                                                            Q)
   1 . "We" do not pay for loss if one or more of the                     1)   any direct or indirect loss or damage;       Cl
                                                                                                                           i::,
       following exclusions apply to the loss,                                 or                                          :::J
                                                                                                                           -,
       regardless of other causes or events that                          2)   loss of access, loss of use, or loss of      Cl
                                                                                                                            C:
       contribute to or aggravate the loss, whether                            functionality                               i::,
                                                                                                                           .iii
       such causes or events act to produce the                                                                             e
                                                                                                                           ll..
       loss before, at the same time as, or after the                     caused by a "computer virus" or by
       excluded causes or events.                                         "computer hacking". This includes, but is
                                                                          not limited to, loss or damage to
        a.   Civil Authority -- "We" do not pay for                       "hardware" or "software", "your''
             loss caused by order of any civil                            computer network, or "your'' Web site
             authority , including seizure, confiscation ,                caused by or resulting from "computer
                                                                                                                           Lt)
             destruction, or quarantine of property.                      virus" or "computer hacking".                    0
                                                                                                                           N
                                                                                                                           0


                                                                                                                           -....
                                                                                                                           0
                                                                                                                           0
             "We" do pay for loss resulting from acts                                                                      0
             of destruction by the civil authority to                                                                      M
                                                                                                                           N
             prevent the spread of fire, unless the fire                                                                   0
                                                                                                                           0
             is caused by a peril excluded under this                                                                      0

             coverage.                                                                                                     J:
                                                                                                                           ><
                                                                                                                           w




Filed                               02/24/2021               Wendy Graney, Shelby Circuit       • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 133
                                                              Circuit Clerk- Page ID#: 138
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l
   AAIS
   IM 72010501
   Page 12 of 19

        b.   Criminal, Fraudulent, or Dishonest                    e. Pollutants -- "We" do not pay for loss
             Acts -- "We" do not pay for loss caused                  caused by or resulting from release ,
             by or resulting from criminal, fraudulent,               discharge, seepage , migration , dispersal ,
             dishonest, or illegal acts alone or in                   or escape of "pollutants" unless the
             collusion with another by :                              release , discharge , seepage, migration ,
                                                                      dispersal, or escape is caused by a
             1) "you";                                                "specified peril". "We" do pay for any
             2) others who have an interest in the                    resulting loss caused by a "specified
                property;                                             peril".
             3) others to whom "you" entrust the
                property;                                          f.   Temperature/Humidity -- Except as
             4) "your'' partners, officers, directors,                  provided under Utility Interruption, "we"
                trustees, or joint adventurers; or                      do not pay for loss to covered property
             5) the employees or agents of 1), 2) , 3),                 caused by:
                or 4) above, whether or not they are
                at work.                                                1) dryness, dampness, humidity; or
                                                                        2) changes in or extremes of
             This exclusion does not apply to acts of                      temperature .
             destruction by "your'' employees, but
             "we" do not pay for theft by employees.                    However, "we" do pay for loss to covered
                                                                        property that results from a direct
             This exclusion does not apply to covered                   physical loss, caused by a covered peril ,
             property in the custody of a carrier for                   to the air conditioning system that           ..,,;;-
                                                                                                                      N
             hire.                                                      services covered "hardware" .                 M
                                                                                                                      Lt)
                                                                                                                      ~
                                                                                                                      z
        c. Electrical and Power Supply                             g. Voluntary Parting -- Except as provided         <C
                                                                                                                      :ii:
             Disturbance -- "We" do not pay for loss                  under Coverage Extensions, "we" do not          ::&::
                                                                                                                      (.)
             caused by "electrical disturbance" or                    pay for loss caused by or resulting from        :i:
             "power supply disturbance" if the cause                  voluntary parting with title to or              ti
             of such disturbance took place more                      possession of any property because of           "'w
                                                                                                                      ...J
             than 500 feet from the premises where                    any fraudulent scheme, trick, or false          0:::
             the loss occurred .                                      pretense.                                       <C
                                                                                                                      J:
                                                                                                                      (.)

             However, if disturbance coverage                 3.   "We" do not pay for loss or damage if one or       z
                                                                                                                      0
                                                                                                                      J:
             beyond 500 feet is indicated on the                   more of the following exclusions apply to the
                                                                                                                       Q)
             "schedule of coverages", then the                     loss. But if loss by a covered peril results,       Cl
                                                                                                                      'O
             Electrical and Power Supply Disturbance               "we" will pay for the resulting loss.              :::J
                                                                                                                      -,
                                                                                                                       Cl
             exclusion described above is deleted .                                                                    C:
                                                                   a.   Contamination, Deterioration, Rust, or        'O
                                                                                                                      'iij
        d.   Loss of Use -- "We" do not pay for loss                    Corrosion -- "We" do not pay for loss          e
                                                                                                                      ll..
             caused by or resulting from loss of use,                   caused by contamination or deterioration
             business interruption, delay, or loss of                   including corrosion, decay, fungus,
             market.                                                    mildew, mold, rot, rust, or any quality,
                                                                        fault, or weakness in covered property
             This exclusion does not apply to the                       that causes it to damage or destroy itself.
             coverages described under Income                                                                         Lt)
             Coverages, Income Coverage                                 This exclusion does not apply to loss         0
                                                                                                                      N
                                                                                                                      0
             Extensions, and Supplemental Income                        caused by "mechanical breakdown".
                                                                                                                      -
                                                                                                                      0
                                                                                                                      0
             Coverages.                                                                                                0
                                                                                                                      ,:j'
                                                                   b.   Wear and Tear, or Obsolescence --             N
                                                                                                                      ..-
                                                                        "We" do not pay for loss caused by wear       0
                                                                                                                      0
                                                                                                                      0
                                                                        and tear, depreciation, or obsolescence.
                                                                                                                      J:
                                                                                                                      ><
                                                                                                                      w




Filed                              02/24/2021             Wendy Graney, Shelby Circuit      • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 134
                                                              Circuit Clerk- Page ID#: 139
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l
   AAIS
   IM 72010501
   Page 13 of 19

   4. "We" do not pay for loss of earnings or extra
      expenses, as described under Income                      WHAT MUST BE DONE
      Coverage, caused by or resulting from one
      or more of the following :                               IN CASE OF LOSS

        a. Error or Omission In Programming --
             "We" do not pay for extra expense                 1. Notice -- In case of a loss, "you" must:
             caused by an error or omission in
             programming or incorrect instructions to              a.   give "us" or "our'' agent prompt notice ,
             "hardware".                                                including a description of the property
                                                                        involved ("we" may request written
        b.   Leases, Licenses, Contracts, or                            notice) ; and
             Orders -- "We" do not cover any
             increase in loss due to the suspension ,              b.   give notice to the police when the act
             lapse, or cancellation of leases, licenses,                that causes the loss is a crime.
             contracts, or orders.
                                                               2. Protect Property -- "You" must take all
             However, "we" do cover loss during the               reasonable steps to protect covered property
             "restoration period" if the suspension,              at and after an insured loss to avoid further
             lapse, or cancellation results directly              loss. "We" do pay the reasonable costs
             from the interruption of "your" "business".          incurred by "you" for necessary repairs or
                                                                  emergency measures performed solely to
             "We" do not cover any extra expense                  protect covered property from further              ..,,;;-
             caused by the suspension, lapse, or                  damage by a peril insured against if a peril       N
                                                                                                                     M
                                                                                                                     Lt)

             cancellation of leases, licenses,                    insured against has already caused a loss to       ~
                                                                  covered property. "You" must keep an               z
             contracts, or orders beyond the                                                                         <C
             "restoration period".                                accurate record of such costs. However, "we"       :ii:
                                                                                                                     ::&::
                                                                  do not pay for such repairs or emergency           (.)
                                                                                                                     :i:
        c.   Strikes, Protests, and Other                         measures performed on property which has
                                                                                                                     ti
                                                                  not been damaged by a peril insured against.
             Interference -- "We" do not cover any
                                                                  This does not increase "our'' "limit".             "'w
                                                                                                                     ...J
             increase in loss due to interference by                                                                 0:::
             strikers or other persons at a premises                                                                 <C
                                                                                                                     J:
             described on the "schedule of                     3. Proof of Loss - Hardware and Software --           (.)


             coverages". This applies to interference             "You" must send "us", within 60 days after         z
                                                                                                                     0
             with rebuilding , repairing , or replacing           "our'' request , a signed, sworn proof of loss.    J:

             the property or with resuming "your''                This must include the following information:        Q)
                                                                                                                      Cl
                                                                                                                     'O
                                                                                                                     :::J
             "business".                                                                                             -,
                                                                   a.   the time , place, and circumstances of the    Cl
                                                                                                                      C:

        d. Utility Failure -- Except as provided                        loss ;                                       'O
                                                                                                                     'iij
           under Supplemental Income Coverages ,                                                                      e
                                                                                                                     ll..
           "we" do not pay for loss caused by or                   b.   other policies of insurance that may
           resulting from the failure of a utility to                   cover the loss;
           supply electrical power or other utility
           service to a described premises, if the                 c.   "your'' interest and the interests of all
           failure takes place away from the                            others in the property involved, including
           described premises. "We" do not pay for                      all mortgages and liens;
                                                                                                                     Lt)
           loss caused by or resulting from the                                                                      0
                                                                                                                     N
           failure of a utility to supply service                  d.   changes in title of the covered property     0


                                                                                                                     -
                                                                                                                     0
                                                                                                                     0
           regardless of the cause of failure.                          during the policy period; and
                                                                                                                      0
                                                                                                                     Lt)
                                                                                                                     N
                                                                   e.   estimates, specifications, inventories,      ..-
                                                                                                                     0
                                                                                                                     0
                                                                        and other reasonable information that        0

                                                                        "we" may require to settle the loss.         J:
                                                                                                                     ><
                                                                                                                     w




Filed                              02/24/2021              Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 135
                                                              Circuit  Clerk- Page ID#: 140
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM    1        1




                                                           87453-l
   AAIS
   IM 72010501
   Page 14 of 19

   4.   Proof of Loss - Income Coverage -- "You"
        must send "us" proof of loss (under oath , if         VALUATION
        requested) within 60 days after the loss. This
        must include the time, place , and
        circumstances of the loss; and other
                                                              1.   Hardware -- The following is the value of
        information "we" request to investigate the
                                                                   "hardware":
        loss.
                                                                   a.   Replacement Cost -- The value of
   5.   Intent to Continue Business - Income
                                                                        "hardware" will be based on replacement
        Coverage -- If "you" intend to continue
                                                                        cost without any deduction for
        "your'' "business", "you" must resume all or
                                                                        depreciation unless Actual Cash Value is
        part of "your'' "business" as soon as possible.
                                                                        indicated on the "schedule of
                                                                        coverages" .
   6.   Examination -- "You" must submit to
        examination under oath in matters connected                     The replacement cost is limited to the
        with the loss as often as "we" reasonably
                                                                        cost of repair or replacement with similar
        request and give "us" sworn statements of
                                                                        materials on the same site and used for
        the answers. If more than one person is
                                                                        the same purpose. The payment will not
        examined , "we" have the right to examine
                                                                        exceed the amount "you" spend to repair
        and receive statements separately and not in                    or replace the damaged or destroyed
        the presence of others.
                                                                        property.
   7.   Records -- "You" must produce records,                                                                       ..,,;;-
                                                                        Replacement cost valuation does not          N
        including tax returns and bank microfilms of                    apply until the damaged or destroyed
                                                                                                                     M
                                                                                                                     Lt)

        all canceled checks relating to value, loss,                                                                 ~
                                                                        property is repaired or replaced . "You"     z
        and expense and permit copies and extracts                      may make a claim for actual cash value       <C
                                                                                                                     :ii:
        to be made of them as often as "we"                             before repair or replacement takes place,    ::&::
                                                                                                                     (.)
        reasonably request.                                             and later for the replacement cost if        :i:
                                                                        "you" notify "us" of "your'' intent within   ti
   8.   Damaged Property -- "You" must exhibit the                      180 days after the loss.                     "'w
                                                                                                                     ...J
        damaged and undamaged property as often                                                                      0:::
                                                                                                                     <C
        as "we" reasonably request and allow "us" to               b.   Actual Cash Value -- When Actual Cash        J:
                                                                                                                     (.)
        inspect or take samples of the property.                        Value is indicated on the "schedule of       z
                                                                        coverages", the value of "hardware" will     0
                                                                                                                     J:
   9.   Volunteer Payments -- "You" must not,                           be based on the actual cash value at the      Q)
                                                                                                                      Cl
        except at "your'' own expense, voluntarily                      time of the loss with a deduction for        'O
                                                                                                                     :::J
        make any payments, assume any                                                                                -,
                                                                        depreciation.                                 Cl
        obligations, pay or offer any rewards, or incur                                                               C:
                                                                                                                     'O
        any other expenses except as respects                 2.   Software -- The following is the value of         'iij
        protecting property from further damage.                                                                      e
                                                                   "software":                                       ll..


   10. Abandonment -- "You" may not abandon                        a.   Programs and Applications -- The
       the property to "us" without "our" written                       value of "programs and applications" will
       consent.                                                         be based on the cost to reinstall the
                                                                        "programs or applications" from the
   11. Cooperation -- "You" must cooperate with                         licensed discs that were originally used     Lt)
                                                                                                                     0
       "us" in performing all acts required by this                     to install the programs or applications.     N
                                                                                                                     0
       policy.                                                                                                       0
                                                                                                                     0

                                                                                                                     0
                                                                                                                     ID
                                                                                                                     N
                                                                                                                     ..-
                                                                                                                     0
                                                                                                                     0
                                                                                                                     0

                                                                                                                     J:
                                                                                                                     ><
                                                                                                                     w




Filed                             02/24/2021              Wend,·
                                                              . Graney,
                                                                     . Shelby. Circuit      • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 136
                                                              Circuit Clerk- Page ID#: 141
                                                                  of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                    03/0 1/2021 01:SS:H PM
                                                                                         1        1




                                                                                    87453-l
   AAIS
   IM 72010501
   Page 15 of 19

             If the original licensed discs are lost,            4. Loss to Parts -- The value of a lost or
             damaged , or can no longer be obtained,                damaged part of an item that consists of
             the value of "programs and applications"               several parts when it is complete is based on
             will be based on the cost of the most                  the value of only the lost or damaged part or
             current version of the "programs or                    the cost to repair or replace it.
             applications" .
                                                                 5. Earnings -- In determining an earnings loss
        b.   Proprietary Programs -- The value of                   "we" consider:
             "proprietary programs" will be based on
             the cost of reproduction from duplicate                  a.   the experience of "your'' "business"
             copies. The cost of reproduction                              before the loss and the probable
             includes, but is not limited to , the cost of                 experience during the time of
             labor to copy or transcribe from duplicate                    interruption had no loss occurred ;
             copies.
                                                                      b. "your'' continuing operating expenses
             If duplicate copies do not exist, the value                 normally incurred by "your" "business",
             of "proprietary programs" will be based                     including, but not limited to, payroll
             on the cost of research or other                            expense necessary to resume "business"
             expenses necessary to reproduce ,                           to a similar level of service that existed
             replace , or restore lost "proprietary                      before the occurrence of direct physical
             programs".                                                  loss or damage; and

        c.   Data Records -- The value of "data                       c.   pertinent sources of information and            ..,,;;-
                                                                                                                           N
             records" will be based on the cost of                         reports including :                             M
                                                                                                                           Lt)

             reproduction from duplicate copies. The                                                                       ~
                                                                                                                           z
             cost of reproduction includes, but is not                     1)   "your'' accounting procedures and          <C
                                                                                                                           :ii:
             limited to, the cost of labor to copy or                           financial records;                         ::&::
                                                                                                                           (.)
             transcribe from duplicate copies.                             2)   bills, invoices, and other vouchers;       :i:
                                                                           3)   contracts, deeds, and liens;               ti
             If duplicate copies do not exist, the value                   4)   reports on feasibility and status; and     "'w
             of "data records" will be based on the                        5)   records documenting "your'' budget         ...J
                                                                                                                           0:::
             cost of research or other expenses                                 and marketing objectives and               <C
                                                                                                                           J:
                                                                                                                           (.)
             necessary to reproduce, replace , or                               results.
             restore lost files, documents, and                                                                            z
                                                                                                                           0
                                                                                                                           J:
             records.                                                 "We" do not pay for any increase in loss due
                                                                                                                            Q)
                                                                      to "your'' failure to use reasonable efforts to       Cl
                                                                                                                           'O
        d. Media -- The value of "media" will be                      resume all or part of "your'' "business". This       :::J
                                                                                                                           -,
           based on the cost to repair or replace the                 includes making use of other locations and            Cl
                                                                                                                            C:
           "media" with material of the same kind or                  property to reduce the loss.                         'O
                                                                                                                           'iij
           quality.                                                                                                         e
                                                                                                                           ll..
                                                                      If "your" "business" is not resumed as soon
   3.   Pair or Set -- The value of a lost or                         as possible , or if it is not resumed at all , the
        damaged article which is paI1 of a pair or set                value of loss payment is based on the period
        is based on a reasonable proportion of the                    of time it would have otherwise taken to
        value of the entire pair or set. The loss is not              resume "your" "business" as soon as
        considered a total loss of the pair or set.                   possible.
                                                                                                                           Lt)
                                                                                                                           0
                                                                                                                           N
                                                                                                                           0
        However, this provision does not apply to                6.   Extra Expense -- In determining extra
                                                                                                                           -....
                                                                                                                           0
                                                                                                                           0
        "software" that comes in sets. If paI1 of a                   expenses that "you" have incurred, "we"               0
        "software" set cannot be replaced , the loss is               consider the salvage value of any property           r--
                                                                                                                           N
        considered a total loss of the set.                           bought for temporary use during the                  0
                                                                                                                           0
                                                                      "restoration period" and it will be deducted         0

                                                                      from the amount of loss determined for extra         J:
                                                                                                                           ><
                                                                      expense.                                             w




Filed                               02/24/2021               Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 137
                                                              Circuit  Clerk- Page ID#: 142
                                                                    of 216
                                                            =oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM      1        1




                                                           87453-l
   AAIS
   IM 72010501
   Page 16 of 19

                                                                     If there is more than one "limit" indicated on
   HOW MUCH WE PAY                                                   the "schedule of coverages" for this
                                                                     coverage part, this procedure applies
                                                                     separately to each "limit" .
   1.   Insurable Interest -- "We" do not cover
                                                                     If there is only one "limit" indicated on the
        more than "your'' insurable interest in any
                                                                     "schedule of coverages" for this coverage,
        property.
                                                                     this procedure applies to the total of all
                                                                     covered property to which the "limit" applies.
   2.   Deductible -- "We" pay only that part of
        "your'' loss over the deductible amount
                                                                5. Coinsurance, Income Coverage Part --
        indicated on the "schedule of coverages" in
                                                                     When a coinsurance percentage for income
        any one occurrence.
                                                                     coverage is indicated on the "schedule of
                                                                     coverages" , "we" pay only a part of the loss if
   3. Loss Settlement Terms -- Subject to
                                                                     the "limit" is less than the coinsurance
        paragraphs 1., 2., 4., 5., 6., 7. , 8. , and 9.
                                                                     percentage multiplied by the sum of "your''
        under How Much We Pay , "we" pay the
                                                                     net income (net profit or loss before income
        lesser of:
                                                                     taxes) and continuing operating expenses
                                                                     projected for the 12 months following the
        a.   the amount determined under Valuation ;
                                                                     inception of this policy or the last previous
                                                                     anniversary date of this policy (whichever is
        b.   the cost to repair, replace , or rebuild the
                                                                     later) , normally earned by "your'' "business".
             property with material of like kind and                                                                    ..,,;;-
             quality to the extent practicable; or                                                                      N
                                                                     "Our" part of the loss is determined using the     M
                                                                                                                        Lt)

                                                                     following steps :                                  ~
        c.   the "limit" that applies to the covered                                                                    z
                                                                                                                        <C
             property.                                                                                                  :ii:
                                                                     a.   multiply the coinsurance percentage by        ::&::
                                                                                                                        (.)
                                                                          the sum of "your'' net income and             :i:
   4.   Coinsurance, Hardware and Software -- If                          continuing operating expenses projected
        coinsurance is indicated on the "schedule of                                                                    ti
                                                                          for the 12 months following the inception
        coverages", "we" only pay a part of the loss if                   of this policy or the last previous
                                                                                                                        "'w
                                                                                                                        ...J
                                                                                                                        0:::
        the "limit" is less than the percentage of the                    anniversary date of this policy;              <C
                                                                                                                        J:
        value of the covered property that is                                                                           (.)
        indicated on the "schedule of coverages".                    b. divide the "limit" by the figure                z
                                                                                                                        0
        "Our" part of the loss is determined using the                                                                  J:
                                                                        determined in a. above;
        following steps:                                                                                                 Q)
                                                                                                                         Cl
                                                                                                                        'O
                                                                     c.   multiply the total amount of loss by the      :::J
                                                                                                                        -,
        a.   multiply the percent indicated on the
                                                                          figure determined in b. above .                Cl
                                                                                                                         C:
             "schedule of coverages" by the value of                                                                    'O
             the covered property at the time of loss;                                                                  'iij
                                                                     "We" pay the amount determined in c. above          e
                                                                                                                        ll..
                                                                     or the "limit", whichever is less. "We" do not
        b.   divide the "limit" for covered property by
                                                                     pay any remaining part of the loss.
             the result determined in 4.a. above;
                                                                     The above coinsurance provision does not
        c.   multiply the total amount of loss, after
                                                                     apply to coverage for extra expense.
             the application of any deductible, by the
             result determined in 4.b. above.                                                                           Lt)
                                                                6.   Insurance Under More Than One                      0
                                                                                                                        N
                                                                                                                        0
                                                                     Coverage -- If more than one coverage of
                                                                                                                        -....
                                                                                                                        0
        The most "we" pay is the amount determined                                                                      0
                                                                     this policy insures the same loss, "we" pay         0
        in 4.c. above or the "limit", whichever is less.
                                                                     no more than the actual claim, loss, or            00
                                                                                                                        N
        "We" do not pay any remaining part of the
                                                                     damage sustained.                                  0
        loss.                                                                                                           0
                                                                                                                        0

                                                                                                                        J:
                                                                                                                        ><
                                                                                                                        w




Filed                               02/24/2021              Wend,·
                                                                . Graney,
                                                                       . Shelby. Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 138
                                                              Circuit  Clerk- Page ID#: 143
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM    1         1




                                                           87453-l
   AAIS
   IM 72010501
   Page 17 of 19

   7. Insurance Under More Than One Policy --                      The waiting period described under Utility
        "You" may have another policy subject to the               Service Interruption and Virus and Hacking
        same "terms" as this policy. If "you" do, "we"             Coverage is not deleted nor replaced by the
        will pay "our'' share of the covered loss.                 terms of this provision .
        "Our" share is the proportion that the
        applicable "limit" under this policy bears to
        the "limit" of all policies covering on the
        same basis.                                           LOSS PAYMENT
        If there is another policy covering the same
        loss , other than that described above , "we"
                                                              1. Our Options -- "We" have the following
        pay only for the amount of covered loss in
                                                                 options:
        excess of the amount due from that other
        policy, whether "you" can collect on it or not.
                                                                   a. pay the value of the loss ;
        But "we" do not pay more than the applicable
        "limit".
                                                                   b. pay the cost of repairing or replacing the
                                                                      loss;
   8. Income Coverage Limit -- "We" pay no
      more than the Income Coverage "limit"
                                                                   c.   rebuild , repair, or replace with property
      indicated on the "schedule of coverages" for
                                                                        of like kind and quality, to the extent
      any one loss. Payment for earnings and
                                                                        practicable, within a reasonable time;
      extra expense combined does not exceed
      the "limit" .
                                                                   d. take all or any part of the damaged
                                                                                                                       ..,,;;-
                                                                                                                       N
                                                                                                                       M
                                                                      property at the agreed or appraised              Lt)
                                                                                                                       ~
   9. Waiting Period -- If an Income Coverage                         value.                                           z
      waiting period is indicated on the "schedule                                                                     <C
                                                                                                                       :ii:
      of coverages", "we" do not pay for "your" loss               "We" must give "you" notice of "our'' intent to     ::&::
                                                                                                                       (.)
      of earnings until after the first 24 hours                   rebuild , repair, or replace within 30 days after   :i:
      (unless otherwise indicated on the "schedule                 receipt of a duly executed proof of loss.           ti
      of coverages") following the direct physical                                                                     "'w
                                                                                                                       ...J
      loss of or damage to covered property                   2. Your Losses -- "We" adjust all losses with            0:::
      caused by a covered peril. This waiting                                                                          <C
                                                                 "you". Payment will be made to "you" unless           J:
                                                                                                                       (.)
      period does not apply to extra expenses that               another loss payee is named in the policy.
      "you" incur.                                                                                                     z
                                                                 An insured loss will be payable 30 days after         0
                                                                                                                       J:
                                                                 a satisfactory proof of loss is received , and         Q)
        As regards coverage under Interruption by                                                                       Cl
                                                                 the amount of the loss has been established           'O
        Civil Authority, coverage under this                                                                           :::J
                                                                                                                       -,
                                                                 either by written agreement with "you" or the
        extension begins:                                                                                               Cl
                                                                 filing of an appraisal award with "us".                C:
                                                                                                                       'O
                                                                                                                       'iij
        a.   for earnings, 24 hours (unless otherwise
                                                              3.   Property of Others -- Losses to property of
                                                                                                                        e
                                                                                                                       ll..
             indicated on the "schedule of
                                                                   others may be adjusted with and paid to:
             coverages") after the time the order is
             issued and ends 30 consecutive days
                                                                   a.   "you" on behalf of the owner; or
             and 24 hours from the date of the order;
             and
                                                                   b.   the owner.
                                                                                                                       Lt)
        b.   for extra expense, immediately after the                                                                  0
                                                                   If "we" pay the owner, "we" do not have to          N
                                                                                                                       0
             time the order is issued, and ends 30                                                                     0
                                                                   pay "you". "We" may also choose to defend           0
             consecutive days and 24 hours from the                                                                    0
                                                                   any suits arising from the owners at "our"
             date of the order.                                                                                        a,
                                                                   expense.                                            N
                                                                                                                       ..-
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0

                                                                                                                       J:
                                                                                                                       ><
                                                                                                                       w




Filed                             02/24/2021              Wend,·
                                                              . Graney,
                                                                     . Shelby. Circuit       • erk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 139
                                                              Circuit Clerk- Page ID#: 144
                                                                  of 216
                                                                                   -oT ORIGIN AL DOCUi\H T
                                                                                  03/0 1/2021 01:SS:H PM
                                                                                      1         1




                                                                                  87453-l
   AAIS
   IM 72010501
   Page 18 of 19

                                                                    If either makes a written demand for
   OTHER CONDITIONS                                                 ~ppraisal, each selects a competent,
                                                                    independent appraiser and notifies the other
                                                                    of the appraiser's identity within 20 days of
                                                                    receipt of the written demand. The two
   1 . Appraisal - Hardware and Software -- If
                                                                    appraisers then select a competent, impartial
       "you" and "we" do not agree on the amount
                                                                    umpire. If the two appraisers are unable to
       of the loss or the actual cash value of
                                                                    agree upon an umpire within 15 days, "you"
       covered property, either party may demand
                                                                    or "we" can ask a judge of a court of record
       that these amounts be determined by
                                                                    of the state in which the appraisal is pending
       appraisal.
                                                                    to make the selection .
        If either makes a written demand for
                                                                    The appraisers then determine and state
        ~ppraisal, each will select a competent,
                                                                    separately the amount of loss.
        independent appraiser and notify the other of
        the appraiser's identity within 20 days of
                                                                    A written agreement is binding on all parties .
        receipt of the written demand. The two
                                                                    If the appraisers fail to agree within a
        ~ppraisers will then select a competent,
                                                                    reasonable time, they submit only their
        impartial umpire. If the two appraisers are
                                                                    differences to the umpire. Written agreement
        unable to agree upon an umpire within 15
                                                                    so itemized and signed by any two of these
        days, "you" or "we" can ask a judge of a
                                                                    three is binding on all parties.
        court of record in the state where the
        property is located to select an umpire.
                                                                    Each appraiser is paid by the party selecting        ..,,;;-
                                                                                                                         N
                                                                    that appraiser. Other expenses of the                M
        The appraisers will then determine and state                                                                     Lt)
                                                                                                                         ~
                                                                    appraisal and the compensation of the
        separately the amount of each loss.                                                                              z
                                                                    umpire is paid equally by "you" and "us".            <C
                                                                                                                         :ii:
                                                                                                                         ::&::
        The appraisers will also determine the value                                                                     (.)
                                                                    If there is an appraisal, "we" retain "our'' right   :i:
        of covered property items at the time of the
                                                                    to deny the claim.                                   ti
        loss, if requested.
                                                               3.   Benefit to Others -- Insurance under this
                                                                                                                         "'w
                                                                                                                         ...J
        If the appraisers submit a written report of                                                                     0:::
                                                                                                                         <C
                                                                    coverage will not directly or indirectly benefit
        any agreement to "us", the amount agreed                                                                         J:
                                                                    anyone having custody of "your'' property .          (.)
        upon will be the amount of the loss. If the                                                                      z
        appraisers fail to agree within a reasonable                                                                     0
                                                                                                                         J:
                                                               4.   Conformity With Statute -- When a
        time, they will submit only their differences to                                                                  Q)
                                                                    condition of this coverage is in conflict with        Cl
        the umpire. Written agreement so itemized                                                                        'O
                                                                    an applicable law, that condition is amended         :::J
                                                                                                                         -,
        and signed by any two of these three sets the
                                                                    to conform to that law.                               Cl
        amount of the loss.                                                                                               C:
                                                                                                                         'O
                                                                                                                         'iij

        Each appraiser will be paid by the party               5. Estates -- This provision applies only if the           e
                                                                                                                         ll..
        selecting that appraiser. Other expenses of               insured is an individual.
        the appraisal and the compensation of the
        umpire will be paid equally by "you" and "us".              On "your'' death, "we" cover the following as
                                                                    an insured:
   2. Appraisal - Income Coverage -- If "you"
                                                                    a.   the person who has custody of "your''
      and "we" do not agree on the amount of net                                                                         Lt)
                                                                         property until a legal representative is        0
      income (net profit or loss before income                                                                           N
                                                                                                                         0
                                                                         qualified and appointed; or
                                                                                                                         -
                                                                                                                         0
      taxes), payroll expense, and operating                                                                             0

      expenses, or the amount of loss, either party                                                                       0

      may demand that these amounts be                              b.   "your'' legal representative.                   0
                                                                                                                         M
                                                                                                                         ..-
                                                                                                                         0
      determined by appraisal.                                                                                           0
                                                                                                                         0

                                                                                                                         J:
                                                                                                                         ><
                                                                                                                         w




Filed                             02/24/2021               Wendy Graney, Shelby Circuit Oerk
                       02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 140
                                                              Circuit Clerk- Page ID#: 145
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                      1          1




                                                                                 87453-l
   AAIS
   IM 72010501
   Page 19 of 19

        This person or organization is an insured                e. if the claim paid is less than the agreed
        only with respect to property covered by this               loss due to a deductible or other limiting
        coverage .                                                  "terms" of this policy, any recovery will
                                                                    be pro rated between "you" and "us"
        This coverage does not extend past the                      based on "our'' respective interest in the
        policy period indicated on the "schedule of                 loss.
        coverages" .
                                                            9. Restoration of Limits -- Except as indicated
   6 . Misrepresentation, Concealment, or                      under Virus and Hacking Coverage, a loss
       Fraud -- This coverage is void as to "you"              "we" pay under this coverage does not
       and any other insured if, before or after a             reduce the applicable "limits".
       loss:
                                                            10. Subrogation -- If "we" pay for a loss, "we"
        a. "you" or any other insured have willfully            may require "you" to assign to "us" "your''
           concealed or misrepresented :                        right of recovery against others . "You" must
                                                                do all that is necessary to secure "our'' rights.
             1) a material fact or circumstance that            "We" do not pay for a loss if "you" impair this
                relates to this insurance or the                right to recover.
                subject thereof; or
             2) "your" interest herein .                         "You" may waive "your" right to recover from
                                                                 others in writing before a loss occurs.
        b. there has been fraud or false swearing
           by "you" or any other insured with regard        11 . Suit Against Us -- No one may bring a legal               ..,,;;-
                                                                                                                           N
           to a matter that relates to this insurance            action against "us" under this coverage                   M
                                                                                                                           Lt)

           or the subject thereof.                               unless:                                                   ~
                                                                                                                           z
                                                                                                                           <C
                                                                                                                           :ii:
   7. Policy Period -- "We" pay for a covered loss               a.   all of the "terms" of this coverage have             ::&::
                                                                                                                           (.)
      that occurs during the policy period.                           been complied with; and                              :i:
                                                                                                                           ti
   8.   Recoveries -- If "we" pay "you" for the loss             b.   the suit has been brought within two                 "'w
                                                                                                                           ...J
        and lost or damaged property is recovered,                    years after "you" first have knowledge of            0:::
        or payment is made by those responsible for                   the loss.                                            <C
                                                                                                                           J:
                                                                                                                           (.)
        the loss, the following provisions apply:
                                                                 If any applicable law makes this limitation               z
                                                                                                                           0
                                                                                                                           J:
        a. "you" must notify "us" promptly if "you"              invalid, then suit must begin within the
                                                                                                                            Q)
           recover property or receive payment ;                 shortest period permitted by law.                          Cl
                                                                                                                           'O
                                                                                                                           :::J
                                                                                                                           -,
        b. "we" must notify "you" promptly if "we"          12. Territorial Limits -- "We" cover property                   Cl
                                                                                                                            C:

           recover property or receive payment ;                while it is in the United States of America, its           'O
                                                                                                                           'iij
                                                                territories and possessions, Canada, and                    e
                                                                                                                           ll..
        c.   any recovery expenses incurred by                  Puerto Rico .
             either are reimbursed first;

        d. "you" may keep the recovered property            IM 72010501
           but "you" must refund to "us" the amount         Copyright, American Association of Insurance Services , 2001
           of the claim paid, or any lesser amount                                                                         Lt)
           to which "we" agree; and                                                                                        0
                                                                                                                           N
                                                                                                                           0


                                                                                                                           -
                                                                                                                           0
                                                                                                                           0

                                                                                                                            0
                                                                                                                           ..-
                                                                                                                           M
                                                                                                                           ..-
                                                                                                                           0
                                                                                                                           0
                                                                                                                           0

                                                                                                                           J:
                                                                                                                           ><
                                                                                                                           w




Filed                            02/24/2021             Wendy Graney, Shelby Circuit           • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 141
                                                               Circuit  Clerk- Page ID#: 146
                                                                     of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM
                                                                            1        1




                                                            87453
POLICY NUMBER:                                                     - OMMERCIAL PROPERTY
                                                                                CP 0440 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERC IAL UN IT-OWNERS COVERAGE FORM

                                                 SCHEDULE

         Premises Number                      Building Number                   Limit Of Insurance
                                                                        $
Description Of Property:

Deductible:

Refrigeration Maintenance
Agreement:

Selling Price:                                                                                                   ..,,;;-
                                                                                                                 N
                                                                                                                 M
                                                                                                                 Lt)
                                                                                                                 ~
                                                                                                                 z
                                              Causes Of Loss                                                     <C
                                                                                                                 :ii:
                                                                                                                 ::&::
                                                                                                                 (.)
Breakdown Or Contamination:                                                                                      :i:
                                                                                                                 ti
Power Outage:                                                                                                    "'w
                                                                                                                 ...J
                                                                                                                 0:::
                                                                                                                 <C
                                                                                                                 J:
         Premises Number                      Buildinq Number                   Limit Of Insurance               (.)

                                                                        $                                        z
                                                                                                                 0
                                                                                                                 J:
Description Of Property:                                                                                          Q)
                                                                                                                  Cl
                                                                                                                 'O
                                                                                                                 :::J
                                                                                                                 -,
Deductible:                                                                                                       Cl
                                                                                                                  C:
                                                                                                                 'O
                                                                                                                 'iij
Refrigeration Maintenance                                                                                         e
                                                                                                                 ll..
Agreement:

Selling Price:


                                              Causes Of Loss                                                     Lt)
                                                                                                                 0
                                                                                                                 N
                                                                                                                 0


                                                                                                                 -
                                                                                                                 0
Breakdown Or Contamination:                                                                                      0

                                                                                                                 0
                                                                                                                 N
                                                                                                                 M
                                                                                                                 ..-
Power Outage:                                                                                                    0
                                                                                                                 0
                                                                                                                 0

                                                                                                                 J:
                                                                                                                 ><
                                                                                                                 w




CP 0440 06 07
 Filed      2 l~CT-OOlOil
                                         © ISO Properties, Inc., 2006
                                02/24/2021           Wendy Graney, Shelby Circuit   • erk
                                                                                               Page 1 of 3   •
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 142
                                                               Circuit  Clerk- Page ID#: 147
                                                                     of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM      1        1




                                                            87453-l

           Premises Number                          Building Number                         Limit Of Insurance
                                                                                   $
Description Of Property:


Deductible:


Refrigeration Maintenance
Agreement:

Selling Price:



                                                    Causes Of Loss

Breakdown Or Contamination:


Power Outage:

Information requ ired to complete this Schedule, if not shown above , will be shown in the Declarations.


The Coverage Form to which this endorsement ap-                        b. Power Outage, meaning change in tem-
plies is extended to insure against direct physical loss                     perature or humidity resulting from com-
or damage by the Covered Causes of Loss, but on ly                           plete or partial interruption of electrical         ..,,;;-
with respect to coverage provided by this endorse-                           power, either on or off the described prem-         N
                                                                                                                                 M
                                                                                                                                 Lt)
ment.                                                                        ises, due to conditions beyond your control.        ~
                                                                                                                                 z
A. Paragraph A.1., Covered Property, is replaced by              D. Selling Price                                                <C
                                                                                                                                 :ii:
    the following:                                                  If Selling Price is ind icated by an "X" in the Sched-       ::&::
                                                                                                                                 (.)
   1. Covered Property                                              ule, the following is added to the Valuation Loss            :i:
         Covered Property means "perishable stock" at               Condition :                                                  ti
         the described premises owned by you or by                  We will determine the value of finished "perishable          "'w
                                                                                                                                 ...J
         others that is in your care , custody or control.          stock" in the event of loss or damage at:                    0:::
                                                                                                                                 <C
                                                                                                                                 J:
B. With respect to the coverage provided by this                    1. The sel ling price , as if no loss or damage had          (.)

   endorsement, property located on buildings or in                    occurred ;                                                z
                                                                                                                                 0
   the open or in vehicles is considered to be Prop-                2. Less discounts and expenses you otherwise                 J:
   erty Not Covered .                                                  would have had .
                                                                                                                                  Q)
                                                                                                                                  Cl
                                                                                                                                 i::,
C. Paragraph A.3., Covered Causes Of Loss, is                    E. Paragraph A.5., Coverage Extensions, does not
                                                                                                                                 :::J
                                                                                                                                 -,
   replaced by the following:                                       apply.
                                                                                                                                  Cl
                                                                                                                                  C:
                                                                                                                                 i::,
   3. Covered Causes Of Loss                                     F. Paragraph B., Exclusions, is replaced by the                 "iij

         Covered Causes of Loss means the following                 following:
                                                                                                                                  e
                                                                                                                                 ll..
         only if indicated by an "X" in the Schedule:               B. Exclusions
         a. Breakdown or Contamination, meaning :                      1. Only the following Exclusions contained in
           (1) Change      in temperature or humidity                     Paragraph B.1. of the Causes of Loss Form
                resulting from mechanical breakdown or                    applicable to this Coverage Part apply to
                mechanical failure of refrigerating , cool-               Spoilage Coverage:
                                                                                                                                 Lt)
                ing or humidity control apparatus or                         a. Earth Movement;                                  0
                                                                                                                                 N
                equipment, only while such equipment                                                                             0


                                                                                                                                 -....
                                                                                                                                 0
                or apparatus is at the described prem-                       b. Governmental Action;                             0

                                                                                                                                 0
                ises; and                                                    c. Nuclear Hazard:                                  M
                                                                                                                                 M
           (2) Contamination by the refrigerant.                             d. War And Military Action; and                     0
                                                                                                                                 0
                                                                                                                                 0
                                                                             e. Water.                                           J:
                                                                                                                                 ><
                                                                                                                                 w




Pa e 2 of 3
 Fi ed          21 ~c1--oo,rn1      02/24/2021
                                               © ISO Properties, Inc., 2006
                                                              Wendy Graney, Shelby Circuit     • erk
                                                                                                         CP 04 40 06 07      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 143
                                                              Circuit Clerk- Page ID#: 148
                                                                  of 216
                                                                               -oT ORIGIN AL DOCUi\H T
                                                                              03/0 1/2021 01:SS:H PM
                                                                                  1        1




                                                                              87453-l

       2. The following Exclusions are added:                H. Paragraph F., Additional Conditions, is replaced
          We will not pay for loss or damage caused             by the following :
           by or resulting from :                               ADDITIONAL CONDITION
           a. The disconnection of any refrigerating,           The following condition applies in addition to the
               cooling or humidity control system from          Common Policy Conditions and the Commercial
               the source of power.                             Property Cond itions.
          b. The deactivation of electrical power               REFRIGERATION MAINTENANCE
               caused by the man ipulation of any               AGREEMENTS
               switch or other device used to control           If Breakdown or Contamination is designated as a
               the flow of electrical power or current.         Covered Cause of Loss and a refrigeration main-
           c. The inability of an Electrical Utility Com-       tenance agreement is shown as applicable by an
               pany or other power source to provide            "X" in the Schedule, the fol lowing condition ap-
               sufficient power due to:                         plies:
              (1 ) Lack of fuel ; or                            You must maintain a refrigeration maintenance or
              (2) Governmental order.                           service agreement. If you voluntarily terminate this
                                                                agreement and do not notify us, the insurance pro-
          d. The inability of a power source at the             vided by this endorsement wil l be automatically
               described premises to provide sufficient         suspended at the involved location.
               power due to lack of generating capacity
               to meet demand .                              I. Paragraph G., Optional Coverages, does not
                                                                apply.
           e. Breaking of any glass that is a perma-
               nent part of any refrigerating , cooling or   J. The following is added to the Definitions:
               humidity control unit.                           "Perishable stock" means personal property:
G. Paragraph D., Deductible, is replaced by the                 a. Maintained under controlled cond itions for its
   following :                                                     preservation ; and                                      ..,,;;-
                                                                                                                           N
                                                                                                                           M
   We will not pay for loss or damage in any one oc-            b. Susceptible to loss or damage if the controlled         Lt)
                                                                                                                           ~
   currence until the amount of loss or damage ex-                 cond itions change.                                     z
   ceeds the Deductible shown in the Schedule of                                                                           <C
                                                                                                                           :ii:
   this endorsement. We will then pay the amount of                                                                        ::&::
                                                                                                                           (.)
   loss or damage in excess of that Deductible, up to                                                                      :i:
   the applicable Limit of Insurance. No other de-                                                                         ti
   ductible in this policy applies to the coverage pro-                                                                    "'w
   vided by th is endorsement                                                                                              ...J
                                                                                                                           0:::
                                                                                                                           <C
                                                                                                                           J:
                                                                                                                           (.)
                                                                                                                           z
                                                                                                                           0
                                                                                                                           J:
                                                                                                                            Q)
                                                                                                                            Cl
                                                                                                                           i::,
                                                                                                                           :::J
                                                                                                                           -,
                                                                                                                            Cl
                                                                                                                            C:
                                                                                                                           i::,
                                                                                                                           "iij
                                                                                                                            e
                                                                                                                           ll..




                                                                                                                           Lt)
                                                                                                                           0
                                                                                                                           N
                                                                                                                           0


                                                                                                                           -....
                                                                                                                           0
                                                                                                                           0

                                                                                                                            0
                                                                                                                           ,:j"
                                                                                                                           M
                                                                                                                           0
                                                                                                                           0
                                                                                                                           0

                                                                                                                           J:
                                                                                                                           ><
                                                                                                                           w




CP 0440 06 07
Filed          2 l~CT-OOIOil
                                            © ISO Properties, Inc., 2006
                                   02/24/2021         Wendy Graney, Shelby Circuit       • erk
                                                                                                       Page 3 of 3     •
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 144
                                                               Circuit  Clerk- Page ID#: 149
                                                                     of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM
                                                                                 1           1




                                                            87453
POLICY NUMBER:                                                     - OMMERCIAL PROPERTY
                                                                                                        CP 0417 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     UTILITY SERVICES - DIRECT DAMAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY
   TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                  SCHEDULE


                                                                Enter "X" for each aoolicable Propertv
                                                                              Commu-
                                                               Commu-          nication                          Power
                                                       Water    nication        Supply             Power         Supply
                                                       Supply    Supply       Property             Supply      Property
                                                      Property Property           (not           Property          (not
                                                               (i nclud ing    including         (including     includi ng
                                                               overhead       overhead           overhead      overhead          ..,,;;-
                                                                                                                                 N
  Prem.      Bldg.           Utility Services                  transmis-      transmis-          transmis-     transmis-         M
                                                                                                                                 Lt)
   No.        No.          Limit Of Insurance                  sion lines)    sion lines)        sion lines)   sion lines)       ~
                                                                                                                                 z
                      $                                                                                                          <C
                                                                                                                                 :ii:
                                                                                                                                 ::&::
                                                                                                                                 (.)
                                                                                                                                 :i:
Covered Property:
                                                                                                                                 ti
                                                                                                                                 "'w
                                                                                                                                 ...J
Causes Of Loss Form Applicable:                                                                                                  0:::
                                                                                                                                 <C
                                                                                                                                 J:
                                                                                                                                 (.)

                      $                                                                                                          z
                                                                                                                                 0
                                                                                                                                 J:
                                                                                                                                  Q)
                                                                                                                                  Cl
Covered Property:                                                                                                                i::,
                                                                                                                                 :::J
                                                                                                                                 -,
                                                                                                                                  Cl
                                                                                                                                  C:
                                                                                                                                 i::,
Causes Of Loss Form Applicable:                                                                                                  .iii
                                                                                                                                  e
                                                                                                                                 ll.

                      $

Covered Property:

                                                                                                                                 Lt)
Causes Of Loss Form Applicable:                                                                                                  0
                                                                                                                                 N
                                                                                                                                 0


                                                                                                                                 -....
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                  0
Information required to complete this Schedule , if not shown above, will be shown in the Declarations.                          Lt)
                                                                                                                                 M
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w




CP 0417 06 07
 Filed      21~cr-00,rn1
                                          © ISO Properties, Inc., 2007
                                 02/24/2021            Wendy Graney, Shelby Circuit         • erk
                                                                                                               Page 1 of 2   •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 145
                                                              Circuit Clerk- Page ID#: 150
                                                                  of 216
                                                                              -oT ORIGIN AL DOCUi\H T
                                                                             03/0 1/2021 01:SS:H PM
                                                                                  1          1




                                                                             87453-l


A. Coverage                                                        b. Coaxial cables ; and
   We will pay for loss of or damage to Covered                    c. Microwave radio relays except satell ites.
   Property described in the Schedule , caused by an               It does not include overhead transmission lines
   interruption in utility service to the described prem-          unless indicated by an "X" in the Schedule.
   ises . The interruption in utility service must result
   from direct physical loss or damage by a Covered            3. Power Supply Services, meaning the follow-
   Cause of Loss (as indicated in the Schedule) to                ing types of property supplying electricity,
   the property described in Paragraph C. if such                 steam or gas to the described premises:
   property is indicated by an "X" in the Schedule .              a. Uti lity generating plants;
B. Exception                                                      b. Switching stations;
   Coverage under this endorsement for loss or                     c. Substations ;
   damage to Covered Property does not apply to
                                                                   d. Transformers ; and
   loss or damage to electronic data , inclu ding de-
   struction or corruption of electronic data. The term            e. Transmission lines.
   electronic data has the meaning set forth in the                It does not include overhead transmission lines
   Coverage Form to which this endorsement ap-                     unless indicated by an "X" in the Schedule.
   plies .
                                                            D. If a Utility Services Limit Of Insurance is shown in
C. Utility Services                                            the Schedule , such limit is part of, not in addition
   1. Water Supply Services, meaning the follow-               to, the Limit of Insurance stated in the Declara-
      ing types of property supplying water to the de-         tions or in the Separation Of Coverage endorse-
      scribed premises:                                        ment as applicable to the Covered Property.
        a. Pumping stations; and                               If no Limit of Insurance is shown for Utility Ser-
                                                               vices, coverage under this endorsement is subject
        b. Water mains.
                                                               to the applicable Limit of Insurance on the Cov-            ..,,;;-
   2. Communication Supply Services, meaning                   ered Property as shown in the Declarations or in            N
                                                                                                                           M
                                                                                                                           Lt)
        property supplying communication services, in-         the Separation Of Coverage endorsement. But this            ~
        clud ing telephone, radio, microwave or televi-        Utility Services endorsement does not increase              z
                                                                                                                           <C
        sion services to the described premises, such          the applicable Limit of Insurance.                          :ii:
                                                                                                                           ::&::
        as:                                                                                                                (.)
                                                                                                                           :i:
        a. Communication transmission lines, includ-                                                                       ti
           ing optic fiber transmission lines;
                                                                                                                           "'w
                                                                                                                           ...J
                                                                                                                           0:::
                                                                                                                           <C
                                                                                                                           J:
                                                                                                                           (.)
                                                                                                                           z
                                                                                                                           0
                                                                                                                           J:
                                                                                                                            Q)
                                                                                                                            Cl
                                                                                                                           "O
                                                                                                                           :::J
                                                                                                                           -,
                                                                                                                            Cl
                                                                                                                            C:
                                                                                                                           "O
                                                                                                                           "iij
                                                                                                                            e
                                                                                                                           ll..




                                                                                                                           Lt)
                                                                                                                           0
                                                                                                                           N
                                                                                                                           0


                                                                                                                           -....
                                                                                                                           0
                                                                                                                           0

                                                                                                                            0
                                                                                                                           ID
                                                                                                                           M
                                                                                                                           0
                                                                                                                           0
                                                                                                                           0

                                                                                                                           J:
                                                                                                                           ><
                                                                                                                           w




Pa e 2 of 2
Fi ed          2 l ~CT--00 l0il
                          1
                                            © ISO Properties, Inc., 2007
                                   02/24/2021         Wendy Graney, Shelby Circuit       • erk
                                                                                                   CP 0417 06 07       •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 146
                                                              Circuit  Clerk- Page ID#: 151
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM 1           1




                                                                              87453
POLICY NUMBER:                                                                     - OMMERCIAL PROPERTY
                                                                                            CP 15 45 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     UTILITY SERVICES - TIME ELEMENT
This endorsement modifies insurance provided under the following :

   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
   BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
   EXTRA EXPENSE COVERAGE FORM

                                                   SCHEDULE


                                                                  Enter "X" for each aoolicable Property
                                                                                Commu-
                                                               Commu-           nication                          Power
                                                       Water    nication         Supply             Power         Supply
                                                       Supply    Supply         Property            Supply      Property
                                                      Property Property            (not            Property         (not
                                                               (including       including         (including     including
                                                               overhead        overhead           overhead      overhead
  Prem.      Bldg.             Utility Services                transmis-       transmis-          transmis-     transmis-
   No.        No.            Limit Of Insurance                sion lines)     sion lines)        sion lines)   sion lines)
                                                                                                                              ..,,;;-
                      $                                                                                                       N
                                                                                                                              M
                                                                                                                              Lt)
                                                                                                                              ~
                                                                                                                              z
Causes Of Loss Form Applicable:                                                                                               <C
                                                                                                                              :ii:
                                                                                                                              ::&::
                                                                                                                              (.)
                                                                                                                              :i:
                      $                                                                                                       ti
                                                                                                                              "'w
                                                                                                                              ...J
Causes Of Loss Form Applicable:                                                                                               0:::
                                                                                                                              <C
                                                                                                                              J:
                                                                                                                              (.)

                      $                                                                                                       z
                                                                                                                              0
                                                                                                                              J:
                                                                                                                               Q)
                                                                                                                               Cl
                                                                                                                              'O
Causes Of Loss Form Applicable:                                                                                               :::J
                                                                                                                              -,
                                                                                                                               Cl
                                                                                                                               C:
                                                                                                                              'O
Information requ ired to complete this Schedule, if not shown above, will be shown in the Declarations.                       'iij
                                                                                                                               e
                                                                                                                              ll..

A. Coverage                                                  B. Exception
   Your coverage for Business Income and/or Extra               Coverage under this endorsement does not apply
   Expense, as provided and limited in the applicable           to Business Income loss or Extra Expense related
   Coverage Form, is extended to apply to a "sus-               to interruption in utility service which causes loss
   pension" of "operations" at the described premises           or damage to electronic data, including destruction
   caused by an interruption in utility service to that         or corruption of electronic data. The term elec-              Lt)
                                                                                                                              0
                                                                                                                              N
   premises. The interruption in utility service must           tronic data has the meaning set forth in the Cover-           0


                                                                                                                              -....
                                                                                                                              0
   result from direct physical loss or damage by a              age Form to which th is endorsement applies.                  0

                                                                                                                               0
   Covered Cause of Loss (as indicated in the                                                                                 r,..
   Schedu le) to the property described in Paragraph                                                                          M
                                                                                                                              0
   C. if such property is indicated by an "X" in the                                                                          0
                                                                                                                              0
   Schedule.
                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




CP 15 45 06 07                             © ISO Properties, Inc. , 2007                                        Page 1 of 2
 Filed       21~cr--00,rn1        02/24/2021              Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 147
                                                              Circuit  Clerk- Page ID#: 152
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM  1         1




                                                           87453-l

C. Utility Services                                              3. Power Supply Services, meaning the follow-
   1. Water Supply Services, meaning the follow-                    ing types of property supplying electricity,
      ing types of property supplying water to the de-              steam or gas to the described premises:
      scribed premises:                                             a. Utility generating plants;
        a. Pumping stations; and                                    b. Switching stations;
        b. Water mains.                                             c. Substations;
   2. Communication Supply Services, meaning                        d. Transformers; and
      property supplying communication services, in-                e. Transmission lines.
      cluding telephone, radio, microwave or televi-
      sion services, to the described premises, such                It does not include overhead transmission lines
      as:                                                           unless indicated by an "X" in the Schedule .
        a. Communication transmission lines, includ-         D. The Coinsurance Additional Condition does not
           ing optic fiber transmission lines;                  apply to this endorsement.
        b. Coaxial cables; and                               E. The Utility Services Limit Of Insurance, as shown
                                                                in the Schedule, is the only Limit which applies to
        c. Microwave radio relays except satellites.            the coverage provided under this endorsement,
        It does not include overhead transmission lines         and is part of, not in addition to, the Limit of Insur-
        unless indicated by an "X" in the Schedule.             ance stated in the Declarations as applicable to
                                                                the described premises.




                                                                                                                          ..,,;;-
                                                                                                                          N
                                                                                                                          M
                                                                                                                          Lt)
                                                                                                                          ~
                                                                                                                          z
                                                                                                                          <C
                                                                                                                          :ii:
                                                                                                                          ::&::
                                                                                                                          (.)
                                                                                                                          :i:
                                                                                                                          ti
                                                                                                                          "'w
                                                                                                                          ...J
                                                                                                                          0:::
                                                                                                                          <C
                                                                                                                          J:
                                                                                                                          (.)
                                                                                                                          z
                                                                                                                          0
                                                                                                                          J:
                                                                                                                           Q)
                                                                                                                           Cl
                                                                                                                          i::,
                                                                                                                          :::J
                                                                                                                          -,
                                                                                                                           Cl
                                                                                                                           C:
                                                                                                                          i::,
                                                                                                                          "iij
                                                                                                                           e
                                                                                                                          ll..




                                                                                                                          Lt)
                                                                                                                          0
                                                                                                                          N
                                                                                                                          0


                                                                                                                          -....
                                                                                                                          0
                                                                                                                          0

                                                                                                                           0
                                                                                                                          00
                                                                                                                          M
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          J:
                                                                                                                          ><
                                                                                                                          w




Pa e 2 of 2                                 © ISO Properties, Inc. , 2007                            CP 15 45 06 07
Fi ed          2 l~CT-OOIOil       02/24/2021             Wendy Graney, Shelby Circuit     • erk
         Filed     2]~CT--00 10il
         Case: 3:21-cv-00015-GFVT
                                1
                                  02/24/202]        Wendy
                                      Doc #: 1-2 Filed:    Graney Page:
                                                        03/25/21  Shelby 148
                                                                         Circuit  Clerk- Page ID#: 153
                                                                               of 216
                                                                       -oT ORIGIN AL DOCUi\H T
                                                                      03/0 ] /202] 01:SS:H PM                   1            1




                   EXCLUSION OF CERTAIN COMPUTER-RBIL J'E D LOSSES
                        THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY

This endorsement modifies insurance provided under the following Coverage Parts in their entirety; including but not limited to the
Coverage Forms identified below, and all subsequent attachments :
  BUSINESSOWNERS PROPERTY COVERAGE PART                                            COMMERCIAL INLAND MARINE COVERAGE PART
  including but not limited to                                                     including but not limited to
             BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM                                    ELECTRONIC DATA PROCESSING CO VERAGE FORMS
             BUSINESSOWNERS SPECIAL FORM COMPUTER COVERAGE                                    COMPUTER COVERAGE FORMS
             AMENDMENT OF POLICY PROVISIONS - CONTRACTORS                                     COMMERCIAL OUTPUT PROGRAM including but not limited to
             EQUIPMENT BREAKDOWN                                                                 PROPERTY CO VERAGE PART
             SYSTEM BREAKDOWN                                                                    INCOME COVERAGE PART
             CAUSE OF LOSS--BREAKDOWN                                                            and all other coverage forms , and subsequent attachments
             and all subsequent attachments                                                   ACCOUNTS RECEI VABLE COVERAGE FORM
  COMMERCIAL PROPERTY COVERAGE PART                                                           VALUABLE PAPERS AND RECORDS COVERAGE FORM
  including but not limited to                                                                CONTRACTORS' EQUIPMENT COVERAGE FORMS
             BUILDING AND PERSONAL PROPERTY COVERAGE FORM                                     INSTALLATION FLOATER COVERAGE FORMS
             CAUSES OF LOSS COVERAGE FORMS                                                    TRANSIT AND LOCATION CO VERAGES
             EQUIPMENT BREAKDOWN                                                              and all other coverage forms , and subsequent attachments
             SYSTEM BREAKDOW N                                                     BOILER AND MACHINERY COVERAGE PART
             CAUSE OF LOSS--BREAKDOW N                                             COMMERCIAL CRIME COVERAGE PART
             and all subsequent attachments                                        STANDARD PROPERTY POLICY

  Additional Exclusions
  A. We will not pay for loss (loss) or damage caused directly or indirectly by the following . Such loss (loss) or damage is
      excluded regardless of any other cause or event that contributes concurrently or in any sequence to the loss (loss) or
      damage.
         1.      The failure , malfunction, or inadequacy of:
                 a.       Any of the following , whether belonging to any insured or to others:
                          (1) Computer hardware , including micro-processors;
                                                                                                                                                             ..,,;;-
                                                                                                                                                             N
                                                                                                                                                             M
                          (2) Computer application software;                                                                                                 Lt)
                                                                                                                                                             ~
                          (3) Computer operating systems and related software ;                                                                              z
                                                                                                                                                             <C
                          (4) Computer networks;                                                                                                             :ii:
                                                                                                                                                             ::&::
                          (5) Micro-processors (computer chips) not part of any computer system; or                                                          (.)
                          (6) Any other computerized or electronic equipment or components; or                                                               :i:
                  b.      Any other product, and any services , data or functions that directly or indirectly use or rely upon , in                          ti
                          any manner, any of the items listed in Paragraph A.1.a. of this endorsement;                                                       "'w
                                                                                                                                                             ...J
                 due to the inability to correctly recognize , process, distinguish , interpret or accept one or more dates or times .                       0:::
                                                                                                                                                             <C
                  An example is the inability of computer software to recognize the year 2000.                                                               J:
                                                                                                                                                             (.)
                                                                                                                                                             z
          2.        Any advice , consultation , design , evaluation , inspection, installation , maintenance , repair , replacement or                       0
                                                                                                                                                             J:
                    supervision provided or done by you or for you to determine , rectify or test for, any potential or actual                                Q)
                                                                                                                                                              Cl
                    problems described in Paragraph A.1. of this endorsement.                                                                                'O
                                                                                                                                                             :::J
                                                                                                                                                             -,
                                                                                                                                                              Cl
  B.      If an excluded Cause of Loss as described in Paragraph A. of this endorsement results:                                                              C:
                                                                                                                                                             'O
          1.        In a Covered Cause of Loss under the Boiler and Machinery Coverage Part, the Commercial Crime Coverage                                   'iij

                    Part, Equipment Breakdown, Systems Breakdown, Cause of Loss--Breakdown , or the Standard Property                                         e
                                                                                                                                                             ll.
                     Policy; or

          2.        In a "Specified Cause of Loss", "Specified Perils", or in elevator collision resulting from mechanical
                    breakdown , under any other Coverage Part shown above , and not listed in paragraph B.1. of this
                    endorsement above ;
          we will pay only for the loss ("loss") or damage caused by such "Specified Cause of Loss", elevator collision , or                                 Lt)
                                                                                                                                                             0
          Covered Cause of Loss.                                                                                                                             N
                                                                                                                                                             0


                                                                                                                                                             -....
                                                                                                                                                             0
                                                                                                                                                             0

  C.      We will not pay for repair , replacement or modification of any items in Paragraphs A.1.a. and A.1.b. of this                                      0
                                                                                                                                                             a,
          endorsement to correct any deficiencies or change any features.                                                                                    M
                                                                                                                                                             0
                                                                                                                                                             0
                                                                                                                                                             0

                                                                                                                                                             J:
                                                                                                                                                             ><
                                                                                                                                                             w
            FORM ILE 06 66
                     98 06             Includes copyrighted material of Insurance Services Offices, Inc. and AAIS with its permission



         Filed                             02/24/202]                      Wendy Graney, Shelby Circuit                   • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 149
                                                               Circuit  Clerk- Page ID#: 154
                                                                     of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM            1         1




               THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE                                  831 CAREFULLY.
                  BUSINESS INCOME - ACTUAL LOSS SUSTAINED

This Endorsement modifies insurance provided under the following :
    BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
    BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM


With respect to coverage provided by this Endorsement, the provisions of the Coverage Form apply unless modified
by this Endorsement.
Limits Of Insurance
    Section B. Limits Of Insurance is amended by adding the following:
        Subject to the Additional Conditions provision below, the Business Income Limit of Insurance shown in the
        Declarations does not apply. We will pay for the actual loss of Business Income that occurs within 12
        consecutive months after the date of direct physical loss or damage. All other provisions of Section B. Limits
        Of Insurance apply.
Additional Condition
    Section D. Additional Condition is amended to add the following:
        BUSINESS INCOME -ACTUAL LOSS SUSTAINED
        To activate BUSINESS INCOME -ACTUAL LOSS SUSTAINED, you must submit a completed Business
                                                                                                                              ..,,;;-
                                                                                                                              N
                                                                                                                              M
        Income Report/Worksheet showing financial data for your "operations". The Named Insured agrees that                   Lt)
                                                                                                                              ~
        statements made in the Business Income Report/Worksheet, retained in our Company files, attach to and                 z
        form a part of this Coverage Form . Those statements are based upon representations which you made to                 <C
                                                                                                                              :ii:
        us and we have issued this Coverage Form in reliance upon these representations.                                      ::&::
                                                                                                                              (.)
                                                                                                                              :i:
        The Business Income Limit of Insurance shown on the Declarations must be equal to, or larger than the                 ti
        Required Premium Basis For Actual Loss Sustained Condition shown on the Business Income
        Report/Worksheet.
                                                                                                                              "'w
                                                                                                                              ...J
                                                                                                                              0:::
                                                                                                                              <C
        If the Business Income Limit of Insurance is less than the Required Premium Basis For Actual Loss                     J:
                                                                                                                              (.)
        Sustained Condition, we will not pay more than the Business Income Limit of Insurance.                                z
                                                                                                                              0
    Section D. Additional Condition ; COINSURANCE does not apply when the BUSINESS INCOME-ACTUAL                              J:
                                                                                                                               Q)
    LOSS SUSTAINED Condition is activated.                                                                                     Cl
                                                                                                                              'O
                                                                                                                              :::J
All other terms and conditions of this policy not in conflict with the terms and conditions of this Endorsement shall         -,
                                                                                                                               Cl
continue to apply.                                                                                                             C:
                                                                                                                              'O
                                                                                                                              "iij
                                                                                                                               e
                                                                                                                              ll..




                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
                                                                                                                              0
                                                                                                                              '<I'
                                                                                                                              ..-
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w



CPE 1555             Includes copyrighted material of Insurance Services Offices, In c., with its permission.   Page 1 of 1
1
 ifiM                               02/24/2021                Wendy Graney, Shelby Circuit            • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 150
                                                              Circuit  Clerk- Page ID#: 155
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM 1        1




                                                           87453-l
                                                                                                    IL 09 52 03 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CAP ON LOSSES FROM CERTIFIED ACTS OF
                         TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


A. Cap On Certified Terrorism Losses                           If aggregate insured losses attributable to terrorist
   "Certified act of terrorism" means an act that is           acts certified under the Terrorism Risk Insurance
   certified by the Secretary of the Treasury, in con-         Act exceed $100 billion in a Program Year (Janu-
   currence with the Secretary of State and the Attor-         ary 1 through December 31) and we have met our
   ney General of the United States, to be an act of           insurer deductible under the Terrorism Risk Insur-
   terrorism pursuant to the federal Terrorism Risk            ance Act, we shall not be liable for the payment of
   Insurance Act. The criteria contained in the Terror-        any portion of the amount of such losses that ex-
   ism Risk Insurance Act for a "certified act of terror-      ceeds $100 billion, and in such case in sured                ..,,;;-
                                                                                                                            N
   ism" include the following :                                losses up to that amount are subject to pro rata al-         M
                                                                                                                            Lt)
                                                               location in accordance with procedures estab-                ~
   1. The act resulted in insured losses in excess of          lished by the Secretary of the Treasury.                     z
       $5 million in the aggregate , attributable to all                                                                    <C
                                                                                                                            :ii:
       types of insurance subject to the Terrorism          B. Application Of Exclusions                                    ::&::
                                                                                                                            (.)
       Risk Insurance Act; and                                 The terms and limitations of any terrorism exclu-            :i:
                                                               sion , or the inapplicability or omission of a terror-       ti
   2. The act is a violent act or an act that is dan-
       gerous to human life, property or infrastructure        ism exclusion, do not serve to create coverage for           "'w
                                                                                                                            ...J
       and is committed by an individual or individuals        any loss wh ich would otherwise be excluded under            0:::
                                                               this Coverage Part or Policy, such as losses ex-             <C
       as part of an effort to coerce the civilian popu-                                                                    J:
                                                                                                                            (.)
       lation of the United States or to influence the         cluded by the Nuclear Hazard Exclusion or the
                                                               War And Mi litary Action Exclusion .                         z
       pol icy or affect the conduct of the United States                                                                   0
                                                                                                                            J:
       Government by coercion .                                                                                              Q)
                                                                                                                             Cl
                                                                                                                            i::,
                                                                                                                            :::J
                                                                                                                            -,
                                                                                                                             Cl
                                                                                                                             C:
                                                                                                                            i::,
                                                                                                                            "iij
                                                                                                                             e
                                                                                                                            ll..




                                                                                                                            Lt)
                                                                                                                            0
                                                                                                                            N
                                                                                                                            0


                                                                                                                            -........
                                                                                                                            0
                                                                                                                            0

                                                                                                                             0
                                                                                                                            '<I"
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




IL 09 52 03 08
Filed         2 l~CT-OOIOil
                                      © Insurance Services Office, Inc. , 2008
                                  02/24/2021          Wendy Graney, Shelby Circuit Oerk
                                                                                                        Page 1 of 1     •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 151
                                                              Circuit Clerk- Page ID#: 156
                                                                  of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                    03/0 1/2021 01:SS:H PM
                                                                                        1         1




                                                                                    87453-l

  POLICY NUMBER
                                                                                                        IL 00 30 01 06

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  EXCLUSION OF TERRORISM
  This endorsement modifies insurance provided under the following:

        BOILER AND MACHINERY COVERAGE PART
        COMMERCIAL CRIME COVERAGE FORM
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        EQUIPMENT BREAKDOWN PROTECTION COVERAGE FORM
        FARM COVERAGE PART
        GOVERNMENT CRIME COVERAGE FORM
        STANDARD PROPERTY POLICY

                                                        SCHEDULE

  The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s) ,
  if covered under the indicated Coverage Form, Coverage Part or Policy:


  State(s)                                                        Coverage Form, Coverage Part or Policy                        ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
                                                                                                                                <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
                                                                                                                                ti
                                                                                                                                "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
   Information required to complete this Schedule, if not shown above, will be shown in the Declarations.                        Q)
                                                                                                                                 Cl
                                                                                                                                "O
                                                                                                                                 :::J
                                                                                                                                -,
                                                                                                                                 Cl
  A. The following definit ion is added and applies under            2. When one or both of the following applies:               C:
                                                                                                                                "O
        this endorsement wherever t he term terrorism is                a. The effect is to intimidate or coerce a gov-         'iij
        enclosed in quotation ma rks.                                      ernment or the civilian population or any             e
                                                                                                                                ll..
        "Terrorism" means activities against persons, or-                  segment thereof, or to disrupt any segment
        ganizations or property of any nature:                             of the economy; or
        1. That involve the following or preparation for the            b. It appears that the intent is to intimidate or
           following:                                                      coerce a government, or to further political,
           a. Use or threat of force or violence; or                       ideological, religious, social or economic ob-
                                                                           jectives or to express (or express opposition
           b. Comm ission or threat of a dangerous act; or                 to) a philosophy or ideology.
                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
           c. Comm ission or threat of an act that inter-                                                                       0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0
              feres with or disrupts an electronic, com-
                                                                                                                                 0
              munication, information, or mechanical sys-
                                                                                                                                ~
              tem; and                                                                                                          ..-
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w

  IL 00 30 01 06                                © ISO Properties, Inc , 2004                                Page 1 of 2     •
Filed                                02/24/2021                Wendy Graney, Shelby Circuit     • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 152
                                                              Circuit Clerk- Page ID#: 157
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l

  B. The following exclusion is added:                                    With respect to this item 8.5., the immediately
        EXCLUSION OF TERRORISM                                            preceding paragraph describes the threshold
                                                                          used to measure the magnitude of an incident
        We will not pay for loss or damage caused directly                of "terrorism" and the circumstances in which
        or indirectly by "terrorism", including action in hin-            the threshold will apply, for the purpose of de-
        dering or defending against an actual or expected                 termining whether this Exclusion will apply to
        incident of "terrorism". Such loss or damage is ex-               that incident. When the Exclusion applies to an
        cluded regardless of any other cause or event that                incident of "terrorism", there is no coverage un-
        contributes concurrently or in any sequence to the                der this Coverage Form , Coverage Part or Pol-
        loss. But this exclusion applies only when one                    icy.
        or more of the following are attributed to an in-
        cident of "terrorism":                                      C. Exception Covering Certain Fire Losses
        1. The "terrorism" is carried out by means of the              The following exception to the Exclusion Of Terror-
           dispersal or application of radioactive material,           ism applies only if indicated and as indicated in the
           or through the use of a nuclear weapon or de-               Schedule of this endorsement.
           vice that involves or produces a nuclear reac-              If "terrorism" results in fire, we will pay for the loss
           tion , nuclear radiation or radioactive contamina-          or damage caused by that fire, subject to all appli-
           tion ; or                                                   cable policy provisions including the Limit of Insur-
        2. Radioactive material is released , and it appears           ance on the affected property. Such coverage for
           that one purpose of the "terrorism" was to re-              fire applies only to direct loss or damage by fire to
           lease such material; or                                     Covered Property. Therefore, for example, the
                                                                       coverage does not apply to insurance provided
        3. The "terrorism" is carried out by means of the              under Business Income and/or Ext ra Expense
           dispersal or application of pathogenic or poi-              coverage forms or endorsements that apply to
           sonous biological or chem ical materials; or                those coverage forms, or to the Legal Liability Cov-
        4. Pathogenic or poisonous biological or chemical              erage Form or the Leasehold Interest Coverage
           materials are released , and it appears that one            Form.
           pu rpose of the "terrorism" was to release such          D. Application Of other Exclusions
                                                                                                                                      ..,,;;-
                                                                                                                                      N
           materials; or                                                                                                              M
                                                                                                                                      Lt)
                                                                       1. When the Exclusion Of Terrorism applies in                  ~
        5. The total of insured damage to all types of                    accordance with the terms of 8 .1. or B.2., such            z
           property in the United States, its territories and             exclusion applies without regard to the Nuclear             <C
                                                                                                                                      :ii:
           possessions, Puerto Rico and Canada exceeds                    Hazard Exclusion in this Coverage Form , Cov-               ::&::
                                                                                                                                      (.)
           $25,000,000. In determining whether the                        erage Part or Policy.                                       :i:
           $25,000,000 threshold is exceeded, we will in-                                                                             ti
           clude all insured damage sustained by property              2. The terms and limitations of any terrorism
           of all persons and entities affected by the "ter-              exclusion, or the inapplicability or omission of a          "'w
                                                                                                                                      ...J
           rorism" and business interrupt ion losses sus-                 terrorism exclusion, do not serve to create cov-            0:::
                                                                          erage for any loss or damage which would oth-               <C
           tained by owners or occupants of the damaged                                                                               J:
                                                                                                                                      (.)
           property. For t he purpose of t his provision , in-            erwise be excluded under this Coverage Form,
                                                                          Coverage Part or Policy, such as losses ex-                 z
           sured damage means damage that is covered                                                                                  0
           by any insurance plus damage t hat would be                    cluded by the Nuclear Hazard Exclusion or t he              J:

           covered by any insurance but for the applica-                  W ar And Military Act ion Exclusion.                         Q)
                                                                                                                                       Cl
                                                                                                                                      i::,
           tion of any terrorism exclusions. Multiple inci-                                                                           :::J
                                                                                                                                      -,
           dents of "terrorism" w hich occur within a 72-                                                                              Cl
                                                                                                                                       C:
           hour period and appear to be carried out in                                                                                i::,
                                                                                                                                      "iij
           concert or to have a related purpose or com-                                                                                e
           mon leadership will be deemed to be one inci-                                                                              ll..

           dent, for the purpose of determining whether
           the threshold is exceeded.




                                                                                                                                      Lt)
                                                                                                                                      0
                                                                                                                                      N
                                                                                                                                      0


                                                                                                                                      -....
                                                                                                                                      0
                                                                                                                                      0

                                                                                                                                       0
                                                                                                                                      M
                                                                                                                                      '<I"
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                      0

                                                                                                                                      J:
                                                                                                                                      ><
                                                                                                                                      w

  Page 2 of 2                                     © ISO Properties, Inc , 2004                                IL 00 30 01 06      •
Filed                                 02/24/2021                 Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 153
                                                              Circuit  Clerk- Page ID#: 158
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM   1         1




                                                           87453-l

  POLICY NUMBER
                                                                                                    IL099501 07

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 CONDITIONAL EXCLUSION OF TERRORISM
                 (RELATING TO DISPOSITION OF FEDERAL
                    TERRORISM RISK INSURANCE ACT)
  This endorsement modifies insurance provided under the following

        BOILER AND MACHINERY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        EQUIPMENT BREAKDOWN PROTECTION COVERAGE FORM
        FARM COVERAGE PART
        STANDARD PROPERTY POLICY

                                                    SCHEDULE

   The Exception Covering Certain Fire Losses (Paragraph D.) applies to property located in the followi ng
   state(s), if covered under the indicated CoveraQe Form, CoveraQe Part or Policy :
                            State(s)                              Coverage Form , Coverage Part Or Policy
                                                                                                                          ..,,;;-
                                                                                                                          N
                                                                                                                          M
                                                                                                                          Lt)
                                                                                                                          ~
                                                                                                                          z
                                                                                                                          <C
                                                                                                                          :ii:
                                                                                                                          ::&::
                                                                                                                          (.)
                                                                                                                          :i:
                                                                                                                          ti
                                                                                                                          "'w
                                                                                                                          ...J
                                                                                                                          0:::
                                                                                                                          <C
                                                                                                                          J:
   Information required to complete this Schedule, if not shown above, will be shown in the Declarations.                 (.)
                                                                                                                          z
                                                                                                                          0
                                                                                                                          J:
  A. Applicability Of The Provisions Of This En -                    a. The federal Terrorism Risk Insurance               Q)
                                                                                                                           Cl
     dorsement                                                          Program ("Program"), established by the           'O
                                                                                                                          :::J
                                                                        Terrorism Risk Insurance Act, has ter-            -,
        1. The provisions of this endorsement be-                                                                          Cl
           come applicable commencing on the date                       minated with respect to the type of in-            C:

           when any one or more of the following first                  surance provided under this Coverage              'O
                                                                                                                          'iij
           occurs. But if your policy (meaning the pol-                 Form, Coverage Part or Policy; or                  e
                                                                                                                          ll..
           icy period in which this endorsement ap-
           plies) begins after such date, then the pro-
           visions of this endorsement become
           applicable on the date your policy begins.


                                                                                                                          Lt)
                                                                                                                          0
                                                                                                                          N
                                                                                                                          0


                                                                                                                          -
                                                                                                                          0
                                                                                                                          0

                                                                                                                           0
                                                                                                                          ~
                                                                                                                          ..-
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          J:
                                                                                                                          ><
                                                                                                                          w

  IL 09 95 01 07                            © ISO Properties , Inc. , 2005                              Page 1 of 3   •
Filed                             02/24/2021              Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 154
                                                              Circuit  Clerk- Page ID#: 159
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM      1         1




                                                           87453-l


           b. A renewal , extension or replacement of              "Terrorism" means activities against persons, or-
              the Program has become effective with -              ganizations or property of any nature
              out a requirement to make terrorism                  1. That involve the follow ing or preparation for the
              coverage available to you and with revi-                following:
              sions that:
                                                                       a. Use or threat of force or violence; or
             (1) Increase our statutory percentage
                 deductible under the Program for ter-                 b. Commission or threat of a dangerous act;
                 rorism losses. (That deductible de-                      or
                 termines the amount of all certified                  c. Commission or threat of an act that inter-
                 terrorism losses we must pay in a                        feres with or disrupts an electronic, com-
                 calendar year, before the federal gov-                   munication, information, or mechanical sys-
                 ernment shares in subsequent pay-                        tem; and
                 ment of certified terrorism losses.);
                                                                   2. When one or both of the follow ing applies:
                 or
                                                                       a. The effect is to intimidate or coerce a gov-
             (2) Decrease the federal government's
                                                                          ernment or the civilian population or any
                 statutory percentage share in poten-
                                                                          segment thereof, or to disrupt any segment
                 tial terrorism losses above such de-
                                                                          of the econom y; or
                 ductible; or
                                                                       b. It appears that the intent is to intimidate or
             (3) Redefine terrorism or make insur-                        coerce a government, or to further political,
                 ance coverage for terrorism subject
                                                                          ideological, religious, social or economic
                 to provisions or requirements that
                                                                          objectives or to express (or express opposi-
                 differ from those that apply to other                    tion to ) a philosophy or ideology.
                 types of events or occurrences under
                 this policy.                                  C. The following exclusion is added:
        2. If the provisions of this endorsement be-              EXCLUSION OF TERRORISM
           come applicable, such provisions :
                                                                                                                                ..,,;;-
                                                                   We will not pay for loss or damage caused directly           N
                                                                                                                                M
           a. Supersede any terrorism endorsement                  or indirectly by "terrorism", including action in hin-       Lt)
                                                                                                                                ~
              already endorsed to this policy that ad-             dering or defending against an actual or expected            z
              dresses "certified acts of terrorism"                incident of "terrorism". Such loss or damage is ex-          <C
                                                                                                                                :ii:
              and/or "other acts of terrorism" , but only          cluded regardless of any other cause or event that           ::&::
                                                                                                                                (.)
              with respect to loss or damage from an               contributes concurrently or in an y sequence to the          :i:
              incident(s) of terrorism (however de-                loss. But this exclusion applies only when one               ti
              fined) that occurs on or after the date              or more of the following are attributed to an in-
              when the provisions of this endorse-                 cident of "terrorism":                                       "'w
                                                                                                                                ...J
                                                                                                                                0:::
              ment become applicable; and                          1. The "terrorism" is carried out by means of the            <C
                                                                                                                                J:
           b. Remain applicable unless we notify you                  dispersal or application of radioactive material,         (.)

              of changes in these provisions, in re-                  or through the use of a nuclear w eapon or de-            z
                                                                                                                                0
              sponse to federal law.                                  vice that involves or produces a nuclear reac-            J:
                                                                      tion , nuclear radiation or radioactive contami-           Q)
        3. If the provisions of this endorsement do                                                                              Cl
                                                                      nation; or                                                i::,
           NOT become applicable, any terrorism en-                                                                             :::J
                                                                                                                                -,
           dorsement already endorsed to this policy,              2. Radioactive material is released, and it ap-               Cl
                                                                                                                                 C:
           that addresses "certified acts of terrorism"               pears that one purpose of the "terrorism" was             i::,
           and/or "other acts of terrorism", will con -               to release such material; or                              "iij

           tinue in effect unless we notify you of
                                                                                                                                 e
                                                                   3. The "terrorism" is carried out by means of the            ll..
           changes to that endorsement in response                    dispersal or application of pathogenic or poi-
           to federal law.                                            sonous biological or chemical materials; or
  B. The following definition is added and applies under           4. Pathogenic or poisonous biological or chemical
     this endorsement wherever the term terrorism is                   materials are released , and it appears that one
     enclosed in quotation marks.                                      purpose of the "terrorism" was to release such
                                                                       materials; or                                            Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -....
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                Lt)
                                                                                                                                '<I"
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w

  Page 2 of 3                                 © ISO Properties , Inc. , 2005                             IL 09 95 01 07     •
Filed                              02/24/2021               Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 155
                                                              Circuit Clerk- Page ID#: 160
                                                                  of 216
                                                                                       -oT ORIGIN AL DOCUi\H T
                                                                                      03/0 1/2021 01:SS:H PM
                                                                                           1         1




                                                                                      87453-l


        5. The total of insured damage to all types of             D. Exception Covering Certain Fire Losses
           property in the United States, its territories and         The following exception to the Exclusion Of Terror-
           possessions, Puerto Rico and Canada ex-                    ism applies only if indicated and as indicated in the
           ceeds $25,000,000. In determining whether the              Schedule of this endorsement.
           $25,000,000 threshold is exceeded , we will in-
           clude all insured damage sustained by property             If "terrorism" results in fire, we will pay for the loss
           of all persons and entities affected by the "ter-          or damage caused by that fire, subject to all appli-
           rorism" and business interruption losses sus-              cable policy provisions including the Limit of Insur-
           tained by owners or occupants of the damaged               ance on the affected property . Such coverage for
           property. For the purpose of this provision , in-          fire applies only to direct loss or damage by fire to
           sured damage means damage that is covered                  Covered Property. Therefore, for example, the
           by any insurance plus damage that w ould be                coverage does not apply to insurance provided
           covered by any insurance but for the applica-              under Business Income and/or Extra Expense
           tion of any terrorism exclusions. Multiple inci-           coverage forms or endorsements that apply to
           dents of "terrorism" which occur within a 72-              those coverage forms, or to the Legal Liability
           hour period and appear to be carried out in                Coverage Form or the Leasehold Interest Cover-
           concert or to have a related purpose or com-               age Form.
           mon leadership will be deemed to be one inci-           E. Application Of Other Exclusions
           dent, for the purpose of determining whether               1. When the Exclusion Of Terrorism applies in
           the threshold is exceeded.
                                                                         accordance with the terms of C.1. or C.2., such
           With respect to this Item C.5., the immediately               exclusion applies without regard to the Nuclear
           preceding paragraph describes the threshold                   Hazard Exclusion in this Coverage Form, Cov-
           used to measure the magnitude of an incident                  erage Part or Policy.
           of "terrorism" and the circumstances in which
                                                                      2. The terms and limitations of any terrorism
           the threshold will apply, for the purpose of de-              exclusion, or the inapplicability or omission of a
           termining whether this Exclusion will apply to
           that incident. When the Exclusion applies to an
                                                                         terrorism exclusion , do not serve to create cov-           ..,,;;-
                                                                         erage for any loss or damage which would oth-               N
                                                                                                                                     M
           incident of "terrorism", there is no coverage                                                                             Lt)
                                                                         erwise be excluded under this Coverage Form,                ~
           under this Coverage Form, Coverage Part or
                                                                         Coverage Part or Policy , such as losses ex-                z
           Policy.                                                                                                                   <C
                                                                         cluded by the Nuclear Hazard Exclusion or the               :ii:
                                                                         War And Military Action Exclusion.                          ::&::
                                                                                                                                     (.)
                                                                                                                                     :i:
                                                                                                                                     ti
                                                                                                                                     "'w
                                                                                                                                     ...J
                                                                                                                                     0:::
                                                                                                                                     <C
                                                                                                                                     J:
                                                                                                                                     (.)
                                                                                                                                     z
                                                                                                                                     0
                                                                                                                                     J:
                                                                                                                                      Q)
                                                                                                                                      Cl
                                                                                                                                     'O
                                                                                                                                     :::J
                                                                                                                                     -,
                                                                                                                                      Cl
                                                                                                                                      C:
                                                                                                                                     'O
                                                                                                                                     'iij
                                                                                                                                      e
                                                                                                                                     ll..




                                                                                                                                     Lt)
                                                                                                                                     0
                                                                                                                                     N
                                                                                                                                     0


                                                                                                                                     -
                                                                                                                                     0
                                                                                                                                     0

                                                                                                                                      0
                                                                                                                                     ID
                                                                                                                                     '<I'
                                                                                                                                     ..-
                                                                                                                                     0
                                                                                                                                     0
                                                                                                                                     0

                                                                                                                                     J:
                                                                                                                                     ><
                                                                                                                                     w

  IL 09 95 01 07                                 © ISO Properties , Inc , 2005                                  Page 3 of 3      •
Filed                                02/24/2021                 Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 156
                                                              Circuit  Clerk- Page ID#: 161
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM  1        1




                                                           87453-l
                                                                                                     IL 00 21 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               NUCLEAR ENERGY LIABILITY EXCLUSION
                         ENDORSEMENT
                                                  (Broad Form)


This endorsement modifies insurance provided under the following :

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                                B. Under any Medical Payments coverage , to
   A. Under any Liability Coverage , to "bodily injury"            expenses incurred with respect to "bodily in-
       or "property damage":                                       jury" resulting from the "hazardous properties"            ..,,;;-
                                                                                                                              N
                                                                   of "nuclear material" and arising out of the op-           M
                                                                                                                              Lt)
      (1) With respect to which an "insured" under                 eration of a "nuclear facility" by any person or           ~
           the policy is also an insured under a nu-               organization .                                             z
                                                                                                                              <C
           clear energy liability policy issued by Nu-                                                                        :ii:
           clear Energy Liability Insurance Associa-            C. Under any Liability Coverage, to "bodily injury"           ::&::
                                                                                                                              (.)

           tion, Mutual Atomic Energy Liability                    or "property damage" resulting from "hazard-               :i:
           Underwriters, Nuclear Insurance Associa-                ous properties" of "nuclear material", if:                 ti
           tion of Canada or any of their successors,              (1) The "nuclear material" (a) is at any "nuclear          "'w
                                                                                                                              ...J
           or would be an insured under any such                       facility" owned by , or operated by or on be-          0:::
                                                                                                                              <C
           policy but for its termination upon exhaus-                 half of, an "insured" or (b) has been dis-             J:
                                                                                                                              (.)
           tion of its limit of liability; or                          charged or dispersed therefrom;                        z
                                                                                                                              0
     (2) Resulting from the "hazardous properties"                 (2) The "nuclear material" is contained      in            J:
          of "nuclear material" and with respect to                    "spent fuel" or "waste" at any time pos-                Q)
                                                                                                                               Cl
          which (a) any person or organization is re-                  sessed, handled, used, processed, stored ,             'O
                                                                                                                              :::J
                                                                                                                              -,
          quired to maintain financial protection pur-                 transported or disposed of, by or on behalf             Cl
          suant to the Atomic Energy Act of 1954, or                   of an "insured"; or                                     C:
                                                                                                                              'O
          any law amendatory thereof, or (b) the "in-              (3) The "bodily injury" or "property damage"
                                                                                                                              "iij

          sured" is, or had this policy not been issued                                                                        e
                                                                                                                              ll..
                                                                       arises out of the furnishing by an "insured"
          would be, entitled to indemnity from the                     of services, materials, parts or equipment
          United States of America, or any agency                      in connection with the planning, construc-
          thereof, under any agreement entered into                    tion, maintenance, operation or use of any
          by the United States of America , or any                     "nuclear facility" , but if such facility is lo-
          agency thereof, with any person or organi-                   cated within the United States of America ,
          zation.                                                      its territories or possessions or Canada, this         Lt)
                                                                                                                              0
                                                                       exclusion (3) applies only to "property                N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                       damage" to such "nuclear facility" and any             0

                                                                       property thereat.                                       0
                                                                                                                              r--
                                                                                                                              -.:1'
                                                                                                                              ..-
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




IL 00 210702
 Filed      21~c1--oo,rn1        02/24/2021
                                           © ISO Properties, Inc., 2001
                                                          Wendy Graney, Shelby Circuit    • erk          Page 1 of 2      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 157
                                                              Circuit Clerk- Page ID#: 162
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                 87453-l
2. As used in this endorsement:                                      (c) Any equipment or device used for the
   "Hazardous properties" includes radioactive , toxic                   processing , fabricating or alloying of "spe-
   or explosive properties.                                              cial nuclear material" if at any time the total
                                                                         amount of such material in the custody of
   "Nuclear material" means "source material", "Spe-                     the "insured" at the premises where such
   cial nuclear material" or "by-product material".                      equipment or device is located consists of
   "Source material", "special nuclear material", and                    or contains more than 25 grams of pluto-
   "by-product material" have the meanings given                         nium or uranium 233 or any combination
   them in the Atomic Energy Act of 1954 or in any                       thereof, or more than 250 grams of ura-
   law amendatory thereof.                                               nium 235;
   "Spent fuel" means any fuel element or fuel com-                  (d) Any structure, basin , excavation , premises
   ponent , solid or liquid, which has been used or                      or place prepared or used for the storage or
   exposed to radiation in a "nuclear reactor" .                         disposal of "waste";
   "Waste" means any waste material (a) containing                and includes the site on which any of the forego-
   "by-product material" other than the tailings or               ing is located, all operations conducted on such
   wastes produced by the extraction or concentra-                site and all premises used for such operations.
   tion of uranium or thorium from any ore processed              "Nuclear reactor'' means any apparatus designed
   primarily for its "source material" content, and (b)           or used to sustain nuclear fission in a self-
   resulting from the operation by any person or or-              supporting chain reaction or to contain a critical
   ganization of any "nuclear facility" included under            mass of fissionable material.
   the first two paragraphs of the definition of "nu-
   clear facility" .                                              "Property damage" includes all forms of radioac-
                                                                  tive contamination of property .
   "Nuclear facility" means:
        (a) Any "nuclear reactor'' ;
        (b) Any equipment or device designed or used
            for (1) separating the isotopes of uranium                                                                         ..,,;;-
            or plutonium , (2) processing or utilizing                                                                         N
                                                                                                                               M
                                                                                                                               Lt)
            "spent fuel ", or (3) handling, processing or                                                                      ~
            packaging "waste" ;                                                                                                z
                                                                                                                               <C
                                                                                                                               :ii:
                                                                                                                               ::&::
                                                                                                                               (.)
                                                                                                                               :i:
                                                                                                                               ti
                                                                                                                               "'w
                                                                                                                               ...J
                                                                                                                               0:::
                                                                                                                               <C
                                                                                                                               J:
                                                                                                                               (.)
                                                                                                                               z
                                                                                                                               0
                                                                                                                               J:
                                                                                                                                Q)
                                                                                                                                Cl
                                                                                                                               i::,
                                                                                                                               ..,
                                                                                                                                :::J

                                                                                                                                Cl
                                                                                                                                C:
                                                                                                                               i::,
                                                                                                                               .iii
                                                                                                                                e
                                                                                                                               ll.




                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -....
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               00
                                                                                                                               '<I'
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




Pa e 2 of 2
Fi ed           2 l~CT-OOIOil
                                               © ISO Properties, Inc., 2001
                                       02/24/2021           Wendy Graney, Shelby Circuit    • erk       IL 00 21 07 02     •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 158
                                                              Circuit  Clerk- Page ID#: 163
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM          1         1




                                                           87453-l

                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 00 67 03 05

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION -VIOLATION OF STATUTES THAT GOVERN
    E-MAILS, FAX, PHONE CALLS OR OTHER METHODS OF
           SENDING MATERIAL OR INFORMATION
  This endorsement modifies insurance provided under the following :

        COMMERCIAL GENERAL LIABILITY COVERAGE PART


  A. The following exclusion is added to Paragraph 2. ,             B. The following exclusion is added to Paragraph 2.,
     Exclusions of Section I - Coverage A - Bodily                     Exclusions of Section I - Coverage B - Per-
     Injury And Property Damage Liability:                             sonal And Advertising Injury Liability:
        2. Exclusions                                                  2. Exclusions
          This insurance does not apply to:                               Th is insurance does not apply to :
          DISTRIBUTION OF MATERIAL IN                                     DISTRIBUTION OF MATERIAL IN
          VIOLATION OF STATUTES                                           VIOLATION OF STATUTES
          "Bodily injury" or "property damage" arising di-                "Personal and advertising injury" arising directly
          rectly or indirectly out of any action or omission              or indirect ly out of any action or om ission that
          that violates or is alleged to violate:                         violates or is alleged to violate:                        ..,,;;-
                                                                                                                                    N
                                                                                                                                    M
          a. The Telephone Consumer Protect ion Act                       a. The Telephone Consumer Protection Act                  Lt)
                                                                                                                                    ~
             (TCPA), including any amendment of or ad-                       (TCPA), including any amendment of or ad-              z
             dit ion to such law ; or                                        dition to such law ; or                                <C
                                                                                                                                    :ii:
          b. The CAN-SPAM Act of 2003, including any                      b. The CAN -SPAM Act of 2003, including any               ::&::
                                                                                                                                    (.)
             amendment of or addit ion to such law ; or                      amendment of or addition to such law ; or              :i:
          c. An y statute, ordinance or regulation, other                 c. An y statute, ordinance or regulation , other          ti
             t han the TC PA or CAN-SPAM Act of 2003,                        than the TC PA or CAN-SPAM Act of 2003,                "'w
                                                                                                                                    ...J
             t hat prohibits or limits the sending, t ransmit-               that proh ibits or limits the sending, transmit-       0:::
                                                                                                                                    <C
             t ing, communicating or dist ribution of mate-                  ting , com municating or dist ribution of mate-        J:
                                                                                                                                    (.)
             rial or information.                                            rial or informat ion.
                                                                                                                                    z
                                                                                                                                    0
                                                                                                                                    J:
                                                                                                                                     Q)
                                                                                                                                     Cl
                                                                                                                                    i::,
                                                                                                                                    :::J
                                                                                                                                    -,
                                                                                                                                     Cl
                                                                                                                                     C:
                                                                                                                                    i::,
                                                                                                                                    "iij
                                                                                                                                     e
                                                                                                                                    ll..




                                                                                                                                    Lt)
                                                                                                                                    0
                                                                                                                                    N
                                                                                                                                    0


                                                                                                                                    -....
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                     0
                                                                                                                                    ~
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                    J:
                                                                                                                                    ><
                                                                                                                                    w

  CG 00 67 03 05                                 © ISO Properties, Inc , 2004                                   Page 1 of 1     •
Filed                                02/24/2021                  Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 159
                                                              Circuit  Clerk- Page ID#: 164
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM  1        1




                                                                            CO   ~~     IAL GENERAL LIABILITY
                                                                                                CG 00 0110 01


   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             b. This insurance applies to "bodily injury" and
Read the entire policy carefully to determine rights,               "property damage" only if:
duties and what is and is not covered .                             (1) The "bodily injury" or "property damage" is
Throughout this policy the words "you" and "your"                        caused by an "occurrence" that takes place
refer to the Named Insured shown in the Declara-                         in the "coverage territory";
tions, and any other person or organization qualifying              (2) The "bodily injury" or "property damage"
as a Named Insured under this policy. The words                          occurs during the policy period; and
"we", "us" and "our'' refer to the company providing
this insurance.                                                     (3) Prior to the policy period , no insured listed
                                                                         under Paragraph 1. of Section II - Who Is
The word "insured" means any person or organization                      An Insured and no "employee" authorized
qualifying as such under Section II - Who Is An In-                      by you to give or receive notice of an "oc-
sured.                                                                   currence" or claim , knew that the "bodily
Other words and phrases that appear in quotation                         injury" or "property damage" had occurred ,
marks have special meaning . Refer to Section V -                        in whole or in part. If such a listed insured
Definitions.                                                             or authorized "employee" knew, prior to the
SECTION I - COVERAGES                                                    policy period , that the "bodily injury" or
                                                                         "property damage" occurred, then any con-
COVERAGE A BODILY INJURY AND PROPERTY                                    tinuation, change or resumption of such
DAMAGE LIABILITY                                                         "bodily injury" or "property damage" during
1. Insuring Agreement                                                    or after the policy period will be deemed to
                                                                         have been known prior to the policy period .        ..,,;;-
   a. We will pay those sums that the insured be-                                                                            N
                                                                                                                             M
        comes legally obligated to pay as damages                c. "Bodily injury" or "property damage" which               Lt)
                                                                                                                             ~
        because of "bodily injury" or "property dam-                 occurs during the policy period and was not,            z
        age" to which this insurance applies. We will                prior to the policy period , known to have oc-          <C
                                                                                                                             :ii:
        have the right and duty to defend the insured                curred by any insured listed under Paragraph            ::&::
                                                                                                                             (.)
        against any "suit" seeking those damages.                    1. of Section II - Who Is An Insured or any             :i:
        However, we will have no duty to defend the                  "employee" authorized by you to give or re-             ti
        insured against any "suit" seeking damages for               ceive notice of an "occurrence" or claim , in-          "'w
                                                                                                                             .J
        "bodily injury" or "property damage" to which                cludes any continuation, change or resumption           0:::
        this insurance does not apply. We may, at our                of that "bodily injury" or "property damage" af-        <C
                                                                                                                             J:
        discretion , investigate any "occurrence" and                ter the end of the policy period .                      (.)

        settle any claim or "suit" that may result. But:                                                                     z
                                                                 d. "Bodily injury" or "property damage" will be             0
                                                                                                                             J:
        (1) The amount we will pay for damages is                    deemed to have been known to have occurred               Q)

            limited as described in Section Ill - Limits             at the earliest time when any insured listed un-         Cl
                                                                                                                             'O
                                                                                                                             :::J
            Of Insurance; and                                        der Paragraph 1. of Section II - Who Is An In-          -,
                                                                                                                              Cl
                                                                     sured or any "employee" authorized by you to             C:
        (2) Our right and duty to defend ends when we
                                                                     give or receive notice of an "occurrence" or            'O
                                                                                                                             "iij
            have used up the applicable limit of insur-
            ance in the payment of judgments or set-
                                                                     claim:                                                   e
                                                                                                                             ll..
            tlements under Coverages A or B or medi-                (1) Reports all, or any part, of the "bodily in-
            cal expenses under Coverage C.                               jury" or "property damage" to us or any
                                                                         other insurer;
        No other obligation or liability to pay sums or
        perform acts or services is covered unless ex-              (2) Receives a written or verbal demand or
        plicitly provided for under Supplementary                        claim for damages because of the "bodily
        Payments - Coverages A and B.                                    injury" or "property damage"; or                    Lt)
                                                                                                                             0
                                                                                                                             N
                                                                    (3) Becomes aware by any other means that                0


                                                                                                                             -...
                                                                                                                             0
                                                                                                                             0
                                                                         "bodily injury" or "property damage" has
                                                                                                                              0
                                                                         occurred or has begun to occur.                     0
                                                                                                                             Lt)

                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w




CG 00 0110 01
Filed           21~c1--oo,rn1
                                            © ISO Properties, Inc., 2000
                                   02/24/2021              Wendy Graney, Shelby Circuit    • erk       Page 1 of 16      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 160
                                                              Circuit Clerk- Page ID#: 165
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                        1         1




                                                                                   87453-l
  e. Damages because of "bodily injury" include                      c. Liquor Liability
     damages claimed by any person or organiza-                         "Bodily injury" or "property damage" for which
     tion for care, loss of services or death resulting                 any insured may be held liable by reason of:
     at any time from the "bodily injury".
                                                                       (1) Causing or contributing to the intoxication
2. Exclusions                                                              of any person;
  This insurance does not apply to:                                    (2) The furnishing of alcoholic beverages to a
  a. Expected Or Intended Injury                                           person under the legal drinking age or un-
        "Bodily injury" or "property damage" expected                      der the influence of alcohol; or
        or intended from the standpoint of the insured.                (3) Any statute, ordinance or regulation relating
        This exclusion does not apply to "bodily injury"                   to the sale, gift, distribution or use of alco-
        resulting from the use of reasonable force to                      holic beverages.
        protect persons or property .                                   This exclusion applies only if you are in the
  b. Contractual Liability                                              business of manufacturing, distributing, selling ,
        "Bodily injury" or "property damage" for which                  serving or furnishing alcoholic beverages .
        the insured is obligated to pay damages by                  d. Workers' Compensation And Similar Laws
        reason of the assumption of liability in a con-                 Any obligation of the insured under a workers'
        tract or agreement. This exclusion does not                     compensation , disability benefits or unem-
        apply to liability for damages:                                 ployment compensation law or any similar law.
        (1) That the insured would have in the absence               e. Employer's Liability
            of the contract or agreement; or
                                                                        "Bodily injury" to:
        (2) Assumed in a contract or agreement that is
            an "insured contract", provided the "bodily                (1) An "employee" of the insured arising out of
            injury" or "property damage" occurs subse-                     and in the course of:
            quent to the execution of the contract or                     (a) Employment by the insured; or
            agreement. Solely for the purposes of li-
                                                                          (b) Performing duties related to the conduct           ..,,;;-
            ability assumed in an "insured contract",                                                                            N
                                                                                                                                 M
                                                                               of the insured's business; or                     Lt)
            reasonable attorney fees and necessary                                                                               ~
            litigation expenses incurred by or for a                   (2) The spouse, child , parent, brother or sister         z
                                                                                                                                 <C
            party other than an insured are deemed to                      of that "employee" as a consequence of                :ii:
                                                                                                                                 ::&::
            be damages because of "bodily injury" or                       Paragraph (1) above .                                 (.)

            "property damage", provided :                                                                                        :i:
                                                                        This exclusion applies:
                                                                                                                                 ti
           (a) Liability to such party for, or for the cost            (1) Whether the insured may be liable as an
               of, that party's defense has also been                      employer or in any other capacity; and
                                                                                                                                 "'w
                                                                                                                                 ...J
                                                                                                                                 0:::
               assumed in the same "insured contract";                                                                           <C
               and                                                     (2) To any obligation to share damages with or            J:
                                                                                                                                 (.)
                                                                           repay someone else who must pay dam-                  z
           (b) Such attorney fees and litigation ex-                       ages because of the injury.                           0
                                                                                                                                 J:
               penses are for defense of that party
               against a civil or alternative dispute                   This exclusion does not apply to liability as-            Q)
                                                                                                                                  Cl

               resolution proceeding in which damages                   sumed by the insured under an "insured con-              'O
                                                                                                                                 :::J
                                                                                                                                 -,
               to which this insurance applies are al-                  tract".                                                   Cl
                                                                                                                                  C:
               leged .                                                                                                           'O
                                                                                                                                 'iij
                                                                                                                                  e
                                                                                                                                 ll..




                                                                                                                                 Lt)
                                                                                                                                 0
                                                                                                                                 N
                                                                                                                                 0


                                                                                                                                 -........
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                  0
                                                                                                                                 Lt)

                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w




Pa e2of16
Fi ed           2 l~CT-OOIOil       02/24/2021
                                              © ISO Properties, Inc., 2000
                                                              Wendy Graney, Shelby Circuit     • erk    CG 00 01 10 01       •
Filed
Case: 3:21-cv-00015-GFVT              02/24/2021           Wendy
                                            Doc #: 1-2 Filed:    Graney Page:
                                                              03/25/21   Shelby 161
                                                                                  Circuit  Clerk- Page ID#: 166
                                                                                        of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                  1         1




                                                                               87453-l
   f. Pollution                                                      (d) At or from any premises, site or location
      (1) "Bodily injury" or "property damage" arising                    on which any insured or any contractors
           out of the actual, alleged or threatened dis-                  or subcontractors working directly or in-
           charge, dispersal, seepage, migration , re-                    directly on any insured's behalf are
           lease or escape of "pollutants":                               performing operations if the "pollutants"
                                                                          are brought on or to the premises, site
          (a) At or from any premises, site or location                   or location in connection with such op-
               which is or was at any time owned or                       erations by such insured, contractor or
               occupied by, or rented or loaned to, any                   subcontractor. However, this subpara-
               insured. However, this subparagraph                        graph does not apply to:
               does not apply to :
                                                                          (i) "Bodily injury" or "property damage"
               (i) "Bodily injury" if sustained within a                      arising out of the escape of fuels, lu-
                    building and caused by smoke,                             bricants or other operating fluids
                    fumes, vapor or soot from equip-                          which are needed to perform the
                    ment used to heat that building ;                         normal electrical , hydraulic or me-
              (ii) "Bodily injury" or "property damage"                       chanical functions necessary for the
                    for which you may be held liable, if                      operation of "mobile equipment" or
                    you are a contractor and the owner                        its parts, if such fuels, lubricants or
                    or lessee of such premises, site or                       other operating fluids escape from a
                    location has been added to your                           vehicle part designed to hold , store
                    policy as an additional insured with                      or receive them . This exception
                    respect to your ongoing operations                        does not apply if the "bodily injury"
                    performed for that additional insured                     or "property damage" arises out of
                    at that premises, site or location and                    the intentional discharge, dispersal
                    such premises, site or location is not                    or release of the fuels, lubricants or
                    and never was owned or occupied                           other operating fluids, or if such fu-
                    by, or rented or loaned to , any in-                      els, lubricants or other operating
                    sured, other than that additional in-                     fluids are brought on or to the prem-         ..,,;;-
                                                                                                                            N
                                                                                                                            M
                    sured; or                                                 ises, site or location with the intent        Lt)

                                                                              that they be discharged , dispersed or        ~
             (iii) "Bodily injury" or "property damage"                                                                     z
                                                                              released as part of the operations            <C
                    arising out of heat, smoke or fumes                                                                     :ii:
                                                                              being performed by such insured ,             ::&::
                    from a "hostile fire" ;                                                                                 (.)
                                                                              contractor or subcontractor;                  :i:
         (b) At or from any premises, site or location
                                                                         (ii) "Bodily injury" or "property damage"          ti
               which is or was at any time used by or
               for any insured or others for the han-
                                                                              sustained within a building and               "'w
                                                                                                                            ...J
                                                                              caused by the release of gases,               0:::
               dling , storage, disposal , processing or                                                                    <C
                                                                              fumes or vapors from materials                J:
               treatment of waste;                                                                                          (.)
                                                                              brought into that building in connec-
          (c) Which are or were at any time trans-                            tion with operations being performed
                                                                                                                            z
                                                                                                                            0
               ported, handled, stored , treated, dis-                                                                      J:
                                                                              by you or on your behalf by a con-
                                                                                                                             Q)
               posed of, or processed as waste by or                          tractor or subcontractor; or                   Cl
                                                                                                                            'O
               for:                                                                                                         :::J
                                                                                                                            -,
                                                                        (iii) "Bodily injury" or "property damage"
                                                                                                                             Cl
               (i) Any insured ; or                                           arising out of heat, smoke or fumes            C:
                                                                                                                            'O
              (ii) Any person or organization for whom                        from  a "hostile fire".                       "iij

                    you may be legally responsible; or                                                                       e
                                                                                                                            ll..




                                                                                                                            Lt)
                                                                                                                            0
                                                                                                                            N
                                                                                                                            0


                                                                                                                            -
                                                                                                                            0
                                                                                                                            0

                                                                                                                            0
                                                                                                                            N
                                                                                                                            Lt)
                                                                                                                            ..-
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




CG 00 0110 01
Filed        2 l~CT--OOIOil      02/24/2021
                                           © ISO Properties, Inc., 2000
                                                        Wendy Graney, Shelby Circuit      • erk        Page 3 of 16     •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 162
                                                              Circuit Clerk- Page ID#: 167
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                     1         1




                                                                                 87453-l
           (e) At or from any premises, site or location              (3) Parking an "auto" on , or on the ways next
               on which any insured or any contractors                    to, premises you own or rent, provided the
               or subcontractors working directly or in-                  "auto" is not owned by or rented or loaned
               directly on any insured's behalf are                       to you or the insured;
               performing operations if the operations                (4) Liability assumed under any "insured con-
               are to test for, monitor, clean up, re-                    tract" for the ownership, maintenance or
               move , contain , treat , detoxify or neu-                  use of aircraft or watercraft; or
               tralize, or in any way respond to, or as-
               sess the effects of, "pollutants" .                    (5) "Bodily injury" or "property damage" arising
                                                                          out of the operation of any of the equip-
        (2) Any loss, cost or expense arising out of                      ment listed in Paragraph f.(2) or f.(3) of the
            any:                                                          definition of "mobile equipment".
           (a) Request , demand , order or statutory or            h. Mobile Equipment
               regulatory requirement that any insured
               or others test for, monitor, clean up, re-             "Bodily injury" or "property damage" arising out
               move, contain, treat, detoxify or neu-                 of:
               tralize, or in any way respond to, or as-              (1) The transportation of "mobile equipment"
               sess the effects of, "pollutants"; or                      by an "auto" owned or operated by or
           (b) Claim or "suit" by or on behalf of a gov-                  rented or loaned to any insured ; or
               ernmental authority for damages be-                    (2) The use of "mobile equipment" in, or while
               cause of testing for, monitoring, clean-                   in practice for, or while being prepared for,
               ing up, removing , containing, treating,                   any prearranged racing, speed, demolition,
               detoxifying or neutralizing , or in any way                or stunting activity .
               responding to, or assessing the effects
                                                                    i. War
               of, "pollutants".
                                                                      "Bodily injury" or "property damage" due to
            However, this paragraph does not apply to
                                                                      war, whether or not declared , or any act or
            liability for damages because of "property
            damage" that the insured would have in the
                                                                      condition incident to war. War includes civil            ..,,;;-
                                                                      war, insurrection, rebellion or revolution . This        N
                                                                                                                               M
            absence of such request , demand , order or                                                                        Lt)
                                                                      exclusion applies only to liability assumed un-          ~
            statutory or regulatory requirement, or such                                                                       z
                                                                      der a contract or agreement.
            claim or "suit" by or on behalf of a govern-                                                                       <C
                                                                                                                               :ii:
            mental authority.                                       j. Damage To Property                                      ::&::
                                                                                                                               (.)
  g. Aircraft, Auto Or Watercraft                                     "Property damage" to:                                    :i:
                                                                      (1) Property you own , rent , or occupy , includ-
                                                                                                                               ti
        "Bodily injury" or "property damage" arising out
        of the ownership, maintenance, use or en-                         ing any costs or expenses incurred by you ,          "'w
                                                                                                                               ...J
                                                                          or any other person, organization or entity,         0:::
        trustment to others of any aircraft , "auto" or                                                                        <C
                                                                          for repair, replacement, enhancement,                J:
        watercraft owned or operated by or rented or                                                                           (.)
        loaned to any insured . Use includes operation                    restoration or maintenance of such property          z
                                                                          for any reason, including prevention of in-          0
        and "loading or unloading".                                                                                            J:
                                                                          jury to a person or damage to another's               Q)
        This exclusion applies even if the claims                                                                               Cl
                                                                          property;                                            'O
        against any insured allege negligence or other                                                                         :::J
                                                                                                                               -,
        wrongdoing in the supervision, hiring, em-                    (2) Premises you sell , give away or abandon , if         Cl
                                                                                                                                C:
        ployment, training or monitoring of others by                     the "property damage" arises out of any              'O
                                                                          part of those premises;                              'iij
        that insured , if the "occurrence" which caused                                                                         e
        the "bodily injury" or "property damage" in-                  (3) Property loaned to you;                              ll..

        volved the ownership, maintenance, use or
        entrustment to others of any aircraft, "auto" or              (4) Personal property in the care , custody or
        watercraft that is owned or operated by or                        control of the insured;
        rented or loaned to any insured.                              (5) That particular part of real property on
        This exclusion does not apply to:                                 which you or any contractors or subcon-
                                                                          tractors working directly or indirectly on           Lt)
        (1) A watercraft while ashore on premises you                     your behalf are performing operations, if            0
                                                                                                                               N
                                                                                                                               0
            own or rent;                                                  the "property damage" arises out of those
                                                                                                                               -....
                                                                                                                               0
                                                                                                                               0

        (2) A watercraft you do not own that is:                          operations; or                                       0
                                                                                                                               M
           (a) Less than 26 feet long; and                            (6) That particular part of any property that            Lt)

                                                                                                                               0
                                                                          must be restored, repaired or replaced be-           0
           (b) Not being used to carry persons or                                                                              0
                                                                          cause "your work" was incorrectly per-
               property for a charge;                                                                                          J:
                                                                          formed on it.                                        ><
                                                                                                                               w




Pa e4of16
Fi ed           21 ~c1--oo,rn1
                                             © ISO Properties, Inc., 2000
                                    02/24/2021               Wendy Graney, Shelby Circuit    • erk     CG 00 01 10 01      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 163
                                                              Circuit Clerk- Page ID#: 168
                                                                  of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                   1        1




                                                                               87453-l
      Paragraphs (1), (3) and (4) of this exclusion do          n. Recall Of Products, Work Or Impaired
      not apply to "property damage" (other than                   Property
      damage by fire) to premises, including the                    Damages claimed for any loss, cost or ex-
      contents of such premises, rented to you for a                pense incurred by you or others for the loss of
      period of 7 or fewer consecutive days. A sepa-                use, withdrawal, recall, inspection , repair, re-
      rate limit of insurance applies to Damage To                  placement, adjustment, removal or disposal of:
      Premises Rented To You as described in Sec-
      tion Ill - Limits Of Insurance.                              (1) "Your product";
      Paragraph (2) of this exclusion does not apply               (2) "Your work"; or
      if the premises are "your work" and were never               (3) "Impaired property";
      occupied, rented or held for rental by you .
                                                                    if such product, work, or property is withdrawn
      Paragraphs (3), (4), (5) and (6) of this exclu-               or recalled from the market or from use by any
      sion do not apply to liability assumed under a                person or organization because of a known or
      sidetrack agreement.                                          suspected defect, deficiency, inadequacy or
      Paragraph (6) of this exclusion does not apply                dangerous condition in it.
      to "property damage" included in the "prod-               o. Personal And Advertising Injury
      ucts-completed operations hazard".
                                                                    "Bodily injury" arising out of "personal and ad-
   k. Damage To Your Product                                        vertising injury".
      "Property damage" to "your product" arising               Exclusions c. through n. do not apply to damage
      out of it or any part of it.                              by fire to premises while rented to you or tempo-
   I. Damage To Your Work                                       rarily occupied by you with permission of the
                                                                owner. A separate limit of insurance applies to this
      "Property damage" to "your work" arising out of           coverage as described in Section Ill - Limits Of
      it or any part of it and included in the "prod-           Insurance .
      ucts-completed operations hazard".
                                                             COVERAGE B PERSONAL AND ADVERTISING
      This exclusion does not apply if the damaged           INJURY LIABILITY                                               ..,,;;-
      work or the work out of which the damage                                                                              N
                                                                                                                            M
      arises was performed on your behalf by a sub-           1. Insuring Agreement                                         Lt)
                                                                                                                            ~
      contractor.                                                a. We will pay those sums that the insured be-             z
                                                                                                                            <C
  m. Damage To Impaired Property Or Property                         comes legally obligated to pay as damages              :ii:
                                                                                                                            ::&::
     Not Physically Injured                                          because of "personal and advertising injury" to        (.)

                                                                     which this insurance applies. We will have the         :i:
      "Property damage" to "impaired property" or                                                                           ti
                                                                     right and duty to defend the insured against
      property that has not been physically injured,                 any "suit" seeking those damages. However,             "'w
                                                                                                                            ...J
      arising out of:                                                we will have no duty to defend the insured             0:::
                                                                                                                            <C
     (1) A defect, deficiency, inadequacy or dan-                    against any "suit" seeking damages for "per-           J:
                                                                                                                            (.)
         gerous condition in "your product" or "your                 sonal and advertising injury" to which this in-        z
         work"; or                                                   surance does not apply. We may, at our dis-            0
                                                                                                                            J:
     (2) A delay or failure by you or anyone acting                  cretion , investigate any offense and settle any        Q)
                                                                                                                             Cl
         on your behalf to perform a contract or                     claim or "suit" that may result. But:                  'O
                                                                                                                            :::J
                                                                                                                            -,
         agreement in accordance with its terms.                    (1) The amount we will pay for damages is                Cl
                                                                                                                             C:
      This exclusion does not apply to the loss of                       limited as described in Section Ill - Limits       'O
                                                                         Of Insurance ; and                                 'iij
      use of other property arising out of sudden and                                                                        e
                                                                                                                            ll..
      accidental physical injury to "your product" or               (2) Our right and duty to defend end when we
      "your work" after it has been put to its intended                  have used up the applicable limit of insur-
      use.                                                               ance in the payment of judgments or set-
                                                                         tlements under Coverages A or B or medi-
                                                                         cal expenses under Coverage C.

                                                                                                                            Lt)
                                                                                                                            0
                                                                                                                            N
                                                                                                                            0


                                                                                                                            -....
                                                                                                                            0
                                                                                                                            0

                                                                                                                             0
                                                                                                                            ,:j'
                                                                                                                            Lt)

                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




CG 00 0110 01
 Filed      21~cr--00,rn1
                                          © ISO Properties, Inc., 2000
                                 02/24/2021               Wendy Graney, Shelby Circuit    • erk        Page 5 of 16     •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 164
                                                              Circuit Clerk- Page ID#: 169
                                                                  of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                       1        1




                                                                                     87453-l
        No other obligation or liability to pay sums or           g.     Quality Or Performance Of Goods - Failure
        perform acts or services is covered unless ex-                   To Conform To Statements
        plicitly provided for under Supplementary                        "Personal and advertising injury" arising out of
        Payments - Coverages A and B.                                    the failure of goods, products or services to
  b. This insurance applies to "personal and adver-                      conform with any statement of quality or per-
     tising injury" caused by an offense arising out                     formance made in your "advertisement".
     of your business but only if the offense was                 h.     Wrong Description Of Prices
     committed in the "coverage territory" during
     the policy period .                                                 "Personal and advertising injury" arising out of
                                                                         the wrong description of the price of goods,
2. Exclusions                                                            products or services stated in your "advertise-
  This insurance does not apply to :                                     ment".
  a. Knowing Violation Of Rights Of Another                        i.    Infringement Of Copyright, Patent,
        "Personal and advertising injury" caused by or                   Trademark Or Trade Secret
        at the direction of the insured with the knowl-                  "Personal and advertising injury" arising out of
        edge that the act would violate the rights of                    the infringement of copyright, patent, trade-
        another and would inflict "personal and adver-                   mark, trade secret or other intellectual property
        tising injury".                                                  rights .
  b. Material Published With Knowledge Of                                However, this exclusion does not apply to in-
     Falsity                                                             fringement , in your "advertisement", of copy-
        "Personal and advertising injury" arising out of                 right, trade dress or slogan .
        oral or written publication of material, if done           j.    Insureds In Media And Internet Type
        by or at the direction of the insured with knowl-                Businesses
        edge of its falsity.                                             "Personal and advertising injury" committed by
  c. Material Published Prior To Policy Period                           an insured whose business is:
        "Personal and advertising injury" arising out of                (1) Advertising , broadcasting , publishing or           ..,,;;-
                                                                                                                                 N
        oral or written publication of material whose                        telecasting ;                                       M
                                                                                                                                 Lt)

        first publication took place before the begin-                                                                           ~
                                                                        (2) Designing or determining content of web-             z
        ning of the policy period .                                          sites for others; or                                <C
                                                                                                                                 :ii:
  d. Criminal Acts                                                                                                               ::&::
                                                                        (3) An Internet search, access, content or               (.)

        "Personal and advertising injury" arising out of                     service provider.                                   :i:
                                                                                                                                 ti
        a criminal act committed by or at the direction                  However, this exclusion does not apply to
        of the insured.                                                  Paragraphs 14.a., b. and c. of "personal and
                                                                                                                                 "'w
                                                                                                                                 ...J
                                                                                                                                 0:::
  e. Contractual Liability                                               advertising injury" under the Definitions Sec-          <C
                                                                                                                                 J:
        "Personal and advertising injury" for which the                  tion .                                                  (.)
                                                                                                                                 z
        insured has assumed liability in a contract or                   For the purposes of this exclusion , the placing        0
                                                                                                                                 J:
        agreement. This exclusion does not apply to li-                  of frames, borders or links, or advertising , for        Q)
        ability for damages that the insured would                       you or others anywhere on the Internet, is not           Cl
                                                                                                                                 'O
        have in the absence of the contract or agree-                    by itself, considered the business of advertis-         :::J
                                                                                                                                 -,
        ment.                                                            ing, broadcasting, publishing or telecasting .           Cl
                                                                                                                                  C:
                                                                                                                                 'O
   f. Breach Of Contract                                           k.    Electronic Chatrooms Or Bulletin Boards                 'iij
                                                                                                                                  e
        "Personal and advertising injury" arising out of                 "Personal and advertising injury" arising out of        ll..

        a breach of contract , except an implied con-                    an electronic chatroom or bulletin board the in-
        tract to use another's advertising idea in your                  sured hosts, owns, or over which the insured
        "advertisement".                                                 exercises control.


                                                                                                                                 Lt)
                                                                                                                                 0
                                                                                                                                 N
                                                                                                                                 0


                                                                                                                                 -....
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                  0
                                                                                                                                 Lt)
                                                                                                                                 Lt)

                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w




Pa e6of16
Fi ed          21~cr--00,rn1
                                            © ISO Properties, Inc., 2000
                                   02/24/2021               Wendy Graney, Shelby Circuit       • erk     CG 00 01 10 01      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 165
                                                              Circuit Clerk- Page ID#: 170
                                                                  of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                    03/0 1/2021 01:SS:H PM
                                                                                       1         1




                                                                                    87453-l
   I. Unauthorized Use Of Another's Name Or                             (2) Necessary medical , surgical , x-ray and
      Product                                                               dental services, including prosthetic de-
        "Personal and advertising injury" arising out of                    vices; and
        the unauthorized use of another's name or                       (3) Necessary ambulance, hospital , profes-
        product in your e-mail address , domain name                        sional nursing and funeral services .
        or metatag, or any other similar tactics to mis-          2. Exclusions
        lead another's potential customers .
                                                                     We will not pay expenses for "bodily injury":
  m. Pollution
                                                                     a. Any Insured
        "Personal and advertising injury" arising out of
        the actual , alleged or threatened discharge ,                  To any insured , except "volunteer workers".
        dispersal , seepage, migration, release or es-               b. Hired Person
        cape of "pollutants" at any time.
                                                                        To a person hired to do work for or on behalf of
  n. Pollution-Related                                                  any insured or a tenant of any insured.
        Any loss, cost or expense arising out of any :               c. Injury On Normally Occupied Premises
        (1) Request, demand or order that any insured                   To a person injured on that part of premises
            or others test for, monitor, clean up, re-                  you own or rent that the person normally occu-
            move, contain, treat, detoxify or neutralize,               pies.
            or in any way respond to, or assess the ef-
                                                                     d. Workers Compensation And Similar Laws
            fects of, "pollutants"; or
                                                                        To a person , whether or not an "employee" of
        (2) Claim or suit by or on behalf of a govern-
                                                                        any insured, if benefits for the "bodily injury"
            mental authority for damages because of
                                                                        are payable or must be provided under a
            testing for, monitoring , cleaning up, re-
                                                                        workers' compensation or disability benefits
            moving , containing , treating , detoxifying or
                                                                        law or a similar law.
            neutralizing, or in any way responding to, or
            assessing the effects of, "pollutants".                  e. Athletics Activities                                    ,;;-
                                                                                                                                M
COVERAGE C MEDICAL PAYMENTS                                             To a person injured while taking part in athlet-        N
                                                                                                                                M
                                                                                                                                Lt)
                                                                        ics.                                                    ~
1. Insuring Agreement
                                                                     f. Products-Completed Operations Hazard                    z
  a. We will pay medical expenses as described                                                                                  <C
                                                                                                                                :ii:
      below for "bodily injury" caused by an accident:                  Included within the "products-completed op-             ::&::
                                                                                                                                (.)
                                                                        erations hazard".                                       :i:
     (1) On premises you own or rent;
                                                                     g. Coverage A Exclusions                                   ti
     (2) On ways next to premises you own or rent;
         or                                                             Excluded under Coverage A.                              "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                     h. War                                                     <C
     (3) Because of your operations;                                                                                            J:
                                                                                                                                (.)
      provided that:                                                    Due to war, whether or not declared, or any act         z
                                                                        or condition incident to war. War includes civil        0
     (1) The accident takes place in the "coverage                                                                              J:
                                                                        war, insurrection , rebellion or revolution .
         territory" and during the policy period ;                                                                               Q)
                                                                                                                                 Cl
                                                                 SUPPLEMENTARY PAYMENTS-COVERAGES A                             'O
                                                                                                                                :::J
     (2) The expenses are incurred and reported to                                                                              -,
                                                                 ANDB                                                            Cl
         us within one year of the date of the acci-                                                                             C:
         dent; and                                                1. We will pay , with respect to any claim we investi-        'O
                                                                                                                                'iij
                                                                     gate or settle , or any "suit" against an insured we        ...
                                                                                                                                 Q)
        (3) The injured person submits to examination,                                                                          ll.
                                                                     defend:
            at our expense, by physicians of our choice
            as often as we reasonably require.                       a. All expenses we incur.
  b. We will make these payments regardless of
     fault. These payments will not exceed the ap-
     plicable limit of insurance. We will pay reason-
     able expenses for:                                                                                                         Lt)
                                                                                                                                0
                                                                                                                                N
        (1) First aid administered at the time of an                                                                            0


                                                                                                                                -....
                                                                                                                                0
            accident;                                                                                                           0

                                                                                                                                 0
                                                                                                                                ID
                                                                                                                                Lt)

                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




CG 00 0110 01
Filed           21~c1--oo,rn1       02/24/2021
                                              © ISO Properties, Inc., 2000
                                                              Wendy Graney, Shelby Circuit     • erk       Page 7 of 16     •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 166
                                                              Circuit Clerk- Page ID#: 171
                                                                  of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                   87453-l
   b. Up to $250 for cost of bail bonds required                   e. The indemnitee and the insured ask us to
      because of accidents or traffic law violations                   conduct and control the defense of that indem-
      arising out of the use of any vehicle to which                   nitee against such "suit" and agree that we can
      the Bodily Injury Liability Coverage applies.                    assign the same counsel to defend the insured
      We do not have to furnish these bonds .                          and the indemnitee; and
   c. The cost of bonds to release attachments, but                f. The indemnitee:
        only for bond amounts within the applicable                   (1) Agrees in writing to:
        limit of insurance. We do not have to furnish
        these bonds.                                                      (a) Cooperate with us in the investigation,
                                                                               settlement or defense of the "suit";
   d. All reasonable expenses incurred by the in-
      sured at our request to assist us in the investi-                   (b) Immediately send us copies of any
      gation or defense of the claim or "suit", in-                            demands, notices, summonses or legal
      cluding actual loss of earnings up to $250 a                             papers received in connection with the
      day because of time off from work.                                       "suit";
   e. All costs taxed against the insured in the "suit".                  (c) Notify any other insurer whose coverage
                                                                               is available to the indemnitee; and
   f. Prejudgment interest awarded against the
      insured on that part of the judgment we pay. If                     (d) Cooperate with us with respect to coor-
      we make an offer to pay the applicable limit of                          dinating other applicable insurance
      insurance, we will not pay any prejudgment                               available to the indemnitee; and
      interest based on that period of time after the                 (2) Provides us with written authorization to:
      offer.
                                                                          (a) Obtain records and other information
   g. All interest on the full amount of any judgment                          related to the "suit"; and
      that accrues after entry of the judgment and
                                                                          (b) Conduct and control the defense of the
      before we have paid , offered to pay , or depos-
                                                                               indemnitee in such "suit".
      ited in court the part of the judgment that is
      within the applicable limit of insurance.                    So long as the above conditions are met, attor-            ..,,;;-
                                                                   neys' fees incurred by us in the defense of that in-       N
   These payments will not reduce the limits of in-                                                                           M
                                                                   demnitee, necessary litigation expenses incurred           Lt)
                                                                                                                              ~
   surance.
                                                                   by us and necessary litigation expenses incurred           z
2. If we defend an insured against a "suit" and an                 by the indemnitee at our request will be paid as           <C
                                                                                                                              :ii:
   indemnitee of the insured is also named as a party              Supplementary Payments. Notwithstanding the                ::&::
                                                                                                                              (.)
   to the "suit", we will defend that indemnitee if all of         provisions of Paragraph 2.b.(2) of Section I -             :i:
   the following conditions are met:                               Coverage A - Bodily Injury And Property Damage             ti
   a. The "suit" against the indemnitee seeks dam-                 Liability, such payments will not be deemed to be          "'w
                                                                                                                              ...J
       ages for which the insured has assumed the li-              damages for "bodily injury" and "property damage"          0:::
                                                                   and will not reduce the limits of insurance.               <C
       ability of the indemnitee in a contract or                                                                             J:
                                                                                                                              (.)
       agreement that is an "insured contract";                    Our obligation to defend an insured's indemnitee           z
                                                                   and to pay for attorneys' fees and necessary liti-         0
   b. This insurance applies to such liability as-                                                                            J:
       sumed by the insured;                                       gation expenses as Supplementary Payments                   Q)
                                                                                                                               Cl
                                                                   ends when :                                                'O
   c. The obligation to defend, or the cost of the                                                                            :::J
                                                                                                                              -,
       defense of, that indemnitee, has also been as-              a. We have used up the applicable limit of insur-           Cl
                                                                                                                               C:
       sumed by the insured in the same "insured                       ance in the payment of judgments or settle-            'O
                                                                                                                              "iij
       contract";                                                      ments; or
                                                                                                                               e
                                                                                                                              ll.
   d. The allegations in the "suit" and the informa-               b. The conditions set forth above, or the terms of
       tion we know about the "occurrence" are such                   the agreement described in Paragraph f.
       that no conflict appears to exist between the                  above, are no longer met.
       interests of the insured and the interests of the
       indemnitee;
                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
                                                                                                                              ,-.
                                                                                                                              Lt)

                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




Pa e8of16
Fi ed          2 l~CT--OOIOil      02/24/2021
                                             © ISO Properties, Inc., 2000
                                                             Wendy Graney, Shelby Circuit   • erk     CG 00 01 10 01      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 167
                                                              Circuit Clerk- Page ID#: 172
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                    1         1




                                                                                   87453-l
SECTION II - WHO IS AN INSURED                                           (b) To the spouse, child , parent, brother or
1. If you are designated in the Declarations as:                              sister of that co-"employee" or "volun-
                                                                             teer worker" as a consequence of Para-
   a. An individual, you and your spouse are in-                             graph (1)(a) above;
       sureds, but only with respect to the conduct of
       a business of which you are the sole owner.                       (c) For which there is any obligation to
                                                                              share damages with or repay someone
   b. A partnership or joint venture, you are an in-                          else who must pay damages because of
       sured . Your members , your partners, and their                       the injury described in Paragraphs (1 )(a)
       spouses are also insureds, but only with re-                           or (b) above ; or
       spect to the conduct of your business .
                                                                         (d) Arising out of his or her providing or
   c. A limited liability company, you are an insured .                       failing to provide professional health
       Your members are also insureds , but only with                         care services.
       respect to the conduct of your business. Your
       managers are insureds, but only with respect                  (2) "Property damage" to property:
       to their duties as your managers.                                 (a) Owned, occupied or used by,
   d. An organization other than a partnership, joint                    (b) Rented to, in the care, custody or con-
       venture or limited liability company, you are an                      trol of, or over which physical control is
       insured. Your "executive officers" and directors                       being exercised for any purpose by
       are insureds, but only with respect to their du-                   you , any of your "employees", "volunteer
       ties as your officers or directors. Your stock-                    workers" , any partner or member (if you are
       holders are also insureds, but only with respect                   a partnership or joint venture), or any
       to their liability as stockholders.                                member (if you are a limited liability com-
   e. A trust , you are an insured. Your trustees are                     pany).
       also insureds, but only with respect to their du-          b. Any person (other than your "employee" or
       ties as trustees.                                              "volunteer worker"), or any organization while
2. Each of the following is also an insured:                          acting as your real estate manager.
                                                                                                                              ..,,;;-
   a. Your "volunteer workers" only while performing              c. Any person or organization having proper                 N
                                                                                                                              M
                                                                                                                              Lt)
       duties related to the conduct of your business,                temporary custody of your property if you die,          ~
       or your "employees", other than either your                    but only :                                              z
                                                                                                                              <C
       "executive officers" (if you are an organization              (1) With respect to liability arising out of the         :ii:
                                                                                                                              ::&::
       other than a partnership, joint venture or lim-                    maintenance or use of that property; and            (.)

       ited liability company) or your managers (if you                                                                       :i:
       are a limited liability company), but only for                (2) Until your legal representative has been             ti
       acts within the scope of their employment by                       appointed .                                         "'w
                                                                                                                              ...J
       you or while performing duties related to the              d. Your legal representative if you die, but only           0:::
                                                                                                                              <C
       conduct of your business. However, none of                     with respect to duties as such. That represen-          J:
                                                                                                                              (.)
       these "employees" or "volunteer workers" are                   tative will have all your rights and duties under       z
       insureds for:                                                  this Coverage Part.                                     0
                                                                                                                              J:
      (1) "Bodily injury" or "personal and advertising         3. With respect to "mobile equipment" registered in             Q)
                                                                                                                               Cl
           injury":                                               your name under any motor vehicle registration              'O
                                                                                                                              :::J
                                                                                                                              -,
          (a) To you , to your partners or members (if            law, any person is an insured while driving such             Cl
                                                                                                                               C:
               you are a partnership or joint venture),           equipment along a public highway with your per-             'O
                                                                  mission . Any other person or organization respon-          'iij
               to your members (if you are a limited li-                                                                       e
               ability company), to a co-"employee"               sible for the conduct of such person is also an in-         ll.

               while in the course of his or her em-              sured, but only with respect to liability arising out
               ployment or performing duties related to           of the operation of the equipment, and only if no
               the conduct of your business, or to your           other insurance of any kind is available to that
               other "volunteer workers" while per-               person or organization for this liability. However,
               forming duties related to the conduct of           no person or organization is an insured with re-
               your business;                                     spect to:                                                   Lt)
                                                                                                                              0
                                                                  a. "Bodily injury" to a co-"employee" of the per-           N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                      son driving the equipment; or                           0

                                                                                                                               0
                                                                  b. "Property damage" to property owned by,                  00
                                                                                                                              Lt)
                                                                      rented to, in the charge of or occupied by you          0
                                                                                                                              0
                                                                      or the employer of any person who is an in-             0

                                                                      sured under this provision .                            J:
                                                                                                                              ><
                                                                                                                              w




CG 00 0110 01
Filed         21~cr-00,rn1
                                           © ISO Properties, Inc., 2000
                                  02/24/2021               Wendy Graney, Shelby Circuit     • erk       Page 9 of 16      •
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 168
                                                               Circuit Clerk- Page ID#: 173
                                                                   of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                   87453-l
4. Any organization you newly acquire or form , other          5. Subject to 2. or 3. above, whichever applies, the
   than a partnership, joint venture or limited liability          Each Occurrence Limit is the most we will pay for
   company, and over which you maintain ownership                  the sum of:
   or majority interest, will qualify as a Named In-               a. Damages under Coverage A; and
   sured if there is no other similar insurance avail-
   able to that organization . However:                            b. Medical expenses under Coverage C
   a. Coverage under this provision is afforded only               because of all "bodily injury" and "property dam-
      until the 90th day after you acquire or form the             age" arising out of any one "occurrence".
      organization or the end of the policy period,            6. Subject to 5. above, the Damage To Premises
      whichever is earlier;                                        Rented To You Limit is the most we will pay under
   b. Coverage A does not apply to "bodily injury" or              Coverage A for damages because of "property
         "property damage" that occurred before you                damage" to any one premises , while rented to
         acquired or formed the organization; and                  you , or in the case of damage by fire, while rented
                                                                   to you or temporarily occupied by you with per-
   c. Coverage B does not apply to "personal and                   mission of the owner.
      advertising injury" arising out of an offense
      committed before you acquired or formed the              7. Subject to 5. above, the Medical Expense Limit is
      organization .                                               the most we will pay under Coverage C for all
                                                                   medical expenses because of "bodily injury" sus-
No person or organization is an insured with respect               tained by any one person.
to the conduct of any current or past partnership, joint
venture or limited liability company that is not shown         The Limits of Insurance of this Coverage Part apply
as a Named Insured in the Declarations.                        separately to each consecutive annual period and to
                                                               any remaining period of less than 12 months, starting
SECTION Ill - LIMITS OF INSURANCE                              with the beginning of the policy period shown in the
1. The Limits of Insurance shown in the Declarations           Declarations, unless the policy period is extended
   and the rules below fix the most we will pay re-            after issuance for an additional period of less than 12
   gardless of the number of:                                  months. In that case, the additional period will be
   a. Insureds;                                                deemed part of the last preceding period for purposes          ..,,;;-
                                                                                                                              N
                                                               of determining the Limits of Insurance.                        M
                                                                                                                              Lt)
   b. Claims made or "suits" brought; or                                                                                      ~
                                                               SECTION IV - COMMERCIAL GENERAL                                z
   c. Persons or organizations making claims or                LIABILITY CONDITIONS                                           <C
                                                                                                                              :ii:
       bringing "suits" .                                                                                                     ::&::
                                                                1. Bankruptcy                                                 (.)
2. The General Aggregate Limit is the most we will                                                                            :i:
   pay for the sum of:                                            Bankruptcy or insolvency of the insured or of the           ti
                                                                  insured's estate will not relieve us of our obliga-
   a. Medical expenses under Coverage C;                          tions under this Coverage Part.                             "'w
                                                                                                                              ...J
                                                                                                                              0:::
   b. Damages under Coverage A, except damages                  2. Duties In The Event Of Occurrence, Offense,                <C
                                                                                                                              J:
       because of "bodily injury" or "property dam-                Claim Or Suit                                              (.)

       age" included in the "products-completed op-                                                                           z
                                                                   a. You must see to it that we are notified as soon         0
       erations hazard"; and                                                                                                  J:
                                                                       as practicable of an "occurrence" or an offense         Q)
   c. Damages under Coverage B.                                        which may result in a claim . To the extent pos-        Cl
                                                                                                                              'O

3. The Products-Completed Operations Aggregate                         sible, notice should include :                         ..,
                                                                                                                               :::J

                                                                                                                               Cl
   Limit is the most we will pay under Coverage A for                 (1) How, when and where the "occurrence" or              C:
                                                                                                                              'O
   damages because of "bodily injury" and "property                        offense took place;                                'iij
   damage" included in the "products-completed op-                                                                             e
                                                                                                                              ll.
   erations hazard".                                                  (2) The names and addresses of any injured
                                                                           persons and witnesses; and
4. Subject to 2. above, the Personal and Advertising
   Injury Limit is the most we will pay under Cover-                  (3) The nature and location of any injury or
   age B for the sum of all damages because of all                         damage arising out of the "occurrence" or
   "personal and advertising injury" sustained by any                      offense.
   one person or organization.                                                                                                Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                                                                              0

                                                                                                                              0
                                                                                                                              a,
                                                                                                                              Lt)

                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




Pa e10of16
 Fi ed         21~cr--00,rn1      02/24/2021
                                            © ISO Properties, Inc., 2000
                                                            Wendy Graney, Shelby Circuit    • erk     CG 00 01 10 01      •
 Filed
 Case: 3:21-cv-00015-GFVT            02/24/2021          Wendy
                                         Doc #: 1-2 Filed:      Graney Page:
                                                           03/25/21       Shelby 169
                                                                                   Circuit  Clerk- Page ID#: 174
                                                                                         of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                   1        1




                                                                                87453-l
    b. If a claim is made or "suit" is brought against      4. Other Insurance
        any insured, you must:                                 If other valid and collectible insurance is available
       (1) Immediately record the specifics of the             to the insured for a loss we cover under Cover-
             claim or "suit" and the date received; and        ages A or B of this Coverage Part, our obligations
       (2) Notify us as soon as practicable .                  are  limited as follows:
        You must see to it that we receive written no-         a. Primary Insurance
        tice of the claim or "suit" as soon as practica-           This insurance is primary except when b. be-
        ble .                                                      low applies . If this insurance is primary, our
    c. You and any other involved insured must:                    obligations are not affected unless any of the
                                                                   other insurance is also primary. Then , we will
       (1) Immediately send us copies of any de-                   share with all that other insurance by the
             mands, notices, summonses or legal pa-                method described in c. below.
             pers received in connection with the claim
             or "suit";                                        b.  Excess    Insurance
       (2) Authorize us to obtain records and other                This insurance is excess over:
             information;                                         (1) Any of the other insurance, whether pri-
       (3) Cooperate with us in the investigation or                    mary , excess, contingent or on any other
             settlement of the claim or defense against                 basis :
             the "suit"; and                                           (a) That is Fire, Extended Coverage,
       (4) Assist us, upon our request, in the en-                         Builder's Risk, Installation Risk or simi-
             forcement of any right against any person                     lar coverage for "your work";
             or organization which may be liable to the               (b) That is Fire insurance for premises
             insured because of injury or damage to                        rented to you or temporarily occupied by
             which this insurance may also apply.                          you with permission of the owner;
    d. No insured will, except at that insured's own                   (c) That is insurance purchased by you to
        cost, voluntarily make a payment, assume any                       cover your liability as a tenant for             ..,,;;-
                                                                                                                            N
        obligation, or incur any expense, other than for                   "property damage" to premises rented             M
                                                                                                                            Lt)

        first aid, without our consent.                                    to you or temporarily occupied by you            ~
                                                                                                                            z
3. Legal Action Against Us                                                 with permission of the owner; or                 <C
                                                                                                                            :ii:
                                                                      (d) If the loss arises out of the maintenance         ::&::
    No person or organization has a right under this                                                                        (.)

    Coverage Part :                                                        or use of aircraft, "autos" or watercraft        :i:
                                                                           to the extent not subject to Exclusion g.        ti
    a. To join us as a party or otherwise bring us into                    of Section I - Coverage A - Bodily In-           "'w
        a "suit" asking for damages from an insured; or                    jury And Property Damage Liability.
                                                                                                                            ...J
                                                                                                                            0:::
                                                                                                                            <C
    b. To sue us on this Coverage Part unless all of              (2) Any other primary insurance available to              J:
                                                                                                                            (.)
        its terms have been fully complied with.                        you covering liability for damages arising          z
    A person or organization may sue us to recover                      out of the premises or operations for which         0
                                                                                                                            J:
    on an agreed settlement or on a final judgment                      you have been added as an additional in-             Q)
                                                                                                                             Cl
    against an insured; but we will not be liable for                   sured by attachment of an endorsement.              'O
                                                                                                                            :::J
    damages that are not payable under the terms of                                                                         -,
                                                                                                                             Cl
    this Coverage Part or that are in excess of the ap-                                                                      C:
                                                                                                                            'O
    plicable limit of insurance. An agreed settlement                                                                       'iij
    means a settlement and release of liability signed                                                                       e
                                                                                                                            ll..
    by us, the insured and the claimant or the claim-
    ant's legal representative.



                                                                                                                            Lt)
                                                                                                                            0
                                                                                                                            N
                                                                                                                            0


                                                                                                                            -
                                                                                                                            0
                                                                                                                            0

                                                                                                                             0
                                                                                                                            0
                                                                                                                            (g
                                                                                                                            ..-
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w




CG 00 0110 01
Filed         2 l~CT--OOIOil     02/24/2021
                                           © ISO Properties, Inc., 2000
                                                        Wendy Graney, Shelby Circuit      • erk      Page 11 of 16      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 170
                                                              Circuit Clerk- Page ID#: 175
                                                                  of 216
                                                                                 -oT ORIGIN AL DOCUi\H T
                                                                                03/0 1/2021 01:SS:H PM
                                                                                    1        1




                                                                                87453-l
      When this insurance is excess , we will have no          6. Representations
      duty under Coverages A or B to defend the in-               By accepting this policy , you agree:
      sured against any "suit" if any other insurer has
      a duty to defend the insured against that "suit".           a. The statements in the Declarations are accu-
      If no other insurer defends, we will undertake                 rate and complete;
      to do so, but we will be entitled to the insured's          b. Those statements are based upon representa-
      rights against all those other insurers.                       tions you made to us; and
      When this insurance is excess over other in-                c. We have issued this policy in reliance upon
      surance, we will pay only our share of the                     your representations.
      amount of the loss, if any, that exceeds the
                                                               7. Separation Of Insureds
      sum of:
                                                                  Except with respect to the Limits of Insurance,
     (1) The total amount that all such other insur-
                                                                  and any rights or duties specifically assigned in
         ance would pay for the loss in the absence
                                                                  this Coverage Part to the first Named Insured, this
         of this insurance; and
                                                                  insurance applies:
     (2) The total of all deductible and self-insured
                                                                  a. As if each Named Insured were the only
         amounts under all that other insurance.
                                                                     Named Insured; and
      We will share the remaining loss, if any, with
                                                                  b. Separately to each insured against whom
      any other insurance that is not described in this
                                                                     claim is made or "suit" is brought.
      Excess Insurance provision and was not
      bought specifically to apply in excess of the            8. Transfer Of Rights Of Recovery Against
      Limits of Insurance shown in the Declarations               Others To Us
      of this Coverage Part .                                     If the insured has rights to recover all or part of
   C. Method Of Sharing                                           any payment we have made under this Coverage
                                                                  Part, those rights are transferred to us. The in-
      If all of the other insurance permits contribu-
                                                                  sured must do nothing after loss to impair them .
      tion by equal shares, we will follow this method
                                                                  At our request, the insured will bring "suit" or            ..,,;;-
      also. Under this approach each insurer con-
                                                                  transfer those rights to us and help us enforce             N
      tributes equal amounts until it has paid its ap-                                                                        M
                                                                  them .                                                      Lt)
                                                                                                                              ~
      plicable limit of insurance or none of the loss
      remains, whichever comes first.                          9. When We Do Not Renew                                        z
                                                                                                                              <C
                                                                                                                              :ii:
      If any of the other insurance does not permit               If we decide not to renew this Coverage Part, we            ::&::
                                                                                                                              (.)
      contribution by equal shares, we will contribute            will mail or deliver to the first Named Insured             :i:
      by limits. Under this method , each insurer's               shown in the Declarations written notice of the             ti
                                                                  nonrenewal not less than 30 days before the expi-
      share is based on the ratio of its applicable
      limit of insurance to the total applicable limits           ration date.
                                                                                                                              "'w
                                                                                                                              ...J
                                                                                                                              0:::
      of insurance of all insurers.                                                                                           <C
                                                                  If notice is mailed , proof of mailing will be suffi-       J:
                                                                                                                              (.)
5. Premium Audit                                                  cient proof of notice.
                                                                                                                              z
                                                              SECTION V - DEFINITIONS                                         0
   a. We will compute all premiums for this Cover-                                                                            J:
      age Part in accordance with our rules and                1. "Advertisement" means a notice that is broadcast             Q)
                                                                                                                               Cl
      rates.                                                      or published to the general public or specific mar-         'O
                                                                                                                              :::J
                                                                                                                              -,
  b. Premium shown in this Coverage Part as ad-                   ket segments about your goods, products or serv-             Cl
                                                                                                                               C:
     vance premium is a deposit premium only . At                 ices for the purpose of attracting customers or             'O
                                                                                                                              "iij
     the close of each audit period we will compute               supporters. For the purposes of this definition:             e
     the earned premium for that period and send                  a. Notices that are published include material
                                                                                                                              ll..

     notice to the first Named Insured. The due                      placed on the Internet or on similar electronic
     date for audit and retrospective premiums is                    means of communication; and
     the date shown as the due date on the bill. If
                                                                  b. Regarding web-sites, only that part of a web-
     the sum of the advance and audit premiums
     paid for the policy period is greater than the                  site that is about your goods, products or
     earned premium, we will return the excess to                    services for the purposes of attracting custom-          Lt)

     the first Named Insured.                                        ers or supporters is considered an advertise-            0
                                                                                                                              N
                                                                                                                              0
                                                                     ment.
                                                                                                                              -........
                                                                                                                              0
                                                                                                                              0
   c. The first Named Insured must keep records of
      the information we need for premium compu-               2. "Auto" means a land motor vehicle, trailer or                0

      tation, and send us copies at such times as we              semitrailer designed for travel on public roads, in-        (g



      may request.                                                cluding any attached machinery or equipment. But            0
                                                                                                                              0
                                                                                                                              0
                                                                  "auto" does not include "mobile equipment".
                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




Pa e12of16
 Fi ed    2 l~CT--OOIOil
                                           © ISO Properties, Inc., 2000
                                  02/24/2021               Wendy Graney, Shelby Circuit     • erk     CG 00 01 10 01      •
 Filed
 Case: 3:21-cv-00015-GFVT             02/24/2021          Wendy
                                          Doc #: 1-2 Filed:     Graney Page:
                                                            03/25/21         Shelby 171
                                                                                      Circuit  Clerk- Page ID#: 176
                                                                                            of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                       1        1




                                                                                   87453-l
3. "Bodily injury" means bodily injury, sickness or          9. "Insured contract" means:
    disease sustained by a person , including death re-         a. A contract for a lease of premises. However,
    sulting from any of these at any time.                           that portion of the contract for a lease of
4. "Coverage territory" means:                                       premises that indemnifies any person or or-
    a. The United States of America (including its                   ganization for damage by fire to premises
         territories and possessions) , Puerto Rico and              while rented to you or temporarily occupied by
         Canada;                                                     you with permission of the owner is not an "in-
                                                                     sured contract" ;
    b. International waters or airspace, but only if the
         injury or damage occurs in the course of travel        b. A sidetrack agreement;
         or transportation between any places included          c. Any easement or license agreement , except in
         in a. above; or                                             connection with construction or demolition op-
    c. All other parts of the world if the injury or dam-            erations on or within 50 feet of a railroad;
         age arises out of:                                     d. An obligation, as required by ordinance, to
        (1) Goods or products made or sold by you in                 indemnify a municipality, except in connection
             the territory described in a. above;                    with  work for a municipality;
        (2) The activities of a person whose home is in         e. An elevator maintenance agreement ;
             the territory described in a. above, but is         f. That part of any other contract or agreement
             away for a short time on your business; or              pertaining to your business (including an in-
        (3) "Personal and advertising injury" offenses               demnification      of a municipality in connection
             that take place through the Internet or                 with  work    performed   for a municipality) under
             similar electronic means of communication               which    you   assume   the  tort liability of another
                                                                     party to pay for "bodily injury" or "property
    provided the insured's responsibility to pay dam-                damage" to a third person or organization . Tort
    ages is determined in a "suit" on the merits, in the             liability means a liability that would be imposed
    territory described in a. above or in a settlement               by law in the absence of any contract or
    we agree to.                                                     agreement.                                                   ..,,;;-
                                                                                                                                  N
5. "Employee" includes a "leased worker" . "Em-                      Paragraph f. does not include that part of any
                                                                                                                                  M
                                                                                                                                  Lt)

    ployee" does not include a "temporary worker".                                                                                ~
                                                                     contract or agreement:                                       z
6. "Executive officer'' means a person holding any of                                                                             <C
                                                                    (1) That indemnifies a railroad for "bodily in-               :ii:
    the officer positions created by your charter, con-                  jury" or "property damage" arising out of
                                                                                                                                  ::&::
                                                                                                                                  (.)
    stitution, by-laws or any other similar governing                    construction or demolition operations,                   :i:
    document.                                                            within 50 feet of any railroad property and              ti
7. "Hostile fire" means one which becomes uncon-                         affecting any railroad bridge or trestle,                "'w
                                                                                                                                  ...J
    trollable or breaks out from where it was intended                   tracks , road-beds, tunnel , underpass or                0:::
                                                                                                                                  <C
    to be.                                                               crossing ;                                               J:
                                                                                                                                  (.)

8. "Impaired property" means tangible property ,                    (2) That indemnifies an architect, engineer or                z
                                                                                                                                  0
    other than "your product" or "your work", that can-                  surveyor for injury or damage arising out                J:
    not be used or is less useful because :                              of:                                                       Q)
                                                                                                                                   Cl
                                                                                                                                  i::,
    a. It incorporates "your product" or "your work"                    (a)   Preparing , approving , or failing to pre-          ..,
                                                                                                                                   :::J

         that is known or thought to be defective, defi-                      pare or approve, maps, shop drawings,                Cl
                                                                                                                                   C:
         cient , inadequate or dangerous; or                                  opinions, reports, surveys, field orders,           i::,
                                                                                                                                  .iii
                                                                              change orders or drawings and specifi-               e
    b. You have failed to fulfill the terms of a contract
                                                                              cations; or                                         ll.
         or agreement ;
                                                                        (b) Giving directions or instructions, or
    if such property can be restored to use by :
                                                                              failing to give them, if that is the primary
    a. The repair, replacement, adjustment or re-                             cause of the injury or damage; or
         moval of "your product" or "your work" ; or
                                                                    (3) Under which the insured, if an architect ,
    b. Your fulfilling the terms of the contract or                      engineer or surveyor, assumes liability for              Lt)
         agreement.                                                      an injury or damage arising out of the in-               0
                                                                                                                                  N
                                                                                                                                  0
                                                                         sured's rendering or failure to render pro-
                                                                                                                                  -....
                                                                                                                                  0
                                                                                                                                  0
                                                                         fessional services, including those listed in            0
                                                                         (2) above and supervisory, inspection , ar-              N
                                                                                                                                  (g

                                                                         chitectural or engineering activities.                   0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w




CG 00 0110 01
Filed          2 l~CT-OOIOil       02/24/2021
                                             © ISO Properties, Inc., 2000
                                                           Wendy Graney, Shelby Circuit        • erk       Page 13 of 16      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 172
                                                              Circuit Clerk- Page ID#: 177
                                                                  of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                    03/0 1/2021 01:SS:H PM
                                                                                     1        1




                                                                                    87453-l
10. "Leased worker'' means a person leased to you by                f. Vehicles not described in a., b., c. or d. above
    a labor leasing firm under an agreement between                     maintained primarily for purposes other than
    you and the labor leasing firm , to perform duties                  the transportation of persons or cargo .
    related to the conduct of your business. "Leased                    However, self-propelled vehicles with the fol-
    worker" does not include a "temporary worker'' .                    lowing types of permanently attached equip-
11. "Loading or unloading" means the handling of                        ment are not "mobile equipment" but will be
    property:                                                           considered "autos":
   a. After it is moved from the place where it is                     (1) Equipment designed primarily for:
        accepted for movement into or onto an air-                         (a) Snow removal ;
        craft, watercraft or "auto";
                                                                           (b) Road maintenance, but not construction
   b. While it is in or on an aircraft, watercraft or                           or resurfacing ; or
        "auto"; or
                                                                           (c) Street cleaning ;
   c. While it is being moved from an aircraft, wa-
      tercraft or "auto" to the place where it is finally              (2) Cherry pickers and similar devices
      delivered;                                                            mounted on automobile or truck chassis
                                                                            and used to raise or lower workers; and
   but "loading or unloading" does not include the
   movement of property by means of a mechanical                       (3) Air compressors, pumps and generators,
   device, other than a hand truck, that is not at-                         including spraying , welding , building
   tached to the aircraft, watercraft or "auto".                            cleaning, geophysical exploration, lighting
                                                                            and well servicing equipment.
12. "Mobile equipment" means any of the following
   types of land vehicles, including any attached ma-          13. "Occurrence" means an accident, including con-
   chinery or equipment:                                           tinuous or repeated exposure to substantially the
                                                                   same general harmful conditions.
   a. Bulldozers, farm machinery, forklifts and other
        vehicles designed for use principally off public       14. "Personal and advertising injury" means injury,
        roads;                                                     including consequential "bodily injury", arising out
                                                                   of one or more of the following offenses:                  ..,,;;-
   b. Vehicles maintained for use solely on or next                                                                           N
                                                                                                                              M
      to premises you own or rent ;                                a. False arrest, detention or imprisonment;                Lt)
                                                                                                                              ~
                                                                  b. Malicious prosecution;                                   z
   c. Vehicles that travel on crawler treads;                                                                                 <C
                                                                                                                              :ii:
   d. Vehicles, whether self-propelled or not, main-               c. The wrongful eviction from , wrongful entry             ::&::
                                                                                                                              (.)
        tained primarily to provide mobility to perma-                into, or invasion of the right of private occu-         :i:
        nently mounted:                                               pancy of a room , dwelling or premises that a           ti
                                                                      person occupies, committed by or on behalf of           "'w
        (1) Power cranes , shovels , loaders, diggers or              its owner, landlord or lessor;                          ...J
                                                                                                                              0:::
            drills; or                                                                                                        <C
                                                                  d. Oral or written publication , in any manner, of          J:
        (2) Road construction or resurfacing equipment               material that slanders or libels a person or or-
                                                                                                                              (.)

            such as graders, scrapers or rollers;                    ganization or disparages a person's or organi-
                                                                                                                              z
                                                                                                                              0
                                                                                                                              J:
   e. Vehicles not described in a., b., c. or d. above               zation's goods, products or services;                     Q)
      that are not self-propelled and are maintained              e. Oral or written publication , in any manner, of
                                                                                                                               Cl
                                                                                                                              'O
      primarily to provide mobility to permanently                   material that violates a person's right of pri-
                                                                                                                              :::J
                                                                                                                              -,
      attached equipment of the following types :                    vacy ;
                                                                                                                               Cl
                                                                                                                               C:
                                                                                                                              'O
        (1) Air compressors, pumps and generators,                f. The use of another's advertising idea in your            'iij
            including spraying , welding , building                                                                            e
                                                                     "advertisement"; or                                      ll.
            cleaning, geophysical exploration , lighting
            and well servicing equipment; or                      g. Infringing upon another's copyright , trade dress
                                                                     or slogan in your "advertisement".
        (2) Cherry pickers and similar devices used to
            raise or lower workers;

                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                                                                              0

                                                                                                                              0
                                                                                                                              M
                                                                                                                              (g

                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w




Pa e14of16
Fi ed           2 l~CT-OOIOil      02/24/2021
                                             © ISO Properties, Inc., 2000
                                                            Wendy Graney, Shelby Circuit    • erk     CG 00 01 10 01      •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 173
                                                              Circuit Clerk- Page ID#: 178
                                                                  of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                       1        1




                                                                                     87453-l
15. "Pollutants" mean any solid, liquid, gaseous or                 b. Loss of use of tangible property that is not
   thermal irritant or contaminant, including smoke,                     physically injured. All such loss of use shall be
   vapor, soot, fumes, acids, alkalis, chemicals and                     deemed to occur at the time of the "occur-
   waste. Waste includes materials to be recycled,                       rence" that caused it.
   reconditioned or reclaimed .                                     For the purposes of this insurance, electronic data
16. "Products-completed operations hazard":                         is not tangible property.
   a. Includes all "bodily injury" and "property dam-               As used in this definition, electronic data means
       age" occurring away from premises you own or                 information, facts or programs stored as or on ,
       rent and arising out of "your product" or "your              created or used on, or transmitted to or from com-
       work" except:                                                puter software, including systems and applications
       (1) Products that are still in your physical pos-            software, hard or floppy disks, CD-ROMS, tapes,
            session; or                                             drives, cells, data processing devices or any other
                                                                    media which are used with electronically con-
       (2) Work that has not yet been completed or                  trolled equipment.
            abandoned. However, "your work" will be
            deemed completed at the earliest of the             18. "Suit" means a civil proceeding in which damages
            following times:                                        because of "bodily injury", "property damage" or
                                                                    "personal and advertising injury" to which this in-
           (a) When all of the work called for in your              surance applies are alleged . "Suit" includes:
                contract has been completed.
                                                                    a. An arbitration proceeding in which such dam-
           (b) When all of the work to be done at the                    ages are claimed and to which the insured
                job site has been completed if your                      must submit or does submit with our consent;
                contract calls for work at more than one                 or
                job site.
                                                                    b. Any other alternative dispute resolution pro-
           (c) When that part of the work done at a job                  ceeding in which such damages are claimed
                site has been put to its intended use by                 and to which the insured submits with our con-
                any person or organization other than
                another contractor or subcontractor
                                                                         sent.                                                    ..,,;;-
                                                                                                                                  N

                working on the same project.                    19. "Temporary worker'' means a person who is fur-                M
                                                                                                                                  Lt)

                                                                    nished to you to substitute for a permanent "em-              ~
            Work that may need service, maintenance,                ployee" on leave or to meet seasonal or short-                z
                                                                                                                                  <C
            correction, repair or replacement, but which            term workload conditions.                                     :ii:
                                                                                                                                  ::&::
            is otherwise complete, will be treated as                                                                             (.)

            completed.                                          20. "Volunteer worker" means a person who is not                  :i:
                                                                    your "employee", and who donates his or her work              ti
    b. Does not include "bodily injury" or "property
        damage" arising out of:
                                                                    and acts at the direction of and within the scope of
                                                                    duties determined by you, and is not paid a fee ,
                                                                                                                                  "'w
                                                                                                                                  ...J
                                                                                                                                  0:::
       (1) The transportation of property, unless the               salary or other compensation by you or anyone                 <C
                                                                                                                                  J:
            injury or damage arises out of a condition              else for their work performed for you .                       (.)

            in or on a vehicle not owned or operated by                                                                           z
                                                                21. "Your product":                                               0
                                                                                                                                  J:
            you , and that condition was created by the
            "loading or unloading" of that vehicle by               a. Means:                                                      Q)
                                                                                                                                   Cl
                                                                                                                                  'O
            any insured;                                               (1) Any goods or products, other than real                 :::J
                                                                                                                                  -,
       (2) The existence of tools, uninstalled equip-                        property , manufactured, sold , handled , dis-        Cl
                                                                                                                                   C:

            ment or abandoned or unused materials; or                        tributed or disposed of by:                          'O
                                                                                                                                  "iij

       (3) Products or operations for which the classi-                     (a) You ;                                              e
                                                                                                                                  ll.
            fication, listed in the Declarations or in a                    (b) Others trading under your name; or
            policy schedule, states that products-                          (c) A person or organization whose busi-
            completed operations are subject to the                              ness or assets you have acquired; and
            General Aggregate Limit.
                                                                       (2) Containers (other than vehicles), materials,
17. "Property damage" means:                                                 parts or equipment furnished in connection
                                                                                                                                  Lt)
    a. Physical injury to tangible propeI1y, including                       with such goods or products.                         0
                                                                                                                                  N
        all resulting loss of use of that property. All                                                                           0


                                                                                                                                  -....
                                                                                                                                  0
                                                                                                                                  0
        such loss of use shall be deemed to occur at                                                                               0
        the time of the physical injury that caused it; or                                                                        ,:j"
                                                                                                                                  (g

                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w




CG 00 0110 01
 Filed      2 l~CT--OOIOil         02/24/2021
                                             © ISO Properties, Inc., 2000
                                                             Wendy Graney, Shelby Circuit     • erk       Page 15 of 16       •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 174
                                                              Circuit Clerk- Page ID#: 179
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                      1        1




                                                                                   87453-l
  b. Includes                                                   22. "Your work":
        (1) Warranties or representations made at any              a. Means:
            time with respect to the fitness, quality, du-            (1) Work or operations performed by you or on
            rability, performance or use of "your prod-                   your behalf; and
            uct"; and
                                                                      (2) Materials, parts or equipment furnished in
        (2) The providing of or failure to provide                        connection with such work or operations .
            warnings or instructions.
                                                                   b. Includes
  c. Does not include vending machines or other
     property rented to or located for the use of                     (1) Warranties or representations made at any
     others but not sold .                                                time with respect to the fitness , quality, du-
                                                                          rability, performance or use of "your work",
                                                                          and
                                                                      (2) The providing of or failure to provide
                                                                          warnings or instructions.




                                                                                                                                ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                                                                Lt)
                                                                                                                                ~
                                                                                                                                z
                                                                                                                                <C
                                                                                                                                :ii:
                                                                                                                                ::&::
                                                                                                                                (.)
                                                                                                                                :i:
                                                                                                                                ti
                                                                                                                                "'w
                                                                                                                                ...J
                                                                                                                                0:::
                                                                                                                                <C
                                                                                                                                J:
                                                                                                                                (.)
                                                                                                                                z
                                                                                                                                0
                                                                                                                                J:
                                                                                                                                 Q)
                                                                                                                                 Cl
                                                                                                                                'O
                                                                                                                                :::J
                                                                                                                                -,
                                                                                                                                 Cl
                                                                                                                                 C:
                                                                                                                                'O
                                                                                                                                'iij
                                                                                                                                 e
                                                                                                                                ll.




                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -....
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                Lt)
                                                                                                                                (g

                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w




Pa e16of16
Fi ed           21 ~c1--oo,rn1
                                             © ISO Properties, Inc., 2000
                                    02/24/2021               Wendy Graney, Shelby Circuit    • erk     CG 00 01 10 01       •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 175
                                                              Circuit  Clerk- Page ID#: 180
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM             1        1




                                                                                              - ~ AL GENERAL LIABILITY
                                                                                                           CG21470798

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,               B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily In-                  Exclusions of Section I - Coverage B - Personal And
   .iuQ' And Prope11y Damage Liability:                               Adve11ising ln.iuQ' Liability:
   This insurance does not apply to:                                   This insurance does not apply to:
   ''Bodily i1tjury'' to:                                              ''Personal and advertising i1tjury'' to:
      (1) A person arising out of any:                                     ( 1) A person arising out of any:
           (a) Refusal to employ that person;                                 (a) Refusal to employ that person;
          (b) Termination of that person's employment;                        (b) Termination of that person's employment;
              or                                                                  or
           (c) Employment-related practices, policies. acts                    (c) Emploj1nent-related practices, policies, acts
               or omissions, such as coercion. demotion.                           or omissions. such as coercion, demotion,
               evaluation, reassignment, discipline, defa-                         evaluation, reassignment, discipline, defa-
               mation, harassment. humiliation or dis-                             mation, harassment, humiliation or dis-
               crimination directed at that person; or                             crimination directed at that person; or
                                                                                                                                        ..,,;;-
                                                                                                                                        N
                                                                                                                                        M
                                                                                                                                        Lt)
      (2) The spouse, child, parent, brother or sister of                  (2) The spouse, child. parent. brother or sister of          ~
          that person as a consequence of ''bodily i1tjury''                   that person as a consequence of ''personal and           z
                                                                                                                                        <C
          to that person at ·whom any of the employment-                       advertising iltjury'' to that person at whom any         :ii:
                                                                                                                                        ::&::
          related practices described in Paragraphs (a),                       of the employment-related practices described            (.)
          (b), or (c) above is directed.                                       in Paragraphs (a), (b), or (c) above is directed.        :i:
                                                                                                                                        ti
       This exclusion applies:                                             This exclusion applies:
                                                                                                                                        "'w
                                                                                                                                        ..J
      (1) Whether the insured may be liable as an em-                      (1) Whether the insured may be liable as an em-              0:::
          ployer or in any other capacity; and                                 ployer or in any other capacity; and                     <C
                                                                                                                                        J:
                                                                                                                                        (.)
      (2) To any obligation to share damages with or                       (2) To any obligation to share damages with or               z
          repay someone else ,vho must pay damages be-                         repay someone else who must pay damages be-              0
                                                                                                                                        J:
          cause of the injury.                                                 cause of the i1tjury.                                     Q)
                                                                                                                                         Cl
                                                                                                                                        'O
                                                                                                                                        :::J
                                                                                                                                        -,
                                                                                                                                         Cl
                                                                                                                                         C:
                                                                                                                                        'O
                                                                                                                                        'iij
                                                                                                                                         e
                                                                                                                                        ll..




                                                                                                                                        Lt)
                                                                                                                                        0
                                                                                                                                        N
                                                                                                                                        0


                                                                                                                                        -
                                                                                                                                        0
                                                                                                                                        0

                                                                                                                                         0
                                                                                                                                        ID
                                                                                                                                        ID
                                                                                                                                        ..-
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                        0

                                                                                                                                        J:
                                                                                                                                        ><
                                                                                                                                        w




                                       CQP,yri • 1 . Insurance ervic~s Office. Inc,t.. 1997
                                    02l t4i'2    ·             i\'endy Graney, .:,helby Circuit      • erk           Page .1 of 1   •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 176
                                                              Circuit  Clerk- Page ID#: 181
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM   1        1




                                                           87453-l




                                       LEAD LIABILITY EXCLUSION


        This exclusion is added to the following :

                BUSINESSOWNERS LIABILITY COVERAGE FORM
                COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                BUSINESS UMBRELLA LIABILITY COVERAGE FORM
                OWNERS AND CONTRACTORS PROTECTIVE LIABILITY FORM

        This insurance does not apply to "bodily injury," "property damage," "personal injury," or
        "advertising injury" resulting directly or indirectly from lead . This exclusion applies both to any
        insured or to anyone for whom any insured may be held legally liable .

        We will not pay for the cost or expense of clean-up, removal , testing , monitoring, containment,
        treatment or any other costs associated with the presence of lead.




                                                                                                               ..,,;;-
                                                                                                               N
                                                                                                               M
                                                                                                               Lt)
                                                                                                               ~
                                                                                                               z
                                                                                                               <C
                                                                                                               :ii:
                                                                                                               ::&::
                                                                                                               (.)
                                                                                                               :i:
                                                                                                               ti
                                                                                                               "'w
                                                                                                               ...J
                                                                                                               0:::
                                                                                                               <C
                                                                                                               J:
                                                                                                               (.)
                                                                                                               z
                                                                                                               0
                                                                                                               J:
                                                                                                                Q)
                                                                                                                Cl
                                                                                                               'O
                                                                                                               :::J
                                                                                                               -,
                                                                                                                Cl
                                                                                                                C:
                                                                                                               'O
                                                                                                               'iij
                                                                                                                e
                                                                                                               ll..




                                                                                                               Lt)
                                                                                                               0
                                                                                                               N
                                                                                                               0


                                                                                                               -
                                                                                                               0
                                                                                                               0

                                                                                                                0
                                                                                                               r--
                                                                                                               (g
                                                                                                               ..-
                                                                                                               0
                                                                                                               0
                                                                                                               0

                                                                                                               J:
                                                                                                               ><
                                                                                                               w

        FORM ILE 0196
        9309

Filed                            02/24/2021             Wendy Graney, Shelby Circuit       • erk
   Filed                  02/24/2021
   Case: 3:21-cv-00015-GFVT                 Wendy
                              Doc #: 1-2 Filed:    Graney Page:
                                                03/25/21  Shelby 177
                                                                 Circuit  Clerk- Page ID#: 182
                                                                       of 216
                                                               -oT ORIGIN AL DOCUi\H T
                                                              03/0 1/2021 01:SS:H PM                   1              1




                                                              87453-l

                                              ASBESTOS EXCLUSION
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This Endorsement Modifies Insurance Provided under the :

        BUSINESSOWNERS LIABILITY COVERAGE FORM
        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY FORM



The following exclusion is added to the forms shown above as follows :

        This insurance does not apply to "bodily injury," "property damage," or " personal and advertising injury"
        resulting directly or indirectly from asbestos . This exclusion applies both to any insured or to anyone for whom
        any insured may be held legally liable .

        We will not pay for the cost or expense of clean-up, removal, testing, monitoring , containment, treatment or any
        other costs associated with the presence of asbestos.


Throughout this endorsement with regard to the BUSINESSOWNERS LIABILITY FORM the following term applies:

        a. "Personal and advertising injury" means "personal injury" and "advertising injury"                               ..,,;;-
                                                                                                                            N
                                                                                                                            M
                                                                                                                            Lt)
                                                                                                                            ~
                                                                                                                            z
                                                                                                                            <C
                                                                                                                            :ii:
                                                                                                                            ::&::
                                                                                                                            (.)
                                                                                                                            :i:
                                                                                                                            ti
                                                                                                                            "'w
                                                                                                                            ...J
                                                                                                                            0:::
                                                                                                                            <C
                                                                                                                            J:
                                                                                                                            (.)
                                                                                                                            z
                                                                                                                            0
                                                                                                                            J:
                                                                                                                             Q)
                                                                                                                             Cl
                                                                                                                            'O
                                                                                                                            :::J
                                                                                                                            -,
                                                                                                                             Cl
                                                                                                                             C:
                                                                                                                            'O
                                                                                                                            'iij
                                                                                                                             e
                                                                                                                            ll..




                                                                                                                            Lt)
                                                                                                                            0
                                                                                                                            N
                                                                                                                            0


                                                                                                                            -
                                                                                                                            0
                                                                                                                            0

                                                                                                                             0
                                                                                                                            00
                                                                                                                            (g
                                                                                                                            ..-
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0

                                                                                                                            J:
                                                                                                                            ><
                                                                                                                            w

      ILE 0195
      98 12                Includes copyrighted material of Insurance Services Offices, Inc. , with its permission.

   Filed                               02/24/2021                   Wendy Graney, Shelby Circuit                 • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 178
                                                              Circuit Clerk- Page ID#: 183
                                                                  of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                         1        1




                                                                                     87453-l

  POLICY NUMBER                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                CG 20 28 07 04

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        ADDITIONAL INSURED - LESSOR OF
                               LEASED EQUIPMENT
  This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                         SCHEDULE

   Name Of Additional Insured Person(s) Or Organization(s)




                                                                                                                               ..,,;;-
                                                                                                                               N
                                                                                                                               M
                                                                                                                               Lt)
                                                                                                                               ~
   Information required to complete this Schedule, if not shown above, will be shown in the Declarations.                      z
                                                                                                                               <C
                                                                                                                               :ii:
                                                                                                                               ::&::
                                                                                                                               (.)
  A. Section II - Who Is An Insured is amended to                  B. With respect to the insurance afforded to these
                                                                                                                               :i:
     include as an additional insured the person(s) or                additional insureds, this insurance does not apply
                                                                                                                               ti
     organization(s) shown in the Schedule, but only                  to any "occurrence" wh ich takes place after the
     with respect to liability for "bodily injury", "property         equipment lease expires.                                 "'w
                                                                                                                               ...J
     damage" or "personal and advertising injury"                                                                              0:::
                                                                                                                               <C
     caused , in who le or in part, by your maintenance,                                                                       J:
                                                                                                                               (.)
     operat ion or use of equipment leased to you by
     such pe rson (s) or organization(s).
                                                                                                                               z
                                                                                                                               0
                                                                                                                               J:
                                                                                                                                Q)
                                                                                                                                Cl
                                                                                                                               'O
                                                                                                                               :::J
                                                                                                                               -,
                                                                                                                                Cl
                                                                                                                                C:
                                                                                                                               'O
                                                                                                                               'iij
                                                                                                                                e
                                                                                                                               ll..




                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -....
                                                                                                                               0
                                                                                                                               0

                                                                                                                               0
                                                                                                                               a,
                                                                                                                               (g

                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w

  CG 20 28 07 04                                © ISO Properties, Inc , 2004                                Page 1 of 1    •
Filed                               02/24/2021                  Wendy Graney, Shelby Circuit    • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 179
                                                              Circuit  Clerk- Page ID#: 184
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM       1        1




                                                                                CO    ~~     IAL GENERAL LIABILITY
                                                                                                     CG 21 67 04 02

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following :

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,              B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily                     Exclusions of Section I - Coverage B - Per-
   Injury And Property Damage Liability:                             sonal And Advertising Injury Liability:
   2. Exclusions                                                      2. Exclusions
      This insurance does not apply to:                                  This insurance does not apply to :
        Fungi or Bacteria                                                Fungi or Bacteria
        a. "Bodily injury" or "property damage" which                    a. "Personal and advertising injury" which
           would not have occurred , in whole or in                         would not have taken place, in whole or in
           part, but for the actual, alleged or threat-                     part, but for the actual, alleged or threat-
           ened inhalation of, ingestion of, contact                        ened inhalation of, ingestion of, contact
           with , exposure to, existence of, or presence                    with , exposure to , existence of, or presence
           of, any "fungi" or bacteria on or within a                       of any "fungi" or bacteria on or within a             ..,,;;-
                                                                                                                                  N
           building or structure , including its contents ,                 building or structure , including its contents,       M
                                                                                                                                  Lt)
           regardless of whether any other cause,                           regardless of whether any other cause,                ~
           event , material or product contributed con-                     event, material or product contributed con-           z
                                                                                                                                  <C
           currently or in any sequence to such injury                      currently or in any sequence to such injury.          :ii:
                                                                                                                                  ::&::
           or damage .                                                   b. Any loss, cost or expense arising out of the
                                                                                                                                  (.)
                                                                                                                                  :i:
        b. Any loss, cost or expenses arising out of                        abating , testing for, monitoring, cleaning           ti
           the abating , testing for, monitoring, clean-                    up, removing , containing , treating , detoxi-        "'w
           ing up, removing, containing , treating , de-                    fying , neutralizing, remediating or disposing        ...J
                                                                                                                                  0:::
           toxifying , neutralizing, remediating or dis-                    of, or in any way responding to, or assess-           <C
                                                                                                                                  J:
           posing of, or in any way responding to, or                       ing the effects of, "fungi" or bacteria , by          (.)

           assessing the effects of, "fungi" or bacteria ,                  any insured or by any other person or en-             z
                                                                                                                                  0
           by any insured or by any other person or                         tity .                                                J:
           entity .                                               C. The following definition is added to the Defini-
                                                                                                                                   Q)
                                                                                                                                   Cl
                                                                                                                                  'O
        This exclusion does not apply to any "fungi" or              tions Section:                                               :::J
                                                                                                                                  -,
        bacteria that are , are on , or are contained in , a         "Fungi" means any type or form of fungus , in-
                                                                                                                                   Cl
                                                                                                                                   C:
        good or product intended for consumption .                   cluding mold or mildew and any mycotoxins,
                                                                                                                                  'O
                                                                                                                                  'iij
                                                                     spores, scents or byproducts produced or released             e
                                                                                                                                  ll..
                                                                     by fungi.




                                                                                                                                  Lt)
                                                                                                                                  0
                                                                                                                                  N
                                                                                                                                  0


                                                                                                                                  -
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                   0
                                                                                                                                  0
                                                                                                                                  r--
                                                                                                                                  ..-
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w




CG 216704 02
Filed           21~c1--oo,rn1       02/24/2021
                                               © ISO Properties, Inc., 2001
                                                               Wendy Graney, Shelby Circuit    • erk          Page 1 of 1     •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 180
                                                              Circuit Clerk- Page ID#: 185
                                                                  of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                         1          1




                                                                                     87453-l

  POLICY NUMBER                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                               CG 2426 07 04

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          AMENDMENT OF INSURED CONTRACT DEFINITION
  This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART


  Paragraph 9. of the Definitions Section is replaced by                    Paragraph f. does not include that part of
  the following :                                                           any contract or agreement:
      9. "Insured contract" means:                                         (1) That indemnifies a railroad for "bodily
          a. A contract for a lease of premises. How-                          injury" or "property damage" arising out
             ever, that portion of the contract for a lease                    of construction or demolition operations,
             of premises that indemnifies any person or                        within 50 feet of any railroad property
             organization for damage by fire to premises                       and affecting any railroad bridge or tres-
             while rented to you or temporarily occupied                       tle, tracks, road-beds, tunnel, underpass
             by you with permission of the owner is not                        or crossing ;
             an "insured contract";                                        (2) That indemnifies an architect, engineer
          b. A sidetrack agreement;                                            or surveyor for injury or damage arising
                                                                               out of:
          c. Any easement or license agreement, except
             in connection with construction or demoli-                        (a) Preparing, approving, or failing to              ..,,;;-
             tion operations on or within 50 feet of a rail-                        prepare or approve, maps, shop                  N
                                                                                                                                    M
             road;                                                                  drawings, opinions, reports, surveys,           Lt)
                                                                                                                                    ~
                                                                                    field orders, change orders or draw-            z
          d. An obligation, as required by ordinance, to                            ings and specifications; or                     <C
             indemnify a municipality, except in connec-                                                                            :ii:
                                                                              (b) Giving directions or instructions, or             ::&::
             tion with work for a municipality;                                                                                     (.)
                                                                                    failing to give them, if that is the pri-       :i:
          e. An elevator maintenance agreement;                                     mary cause of the injury or damage;             ti
          f. That part of any other contract or agree-
             ment pertaining to your business (including
                                                                                    or                                              "'w
                                                                                                                                    ...J
                                                                           (3) Under which the insured, if an architect,            0:::
             an indemnification of a municipality in con-                                                                           <C
                                                                               engineer or surveyor, assumes liability              J:
             nection with work performed for a munici-                         for an injury or damage arising out of the
                                                                                                                                    (.)

             pality) under wh ich you assume the tort li-                      insured's rendering or fa ilure to render            z
                                                                                                                                    0
             ability of another party to pay for "bodily                       professional services, including those               J:
             injury" or "property damage" to a third per-                      listed in (2) above and supervisory, in-              Q)
                                                                                                                                     Cl
             son or organization, provided the "bodily in-                     spection, architectural or engineering ac-
                                                                                                                                    i::,
                                                                                                                                    :::J
             j ury" or "property damage" is caused, in                                                                              -,
                                                                               tivities.                                             Cl
             whole or in part, by you or by those acting                                                                             C:
                                                                                                                                    i::,
             on your behalf. Tort liability means a liability                                                                       "iij
             that would be imposed by law in the ab-                                                                                 e
                                                                                                                                    ll..
             sence of any contract or agreement.




                                                                                                                                    Lt)
                                                                                                                                    0
                                                                                                                                    N
                                                                                                                                    0


                                                                                                                                    -........
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                     0
                                                                                                                                    r--
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                    J:
                                                                                                                                    ><
                                                                                                                                    w

  CG 24 26 07 04                                © ISO Properties, Inc , 2004                                   Page 1 of 1      •
Filed                               02/24/2021                  Wendy Graney, Shelby Circuit      • erk
 Filed     2l~CT--00 10il
 Case: 3:21-cv-00015-GFVT 02/24/2021
                            1
                                            Wendy
                              Doc #: 1-2 Filed:    Graney Page:
                                                03/25/21  Shelby 181
                                                                 Circuit Clerk- Page ID#: 186
                                                                     of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 ] /202] 01:SS:H PM
                                                                                         1         1




                                                        87453-l
            TH IS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            THIS INSURANCE IS ON A "CLAIMS MADE" BASIS . EXCEPT AS OTHERWISE
          PROVIDED, IT APPLIES ONLY TO CLAIMS MADE AGAINST THE INSURED DURING
                        THE POLICY PERIOD. PLEASE READ CAREFULLY.

                                EMPLOYEE BENEFITS LIABILITY COVERAGE
This endorsement modifies insurance provided under the following:

     Businessowners Liability Coverage Form
     Commercial General Liability Coverage Form

     SCHEDULE

Limits of Insurance

         $ _ _ _ _ _ _ _ each claim
         $               annual aggregate

Retroactive Date _ _ _ _ _ _ _ _ _ __

(If no entry appears above, information required to complete this endorsement w ill be shown in the Declarations as
applicable to this endorsement. )

For payment of a premium and subject to all the provisions of the policy not expressly modified herein , we agree
with you to provide EMPLOYEE BENEFITS LIABILITY COVERAGE as follows:                                                           ..,,;;-
                                                                                                                               N
                                                                                                                               M
                                                                                                                               Lt)
A. COVERAGE                                                                                                                    ~
                                                                                                                               z
                                                                                                                               <C
      We w ill pay those sums that the insured becomes           (4)   any claim based upon the insured's failure to           :ii:
                                                                                                                               ::&::
      legally obligated to pay as damages to:                          comply with any law concerning Workers'                 (.)

                                                                       Compensation, unemployment insurance, social            :i:
      ( 1) any employee or former employee; or                         security, disability benefits or any similar law;       ti
                                                                                                                               "'w
                                                                                                                               ...J
      (2) the beneficiaries or legal representatives there       (5)   any claim based upon (1) failure of stock shares        0:::
                                                                                                                               <C
         of;                                                           to perform as represented by an insured, or (2 )        J:
                                                                                                                               (.)
                                                                       advice given by an insured to any employee to
                                                                                                                               z
      for injury or damage caused by an "employee                      participate or not to participate in stock              0
                                                                                                                               J:
      benefits incident" to which this insurance applies.              subscription plans;                                      Q)
                                                                                                                                Cl
                                                                                                                               i::,
B.    EXCLUSIONS                                                 (6)   any claim based upon the selection of or advice         :::J
                                                                                                                               -,
                                                                       given by an insured to an employee on selecting a        Cl
                                                                                                                                C:
      This insurance does not apply to:                                contract for a health maintenance organization or       i::,
                                                                                                                               .iii
                                                                       similar health plan ;                                    e
                                                                                                                               ll..
      (1) any dishonest, fraudulent , criminal ormalicious
          act, or to libel , slander, discrimination or          (7)   any claims based upon the investment or non-
          humiliation ;                                                investment of funds ;

      (2) "Bodil y injury," "personal injury," or "property      (8)   any liability arising out of any violation(s) of any
      damage;"                                                         provision (s) of the Employee Retirement Income
                                                                       Security Act of 1974, Public Law 93-406 (commonly       Lt)
                                                                                                                               0
      (3) any claim for failure of performance of contract             referred to as the Pension Reform Act of 1974) or any   N
                                                                                                                               0
          by any insurer;                                              amendments thereto;
                                                                                                                               -....
                                                                                                                               0
                                                                                                                               0

                                                                                                                               0
                                                                                                                               N
                                                                                                                               r--
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w

         FORM ILE 0677
         9309                                                                                              Page1of3

 Filed                                  02/24/2021            Wendy Graney, Shelby Circuit       • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 182
                                                               Circuit Clerk- Page ID#: 187
                                                                   of 216
                                                                                       -oT ORIGIN AL DOCUi\H T
                                                                                      03/0 1/2021 01:5.8:H PM
                                                                                          1         1




                                                                                      87453-l

       (9) liability for punitive or exemplary damages             G.   DUTIES IN THE EVENT OF AN EMPLOYEE
           awarded against an insured.                                  BENEFIT INCIDENT, CLAIM OR SUIT

C.     PERSONINSURED                                                    (1) Regardless of whether the loss exceeds the
                                                                            deductible amount, you must see to it that we are
       Each of the following is an insured under this                       notified as soon as practicable of any "employee
       extension of coverage:                                               benefit incident" which may result in a claim . To
                                                                            the extent possible, notice should include:
       (1) any person or organization designated as the
          Named Insured in the Declarations; and                            (a)    How, when and where the "employee
                                                                                   benefit incident" took place;
       (2) any of your employees authorized to act in the
          "administration" of your "employee benefit                        (b)    The names and addresses of any injured
          programs. "                                                              employee, dependents or beneficiaries of
                                                                                   any employee, and witnesses; and
D.     COVERAGE PERIOD
                                                                            (c)    The nature and location of any injury
       This endorsement applies only to claims for                                 caused by the "employee benefit
       damages because the "employee benefits incident"                            incident. "
       is first made against any insured during the policy
       period.                                                          Notice of an "employee benefit incident" is not
                                                                        notice of a claim.
       This endorsement does not apply to an "employee
       benefits incident" which occurred before the                     (2) If a claim is received by any insured, you must
       retroactive date, if any , shown in the Schedule or
       which occurs after the policy period.                                (a)    Immediately record the specifics of the
                                                                                   claims and the date received; and             ..,,;;-
                                                                                                                                 N
E.     LIMITS OF INSURANCE                                                                                                       M
                                                                                                                                 Lt)

                                                                            (b)    Notify us as soon as practicable.             ~

       ( 1) The Limits of Insurance shown in the Schedule
                                                                                                                                 z
                                                                                                                                 <C
            and the rules below fix the most we will pay                (3) You and any other involved insured must              :ii:
                                                                                                                                 ::&::
                                                                                                                                 (.)
            under this extension of coverage regardless of
                                                                                                                                 :i:
            the number of:                                                  (a)    Immediately send us copies of any
                                                                                                                                 ti
                                                                                   demands, notices, summonses or legal
           (a)    insureds;                                                        papers received in connection with the        "'w
                                                                                                                                 ...J
                                                                                                                                 0:::
           (b)    claims made or "suits" brought; or                               claim or a "suit";                            <C
           (c)    persons or organizations making claims                                                                         J:
                                                                                                                                 (.)
                  or bringing "suits."                                      (b)    Authorize us to obtain records and other      z
                                                                                   information;                                  0
                                                                                                                                 J:
       (2) The Annual Aggregate Limit is the most we will                                                                         Q)
                                                                                                                                  Cl
           pay for all damages in any one policy year.                      (c)    Cooperate with us in the investigation,       'O
                                                                                                                                 :::J
                                                                                   settlement or defense of the claim or         -,
                                                                                                                                  Cl
       (3) Subject to (2) above, the Each Claim Limit is                           "suit"; and                                    C:
           the most we will pay for all damages arising out                                                                      'O
                                                                                                                                 'iij
           of any one negligent act, error or omission.                     (d)    Assist us, upon our request, in the            e
                                                                                                                                 ll..
                                                                                   enforcement of any right against any
F.     DEDUCTIBLE                                                                  person or organization which may be
       $1000 will be deducted from the amount payable as                           liable to the insured because of injury to
       damages for each claim. We may pay all or any part                          which this insurance may also apply.
       of this deductible amount in settlement of a claim. If
       we do, you agree to promptly reimburse us for the                (4) No insured will, except at their own cost, volun-
       deductible amount we pay.                                            tarily make a payment, assume any obligation, or     Lt)
                                                                                                                                 0
                                                                            incur any ex pense without our consent.              N
                                                                                                                                 0


                                                                                                                                 -
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 0
                                                                                                                                 M
                                                                                                                                 r--
                                                                                                                                 ..-
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w

FORM ILE 0677
9309                                                                                                Page 2of 3

 Filed                                 02/24/2021               Wendy Graney, Shelby Circuit      • erk
     Filed                  02/24/2021
     Case: 3:21-cv-00015-GFVT                 Wendy
                                Doc #: 1-2 Filed:    Graney Page:
                                                  03/25/21  Shelby 183
                                                                   Circuit Clerk- Page ID#: 188
                                                                       of 216
                                                                                         -oT ORIGIN AL DOCUi\H T
                                                                                        03/0 1/2021 01:5.8:H PM
                                                                                          1         1




                                                                                        87453-l
                                                                        (2) pension or profit sharing plans;
H.      OTHERINSURANCE
                                                                        (3) employee stock subscription plans;
        The Other Insurance provisions of the policy to
        which this endorsement is attached also apply to                (4) Workers' Compensation insurance;
        any loss covered by this endorsement.
                                                                        (5) social security, disability benefits and
I.      EXTENDED REPORTING PERIOD OPTION                                unemployment compensation insurance; and

        If, for any reason , we cancel or refuse to renew this          (6) travel , savings and vacation plans.
        insurance, you may:
                                                                        "Administration" means:
        (1) by giving written notice to us within 60 days
            after the effective date of cancellation of this            (1) giving counsel to employees with respect to
            insurance; and
                                                                        (2) interpreting the "employee benefit programs;"
        (2) upon payment of an additional premium of
            150% of the annual premium developed under                  (3) handling records in connection with "employee
            this endorsement;                                               benefit programs;" and

        have an Extended Reporting Period of three years                (4) effecting enrollment, termination or cancellation
        following the effective date of such cancellation to                of employees under "employee benefit
        report claims which may be made against the                         programs;"
        insured. Such claims shall be deemed to have
        been received and recorded during the policy                    provided all such acts are authorized by you .
        period, but only if the "employee benefit incident"
        occurred prior to the effective date of the                     "Employee benefit incident' means:
        cancellation , but not before the retroactive date, if
        any, shown in the Schedule.                                     any negligent act, error or omission in the             ..,,;;-
                                                                                                                                N
                                                                        "administration" of the insured's "employee benefit     M
                                                                                                                                Lt)

        The Annual Aggregate Limit shown in the Schedule                programs" by the insured or any other person for        ~

        shall apply separately to each period of 12                     whose acts, errors or omissions the insured is
                                                                                                                                z
                                                                                                                                <C
        consecutive calendar months or portion therof of                legally liable.                                         :ii:
                                                                                                                                ::&::
        the Extended Reporting Period following the                                                                             (.)

        effective date of cancellation.
                                                                                                                                :i:
                                                                        "Suit" means:
                                                                                                                                ti
        Once in effect, the Extended Reporting Period                   a civil proceeding in which damages because of an       "'w
                                                                                                                                ...J
                                                                                                                                0:::
        option may not be cancelled.                                    injury caused by an "employee benefit incident" are     <C
                                                                        alleged. "Suit" includes an arbitration proceeding      J:
                                                                                                                                (.)
        All other provisions of this insurance, including               alleging such damages to which you must submit or       z
        those relating to our Limit of Insurance shall be               submit with our consent.                                0
                                                                                                                                J:
        unchanged by this provision.                                                                                             Q)
                                                                                                                                 Cl
                                                                                                                                'O
                                                                                                                                :::J
J.      ADDITIONAL DEFINITIONS                                                                                                  -,
                                                                                                                                 Cl
                                                                                                                                 C:
        "Employee benefit program" means                                                                                        'O
                                                                                                                                'iij
                                                                                                                                 e
                                                                                                                                ll..
        ( 1) group life, accident or health insurance;




                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                                                                                0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                ,:j'
                                                                                                                                r--
                                                                                                                                ..-
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w

FORM ILE 0677
9309                                                                                                Page 3of 3

     Filed                               02/24/2021              Wendy Graney, Shelby Circuit     • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 184
                                                              Circuit  Clerk- Page ID#: 189
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM                    1          1




                     THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE                                   831 CAREFULLY
                                            GENERAL LIABILITY WRAP
This endorsement modifies insurance provided under the following :
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM


The following is a summary of the coverages provided in this Endorsement. This Endorsement is applicable only to
those premises described in the Declarations .
               A.     NON-OWNED WATERCRAFT                                                                                1
               B.     NON-OWNED AIRCRAFT HIRED WITH CREW                                                                  1
               C.     DAMAGE TO PREMISES RENTED TO YOU                                                                    1
               D.     PERSONAL AND ADVERTISING INJURY - BROAD FORM                                                        2
               E.     MEDICAL PAYMENTS INCREASED LIMIT                                                                    2
               F.     SUPPLEMENTARY PAYMENTS INCREASED LIMITS                                                             2
               G.     NEWLY FORMED OR ACQUIRED ORGANIZATIONS                                                              2
               H.     ADDITIONAL INSURED - BUILDING OWNER                                                                 2
               I.     ADDITIONAL INSURED BY CONTRACT                                                                      2
               J.     DUTIES AFTER LOSS REDEFINED                                                                         3
               K.     BODILY INJURY REDEFINED                                                                             3
               L.     UNINTENTIONAL FAILURE TO DISCLOSE                                                                   3
With respect to coverage provided by this Endorsement, the provisions of the Coverage Form apply unless modified
by the Endorsement.
A.   NON-OWNED WATERCRAFT
     1.   SECTION I, COVERAGE A, 2. Exclusions, g. Aircraft , Auto or Watercraft, Paragraph (2) is deleted and                          ..,,;;-
                                                                                                                                        N
          replaced by the following :                                                                                                   M
                                                                                                                                        Lt)
                                                                                                                                        ~
          (2) A watercraft you do not own that is:                                                                                      z
                                                                                                                                        <C
                (a) Less than 51 feet long ; and                                                                                        :ii:
                                                                                                                                        ::&::
                                                                                                                                        (.)
                (b) Not being used to carry persons or property for a charge;                                                           :i:
                                                                                                                                        ti
     2.   Th is coverage applies to any person who , with your expressed or implied consent, either uses or is
          responsible for the use of a watercraft.
                                                                                                                                        "'w
                                                                                                                                        ...J
                                                                                                                                        0:::
                                                                                                                                        <C
     3.   Th is coverage does not apply if there is any other insurance for "bodily injury" or "property damage" liability              J:
                                                                                                                                        (.)
          that would also apply to loss covered under this coverage, whether the other insurance is primary, excess,                    z
          contingent or on any other basis. A policy issued by us to apply specifically in excess of this policy is not                 0
                                                                                                                                        J:
          considered other insurance.                                                                                                    Q)
                                                                                                                                         Cl
                                                                                                                                        'O
B. NON-OWNED AIRCRAFT HIRED WITH CREW                                                                                                   :::J
                                                                                                                                        -,
                                                                                                                                         Cl
                                                                                                                                         C:
     1.   SECTION I, COVERAGE A., 2. Exclusions , g . Aircraft, Auto or Watercraft, does not apply to an aircraft that                  'O
          is :                                                                                                                          "iij
                                                                                                                                         e
                                                                                                                                        ll..
          a.    Not owned by any insured; and
          b.    Hired or chartered by, or loaned to you , with a paid crew for the sole use of transporting your "employees."
     2.   Th is coverage does not apply if there is any other insurance for "bodily injury" or "property damage" liability
          that would also apply to loss covered under this coverage , whether the other insurance is primary, excess ,
          contingent, or on any other basis. A policy issued by us to apply specifically in excess of this policy is not                Lt)
          considered other insurance .                                                                                                  0
                                                                                                                                        N
                                                                                                                                        0


                                                                                                                                        -
                                                                                                                                        0
C. DAMAGE TO PREMISES RENTED TO YOU                                                                                                     0

                                                                                                                                         0
     SECTION I, COVERAGE A , 2. Exclusions, j . Damage to Property, is amended to remove the limitation that the                        Lt)
                                                                                                                                        r--
                                                                                                                                        ..-
     property be rented to you for a period of 7 or fewer days. Coverage applies when the premises is rented to you or                  0
                                                                                                                                        0
                                                                                                                                        0
     temporarily occupied by you with the permission of the owner .
                                                                                                                                        J:
                                                                                                                                        ><
                                                                                                                                        w



CGT 1000                   Includes co pyrighted material of Insuran ce Services Office, In c., with its permission.      Page 1 of 3
1
ifiM                2 l~CT--00}0,l        02/2    ¥fiiRAINSURA~&itfit~.fil~f_~~yCircuit •                           erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 185
                                                               Circuit  Clerk- Page ID#: 190
                                                                     of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM              1         1




                                                            87453-l
D. PERSONAL AND ADVERTISING INJURY - BROAD FORM
     1.   SECTION I, COVERAGE B, 2. Exclusions, e. Contractual Liability, is deleted .
     2.   The following is added to the "Personal and Advertising Injury" definition :
          h.   Discrimination or humiliation (unless insurance thereof is prohibited by law) that results in injury to the
               reputation of a natural person , but only if such discrimination or humiliation is:
               (1) Not done intentionally by or at the direction of:
                   (a) You ;
                   (b) Any of your officers , directors, stockholders, partners , managers , or members.
               (2) Not directly or indirectly related to the employment, prospective employment or termination of
                   employment of any person or persons by any insured.
E. MEDICAL PAYMENTS INCREASED LIMIT
     If Medical Expense Payments coverage applies:
     1.   SECTION I, COVERAGE C MEDICAL PAYMENTS, is amended as follows:
          The reporting period as shown in paragraph 1 .a.(2) of the Insuring Agreement, is amended to be reported
          within three years of the date of accident, in lieu of one year.
     2.   The Medical Expense Limit shown in the Limits of Insurance section of the Declarations of the Commercial
          General Liability Coverage Part is increased to $10 ,000.
F.   SUPPLEMENTARY PAYMENTS INCREASED LIMITS
     In SECTION I, SUPPLEMENTARY PAYMENTS -COVERAGES A and B, is amended as follows :
     1.   Item 1.b., the cost of bail bonds is changed to $2,500; and
                                                                                                                                  ..,,;;-
                                                                                                                                  N
                                                                                                                                  M
                                                                                                                                  Lt)

     2.   Item 1.d ., actual loss of earnings is changed to $500 a day.                                                           ~
                                                                                                                                  z
                                                                                                                                  <C
G. NEWLY FORMED OR ACQUIRED ORGANIZATIONS                                                                                         :ii:
                                                                                                                                  ::&::
                                                                                                                                  (.)
     SECTION II --WHO IS AN INSURED, paragraph 4.(a), 90th day is changed to 180th day.                                           :i:
H. ADDITIONAL INSURED - BUILDING OWNER                                                                                            ti

     SECTION II , WHO IS AN INSURED is amended to include as an additional insured the owner, manager, or
                                                                                                                                  "'w
                                                                                                                                  ...J
                                                                                                                                  0:::
     lessor of premises but only with respect to liability arising out of the ownership, maintenance , or use of that part        <C
                                                                                                                                  J:
                                                                                                                                  (.)
     of the premises leased to you subject to the following additional exclusions.
                                                                                                                                  z
                                                                                                                                  0
     This insurance does not apply to:                                                                                            J:
                                                                                                                                   Q)
     1.   Any "occurrence" which takes place after you cease to be a tenant in that premises.                                      Cl
                                                                                                                                  i::,
                                                                                                                                  :::J
                                                                                                                                  -,
     2.   Structural alterations, new construction , or demolition operations performed by or on behalf of the person or           Cl
                                                                                                                                   C:
          organization shown in the Schedule.                                                                                     i::,
                                                                                                                                  .iii
I.   ADDITIONAL INSURED BY CONTRACT                                                                                                e
                                                                                                                                  ll..

     1.   SECTION II - WHO IS AN INSURED is amended to include as an additional insured any person or
          organization for whom you are performing operations when you and such person or organization have
          agreed in writing in a contract or agreement that such person or organization be added as an additional
          insured on your policy. Such person or organization is an additional insured only with respect to liability for
          "bodily injury", "property damage" or "personal and advertising injury" caused , in whole or in part, by:
                                                                                                                                  Lt)

          a.   Your acts or omissions; or                                                                                         0
                                                                                                                                  N
                                                                                                                                  0


                                                                                                                                  -....
                                                                                                                                  0
          b.   The acts or omissions of those acting on your behalf;                                                              0

                                                                                                                                   0
                                                                                                                                  ID
          in the performance of your ongoing operations for the additional insured.                                               r--
                                                                                                                                  0
                                                                                                                                  0
          A person's or organization's status as an additional insured under this endorsement ends when your                      0

          operations for that additional insured are completed.                                                                   J:
                                                                                                                                  ><
                                                                                                                                  w



CGT 1000               Includes copyrighted material of Insurance Services Offices, Inc. , with it's permission.    Page 2 of 3
1
 ifiM            2 l~CT-OOIOil        02/2    ¥fiiRA INSURA~&itfit~.fil~f_~~yCircuit •                        erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 186
                                                               Circuit Clerk- Page ID#: 191
                                                                   of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                                                           0,3/ 0 1/2021 01:SS:H PM
                                                                                                1          1




     2.   With respect to the insurance afforded these additional insureds, the fo           fu~ig1 additional exclusions apply:
          This insurance does not apply to:
          a. "Bodily injury", "property damage" or "personal and advertising injury" arising out of the rendering of, or
               the failure to render, any professional architectural, engineering or surveying services, including :
               (1) The preparing , approving , or failing to prepare or approve, maps , shop drawings, opinions, reports,
                   surveys, field orders , change orders or drawings and specifications ; or
               (2) Supervisory, inspection, architectural or engineering activities.
          b. Any of your Subcontractors, or any partner, officer, agent or employee of such Subcontractor .
          c.   "Bodily injury" or "property damage" occurring after:
               (1) All work, including materials, parts or equipment furnished in connection with such work, on the
                   project (other than service, maintenance or repairs) to be performed by or on behalf of the
                   additional insured (s) at the location of the covered operations has been completed; or
               (2) That portion of "your work" out of which the injury or damage arises has been put to its intended
                   use by any person or organization other than another contractor or subcontractor engaged in
                   performing operations for a principal as a part of the same project.
               (3) The limits of insurance applicable to such insurance shall be the lesser of the limits required by the
                   agreement between the parties or the limits provided by this policy.
J.   DUTIES IN THE EVENT OF AN OCCURRENCE, OFFENSE, CLAIM OR SUIT
     1.   Notice of Occurrence or an Offense
          a. The requ irement in SECTION IV, CONDITIONS, 2.a . that you must see to it that we are notified of an
               "occurrence" or an offense only applies when the "occurrence" or offense is known to:                                 ..,,;;-
                                                                                                                                     N
                                                                                                                                     M
               (1) You , if you are an individual;                                                                                   Lt)
                                                                                                                                     ~

               (2) A partner, if you are a partnership;                                                                              z
                                                                                                                                     <C
                                                                                                                                     :ii:
                                                                                                                                     ::&::
               (3) An officer of the corporation or insurance manager, if you are a corporation; or                                  (.)
                                                                                                                                     :i:
               (4) A member or manager, if you are a limited liability company.                                                      ti
     2.   Notice of claim or suit                                                                                                    "'w
                                                                                                                                     ...J
                                                                                                                                     0:::
          a. The requirement in SECTION IV, CONDITIONS, 2.b. that you must see to it that we receive notice of a                     <C
                                                                                                                                     J:
                                                                                                                                     (.)
               claim or "suit" applies only when the claim or "suit" is known to :
                                                                                                                                     z
                                                                                                                                     0
               (1) You , if you are an individual ;                                                                                  J:
                                                                                                                                      Q)
               (2) A partner , if you are a partnership; or                                                                           Cl
                                                                                                                                     i::,
                                                                                                                                     :::J
                                                                                                                                     -,
               (3) An officer of the corporation or insurance manager, if you are a corporation; or                                   Cl
                                                                                                                                      C:
                                                                                                                                     i::,
               (4) A member or manager, if you are a limited liability company.                                                      .iii
                                                                                                                                      e
K. BODILY INJURY REDEFINED                                                                                                           ll..


     The definition of "Bodily injury" in SECTION V -- DEFINITIONS is replaced by the following:
          "Bodily injury" means bodily injury, sickness, or disease sustained by a person , including mental anguish ,
          mental injury, shock, fright or death resulting from any of these at any time.
L.   UNINTENTIONAL FAILURE TO DISCLOSE                                                                                               Lt)
                                                                                                                                     0
                                                                                                                                     N
     Any unintentional error or omission in the description of, or failure to completely describe, any premises or                   0


                                                                                                                                     -....
                                                                                                                                     0
     operations intended to be covered by this Commercial General Liability Coverage Form will not invalidate or                     0

                                                                                                                                      0
     affect coverage for those premises or operations. However, you must report such error or omissions to us as                     r--
                                                                                                                                     r--
     soon as practicable after its discovery.                                                                                        0
                                                                                                                                     0
                                                                                                                                     0
All other terms and conditions of this policy not in conflict with the terms and conditions of this Endorsement shall
                                                                                                                                     J:
continue to apply.                                                                                                                   ><
                                                                                                                                     w



CGT 1000                Includes copyrighted material of Insurance Services Office, In c., with its permission.        Page 3 of 3
1
 ifiM            2 l~CT-OOlOil         02/2   ¥fiiRA INSURA~&itfit~.fil~f_~~ yCircuit •                        erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 187
                                                              Circuit  Clerk- Page ID#: 192
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM
                                                                                1        1




                                                                         CO   ~~     IAL GENERAL LIABILITY
                                                                                             CG 216009 98

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION - YEAR 2000 COMPUTER-RELATED AND
            OTHER ELECTRONIC PROBLEMS
This endorsement modifies insurance provided under the following :

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.,                    (d) Computer networks;
Exclusions of Section I - Coverage A - Bodily                        (e) Microprocessors (computer chips) not
Injury And Property Damage Liability and Para-                           part of any computer system ; or
graph 2., Exclusions of Section I - Coverage B -
Personal And Advertising Injury Liability:                           (f) Any other computerized or electronic
                                                                         equipment or components ; or
2. Exclusions
                                                                (2) Any other products, and any services, data
   This insurance does not apply to "bodily injury",                or functions that directly or indirectly use or
   "property damage", "personal injury" or "advertis-               rely upon, in any manner, any of the items
   ing injury" (or "personal and advertising injury" if             listed in Paragraph 2.a.(1) of this endorse-
   defined as such in your policy) arising directly or              ment
   indirectly out of:
                                                                due to the inability to correctly recognize, pro-
   a. Any actual or alleged failure, malfunction or             cess , distinguish , interpret or accept the year         ..,,;;-
       inadequacy of:                                           2000 and beyond .
                                                                                                                          N
                                                                                                                          M
                                                                                                                          Lt)

      (1) Any of the following, whether belonging to                                                                      ~
                                                             b. Any advice, consultation , design, evaluation ,           z
           any insured or to others:                            inspection, installation, maintenance, repair,            <C
                                                                                                                          :ii:
          (a) Computer hardware, including micro-               replacement or supervision provided or done               ::&::
                                                                                                                          (.)
              processors;                                       by you or for you to determine, rectify or test           :i:
          (b) Computer application software;                    for, any potential or actual problems described           ti
          (c) Computer operating systems and re-
                                                                in Paragraph 2.a. of this endorsement.                    "'w
                                                                                                                          ...J
                                                                                                                          0:::
              lated software;                                                                                             <C
                                                                                                                          J:
                                                                                                                          (.)
                                                                                                                          z
                                                                                                                          0
                                                                                                                          J:
                                                                                                                           Q)
                                                                                                                           Cl
                                                                                                                          'O
                                                                                                                          :::J
                                                                                                                          -,
                                                                                                                           Cl
                                                                                                                           C:
                                                                                                                          'O
                                                                                                                          'iij
                                                                                                                           e
                                                                                                                          ll..




                                                                                                                          Lt)
                                                                                                                          0
                                                                                                                          N
                                                                                                                          0


                                                                                                                          -
                                                                                                                          0
                                                                                                                          0

                                                                                                                           0
                                                                                                                          00
                                                                                                                          r--
                                                                                                                          ..-
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          J:
                                                                                                                          ><
                                                                                                                          w




CG 216009 98
Filed        21~c1--oo,rn1
                                Co_p ri ht.i. Insurance Services Office, Inc., 1998
                                 01! 4i D.d              Wendy Graney, Shelby Circuit   • erk        Page 1 of 1      •
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 188
                                                                Circuit  Clerk- Page ID#: 193
                                                                      of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            0,3/0 1/2021 01:SS:H PM      1        1




                                                            87453-l
                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US
                                               A Single Limit Applies

Th is Endorsement modifies insurance provided under the following:
     BUSINESSOWNERS LIABILITY COVERAGE FORM
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY FORM
     BUSINESS AUTO COVERAGE PART
     GARAGE COVERAGE FORM


With respect to coverage provided by this Endorsement, the provisions of the Coverage Form apply unless modified
by the Endorsement.
The following Condition is added :
    Coordinated Liability Condition
    We, or any company affiliated with us, may issue two or more insurance policies for you or any company
    affiliated with you. These policies may provide coverage for:
    a.     Claims or "suit" arising from the same continuous, repeated or related set of factual circumstances; or
    b.     Persons or organizations covered in those policies that are jointly and severally liable .
    The various coverage parts or policies issued to you , or any company affiliated with you by us, or any company           ..,,;;-
                                                                                                                              N
                                                                                                                              M
    affiliated with us, do not provide any duplication or overlap of coverage for the same claim or "suit". If this policy    Lt)
                                                                                                                              ~
    and any other coverage part or policy issued to you , or any company affiliated with you by us, or any company            z
    affiliated with us, apply to the same loss, claim, accident, "occurrence", offense, wrongful act, abusive conduct,        <C
                                                                                                                              :ii:
    incident, event, upset or similar happening; whether defined in similar manner or not in each policy, the                 ::&::
                                                                                                                              (.)
    maximum Limit of Insurance under all such coverage parts or policies combined shall not exceed the                        :i:
    highest single Limit of Insurance under any applicable coverage part or policy.                                           ti
    This condition does not apply to any Excess or Umbrella Policy issued by us specifically to apply as excess
                                                                                                                              "'w
                                                                                                                              ...J
                                                                                                                              0:::
    insurance over this policy.                                                                                               <C
                                                                                                                              J:
                                                                                                                              (.)
All other terms and conditions of this policy not in conflict with the terms and conditions of this Endorsement shall         z
continue to apply.                                                                                                            0
                                                                                                                              J:
                                                                                                                               Q)
                                                                                                                               Cl
                                                                                                                              'O
                                                                                                                              :::J
                                                                                                                              -,
                                                                                                                               Cl
                                                                                                                               C:
                                                                                                                              'O
                                                                                                                              'iij
                                                                                                                               e
                                                                                                                              ll..




                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -
                                                                                                                              0
                                                                                                                              0

                                                                                                                               0
                                                                                                                              a,
                                                                                                                              r--
                                                                                                                              ..-
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w



ILE 0465                                  SECURA INSURANCE, A Mutual Company                                    Page 1 of 1
1
 ifiM                                02/24/2021              Wendy Graney, Shelby Circuit       • erk
 Filed                  02/24/2021
 Case: 3:21-cv-00015-GFVT                 Wendy
                            Doc #: 1-2 Filed:    Graney Page:
                                              03/25/21  Shelby 189
                                                               Circuit  Clerk- Page ID#: 194
                                                                     of 216
                                                             -oT ORIGIN AL DOCUi\H T
                                                            03/0 1/2021 01:SS:H PM   1        1




                                                                             CO ligfklAL GENERAL LIABILITY
                                                                                             CG 217001 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following :

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


If aggregate insured losses attributable to terrorist         "Certified act of terrorism" means an act that is certi-
acts certified under the federal Terrorism Risk Insur-        fied by the Secretary of the Treasury , in concurrence
ance Act exceed $100 billion in a Program Year                with the Secretary of State and the Attorney General
(January 1 through December 31) and we have met               of the United States, to be an act of terrorism pursu-
our insurer deductible under the Terrorism Risk Insur-        ant to the federal Terrorism Risk Insurance Act. The
ance Act , we shall not be liable for the payment of any      criteria contained in the Terrorism Risk Insurance Act
portion of the amount of such losses that exceeds             for a "certified act of terrorism" include the following :
$100 billion , and in such case insured losses up to
that amount are subject to pro rata allocation in ac-
                                                               1. The act resulted in insured losses in excess of $5           ..,,;;-
                                                                  million in the aggregate, attributable to all types of       N
                                                                                                                               M
cordance with procedures established by the Secre-                insurance subject to the Terrorism Risk Insurance            Lt)

tary of the Treasury .                                                                                                         ~
                                                                  Act; and                                                     z
                                                                                                                               <C
                                                               2. The act is a violent act or an act that is dangerous         :ii:
                                                                                                                               ::&::
                                                                  to human life, property or infrastructure and is             (.)

                                                                  committed by an individual or individuals as part of         :i:
                                                                  an effort to coerce the civilian population of the           ti
                                                                  United States or to influence the policy or affect           "'w
                                                                                                                               ...J
                                                                                                                               0:::
                                                                  the conduct of the United States Government by               <C
                                                                  coercion .                                                   J:
                                                                                                                               (.)
                                                                                                                               z
                                                                                                                               0
                                                                                                                               J:
                                                                                                                                Q)
                                                                                                                                Cl
                                                                                                                               'O
                                                                                                                               :::J
                                                                                                                               -,
                                                                                                                                Cl
                                                                                                                                C:
                                                                                                                               'O
                                                                                                                               'iij
                                                                                                                                e
                                                                                                                               ll..




                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               0
                                                                                                                               co
                                                                                                                               ..-
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w




CG 21 70 01 08
 Filed       21~c1--oo,rn1        02/24/2021
                                            © ISO Properties , Inc., 2007
                                                           Wendy Graney, Shelby Circuit     • erk
                                                                                                           Page 1 of 1     •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 190
                                                              Circuit  Clerk- Page ID#: 195
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM       1        1




                                                           87453-l

                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 216901 02

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           WAR OR TERRORISM EXCLUSION
  This endorsement modifies insurance provided under the following :

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

  A. Exclusion i. under Paragraph 2., Exclusions of                      (1) The total of insured damage to all types
     Section I - Coverage A - Bodily Injury And                               of property exceeds $25,000,000. In
     Property Damage Liability is replaced by the                             determining whether the $25,000,000
     following:                                                               threshold is exceeded, we will include all
        2. Exclusions                                                         insured damage sustained by property of
                                                                              all persons and entities affected by the
          This insurance does not apply to :                                  "terrorism" and business interruption
           i. War Or Terrorism                                                losses    sustained    by   owners     or
             "Bodily injury" or "property damage" arising,                    occupants of the damaged property. For
             directly or indirectly, out of:                                  the purpose of this provision, insured
                                                                              damage means damage that is covered
             (1) War, including undeclared or civil war; or                   by any insurance plus damage that
             (2) Warlike action by a military force,                          would be covered by any insurance but
                 including action     in   hindering or                       for the application of any terrorism
                 defending against an actual or expected                      exclusions ; or                                  ..,,;;-
                                                                                                                               N
                 attack, by any government, sovereign or                 (2) Fifty or more persons sustain death or            M
                                                                                                                               Lt)
                 other authority using military personnel                    serious physical injury. For the purposes         ~
                 or other agents; or                                         of this provision, serious physical injury        z
                                                                                                                               <C
             (3) Insurrection,   rebellion ,   revolution,                   means :                                           :ii:
                                                                                                                               ::&::
                 usurped power, or action taken by                            (a) Physical injury that involves       a        (.)

                 governmental authority in hindering or                                                                        :i:
                                                                                  substantial risk of death; or                ti
                 defending against any of these; or
             (4) "Terrorism", including any action taken
                                                                              (b) Protracted and
                                                                                  disfigurement; or
                                                                                                      obvious   physical       "'w
                                                                                                                               ...J
                                                                                                                               0:::
                 in hindering or defending against an                                                                          <C
                 actual or expected incident of "terrorism"                   (c) Protracted loss of or impairment of          J:
                                                                                                                               (.)
                                                                                  the function of a bodily member or
             regardless of any other cause or event that                          organ; or                                    z
                                                                                                                               0
             contributes concurrently or in any sequence                                                                       J:
                                                                         (3) The "terrorism" involves the use, release
             to the injury or damage .                                                                                          Q)
                                                                             or escape of nuclear materials, or                 Cl
                                                                                                                               i::,
             However, with respect to "terrorism", this                      directly or indirectly results in nuclear         :::J
                                                                                                                               -,
             exclusion only applies if one or more of the                    reaction or radiation or radioacti ve              Cl
                                                                                                                                C:
             following are attributable to an incident of                    contamination; or                                 i::,
             "terrorism":                                                                                                      "iij
                                                                         (4) The "terrorism" is carried out by means            e
                                                                                                                               ll.
                                                                             of the dispersal or application of
                                                                             pathogenic or poisonous biological or
                                                                             chemical materials; or



                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -........
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               co
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w

  CG 216901 02                                 © ISO Properties, Inc., 2001                                Page 1 of 3     •
Filed                               02/24/2021                Wendy Graney, Shelby Circuit     • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 191
                                                              Circuit Clerk- Page ID#: 196
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                        1        1




                                                                                   87453-l

            (5) Pathogenic or poisonous biological or                     (4) "Terrorism", including any action taken
                chemical materials are released, and it                       in hindering or defending against an
                appears that one purpose of the                               actual or expected incident of "terrorism"
                "terrorism" was to release such                            regardless of any other cause or event that
                materials.                                                 contributes concurrently or in any sequence
            Paragraphs (1) and (2), immediately                            to the injury.
            preceding, describe the thresholds used to                     However, with respect to "terrorism", this
            measure the magnitude of an incident of                        exclusion only applies if one or more of the
            "terrorism" and the circumstances in which                     following are attributable to an incident of
            the threshold will apply for the purpose of                    "terrorism":
            determining whether the Terrorism Exclusion
            will apply to that incident. When the                         (1) The total of insured damage to all types
            Terrorism Exclusion applies to an incident of                     of property exceeds $25,000,000. In
            "terrorism", there is no coverage under this                      determining whether the $25,000,000
            Coverage Part.                                                    threshold is exceeded, we will include all
                                                                              insured damage sustained by property of
            In the event of any incident of "terrorism" that                  all persons and entities affected by the
            is not subject to the Terrorism Exclusion,                        "terrorism" and business interruption
            coverage does not apply to any loss or                            losses    sustained    by   owners     or
            damage that is otherwise excluded under                           occupants of the damaged property. For
            this Coverage Part.                                               the purpose of this provision, insured
            Multiple incidents of "terrorism" which occur                     damage means damage that is covered
            within a seventy-two hour period and appear                       by any insurance plus damage that
            to be carried out in concert or to have a                         would be covered by any insurance but
            related purpose or common leadership shall                        for the application of any terrorism
            be considered to be one incident.                                 exclusions ; or
  B. The following exclusion is added to Paragraph 2.,                    (2) Fifty or more persons sustain death or
     Exclusions of Section I - Coverage B -                                   serious physical injury. For the purposes
                                                                                                                               ..,,;;-
                                                                                                                               N
                                                                                                                               M
     Personal And Advertising Injury Liability:                               of this provision, serious physical injury       Lt)
                                                                                                                               ~
        2. Exclusions                                                         means :                                          z
                                                                              (a) Physical injury that involves       a        <C
          This insurance does not apply to :                                                                                   :ii:
                                                                                  substantial risk of death; or                ::&::
                                                                                                                               (.)
             War Or Terrorism                                                                                                  :i:
                                                                              (b) Protracted and      obvious   physical
             "Personal and advertising injury'' arising,                          disfigurement; or                            ti
             directly or indirectly, out of:
                                                                              (c) Protracted loss of or impairment of          "'w
                                                                                                                               ...J
             (1) War, including undeclared or civil war; or                       the function of a bodily member or           0:::
                                                                                                                               <C
             (2) Warlike action by a military force,                              organ; or                                    J:
                                                                                                                               (.)
                 including action     in   hindering or                   (3) The "terrorism " involves the use, release       z
                 defending against an actual or expected                                                                       0
                                                                              or escape of nuclear materials, or               J:
                 attack, by any government, sovereign or                      directly or indirectly results in nuclear         Q)
                 other authority using military personnel                     reaction or radiation or radioactive
                                                                                                                                Cl
                                                                                                                               'O
                                                                                                                               :::J
                 or other agents; or                                          contamination; or                                -,
                                                                                                                                Cl
             (3) Insurrection,   rebellion,    revolution,                (4) The "terrorism" is carried out by means           C:
                                                                                                                               'O
                 usurped power, or action taken by                            of the dispersal or application of               'iij
                 governmental authority in hindering or                       pathogenic or poisonous biological or             e
                                                                                                                               ll..
                 defending against any of these; or                           chemical materials; or




                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                               0
                                                                                                                               N
                                                                                                                               co
                                                                                                                               ..-
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w

  Page 2 of 3                                  © ISO Properties, Inc., 2001                             CG 216901 02       •
Filed                               02/24/2021                 Wendy Graney, Shelby Circuit    • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 192
                                                              Circuit Clerk- Page ID#: 197
                                                                  of 216
                                                                                -oT ORIGIN AL DOCUi\H T
                                                                               03/0 1/2021 01:SS:H PM
                                                                                   1         1




                                                                               87453-l

         (5) Pathogenic or poisonous biological or          C. Exclusion h. under Paragraph 2., Exclusions of
             chemical materials are released, and it           Section I - Coverage C - Medical Payments
             appears that one purpose of the                   does not apply.
             "terrorism" was to release such                D. The following definition is added to the Definitions
             materials.                                        Section:
         Paragraphs (1) and (2), immediately                   "Terrorism" means activities against        persons,
         preceding, describe the thresholds used to            organizations or property of any nature:
         measure the magnitude of an incident of
         "terrorism" and the circumstances in which            1. That involve the following or preparation for the
         the threshold will apply for the purpose of              following:
         determining      whether     the    Terrorism             a. Use or threat of force or violence; or
         Exdusion will apply to that incident. When               b. Commission or threat of a dangerous act; or
         the Terrorism Exclusion applies to an
         incident of "terrorism", there is no coverage             c. Commission or threat of an act that
         under this Coverage Part.                                    interferes with or disrupts an electronic,
                                                                      communication, information, or mechanical
         In the event of any incident of "terrorism"                  system; and
         that is not subject to the Terrorism
         Exdusion, coverage does not apply to any              2. When one or both of the following applies:
         loss or damage that is otherwise excluded                 a. The effect is to intimidate or coerce a
         under this Coverage Part.                                    government or the civilian population or any
         Multiple incidents of "terrorism" which occur                segment thereof, or to disrupt any segment
         within a seventy-two hour period and                         of the economy; or
         appear to be carried out in concert or to                b. It appears that the intent is to intimidate or
         have a related purpose or common                            coerce a government, or to further political,
         leadership shall be considered to be one                    ideological, religious, social or economic
         incident.                                                   objectives or to express (or express
                                                                     opposition to) a philosophy or ideology.             ..,,;;-
                                                                                                                          N
                                                                                                                          M
                                                                                                                          Lt)
                                                                                                                          ~
                                                                                                                          z
                                                                                                                          <C
                                                                                                                          :ii:
                                                                                                                          ::&::
                                                                                                                          (.)
                                                                                                                          :i:
                                                                                                                          ti
                                                                                                                          "'w
                                                                                                                          ...J
                                                                                                                          0:::
                                                                                                                          <C
                                                                                                                          J:
                                                                                                                          (.)
                                                                                                                          z
                                                                                                                          0
                                                                                                                          J:
                                                                                                                           Q)
                                                                                                                           Cl
                                                                                                                          'O
                                                                                                                          :::J
                                                                                                                          -,
                                                                                                                           Cl
                                                                                                                           C:
                                                                                                                          'O
                                                                                                                          'iij
                                                                                                                           e
                                                                                                                          ll..




                                                                                                                          Lt)
                                                                                                                          0
                                                                                                                          N
                                                                                                                          0


                                                                                                                          -
                                                                                                                          0
                                                                                                                          0

                                                                                                                          0
                                                                                                                          M
                                                                                                                          co
                                                                                                                          ..-
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          J:
                                                                                                                          ><
                                                                                                                          w

  CG 216901 02                            © ISO Properties, Inc., 2001                                 Page 3 of 3    •
Filed                          02/24/2021                Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 193
                                                              Circuit  Clerk- Page ID#: 198
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM  1         1




                                                           87453-l

                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 218701 07

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         CONDITIONAL EXCLUSION OF TERRORISM
    (RELATING TO DISPOSITION OF FEDERAL TERRORISM
                 RISK INSURANCE ACT)
  This endorsement modifies insurance provided under the following :

        CO MMERCIAL GENERAL LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        POLLUTION LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        UNDERGROUND STORAGE TANK POLICY


  A. Applicability Of The Provisions Of This                           (3) Redefine terrorism or make insur-
     Endorsement                                                           ance coverage for terrorism subject
        1. The provisions of this endorsement be-                          to provisions or requirements that
          come applicable commencing on the date                           differ from those that apply to other
          when any one or more of the following first                      types of events or occurrences under           ..,,;;-
          occurs. But if your policy (meaning the pol-                     this policy.                                   N
                                                                                                                          M
                                                                                                                          Lt)
          icy period in which this endorsement ap-              2. If the provisions of this endorsement be-              ~
          plies) begins after such date, then the pro-              come applicable, such provisions:                     z
                                                                                                                          <C
          visions of this endorsement become                        a. Supersede any terrorism endorsement                :ii:
                                                                                                                          ::&::
          applicable on the date your policy begins.                   already endorsed to this policy that ad-           (.)
                                                                                                                          :i:
          a. The federal Terrorism Risk Insurance                      dresses "certified acts of terrorism"
                                                                                                                          ti
             Program ("Program"), established by the                   and/or "other acts of terrorism", but only
             Terrorism Risk Insurance Act, has ter-                    with respect to an incident(s) of terror-          "'w
                                                                                                                          ...J
             minated with respect to the type of in-                   ism (however defined) which results in             0:::
                                                                                                                          <C
             surance provided under this Coverage                      injury or damage that occurs on or after           J:
                                                                                                                          (.)
             Part or Policy; or                                        the date when the provisions of this en-           z
          b. A renewal , extension or replacement of                   dorsement become applicable (for                   0
                                                                                                                          J:
             the Program has become effective with-                    claims made policies, such an endorse-
                                                                                                                           Q)

             out a requirement to make terrorism                       ment is superseded only with respect to             Cl
                                                                                                                          'O
             coverage available to you and with revi-                  an incident of terrorism (however de-              :::J
                                                                                                                          -,
             sions that:                                               fined) that results in a claim for injury or        Cl
                                                                                                                           C:
                                                                       damage first being made on or after the            'O
            (1) Increase our statutory percentage                      date when the provisions of this en-               'iij
                deductible under the Program for ter-                  dorsement become applicable); and                   e
                                                                                                                          ll..
                rorism losses. (That deductible de-
                termines the amount of all certified                b. Remain applicable unless we notify you
                terrorism losses we must pay in a                      of changes in these provisions, in re-
                calendar year, before the federal gov-                 sponse to federal law.
                ernment shares in subsequent pay-
                ment of certified terrorism losses.);
                or                                                                                                        Lt)
                                                                                                                          0
                                                                                                                          N
            (2) Decrease the federal government's                                                                         0


                                                                                                                          -....
                                                                                                                          0
                statutory percentage share in poten-                                                                      0

                tial terrorism losses above such de-                                                                       0
                                                                                                                          ,:j'
                ductible; or                                                                                              co
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          J:
                                                                                                                          ><
                                                                                                                          w

  CG 218701 07                              © ISO Properties , Inc , 2005                             Page 1 of 3     •
Filed                            02/24/2021              Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 194
                                                              Circuit Clerk- Page ID#: 199
                                                                  of 216
                                                                                         -oT ORIGIN AL DOCUi\H T
                                                                                        03/0 1/2021 01:SS:H PM
                                                                                             1         1




                                                                                        87453-l


        3. If the provIsIons of this endorsement do                  C. The following exclusion is added:
           NOT become applicable, any terrorism en-                     EXCLUSION OF TERRORISM
           dorsement already endorsed to this policy,
           that addresses "certified acts of terrorism"                 We will not pay for "any injury or damage" caused
           and/or "other acts of terrorism", will con-                  directly or indirectly by "terrorism", including action
           tinue in effect unless we notify you of                      in hindering or defending against an actual or ex-
           changes to that endorsement in response                      pected incident of "terrorism". "Any injury or dam-
           to federal law.                                              age" is excluded regardless of any other cause or
                                                                        event that contributes concurrently or in any se-
  B. The following definitions are added and apply                      quence to such injury or damage. But this exclu -
     under this endorsement wherever the term terror-                   sion applies only when one or more of the fol-
     ism, or the phrase any injury or damage, are en-                   lowing are attributed to an incident of
     closed in quotation marks:                                         "terrorism":
      1. "Terrorism" means activities against persons,                  1. The "terrorism" is carried out by means of the
         organizations or property of any nature:                           dispersal or application of radioactive material,
           a. That involve the following or preparation for                 or through the use of a nuclear weapon or de-
              the following :                                               vice that involves or produces a nuclear reac-
             (1) Use or threat of force or violence; or                     tion , nuclear radiation or radioactive contami-
                                                                            nation; or
             (2) Commission or threat of a dangerous
                 act; or                                                2. Radioactive material is released, and it ap-
                                                                           pears that one purpose of the "terrorism" was
             (3) Commission or threat of an act that                       to release such material; or
                 interferes with or disrupts an electronic,
                 communication , information , or me-                   3. The "terrorism" is carried out by means of the
                 chanical system; and                                      dispersal or application of pathogenic or poi-
                                                                           sonous biological or chemical materials; or
           b. When one or both of the following applies                                                                               ..,,;;-
                                                                        4. Pathogenic or poisonous biological or chemical
             (1) The effect is to intimidate or coerce a                   materials are released , and it appears that one
                                                                                                                                      N
                                                                                                                                      M
                                                                                                                                      Lt)
                 government or the civilian population or                  purpose of the "terrorism" was to release such             ~
                 any segment thereof, or to disrupt any                    materials; or                                              z
                                                                                                                                      <C
                 segment of the economy ; or                                                                                          :ii:
                                                                        5. The total of insured damage to all types of                ::&::
             (2) It appears that the intent is to intimidate               property exceeds $25,000,000. In determining               (.)

                 or coerce a government, or to further                                                                                :i:
                                                                           whether the $25,000,000 threshold is ex-                   ti
                 political , ideological, religious , social or            ceeded , we will include all insured damage
                 economic objectives or to express (or                     sustained by property of all persons and enti-             "'w
                                                                                                                                      ...J
                 express opposition to) a philosophy or                    ties affected by the "terrorism" and business in-          0:::
                                                                                                                                      <C
                 ideology.                                                 terruption losses sustained by owners or occu-             J:
                                                                                                                                      (.)
        2. "Any injury or damage" means any injury or                      pants of the damaged property. For the                     z
          damage covered under any Coverage Part or                        purpose of this provision, insured damage                  0
                                                                                                                                      J:
          Policy to which this endorsement is applicable,                  means damage that is covered by any insur-                  Q)
          and includes but is not limited to "bodily injury",              ance plus damage that would be covered by                   Cl
                                                                                                                                      'O
          "property damage", "personal and advertising                     any insurance but for the application of any ter-          :::J
                                                                                                                                      -,
          injury", "injury" or "environmental damage" as                   rorism exclusions; or                                       Cl
                                                                                                                                       C:
          may be defined in any applicable Coverage                     6. Fifty or more persons sustain death or serious             'O
                                                                                                                                      'iij
          Part or Policy.                                                  physical injury. For the purposes of this provi-            e
                                                                                                                                      ll..
                                                                           sion, serious physical injury means:
                                                                           a. Ph ysical injury that involves a substantial
                                                                              risk of death; or
                                                                           b. Protracted and obvious physical disfigure-
                                                                              ment; or
                                                                           c. Protracted loss of or impairment of the                 Lt)
                                                                                                                                      0
                                                                              function of a bodily member or organ.                   N
                                                                                                                                      0


                                                                                                                                      -....
                                                                                                                                      0
                                                                                                                                      0

                                                                                                                                       0
                                                                                                                                      Lt)
                                                                                                                                      co
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                      0

                                                                                                                                      J:
                                                                                                                                      ><
                                                                                                                                      w

  Page 2 of 3                                     © ISO Properties , Inc , 2005                              CG 218701 07         •
Filed                                02/24/2021                   Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 195
                                                              Circuit Clerk- Page ID#: 200
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                      1         1




                                                                                   87453-l


        Multiple incidents of "terrorism" which occur within
        a 72-hour period and appear to be carried out in
        concert or to have a related purpose or common
        leadership will be deemed to be one incident, for
        the purpose of determining whether the thresholds
        in Paragraphs C.5. or C.6. are exceeded.
        With respect to this Exclusion , Paragraphs C.5.
        and C.6. describe the threshold used to measure
        the magnitude of an incident of "terrorism" and the
        circumstances in which the threshold will apply, for
        the purpose of determining whether this Exclusion
        will apply to that incident When the Exclusion ap-
        plies to an incident of "terrorism", there is no cov-
        erage under this Coverage Part or Policy.
        In the event of any incident of "terrorism" that is
        not subject to this Exclusion, coverage does not
        apply to "any injury or damage" that is otherwise
        excluded under this Coverage Part or Policy.




                                                                                                                         ..,,;;-
                                                                                                                         N
                                                                                                                         M
                                                                                                                         Lt)
                                                                                                                         ~
                                                                                                                         z
                                                                                                                         <C
                                                                                                                         :ii:
                                                                                                                         ::&::
                                                                                                                         (.)
                                                                                                                         :i:
                                                                                                                         ti
                                                                                                                         "'w
                                                                                                                         ...J
                                                                                                                         0:::
                                                                                                                         <C
                                                                                                                         J:
                                                                                                                         (.)
                                                                                                                         z
                                                                                                                         0
                                                                                                                         J:
                                                                                                                          Q)
                                                                                                                          Cl
                                                                                                                         'O
                                                                                                                         :::J
                                                                                                                         -,
                                                                                                                          Cl
                                                                                                                          C:
                                                                                                                         'O
                                                                                                                         'iij
                                                                                                                          e
                                                                                                                         ll..




                                                                                                                         Lt)
                                                                                                                         0
                                                                                                                         N
                                                                                                                         0


                                                                                                                         -
                                                                                                                         0
                                                                                                                         0

                                                                                                                          0
                                                                                                                         ID
                                                                                                                         co
                                                                                                                         ..-
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0

                                                                                                                         J:
                                                                                                                         ><
                                                                                                                         w

  CG 218701 07                                   © ISO Properties , Inc. , 2005                        Page 3 of 3   •
Filed                                02/24/2021                 Wendy Graney, Shelby Circuit   • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 196
                                                              Circuit  Clerk- Page ID#: 201
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM          1        1




                                                           87453-l

                                                                                                 CRIME AND FIDELITY
                                                                                                       CR 00 210506


                       COMMERCIAL CRIME COVERAGE FORM
                           (LOSS SUSTAINED FORM)
  Various provisions in this policy restrict coverage.                   b. If you are sued for refusing to pay any in-
  Read the entire policy carefully to determine rights,                     strument covered in Paragraph 2.a., on the
  duties and what is or is not covered.                                     basis that it has been forged or altered, and
  Throughout this policy the words "you" and "your''                        you have our written consent to defend
  refer to the Named Insured shown in the Declarations.                     against the suit, we will pay for an y reason-
  The words "we", "us" and "our" refer to the Company                       able legal expenses that you incur and pay
  providing this insurance.                                                 in that defense. The amount that we will
                                                                            pa y is in addition to the Limit of Insurance
  Other words and phrases that appear in quotation                          applicable to this Insuring Agreement.
  marks have special meaning . Refer to Section F.
  Definitions.                                                        3. Inside The Premises - Theft Of Money And
                                                                         Securities
  A. Insuring Agreements
                                                                         a. We will pay for loss of "money" and "securi-
        Coverage is provided under the following Insuring                   ties" inside the "premises" or "banking
        Agreements for which a Limit of Insurance is                        premises":
        shown in the Declarations and applies to loss that
        you sustain resulting directly from an "occurrence"                (1) Resulting directly from "theft" committed
        taking place during the Policy Period shown in the                       by a person present inside such "prem-
        Declarations, except as provided in Condition                            ises" or "banking premises"; or
        E.1.k. or E.1.1., which is "discovered" by you dur-                (2) Resulting directly from disappearance or
        ing the Policy Period shown in the Declarations or                       destruction .                                     ..,,;;-
                                                                                                                                   N
        during the period of time provided in the Extended               b. We will pay for loss from damage to the
                                                                                                                                   M
                                                                                                                                   Lt)
        Period To Discover Loss Condition E.1.g.:                           "premises" or its exterior resulting directly          ~
                                                                                                                                   z
        1. Employee Theft                                                   from an actual or attempted "theft" of                 <C
                                                                                                                                   :ii:
           We will pay for loss of or damage to "money",                    "money" and "securities", if you are the               ::&::
                                                                                                                                   (.)
           "securities" and "other property" resulting di-                  owner of the "premises" or are liable for
                                                                                                                                   :i:
           rectly from "theft" committed by an "employee",                  damage to it.                                          ti
           whether identified or not, acting alone or in col-            c . We w ill pay for loss of or damage to a               "'w
           lusion with other persons.                                       locked safe, vault, cash register, cash box            ...J
                                                                                                                                   0:::
           For the purposes of this Insuring Agreement,                     or cash drawer located inside the "prem-               <C
                                                                                                                                   J:
           "theft" shall also include forgery.                              ises" resulting directly from an actual or at-         (.)
                                                                            tempted "theft" of or unlawful entry into              z
        2. Forgery Or Alteration                                            those containers.                                      0
                                                                                                                                   J:
           a. We will pay for loss resulting directly from            4. Inside The Premises - Robbery Or Safe                      Q)
                                                                                                                                    Cl
              "forgery" or alteration of checks, drafts,                 Burglary Of Other Property                                'O
                                                                                                                                   :::J
              promissory notes, or similar written prom-                                                                           -,
              ises, orders or directions to pay a sum cer-               a. We will pa y for loss of or damage to "other            Cl
                                                                                                                                    C:

              tain in "money" that are:                                     property":                                             'O
                                                                                                                                   'iij
              (1) Made or drawn by or drawn upon you;                      (1) Inside the "premises" resulting directly             e
                                                                                                                                   ll..
                  or                                                           from an actual or attempted "robbery" of
                                                                               a "custodian" ; or
              (2) Made or drawn by one acting as your
                  agent;                                                   (2) Inside the "premises" in a safe or vault
                                                                                 resulting directl y from an actual or at-
              or that are purported to have been so made                         tempted "safe burglary".
              or drawn.
                                                                         b. We will pa y for loss from damage to the
              For the purposes of this Insuring Agree-                      "premises" or its exterior resulting directly
                                                                                                                                   Lt)
                                                                                                                                   0
                                                                                                                                   N
              ment, a substitute check as defined in the                    from an actual or attempted "robbery" or               0


                                                                                                                                   -....
                                                                                                                                   0
              Check Clearing for the 21st Century Act                       "safe burglary" of "other property" , if you are       0

              shall be treated the same as the original it                  the owner of the "premises" or are liable for           0
                                                                                                                                   ,-.
              replaced.                                                     damage to it.                                          co
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0

                                                                                                                                   J:
                                                                                                                                   ><
                                                                                                                                   w

  CR 00 210506                                   © ISO Properties , Inc , 2005                               Page 1 of 14      •
Filed                                02/24/2021                 Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 197
                                                              Circuit Clerk- Page ID#: 202
                                                                  of 216
                                                                                        -oT ORIGIN AL DOCUi\H T
                                                                                       03/0 1/2021 01:SS:H PM
                                                                                            1         1




                                                                                       87453-l

           c. We will pay for loss of or damage to a                 C. Deductible
              locked safe or vault located inside the                   We will not pay for loss resulting directly from an
              "premises" resulting directly from an actual              "occurrence" unless the amount of loss exceeds
              or attempted "robbery" or "safe burglary".                the Deductible Amount shown in the Declarations.
        5. Outside The Premises                                         We will then pay the amount of loss in excess of
           a. We will pay for loss of "money" and "securi-              the Deductible Amount, up to the Limit of Insur-
              ties" outside the "premises" in the care and              ance.
              custody of a "messenger'' or an armored                D. Exclusions
              motor vehicle company resulting directly                  1. This insurance does not cover:
              from "theft", disappearance or destruction.
                                                                           a. Acts Committed By You, Your Partners
           b. We will pay for loss of or damage to "other                     Or Your Members
              property" outside the "premises" in the care
              and custody of a "messenger'' or an ar-                          Loss resulting from "theft" or any other dis-
              mored motor vehicle company resulting di-                        honest act committed by:
              rectly from an actual or attempted "rob-                        (1) You; or
              bery".
                                                                              (2) Any of your partners or "members";
        6. Computer Fraud
                                                                              whether acting alone or in collusion with
           We will pay for loss of or damage to "money",                      other persons.
           "securities" and "other property" resulting di-
                                                                           b. Acts Of Employees Learned Of By You
           rectly from the use of any computer to fraudu -
                                                                              Prior To The Policy Period
           lently cause a transfer of that property from in-
           side the "premises" or "banking premises":                         Loss caused by an "employee" if the "em-
                                                                              ployee" had also committed '\heft" or any
           a. To a person (other than a "messenger")                          other dishonest act prior to the effective
              outside those "premises"; or
                                                                              date of this insurance and you or any of
           b. To a place outside those "premises".                            your partners, "members", "managers", offi-           ..,,;;-
        7. Funds Transfer Fraud                                               cers, directors or trustees, not in collusion         N
                                                                                                                                    M
                                                                              with the "employee", learned of that "theft"          Lt)

           We will pay for loss of "funds" resulting directly                                                                       ~
                                                                              or dishonest act prior to the Policy Period           z
           from a "fraudulent instruction" directing a finan -                shown in the Declarations.                            <C
           cial institution to transfer, pay or deliver "funds"                                                                     :ii:
                                                                           c. Acts Of Employees, Managers,                          ::&::
           from your "transfer account".                                                                                            (.)
                                                                              Directors, Trustees Or Representatives                :i:
        8. Money Orders And Counterfeit Money                                                                                       ti
                                                                              Loss resulting from "theft" or any other dis-
           We will pay for loss resulting directly from your
           having accepted in good faith , in exchange for
                                                                              honest act committed by any of your "em-              "'w
                                                                                                                                    ...J
                                                                              ployees", "managers", directors, trustees or          0:::
           merchandise, "money" or services:                                  authorized representatives:                           <C
                                                                                                                                    J:
                                                                                                                                    (.)
           a. Money orders issued by any post office,                         (1) Whether acting alone or in collusion with
              express company or bank that are not paid                                                                             z
                                                                                  other persons; or                                 0
              upon presentation; or                                                                                                 J:
                                                                              (2) While performing services for you or               Q)
           b. "Counterfeit money" that is acquired during                         otherwise;
                                                                                                                                     Cl
                                                                                                                                    'O
              the regular course of business.                                                                                       :::J
                                                                                                                                    -,
                                                                              except when covered            under   Insuring        Cl
  B. Limit Of Insurance                                                       Agreement A.1.                                         C:
                                                                                                                                    'O
        The most we will pay for all loss resulting directly                                                                        'iij
                                                                           d. Confidential Information                               e
        from an "occurrence" is the applicable Limit of In-                                                                         ll..
        surance shown in the Declarations.                                    Loss resulting from:
        If any loss is covered under more than one Insur-                     (1) The unauthorized disclosure of your
        ing Agreement or Coverage, the most we will pay                           confidential information including , but
        for such loss shall not exceed the largest Limit of                       not limited to, patents, trade secrets,
        Insurance available under any one of those Insur-                         processing methods or customer lists; or
        ing Agreements or Coverages.                                                                                                Lt)
                                                                                                                                    0
                                                                                                                                    N
                                                                                                                                    0


                                                                                                                                    -
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                     0
                                                                                                                                    00
                                                                                                                                    00
                                                                                                                                    ..-
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0

                                                                                                                                    J:
                                                                                                                                    ><
                                                                                                                                    w

  Page 2 of 14                                    © ISO Properties , Inc , 2005                              CR 00 210506       •
Filed                                 02/24/2021                  Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 198
                                                              Circuit Clerk- Page ID#: 203
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                      1        1




                                                                                   87453-l

          (2) The unauthorized use or disclosure of                   j. War And Military Action
              confidential information of another per-                   Loss or damage resulting from :
              son or entity which is held by you includ-
              ing, but not limited to, financial informa-               (1) War, including undeclared or civil war;
              tion , personal information , credit card                 (2) Warlike action by a military force, includ-
              information or similar non-public infor-                      ing action in hindering or defending
              mation.                                                       against an actual or expected attack, by
        e. Governmental Action                                              any government, sovereign or other au-
                                                                            thority using military personnel or other
          Loss resulting from seizure or destruction of                     agents; or
          property by order of governmental authority.
                                                                        (3) Insurrection,    rebellion ,  revolution ,
        f. Indirect Loss                                                    usurped power, or action taken by gov-
           Loss that is an indirect result of an "occur-                    ernmental authority in hindering or de-
           rence" covered by this insurance including,                      fending against any of these.
           but not limited to, loss resulting from:               2. Insuring Agreement A.1. does not cover:
          (1) Your inability to realize income that you               a. Inventory Shortages
              would have realized had there been no
              loss of or damage to "money", "securi-                     Loss, or that part of any loss, the proof of
              ties" or "other property".                                 which as to its existence or amount is de-
                                                                         pendent upon:
          (2) Payment of damages of any type for
              which you are legally liable. But, we will                (1) An inventory computation ; or
              pay compensatory damages arising di-                      (2) A profit and loss computation.
              rectly from a loss covered under this in-
                                                                         However, where you establish wholly apart
              surance.                                                   from such computations that you have sus-
          (3) Payment of costs, fees or other ex-                        tained a loss, then you may offer your in-
              penses you incur in establishing either                    ventory records and actual physical count            ..,,;;-
              the existence or the amount of loss un-                    of inventory in support of the amount of loss        N
                                                                                                                              M
              der this insurance.                                        claimed.                                             Lt)
                                                                                                                              ~
        g. Legal Fees, Costs And Expenses                             b. Trading                                              z
                                                                                                                              <C
          Fees, costs and expenses incurred by you                       Loss resulting from trading, whether in your         :ii:
                                                                                                                              ::&::
          which are related to any legal action, except                  name or in a genuine or fictitious account.          (.)

          when covered under Insuring Agreement                                                                               :i:
                                                                      c. Warehouse Receipts                                   ti
          A.2.
        h. Nuclear Hazard
                                                                         Loss resulting from the fraudulent or dis-
                                                                         honest signing, issuing, canceling or failing
                                                                                                                              "'w
                                                                                                                              ...J
                                                                                                                              0:::
           Loss or damage resulting from nuclear re-                     to cancel , a warehouse receipt or any pa-           <C
                                                                                                                              J:
           action or radiation , or radioactive contami-                 pers connected with it.                              (.)

           nation, however caused.                                3. Insuring Agreements A.3., A.4. and A.5. do not
                                                                                                                              z
                                                                                                                              0
        i. Pollution                                                 cover:                                                   J:
                                                                                                                               Q)
          Loss or damage caused by or resulting                       a. Accounting Or Arithmetical Errors Or                  Cl
                                                                                                                              i::,
          from pollution. Pollution means the dis-                       Omissions                                            :::J
                                                                                                                              -,
          charge , dispersal, seepage, migration, re-                    Loss resulting from accounting or arithmeti-
                                                                                                                               Cl
                                                                                                                               C:
          lease or escape of any solid, liquid, gase-                                                                         i::,
                                                                         cal errors or omissions.                             "iij
          ous or thermal irritant or contaminant,                                                                              e
          including smoke, vapor, soot, fumes, acids,                 b. Exchanges Or Purchases                               ll..

          alkalis , chemicals and waste. Waste in-                       Loss resulting from the giving or surrender-
          cludes materials to be recycled, recondi-                      ing of property in any exchange or pur-
          tioned or reclaimed.                                           chase.


                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                                                                              0

                                                                                                                              0
                                                                                                                              a,
                                                                                                                              co
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w

  CR 00 210506                               © ISO Properties , Inc. , 2005                             Page 3 of 14      •
Filed                            02/24/2021                 Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 199
                                                              Circuit Clerk- Page ID#: 204
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                        1         1




                                                                                   87453-l

        c. Fire                                                           (2) But, this Exclusion does not apply under
           Loss or damage resulting from fire, how-                           Insuring Agreement A.5. to loss of
           ever caused, except                                                "money", "securities" or "other property"
                                                                              while outside the "premises" in the care
          (1) Loss of or damage to "money" and                                and custody of a "messenger'' if you:
              "securities"; and
                                                                             (a) Had no knowledge of any threat at
          (2) Loss from damage to a safe or vault.                               the time the conveyance began; or
        d. Money Operated Devices                                            (b) Had know ledge of a threat at the
           Loss of property contained in any money                               time the conveyance began, but the
           operated device unless the amount of                                  loss was not related to the threat.
           "money" deposited in it is recorded by a                  g. Vandalism
           continuous recording instrument in the de-
           vice.                                                          Loss from damage to the "premises" or its
                                                                          exterior, or to any safe, vault, cash register,
        e. Motor Vehicles Or Equipment And                                cash box, cash drawer or "other property"
           Accessories                                                    by vandalism or malicious mischief.
           Loss of or damage to motor vehicles, trail-               h. Voluntary Parting Of Title To Or
           ers or semi-trailers or equipment and ac-                    Possession Of Property
           cessories attached to them.
                                                                          Loss resulting from your, or anyone acting
        f. Transfer Or Surrender Of Property                              on your express or implied authority, being
          (1) Loss of or damage to property after it                      induced by any dishonest act to voluntarily
              has been transferred or surrendered to                      part with title to or possession of any prop-
              a person or place outside the "premises"                    erty.
              or "banking premises":                              4. Insuring Agreement A.6. does not cover:
             (a) On the basis of unauthorized instruc-               a. Credit Card Transactions
                 tions ;                                                                                                          ,;;-
                                                                          Loss resulting from the use or purported                M
                                                                                                                                  N
             (b) As a result of a threat to do bodily                     use of credit, debit, charge, access, con-              M
                                                                                                                                  Lt)
                 harm to any person;                                      venience, identification, stored-value or               ~
             (c) As a result of a threat to do damage                     other cards or the information contained on             z
                                                                                                                                  <C
                 to any property;                                         such cards.                                             :ii:
                                                                                                                                  ::&::
                                                                                                                                  (.)
             (d) As a result of a threat to introduce a              b. Funds Transfer Fraud                                      :i:
                 denial of service attack into your                       Loss resulting from a "fraudulent instruc-              ti
                 computer system;
             (e) As a result of a threat to introduce a
                                                                          tion" directing a financial institution to trans-
                                                                          fer, pay or deliver "funds" from your "trans-
                                                                                                                                  "'w
                                                                                                                                  ...J
                                                                                                                                  0:::
                 virus or other malicious instruction                     fer account".                                           <C
                                                                                                                                  J:
                 into your computer system which is                  C.   Inventory Shortages
                                                                                                                                  (.)

                 designed to damage, destroy or cor-                                                                              z
                 rupt data or computer programs                           Loss, or that part of any loss, the proof of            0
                                                                                                                                  J:
                 stored within your computer system;                      which as to its existence or amount is de-               Q)
                                                                          pendent upon:                                            Cl
                                                                                                                                  'O
                 (f) As a result of a threat to contami-                                                                          :::J
                                                                                                                                  -,
                    nate, pollute or render substandard                   (1) An inventory computation ; or
                                                                                                                                   Cl
                                                                                                                                   C:
                    your products or goods; or                            (2) A profit and loss computation.                      'O
                                                                                                                                  'iij
             (g) As a result of a threat to dissemi-              5. Insuring Agreement A.7. does not cover:                       ...
                                                                                                                                   Q)

                 nate, divulge or utilize:                           COMPUTER FRAUD
                                                                                                                                  ll..

                    (i) Your confidential information; or            Loss resulting from the use of any computer to
                   (ii) Weaknesses in the source code                fraudulently cause a transfer of "money", "se-
                       within your computer system.                  curities" or "other property".


                                                                                                                                  Lt)
                                                                                                                                  0
                                                                                                                                  N
                                                                                                                                  0


                                                                                                                                  -
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                   0
                                                                                                                                  0
                                                                                                                                  a,
                                                                                                                                  ..-
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w

  Page 4 of 14                               © ISO Properties , Inc , 2005                               CR 00 210506         •
Filed                             02/24/2021                Wendy Graney, Shelby Circuit        • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 200
                                                              Circuit Clerk- Page ID#: 205
                                                                  of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                          1        1




                                                                                     87453-l

  E. Conditions                                                             (2) For the first 90 days after the effective
        The following Conditions apply in addition to the                       date of such consolidation, merger or
        Common Policy Conditions:                                               purchase or acquisition of assets or li-
                                                                                abilities, the coverage provided by this
        1. Conditions Applicable To All Insuring                                insurance shall apply to such consoli-
           Agreements                                                           dated or merged entity or such pur-
           a. Additional Premises Or Employees                                  chased or acquired assets or liabilities,
                                                                                provided that all "occurrences" causing
              If, while this insurance is in force , you es-
                                                                                or contributing to a loss involving such
              tablish any additional "premises" or hire ad-
              ditional "employees", other than through                          consolidation , merger or purchase or
              consolidation or merger w ith , or purchase                       acquisition of assets or liabilities, must
                                                                                take place after the effective date of
              or acquisition of assets or liabilities of, an-
              other entity, such "premises" and "employ-                        such consolidation , merger or purchase
              ees" shall automatically be covered under                         or acquisition of assets or liabilities.
              this insurance. Notice to us of an increase                d. Cooperation
              in the number of "premises" or "employees"                     You must cooperate with us in all matters
              need not be given and no additional pre-                       pertaining to this insurance as stated in its
              mium need be paid for the remainder of the                     terms and conditions.
              Policy Period shown in the Declarations.
                                                                          e. Duties In The Event Of Loss
           b. Concealment, Misrepresentation Or
              Fraud                                                          After you "discover" a loss or a situation
                                                                             that may result in loss of or damage to
              This insurance is void in any case of fraud                    "money", "securities" or "other property"
              by you as it relates to this insurance at any                  you must
              time. It is also void if you or any other In-
              sured, at any time , intentionally conceal or                 (1) Notify us as soon as possible. If you
              misrepresent a material fact concerning:                          have reason to believe that any loss
             (1) This insurance;
                                                                                (except for loss covered under Insuring           ..,,;;-
                                                                                Agreement A.1. or A.2.) involves a vio-           N
                                                                                                                                  M
                                                                                                                                  Lt)
             (2) The property covered under this insur-                         lation of law, you must also notify the lo-       ~
                 ance;                                                          cal law enforcement authorities.                  z
                                                                                                                                  <C
             (3) Your interest in the property covered                      (2) Submit to examination under oath at our           :ii:
                                                                                                                                  ::&::
                 under this insurance; or                                       request and give us a signed statement            (.)
                                                                                of your answers.                                  :i:
             (4) A claim under this insurance.                                                                                    ti
                                                                            (3) Produce for our examination all perti-
           c. Consolidation - Merger Or Acquisition
                                                                                nent records.                                     "'w
                                                                                                                                  ...J
              If you consolidate or merge with, or pur-                                                                           0:::
              chase or acquire the assets or liabilities of,                (4) Give us a detailed, sworn proof of loss           <C
                                                                                                                                  J:
                                                                                within 120 days.                                  (.)
              another entity
                                                                            (5) Cooperate with us in the investigation            z
             (1) You must give us written notice as soon                                                                          0
                                                                                and settlement of any claim.                      J:
                 as possible and obtain our written con-                                                                           Q)
                 sent to extend the coverage provided by                  f. Employee Benefit Plans                                Cl
                                                                                                                                  'O
                 this insurance to such consolidated or                     (1) The "employee benefit plans" shown in
                                                                                                                                  :::J
                                                                                                                                  -,
                 merged entity or such purchased or ac-                         the Declarations (hereinafter referred to          Cl
                                                                                                                                   C:
                 quired assets or liabilities. We may con-                      as Plan) are included as Insureds under           'O
                                                                                                                                  'iij
                 dition our consent by requiring payment                        Insuring Agreement A.1.                            e
                 of an additional premium; but                                                                                    ll..
                                                                            (2) If any Plan is insured jointly with any
                                                                                other entity under this insurance, you or
                                                                                the Plan Administrator must select a
                                                                                Limit of Insurance for Insuring Agree-
                                                                                ment A.1. that is sufficient to provide a
                                                                                Limit of Insurance for each Plan that is
                                                                                at least equal to that required if each           Lt)
                                                                                                                                  0
                                                                                Plan were separately insured.                     N
                                                                                                                                  0


                                                                                                                                  -
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                   0
                                                                                                                                  ..-
                                                                                                                                  a,
                                                                                                                                  ..-
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w

  CR 00 210506                                   © ISO Properties , Inc. , 2005                              Page 5 of 14     •
Filed                                02/24/2021                 Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 201
                                                              Circuit Clerk- Page ID#: 206
                                                                  of 216
                                                                                      -oT ORIGIN AL DOCUi\H T
                                                                                     03/0 1/2021 01:SS:H PM
                                                                                          1        1




                                                                                     87453-l

          (3) With respect to loss sustained or "dis-                    h. Joint Insured
              covered" by any such Plan, Insuring                          (1) If more than one Insured is named in the
              Agreement A.1. is replaced by the fol -                          Declarations, the first Named Insured
              lowing:                                                          will act for itself and for every other In-
                 We will pay for loss of or damage to                          sured for all purposes of this insurance.
                 "funds" and "other property" resulting di-                    If the first Named Insured ceases to be
                 rectly from fraudulent or dishonest acts                      covered, then the next Named Insured
                 committed by an "employee", whether                           will become the first Named Insured.
                 identified or not, acting alone or in collu-              (2) If any Insured, or partner, "member" or
                 sion with other persons.                                      officer of that Insured has knowledge of
          (4) If the first Named Insured is an entity                          any information relevant to this insur-
              other than a Plan, any payment we                                ance, that knowledge is considered
              make for loss sustained by any Plan will                         knowledge of every Insured.
              be made to the Plan sustaining the loss.                     (3) An "employee" of any Insured is consid-
          (5) If two or more Plans are insured under                           ered to be an "employee" of every In-
              this insurance, any payment w e make                             sured.
              for loss:                                                    (4) If this insurance or any of its coverages
             (a) Sustained by two or more Plans; or                            is cancelled as to any Insured , loss sus-
             (b) Of commingled "funds" or "other                               tained by that Insured is covered only if
                 property" of two or more Plans;                               it is "discovered" by you:
                 resulting directly from an "occurrence"                        (a) No later than 1 year from the date of
                 will be made to each Plan sustaining                               that cancellation. However, this ex-
                 loss in the proportion that the Limit of In-                       tended period to "discover'' loss ter-
                 surance required for each Plan bears to                            minates immediately upon the effec-
                 the total Limit of Insurance of all Plans                          tive date of any other insurance
                 sustaining loss.                                                   obtained by that Insured , whether           ..,,;;-
                                                                                    from us or another insurer, replacing        N
                                                                                                                                 M
          (6) The Deductible Amount applicable to                                   in whole or in part the coverage af-         Lt)
                                                                                                                                 ~
              Insuring Agreement A.1. does not apply                                forded under this insurance, whether         z
              to loss sustained by any Plan.                                        or not such other insurance provides         <C
                                                                                                                                 :ii:
        g. Extended Period To Discover Loss                                         coverage for loss sustained prior to         ::&::
                                                                                                                                 (.)
                                                                                    its effective date.                          :i:
           We will pay for loss that you sustained prior
           to the effective date of cancellation of this                        (b) No later than 1 year from the date of        ti
           insurance, which is "discovered" by you:                                 that cancellation with regard to any         "'w
                                                                                                                                 ...J
                                                                                    "employee benefit plans".                    0:::
          (1) No later than 1 year from the date of                                                                              <C
              that cancellation. However, this ex-                         (5) We will not pay more for loss sustained           J:
                                                                                                                                 (.)
              tended period to "discover'' loss termi-                         by more than one Insured than the                 z
              nates immediately upon the effective                             amount we would pay if all such loss              0
                                                                                                                                 J:
              date of any other insurance obtained by                          had been sustained by one Insured.
                                                                                                                                  Q)
              you, whether from us or another insurer,                     (6) Payment by us to the first Named In-               Cl
                                                                                                                                 'O
              replacing in whole or in part the cover-                         sured for loss sustained by any Insured,          :::J
                                                                                                                                 -,
              age afforded under this insurance,                               other than an "employee benefit plan",             Cl
                                                                                                                                  C:
              whether or not such other insurance                              shall fully release us on account of such         'O
                                                                                                                                 'iij
              provides coverage for loss sustained                             loss.
              prior to its effective date.
                                                                                                                                  e
                                                                                                                                 ll..
                                                                          i. Legal Action Against Us
          (2) No later than 1 year from the date of
              that cancellation with regard to any                           You may not bring any legal action against
              "employee benefit plans".                                      us involving loss:
                                                                           (1) Unless you have complied with all the
                                                                               terms of this insurance;
                                                                           (2) Until 90 days after you have filed proof          Lt)
                                                                                                                                 0
                                                                               of loss with us; and                              N
                                                                                                                                 0


                                                                                                                                 -....
                                                                                                                                 0
                                                                           (3) Unless brought within 2 years from the            0

                                                                                                                                  0
                                                                               date you "discovered" the loss.                   N
                                                                                                                                 a,
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w

  Page 6 of 14                                  © ISO Properties , Inc , 2005                            CR 00 210506        •
Filed                               02/24/2021                  Wendy Graney, Shelby Circuit     • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 202
                                                              Circuit Clerk- Page ID#: 207
                                                                  of 216
                                                                                     -oT ORIGIN AL DOCUi\H T
                                                                                    03/0 1/2021 01:SS:H PM
                                                                                        1         1




                                                                                    87453-l

          If any limitation in this Condition is prohib-                      We will first settle the amount of loss
          ited by law, such limitation is amended so                          that you sustained during the most re-
          as to equal the minimum period of limitation                        cent prior insurance. We will then settle
          provided by such law.                                               any remaining amount of loss that you
        j. Liberalization                                                     sustained during the Policy Period(s) of
                                                                              any other prior insurance.
          If we adopt any revision that would broaden
          the coverage under this insurance without                     (3) In settling loss subject to this Condition:
          additional premium within 45 days prior to                          (a) The most we will pay for the entire
          or during the Policy Period shown in the                                loss is the highest single Limit of In-
          Declarations, the broadened coverage will                               surance applicable during the period
          immediately apply to this insurance.                                    of loss, whether such limit w as writ-
        k. Loss Sustained During Prior Insurance                                  ten under this insurance or was writ-
           Issued By Us Or Any Affiliate                                          ten under the prior insurance issued
                                                                                  by US.
          (1) Loss Sustained Partly During This
              Insurance And Partly During Prior                               (b) We will apply the applicable De-
              Insurance                                                           ductible Amount shown in the Decla-
                                                                                  rations to the amount of loss sus-
              If you "discover" loss during the Policy                            tained under this insurance. If no
              Period shown in the Declarations, result-                           loss was sustained under this insur-
              ing directly from an "occurrence" taking                            ance, we will apply the Deductible
              place:                                                              Amount shown in the Declarations to
             (a) Partly during the Policy Period                                  the amount of loss sustained under
                 shown in the Declarations; and                                   the most recent prior insurance.
             (b) Partly during the Policy Period(s) of                            If the Deductible Amount is larger
                 any prior cancelled insurance that                               than the amount of loss sustained
                 we or any affiliate issued to you or                             under this insurance, or the most re-
                 any predecessor in interest;                                     cent prior insurance, we will apply
                                                                                                                                ..,,;;-
                                                                                                                                N
                                                                                                                                M
                                                                                  the remaining Deductible Amount to            Lt)
              and this insurance became effective at                                                                            ~
              the time of cancellation of the prior in-                           the remaining amount of loss sus-
                                                                                                                                z
                                                                                  tained during the prior insurance.            <C
              surance, we will first settle the amount of                                                                       :ii:
              loss that you sustained during this Policy                          We will not apply any other Deducti-          ::&::
                                                                                                                                (.)
              Period. We will then settle the remaining                           ble Amount that may have been ap-             :i:
              amount of loss that you sustained during                            plicable to the loss.                         ti
              the Policy Period(s) of the prior insur-                  (4) The following examples demonstrate                  "'w
              ance.                                                         how we will settle losses subject to this           ...J
                                                                                                                                0:::
          (2) Loss Sustained Entirely During Prior                          Condition E.1.k.:                                   <C
                                                                                                                                J:
                                                                                                                                (.)
              Insurance                                                  EXAMPLE NO. 1:
                                                                                                                                z
              If you "discover" loss during the Policy                   The insured sustained a covered loss of                0
                                                                                                                                J:
              Period shown in the Declarations, result-                  $10,000 resulting directly from an "occur-              Q)
              ing directly from an "occurrence" taking                   rence" taking place during the terms of Pol-            Cl
                                                                                                                                'O
              place entirely during the Policy Period(s)                 icy A and Policy B.                                    :::J
                                                                                                                                -,
              of any prior cancelled insurance that we                                                                           Cl
              or any affiliate issued to you or any                                         POLICY A                             C:
                                                                                                                                'O
                                                                                                                                'iij
              predecessor in interest, we will pay for                   The current policy. Written at a Limit of In-
              the loss, provided:                                        surance of $50,000 and a Deductible
                                                                                                                                 e
                                                                                                                                ll..

             (a) This insurance became effective at                      Amount of $5,000.
                 the time of cancellation of the prior                                   POLICY B
                 insurance; and                                          Issued prior to Policy A. Written at a Limit of
             (b) The loss would have been covered                        Insurance of $50,000 and a Deductible
                 under this insurance had it been in                     Amount of $5,000.
                 effect at the time of the "occurrence".                 The amount of loss sustained under Policy
                                                                                                                                Lt)
                                                                                                                                0
                                                                                                                                N
                                                                         A is $2,500 and under Policy B is $7,500.              0


                                                                                                                                -
                                                                                                                                0
                                                                                                                                0

                                                                                                                                 0
                                                                                                                                M
                                                                                                                                a,
                                                                                                                                ..-
                                                                                                                                0
                                                                                                                                0
                                                                                                                                0

                                                                                                                                J:
                                                                                                                                ><
                                                                                                                                w

  CR 00 210506                               © ISO Properties , Inc. , 2005                                Page 7 of 14     •
Filed                            02/24/2021                 Wendy Graney, Shelby Circuit        • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 203
                                                              Circuit Clerk- Page ID#: 208
                                                                  of 216
                                                                                  -oT ORIGIN AL DOCUi\H T
                                                                                 03/0 1/2021 01:SS:H PM
                                                                                      1         1




                                                                                 87453-l

           The highest single Limit of Insurance appli-                  EXAMPLE NO. 3:
           cable to this entire loss is $50,000 written                  The insured sustained a covered loss of
           under Policy A. The Policy A Deductible                       $2,000,000 resulting directly from an "oc-
           Amount of $5,000 applies. The loss is set-                    currence" taking place during the terms of
           tled as follows:                                              Policies A, B, C and D.
           1. The amount of loss sustained under                                         POLICY A
              Policy A ($2,500) is settled first. The
              amount we will pay is nil ($0.00) be-                      The current policy. Written at a Limit of In-
              cause the amount of loss is less than                      surance of $1 ,000,000 and a Deductible
              the Deductible Amount (i.e., $2,500 loss                   Amount of $100,000.
              - $5,000 deductible = $0.00).                                               POLICY B
           2. The remaining amount of loss sustained                     Issued prior to Policy A. Written at a Limit of
              under Policy B ($7,500) is settled next.                   Insurance of $750,000 and a Deductible
              The amount recoverable is $5,000 after                     Amount of $75,000.
              the remaining Deductible Amount from                                        POLICY C
              Policy A of $2,500 is applied to the loss
              (i.e., $7,500 loss - $2,500 deductible =                   Issued prior to Policy B. Written at a Limit of
              $5,000).                                                   Insurance of $500,000 and a Deductible
                                                                         Amount of $50,000.
           The most we will pay for this loss is $5,000.
                                                                                          POLICY D
           EXAMPLE NO. 2:
                                                                         Issued prior to Policy C. Written at a Limit of
           The insured sustained a covered loss of                       Insurance of $500,000 and a Deductible
           $250,000 resulting directly from an "occur-
                                                                         Amount of $50,000.
           rence" taking place during the terms of Pol-
           icy A and Policy B.                                           The amount of loss sustained under Policy
                                                                         A is $350,000, under Policy B is $250,000,
                            POLICY A
                                                                         under Policy C is $600,000 and under Pol-             ..,,;;-
           The current policy. Written at a Limit of In-                 icy Dis $800,000.                                     N
                                                                                                                               M
           surance of $125,000 and a Deductible                                                                                Lt)
                                                                         The highest single Limit of Insurance appli-          ~
           Amount of $10,000.                                                                                                  z
                                                                         cable to this entire loss is $1 ,000,000 writ-
                            POLICY B                                                                                           <C
                                                                         ten under Policy A. The Policy A Deductible           :ii:
                                                                         Amount of $100,000 applies. The loss is               ::&::
           Issued prior to Policy A. Written at a Limit of                                                                     (.)

           Insurance of $150,000 and a Deductible                        settled as follows:                                   :i:
           Amount of $25,000.                                            1. The amount of loss sustained under                 ti
           The amount of loss sustained under Policy                        Policy A ($350,000) is settled first. The          "'w
                                                                                                                               ...J
           A is $175,000 and under Policy B is                              amount we will pay is $250,000 (i.e. ,             0:::
                                                                                                                               <C
           $75,000.                                                         $350,000 loss - $100,000 deductible =              J:
                                                                                                                               (.)
                                                                            $250,000).
           The highest single Limit of Insurance appli-                                                                        z
           cable to this entire loss is $150,000 written                 2. The amount of loss sustained under Pol-            0
                                                                                                                               J:
           under Policy B. The Policy A Deductible                          icy B ($250,000) is settled next. The               Q)

           Amount of $10,000 applies. The loss is set-                      amount we will pay is $250,000 (no de-              Cl
                                                                                                                               'O
           tled as follows:                                                 ductible is applied).                              :::J
                                                                                                                               -,
                                                                                                                                Cl
           1. The amount of loss sustained under                         3. The amount of loss sustained under                  C:
                                                                                                                               'O
              Policy A ($ 175,000) is settled first. The                    Policy C ($600,000) is settled next. The           'iij
              amount we will pay is the Policy A Limit                      amount we will pay is $500,000, the pol-            e
                                                                                                                               ll..
              of $125,000 because $175,000 loss -                           icy limit (no deductible is applied).
              $10,000 deductible= $165,000 which is                      4. We will not make any further payment
              greater than the $125,000 policy limit.                       under Policy D as the maximum amount
           2. The remaining amount of loss sustained                        payable under the highest single Limit of
              under Policy B ($75,000) is settled next.                     Insurance applying to the loss of
              The amount we will pay is $25,000 (i.e.,                      $1 ,000,000 under Policy A has been sat-
              $150,000 Policy B limit - $125,000 paid                       isfied.                                            Lt)
                                                                                                                               0
                                                                                                                               N
              under Policy A = $25,000).                                 The most we will pay for this loss is                 0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0
           The most we will pa y for this loss is                        $1,000,000.
                                                                                                                                0
           $150,000.                                                                                                           ,:j'
                                                                                                                               a,
                                                                                                                               ..-
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w

  Page 8 of 14                               © ISO Properties , Inc , 2005                            CR 00 210506         •
Filed                            02/24/2021                  Wendy Graney, Shelby Circuit     • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 204
                                                              Circuit  Clerk- Page ID#: 209
                                                                    of 216
                                                            -oT ORIGIN AL DOCUi\H T
                                                           03/0 1/2021 01:SS:H PM      1         1




                                                           87453-l

        I. Loss Sustained During Prior Insurance                    m. Other Insurance
          Not Issued By Us Or Any Affiliate                             If other valid and collectible insurance is
         (1) If you "discover" loss during the Policy                   available to you for loss covered under this
             Period shown in the Declarations, result-                  insurance, our obligations are limited as fol -
             ing directly from an "occurrence" taking                   lows:
             place during the Policy Period of an y                    (1) Primary Insurance
             prior cancelled insurance that was is-
             sued to you or a predecessor in interest                   When this insurance is written as primary
             by another company, and the period of                      insurance, and:
             time to discover loss under that insur-                         (a) You have other insurance subject to
             ance had expired, we will pay for the                               the same terms and conditions as
             loss under this insurance, provided:                                this insurance, we will pay our share
            (a) This insurance became effective at                               of the covered loss. Our share is the
                the time of cancellation of the prior                            proportion that the applicable Limit of
                insurance; and                                                   Insurance shown in the Declarations
                                                                                 bears to the total limit of all insur-
            (b) The loss would have been covered                                 ance covering the same loss.
                under this insurance had it been in
                effect at the time of the "occurrence".                      (b) You have other insurance covering
                                                                                 the same loss other than that de-
         (2) In settling loss subject to this Condition:                         scribed in Paragraph (1)(a), we will
            (a) The most we will pay for the entire                              only pay for the amount of loss that
                loss is the lesser of the Limits of In-                          exceeds :
                surance applicable during the period                             (i) The Limit of Insurance and De-
                of loss, whether such limit w as writ-                               ductible Amount of that other in-
                ten under this insurance or was writ-                                surance, whether you can collect
                ten under the prior cancelled insur-                                 on it or not; or
                ance.
                                                                                (ii) The Deductible Amount shown in
                                                                                                                               ..,,;;-
                                                                                                                               N
            (b) We will apply the applicable De-                                     the Declarations;
                                                                                                                               M
                                                                                                                               Lt)
                ductible Amount shown in the Decla-                                                                            ~
                rations to the amount of loss sus-                               whichever is greater. Our payment             z
                                                                                 for loss is subject to the terms and          <C
                tained under the prior cancelled                                                                               :ii:
                                                                                 conditions of this insurance.                 ::&::
                insurance.                                                                                                     (.)

                                                                       (2) Excess Insurance                                    :i:
         (3) The insurance provided under this Con-
                                                                                                                               ti
             dition is subject to the following :                            (a) When this insurance is written ex-
            (a) If loss covered under this Condition                             cess over other insurance, we will            "'w
                                                                                                                               ...J
                                                                                                                               0:::
                is also partially covered under Condi-                           only pay for the amount of loss that          <C
                tion E.1.k., the amount recoverable                              exceeds the Limit of Insurance and            J:
                                                                                                                               (.)
                under this Condition is part of, not in                          Deductible Amount of that other in-           z
                addition to, the amount recoverable                              surance, whether you can collect on           0
                                                                                                                               J:
                under Condition E.1.k.                                           it or not. Our payment for loss is sub-        Q)
                                                                                 ject to the terms and conditions of            Cl
                                                                                                                               'O
            (b) For loss covered under this Condi-                               this insurance.                               :::J
                                                                                                                               -,
                tion that is not subject to Paragraph                                                                           Cl
                (3)(a), the amount recoverable under                         (b) However, if loss covered under this            C:

                this Condition is part of, not in addi-                          insurance is subject to a Deductible,         'O
                                                                                                                               "iij
                tion to, the Limit of Insurance appli-                           we will reduce the Deductible                  e
                                                                                                                               ll..
                cable to the loss covered under this                             Amount shown in the Declarations
                insurance and is limited to the lesser                           by the sum total of all such other in-
                of the amount recoverable under:                                 surance plus any Deductible Amount
                                                                                 applicable to that other insurance.
                 (i) This insurance as of its effective
                     date; or
                 (ii) The prior cancelled insurance                                                                            Lt)
                      had it remained in effect.                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               Lt)
                                                                                                                               a,
                                                                                                                               ..-
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w

  CR 00 210506                               © ISO Properties , Inc , 2005                                Page 9 of 14     •
Filed                           02/24/2021                 Wendy Graney, Shelby Circuit        • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 205
                                                              Circuit Clerk- Page ID#: 210
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                       1         1




                                                                                   87453-l

        n. Ownership Of Property; Interests                          r. Transfer Of Your Rights Of Recovery
           Covered                                                      Against Others To Us
           The property covered under this insurance                    You must transfer to us all your rights of re-
           is limited to property                                       covery against any person or organization
          (1) That you own or lease; or                                 for any loss you sustained and for which we
                                                                        have paid or settled. You must also do eve-
          (2) That you hold for others whether or not                   rything necessary to secure those rights
              you are legally liable for the loss of such               and do nothing after loss to impair them.
              property .
                                                                     s. Valuation - Settlement
           However, this insurance is for your benefit
           only. It provides no rights or benefits to any              (1) The value of any loss for purposes of
           other person or organization. Any claim for                     coverage under this policy shall be de-
           loss that is covered under this insurance                       termined as follows:
           must be presented by you .                                        (a) Loss of "money" but only up to and
        o. Records                                                               including its face value. We will, at
                                                                                 your option , pay for loss of "money"
           You must keep records of all property cov-                            issued by any country other than the
           ered under this insurance so we can verify                            United States of America :
           the amount of any loss.
                                                                                 (i) At face value in the "money"
        p. Recoveries                                                               issued by that country ; or
          (1) Any recoveries, whether effected before                           (ii) In the United States of America
              or after any payment under this insur-                                dollar equivalent determined by
              ance, whether made by us or you , shall                               the rate of exchange published in
              be applied net of the expense of such                                 The Wa/1 Street Journal on the
              recovery:                                                             day the loss was "discovered".
             (a) First, to you in satisfaction of your                       (b) Loss of "securities" but only up to
                 covered loss in excess of the amount                            and including their value at the close
                                                                                                                                 ..,,;;-
                                                                                                                                 N
                 paid under this insurance;                                      of business on the day the loss was             M
                                                                                                                                 Lt)
                                                                                                                                 ~
             (b) Second, to us in satisfaction of                                "discovered". We may , at our option:           z
                 amounts paid in settlement of your                              (i) Pay the market value of such                <C
                                                                                                                                 :ii:
                 claim ;                                                             "securities" or replace them in             ::&::
                                                                                                                                 (.)
             (c) Third, to you in satisfaction of any                                kind , in which event you must as-          :i:
                 Deductible Amount; and                                              sign to us all your rights, title and       ti
                                                                                     interest in and to those "securi-
             (d) Fourth, to you in satisfaction of any
                                                                                     ties" ; or
                                                                                                                                 "'w
                                                                                                                                 ...J
                 loss not covered under this insur-                                                                              0:::
                                                                                (ii) Pay the cost of any Lost Securi-            <C
                 ance.                                                                                                           J:
                                                                                                                                 (.)
                                                                                    ties Bond required in connection
          (2) Recoveries do not include any recovery:                                                                            z
                                                                                    with issuing duplicates of the "se-          0
             (a) From insurance, suretyship, reinsur-                               curities". However, we will be li-           J:
                 ance, security or indemnity taken for                              able only for the payment of so               Q)
                                                                                                                                  Cl
                 our benefit; or                                                    much of the cost of the bond as              'O
                                                                                                                                 :::J
                                                                                                                                 -,
             (b) Of original "securities" after dupli-                              would be charged for a bond hav-              Cl
                 cates of them have been issued.                                    ing a penalty not exceeding the               C:
                                                                                                                                 'O
                                                                                    lesser of the:                               'iij
        q. Territory                                                                                                              e
                                                                                     i. Market value of the "securi-             ll..
           This insurance covers loss that you sustain
                                                                                        ties" at the close of business
           resulting directly from an "occurrence" tak-
                                                                                        on the day the loss was "dis-
           ing place within the United States of Amer-                                  covered"; or
           ica (including its territories and posses-
           sions), Puerto Rico and Canada.                                           ii. The Limit of Insurance appli-
                                                                                         cable to the "securities".
                                                                                                                                 Lt)
                                                                                                                                 0
                                                                                                                                 N
                                                                                                                                 0


                                                                                                                                 -
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                  0
                                                                                                                                 ID
                                                                                                                                 a,
                                                                                                                                 ..-
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 J:
                                                                                                                                 ><
                                                                                                                                 w

  Page10of14                                 © ISO Properties , Inc , 2005                              CR 00 210506         •
Filed                            02/24/2021                 Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 206
                                                              Circuit Clerk- Page ID#: 211
                                                                  of 216
                                                                                   -oT ORIGIN AL DOCUi\H T
                                                                                  03/0 1/2021 01:SS:H PM
                                                                                      1         1




                                                                                  87453-l

            (c) Loss of or damage to "other prop-                2. Conditions Applicable To Insuring
                erty" or loss from damage to the                    Agreement A.1.
                "premises" or its exterior for the re-              a. Termination As To Any Employee
                placement cost of the property with-
                out deduction for depreciation. How-                   This Insuring Agreement terminates as to
                ever, we will not pay more than the                    any "employee":
                least of the following:                               (1) As soon as:
                 (i) The cost to replace the lost or                        (a) You ; or
                    damaged property with property
                                                                            (b) Any of your partners, "members",
                    of comparable material and qual-                            "managers", officers, directors, or
                    ity and used for the same pur-
                                                                                trustees not in collusion with the
                    pose;
                                                                                "employee";
                 (ii) The amount you actually spend                         learn of "theft" or any other dishonest
                    that is necessary to repair or re-
                                                                            act committed by the "employee"
                    place the lost or damaged prop-                         whether before or after becoming em-
                    erty; or
                                                                            ployed by you .
               (iii) The Limit of Insurance applicable                (2) On the date specified in a notice mailed
                    to the lost or damaged property.
                                                                          to the first Named Insured. That date will
                 With regard to Paragraphs s.(1 )(c)(i)                   be at least 30 days after the date of
                 through s.(1)(c)(iii), we will not pay                   mailing.
                 on a replacement cost basis for any
                                                                            We will mail or deliver our notice to the
                 loss or damage:                                            first Named lnsured's last mailing ad-
                     i. Until the lost or damaged                           dress known to us. If notice is mailed,
                        property is actually repaired or                    proof of mailing will be sufficient proof of
                        replaced ; and                                      notice.
                    ii. Unless the    repairs or re-                b. Territory                                               ..,,;;-
                                                                                                                               N
                       placement are made as soon                                                                              M
                                                                       We will pay for loss caused by any "em-                 Lt)
                       as reasonably possible after                    ployee" while temporarily outside the terri-            ~
                       the loss or damage.                                                                                     z
                                                                       tory specified in the Territory Condition               <C
                                                                                                                               :ii:
                 If the lost or damaged property is not                E.1 .q. for a period of not more than 90 con-           ::&::
                                                                                                                               (.)
                 repaired or replaced , we will pay on                 secutive days.                                          :i:
                 an actual cash value basis.
                                                                 3. Conditions Applicable To Insuring                          ti
         (2) We will , at your option, settle loss or
             damage to property other than "money":
                                                                    Agreement A.2.                                             "'w
                                                                                                                               ...J
                                                                    a. Deductible Amount                                       0:::
            (a) In the "money" of the country in                                                                               <C
                                                                       The Deductible Amount does not apply to                 J:
                                                                                                                               (.)
                which the loss or damage occurred;
                                                                       legal expenses paid under Insuring Agree-               z
                or                                                     ment A.2.                                               0
                                                                                                                               J:
            (b) In the United States of America
                                                                    b. Electronic And Mechanical Signatures                     Q)
                dollar equivalent of the "money" of                                                                             Cl
                                                                                                                               'O
                the country in w hich the loss or                      We will treat signatures that are produced              :::J
                                                                                                                               -,
                damage occurred determined by the                      or reproduced electronically, mechanically               Cl
                                                                                                                                C:
                rate of exchange published in The                      or by other means the same as handwritten               'O
                                                                       signatures.                                             'iij
                Waft Street Journal on the day the
                loss was "discovered".
                                                                                                                                e
                                                                    c. Proof Of Loss                                           ll..

         (3) Any property that we pa y for or replace                  You must include with your proof of loss
             becomes our property.                                     any instrument involved in that loss , or, if
                                                                       that is not possible, an affidavit setting forth
                                                                       the amount and cause of loss.

                                                                                                                               Lt)
                                                                                                                               0
                                                                                                                               N
                                                                                                                               0


                                                                                                                               -
                                                                                                                               0
                                                                                                                               0

                                                                                                                                0
                                                                                                                               r,..
                                                                                                                               a,
                                                                                                                               ..-
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               J:
                                                                                                                               ><
                                                                                                                               w

  CR 00 210506                              © ISO Properties , Inc , 2005                               Page11 of14        •
Filed                           02/24/2021                 Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 207
                                                              Circuit Clerk- Page ID#: 212
                                                                  of 216
                                                                                       -oT ORIGIN AL DOCUi\H T
                                                                                      03/0 1/2021 01:SS:H PM
                                                                                          1         1




                                                                                      87453-l

           d. Territory                                              2. "Counterfeit money" means an imitation of
              We will cover loss that you sustain resulting             "money" that is intended to deceive and to be
              directly from an "occurrence" taking place                taken as genuine.
              anywhere in the world. Territory Condition             3. "Custodian" means you, or any of your partners
              E.1 .q. does not apply to Insuring Agree-                 or "members", or any "employee" while having
              ment A.2.                                                 care and custod y of property inside the "prem-
        4. Conditions Applicable To Insuring                            ises", excluding any person while acting as a
           Agreements A.4. And A.5.                                     "watchperson" or janitor.
           a. Armored Motor Vehicle Companies                        4. "Discover" or "discovered" means the time
                                                                        when you first become aware of facts which
              Under Insuring Agreement A.5., we will only               would cause a reasonable person to assume
              pay for the amount of loss you cannot re-                 that a loss of a type covered by this insurance
              cover:                                                    has been or will be incurred, regardless of
             (1) Under your contract with the armored                   when the act or acts causing or contributing to
                 motor vehicle company; and                             such loss occurred, even though the exact
                                                                        amount or details of loss may not then be
             (2) From any insurance or indemnity carried
                                                                        known.
                 by, or for the benefit of customers of, the
                 armored motor vehicle company.                         "Discover" or "discovered" also means the time
           b. Special Limit Of Insurance For Specified                  when you first receive notice of an actual or po-
              Property
                                                                        tential claim in which it is alleged that you are
                                                                        liable to a third party under circumstances
              We will only pay up to $5,000 for any one                 which , if true, would constitute a loss under this
              "occurrence" of loss of or damage to:                     insurance
             (1) Precious metals, precious or semi-                  5. "Employee":
                 precious stones, pearls, furs, or com-
                                                                        a. "Employee" means:
                 pleted or partially completed articles
                 made of or containing such materials                     (1) Any natural person:                                 ..,,;;-
                                                                                                                                  N
                 that constitute the principal value of                         (a) While in your service and for the first
                                                                                                                                  M
                                                                                                                                  Lt)

                 such articles; or                                                                                                ~
                                                                                    30 days immediately after termina-            z
             (2) Manuscripts, drawings, or records of                               tion of service, unless such termina-         <C
                                                                                                                                  :ii:
                 any kind , or the cost of reconstructing                           tion is due to "theft" or any dishonest       ::&::
                                                                                                                                  (.)
                 them or reproducing any information                                act committed by the "employee";
                                                                                                                                  :i:
                 contained in them.                                             (b) Who you compensate directly by                ti
        5. Conditions Applicable To Insuring                                        salary, wages or commissions; and             "'w
           Agreement A.6.                                                                                                         ...J
                                                                                (c) Who you have the right to direct and          0:::
                                                                                    control while performing services for         <C
           a. Special Limit Of Insurance For Specified                                                                            J:
                                                                                                                                  (.)
              Property                                                              you;
                                                                                                                                  z
              We will only pay up to $5,000 for any one                   (2) Any natural person who is furnished                 0
                                                                                                                                  J:
              "occurrence" of loss of or damage to manu-                      temporarily to you:                                  Q)
              scripts, drawings, or records of any kind, or                     (a) To substitute for a permanent "em-
                                                                                                                                   Cl
                                                                                                                                  i::,
              the cost of reconstructing them or reproduc-                          ployee" as defined in Paragraph
                                                                                                                                  :::J
                                                                                                                                  -,
              ing any information contained in them.                                a.(1 ), who is on leave; or                    Cl
                                                                                                                                   C:
                                                                                                                                  i::,
           b. Territory                                                         (b) To meet seasonal or short-term work           "iij

              We will cover loss that you sustain resulting                         load conditions;                               e
                                                                                                                                  ll..
              directl y from an "occurrence" taking place                       while that person is subject to your di-
              anywhere in the world. Territory Condition                        rection and control and performing ser-
              E.1.q. does not apply to Insuring Agree-                          vices for you, excluding , however, any
              ment A.6.                                                         such person while having care and cus-
  F. Definitions                                                                tody of property outside the "premises";
        1. "Banking premises" means the interior of that                                                                          Lt)
                                                                                                                                  0
           portion of any building occupied by a banking                                                                          N
                                                                                                                                  0
           institution or similar safe depository.
                                                                                                                                  -....
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                   0
                                                                                                                                  00
                                                                                                                                  a,
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0

                                                                                                                                  J:
                                                                                                                                  ><
                                                                                                                                  w

  Page12of14                                    © ISO Properties , Inc , 2005                             CR 00 210506        •
Filed                               02/24/2021                 Wendy Graney, Shelby Circuit       • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 208
                                                              Circuit Clerk- Page ID#: 213
                                                                  of 216
                                                                                    -oT ORIGIN AL DOCUi\H T
                                                                                   03/0 1/2021 01:SS:H PM
                                                                                       1           1




                                                                                   87453-l

             (3) Any natural person who is leased to you            7. "Forgery" means the signing of the name of
                 under a written agreement between you                 another person or organization with intent to
                 and a labor leasing firm , to perform du-             deceive; it does not mean a signature which
                 ties related to the conduct of your busi-             consists in whole or in part of one's own name
                 ness, but does not mean a temporary                   signed with or without authority, in any capac-
                 employee as defined in Paragraph a.(2);               ity, for any purpose.
             (4) Any natural person who is:                         8. "Fraudulent instruction" means:
                (a) A trustee, officer, employee, admin-               a. An electronic, telegraphic, cable, teletype,
                    istrator or manager, except an ad-                    telefacsimile or telephone instruction which
                    ministrator or manager who is an in-                  purports to have been transmitted by you,
                    dependent      contractor,  of  any                   but which was in fact fraudulently transmit-
                    "employee benefit plan"; and                          ted by someone else without your knowl-
                (b) A director or trustee of yours while                  edge or consent;
                    that person is engaged in handling                 b. A written instruction (other than those de-
                    "funds" or "other property" of any                    scribed in Insuring Agreement A.2.) issued
                    "employee benefit plan";                              by you , which w as forged or altered by
             (5) Any natural person who is a former                       someone other than you without your
                 "employee", partner, "member", "man-                     knowledge or consent, or which purports to
                 ager", director or trustee retained as a                 have been issued by you, but was in fact
                 consultant while performing services for                 fraudulently issued without your knowledge
                 you ;                                                    or consent; or
             (6) Any natural person who is a guest stu-                c. An electronic, telegraphic, cable, teletype,
                 dent or intern pursuing studies or duties,               telefacsimile, telephone or written instruc-
                 excluding, however, any such person                      tion initially received by you which purports
                 while having care and custody of prop-                   to have been transmitted by an "employee"
                                                                          but which was in fact fraudulently transmit-
                 erty outside the "premises";
                                                                          ted by someone else without your or the
                                                                                                                              ..,,;;-
                                                                                                                              N
             (7) Any "employee" of an entity merged or                    "employee's" knowledge or consent.                  M
                                                                                                                              Lt)
                 consolidated with you prior to the effec-                                                                    ~
                 tive date of this policy ; or                      9. "Funds" means "money" and "securities".                z
                                                                                                                              <C
             (8) Any of your "managers", directors or              10. "Manager" means a person serving in a direc-           :ii:
                                                                                                                              ::&::
                 trustees while:                                       torial capacity for a limited liability company.       (.)
                                                                                                                              :i:
                (a) Performing acts within the scope of            11. "Member" means an owner of a limited liability
                                                                                                                              ti
                    the usual duties of an "employee"; or              company represented by its membership inter-
                                                                       est, who also ma y serve as a "manager".               "'w
                                                                                                                              ...J
                (b) Acting as a member of any commit-                                                                         0:::
                    tee dul y elected or appointed by              12. "Messenger" means you, or a relative of yours,         <C
                                                                                                                              J:
                    resolution of your board of directors              or an y of your partners or "members", or any          (.)

                    or board of trustees to perform spe-               "employee" while having care and custody of            z
                                                                       property outside the "premises".                       0
                    cific, as distinguished from general,                                                                     J:
                    directorial acts on your behalf.               13. "Money" means:                                          Q)
                                                                                                                               Cl
                                                                                                                              'O
           b. "Employee" does not mean:                                a. Currency , coins and bank notes in current          :::J
                                                                                                                              -,
              Any agent, broker, factor, commission mer-                  use and having a face value ; and                    Cl
                                                                                                                               C:
              chant, consignee, independent contractor                 b. Travelers checks, register checks and               'O
                                                                                                                              'iij
              or representative of the same general char-                 money orders held for sale to the public.            e
                                                                                                                              ll..
              acter not specified in Paragraph 5.a.                14. "Occurrence" means:
        6. "Employee benefit plan" means any welfare or                a. Under Insuring Agreement A.1.:
           pension benefit plan shown in the Declarations
           that you sponsor and which is subject to the                   (1) An individual act;
           Employee Retirement Income Security Act of                     (2) The combined total of all separate acts
           1974 (ERISA) and any amendments thereto.                           whether or not related ; or
                                                                                                                              Lt)
                                                                                                                              0
                                                                                                                              N
                                                                                                                              0


                                                                                                                              -....
                                                                                                                              0
                                                                                                                              0

                                                                                                                              0
                                                                                                                              a,
                                                                                                                              a,
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0

                                                                                                                              J:
                                                                                                                              ><
                                                                                                                              w

  CR 00 210506                                 © ISO Properties , Inc , 2005                             Page 13 of 14    •
Filed                              02/24/2021                 Wendy Graney, Shelby Circuit     • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 209
                                                              Circuit Clerk- Page ID#: 214
                                                                  of 216
                                                                                   -oT ORIGIN AL DOCUi\H T
                                                                                  03/0 1/2021 01:SS:H PM
                                                                                      1        1




                                                                                  87453-l

           (3) A series of acts whether or not related ;         18. "Safe burglary" means the unlawful taking of:
           committed by an "employee" acting alone                    a. Property from within a locked safe or vault
           or in collusion with other persons, during                    by a person unlawfully entering the safe or
           the Policy Period shown in the Declara-                       vault as evidenced by marks of forcible en-
           tions, except as provided under Condition                     try upon its exterior; or
           E.1 .k. orE.1.1.                                           b. A safe or vault from inside the "premises".
        b. Under Insuring Agreement A.2. :                       19. "Securities" means negotiable and nonnego-
           (1) An individual act;                                    tiable instruments or contracts representing ei-
           (2) The combined total of all separate acts               ther "money" or property and includes:
               whether or not related ; or                            a. Tokens, tickets , revenue and other stamps
           (3) A series of acts whether or not related ;                 (whether represented by actual stamps or
                                                                         unused value in a meter) in current use;
           committed by a person acting alone or in                      and
           collusion with other persons, involving one
           or more instruments, during the Policy Pe-                 b. Evidences of debt issued in connection w ith
           riod shown in the Declarations, except as                     credit or charge cards, which cards are not
           provided under Condition E.1.k. or E.1.1.                     issued by you;
        c. Under All Other Insuring Agreements:                       but does not include "money".
           (1) An individual act or event;                       20. "Theft" means the unlawful taking of property to
                                                                     the deprivation of the Insured.
           (2) The combined total of all separate acts
               or events whether or not related; or              21 . "Transfer account" means an account main-
                                                                      tained by you at a financial institution from
           (3) A series of acts or events whether or not              which you can initiate the transfer, payment or
               related ;                                              delivery of "funds":
           committed by a person acting alone or in                   a. By means of electronic, telegraphic, cable,
           collusion with other persons, or not commit-                  teletype, telefacsimile or telephone instruc-       ..,,;;-
                                                                                                                             N
           ted by any person, during the Policy Period                   tions communicated directly through an              M
                                                                                                                             Lt)
           shown in the Declarations, except as pro-                     electronic funds transfer system; or                ~
           vided under Condition E.1.k. or E.1.1.                                                                            z
                                                                      b. By means of written instructions (other than        <C
    15. "Other property" means any tangible property                                                                         :ii:
                                                                         those described in Insuring Agreement               ::&::
        other than "money" and "securities" that has in-                 A.2.) establishing the conditions under             (.)

        trinsic value. "Other property" does not include                                                                     :i:
                                                                         which such transfers are to be initiated by         ti
        computer programs, electronic data or any                        such financial institution through an elec-
        property specifically excluded under this insur-                 tronic funds transfer system.                       "'w
                                                                                                                             ...J
        ance.                                                                                                                0:::
                                                                 22. "Watchperson" means any person you retain               <C
    16. "Premises" means the interior of that portion of                                                                     J:
                                                                     specifically to have care and custody of prop-          (.)
        any building you occupy in conducting your                   erty inside the "premises" and who has no               z
        business.                                                    other duties.                                           0
                                                                                                                             J:
    17. "Robbery" means the unlawful taking of prop-                                                                          Q)
                                                                                                                              Cl
        erty from the care and custody of a person by                                                                        'O
                                                                                                                             :::J
        one who has:                                                                                                         -,
                                                                                                                              Cl
                                                                                                                              C:
        a. Caused or threatened to cause that person                                                                         'O
           bodily harm; or                                                                                                   'iij
                                                                                                                              e
        b. Committed an obviously unlawful act w it-                                                                         ll..

           nessed by that person.




                                                                                                                             Lt)
                                                                                                                             0
                                                                                                                             N
                                                                                                                             0


                                                                                                                             -
                                                                                                                             0
                                                                                                                             0

                                                                                                                              0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             N
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0

                                                                                                                             J:
                                                                                                                             ><
                                                                                                                             w

  Page14of14                                  © ISO Properties , Inc , 2005                           CR 00 210506       •
Filed                               02/24/2021             Wendy Graney, Shelby Circuit      • erk
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 210
                                                              Circuit Clerk- Page ID#: 215
                                                                  of 216
                                                                          -oT ORIGIN AL DOCUi\H T
                                                                         03/0 1/2021 01:SS:H PM
                                                                             1       1




                                                                         S7453-I    CRIME AND FIDELITY
                                                                                          CR 02 5310 10

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   KENTUCKY CHANGES -TERMINATION OF EMPLOYEE
This endorsement modifies insurance provided under the following :

   COMMERCIAL CRIME COVERAGE FORM
   COMMERCIAL CRIME POLICY
   EMPLOYEE THEFT AND FORGERY POLICY
   GOVERNMENT CRIME COVERAGE FORM
   GOVERNMENT CRIME POLICY
   GOVERNMENT EMPLOYEE THEFT AND FORGERY POLICY


A. In the Commercial Crime Coverage Form , Com-           B. In the Government Crime Coverage Form, Gov-
   mercial Crime Policy and Employee Theft And               ernment Crime Policy and Government Employee
   Forgery Policy , Paragraph (2) of the Termination         Theft And Forgery Policy, Paragraph (2) of the
   As To Any Employee Condition E.2.a. is deleted .          Termination As To Any Employee Condition
                                                             E.2.b. is deleted.




                                                                                                                    ..,,;;-
                                                                                                                    N
                                                                                                                    M
                                                                                                                    Lt)
                                                                                                                    ~
                                                                                                                    z
                                                                                                                    <C
                                                                                                                    :ii:
                                                                                                                    ::&::
                                                                                                                    (.)
                                                                                                                    :i:
                                                                                                                    ti
                                                                                                                    "'w
                                                                                                                    ...J
                                                                                                                    0:::
                                                                                                                    <C
                                                                                                                    J:
                                                                                                                    (.)
                                                                                                                    z
                                                                                                                    0
                                                                                                                    J:
                                                                                                                     Q)
                                                                                                                     Cl
                                                                                                                    i::,
                                                                                                                    :::J
                                                                                                                    -,
                                                                                                                     Cl
                                                                                                                     C:
                                                                                                                    i::,
                                                                                                                    .iii
                                                                                                                     e
                                                                                                                    ll..




                                                                                                                    Lt)
                                                                                                                    0
                                                                                                                    N
                                                                                                                    0


                                                                                                                    -....
                                                                                                                    0
                                                                                                                    0

                                                                                                                     0
                                                                                                                    0
                                                                                                                    N
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0

                                                                                                                    J:
                                                                                                                    ><
                                                                                                                    w




CR 02 531010
Filed        21~cr-00,rn1
                                    © Insurance Services Office , Inc. , 2009
                                02/24/2021          Wendy Graney, Shelby Circuit   • erk
                                                                                                  Page 1 of 1   •
Filed                  02/24/2021
Case: 3:21-cv-00015-GFVT                 Wendy
                           Doc #: 1-2 Filed:    Graney Page:
                                             03/25/21  Shelby 211
                                                              Circuit Clerk- Page ID#: 216
                                                                  of 216
                                                                 -oT ORIGIN AL DOCUi\H T
                                                                03/0 1/2021 01:SS:H PM
                                                                   1         1




                                                                87453-l




          NOTICE REGARDING YOUR POLICIES WITH SECURA


Thank you for choosing SEGURA Insurance as your insurance provider. SEGURA is a
service-focused, relationship-driven mutual property and casualty insurance company
operating through independent agents. Our vision is to be the company of choice for agents,
policyholders, and associates.

SEGURA currently maintains two insurance underwriting companies: SEGURA Insurance, A
Mutual Company ("Mutual") and SEGURA Supreme Insurance Company ("Supreme"). The
companies share resources and your policy coverages between the two companies are
similar, although pricing may vary. The primary difference between the companies is the
corporate structure. SEGURA Insurance, A Mutua l Company, is a mutual insurance company,
providing its member policyholders voting rights at its annual meeting. SEGURA Supreme
Insurance Company is a stock insurance company that is wholly owned by Mutual and does
not offer annual voting rights.

Mutual and Supreme are pooled companies. They share the same financial strength and are
                                                                                                   ..,,;;-
rated "A" Excellent by AM. Best.                                                                   N
                                                                                                   M
                                                                                                   Lt)
                                                                                                   ~
As a policyholder, your renewal policy may be offered through either SEGURA underwriting           z
                                                                                                   <C
                                                                                                   :ii:
company. The reasons could include different pricing structure or different underwriting           ::&::
                                                                                                   (.)
guidelines that may better fit your account at renewa l. Any movement between companies            :i:
would only occur at policy expiration/renewal.                                                     ti
                                                                                                   "'w
                                                                                                   ...J
                                                                                                   0:::
You will be able to determine which company is offering the continued coverage by looking at       <C
                                                                                                   J:
                                                                                                   (.)
your Premium Invoice and policy Declarations.
                                                                                                   z
                                                                                                   0
                                                                                                   J:
If you ever have any questions regarding your policy, please contact your insurance agent.          Q)
                                                                                                    Cl
                                                                                                   'O
                                                                                                   :::J
                                                                                                   -,
                                                                                                    Cl
                                                                                                    C:
                                                                                                   'O
                                                                                                   'iij
                                                                                                    e
                                                                                                   ll..




                                                                                                   Lt)
                                                                                                   0
                                                                                                   N
                                                                                                   0


                                                                                                   -
                                                                                                   0
                                                                                                   0

                                                                                                   0
                                                                                                   N
                                                                                                   0
                                                                                                   N
                                                                                                   0
                                                                                                   0
                                                                                                   0

                                                                                                   J:
                                                                                                   ><
                                                                                                   w



PU 2020                                                                              Page 1 of 1
1jfitJ.                    02/24/2021        Wendy Graney, Shelby Circuit   • erk
    Filed     2l~CT--00 10il
    Case: 3:21-cv-00015-GFVT 02/24/2021        Wendy
                                 Doc #: 1-2 Filed:
                                   1
                                                      Graney Page:
                                                   03/25/21  Shelby 212
                                                                    Circuit Clerk- Page ID#: 217
                                                                        of 216
                      SECURA INSURANCE, A Mutual Company -oT ORIGIN AL DOCUi\H T
                                                 P. o. BOX 819       APPLETON, WI 54912-0819      03/0i] /202] 0,1:SS:H PM
                                             COMMERCIAL PROPERTY                                  87453-l
                                                       KENTUCKY TAX SCHEDULE

                                                                                   POLICY NO. 20-CP-003196759-4/000
                                                                                   RENEWAL OF     20- CP- 003196759-3

 ACCOUNT NUMBER : 00007254873
 NAMED INSURED AND MAILING ADDRESS                                               AGENCY AND MAILING ADDRESS 160110                                  09

   CREATIVE PACKAGING COMPANY INC
   CREATIVE PROPERTIES LLC                                                        ASSURED PARTNERS NL
   6301 MIDLAND INDUSTRI AL DR                                                    2305 RIVER RD
   SHELBYVILLE KY 40065                                                           LOUISVILLE KY 40206

 POLICY PERIOD:       From 08 / 21/2014 to 08 / 21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.

 KENTUCKY TAX SCHEDULE

                                                             Annual                              Collect i on                  State       Total Tax
   Building         Municipality                     Code   Premium        Tax%        LGP Tax       Fee         Subtotal    Sur cha rge     Pa id



   001            She lbyv i Lle                     0107    $8,885        5.00     $444 .2 5       $66 . 64     $510 . 89    $159 . 93     $670 . 82

   ALL            She lbyv i Lle                     0107    $1,300        5.00        $65 .00       $9 . 75      $74 . 75     $23 . 40      $98.15

                                                                                                                                                         ..,,;;-
                                                                                                                                                         N
                                                                                                                                                         M
                                                                                                                                                         Lt)
                                                                                                                                                         ~
                                                                                                                                                         z
                                                                                                                                                         <C
                                                                                                                                                         :ii:
                                                                                                                                                         ::&::
                                                                                                                                                         (.)
                                                                                                                                                         :i:
                                                                                                                                                         ti
                                                                                                                                                         "'w
                                                                                                                                                         ...J
                                                                                                                                                         0:::
                                                                                                                                                         <C
                                                                                                                                                         J:
                                                                                                                                                         (.)
                                                                                                                                                         z
                                                                                                                                                         0
                                                                                                                                                         J:
                                                                                                                                                          Q)
                                                                                                                                                          Cl
                                                                                                                                                         'O
                                                                                                                                                         :::J
                                                                                                                                                         -,
                                                                                                                                                          Cl
                                                                                                                                                          C:
                                                                                                                                                         'O
                                                                                                                                                         'iij
                                                                                                                                                          e
                                                                                                                                                         ll..




                                                                                                                                                         Lt)
                                                                                                                                                         0
                                                                                                                                                         N
                                                                                                                                                         0


                                                                                                                                                         -
                                                                                                                                                         0
                                                                                                                                                         0

                                                                                                                                                         0
                                                                                                                                                         M
                                                                                                                                                         0
                                                                                                                                                         N
                                                                                                                                                         0
                                                                                                                                                         0
                                                                                                                                                         0
                                                                 Original                                                                                J:
08-29-14                               CRR   ID162               Page     1 of     3                                                                     ><
                                                                                                                                                         w




    Filed                                     02/24/2021               Wendy Graney, Shelby Circuit             • erk
    Filed     2l~CT--00 10il
    Case: 3:21-cv-00015-GFVT  02/24/2021         Wendy
                                  Doc #: 1-2 Filed:
                                   1
                                                         Graney Page:
                                                     03/25/21      Shelby 213
                                                                          Circuit Clerk- Page ID#: 218
                                                                               of 216
              SECURA INSURANCE, A Mutual Company -oT ORIGIN~ DOCUi\H T
                                P. o. BOX 819 APPLETON, WI 54912-0819 o3io,] /202] 0,1:::i,8:H PM
                           COMMERCIAL GENERAL LIABILITti'453- 1
                                                       KENTUCKY TAX SCHEDULE

                                                                                POLICY NO. 20-CP-003196759-4/000
                                                                                RENEWAL OF      20- CP- 003196759-3

 ACCOUNT NUMBER : 00007254873
 NAMED INSURED AND MAILING ADDRESS                                            AGENCY AND MAILING ADDRESS 160110                                  09

   CREATIVE PACKAGING COMPANY INC
   CREATIVE PROPERTIES LLC                                                     ASSURED PARTNERS NL
   6301 MIDLAND INDUSTRI AL DR                                                 2305 RIVER RD
   SHELBYVILLE KY 40065                                                        LOUISVILLE KY 40206

 POLICY PERIOD:       From 08 / 21/2014 to 08 / 21/2015 AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.

 KENTUCKY TAX SCHEDULE

                                                             Annual                            Collect i on                  State       Total Tax
   State            Municipality                     Code   Premium     Tax%        LGP Tax        Fee         Subtotal    Sur cha rge     Pa id



   001            She lbyv i Lle                     0107    $5,883     5.00     $294 . 15        $44 . 12     $338 .27     $105 . 89     $444 .16

   ALL            She lbyv i Lle                     0107      $474     5.00        $23 . 70       $3 . 56      $27 . 26      $8 . 53      $35.79

                                                                                                                                                      ..,,;;-
                                                                                                                                                      N
                                                                                                                                                      M
                                                                                                                                                      Lt)
                                                                                                                                                      ~
                                                                                                                                                      z
                                                                                                                                                      <C
                                                                                                                                                      :ii:
                                                                                                                                                      ::&::
                                                                                                                                                      (.)
                                                                                                                                                      :i:
                                                                                                                                                      ti
                                                                                                                                                      "'w
                                                                                                                                                      ...J
                                                                                                                                                      0:::
                                                                                                                                                      <C
                                                                                                                                                      J:
                                                                                                                                                      (.)
                                                                                                                                                      z
                                                                                                                                                      0
                                                                                                                                                      J:
                                                                                                                                                       Q)
                                                                                                                                                       Cl
                                                                                                                                                      'O
                                                                                                                                                      :::J
                                                                                                                                                      -,
                                                                                                                                                       Cl
                                                                                                                                                       C:
                                                                                                                                                      'O
                                                                                                                                                      'iij
                                                                                                                                                       e
                                                                                                                                                      ll..




                                                                                                                                                      Lt)
                                                                                                                                                      0
                                                                                                                                                      N
                                                                                                                                                      0


                                                                                                                                                      -
                                                                                                                                                      0
                                                                                                                                                      0

                                                                                                                                                       0
                                                                                                                                                      ,:j'
                                                                                                                                                      0
                                                                                                                                                      N
                                                                                                                                                      0
                                                                                                                                                      0
                                                                                                                                                      0
                                                              Original                                                                                J:
08-29-14                               CRR   ID162            Page     2 of     3                                                                     ><
                                                                                                                                                      w




    Filed                                     02/24/2021              Wendy Graney, Shelby Circuit            • erk
    Filed     2l~CT--00 10il
    Case: 3:21-cv-00015-GFVT   02/24/2021         Wendy
                                   Doc #: 1-2 Filed:
                                   1
                                                          Graney Page:
                                                      03/25/21      Shelby 214
                                                                           Circuit Clerk- Page ID#: 219
                                                                                of 216
              SECURA INSURANCE, A Mutual Company -oT ORIGIN AL DOCUi\H T
                                 P. o. BOX 819 APPLETON, WI 54912-0819 03/0i] /202] 0,1:SS:H PM
                             COMMERCIAL CRIME POLICY 87453-l
                                                       KENTUCKY TAX SCHEDULE

                                                                                POLICY NO. 20-CP-003196759-4/000
                                                                                RENEWAL OF     20-CP-003196759-3

 ACCOUNT NUMBER: 00007254873
 NAMED INSURED AND MAILING ADDRESS                                            AGENCY AND MAILING ADDRESS 160110                           09

   CREATIVE PACKAGING COMPANY INC
   CREATIVE PROPERTIES LLC                                                     ASSURED PARTNERS NL
   6301 MIDLAND INDUSTRIAL DR                                                  2305 RIVER RD
   SHELBYVILLE KY 40065                                                        LOUISVILLE KY 40206

 POLICY PERIOD:       From 08/21/2014 to 08/21/2015 AT 12 :01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.

 KENTUCKY TAX SCHEDULE

                                                             Annual                           Collection                 State     Total Tax
   Premise          Municipality                     Code   Premium     Tax%        LGP Tax       Fee       Subtotal   Surcharge     Pa id



   001            She lbyv i Lle                     0107      $194     5.00         $9.70        $1.46      $11 .16      $3 .49     $14 .65



                                                                                                                                               ..,,;;-
                                                                                                                                               N
                                                                                                                                               M
                                                                                                                                               Lt)
                                                                                                                                               ~
                                                                                                                                               z
                                                                                                                                               <C
                                                                                                                                               :ii:
                                                                                                                                               ::&::
                                                                                                                                               (.)
                                                                                                                                               :i:
                                                                                                                                               ti
                                                                                                                                               "'w
                                                                                                                                               ...J
                                                                                                                                               0:::
                                                                                                                                               <C
                                                                                                                                               J:
                                                                                                                                               (.)
                                                                                                                                               z
                                                                                                                                               0
                                                                                                                                               J:
                                                                                                                                                Q)
                                                                                                                                                Cl
                                                                                                                                               'O
                                                                                                                                               :::J
                                                                                                                                               -,
                                                                                                                                                Cl
                                                                                                                                                C:
                                                                                                                                               'O
                                                                                                                                               'iij
                                                                                                                                                e
                                                                                                                                               ll..




                                                                                                                                               Lt)
                                                                                                                                               0
                                                                                                                                               N
                                                                                                                                               0


                                                                                                                                               -
                                                                                                                                               0
                                                                                                                                               0

                                                                                                                                                0
                                                                                                                                               Lt)
                                                                                                                                               0
                                                                                                                                               N
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                               0
                                                              Original                                                                         J:
08-29-14                               CRR   ID162            Page     3 of     3                                                              ><
                                                                                                                                               w




    Filed                                     02/24/2021              Wendy Graney, Shelby Circuit         • erk
Filed     2l~C1---0010il
Case: 3:21-cv-00015-GFVT 02/24/2021        Wendy
                             Doc #: 1-2 Filed:    Graney Page:
                                               03/25/21  Shelby 215
                                                                Circuit   Clerk- Page ID#: 220
                                                                       of 216
                                                              -oT ORIGIN AL DOCUi\H T
                                                             03/0 ] /28'2] 01:59:48 PM   1           1




           SECURA
           INSURANCE COMPANIES
                                                             87453-l




   June 15, 2020

   Creative Packaging Company Inc.
   Attn: Jim Lyons
   6301 Midland Industrial Dr.
   Shelbyville, KY 40065

   RE: Claim Number: C0103549
       Policy Number: CP3196759
       Date of Loss: 04/25/2015

   Dear Mr. Lyons,

   SECURA received notice of your loss on May 11, 2020. The policy allows two (2) years from the date
   of loss to finalize all claim damages. Please be advised this time limitation has elapsed with the date
   of loss being April 25, 2015. We direct you to the Conditions Section of the policy below:

                         COMMERCIAL PROPERTY CONDITIONS - CP 00 90 0788

   D. LEGAL ACTION AGAINST US
        No one may bring a legal action against us under
        this Coverage Part unless:
        1. There has been full compliance with all of the
            terms of this Coverage Part; and
        2. The action is brought within 2 years after the
           date on which the direct physical loss or damage
           occurred.

   We are respectfully denying your claim as the date of loss is outside the reporting period.

   Your claim has been placed in a closed status.

  The reservations included in this letter are based upon the information received to date. If you believe
  additional information is relevant to insurance coverage and should be considered, please do not
  hesitate to contact me or send the information to me at the address listed on this letter.

  By naming specific grounds for this reservation of rights, we do not waive any of our rights or any of
  the other provisions or conditions of the insurance policy, and specifically reserve all of our rights and
  remedies under the policy and under the statutes and common law.




               1500 Mutual Way, Neenah, WI 54956   PO Box 819, Appleton, WI 54912-0819       800-558-3405   secura.net



Filed                               02/24/2021             Wendy Graney, Shelby Circuit            • erk
Filed     21~CI--OIHIH 02/24/202]
Case: 3:21-cv-00015-GFVT                Wendy
                          Doc #: 1-2 Filed:    Graney,Page:
                                            03/25/21  Shelby 216
                                                              Circuit Clerk- Page ID#: 221
                                                                  of 216
                                                            OT ORIGIN AL DOCl] \II T
                                                          0,3/IH/202] IH:59:48 Pl\1
        SECURA
        INSURANC E COMPANIES
                                                                                87453-1




?:-fl:;
   Tony Rogers, AIC
   Field Claims Representative
   Office: (800) 318-2136 ext. 6372
   Cell: (502) 263-8425
   Fax: (502) 318-2209
   Email: TRogers@secura.net




           1500 Mutual Way, Neenah, WI 54956   PO Box 819, Appleton, WI 54912-0819   800-558-3405   secura.net



Filed                          02/24/20,21
                                1
                                                       Wendy Graney, Shelby Circuit Clerk
